                              Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 1 of 307


Debtor Name               Benevis Corp.
United States Bankruptcy Court for the Southern District of Texas
Case number (if known):                         20-33918

                                                                                                                                                                                    Check if this is an
                                                                                                                                                                                    amended filing


Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                              12/15



  Part 1:         Summary of Assets


  1. Schedule A/B: Assets - Real and Personal Property                                   (Official Form 206A/B)

    1a. Real property:
        Copy line 88 from Schedule A/B.......................................................................................................................                              $0.00



    1b. Total personal property:
        Copy line 91A fromSchedule A/B.....................................................................................................................                     $231,774,472.36



    1c. Total of all property:
        Copyline 92 from Schedule A/B.......................................................................................................................                    $231,774,472.36




  Part 2:         Summary of Liabilities




    2.    Schedule D: Creditors Who Have Claims Secured by Property             (Official Form 206D)
          Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D...........................                                                 $200,528,365.00



    3.    Schedule E/F: Creditors Who Have Unsecured Claims                                     (Official Form 206E/F)


         3a. Total of amounts of priority unsecured claims:
             Copy the total claims from Part 1 from the line 5a of Schedule E/F.............................................................                                        $748,316.67



         3b. Total amount of claims of nonpriority amount of unsecured claims:
             Copy the total amount of claims from Part 2 from line 5b of Schedule E/F..................................................                                     +    $13,453,622.79




         4.   Total liabilities .........................................................................................................................................       $214,730,304.46
              Lines 2 + 3a + 3b
                           Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 2 of 307
Debtor Name            Benevis Corp.
United States Bankruptcy Court for the Southern District of Texas
Case number (if known):                20-33918
                                                                                                                                     Check if this is an
                                                                                                                                     amended filing
Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                  12/15

Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest. Include all
property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties which have no
book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts or unexpired
leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases         (Official Form 206G).

Be complete and accurate as possible. If more space is needed, attach a separate spreadsheet to this form. At the top of any pages added, write
the debtor's name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

For Part 1 through Part 11, list each asset under the approriate category or attach separate supporting schedules, such as a fixed asset schedule
or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the debtor's interest,
do not deduct the value of secured claims. See the instructions to understand the terms used in this form.


Part 1:        Cash and cash equivalents




 1.      Does the debtor have any cash or cash equivalents?


            No. Go to Part 2.

            Yes. Fill in the information below.



              All cash or cash equivalents owned or controlled by the debtor                                                          Current value of
                                                                                                                                      debtor's interest
 2.      Cash on hand



 3.      Checking, savings, money market, or financial brokerage accounts
         Name of institution (bank or brokerage firm)                   Type of account                     Last 4 digits of account number

   3.1       Bank of America                                             Checking (Accounts Receivable)      6301                                     $0.00


   3.2       Bank of America                                             Master                              1238                             $2,701,980.39


   3.3       Bank of America                                             Operating                           2007                                     $0.00


   3.3       Bank of America                                             Payroll                             2021                                     $0.00


 4.      Other cash equivalents




 5.      Total of Part 1
                                                                                                                                              $2,701,980.39
         Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.


Part 2:        Deposits and prepayments




   Official Form 206A/B                                 Schedule A/B: Assets - Real and Personal Property                                 Page 1
                           Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 3 of 307


Debtor Benevis Corp.                                                                                       Case Number (if known) 20-33918




 6.      Does the debtor have any deposits or prepayments?


            No. Go to Part 3.

            Yes. Fill in the information below.



                                                                                                                                     Current value of
                                                                                                                                     debtor's interest
 7.      Deposits, including security deposits and utility deposits
         Description, including name of holder of deposit

   7.1       Real Estate Security Deposits                                                                                                 $1,314,586.03
                                                                                                                                    See Attached Exhibit AB7
   7.2       Utility Deposits                                                                                                                  $47,478.66
                                                                                                                                    See Attached Exhibit AB7
 9.      Total of Part 2
                                                                                                                                           $1,362,064.69
         Add lines 7 through 8. Copy the total to line 81.


Part 3:        Accounts Receivable




 10. Does the debtor have any accounts receivable?


            No. Go to Part 4.

            Yes. Fill in the information below.



                                                                                                                                     Current value of
                                                                                                                                     debtor's interest
 11. Accounts receivable


      11a. 90 days old or less:                                                   -                                   =
                                             face amount                              doubtful or uncollectible accounts
      11b. Over 90 days old:                                                      -                                   =
                                             face amount                              doubtful or uncollectible accounts



 12. Total of Part 3
         Current value on lines 11a + 11b = line 12. Copy the total to line 82.


Part 4:        Investments




 13. Does the debtor own any investments?




   Official Form 206A/B                                 Schedule A/B: Assets - Real and Personal Property                                 Page 2
                        Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 4 of 307


Debtor Benevis Corp.                                                                               Case Number (if known) 20-33918


          No. Go to Part 5.

          Yes. Fill in the information below.



                                                                                                         Valuation method         Current value of
                                                                                                         used for current value   debtor's interest
 14. Mutual funds of publicly traded stocks not included in Part 1
      Name of fund or stock:




 15. Non-publicly traded stock and interests in incorporated and unincorporated businesses,
     including any interest in an LLC, partnership, or joint venture
      Name of entity:                                           % of ownership:




   15.1   Benevis Affiliates, LLC                                     100%                                                                  Unknown


   15.2   Benevis, LLC                                                100%                                                                  Unknown

   15.3   Benevis Informatics, LLC                                    100%                                                                  Unknown


 16. Government bonds, corporate bonds, and other negotiable and non-negotiable
     instruments not included in Part 1
      Describe:




 17. Total of Part 4                                                                                                                        Unknown

      Add lines 14 through 16. Copy the total to line 83.


Part 5:      Inventory, excluding agricultural assets




 18. Does the debtor own any inventory (excluding agricultual assets)?


          No. Go to Part 6.

          Yes. Fill in the information below.



           General description                   Date of the last      Net book value of                 Valuation method         Current value of
                                                 physical inventory    debtor's interest                 used for current value   debtor's interest
 19. Raw Materials




 20. Work in progress




   Official Form 206A/B                              Schedule A/B: Assets - Real and Personal Property                                Page 3
                        Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 5 of 307


Debtor Benevis Corp.                                                                               Case Number (if known) 20-33918




 21. Finished goods, including goods held for resale




 22. Other inventory or supplies




 23. Total of Part 5
      Add lines 19 through 22. Copy the total to line 84.




 24. Is any of the property listed in Part 5 perishable?


          No.

          Yes.




 25. Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?


          No.

          Yes.       Book Value $                           Valuation Method                       Current Value $



 26. Has any of the property listed in Part 5 been appraised by a professional within the last year?


          No.

          Yes.



Part 6:      Farming and fishing-related assets (other than titled motor vehicles and land)




 27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?


          No. Go to Part 7.

          Yes. Fill in the information below.



           General description                                         Net book value of                 Valution method used   Current value of
                                                                       debtor's interest                 for current value      debtor's interest




   Official Form 206A/B                              Schedule A/B: Assets - Real and Personal Property                              Page 4
                      Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 6 of 307


Debtor Benevis Corp.                                                                                Case Number (if known) 20-33918


28. Crops - either planted of harvested




29. Farm animals
     Examples: Livestock, poultry, farm-raised fish




30. Farm machinery and equipment
     (Other than titled motor vehicles)




31. Farm and fishing supplies, chemicals, and feed




32. Other farming and fishing-related property not already listed in Part 6




33. Total of Part 6
     Add lines 28 through 32. Copy the total to line 85.




34. Is the debtor a member of an agricultural cooperative?


        No.

        Yes.




     Is any of the debtor's property stored at the cooperative?


        No.

        Yes.




35. Has any of the property listed in Part 6 been purchased within 20 days before the bankruptcy was filed?


        No.

        Yes.       Book Value $                            Valuation Method                         Current Value $




  Official Form 206A/B                                Schedule A/B: Assets - Real and Personal Property                          Page 5
                        Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 7 of 307


Debtor Benevis Corp.                                                                                       Case Number (if known) 20-33918


 36. Is a depreciation schedule available for any of the property listed in Part 6?


          No.

          Yes.




 37. Has any of the property listed in Part 6 been appraised by a professional within the last year?


          No.

          Yes.



Part 7:      Office furniture, fixtures, and equipment; and collectibles




 38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?


          No. Go to Part 8.

          Yes. Fill in the information below.



           General description                                           Net book value of                        Valuation method           Current value of
                                                                         debtor's interest                        used for current value     debtor's interest
 39. Office furniture



   39.1   See Attached Exhibit AB39                                    $938,946.94                                 Book                              $938,946.94


 40. Office fixtures



   40.1   See Attached Exhibit AB40                                    $44,463,672.27                              Book                          $44,463,672.27


 41. Office equipment, including all computer equipment and communication systems equipment and software



   41.1   See Attached Exhibit AB41                                    $8,337,436.38                               Book                            $8,337,436.38


 42. Collectibles
      Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects; china and crystal; stamp, coin, or
      baseball card collections; other collections, memorabilia, or collectibles




 43. Total of Part 7.
                                                                                                                                                 $53,740,055.59
      Add lines 39 through 42. Copy the total to line 86.




   Official Form 206A/B                               Schedule A/B: Assets - Real and Personal Property                                          Page 6
                        Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 8 of 307


Debtor Benevis Corp.                                                                               Case Number (if known) 20-33918




 44. Is a depreciation schedule available for any of the property listed in Part 7?


          No.

          Yes.




 45. Has any of the property listed in Part 7 been appraised by a professional within the last year?


          No.

          Yes.



Part 8:      Machinery, equipment, and vehicles




 46. Does the debtor own or lease any machinery, equipment, or vehicles?


          No. Go to Part 9.

          Yes. Fill in the information below.



           General description                                         Net book value of                 Valuation method         Current value of
                                                                       debtor's interest                 used for current value   debtor's interest
 47. Automobiles, vans, trucks, motorcycles, trailers, or titled farm vehicles




 48. Watercraft, trailers, motors, and related accessories
      Examples: Boats, trailers, motors, floating homes, personal watercraft, fishing vessels




 49. Aircraft and accessories




 50. Other machinery, fixtures, and equipment (excluding farm machinery and equipment)




 51. Total of Part 8.
      Add lines 47 through 50. Copy the total to line 87.




   Official Form 206A/B                              Schedule A/B: Assets - Real and Personal Property                                Page 7
                        Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 9 of 307


Debtor Benevis Corp.                                                                                     Case Number (if known) 20-33918




 52. Is a depreciation schedule available for any of the property listed in Part 8?


          No.

          Yes.




 53. Has any of the property listed in Part 8 been appraised by a professional within the last year?


          No.

          Yes.



Part 9:      Real property




 54. Does the debtor own or lease any real property?


          No. Go to Part 10.

          Yes. Fill in the information below.




 55. Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest


      Description and location of property                Nature and extent of    Net book value of debtor's Valuation method       Current value of
                                                          debtor's interest in    interest                   used for current value debtor's interest
                                                          property




 56. Total of Part 9.
      Add the current value on lines 55.1 through 55.6 and entries from any additional sheets. Copy the total to line 88.




 57. Is a depreciation schedule available for any of the property listed in Part 9?


          No.

          Yes.




   Official Form 206A/B                              Schedule A/B: Assets - Real and Personal Property                                  Page 8
                        Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 10 of 307


Debtor Benevis Corp.                                                                                Case Number (if known) 20-33918


 58. Has any of the property listed in Part 9 been appraised by a professional within the last year?


           No.

           Yes.



Part 10:      Intangibles and intellectual property




 59. Does the debtor have any interests in intangibles or intellectual property?


           No. Go to Part 11.

           Yes. Fill in the information below.



            General description                                       Net book value of                   Valuation method         Current value of
                                                                      debtor's interest                   used for current value   debtor's interest
 60. Patents, copyrights, trademarks, or trade secrets




 61. Internet domain names and websites



   61.1    See Attached Exhibit AB61                                                                                                         Unknown


 62. Licenses, franchises, and royalties



   62.1    See Attached Exhibit AB62                                                                                                            Unknown


 63. Customer lists, mailing lists, or other compilations




 64. Other intangibles, or intellectual property




 65. Goodwill



   65.1    Goodwill                                                  $166,034,193.45                                                 $166,034,193.45




 66. Total of Part 10.
                                                                                                                                     $166,034,193.45
      Add lines 60 through 65. Copy the total to line 89.




   Official Form 206A/B                               Schedule A/B: Assets - Real and Personal Property                                Page 9
                        Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 11 of 307


Debtor Benevis Corp.                                                                                      Case Number (if known) 20-33918




 67. Do your lists or records include personally identifiable information of customers?


           No.

           Yes.




 68. Is there an amortization or other similar schedule available for any of the property listed in Part 10?


           No.

           Yes.




 69. Has any of the property listed in Part 10 been appraised by a professional within the last year?


           No.

           Yes.



Part 11:      All other assets




 70. Does the debtor own any other assets that have not yet been reported on this form?


           No. Go to Part 12.

           Yes. Fill in the information below.



                                                                                                                                     Current value of
                                                                                                                                     debtor's interest
 71. Notes receivable
      Description (include name of obligor)

   71.1    Notes Receivable                                         $469,612.56       -        $221,642.32              =                   $247,970.24
                                                                                                                                               Unknown
                                                                                                                                  See Attached Exhibit AB71
                                                                 Total face amount        Doubtful or uncollectible amount
 72. Tax refunds and unused net operating losses (NOLs)
      Description (for example, federal, state, local)

   72.1    NOL Carry Back - 2018                                                                                                          $3,463,874.61


   72.2    NOL CarryBack - 2019                                                                                                           $4,224,333.39




   Official Form 206A/B                                  Schedule A/B: Assets - Real and Personal Property                               Page 10
                     Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 12 of 307


Debtor Benevis Corp.                                                                              Case Number (if known) 20-33918


73. Interests in insurance policies or annuities



  73.1   See Attached Exhibit AB73                                                                                                   Unknown


74. Causes of action against third parties (whether or not a lawsuit has
    been filed)




      Nature of claim
      Amount Requested
75. Other contingent and unliquidated claims or causes of action of every
    nature, including counterclaims of the debtor and rights to set off
    claims




      Nature of claim
      Amount Requested
76. Trusts, equitable or future interests in property




77. Other property of any kind not already listed
     Examples: Season tickets, country club membership




78. Total of Part 11.
                                                                                                                                $7,936,178.24
     Add lines 71 through 77. Copy the total to line 90.




79. Has any of the property listed in Part 11 been appraised by a professional within the last year?


         No.

         Yes.




  Official Form 206A/B                              Schedule A/B: Assets - Real and Personal Property                          Page 11
                     Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 13 of 307


Debtor Benevis Corp.                                                                                                            Case Number (if known) 20-33918

Part 12:    Summary

           Type of property                                                                        Current value of                                        Current value of
                                                                                                   personal property                                       real property


   80. Cash, cash equivalents, and financial assets.              Copy line 5, Part 1.                       $2,701,980.39


   81. Deposits and prepayments.          Copy line 9, Part 2.                                               $1,362,064.69


   82. Accounts receivable.       Copy line 12, Part 3.


   83. Investments. Copy line 17, Part 4.                                                                       Unknown


   84. Inventory. Copy line 23, Part 5.


   85. Farming and fishing-related assets.         Copy line 33, Part 6.



   86. Office furniture, fixtures, and equipment; and collectibles.                                        $53,740,055.59
       Copy line 43, Part 7.


   87. Machinery, equipment, and vehicles.             Copy line 51, Part 8.


   88. Real Property.      Copy line 56, Part 9.



   89. Intangibles and intellectual property.          Copy line 66, Part 10.                             $166,034,193.45


   90. All other assets.      Copy line 78, Part 11.                                                         $7,936,178.24



   91. Total. Add lines 80 through 90 for each column.                                    91a.              $231,774,472.36              + 91b.                             $0.00



   92. Total of all property on Schedule A/B.          Lines 91a + 91b = 92..............................................................................................   $231,774,472.36




   Official Form 206A/B                                 Schedule A/B: Assets - Real and Personal Property                                                                     Page 12
Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 14 of 307




    SCHEDULES OF ASSETS AND LIABILITIES


                EXHIBIT FOR SCHEDULE AB

                     PART 2, QUESTION 7

   DEPOSITS, INCLUDING SECURITY DEPOSITS AND
                UTILITY DEPOSITS
                 Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 15 of 307


Benevis Corp.
Case No. 20‐33918
SOAL AB7. Deposits, including security deposits and utility deposits

                                                                                                         Current value
                     Description                              Holder of Deposit                       of debtor's interest
      Real Estate Security Deposit                  Community Healthnet, Inc.                                             $7,200.00
      Real Estate Security Deposit                  SHOCKLEY ACQUISITION ENTRY                                           $1,522.50
      Real Estate Security Deposit                  WU ACQUISITION ENTRY                                                 $1,918.58
      Real Estate Security Deposit                  BARRATT ACQUISITION ENTRY                                            $3,259.50
      Real Estate Security Deposit                  COTTONWOOD CREEK S/C I, LTD                                          $3,748.46
      Real Estate Security Deposit                  ROSENBERG & GOLDBAUM ACQUISITION EN                                $14,729.70
      Real Estate Security Deposit                  BIANCO PROPERTIES                                                    $9,600.00
      Real Estate Security Deposit                  BIANCO PROPERTIES                                                    $9,544.00
      Real Estate Security Deposit                  Killen ‐ Lowes                                                       $9,750.00
      Real Estate Security Deposit                  LRIC LEWISVILLE, L.P.                                                $8,388.75
      Real Estate Security Deposit                  SEEHAR & HUSSAIN REAL ESTATE                                         $8,820.00
      Real Estate Security Deposit                  SEOK & SONS, LLC                                                     $9,750.00
      Real Estate Security Deposit                  GG&A Central Mall Partners, L.P.                                     $8,337.83
      Real Estate Security Deposit                  HSMEP Caprock L.P. ‐ Security Deposit                                $5,818.00
      Real Estate Security Deposit                  Brentwood Plaza Holdings, LLC                                      $14,231.00
      Real Estate Security Deposit                  Realm Realty                                                         $7,907.08
      Real Estate Security Deposit                  Ziff Properties, Inc.                                                 $500.00
      Real Estate Security Deposit                  Sherman Deposit                                                      $9,420.73
      Real Estate Security Deposit                  Hoppenstein Properties, Inc.                                         $8,026.44
      Real Estate Security Deposit                  HEBCO Development, Inc.                                            $11,860.00
      Real Estate Security Deposit                  JDN Real Estate‐West Lafayette, L. P.                              $13,067.00
      Real Estate Security Deposit                  BRC Western Square LLC ‐                                             $7,875.00
      Real Estate Security Deposit                  G&R Realty Trust                                                     $9,396.67
      Real Estate Security Deposit                  Inland American Retail Management LLC                                $7,408.00
      Real Estate Security Deposit                  H.E. Butt Store Property Co. NO ON                                 $10,208.00
      Real Estate Security Deposit                  Patterson Village LLP                                                $7,877.00
      Real Estate Security Deposit                  HEB Grocery Company, LP                                            $11,731.00
      Real Estate Security Deposit                  GGIA II Limited ‐ 537 ‐ El Paso TX ‐ Lee Trevin                      $8,602.00
      Real Estate Security Deposit                  GGIA II Limited ‐ 537 ‐ El Paso TX ‐ Lee Trevin                      $6,076.00
      Real Estate Security Deposit                  Midland Deposit                                                      $3,907.33
      Real Estate Security Deposit                  Pleasant Valley Market Place, LLc Gelman Ma                        $10,642.50
      Real Estate Security Deposit                  Aburndale LP                                                         $8,422.00
      Real Estate Security Deposit                  Maryland Crossing LLC                                              $17,922.00
      Real Estate Security Deposit                  Inland Mid‐Atlantic Mgmt corp                                        $8,565.00
      Real Estate Security Deposit                  Libby Westmark Enterprise LLC                                        $7,875.00
      Real Estate Security Deposit                  Land Capital Group, LLC                                            $13,140.00
      Real Estate Security Deposit                  Rubloff Bashford, LLC.                                             $10,500.00
      Real Estate Security Deposit                  CLINTON HOLDINGS LLC                                               $22,500.00
      Real Estate Security Deposit                  El Paso ‐ Fairbanks Deposit                                          $6,038.00
      Real Estate Security Deposit                  Metro Centers NE LLC                                               $10,850.00
      Real Estate Security Deposit                  Hwy. 23, LLC                                                         $7,557.00




                                                                     Page 1 of 4
           Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 16 of 307


                                                                                    Current value
               Description                 Holder of Deposit                     of debtor's interest
Real Estate Security Deposit    HWY 23, LLC ‐ Security Deposit                                      $15,868.00
Real Estate Security Deposit    Highland Plaza Improvesments, LLC                                   $9,383.68
Real Estate Security Deposit    516 Security Deposit                                                $7,221.00
Real Estate Security Deposit    Buford Lease Security Deposit                                     $10,515.00
Real Estate Security Deposit    Saul Subsidiary I Limited Partnership                               $5,258.33
Real Estate Security Deposit    Longview Lease Security Deposit                                     $4,737.00
Real Estate Security Deposit    S B Realty Ltd                                                    $20,086.06
Real Estate Security Deposit    Athens, R.E.LTD                                                   $12,404.44
Real Estate Security Deposit    LERU COMPANY                                                        $8,453.00
Real Estate Security Deposit    WASHINGTON CORNER, LP                                               $5,333.33
Real Estate Security Deposit    CENTRAL SOUTHWEST TEXAS DEVELOPMENT                               $11,500.00
Real Estate Security Deposit    El Paso ‐ Zeragosa                                                  $7,212.00
Real Estate Security Deposit    Baltimore Broadway                                                  $9,248.00
Real Estate Security Deposit    Baltimore ‐ Broadway (517) Energy Deposit                           $4,909.00
Real Estate Security Deposit    Yuma                                                              $13,176.00
Real Estate Security Deposit    BOARDWALK HOLDINGS LLC                                              $6,600.00
Real Estate Security Deposit    Wichita Falls Deposit                                               $8,610.25
Real Estate Security Deposit    Thor Eastpoint Mall, LLC, Baltimore East Poin                     $10,208.00
Real Estate Security Deposit    Race Venture Ltd c/o Rammrath Realty Vent                           $9,928.00
Real Estate Security Deposit    Remo Tartaglia Associates, LLC                                    $11,554.00
Real Estate Security Deposit    GENTILLY LLC                                                        $9,669.00
Real Estate Security Deposit    Keystone Plaza Associates                                         $15,669.03
Real Estate Security Deposit    Regency Commerical Ass                                              $7,240.00
Real Estate Security Deposit    Tejas Center LTD.                                                 $14,616.34
Real Estate Security Deposit    Lubbock Lease Security Deposit                                      $8,120.00
Real Estate Security Deposit    Pivotal Fall River ,LLC                                                 $0.00
Real Estate Security Deposit    BELVEDERE STATION, LLC                                              $6,941.67
Real Estate Security Deposit    Southgate Augusta Shopping Center Group, L                          $5,687.00
Real Estate Security Deposit    TRT‐HEB Marketplace, L.P.                                         $20,021.84
Real Estate Security Deposit    Kimco North Trust II ‐ Target Center                                $8,055.45
Real Estate Security Deposit    TRIANGLE IV, LLP                                                    $6,500.00
Real Estate Security Deposit    South Street Plaza Associates, LLC                                $10,880.75
Real Estate Security Deposit    Coral New Haven Assoc. II, LLC                                      $6,825.00
Real Estate Security Deposit    Coral New Haven Assoc. II, LLC                                      $3,491.25
Real Estate Security Deposit    EAST FOREST PLAZA II LLC                                            $7,708.00
Real Estate Security Deposit    Fair Oaks Common, LLC                                               $7,042.00
Real Estate Security Deposit    DDR Southeast Valley Park, LLC ‐ Security De                      $13,641.00
Real Estate Security Deposit    Biloxi Deposit                                                      $8,703.00
Real Estate Security Deposit    Acadia Reality Trust                                              $26,609.22
Real Estate Security Deposit    Plaza North Investors, LLC c/o Coastal Equitie                      $8,687.50
Real Estate Security Deposit    Saul Subsidiary I Limited Partnership                             $30,200.00
Real Estate Security Deposit    Southwest Pinnacle Properties                                     $14,843.75
Real Estate Security Deposit    FAV Real Estate Venture L.P.                                      $21,570.16
Real Estate Security Deposit    Tucson                                                            $14,328.63
Real Estate Security Deposit    CHURCH STREET                                                       $8,672.00



                                                 Page 2 of 4
           Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 17 of 307


                                                                                   Current value
               Description                 Holder of Deposit                    of debtor's interest
Real Estate Security Deposit    Parkway Plaza, LLC                                                  $9,250.00
Real Estate Security Deposit    Timberlake S/C Associates. LLC                                   $10,168.00
Real Estate Security Deposit    Cobb Lease Security Deposit                                      $17,500.00
Real Estate Security Deposit    Barrett Family Partnership LLC                                   $10,018.15
Real Estate Security Deposit    Tupelo Lease Security Deposit                                      $7,509.38
Real Estate Security Deposit    BRC Russellville, LLC ‐ Security Deposit                           $6,956.00
Real Estate Security Deposit    BC Wood Investment                                                 $9,022.67
Real Estate Security Deposit    Tyler Lease Security Deposit                                     $10,319.00
Real Estate Security Deposit    Surya Group, LLC                                                 $24,045.94
Real Estate Security Deposit    Tucson East                                                      $16,403.62
Real Estate Security Deposit    Roosevelt Gardens s/c Ltd Partnership                              $8,829.65
Real Estate Security Deposit    Colaparchee Properties                                             $7,470.00
Real Estate Security Deposit    Broadway Properties LLC                                          $11,713.00
Real Estate Security Deposit    M& W Trust                                                       $17,000.96
Real Estate Security Deposit    National Realty &n Development                                   $19,229.00
Real Estate Security Deposit    ECN Properties LTD. ‐ 543 ‐ Longview TX ‐ Est                      $5,775.00
Real Estate Security Deposit    Shreveport Westwood Investors, LLC                                 $8,954.00
Real Estate Security Deposit    PDQ SOUTHPARK LLC                                                $10,667.00
Real Estate Security Deposit    Baltimore Westside                                               $12,600.00
Real Estate Security Deposit    Abilene Deposit                                                    $7,938.00
Real Estate Security Deposit    Candler Lease Security Deposit                                     $2,880.00
Real Estate Security Deposit    Candler Parking Lease Deposit                                      $1,500.00
Real Estate Security Deposit    Eastern Development                                              $17,966.66
Real Estate Security Deposit    BGK‐Integrated Management, LLC                                     $5,637.00
Real Estate Security Deposit    N‐Y Western Valley, LTD.                                         $13,224.00
Real Estate Security Deposit    Roslyn Farm Corp                                                   $7,822.50
Real Estate Security Deposit    Hattiesburg                                                        $7,659.17
Real Estate Security Deposit    Saul Subsidiary I Limited Partnership                            $22,568.00
Real Estate Security Deposit    Odessa Deposit                                                     $6,000.00
Real Estate Security Deposit    STURGEON LANDING LLC                                               $5,574.00
Real Estate Security Deposit    Mechanicsville Security Deposit                                  $12,141.01
Real Estate Security Deposit    Coliseum Corner Ltd. Partnership                                 $11,217.91
Real Estate Security Deposit    Embree Construction Group Inc.                                     $2,148.95
Real Estate Security Deposit    St. Francis Associates, LTD                                        $7,631.15
Real Estate Security Deposit    Lilburn Lease Security Deposit                                   $14,133.33
Real Estate Security Deposit    Joseph A Nunan                                                     $8,350.00
Real Estate Security Deposit    California Crossing, LLC                                           $4,800.00
Real Estate Security Deposit    JANAF Shopping Center LLC                                        $14,271.21
Real Estate Security Deposit    Bruce Remler, LLC                                                  $7,500.00
Real Estate Security Deposit    Macon Plaza, LLC                                                   $7,482.68
Real Estate Security Deposit    The Big Y Trust                                                    $8,667.00
Real Estate Security Deposit    Mayo Five, LLC                                                   $15,595.96
Real Estate Security Deposit    Jackson                                                            $9,996.18
Real Estate Security Deposit    Glass Ratner Management & Realty                                       $0.00
Real Estate Security Deposit    Schickel Enterprises, LLLP                                         $9,437.08



                                              Page 3 of 4
           Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 18 of 307


                                                                         Current value
               Description                        Holder of Deposit   of debtor's interest
Real Estate Security Deposit           MGY, LLC                                           $9,641.12
Real Estate Security Deposit           Decker Center LLC                                 $6,952.00

                               Total                                                $1,314,586.03




                                                   Page 4 of 4
                  Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 19 of 307


Benevis Corp.
Case No. 20‐33918
SOAL AB7. Deposits, including security deposits and utility deposits

                                                                                                  Current value
                        Description                                    Holder of Deposit       of debtor's interest
      Utility Deposit                               Atlanta Gas Light                                          $1,011.97
      Utility Deposit                               Dominion Virginia Power                                    $1,282.00
      Utility Deposit                               Virginia Natural Power                                     $1,655.75
      Utility Deposit                               Duke Energy                                                $2,230.00
      Utility Deposit                               Western Massachusetts Electric                               $354.28
      Utility Deposit                               Columbia Gas of Massachusetts                                $565.00
      Utility Deposit                               Holyoke Gas and Electric                                   $5,992.20
      Utility Deposit                               NIPSCO Gas                                                        $30.00
      Utility Deposit                               Vectren Energy Delivery                                      $380.00
      Utility Deposit                               Brownsville Public Utilities Board                           $780.00
      Utility Deposit                               CPS Energy                                                        $99.98
      Utility Deposit                               BTU                                                          $630.00
      Utility Deposit                               City of Houston                                              $205.00
      Utility Deposit                               Texarkana Water Utilities                                    $200.00
      Utility Deposit                               Connecticut Light and Power                                $3,450.00
      Utility Deposit                               Southern Connecticut Gas Co.                                 $451.70
      Utility Deposit                               City of San Angelo                                                $94.78
      Utility Deposit                               Sewage And Water Board Of New Orleans                        $550.00
      Utility Deposit                               Washington Gas                                               $510.00
      Utility Deposit                               Taylor Electric Cooperative                                  $360.00
      Utility Deposit                               Vectren Energy Delivery                                    $2,236.00
      Utility Deposit                               Vectren Energy Delivery                                      $380.00
      Utility Deposit                               Sunbelt FWSD                                                 $430.00
      Utility Deposit                               Electric City Utilities/City of Anderson                     $100.00
      Utility Deposit                               Dept of Public Utilities ‐ Orangeburg                        $700.00
      Utility Deposit                               Dept of Public Utilities ‐ Orangeburg                              $5.00
      Utility Deposit                               Town of Christiansburg                                       $100.00
      Utility Deposit                               City of Killeen                                                   $75.00
      Utility Deposit                               BGE ‐ Baltimore Gas & Electric                               $479.00
      Utility Deposit                               Citizens Energy Group                                        $200.00
      Utility Deposit                               Citizens Energy Group                                        $300.00
      Utility Deposit                               National Grid                                                $440.00
      Utility Deposit                               National Grid                                                $380.00
      Utility Deposit                               Citizens Energy Group                                        $595.00
      Utility Deposit                               City of Savannah                                             $130.00
      Utility Deposit                               Kansas City Board of Public Utilities                      $5,970.00
      Utility Deposit                               Kansas Gas Service                                           $770.00
      Utility Deposit                               Kansas Gas Service                                           $445.00
      Utility Deposit                               City of Topeka                                               $100.00
      Utility Deposit                               Kansas Gas Service                                           $375.00
      Utility Deposit                               Public Works & Utilities                                     $150.00
      Utility Deposit                               City of Dublin                                               $150.00



                                                                      Page 1 of 2
                  Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 20 of 307


Benevis Corp.
Case No. 20‐33918
SOAL AB7. Deposits, including security deposits and utility deposits

                                                                                               Current value
                        Description                                    Holder of Deposit    of debtor's interest
      Utility Deposit                               Municipal Utitlity Districts                              $235.00
      Utility Deposit                               Salt River Project                                        $770.00
      Utility Deposit                               First Utility District of Knox County                     $100.00
      Utility Deposit                               Knoxville Utilities Board                               $1,000.00
      Utility Deposit                               Flint EMC                                               $1,800.00
      Utility Deposit                               Georgia Power                                           $2,480.00
      Utility Deposit                               Shenandoah Valley Electric Co‐Op                          $575.00
      Utility Deposit                               BGE ‐ Baltimore Gas & Electric                            $656.00
      Utility Deposit                               Tupelo Water & Light                                      $800.00
      Utility Deposit                               Southwest Gas ‐ Tyler                                     $200.00
      Utility Deposit                               Tyler Electric Deposit                                  $1,640.00
      Utility Deposit                               Longview Gas Utility Deposit                              $800.00
      Utility Deposit                               Midland Water deposit                                     $310.00
      Utility Deposit                               City of Amarillo Water                                    $300.00
      Utility Deposit                               Xcel energy, 516                                          $288.00
      Utility Deposit                               BGE ‐ Baltimore Gas & Electric                            $107.00
      Utility Deposit                               Delmarva Power                                                 $75.00

                                          Total                                                            $47,478.66




                                                                    Page 2 of 2
Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 21 of 307




    SCHEDULES OF ASSETS AND LIABILITIES


                EXHIBIT FOR SCHEDULE AB

                    PART 7, QUESTION 39

                     OFFICE FURNITURE
                    Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 22 of 307
Benevis Corp.
Case No. 20‐33918
Schedule AB39: Office Furniture


      General Description of Property (Office Furniture, Office Fixtures, Office      Net Book Value of     Valuation Method Used for   Current Value of
                              Equipment, Collectibles)                                Debtor's Interest           Current Value         Debtor's Interest
     000 Best Value Office Furn 16743                                                            $244.41    Book                                  $244.41
     000 Best Value Office Furniture 17669                                                      $1,625.02   Book                                $1,625.02
     000 Best Value Office Furniture 17990                                                       $568.73    Book                                  $568.73
     000 Best Value Office Furniture 18187                                                       $945.00    Book                                  $945.00
     000 Best Value Office Furniture 18453                                                       $735.02    Book                                  $735.02
     000 Best Value Office Furniture 18738                                                      $2,677.50   Book                                $2,677.50
     000 Best Value Office Furniture 18717                                                     $10,500.02   Book                               $10,500.02
     000 Regency Office Products In-10021730                                                    $1,333.32   Book                                $1,333.32
     000 Best Value Office Furniture 18751                                                      $3,570.02   Book                                $3,570.02
     000 Best Value Office Furniture 18761                                                      $2,257.48   Book                                $2,257.48
     000 Best Value Office Furniture 18772                                                      $5,512.50   Book                                $5,512.50
     000 Best Value Office Furniture 19074                                                      $2,899.98   Book                                $2,899.98
     000 Best Value Office Furniture 18885                                                       $586.69    Book                                  $586.69
     000 Best Value Office Furniture 18884                                                       $682.48    Book                                  $682.48
     000 Best Value Office Furniture 19012                                                      $1,283.31   Book                                $1,283.31
     000 Regeny Office Products In-10033808                                                      $731.25    Book                                  $731.25
     000 Best Value Office Furniture 19437                                                       $966.68    Book                                  $966.68
     000 Boa 9/30/2016 Esanchez                                                                 $1,189.28   Book                                $1,189.28
     000 Iroquois                                                                               $9,187.48   Book                                $9,187.48
     000 Bank Of America 10/31/2016 Mblomquis                                                   $1,493.31   Book                                $1,493.31
     000 Best Value Office Furn 19695                                                           $2,180.33   Book                                $2,180.33
     000 Best Value Office Furn 19616                                                           $1,631.25   Book                                $1,631.25
     000 Best Value Office Furn 19651                                                           $3,832.13   Book                                $3,832.13
     000 Best Value Office Furniture 19743                                                       $792.83    Book                                  $792.83
     000 Best Value Office Furniture 19866                                                      $1,916.09   Book                                $1,916.09
     000 Best Value Office Furniture                                                            $4,096.43   Book                                $4,096.43
     000 Best Value Office Furniture 19870                                                      $1,916.09   Book                                $1,916.09
     000 Best Value Office Furniture 19910                                                      $2,246.41   Book                                $2,246.41
     000 Uline 86793499                                                                         $1,783.95   Book                                $1,783.95
     000 Best Value Office Furniture 20088                                                       $858.91    Book                                  $858.91
     000 Best Value Office Furniture 20089                                                       $726.76    Book                                  $726.76
     000 Best Value Office Furniture 20149                                                      $1,916.09   Book                                $1,916.09
     000 Best Value Office Furniture 20135                                                     $11,562.52   Book                               $11,562.52
     000 Staples Business Adv 3346261342                                                         $991.05    Book                                  $991.05
     000 Staples Business Adv 3348178576                                                         $726.76    Book                                  $726.76
     000 Regency Office Products In-10067678                                                    $6,343.77   Book                                $6,343.77
     000 Best Value Office Furn 20719-Dep                                                       $2,250.02   Book                                $2,250.02
     000 Best Value Office Furn 20719-Bal                                                       $2,250.02   Book                                $2,250.02
     000 Best Value Office Furn 20719-Dep                                                       $2,109.86   Book                                $2,109.86
     000 The Maintenance Co 138863                                                              $1,456.41   Book                                $1,456.41
     000 Best Value Office Furn 19480                                                           $1,319.96   Book                                $1,319.96
     000 Second Story Interiors 10/31/19                                                        $2,660.74   Book                                $2,660.74
     001 Best Value Ofc Furniture 17297                                                         $1,096.87   Book                                $1,096.87
     001 Regency Office Products In-10026154                                                     $312.48    Book                                  $312.48
     001 Staples 3356273878                                                                      $785.38    Book                                  $785.38
     001 Staples 3364448988                                                                     $2,250.02   Book                                $2,250.02
     002 Best Value Office Furniture 17855                                                      $2,071.87   Book                                $2,071.87
     002 Kidzpace Interanctive 71392                                                            $2,835.00   Book                                $2,835.00
     004 Kidzpace Interactive 71136                                                             $2,677.50   Book                                $2,677.50
     004 Best Value Office Furniture 18146                                                      $3,622.50   Book                                $3,622.50
     004 Regency Office Products In-10033804                                                     $731.25    Book                                  $731.25
     004 The Maintenance Co 148689                                                              $1,050.96   Book                                $1,050.96
     005 Best Value Office Furniture 18332                                                      $2,520.00   Book                                $2,520.00
     005 Kidzpace Interactive 71393                                                             $2,835.00   Book                                $2,835.00
     005 Regency Office Products In-10029640                                                     $690.60    Book                                  $690.60


                                                                               Page 1 of 9
                  Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 23 of 307
Benevis Corp.
Case No. 20‐33918
Schedule AB39: Office Furniture


      General Description of Property (Office Furniture, Office Fixtures, Office      Net Book Value of     Valuation Method Used for   Current Value of
                              Equipment, Collectibles)                                Debtor's Interest           Current Value         Debtor's Interest
     005 Staples 3364448990                                                                      $611.10    Book                                  $611.10
     005 Staples 3391926009                                                                     $1,989.96   Book                                $1,989.96
     005 Regency Business Solutio In-10090667                                                   $1,603.80   Book                                $1,603.80
     006 Kidzpace Interactive 68968                                                              $355.59    Book                                  $355.59
     006 Best Value Office Furniture 17297                                                      $2,274.98   Book                                $2,274.98
     006. Regency Office Products In-10015474                                                    $250.02    Book                                  $250.02
     006 Kidzpace Interactive 72061                                                             $1,872.88   Book                                $1,872.88
     006 Staples 3362558112                                                                      $604.16    Book                                  $604.16
     006 Staples 3391926006                                                                     $1,989.96   Book                                $1,989.96
     007, Amex                                                                                   $270.84    Book                                  $270.84
     007 Kidzpace Interactive 69492                                                              $729.18    Book                                  $729.18
     007 Best Value Office Furniture 16817                                                       $755.59    Book                                  $755.59
     007 International Play Co Ipc10559                                                          $208.32    Book                                  $208.32
     007 Cdw Ljt1282                                                                            $1,389.62   Book                                $1,389.62
     007 Staples 3389127387                                                                      $665.44    Book                                  $665.44
     008, Amex                                                                                   $270.84    Book                                  $270.84
     008 Kidzpace Interactive 69489                                                              $729.18    Book                                  $729.18
     008 Best Value Office Furniture 16818                                                       $645.84    Book                                  $645.84
     008 Best Value Office Furniture 18799                                                       $839.98    Book                                  $839.98
     008 Best Value Office Furniture 19209                                                      $1,100.00   Book                                $1,100.00
     008 Kidzpace Interactive 75071                                                             $5,832.60   Book                                $5,832.60
     010 Kidzpace Interactive 70660                                                             $1,868.77   Book                                $1,868.77
     010 The Maintenance Co 149332                                                              $1,804.84   Book                                $1,804.84
     011 Regency Office Products In-10020118                                                     $312.48    Book                                  $312.48
     011 Staples 3364448994                                                                      $773.43    Book                                  $773.43
     011 The Maintenance Co 141370                                                              $1,196.58   Book                                $1,196.58
     013 Best Value Office Furniture 17605                                                       $446.85    Book                                  $446.85
     013 Regency Office Products In-10016343                                                     $291.66    Book                                  $291.66
     014 Best Value Office Furniture 17301                                                       $446.85    Book                                  $446.85
     014 The Maintenance Co 147732                                                              $1,383.07   Book                                $1,383.07
     015 Kidzpace Interactive 69490                                                              $729.18    Book                                  $729.18
     015 Best Value Office Furniture 16819                                                       $437.52    Book                                  $437.52
     016 Best Value Office Furniture 18424                                                       $708.37    Book                                  $708.37
     016 Kidzpace Interactive 73344                                                             $4,625.02   Book                                $4,625.02
     017 Beneficial Facilities 773841                                                            $406.27    Book                                  $406.27
     017 Regency Office Products In-10020504                                                     $312.48    Book                                  $312.48
     019 Best Value Office Furniture 17747                                                      $1,909.35   Book                                $1,909.35
     019 Kidzpace Interactive 70679                                                             $1,868.77   Book                                $1,868.77
     020 Best Value Office Furniture 16942                                                       $458.34    Book                                  $458.34
     020 Kidzpace Interactive 69971                                                              $833.34    Book                                  $833.34
     021 Best Value Office Furniture 18193                                                      $5,249.98   Book                                $5,249.98
     021 The Maintenance Company 112368                                                         $1,476.53   Book                                $1,476.53
     021 Staples 3426671816                                                                      $887.69    Book                                  $887.69
     022 Best Value Office Furniture 17747                                                      $1,584.37   Book                                $1,584.37
     022 Kidzpace Interactive 70661                                                             $1,868.77   Book                                $1,868.77
     023 Best Value Office Furniture 16365                                                       $577.79    Book                                  $577.79
     023 The Maintenance Company 132219                                                          $797.95    Book                                  $797.95
     024 Best Value Office Furniture 17297                                                      $1,340.62   Book                                $1,340.62
     024 Staples 3316744742                                                                      $735.02    Book                                  $735.02
     024 Staples 3385623858                                                                     $2,039.60   Book                                $2,039.60
     026 Kidzpace Interactive 69491                                                              $729.18    Book                                  $729.18
     027 The Maintenance Company 89588                                                           $906.27    Book                                  $906.27
     027 Staples Business Adv 3351555278                                                         $630.00    Book                                  $630.00
     027 Regency Office In-10079031                                                             $1,364.25   Book                                $1,364.25
     027 Kidzpace Interactive 75741                                                              $885.24    Book                                  $885.24


                                                                               Page 2 of 9
                  Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 24 of 307
Benevis Corp.
Case No. 20‐33918
Schedule AB39: Office Furniture


      General Description of Property (Office Furniture, Office Fixtures, Office      Net Book Value of     Valuation Method Used for   Current Value of
                              Equipment, Collectibles)                                Debtor's Interest           Current Value         Debtor's Interest
     027 Staples 3426671826                                                                      $887.69    Book                                  $887.69
     027 Kidzpace Interactive 76076                                                             $3,544.92   Book                                $3,544.92
     028 Best Value Office Furniture 16709                                                       $645.84    Book                                  $645.84
     028 Kidzpace Interactive 69972                                                              $833.34    Book                                  $833.34
     028 The Maintenance Company 94140                                                           $991.05    Book                                  $991.05
     029 Best Value Office Furniture 17747                                                      $1,584.37   Book                                $1,584.37
     029 Kidzpace Interactive 70663                                                             $1,868.77   Book                                $1,868.77
     032 Kidzpace Interactive 69570                                                              $750.00    Book                                  $750.00
     032 Best Value Office Furn 16989                                                            $229.13    Book                                  $229.13
     033 Best Value Office Furniture 18423                                                       $375.00    Book                                  $375.00
     033 Staples Business Adv 3330560089                                                         $577.52    Book                                  $577.52
     033 Staples Business Adv 3330560089                                                         $577.52    Book                                  $577.52
     033 Staples 3355010899                                                                     $1,268.73   Book                                $1,268.73
     034 Kidzpace Interactive 69585                                                              $800.00    Book                                  $800.00
     035 Kidzpace Interactive 69584                                                              $750.00    Book                                  $750.00
     035 The Maintenance Company 145767                                                         $1,298.35   Book                                $1,298.35
     036 Kidzpace Interactive 70658                                                             $1,868.77   Book                                $1,868.77
     036 Best Value Office Furniture 17770                                                      $1,178.10   Book                                $1,178.10
     036 Staples 3400702404                                                                     $2,624.02   Book                                $2,624.02
     037 Best Value Office Furniture 16797                                                       $458.34    Book                                  $458.34
     037 Regency Office Products In-10020216                                                     $312.48    Book                                  $312.48
     037 Best Value Office Furniture 18957                                                      $1,933.37   Book                                $1,933.37
     038 Kidzpace Interactive 34770                                                             $5,414.05   Book                                $5,414.05
     039 Kidzpace Interactive 70688                                                             $1,909.35   Book                                $1,909.35
     039 Regency Office Products In-10023057                                                     $312.48    Book                                  $312.48
     039 The Maintenance Co 122873                                                              $1,490.33   Book                                $1,490.33
     039 The Maintenance Co 143828                                                              $1,243.05   Book                                $1,243.05
     040 Best Value Office Furniture 17747                                                      $1,584.37   Book                                $1,584.37
     040 Kidzpace Interactive 70677                                                             $1,868.77   Book                                $1,868.77
     040 Regency Office Products In-10010566                                                     $270.84    Book                                  $270.84
     042 Best Value Office Furniture 16910                                                       $645.84    Book                                  $645.84
     042 Kidzpace Interactive 70687                                                             $1,909.35   Book                                $1,909.35
     042 Regency Office Products In-10023056                                                     $312.48    Book                                  $312.48
     043 Best Value Office Furniture 17747                                                      $1,828.12   Book                                $1,828.12
     043 Kidzpace Interactive 70662                                                             $1,868.77   Book                                $1,868.77
     043 The Maintenance Company 132632                                                         $1,636.63   Book                                $1,636.63
     044 Kidzpace Interactive 70676                                                             $1,868.77   Book                                $1,868.77
     044 Staples Business Adv 3346261347                                                         $640.00    Book                                  $640.00
     045 Staples Business Adv 3333603307                                                         $577.52    Book                                  $577.52
     046 Best Value Ofc Furn 16415                                                               $644.41    Book                                  $644.41
     046 Kidzpace Interactive 70689                                                             $1,909.35   Book                                $1,909.35
     046 Staples Business Adv 3338919528                                                         $577.52    Book                                  $577.52
     047 International Play Co Ipc10479                                                          $250.02    Book                                  $250.02
     047 Best Value Office Furniture 17300                                                       $650.02    Book                                  $650.02
     047 Best Value Office Furniture 17564                                                      $1,543.73   Book                                $1,543.73
     047 Kidzpace Interactive 73335                                                             $2,378.55   Book                                $2,378.55
     047 Staples Business Adv 3346261346                                                         $630.00    Book                                  $630.00
     048 Best Value Office Furniture 16676                                                       $499.98    Book                                  $499.98
     048 International Play Co Ipc10480                                                          $250.02    Book                                  $250.02
     048 Kidzpace Interactive 70112                                                              $731.25    Book                                  $731.25
     048 Kidzpace Interactive 70730                                                              $975.00    Book                                  $975.00
     048 Staples Business Adv 3338919508                                                         $577.52    Book                                  $577.52
     048 Staples 3371952050                                                                      $711.26    Book                                  $711.26
     049 Best Value Office Furniture 16367                                                       $577.79    Book                                  $577.79
     049 The Maintenance Company 95406                                                           $858.91    Book                                  $858.91


                                                                               Page 3 of 9
                  Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 25 of 307
Benevis Corp.
Case No. 20‐33918
Schedule AB39: Office Furniture


      General Description of Property (Office Furniture, Office Fixtures, Office      Net Book Value of     Valuation Method Used for   Current Value of
                              Equipment, Collectibles)                                Debtor's Interest           Current Value         Debtor's Interest
     049 Staples Business 3382843257                                                             $637.29    Book                                  $637.29
     049 The Maintenance Company 135531                                                         $2,313.75   Book                                $2,313.75
     050 Kidzpace Interactive 70426                                                             $1,833.31   Book                                $1,833.31
     050 Best Value Office Furniture 17571                                                      $2,031.23   Book                                $2,031.23
     052 Best Value Office Furniture 16300                                                       $711.10    Book                                  $711.10
     053 Best Value Office Furniture 16301                                                       $711.10    Book                                  $711.10
     054 Kidzpace Interactive 70155                                                             $1,665.60   Book                                $1,665.60
     054 Kidzpace Interactive 75950                                                             $6,806.60   Book                                $6,806.60
     055 Best Value Office Furniture 17297                                                      $1,218.75   Book                                $1,218.75
     055 Staples Business Adv 3332384737                                                         $577.52    Book                                  $577.52
     056 Kidzpace Interactive Inc 70234                                                          $853.12    Book                                  $853.12
     056 Best Value Office Furniture 17769                                                      $1,381.27   Book                                $1,381.27
     056 Regency Office Products In-10027533                                                     $312.48    Book                                  $312.48
     056 Kidzpace Interactive 72060                                                             $1,872.88   Book                                $1,872.88
     056 The Maintenance Company 126330                                                          $987.61    Book                                  $987.61
     057 Best Value Office Furniture 17612                                                      $1,340.62   Book                                $1,340.62
     057 Regency Office Products In-10017493                                                     $312.48    Book                                  $312.48
     057 Kidzpace Interactive 73333                                                             $4,666.69   Book                                $4,666.69
     057 The Maintenance Company 132373                                                         $1,638.85   Book                                $1,638.85
     060 Best Value Office Furniture 17297                                                       $934.35    Book                                  $934.35
     060 Kidzpace Interactive 70678                                                             $1,868.77   Book                                $1,868.77
     061 Kidzpace Interactive 70154                                                             $1,665.60   Book                                $1,665.60
     061 Best Value Office Furniture 17297                                                      $1,259.40   Book                                $1,259.40
     062 Best Value Office Furniture 16816                                                       $458.34    Book                                  $458.34
     062 Kidzpace Interactive 69761                                                              $395.82    Book                                  $395.82
     062 Staples Business Adv 3340117427                                                         $630.00    Book                                  $630.00
     063 Best Value Office Furniture 17297                                                      $1,218.75   Book                                $1,218.75
     063 Regency Office Products In-10026156                                                     $312.48    Book                                  $312.48
     063 Kidzpace Interactive 34592                                                             $5,484.37   Book                                $5,484.37
     064 Best Value Office Furniture 18427                                                       $270.84    Book                                  $270.84
     064 The Maintenance Co 148184                                                              $1,612.54   Book                                $1,612.54
     065 Kidzpace Interactive 70428                                                             $1,787.48   Book                                $1,787.48
     065 Best Value Office Furniture 17571                                                      $1,056.23   Book                                $1,056.23
     065 Regency Office Products In-10027560                                                     $333.37    Book                                  $333.37
     065 Staples 3356273882                                                                      $785.38    Book                                  $785.38
     066 Best Value Office Furniture 71571                                                      $1,503.15   Book                                $1,503.15
     066 Kidzpace Interactive 70433                                                              $893.77    Book                                  $893.77
     066 Regency Office Products In-10024960                                                     $312.48    Book                                  $312.48
     067 Best Value Office Furniture 17571                                                      $1,503.15   Book                                $1,503.15
     067 Kidzpace Interactive 70434                                                              $893.77    Book                                  $893.77
     067 Kidzpace Interactive 70584                                                              $934.35    Book                                  $934.35
     067 Regency Office Products In-10016666                                                     $270.84    Book                                  $270.84
     067 Kidzpace Interacive 72059                                                              $3,745.84   Book                                $3,745.84
     068 Kidzpace Interactive 70355                                                              $893.77    Book                                  $893.77
     068 Best Value Office Furniture 17516                                                      $1,543.73   Book                                $1,543.73
     068 Regency Office Products In-10021737                                                     $312.48    Book                                  $312.48
     068 Best Value Office Furnitrue 19255                                                      $1,450.02   Book                                $1,450.02
     068 Kidzpace Interactive 72953                                                             $2,444.63   Book                                $2,444.63
     068 Regency Business In-10078931                                                           $1,344.96   Book                                $1,344.96
     068 The Maintenance Co 127369                                                              $1,442.18   Book                                $1,442.18
     068 Fire & Life Safety 494975033                                                           $2,902.71   Book                                $2,902.71
     069 Kidzpace Interactive 70425                                                              $893.77    Book                                  $893.77
     069 Best Value Office Furniture 17571                                                      $1,503.15   Book                                $1,503.15
     070 Best Value Office Furniture 17297                                                      $1,706.25   Book                                $1,706.25
     070 Kidzpace Interactive 71301                                                             $1,417.50   Book                                $1,417.50


                                                                               Page 4 of 9
                  Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 26 of 307
Benevis Corp.
Case No. 20‐33918
Schedule AB39: Office Furniture


      General Description of Property (Office Furniture, Office Fixtures, Office      Net Book Value of     Valuation Method Used for   Current Value of
                              Equipment, Collectibles)                                Debtor's Interest           Current Value         Debtor's Interest
     070 Regency Office Products In-10024958                                                     $312.48    Book                                  $312.48
     070 Staples 3381148068                                                                      $937.04    Book                                  $937.04
     071 Best Value Office Furniture 16472                                                       $577.79    Book                                  $577.79
     071 Kidzpace Interactive 70659                                                              $812.48    Book                                  $812.48
     071 Best Value Office Furniture 18255                                                      $1,522.52   Book                                $1,522.52
     071 Kidzpace Interactive 71257                                                             $1,417.50   Book                                $1,417.50
     071 Regency Office Products In-10027563                                                     $312.48    Book                                  $312.48
     072 Best Value Office Furniture 17297                                                      $1,178.10   Book                                $1,178.10
     072 Kidzpace Interactive 71316                                                             $1,417.50   Book                                $1,417.50
     072 Kidzpace Interactive 35352                                                             $2,771.79   Book                                $2,771.79
     072 Staples 3379803315                                                                      $629.35    Book                                  $629.35
     073 Best Value Office Furniture 16557                                                       $444.41    Book                                  $444.41
     073 Regency Office Products In-1002756                                                      $312.48    Book                                  $312.48
     073 The Maintenance Company 87257                                                           $966.68    Book                                  $966.68
     073 Staples 3367338161                                                                     $1,687.50   Book                                $1,687.50
     074 Best Value Office Furniture 16551                                                       $577.79    Book                                  $577.79
     074 Kidzpace Interactive 71374                                                             $1,417.50   Book                                $1,417.50
     074 Staples 3379803334                                                                      $623.59    Book                                  $623.59
     075 Best Value Office Furniture 16368                                                       $577.79    Book                                  $577.79
     075 Regency Office Products In-10021735                                                     $291.66    Book                                  $291.66
     076 Best Value Office Furniture 17297                                                      $1,462.50   Book                                $1,462.50
     076 Kidzpace Interactive 70156                                                              $853.12    Book                                  $853.12
     077 Best Value Office Furniture 18259                                                      $2,257.48   Book                                $2,257.48
     078 Best Value Office Furniture 17297                                                      $1,218.75   Book                                $1,218.75
     078 Kidzpace Interactive 73330                                                             $2,378.55   Book                                $2,378.55
     079 Best Value Office Furniture 16297                                                       $400.00    Book                                  $400.00
     079 Kidzpace Interactive 73331                                                             $2,399.98   Book                                $2,399.98
     079 Staples 3361306686                                                                      $708.31    Book                                  $708.31
     080 Best Value Office Furniture 18200                                                      $2,047.50   Book                                $2,047.50
     080 Regency Office Products In-10031573                                                     $731.25    Book                                  $731.25
     080 The Maintenance Co 95952                                                               $1,057.13   Book                                $1,057.13
     080 The Maintenance Company 110474                                                         $1,487.46   Book                                $1,487.46
     081 Best Value Office Furniture 17297                                                      $1,015.65   Book                                $1,015.65
     081 Best Value Office Furniture 18257                                                      $1,680.02   Book                                $1,680.02
     081 Kidzpace Interactive 71391                                                             $1,417.50   Book                                $1,417.50
     081 Regency Office Products In-10031579                                                     $690.60    Book                                  $690.60
     082 Best Value Office Furniture 17273                                                      $1,706.25   Book                                $1,706.25
     082 International Play Co Ipc11817                                                         $5,249.98   Book                                $5,249.98
     082 Best Value Office Furniture 19228                                                      $2,175.00   Book                                $2,175.00
     083 Best Value Office Furniture 18201                                                      $2,047.50   Book                                $2,047.50
     083 Staples 3385623856                                                                     $1,528.52   Book                                $1,528.52
     084 Best Value Office Furniture 17297                                                      $1,096.87   Book                                $1,096.87
     084 The Maintenance Company 92222                                                           $906.27    Book                                  $906.27
     084 The Maintenance Co 110714                                                               $773.43    Book                                  $773.43
     086 Best Value Office Furniture 18202                                                      $1,837.52   Book                                $1,837.52
     086 Regency Office Products In-10026153                                                     $312.48    Book                                  $312.48
     086 The Maintenance Co 140225                                                              $1,580.48   Book                                $1,580.48
     087 Kidzpace Interactive 72062                                                             $1,872.88   Book                                $1,872.88
     087 Kidzpace Interactive 73144                                                             $2,312.48   Book                                $2,312.48
     087 Best Value Office Furniture 18203                                                      $2,310.02   Book                                $2,310.02
     088 Best Value Office Furniture 16554                                                       $520.87    Book                                  $520.87
     088 Regency Office Products In-10033806                                                     $771.90    Book                                  $771.90
     088 The Maintenance Co 122484                                                              $1,358.64   Book                                $1,358.64
     088 Staples 3411146711                                                                     $2,954.08   Book                                $2,954.08
     094 Best Value Office Furniture 17768                                                      $1,137.52   Book                                $1,137.52


                                                                               Page 5 of 9
                  Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 27 of 307
Benevis Corp.
Case No. 20‐33918
Schedule AB39: Office Furniture


      General Description of Property (Office Furniture, Office Fixtures, Office      Net Book Value of     Valuation Method Used for   Current Value of
                              Equipment, Collectibles)                                Debtor's Interest           Current Value         Debtor's Interest
     094 Regency Office Products In-10033805                                                     $731.25    Book                                  $731.25
     095 Best Value Office Furniture 17297                                                      $1,421.85   Book                                $1,421.85
     095 Staples 3435101528                                                                      $916.79    Book                                  $916.79
     096 Best Value Office Furniture 18199                                                      $2,047.50   Book                                $2,047.50
     096 Regency Office Products In-1031574                                                      $771.90    Book                                  $771.90
     096 Kidzpace Interactive 76153                                                             $3,591.87   Book                                $3,591.87
     097 Staples Business Adv 3346261335                                                         $630.00    Book                                  $630.00
     097 Staples 3400702381                                                                     $3,789.90   Book                                $3,789.90
     098 Kidzpace Interactive 71446                                                             $1,469.98   Book                                $1,469.98
     098 Staples Business Adv 3335561386                                                        $2,940.02   Book                                $2,940.02
     098 Staples Business Adv 3335561386                                                        $4,030.35   Book                                $4,030.35
     099 Best Value Office Furniture 18204                                                      $1,784.98   Book                                $1,784.98
     099 Regency Office Products In-10020215                                                     $312.48    Book                                  $312.48
     099 Kidzpace Interactive 73336                                                             $2,399.98   Book                                $2,399.98
     100 Best Value Office Furniture 18205                                                      $1,784.98   Book                                $1,784.98
     100 Kidzpace Interactive 76094                                                             $3,544.92   Book                                $3,544.92
     101 Kidzpace Interactive 67184                                                               $57.28    Book                                   $57.28
     101, Best Value Office Furniture 16556                                                      $600.00    Book                                  $600.00
     101 The Maintenance Company 95082                                                          $1,189.28   Book                                $1,189.28
     101 Staples 3385623859                                                                     $2,038.35   Book                                $2,038.35
     101 Staples 3411146705                                                                     $3,605.02   Book                                $3,605.02
     102 The Maintenance Company 120211                                                         $1,475.07   Book                                $1,475.07
     102 The Maintenance Co 147318                                                              $1,341.88   Book                                $1,341.88
     106 The Maintenance Company 126711                                                         $1,315.16   Book                                $1,315.16
     106 Kidzpace Interactive 76024                                                             $3,497.97   Book                                $3,497.97
     107 Kidzpace Interactive 68412                                                              $666.69    Book                                  $666.69
     107 Best Value Ofc Furniture 16126                                                          $977.79    Book                                  $977.79
     112 Kidzpace Interactive 68361                                                              $625.02    Book                                  $625.02
     112 Best Value Ofc Furniture 16248                                                          $777.79    Book                                  $777.79
     112 Intl Play Company Ipc10001                                                             $1,244.41   Book                                $1,244.41
     112 The Maintenance Company 92214                                                           $794.41    Book                                  $794.41
     125 Regency Office Products In-10010959                                                     $250.02    Book                                  $250.02
     125 Office Equip Assets Transfer                                                           $1,666.68   Book                                $1,666.68
     125 Staples 3362558120                                                                     $4,359.40   Book                                $4,359.40
     125 The Maintenance Company 132216                                                         $1,613.19   Book                                $1,613.19
     126 Kidzpace Interactive 35451                                                             $5,607.05   Book                                $5,607.05
     126 Staples 3387061371                                                                     $1,446.00   Book                                $1,446.00
     126 Staples 3387061370                                                                     $2,181.28   Book                                $2,181.28
     126 Ariete International 5559                                                              $2,320.95   Book                                $2,320.95
     126 The Maintenance Company 127019                                                         $1,541.44   Book                                $1,541.44
     126 Staples Business 3384114396                                                             $655.24    Book                                  $655.24
     127 Soft Play Sj26792                                                                      $8,313.90   Book                                $8,313.90
     127 Staples 3391926011                                                                     $4,876.48   Book                                $4,876.48
     127 Staples 3391926013                                                                      $885.52    Book                                  $885.52
     127 Soft Play 26792                                                                        $9,640.35   Book                                $9,640.35
     127 Kidzpace Interactive 75003                                                             $5,814.70   Book                                $5,814.70
     127 Shamrock Builders 5752                                                                 $2,675.82   Book                                $2,675.82
     128 Staples 3395087337                                                                      $740.97    Book                                  $740.97
     128 Staples 3400702396                                                                     $5,091.33   Book                                $5,091.33
     128 Kidzpace Interactive 75072                                                             $6,019.24   Book                                $6,019.24
     128 Mood Media 4149754                                                                     $3,304.69   Book                                $3,304.69
     128 Softplay 26968D                                                                        $8,007.24   Book                                $8,007.24
     128 Mood Media 4148944                                                                     $1,494.03   Book                                $1,494.03
     128 Mood Media 4148654                                                                     $9,477.28   Book                                $9,477.28
     128 Mood Media 4148655                                                                    $10,124.18   Book                               $10,124.18


                                                                               Page 6 of 9
                  Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 28 of 307
Benevis Corp.
Case No. 20‐33918
Schedule AB39: Office Furniture


      General Description of Property (Office Furniture, Office Fixtures, Office      Net Book Value of     Valuation Method Used for   Current Value of
                              Equipment, Collectibles)                                Debtor's Interest           Current Value         Debtor's Interest
     128 Soft Play 146624                                                                       $8,402.65   Book                                $8,402.65
     129 E. Sam Jones Distributor 1955428-00                                                    $4,704.31   Book                                $4,704.31
     129 Staples 3405258675                                                                      $988.50    Book                                  $988.50
     129 Kidzpace Interactive 75393                                                             $7,839.00   Book                                $7,839.00
     129 Mood Media 4187329                                                                    $10,260.71   Book                               $10,260.71
     129 Mood Media 4187330                                                                     $4,340.13   Book                                $4,340.13
     129 Mood Media 4187328                                                                     $6,347.85   Book                                $6,347.85
     131 E. Sam Jones Distributor 1955326-00                                                    $8,376.04   Book                                $8,376.04
     131 Kidzpace Interactive 75423                                                             $6,299.21   Book                                $6,299.21
     131 Mc Group 621049                                                                        $8,639.65   Book                                $8,639.65
     131 Mood Media 4183410                                                                    $13,541.07   Book                               $13,541.07
     131 Mood Media 4183437                                                                     $3,735.78   Book                                $3,735.78
     131 Staples 3409750929                                                                     $3,882.98   Book                                $3,882.98
     131 Mood Media 4183404                                                                     $5,484.14   Book                                $5,484.14
     132 E Sam Jones Distributor 1965653-00                                                    $12,589.47   Book                               $12,589.47
     132 E. Sam Jones 1968461-00                                                                $1,439.67   Book                                $1,439.67
     132 E. Sam Jones Distributor 1968461-00                                                    $1,439.67   Book                                $1,439.67
     132 E. Sam Jones Distributor 1968250-01                                                    $1,495.10   Book                                $1,495.10
     132 E. Sam Jones Distributor 1968250-04                                                    $1,708.56   Book                                $1,708.56
     132 E. Sam Jones Distributor 1968250-00                                                    $5,673.74   Book                                $5,673.74
     132 Kidzpace Interactive 75637                                                             $6,436.18   Book                                $6,436.18
     132 Boa 5/31/19 Randrews                                                                   $3,147.33   Book                                $3,147.33
     132 E. Sam Jones Distributor 1972716-00                                                    $1,502.87   Book                                $1,502.87
     132 Regency Business Sol In-10096639                                                       $1,138.82   Book                                $1,138.82
     132 Mood Media 4220889                                                                     $2,573.46   Book                                $2,573.46
     132 Mood Media 4220890                                                                    $10,911.86   Book                               $10,911.86
     134 E Sam Jones Distributor 1965693-00                                                    $14,008.68   Book                               $14,008.68
     134 E. Sam Jones Distributor 1968397-01                                                    $4,918.15   Book                                $4,918.15
     134 E. Sam Jones Distributor 1968397-02                                                     $940.39    Book                                  $940.39
     134 Regency Office In-10099056                                                             $2,639.49   Book                                $2,639.49
     134 E. Sam Jones Distributors 1968397-00                                                   $7,591.52   Book                                $7,591.52
     134 Kidzpace Interactive 75738                                                             $9,902.75   Book                                $9,902.75
     175 Regency Business Sol In-Qt-10085601                                                    $3,752.94   Book                                $3,752.94
     176 Regency Business In-10104022                                                           $4,409.02   Book                                $4,409.02
     177 Regency Business In-10104572                                                           $3,716.55   Book                                $3,716.55
     178 Regency Business Sol In-10105772                                                       $4,546.84   Book                                $4,546.84
     254 Art & Associates 3236                                                                  $1,268.73   Book                                $1,268.73
     254 Budget Blinds 21825                                                                    $1,057.13   Book                                $1,057.13
     255 Dr Hampton Acquisition Entry                                                            $839.98    Book                                  $839.98
     255 Dr Hampton Acquisition Entry                                                            $458.34    Book                                  $458.34
     256 Barratt Acquisition Entry - Furn                                                        $682.48    Book                                  $682.48
     256 Budget Blinds Albr4526 3/7                                                              $914.07    Book                                  $914.07
     258 Shaw Acquisition Entry - Furn                                                          $8,662.50                                       $8,662.50
     258 Shaw Acquisition Entry - Off                                                           $2,500.02                                       $2,500.02
     259 5/6/16 Rleyder                                                                         $2,383.31                                       $2,383.31
     260 Van Zyl Acquisition Furniture                                                           $785.38                                          $785.38
     260 Boa 9/30/2018 Wmitchell                                                                 $891.11                                          $891.11
     260 The Maintenance Co 137617                                                              $1,789.21                                       $1,789.21
     260 The Maintenance Co 142919                                                              $1,388.73                                       $1,388.73
     262 Lyon Acquisition Entry                                                                  $945.00                                          $945.00
     262 Lyon Acquisition Entry                                                                  $583.32                                          $583.32
     263 Darryl'S Refrigeration 14949                                                           $3,171.45                                       $3,171.45
     263 Darryl'S Refrigeration 14994                                                           $1,850.02                                       $1,850.02
     264 Purdey Acquisition Entry Furn                                                          $2,235.41                                       $2,235.41
     264 Purdey Acquisition Entry Off                                                           $1,178.10                                       $1,178.10


                                                                               Page 7 of 9
                  Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 29 of 307
Benevis Corp.
Case No. 20‐33918
Schedule AB39: Office Furniture


      General Description of Property (Office Furniture, Office Fixtures, Office      Net Book Value of     Valuation Method Used for   Current Value of
                              Equipment, Collectibles)                                Debtor's Interest           Current Value         Debtor's Interest
     265 Wiltz Acquisition Entry Furn                                                           $3,625.02                                       $3,625.02
     265 Wiltz Acquisition Entry Off                                                             $487.50                                          $487.50
     266 Shockley Acquisition Entry Furn                                                         $906.27                                          $906.27
     266 Shockley Acquisition Entry Off                                                         $1,178.10                                       $1,178.10
     268 Carson & Moynehan Acquistion Furn                                                      $2,477.12                                       $2,477.12
     270 Quill Acquistion Entry Furn                                                            $2,477.12                                       $2,477.12
     271 Staples 3402051646                                                                     $1,053.51                                       $1,053.51
     272 Michael Crossley 9/22/2017 Mcrossley                                                    $773.43                                          $773.43
     272 Boa 10/31/2018 Dedwards                                                                 $850.25                                          $850.25
     273 M&H Duplication Sys Ck Req 9/27                                                         $906.27                                          $906.27
     502 Best Value Office Furniture 15741                                                        $73.29                                           $73.29
     502 Kidzpace Interactive 72175                                                             $3,866.66                                       $3,866.66
     502 Staples 3393393107                                                                      $694.66                                          $694.66
     503 Int'L Play Company Ipc10097                                                            $1,733.31                                       $1,733.31
     503 Best Value Office Furniture 18244                                                      $2,414.98                                       $2,414.98
     503. Kidzpace Interactive 71276                                                            $2,826.69                                       $2,826.69
     503 Staples 3385623871                                                                     $1,267.19                                       $1,267.19
     504 Kidzpace Interactive 69973                                                              $833.34                                          $833.34
     505 Best Value Office Furniture 17093                                                       $666.66                                          $666.66
     505 Kidzpace Interactive 69975                                                              $888.90                                          $888.90
     505 Best Value Office Furniture 18333                                                      $2,047.50                                       $2,047.50
     506 Best Value Office Furniture 17095                                                       $666.66                                          $666.66
     506 Kidzpace Interactive 69974                                                              $833.34                                          $833.34
     506 Staples 3318275647                                                                      $524.98                                          $524.98
     507 Int'L Play Company Ipc10096                                                            $1,366.69                                       $1,366.69
     507 Best Value Office Furniture 18245                                                      $2,572.48                                       $2,572.48
     507 Kidzpace Interactive 71289                                                             $2,782.52                                       $2,782.52
     508 Best Value Office Furniture 16815                                                       $708.37                                          $708.37
     508 Kidzpace Interactive 69970                                                              $833.34                                          $833.34
     508 Staples Business Adv 3329307715                                                         $577.52                                          $577.52
     508 Staples Business Adv 3329307715                                                         $577.52                                          $577.52
     510 Regency Office Products In-10065088                                                    $1,469.98                                       $1,469.98
     511 Best Value Office Furniture 16477                                                       $732.71                                          $732.71
     511 Kidzpace Interactive 68899                                                              $355.59                                          $355.59
     5112 Int'L Play Company Ipc10105                                                           $1,288.90                                       $1,288.90
     514 Kidzpace Interactive 68969                                                              $355.59                                          $355.59
     514 Best Value Office Furniture 16449                                                       $577.79                                          $577.79
     515 International Play Co Ipc10011                                                         $2,444.41                                       $2,444.41
     515 Best Value Office Furniture 16299                                                       $600.00                                          $600.00
     515 Regency Office Products In-10021156                                                     $333.37                                          $333.37
     516, Cdw Khn6963                                                                            $406.27                                          $406.27
     516 Best Value Office Furnitrue 16478                                                       $488.90                                          $488.90
     516 Int'L Play Company Ipc10125                                                            $1,288.90                                       $1,288.90
     516 Soft Play Sj26793                                                                      $7,719.22                                       $7,719.22
     516 Soft Play 145808                                                                       $8,130.90                                       $8,130.90
     517 Kidzpace Interactive 70823                                                              $975.00                                          $975.00
     517 Staples 3375268030                                                                      $571.28                                          $571.28
     518 Best Value Office Furniture 17571                                                      $1,503.15                                       $1,503.15
     519 Best Value Office Furniture 17571                                                      $1,178.10                                       $1,178.10
     519 Kidzpace Interactive 35130                                                             $5,269.99                                       $5,269.99
     520 Kidzpace Interactive 69382                                                              $354.18                                          $354.18
     520 Kidzpace Interactive 69383                                                              $354.18                                          $354.18
     520 The Maintenance Company 131364                                                         $5,701.64                                       $5,701.64
     521 Best Value Office Furniture 16364                                                       $377.79                                          $377.79
     521 Best Value Office Furniture 18206                                                      $2,205.00                                       $2,205.00


                                                                               Page 8 of 9
                  Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 30 of 307
Benevis Corp.
Case No. 20‐33918
Schedule AB39: Office Furniture


      General Description of Property (Office Furniture, Office Fixtures, Office      Net Book Value of     Valuation Method Used for   Current Value of
                              Equipment, Collectibles)                                Debtor's Interest           Current Value         Debtor's Interest
     521 Regency Office Products In-10016794                                                     $270.84                                          $270.84
     531 Best Value Office Furniture 16479                                                       $488.90                                          $488.90
     531 Int'L Play Company Ipc10104                                                            $1,133.31                                       $1,133.31
     531 Regency Office Products In-10020503                                                     $333.37                                          $333.37
     531 Maintenance Company 90237                                                               $845.87                                          $845.87
     531 Staples 3393393096                                                                     $1,055.53                                       $1,055.53
     532 Best Value Office Furniture 17220                                                      $1,421.85                                       $1,421.85
     532 Regency Office Products In-10020121                                                     $312.48                                          $312.48
     532 The Maintenance Co 122865                                                              $1,486.89                                       $1,486.89
     533 Kidzpace Interactive 70427                                                              $893.77                                          $893.77
     533 Best Value Office Furniture 17571                                                      $1,381.27                                       $1,381.27
     533 Bank Of America 11/30/2018 Dcarey                                                      $1,140.72                                       $1,140.72
     535 Best Value Office Furniture 16298                                                       $600.00                                          $600.00
     535 The Maintenance Company 87552                                                           $845.87                                          $845.87
     536 Best Value Office Furniture 18207                                                      $1,584.37                                       $1,584.37
     537 Best Value Office Furniture 16480                                                       $711.10                                          $711.10
     537 Regency Office Products In-10009677                                                     $270.84                                          $270.84
     537 Staples 3389127373                                                                      $673.19                                          $673.19
     538 Best Value Office Furniture 16372                                                       $311.10                                          $311.10
     538 Regency Office Products In-10016341                                                     $270.84                                          $270.84
     538 Staples 3368952398                                                                     $1,195.30                                       $1,195.30
     538 Staples 3379803314                                                                      $606.44                                          $606.44
     539 Kidzpace Interactive 71390                                                             $1,417.50                                       $1,417.50
     539 Regency Office Products In-10026155                                                     $312.48                                          $312.48
     540 Best Value Office Furniture 17297                                                       $934.35                                          $934.35
     541 Kidzpace Interactive 73332                                                             $2,378.55                                       $2,378.55
     542 Best Value Office Furniture                                                             $600.00                                          $600.00
     542 Kidzpace Interactive 69388                                                              $354.18                                          $354.18
     542 Regency Office Products In-10065528                                                    $1,417.50                                       $1,417.50
     543 Regency Office Products In-10011231                                                     $288.90                                          $288.90
     543 Best Value Office Furniture 18243                                                      $2,362.50                                       $2,362.50
     543 Kidzpace Interactive 73334                                                             $2,378.55                                       $2,378.55
     544 Kidzpace Interactive 70422                                                             $1,787.48                                       $1,787.48
     536 Kidzpace Interactive, Inc. 76200                                                       $7,130.75                                       $7,130.75
     517 Kidzpace Interactive, Inc. 76201                                                       $7,130.75                                       $7,130.75
     000 Regency Office Products In-10111670                                                    $1,078.31                                       $1,078.31
     029 Staples Business Advantage 3436890470                                                   $933.85                                          $933.85
     533 Regency Office Products In-10112305                                                    $2,918.76                                       $2,918.76
     543 Regency Office Products In-10112377                                                    $2,858.10                                       $2,858.10
     125 Staples Business Advantage 3438951429                                                   $942.97                                          $942.97

                                                                           Total                                                              $938,946.94




                                                                               Page 9 of 9
Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 31 of 307




    SCHEDULES OF ASSETS AND LIABILITIES


                EXHIBIT FOR SCHEDULE AB

                    PART 7, QUESTION 40

                       OFFICE FIXTURE
                Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 32 of 307
Benevis Corp.
Case No. 20-33918
Schedule AB40: Office Fixtures


                                                             Net book value of     Valuation method used for   Current value of
                                General description          debtor's interest            current value        debtor's interest
    000 Brad Blome 2010 Ncdr 0201-06                                   $1,121.90   Book                                 $1,121.90
    000 Atlanta Store Equipment # 75683                               $18,808.66   Book                                $18,808.66
    000 The Ga Group Inv# 880                                          $3,827.75   Book                                 $3,827.75
    000 Dlp Construction Com Inv# 10-30A-01                            $1,847.86   Book                                 $1,847.86
    000 Dlp Construction                                              $79,194.40   Book                                $79,194.40
    000 The Ga Group Inv# 884                                          $9,239.36   Book                                 $9,239.36
    000, Best Value Office Furn Inv# 14667                             $1,121.90   Book                                 $1,121.90
    000 Dlp Contruction App 2                                        $118,791.54   Book                               $118,791.54
    000, Dlp Construction Inv# App 3                                 $118,928.55   Book                               $118,928.55
    000, Operational Security Sys Inv# 45191                          $11,549.19   Book                                $11,549.19
    000 Sign A Rama Inv# 19368                                         $1,502.68   Book                                 $1,502.68
    000 Sign A Rama Inv# 19369                                         $1,297.79   Book                                 $1,297.79
    000 Sign A Rama Inv# 19386                                         $2,595.57   Book                                 $2,595.57
    000 Southern Security Inv# 2936                                      $956.26   Book                                   $956.26
    000 Sign A Rama Inb# 19328                                           $683.05   Book                                   $683.05
    000 Sign A Rama Inv# 19550                                         $3,346.94   Book                                 $3,346.94
    000, Operational Security Sys Inv# 45426                           $2,937.10   Book                                 $2,937.10
    000, Atlanta Stotr Equipment Inv 75683-A                          $21,857.40   Book                                $21,857.40
    000, Priority Sign Inc. Inv# 50065                                 $4,781.30   Book                                 $4,781.30
    000 Dlp Construction App 4                                        $45,589.28   Book                                $45,589.28
    000 Dennis Laslay Inv# 107                                         $1,123.20   Book                                 $1,123.20
    000 Operational Security Inv# 45812                                $2,973.22   Book                                 $2,973.22
    000 J.Tran & J. Stanfill Sal Alloc 2010                            $1,585.72   Book                                 $1,585.72
    000 Rite-Way Heating & A/C 21037                                   $1,054.65   Book                                 $1,054.65
    000 Rite-Way Heating & A/C 2115                                    $1,054.65   Book                                 $1,054.65
    000 The Ga Group 987                                               $1,124.98   Book                                 $1,124.98
    000 The Ga Group 979                                                 $843.75   Book                                   $843.75
    000 Sign A Rama 40490                                              $1,008.48   Book                                 $1,008.48
    000 Atlanta Store Equipment 78136                                  $5,835.93   Book                                 $5,835.93
    000 Atlanta Store Equipment 78219                                  $5,114.60   Book                                 $5,114.60
    000 Atlanta Store Equipment 78309                                    $720.38   Book                                   $720.38
    000 River Cove Development Rc01401090                             $11,601.53   Book                                $11,601.53
    000 Sign A Rama 43544                                             $29,882.80   Book                                $29,882.80
    000 River Cove Development Rc014Corp-2                             $6,679.68   Book                                 $6,679.68
    000 River Cove Development Rc014Corp-1                             $5,132.82   Book                                 $5,132.82
    000, Sign A Rama 45876                                               $792.42   Book                                   $792.42
    000 Sign A Rama 45488                                              $8,644.37   Book                                 $8,644.37
    000 Beneficial Facilities Svcs 773856                              $2,953.48   Book                                 $2,953.48
    000 Prophysics 21080                                               $1,054.65   Book                                 $1,054.65
    000 Four Points Construction 2015-240 1                            $6,539.03   Book                                 $6,539.03
    000 Cable Services Company 15.052.2                                $9,843.77   Book                                 $9,843.77
    000 Cable Services Company 15.052.3F                               $6,750.00   Book                                 $6,750.00
    000 Four Points Construction 2015-245                             $91,406.23   Book                                $91,406.23
    000 Four Points Construction 2015-440 1                           $14,765.62   Book                                $14,765.62
    000 Four Points Construction 2015-240 2                            $6,609.35   Book                                 $6,609.35
    000 Four Points Construction 2015-245 2                           $24,609.40   Book                                $24,609.40
    000 R.K. Banerjee, Inc 1550.02                                     $8,145.84   Book                                 $8,145.84
    000 Construction Concepts Corp 15-26                               $3,164.03   Book                                 $3,164.03
    000 Construction Concepts Corp 15-30                               $3,304.68   Book                                 $3,304.68
    000, R.K. Banerjee 1550.05                                         $1,898.40   Book                                 $1,898.40
    000 Four Points Construction 000 112115                            $2,671.90   Book                                 $2,671.90
    000 Operational Security Systems 58354                             $8,437.50   Book                                 $8,437.50
    000 Elite Facility Services Llc 253                                $1,828.15   Book                                 $1,828.15
    000 Sign A Rama 51189                                              $3,164.03   Book                                 $3,164.03
    000 Michael Aragona 1-01-1042-16                                   $7,734.40   Book                                 $7,734.40


                                                      Page 1 of 96
                Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 33 of 307
Benevis Corp.
Case No. 20-33918
Schedule AB40: Office Fixtures


                                                              Net book value of     Valuation method used for   Current value of
                                 General description          debtor's interest            current value        debtor's interest
    000 J Copeland Construction 14116                                   $2,479.15   Book                                 $2,479.15
    000 The Maintenance Company 98605                                   $2,953.12   Book                                 $2,953.12
    000 J Copeland Construction 14118                                   $2,460.93   Book                                 $2,460.93
    000 Atlanta Store Equipment 80184                                   $1,406.27   Book                                 $1,406.27
    000 J. Copeland Construction 15174                                  $1,335.95   Book                                 $1,335.95
    000 J Copeland Construction 15172                                   $4,499.98   Book                                 $4,499.98
    000 Michael Aragona 1-01-1106-17                                      $984.40   Book                                   $984.40
    000 J Copeland Construction 15177                                   $2,601.57   Book                                 $2,601.57
    000 J. Copeland Construction 15191                                  $3,445.32   Book                                 $3,445.32
    000 Michael Aragona 1-01-1124-17                                    $1,406.27   Book                                 $1,406.27
    000 Tbs Construction                                                  $825.71   Book                                   $825.71
    000 J Copeland Construction 16150                                   $1,937.97   Book                                 $1,937.97
    000 Sign A Rama 60136                                               $9,475.16   Book                                 $9,475.16
    000 Capital City W54736                                            $23,919.00   Book                                $23,919.00
    000 Sign A Rama 60448                                               $1,145.27   Book                                 $1,145.27
    000 Sign A Rama Inv-10322                                           $1,712.10   Book                                 $1,712.10
    Fa Advan001 052606                                                    $557.70   Book                                   $557.70
    Fa Atlan002 Candler #1                                              $1,394.15   Book                                 $1,394.15
    Fa Atlan002 App.2-Decatur                                           $3,324.57   Book                                 $3,324.57
    Fa Atlan002 Application 4-Decatu                                      $744.00   Book                                   $744.00
    Fa Atlan002 App #5-Decatur                                          $2,591.08   Book                                 $2,591.08
    Fa Atlan002 Application 5                                           $2,591.08   Book                                 $2,591.08
    Candler And Macon                                                     $496.01   Book                                   $496.01
    Light Repairs                                                         $809.73   Book                                   $809.73
    Allfen001 33826                                                     $2,314.55   Book                                 $2,314.55
    001-Flooring America Cg800604                                       $2,956.32   Book                                 $2,956.32
    001 Allied Fence 38597                                              $1,870.35   Book                                 $1,870.35
    001 Flooring America Cg800604                                       $3,077.00   Book                                 $3,077.00
    001 Architectural Services                                          $1,266.99   Book                                 $1,266.99
    001 Sign A Rama                                                       $723.97   Book                                   $723.97
    001 Sign A Rama #18362                                              $1,448.02   Book                                 $1,448.02
    001 River Cove Development Rc0012012                                $3,202.09   Book                                 $3,202.09
    001 Southern Security 6099                                          $1,268.73   Book                                 $1,268.73
    001 Unicco 1614041                                                  $1,570.84   Book                                 $1,570.84
    001 Atlanta Store Equipment 77704                                   $7,249.98   Book                                 $7,249.98
    001 Atlanta Store Equipment 77743                                   $1,268.73   Book                                 $1,268.73
    001 Sign A Rama 42957                                               $4,591.63   Book                                 $4,591.63
    001 River Cove Development Rc013001-2                               $2,175.00   Book                                 $2,175.00
    001 Atlanta Store Equipment 78142-Corr                                $724.98   Book                                   $724.98
    000 River Cove Development Rc013001-3                              $10,572.88   Book                                $10,572.88
    001 River Cove Development Rc014001-S                               $7,854.13   Book                                 $7,854.13
    001 Prophysics 20125                                                  $724.98   Book                                   $724.98
    001 Atlanta Store Equipment 78962                                   $3,262.50   Book                                 $3,262.50
    001 River Cove Development Rc014001-C                               $2,597.93   Book                                 $2,597.93
    001 River Cove Development Rc014001-S2                              $5,739.62   Book                                 $5,739.62
    001 River Cove Development Rc014001-S3                              $4,531.23   Book                                 $4,531.23
    001, Responsive Service & Maint 219928                              $3,504.13   Book                                 $3,504.13
    001 A/Coe Communications 13596                                      $2,175.00   Book                                 $2,175.00
    001 Zurn Plumbing Service 78439                                     $1,510.43   Book                                 $1,510.43
    001 J. Copeland Construction 15154                                  $3,141.68   Book                                 $3,141.68
    001 J Copeland Construction 3010 001 2                              $5,135.38   Book                                 $5,135.38
    001 J Copeland Construction 15160                                   $3,625.02   Book                                 $3,625.02
    001 J Copeland Construction 3010 001 1                             $24,166.63   Book                                $24,166.63
    001 J Copeland Construction 3010 001 3                              $2,537.52   Book                                 $2,537.52
    001 Prophysics Innovations 27081                                    $1,208.32   Book                                 $1,208.32


                                                       Page 2 of 96
                Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 34 of 307
Benevis Corp.
Case No. 20-33918
Schedule AB40: Office Fixtures


                                                            Net book value of     Valuation method used for   Current value of
                               General description          debtor's interest            current value        debtor's interest
    001 The Maintenance Company 122230                                  $749.31   Book                                   $749.31
    001 The Maintenance Co 127651                                       $917.04   Book                                   $917.04
    001 Southeast Security & Fire 1398                                $2,868.77   Book                                 $2,868.77
    001 The Maintenance Co 133261                                     $1,586.11   Book                                 $1,586.11
    001 Sign A Rama 59058                                             $1,446.65   Book                                 $1,446.65
    001 Mc Group 627126                                               $4,412.59   Book                                 $4,412.59
    001 J. Copeland Construction 17034                                $7,583.31   Book                                 $7,583.31
    001 Sign A Rama 59594                                             $2,390.35   Book                                 $2,390.35
    001 Responsive Service & Maint 251964                             $4,497.05   Book                                 $4,497.05
    001 Southeast Security & Fire 2458                                $1,827.35   Book                                 $1,827.35
    002 C&R Inv# 1412746                                              $4,954.16   Book                                 $4,954.16
    002 Responsive Service Maint 196073                              $14,500.02   Book                                $14,500.02
    002 Atlanta Store Equipment Co 78101                                $966.68   Book                                   $966.68
    002 Sign A Rama 43012                                             $4,591.63   Book                                 $4,591.63
    002 Atlatnat Store Equipment 78142-Corr                             $724.98   Book                                   $724.98
    002 River Cove Development Rc013002-2                             $8,458.37   Book                                 $8,458.37
    002 River Cove Development Rc014002-S                             $7,854.13   Book                                 $7,854.13
    002 River Cove Development Rc014002-X                             $2,899.98   Book                                 $2,899.98
    002 River Cove Development Rc014002-S2                            $5,316.68   Book                                 $5,316.68
    002 Atlanta Store Equipment 78101-A                               $1,027.09   Book                                 $1,027.09
    002 The Ga Group 1125                                             $1,027.09   Book                                 $1,027.09
    002 Atlanta Store Equipment 79072                                 $2,872.21   Book                                 $2,872.21
    002 Prophysics Innovations 23690                                    $724.98   Book                                   $724.98
    002 Four Points Const 2016-3001.002                               $8,458.37   Book                                 $8,458.37
    002 Catter Design Group 906                                       $4,470.82   Book                                 $4,470.82
    002 J Copeland Construction 15178                                $37,458.34   Book                                $37,458.34
    002 J Copeland Construction 002 2                                $47,729.18   Book                                $47,729.18
    002 J Copeland Construction 16111                                   $804.45   Book                                   $804.45
    002 J Copeland Construction 3010 002 3                           $21,086.42   Book                                $21,086.42
    002 The Maintenance Company 125980                                $1,885.26   Book                                 $1,885.26
    002 Quintech 52161                                                $1,811.85   Book                                 $1,811.85
    002 Commercial Mlwrk & Install Inv_03114                          $2,241.32   Book                                 $2,241.32
    002 Sign A Rama 59592                                             $2,616.63   Book                                 $2,616.63
    002 J Copeland Construction 16156                                $10,984.08   Book                                $10,984.08
    002 P.I.E. Inc 10-102-18                                          $3,189.78   Book                                 $3,189.78
    002 Commercial Mlwrk & Install Inv_03195                          $4,193.15   Book                                 $4,193.15
    002 Ariete International 5613                                     $1,088.77   Book                                 $1,088.77
    002 J. Copeland Construction 17038                                $8,791.69   Book                                 $8,791.69
    002 Mc Group 627661                                              $28,124.43   Book                                $28,124.43
    002 Sign A Rama 59592                                             $2,616.63   Book                                 $2,616.63
    002 Sign A Rama 59656                                             $1,345.01   Book                                 $1,345.01
    002 Sign A Rama 60502                                             $1,357.94   Book                                 $1,357.94
    002 Ariete Capex Hours                                              $706.24   Book                                   $706.24
    Dennis Lasley Inv 334166                                          $1,204.77   Book                                 $1,204.77
    003 C&R Inv# 1412746                                              $7,382.78   Book                                 $7,382.78
    003 Sign A Rama Inv# 20201                                          $703.10   Book                                   $703.10
    003 Sign A Rama 22559                                             $5,005.57   Book                                 $5,005.57
    003 The Construction Corp 2093                                   $36,805.57   Book                                $36,805.57
    003 Atlanta Store Equipment 77022                                $16,562.52   Book                                $16,562.52
    003 The Construction Corp 2117                                   $15,090.31   Book                                $15,090.31
    000 The Construction Corp 2138                                    $1,030.57   Book                                 $1,030.57
    003 Priority Sign 60621                                          $10,673.61   Book                                $10,673.61
    003 Prophysics Innovations 16276                                    $736.11   Book                                   $736.11
    003 The Ga Group 1002                                               $762.52   Book                                   $762.52
    003, Tran & Stanfill Sal/Exp                                      $2,821.27   Book                                 $2,821.27


                                                     Page 3 of 96
                Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 35 of 307
Benevis Corp.
Case No. 20-33918
Schedule AB40: Office Fixtures


                                                           Net book value of     Valuation method used for   Current value of
                              General description          debtor's interest            current value        debtor's interest
    003 Responsive Service Maint 195923                             $12,200.02   Book                                $12,200.02
    003 River Cove Development Rc013003-1                            $3,762.47   Book                                 $3,762.47
    003 Atlanta Store Equipment 78142-Corr                           $1,176.17   Book                                 $1,176.17
    003 Prophysics 20109                                               $862.52   Book                                   $862.52
    003 River Cove Development Rc014003-S                            $8,625.02   Book                                 $8,625.02
    003 A/Coe Communications 13589                                   $3,057.92   Book                                 $3,057.92
    003 Prophysics Innovations 27082                                 $1,176.17   Book                                 $1,176.17
    003 The Maintenance Company 125549                               $1,242.40   Book                                 $1,242.40
    003 Responsive Svc & Maint 247171                                $1,386.79   Book                                 $1,386.79
    003 Responsive Svc & Maint 249578                                $4,171.98   Book                                 $4,171.98
    003 J. Copeland Construction 17039                               $8,791.69   Book                                 $8,791.69
    003 Mc Group 628115                                             $15,609.31   Book                                $15,609.31
    003 Sign A Rama 59657                                            $1,345.01   Book                                 $1,345.01
    003 Sign A Rama 59610                                            $7,349.04   Book                                 $7,349.04
    Spec102 200115727                                                $2,231.87   Book                                 $2,231.87
    Building Repairs                                                   $785.76   Book                                   $785.76
    Maint Co 16422, Tint Storefront Glass                              $942.85   Book                                   $942.85
    004 Rsm Inv# 156034                                              $1,321.43   Book                                 $1,321.43
    004 Sign A Rama Inv# 20204                                         $703.10   Book                                   $703.10
    004 Rsm Inv# 168326                                              $1,124.98   Book                                 $1,124.98
    004 Rsm Inv# 168216                                              $1,265.62   Book                                 $1,265.62
    004 Dennis Laslay Jr Inv# 167                                      $773.43   Book                                   $773.43
    004 Prophysics Innovations 16694                                   $736.11   Book                                   $736.11
    004 Atlanta Store Equipment 77563                                $4,931.93   Book                                 $4,931.93
    004 Responsive Service Maint 195922                              $5,299.98   Book                                 $5,299.98
    004 Prophysics Innovations 17614                                 $1,104.16   Book                                 $1,104.16
    004 Sign A Rama 43038                                            $7,213.89   Book                                 $7,213.89
    004 Atlanta Store Equipment 78142-Corr                           $1,030.57   Book                                 $1,030.57
    004 Responsive Service Maint 208842                             $20,979.16   Book                                $20,979.16
    004 The Ga Group 1106                                            $1,472.21   Book                                 $1,472.21
    004 River Cove Development Rc014004-X                            $6,772.19   Book                                 $6,772.19
    004 River Cove Development Rc014004-Px                           $3,827.76   Book                                 $3,827.76
    004 Prophysics 20110                                               $809.69   Book                                   $809.69
    004 River Cove Development Rc014004-S                           $40,486.11   Book                                $40,486.11
    004 Atlanta Store Equipment 78755                                $2,134.74   Book                                 $2,134.74
    004 Atlanta Store Equipment 78755-A                              $2,208.32   Book                                 $2,208.32
    004 Delta Cabling Service Co 486                                 $2,870.84   Book                                 $2,870.84
    004 River Cove Development Rc014004-S4                          $13,618.03   Book                                $13,618.03
    004 River Cove Development Rc014004-S2                          $13,249.98   Book                                $13,249.98
    004 Tran & Stanfill Sal/Exp                                      $1,987.50   Book                                 $1,987.50
    004 J Copeland Construction 3009.004 1                          $15,826.42   Book                                $15,826.42
    004 J. Copeland Construction 15153                               $3,165.31   Book                                 $3,165.31
    004 J. Copeland Construction 3009.004 2                         $17,666.68   Book                                $17,666.68
    004 J Copeland Construction 3009.004 3                           $1,766.68   Book                                 $1,766.68
    004 Catter Design Group 909                                      $5,668.03   Book                                 $5,668.03
    004 Responsive Service & Maint 243262                            $4,193.77   Book                                 $4,193.77
    004 Catter Design Group 933                                      $2,205.02   Book                                 $2,205.02
    004 J. Copeland Construction 17036                               $8,791.69   Book                                 $8,791.69
    004 Mc Group 628076                                             $16,004.16   Book                                $16,004.16
    004 Sign A Rama 59599                                            $2,732.32   Book                                 $2,732.32
    004 Sign A Rama 59660                                            $1,345.01   Book                                 $1,345.01
    004 Michael Aragona 1-01-2063-19                                $17,127.50   Book                                $17,127.50
    004 J. Copeland Construction 17081                               $6,093.73   Book                                 $6,093.73
    Recl Fp Bld To Li                                                  $495.46   Book                                   $495.46
    Ti Reclass To Def Rent                                             $244.49   Book                                   $244.49


                                                    Page 4 of 96
                Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 36 of 307
Benevis Corp.
Case No. 20-33918
Schedule AB40: Office Fixtures


                                                            Net book value of     Valuation method used for   Current value of
                               General description          debtor's interest            current value        debtor's interest
    005 Commercial Mlwrk/Install Inv_02986                            $1,967.49   Book                                 $1,967.49
    005 Quintech Inc 49794                                            $1,822.04   Book                                 $1,822.04
    005 Quintech Inc 49796                                            $1,841.74   Book                                 $1,841.74
    005 Georgia Security Systems 11374                                $1,491.66   Book                                 $1,491.66
    005 J Copeland Construction 3010.005 2                           $89,189.18   Book                                $89,189.18
    005 Commercial Millwrk/Install Inv_02890                          $1,856.77   Book                                 $1,856.77
    005 The Maintenance Company 126181                                $1,941.08   Book                                 $1,941.08
    005 Legacy Group Enterprise R47680                                $4,513.71   Book                                 $4,513.71
    005 Ariete International 5613                                       $816.53   Book                                   $816.53
    005 J. Copeland Construction 17035                                $8,791.69   Book                                 $8,791.69
    005 Sign A Rama 59659                                             $1,345.01   Book                                 $1,345.01
    005 Sign A Rama 59597                                             $2,843.66   Book                                 $2,843.66
    005 Mc Group 632155                                              $16,360.91   Book                                $16,360.91
    005 Ariete Capex Hours                                            $2,183.63   Book                                 $2,183.63
    Recl To Columbus                                                  $2,895.63   Book                                 $2,895.63
    Reclass                                                             $836.52   Book                                   $836.52
    Reclass                                                           $5,889.84   Book                                 $5,889.84
    Ti Reclass To Def Rent                                            $3,444.41   Book                                 $3,444.41
    006 Flooring America Cg800593                                     $4,645.64   Book                                 $4,645.64
    006 Sign A Rama Inv# 18492                                          $659.94   Book                                   $659.94
    006 Atlanta Store Equipment Inv# 75992                            $3,435.74   Book                                 $3,435.74
    006 The Ga Group Inv# 933                                           $792.83   Book                                   $792.83
    006 Atlanta Store Equipment Inv# 76612                            $7,999.98   Book                                 $7,999.98
    006, Trb Contracting Inv# Ks C1                                  $21,473.24   Book                                $21,473.24
    006 Trb Contracting Ks C2                                        $21,473.24   Book                                $21,473.24
    006 Atlanta Store Equipment 76612-A                               $9,910.72   Book                                 $9,910.72
    006 Sign A Rama 21838                                             $2,973.22   Book                                 $2,973.22
    006 Trb Contracting Ks Col Co                                    $15,333.33   Book                                $15,333.33
    006 The Ga Group 943                                                $924.98   Book                                   $924.98
    006 Keely Construction 111411                                     $3,066.68   Book                                 $3,066.68
    006 Jtran & Jdstanfill Sal Alloc                                  $3,435.74   Book                                 $3,435.74
    006 Keely Construction 103111                                     $8,258.93   Book                                 $8,258.93
    006 Prophysics Innovations 15809                                    $792.83   Book                                   $792.83
    006 Responsive Service & Maint Co 183231                          $8,258.93   Book                                 $8,258.93
    006 River Cove Development Rc0022012                             $10,241.09   Book                                $10,241.09
    006 Prophysics Innovations 16590                                    $858.91   Book                                   $858.91
    006, Unicco 1614041                                               $2,708.93   Book                                 $2,708.93
    006 Atlanta Store Equipment 77674                                   $991.05   Book                                   $991.05
    006 Unicco Service 1751692                                        $1,057.13   Book                                 $1,057.13
    006 Responsive Service Maint Co 197856                            $4,757.17   Book                                 $4,757.17
    006 Sign A Rama 41650                                             $6,474.98   Book                                 $6,474.98
    006 River Cove Development Rc013006-1                            $12,223.20   Book                                $12,223.20
    006 Priority Sign 68520                                           $4,426.80   Book                                 $4,426.80
    006 Atlanta Store Equipment 78218                                   $792.83   Book                                   $792.83
    006 Atlanta Store Equipment 78142-Corr                              $858.91   Book                                   $858.91
    006 Prophysics Innovations 19017                                    $991.05   Book                                   $991.05
    006 Prophysics Innovations 19025                                    $792.83   Book                                   $792.83
    006 Responsive Service Maint 207832                               $8,258.93   Book                                 $8,258.93
    006 A/Coe Communications 13590                                    $2,444.63   Book                                 $2,444.63
    006 Prophysics Innovations 23691                                  $1,453.57   Book                                 $1,453.57
    006 The Maintenance Co 95626                                        $726.76   Book                                   $726.76
    006 J Copeland Construction 3009 006 1                           $36,339.30   Book                                $36,339.30
    006 J Copeland Construction 3009 006 2                           $36,339.30   Book                                $36,339.30
    006 J Copeland Construction 3009 006 3                           $11,465.62   Book                                $11,465.62
    006 J Copeland Construction 3009.006 4                            $9,565.27   Book                                 $9,565.27


                                                     Page 5 of 96
                 Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 37 of 307
Benevis Corp.
Case No. 20-33918
Schedule AB40: Office Fixtures


                                                             Net book value of     Valuation method used for   Current value of
                                General description          debtor's interest            current value        debtor's interest
    006 J. Copeland Construction 17037                                 $7,583.31   Book                                 $7,583.31
    006 J. Copeland Construction 17040                                $18,987.88   Book                                $18,987.88
    006 Mc Group 629526                                                $8,132.49   Book                                 $8,132.49
    006 Sign A Rama 59518                                              $2,241.07   Book                                 $2,241.07
    006 Sign A Rama 59520                                              $1,355.89   Book                                 $1,355.89
    Keystone 9/2005                                                      $348.97   Book                                   $348.97
    Recl                                                               $1,522.84   Book                                 $1,522.84
    Reclass                                                           $23,593.77   Book                                $23,593.77
    Ti Reclass To Def Rent                                             $2,666.69   Book                                 $2,666.69
    Flooring                                                             $977.79   Book                                   $977.79
    007 River Cove Development Rc013007-1                              $4,479.18   Book                                 $4,479.18
    007 Atlanta Store Equipment 77745                                  $1,622.21   Book                                 $1,622.21
    007 Sign A Rama 41684                                              $1,062.48   Book                                 $1,062.48
    007 River Cove Development Rc013007-2                              $1,520.82   Book                                 $1,520.82
    007 Atlanta Store Equipment 77745-A                                $1,541.63   Book                                 $1,541.63
    007 Priority Sign 71505                                              $541.68   Book                                   $541.68
    007 River Cove Development Rc013007-3                                $604.13   Book                                   $604.13
    007 River Cove Development Rc014007-2                                $916.68   Book                                   $916.68
    007 Tran & Stanfill Rcls                                             $562.50   Book                                   $562.50
    007, Responsive Service & Maint 219516                             $2,604.18   Book                                 $2,604.18
    0007 The Maintenance Company 112651                                  $291.66   Book                                   $291.66
    007 Sign A Rama 57592                                              $1,828.35   Book                                 $1,828.35
    007 Shaw Industries 4815144                                        $5,607.25   Book                                 $5,607.25
    007 Legacy Fms R56381                                             $17,672.94   Book                                $17,672.94
    007 Mc Group 619522                                                $9,779.47   Book                                 $9,779.47
    Target 8/2005                                                         $57.28   Book                                    $57.28
    Reclass                                                              $933.02   Book                                   $933.02
    Ti Reclass To Def Rent                                             $1,276.03   Book                                 $1,276.03
    008 Michael Aragona 1-01-1162-18                                     $442.78   Book                                   $442.78
    008 The Maintenance Company 125706                                   $689.14   Book                                   $689.14
    008 Sign A Rama 57573                                              $1,803.82   Book                                 $1,803.82
    008 Sign A Rama 57766                                                $751.56   Book                                   $751.56
    008 Sign A Rama 57576                                              $1,400.84   Book                                 $1,400.84
    008 Shaw Industries 4815144                                        $4,786.67   Book                                 $4,786.67
    008 Michael Aragona 1-01-2003-18                                   $6,321.99   Book                                 $6,321.99
    008 Ariete International 5600                                      $3,258.75   Book                                 $3,258.75
    008 Michael Aragona 1-01-2014-19                                     $953.12   Book                                   $953.12
    008 Shamrock Builders S Indy 1                                    $27,086.28   Book                                $27,086.28
    008 Legacy Fms R56382                                             $17,742.11   Book                                $17,742.11
    008 Atlanta Store Equipment 80799                                 $12,541.75   Book                                $12,541.75
    008 Shamrock Builders S Indy 2                                    $35,593.96   Book                                $35,593.96
    008 Mc Group 622057                                               $10,005.64   Book                                $10,005.64
    008 Sign A Rama 59689                                              $1,574.20   Book                                 $1,574.20
    Washington 10/05                                                   $2,059.11   Book                                 $2,059.11
    Washington 11/05                                                     $879.39   Book                                   $879.39
    Washington 12/05                                                     $986.65   Book                                   $986.65
    Recl                                                              $15,228.71   Book                                $15,228.71
    Reclass                                                           $32,173.27   Book                                $32,173.27
    Recls Security Syst Installati                                       $450.45   Book                                   $450.45
    010, Trb Contracting Inv# Ks1010-1                                   $622.21   Book                                   $622.21
    010 Trb Contracting Inv# Ks1010-1-2                                  $622.21   Book                                   $622.21
    010 River Cove Development Rc001210                                  $422.21   Book                                   $422.21
    010 Atlanta Store Equipment 77807                                    $270.84   Book                                   $270.84
    010 Atlanta Store Equipment 77807-A                                  $270.84   Book                                   $270.84
    010 Sign A Rama 41999                                              $1,270.87   Book                                 $1,270.87


                                                      Page 6 of 96
                  Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 38 of 307
Benevis Corp.
Case No. 20-33918
Schedule AB40: Office Fixtures


                                                             Net book value of     Valuation method used for   Current value of
                                General description          debtor's interest            current value        debtor's interest
    010 Responsive Service Maint 210022                                $1,270.87   Book                                 $1,270.87
    010 River Cove Development Rc014010-S                             $11,041.68   Book                                $11,041.68
    010 Atlanta Store Equipment 78551                                  $1,083.37   Book                                 $1,083.37
    010 River Cove Development Rc014010-Se                             $3,750.00   Book                                 $3,750.00
    010 River Cove Development Rc014010-X                                $645.84   Book                                   $645.84
    010 Atlanta Store Equipment 78551-A                                $1,125.00   Book                                 $1,125.00
    010 The Ga Group 1099                                                $400.00   Book                                   $400.00
    010 River Cove Development Rc014010-S3                               $562.50   Book                                   $562.50
    010 Tran & Stanfill Sal/Exp                                          $520.87   Book                                   $520.87
    010 Responsive Svc Maint 222517                                    $4,999.98   Book                                 $4,999.98
    010 Piece Management Inc 44870                                       $645.84   Book                                   $645.84
    010 Piece Management 45097                                           $645.84   Book                                   $645.84
    010 Construction Concepts 17-1050                                  $2,500.02   Book                                 $2,500.02
    010 Construction Concepts 17-1049                                 $15,000.00   Book                                $15,000.00
    010 Construction Concepts 17-200089                                $5,312.52   Book                                 $5,312.52
    010 Legacy Fms R32123                                                $520.87   Book                                   $520.87
    010 The Maintenance Company 114820                                 $1,016.63   Book                                 $1,016.63
    010 The Maintenance Company 122420                                 $3,339.14   Book                                 $3,339.14
    010 Sign A Rama 58352                                              $2,300.69   Book                                 $2,300.69
    010 Sign A Rama 58365                                              $1,628.34   Book                                 $1,628.34
    010 Mc Group 611428                                                $2,642.41   Book                                 $2,642.41
    010 Ariete International 5615Rev                                   $5,676.32   Book                                 $5,676.32
    010 Springwise 134196                                             $29,654.85   Book                                $29,654.85
    010 Mc Group 625473                                                $5,031.50   Book                                 $5,031.50
    010 Sign A Rama Inv-10323                                          $2,082.69   Book                                 $2,082.69
    Janaf 11/05                                                        $1,158.21   Book                                 $1,158.21
    Janaf 12/05                                                          $793.58   Book                                   $793.58
    Ti Reclass To Def Rent                                             $8,266.41   Book                                 $8,266.41
    011 Inv29031 Priority Sign Inc                                       $536.20   Book                                   $536.20
    011,Repairs To Rooms In Office                                     $1,102.19   Book                                 $1,102.19
    Flooring                                                           $1,244.41   Book                                 $1,244.41
    011, Leasehold Improvements                                          $407.51   Book                                   $407.51
    011, Plywood Installation                                            $300.25   Book                                   $300.25
    011 Flooring America Cg800605                                        $429.01   Book                                   $429.01
    011, Dennis Laslay 643295                                            $407.51   Book                                   $407.51
    011 Atlanta Store Equipment Inv# 76172                               $577.79   Book                                   $577.79
    011 Atlanta Store Equipment 76766                                  $1,000.00   Book                                 $1,000.00
    011 Unicco Service Co 1488545                                        $622.21   Book                                   $622.21
    011 Priority Sign 56701                                              $711.10   Book                                   $711.10
    011 The Construction Corp 2127                                     $2,888.90   Book                                 $2,888.90
    011 Sign A Rama 23182                                                $955.59   Book                                   $955.59
    011 The Construction Corp 2169                                     $4,000.00   Book                                 $4,000.00
    011, Tran & Stanfill Sal/Exp                                         $270.84   Book                                   $270.84
    011 Sign A Rama 40895                                                $479.16   Book                                   $479.16
    011 The Construction Corp 2295                                       $437.52   Book                                   $437.52
    011 Responsive Service Maint 220558                                $6,145.87   Book                                 $6,145.87
    011 Math Mechinical 5885                                           $1,125.00   Book                                 $1,125.00
    011 Atlanta Store Equipment 80421                                  $2,777.79   Book                                 $2,777.79
    011 Independence Construction 170038-1                            $18,541.68   Book                                $18,541.68
    011 Michael Aragona 1-01-1113-17                                   $3,229.13   Book                                 $3,229.13
    011 Whlr- Janaf, Llc Koolsmileshvac                                $1,875.00   Book                                 $1,875.00
    011 Atlanta Store Equipment 80421-Bal                              $2,604.18   Book                                 $2,604.18
    011 Atlanta Store Equipment 80484                                  $5,416.68   Book                                 $5,416.68
    011 Independence Construction 170038-2                            $18,750.00   Book                                $18,750.00
    011 Sign A Rama 55397                                                $229.13   Book                                   $229.13


                                                      Page 7 of 96
                Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 39 of 307
Benevis Corp.
Case No. 20-33918
Schedule AB40: Office Fixtures


                                                           Net book value of     Valuation method used for   Current value of
                              General description          debtor's interest            current value        debtor's interest
    011 Sign A Rama 54718                                              $937.50   Book                                   $937.50
    011 Independence Construction 170038-3                          $25,691.80   Book                                $25,691.80
    011 Ariete International 5549                                   $14,388.40   Book                                $14,388.40
    011 R. Andrews Sal/Exp Allocation                                $1,411.30   Book                                 $1,411.30
    011 Ariete International 5616                                      $923.99   Book                                   $923.99
    011 Sign A Rama 58850                                            $5,838.44   Book                                 $5,838.44
    011 Springwise 137743                                            $7,209.19   Book                                 $7,209.19
    011 Mc Group 628124                                             $14,669.40   Book                                $14,669.40
    011 Sign A Rama 59530                                            $6,247.60   Book                                 $6,247.60
    011 Sign A Rama Inv-10017                                        $2,463.29   Book                                 $2,463.29
    011 Sign A Rama Inv-10986                                        $1,190.21   Book                                 $1,190.21
    011 Atlnata Store Equipment 77144                                  $955.59   Book                                   $955.59
    Reclass                                                         $18,231.53   Book                                $18,231.53
    Reclass Cip To Fa                                                $1,501.41   Book                                 $1,501.41
    Fa Ryanl001 03282006                                               $622.01   Book                                   $622.01
    Reclass                                                         $11,367.87   Book                                $11,367.87
    Fa Envi101 Ksd122806                                               $922.27   Book                                   $922.27
    Ti Reclass To Def Rent                                           $5,362.25   Book                                 $5,362.25
    013-Mechan.-New Carpet                                             $386.07   Book                                   $386.07
    013, Repair/Paint Walls                                            $235.94   Book                                   $235.94
    013, New Hvac Unit Installed                                     $1,198.60   Book                                 $1,198.60
    Flooring                                                         $1,444.41   Book                                 $1,444.41
    013 Flooring America Cg800606                                      $278.82   Book                                   $278.82
    013 Carpet Cuts                                                  $1,072.46   Book                                 $1,072.46
    013 The Maintenance Comp. Inv# 27004                             $2,037.67   Book                                 $2,037.67
    013 Priority Sign Inv# 3044                                        $900.83   Book                                   $900.83
    013 Atlanta Store Equipment Inv# 76173                             $600.00   Book                                   $600.00
    013 Sign A Rama 22557                                            $1,000.00   Book                                 $1,000.00
    013 The Construction Corp 2081                                   $3,111.10   Book                                 $3,111.10
    013 The Construction Corp 2120                                   $2,666.69   Book                                 $2,666.69
    013 Atlanta Store Equipment 76995                                  $822.21   Book                                   $822.21
    013 Unicco Service Co 1572595                                      $511.10   Book                                   $511.10
    013, Tran & Stanfill Sal/Exp                                       $312.48   Book                                   $312.48
    013 River Cove Development Rc013013-1                            $2,395.87   Book                                 $2,395.87
    013 Priority Sign 68190                                          $1,354.13   Book                                 $1,354.13
    013 Atlanta Store Equipment78471                                   $375.00   Book                                   $375.00
    013 River Cove Development Rc014013-Mg                             $416.63   Book                                   $416.63
    013 River Cove Development Rc014013-S                            $1,041.66   Book                                 $1,041.66
    013 Beneficial Facilities 773844                                   $479.16   Book                                   $479.16
    013 Responsive Serivce Maint 219813                              $1,770.84   Book                                 $1,770.84
    013 The Maintenance Co 96860                                       $479.16   Book                                   $479.16
    013 Warwick Plumbing & Heating 617480                              $791.63   Book                                   $791.63
    013 The Maintenance Co 109227                                      $355.59   Book                                   $355.59
    013 The Maintenance Company 120942                               $1,313.61   Book                                 $1,313.61
    013 Legacy Group Enterprise R66428                               $1,329.97   Book                                 $1,329.97
    013 Mc Group 625604                                             $35,350.21   Book                                $35,350.21
    013 Springwise 137758                                            $8,679.00   Book                                 $8,679.00
    013 Sign A Rama 59534                                            $5,512.56   Book                                 $5,512.56
    013 Sign A Rama Inv-10271                                        $2,353.58   Book                                 $2,353.58
    013 Responsive Svc & Maint 253636                                $4,036.61   Book                                 $4,036.61
    Reclass                                                         $27,883.49   Book                                $27,883.49
    Recl Sign A Rama Inv To Li                                         $579.14   Book                                   $579.14
    Reclass Cip To Fa                                                $1,051.03   Book                                 $1,051.03
    Reclass 014 Cip                                                    $343.20   Book                                   $343.20
    Reclass 014 Cip                                                 $13,298.29   Book                                $13,298.29


                                                    Page 8 of 96
                Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 40 of 307
Benevis Corp.
Case No. 20-33918
Schedule AB40: Office Fixtures


                                                              Net book value of     Valuation method used for   Current value of
                                 General description          debtor's interest            current value        debtor's interest
    Retail Handy 37776 Repair Wall And                                  $1,466.70   Book                                 $1,466.70
    Isp 3184 Interior Painting                                          $1,728.62   Book                                 $1,728.62
    Flooring                                                            $1,044.41   Book                                 $1,044.41
    014 Flooring America Cg800607                                         $628.61   Book                                   $628.61
    014, Trb Contracting Inv# Ks1010-2                                    $892.52   Book                                   $892.52
    014 Trb Contracting Inv# Ks1110-2-2                                   $892.52   Book                                   $892.52
    014 Atlanta Store Equipment Inv# 76685                              $2,047.50   Book                                 $2,047.50
    014 The Construction Corp 2080                                      $9,974.98   Book                                 $9,974.98
    014 The Construction Corp 2116                                      $8,399.98   Book                                 $8,399.98
    014 Sign A Rama 22652                                               $3,360.00   Book                                 $3,360.00
    014 Atlanta Store Equipment                                         $7,350.02   Book                                 $7,350.02
    014, Tran & Stanfill Sal/Exp                                          $945.00   Book                                   $945.00
    014 River Cove Development Rc001223                                 $1,995.02   Book                                 $1,995.02
    014 Unicco Service 1706559                                            $892.52   Book                                   $892.52
    014 Sign A Rama 40906                                               $2,257.48   Book                                 $2,257.48
    014 Priority Sign 68223                                             $1,784.98   Book                                 $1,784.98
    014 Unicco 1773917                                                    $997.48   Book                                   $997.48
    014 Atlanta Store Equipment 78062                                   $2,310.02   Book                                 $2,310.02
    014 The Construction Corp 2291                                      $1,522.52   Book                                 $1,522.52
    014 Atlanta Store Equipment 78142-Corr                                $577.52   Book                                   $577.52
    014 Responsive Service Maint 209121                                 $3,674.98   Book                                 $3,674.98
    014 River Cove Development Rc014014-H                               $4,042.52   Book                                 $4,042.52
    014 River Cove Development Rc014014-H2                              $3,307.50   Book                                 $3,307.50
    014, Responsive Service & Maint 219815                             $12,862.52   Book                                $12,862.52
    014 Mc Group 626441                                                 $7,173.43   Book                                 $7,173.43
    014 Springwise 137739                                               $8,149.72   Book                                 $8,149.72
    014 Sign A Rama 59522                                               $5,527.62   Book                                 $5,527.62
    014 Springwise 137738                                               $8,066.97   Book                                 $8,066.97
    014 Responsive Svc & Maint 253148                                   $2,469.50   Book                                 $2,469.50
    Reclass Cip To Fa                                                   $1,115.34   Book                                 $1,115.34
    Recl Cip 015                                                       $23,593.77   Book                                $23,593.77
    Reclass Cip To Fa                                                     $471.89   Book                                   $471.89
    Ti Reclass To Def Rent                                              $6,005.70   Book                                 $6,005.70
    Flooring                                                            $1,400.00   Book                                 $1,400.00
    015 Trb Contracting Inv# Ksftwayne1                                   $377.79   Book                                   $377.79
    015 Atlanta Store Equipment 76801                                     $822.21   Book                                   $822.21
    015 Responsive Service & Maint Co 183277                            $1,088.90   Book                                 $1,088.90
    015 The Construction Corp Ft Wayne 15                                 $600.00   Book                                   $600.00
    015 Unicco Service 1706559                                            $604.13   Book                                   $604.13
    015 Atlanta Store Equipment 77749                                   $1,583.34   Book                                 $1,583.34
    015 The Construction Corp Ft Wayne                                  $5,833.32   Book                                 $5,833.32
    015 Sign A Rama 41601                                               $1,166.63   Book                                 $1,166.63
    015 Atlanta Store Equipment 77749-A                                 $1,145.82   Book                                 $1,145.82
    015 The Construction Corp 2217                                      $1,895.82   Book                                 $1,895.82
    015 Priority Sign 68519                                             $1,020.84   Book                                 $1,020.84
    015 Tran & Stanfill Rcls                                              $708.37   Book                                   $708.37
    015 Fire & Life Safety America 387457                                 $333.37   Book                                   $333.37
    015 Commercial Mlwrk & Install Inv_03262                            $4,543.94   Book                                 $4,543.94
    015 Quintech 55133                                                  $1,903.08   Book                                 $1,903.08
    015 Ariete International 5613                                       $1,088.77   Book                                 $1,088.77
    015 Sign A Rama 59051                                               $1,332.02   Book                                 $1,332.02
    015 Sign A Rama 59050                                               $2,816.18   Book                                 $2,816.18
    015 Responsive Svc & Maint 249636                                   $4,847.39   Book                                 $4,847.39
    015 Mc Group 625847                                                 $9,889.32   Book                                 $9,889.32
    Mrp Design Group, Inc.                                                $900.83   Book                                   $900.83


                                                       Page 9 of 96
                  Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 41 of 307
Benevis Corp.
Case No. 20-33918
Schedule AB40: Office Fixtures


                                                           Net book value of      Valuation method used for   Current value of
                              General description          debtor's interest             current value        debtor's interest
    Scott Thomas Construction, Inc                                    $3,431.83   Book                                 $3,431.83
    Sign A Rama                                                        $321.76    Book                                   $321.76
    Advanced Wood Products                                            $1,844.60   Book                                 $1,844.60
    Scott Thomas Construction, Inc                                    $7,828.86   Book                                 $7,828.86
    Anchor Sign                                                        $991.95    Book                                   $991.95
    Recl Scott Thomas Inv                                            $18,218.65   Book                                $18,218.65
    Scott Thomas Construction, Inc                                    $7,287.47   Book                                 $7,287.47
    Jerry Paulk General Contracting And Main                           $809.73    Book                                   $809.73
    Reclass Corp To Clinic                                            $3,036.45   Book                                 $3,036.45
    Recl Cost For Sw From Nn                                          $1,538.46   Book                                 $1,538.46
    Recl Sw To Ph                                                     $1,902.82   Book                                 $1,902.82
    Flooring                                                          $1,222.21   Book                                 $1,222.21
    016 Sign A Rama # 18241                                            $950.61    Book                                   $950.61
    016 C&R Commercial - Unicco Inv# 1464264                           $771.90    Book                                   $771.90
    016 Responsive Svc Maint. 182770                                  $6,500.02   Book                                 $6,500.02
    016 Unicco 1572595                                                $1,787.48   Book                                 $1,787.48
    016 River Cove Development Rc013016-1                             $1,462.50   Book                                 $1,462.50
    016 Atlanta Store Equipment 78100                                  $609.37    Book                                   $609.37
    016 River Cove Development Rc013016-3                             $2,274.98   Book                                 $2,274.98
    016 Prophysics 18704                                               $446.85    Book                                   $446.85
    016 Sign A Rama 42955                                             $2,518.73   Book                                 $2,518.73
    016 River Cove Development Rc013016-4                             $5,000.00   Book                                 $5,000.00
    016 River Cove Development Rc014016-S                             $5,484.37   Book                                 $5,484.37
    016 River Cove Development Rc014016-S2                            $3,168.75   Book                                 $3,168.75
    016 Atlanta Store Equipment 78100-A                                $750.00    Book                                   $750.00
    016 Plumbing Install & Engin 10-103-16                            $1,218.75   Book                                 $1,218.75
    016 J Copeland Construction 3009.016 1                           $14,015.62   Book                                $14,015.62
    016 Michael Aragona 1-01-1095-17                                   $771.90    Book                                   $771.90
    016 Prophysics Innovations 27064                                   $568.73    Book                                   $568.73
    016 The Maintenance Company 121913                                 $883.41    Book                                   $883.41
    016 Bigbog Llc 19143                                             $36,360.45   Book                                $36,360.45
    016 J. Copeland Construction 17031                              $157,561.39   Book                               $157,561.39
    016 Mc Group 628799                                              $30,635.92   Book                                $30,635.92
    016 Sign A Rama 59661                                             $1,253.11   Book                                 $1,253.11
    016 Sign A Rama 59601                                             $2,355.13   Book                                 $2,355.13
    Anchor Sign                                                        $836.52    Book                                   $836.52
    Commercial Cabinetry, Inc                                         $1,458.53   Book                                 $1,458.53
    Venture Construction Co                                           $4,182.53   Book                                 $4,182.53
    Sign A Rama                                                        $343.20    Book                                   $343.20
    Venture Construction Co                                           $8,043.30   Book                                 $8,043.30
    Anchor Sign                                                        $815.08    Book                                   $815.08
    Commercial Cabinetry, Inc                                         $2,874.51   Book                                 $2,874.51
    Venture Construction Co                                           $9,514.19   Book                                 $9,514.19
    Recl Venture Con Inv                                             $10,746.23   Book                                $10,746.23
    Cap Int True Up                                                    $890.68    Book                                   $890.68
    Reclass Corp To Clinic                                             $971.68    Book                                   $971.68
    Ti Reclass To Def Rent                                           $10,931.18   Book                                $10,931.18
    Reclass 2006 Cip To Fa                                            $1,659.94   Book                                 $1,659.94
    Flooring                                                          $1,155.59   Book                                 $1,155.59
    017 Sign A Rama Inv# 20181                                         $843.75    Book                                   $843.75
    017 Atlanta Store Equipment Inv# 76171                            $2,039.05   Book                                 $2,039.05
    017 Atlanta Store Equipment Inv# 76170                            $3,093.77   Book                                 $3,093.77
    017 Atlanta Store Equipment 76764                                 $2,666.69   Book                                 $2,666.69
    017 Unicco 1488544                                                $1,987.50   Book                                 $1,987.50
    017 Wade Plumbing                                                 $1,472.21   Book                                 $1,472.21


                                                    Page 10 of 96
                  Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 42 of 307
Benevis Corp.
Case No. 20-33918
Schedule AB40: Office Fixtures


                                                           Net book value of     Valuation method used for   Current value of
                              General description          debtor's interest            current value        debtor's interest
    017 Unicco Svc Inv 1529974                                       $2,870.84   Book                                 $2,870.84
    017 The Construction Corp 2126                                  $16,930.57   Book                                $16,930.57
    017 Atlanta Store Equipment 77143                               $12,881.93   Book                                $12,881.93
    017 Sign A Rama 23177                                            $6,477.79   Book                                 $6,477.79
    017 The Construction Corp 2168                                  $22,819.43   Book                                $22,819.43
    017 Prophysics Innovations 16482                                   $809.69   Book                                   $809.69
    017 River Cove Development Rc001216                              $4,269.98   Book                                 $4,269.98
    017, Tran & Stanfill Sal/Exp                                     $1,906.27   Book                                 $1,906.27
    017 Atlanta Store Eqipment 77560                                 $5,184.98   Book                                 $5,184.98
    017 Sign A Rama 40904                                            $3,126.23   Book                                 $3,126.23
    017 River Cove Development Rc013017-5                            $3,220.00   Book                                 $3,220.00
    017 Priority Sign 72060                                          $5,337.52   Book                                 $5,337.52
    017 River Cove Development Rc013017-4                            $4,269.98   Book                                 $4,269.98
    017 Atlanta Store Equipment 78142-Corr                           $1,143.75   Book                                 $1,143.75
    017 Atlanta Store Equipment 78664                                $3,354.98   Book                                 $3,354.98
    017 River Cove Development Rc014017-C                            $8,006.25   Book                                 $8,006.25
    017 Atlanta Store Equipment 79419                                $2,592.52   Book                                 $2,592.52
    017 A/Coe Communications 13815                                   $3,278.77   Book                                 $3,278.77
    017 Sign A Rama 49909                                            $8,006.25   Book                                 $8,006.25
    017 Michael Aragona 1-01-1114-17                                 $1,143.75   Book                                 $1,143.75
    017 Responsive Svc & Maint 242246                                $4,651.27   Book                                 $4,651.27
    017 Michael Aragona 1-01-1131-18                                $12,962.48   Book                                $12,962.48
    017 Springwise 137744                                            $8,132.31   Book                                 $8,132.31
    017 Mc Group 628938                                             $15,050.44   Book                                $15,050.44
    017 Michael Aragona 1-01-2046-19                                $15,473.31   Book                                $15,473.31
    017 Sign A Rama 59449                                            $5,358.10   Book                                 $5,358.10
    017 Sign A Rama 59409                                            $1,345.01   Book                                 $1,345.01
    017 Independence Const 190021-Permits                              $915.42   Book                                   $915.42
    017 Independence Construction 190021-1                          $83,055.23   Book                                $83,055.23
    017 Sign A Rama Inv-10214                                       $11,496.97   Book                                $11,496.97
    017 Commercial Casework Ind 10185                               $18,996.18   Book                                $18,996.18
    017 Commercial Casework Ind 10223                               $12,664.12   Book                                $12,664.12
    017 Independence Construction 190021-2                          $84,614.95   Book                                $84,614.95
    017 Independence Construction Mj1927-1                          $12,032.96   Book                                $12,032.96
    017 Rees Broome 1095661                                            $879.64   Book                                   $879.64
    017 Rees Broome 1100315                                          $2,562.50   Book                                 $2,562.50
    017 Rees Broome 1103491                                          $1,863.00   Book                                 $1,863.00
    017 Rees Broome 1109952                                          $2,090.00   Book                                 $2,090.00
    017 Rees Broome 1117423                                          $3,973.81   Book                                 $3,973.81
    017 Responsive Svc & Maint 253835                               $12,686.69   Book                                $12,686.69
    017 Independence Construction Mj1927-2                          $14,876.32   Book                                $14,876.32
    017 Independence Construction 190021-3                          $32,942.02   Book                                $32,942.02
    017 Sign A Rama Inv-10627                                        $2,706.49   Book                                 $2,706.49
    Commercial Cabinetry, Inc                                          $463.27   Book                                   $463.27
    Bond Brothers                                                    $1,447.78   Book                                 $1,447.78
    Bond Brothers                                                    $2,155.61   Book                                 $2,155.61
    Anchor Sign                                                         $90.09   Book                                    $90.09
    019 Kennedy Mechanical 2660                                      $1,845.61   Book                                 $1,845.61
    019 Responsive Svc & Maint 248493                                $3,739.99   Book                                 $3,739.99
    019 Mc Group 609433                                              $2,985.99   Book                                 $2,985.99
    019 Sign A Rama 58356                                            $2,218.80   Book                                 $2,218.80
    019 Sign A Rama 58362                                            $1,306.02   Book                                 $1,306.02
    019 Ariete International 5616                                      $923.98   Book                                   $923.98
    019 Springwise 134202                                           $25,528.15   Book                                $25,528.15
    019 Mc Group 622801                                             $17,965.56   Book                                $17,965.56


                                                    Page 11 of 96
                Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 43 of 307
Benevis Corp.
Case No. 20-33918
Schedule AB40: Office Fixtures


                                                            Net book value of     Valuation method used for   Current value of
                               General description          debtor's interest            current value        debtor's interest
    Leasehold                                                        $64,777.54   Book                                $64,777.54
    Holiday Law Firm P.C.                                             $1,133.63   Book                                 $1,133.63
    Ventu001 5-Final                                                 $15,182.27   Book                                $15,182.27
    Flooring                                                          $2,875.00   Book                                 $2,875.00
    020, Trb Contracting Inv# Ks1010-4                                $1,706.25   Book                                 $1,706.25
    020 Trb Contracting Inv# Ks1110-4-2                               $1,706.25   Book                                 $1,706.25
    020 International Play Comp Inv# Ipc8920                          $2,559.37   Book                                 $2,559.37
    020 Atlanta Store Equipment Inv# 76413                            $1,056.23   Book                                 $1,056.23
    020 Atlanta Store Equipment Inv# 76430                              $975.00   Book                                   $975.00
    020 The Construction Corp 2128                                    $1,381.27   Book                                 $1,381.27
    020 River Cove Development Rc001215                                 $853.12   Book                                   $853.12
    020 Atlanta Store Equipment 77727                                   $812.48   Book                                   $812.48
    020 River Cove Development Rc013020                                 $934.35   Book                                   $934.35
    020 River Cove Development Rc013020-1                            $10,156.27   Book                                $10,156.27
    020 Atlanta Store Equipment 78022                                 $1,503.15   Book                                 $1,503.15
    020 Atlanta Store Equipment 78022-A                               $1,543.73   Book                                 $1,543.73
    020 River Cove Development Rc013020-3                             $3,453.15   Book                                 $3,453.15
    020 Sign A Rama 43039                                             $2,600.02   Book                                 $2,600.02
    020 Tran & Stanfill Rcls                                          $1,056.23   Book                                 $1,056.23
    020 River Cove Development Rc014020                               $1,340.62   Book                                 $1,340.62
    020 River Cove Development Rc014020-R                             $3,087.52   Book                                 $3,087.52
    020 Atlanta Store Equipment 78829                                   $568.73   Book                                   $568.73
    020 River Cove Development Rc014020-R3                              $771.90   Book                                   $771.90
    020 Responsive Service Maint 218806                               $4,468.73   Book                                 $4,468.73
    020 Atlanta Store Equipment 79418                                 $1,015.65   Book                                 $1,015.65
    020 A/Coe Communications 13591                                    $1,299.98   Book                                 $1,299.98
    020 Responsive Svc Maint 228344                                   $5,078.10   Book                                 $5,078.10
    020 Vito Construction 020 App 1                                  $16,453.12   Book                                $16,453.12
    020 Atlanta Store Equipment 79620                                 $3,818.77   Book                                 $3,818.77
    020 Michael Aragona 1-01-956-16                                   $4,875.00   Book                                 $4,875.00
    020 Vito Construction Inc 020 App 2                              $17,062.50   Book                                $17,062.50
    020 Atlanta Store Equipment 79620-A                               $4,265.62   Book                                 $4,265.62
    020 Sign A Rama 48959                                             $1,787.48   Book                                 $1,787.48
    020 Vito Construction 020 App 3                                   $6,703.12   Book                                 $6,703.12
    020 A/Coe Communications 14333                                    $1,056.23   Book                                 $1,056.23
    020 A/Coe Communications 14432                                    $5,890.65   Book                                 $5,890.65
    020 The Maintenance Co 95922                                        $568.73   Book                                   $568.73
    020 Independence Construction Mj1636                             $10,765.65   Book                                $10,765.65
    020 Commercial Mlwrk & Install Inv_03005                         $10,351.10   Book                                $10,351.10
    020 Springwise 137745                                             $7,653.27   Book                                 $7,653.27
    020 Mc Group 628216                                              $15,577.98   Book                                $15,577.98
    020 Sign A Rama 59538                                             $2,649.40   Book                                 $2,649.40
    020 Sign A Rama 59539                                             $1,253.11   Book                                 $1,253.11
    020 Ariete Capex Hours                                           $26,436.78   Book                                $26,436.78
    Mrp Design Group, Inc.                                              $579.14   Book                                   $579.14
    Atlantic United Construction                                      $3,217.32   Book                                 $3,217.32
    Reclass Alt United                                                  $965.21   Book                                   $965.21
    Commercial Cabinetry, Inc                                         $1,415.59   Book                                 $1,415.59
    Capital Signs                                                       $707.83   Book                                   $707.83
    Atlantic United Construction                                      $4,825.98   Book                                 $4,825.98
    Sign A Rama                                                         $343.20   Book                                   $343.20
    Atlantic United Construction                                      $3,646.33   Book                                 $3,646.33
    Atlantic United Construction Less Ti Rei                          $1,866.04   Book                                 $1,866.04
    Capital Signs                                                       $723.31   Book                                   $723.31
    Atlantic United Construction                                      $3,002.81   Book                                 $3,002.81


                                                     Page 12 of 96
                Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 44 of 307
Benevis Corp.
Case No. 20-33918
Schedule AB40: Office Fixtures


                                                            Net book value of     Valuation method used for   Current value of
                               General description          debtor's interest            current value        debtor's interest
    Commercial Cabinetry, Inc                                         $1,458.53   Book                                 $1,458.53
    Cap Int True Up                                                     $364.63   Book                                   $364.63
    Reclass Corp To Clinic                                              $943.77   Book                                   $943.77
    Ti Reclass To Def Rent                                            $5,147.74   Book                                 $5,147.74
    021, New Hvac Unit Replacement                                      $857.96   Book                                   $857.96
    Replace Compressors                                                 $642.95   Book                                   $642.95
    Flooring                                                          $1,395.84   Book                                 $1,395.84
    021,Rsm 129646                                                    $2,296.20   Book                                 $2,296.20
    021 Flooring America #Es902580                                      $686.39   Book                                   $686.39
    021 Flooring America Inv# Cg005243                                  $707.83   Book                                   $707.83
    021 Atlanta Store Equipment Inv# 76078                              $444.41   Book                                   $444.41
    021 Atlanta Store Equipment Inv# 76609                            $1,644.41   Book                                 $1,644.41
    021 Construction Corp 2059                                        $8,111.10   Book                                 $8,111.10
    021 Atlanta Store Equipment 76609-A                               $2,088.90   Book                                 $2,088.90
    021 The Construction Corporation 2059-2                           $9,555.59   Book                                 $9,555.59
    021 The Ga Group 944                                                $355.59   Book                                   $355.59
    021 Sign A Rama 21974                                               $800.00   Book                                   $800.00
    021 Keely Construction 103111                                     $3,666.69   Book                                 $3,666.69
    021 Jtran & Jdstanfill Sal Alloc 2011                               $844.41   Book                                   $844.41
    021 Atlanta Store Equipment 76963                                   $777.79   Book                                   $777.79
    021 Atlanta Store Equipment 77024                                   $533.31   Book                                   $533.31
    021 Sign A Rama                                                   $1,333.32   Book                                 $1,333.32
    021 River Cove Development Rc014021-C                             $2,916.66   Book                                 $2,916.66
    021 River Cove Development Rc014021-C2                            $1,333.32   Book                                 $1,333.32
    021 Priority Sign 82147                                           $2,187.48   Book                                 $2,187.48
    021 Atlanta Store Equipment 79396                                   $291.66   Book                                   $291.66
    021 A/Coe Communications 13818                                      $625.02   Book                                   $625.02
    021 The Maintenance Company 109303                                $1,312.50   Book                                 $1,312.50
    021 Prophysics Innovations 27080                                    $625.02   Book                                   $625.02
    021 Legacy Group Enterprise R23261                                  $250.02   Book                                   $250.02
    021 Legacy Group Enterpriser23256                                   $812.52   Book                                   $812.52
    021 Legacy Group Enterprise R23259                                  $479.16   Book                                   $479.16
    021 Responsive Svc And Maint 246099                               $2,848.53   Book                                 $2,848.53
    021 J Copeland Construction 16157                                 $3,363.48   Book                                 $3,363.48
    021 J. Copeland Construction 17030                                  $957.86   Book                                   $957.86
    021 J. Copeland Construction 17043                                $8,273.79   Book                                 $8,273.79
    021 Mc Group 629529                                              $17,507.44   Book                                $17,507.44
    021 Legacy Group R73994                                           $3,143.15   Book                                 $3,143.15
    021 Legacy Group R73995                                           $3,378.10   Book                                 $3,378.10
    021 Legacy Group R73996                                           $3,311.01   Book                                 $3,311.01
    021 Sign A Rama 59658                                             $1,253.11   Book                                 $1,253.11
    021 Sign A Rama 59595                                             $2,437.82   Book                                 $2,437.82
    021 Responsive Svc & Maint 251627                                 $1,923.99   Book                                 $1,923.99
    Reclass From Corp To Clinic                                         $257.38   Book                                   $257.38
    Mrp Design Group, Inc.                                              $965.21   Book                                   $965.21
    Advanced Wood Products                                            $1,973.29   Book                                 $1,973.29
    Mrp Design Group, Inc.                                              $643.45   Book                                   $643.45
    Chandler Signs                                                    $1,394.15   Book                                 $1,394.15
    Scott Thomas Construction, Inc                                    $6,005.70   Book                                 $6,005.70
    Scott Thomas Construction, Inc                                    $6,005.70   Book                                 $6,005.70
    Scott Thomas Construction, Inc                                    $6,005.70   Book                                 $6,005.70
    Advanced Wood Products                                            $1,973.29   Book                                 $1,973.29
    Scott Thomas Construction, Inc                                    $9,008.51   Book                                 $9,008.51
    Sign A Rama                                                         $343.20   Book                                   $343.20
    Mrp Design Group, Inc.                                              $257.38   Book                                   $257.38


                                                     Page 13 of 96
                  Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 45 of 307
Benevis Corp.
Case No. 20-33918
Schedule AB40: Office Fixtures


                                                            Net book value of     Valuation method used for   Current value of
                               General description          debtor's interest            current value        debtor's interest
    Scott Thomas Construction, Inc                                      $278.82   Book                                   $278.82
    Scott Thomas Construction, Inc                                    $4,075.28   Book                                 $4,075.28
    Chandler Signs                                                    $1,565.79   Book                                 $1,565.79
    Ac Repair Ti Reduction                                              $536.20   Book                                   $536.20
    Flooring                                                          $1,200.00   Book                                 $1,200.00
    022, International Play Company                                   $1,544.35   Book                                 $1,544.35
    022 Sign A Rama 17280                                               $278.82   Book                                   $278.82
    022 Signs                                                           $622.01   Book                                   $622.01
    022 Atlanta Store Equip Inv# 75642                                  $536.20   Book                                   $536.20
    022 Rsm Inv# 157405                                               $1,177.79   Book                                 $1,177.79
    022 Priority Signs 57436                                            $600.00   Book                                   $600.00
    022 Sign A Rama 22330                                               $533.31   Book                                   $533.31
    022 Atlanta Store Equipment 77752                                   $422.21   Book                                   $422.21
    022 Atlanta Store Equipment 77751                                   $770.82   Book                                   $770.82
    022 Sign A Rama 42080                                             $1,312.50   Book                                 $1,312.50
    022 River Cove Development Rc014022S2                             $1,833.37   Book                                 $1,833.37
    022 River Cove Development Rc014022-X                               $708.37   Book                                   $708.37
    022 River Cove Development Rc014022-S                             $5,416.68   Book                                 $5,416.68
    022 The Ga Group 1092                                               $291.66   Book                                   $291.66
    022 Atlanta Store Equipment 78536-A                                 $979.13   Book                                   $979.13
    022 Sign A Rama 44481                                               $687.48   Book                                   $687.48
    022 Tran & Stanfill Sal/Exp                                         $625.02   Book                                   $625.02
    022 A/Coe Communications 14340                                      $729.18   Book                                   $729.18
    022 Responsive Svc & Maint 244898                                 $3,789.38   Book                                 $3,789.38
    022 Sign A Rama 58354                                             $1,548.68   Book                                 $1,548.68
    022 Springwise 130759                                            $18,961.19   Book                                $18,961.19
    022 Mc Group 609435                                               $2,650.98   Book                                 $2,650.98
    022 Sign A Rama 58366                                             $5,750.79   Book                                 $5,750.79
    022 The Maintenance Co 140928                                     $4,658.80   Book                                 $4,658.80
    022 Mc Group 627170                                              $21,260.13   Book                                $21,260.13
    Mrp Design Group, Inc.                                            $2,105.24   Book                                 $2,105.24
    Chandler Signs                                                      $890.68   Book                                   $890.68
    Mrp Design Group, Inc.                                            $1,363.94   Book                                 $1,363.94
    Commercial Cabinetry, Inc                                         $2,753.03   Book                                 $2,753.03
    J D & W Inc                                                       $8,097.21   Book                                 $8,097.21
    J D & W Inc                                                      $10,121.51   Book                                $10,121.51
    Commercial Cabinetry, Inc                                         $2,753.03   Book                                 $2,753.03
    Sign A Rama                                                         $647.79   Book                                   $647.79
    Cap Int True Up                                                     $688.26   Book                                   $688.26
    J D & W Inc                                                      $13,765.22   Book                                $13,765.22
    Chandler Signs                                                      $971.68   Book                                   $971.68
    Mrp Design Group, Inc.                                              $445.37   Book                                   $445.37
    Recl Npn To Vb                                                   $10,323.92   Book                                $10,323.92
    Jdw-023-5 J D & W Inc                                             $6,477.74   Book                                 $6,477.74
    30-6673-000005 Embree Construc                                    $2,550.62   Book                                 $2,550.62
    Flooring                                                          $2,193.75   Book                                 $2,193.75
    023 Sign A Rama Inv# 18447                                          $725.95   Book                                   $725.95
    023 Trb Contracting Inv# Ks1110-5-2                               $1,476.53   Book                                 $1,476.53
    023 Trb Contracting Inv# Ks1010-5                                 $1,476.53   Book                                 $1,476.53
    023 Sign A Rama 22788                                             $5,520.87   Book                                 $5,520.87
    023 The Construction Corp 2109                                   $24,291.63   Book                                $24,291.63
    023 Atlanta Store Equipment 77098                                $13,618.03   Book                                $13,618.03
    023 The Construction Corp 2145                                    $8,833.34   Book                                 $8,833.34
    023 Prophysics Innovations 16834                                    $809.69   Book                                   $809.69
    023, Tran & Stanfill Sal/Exp                                      $2,944.43   Book                                 $2,944.43


                                                     Page 14 of 96
                Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 46 of 307
Benevis Corp.
Case No. 20-33918
Schedule AB40: Office Fixtures


                                                           Net book value of     Valuation method used for   Current value of
                              General description          debtor's interest            current value        debtor's interest
    023 Sign A Rama 40953                                            $3,018.07   Book                                 $3,018.07
    023 River Cove Development Rc013023-2                           $13,986.08   Book                                $13,986.08
    023 River Cove Development Rc014023-P                            $3,925.95   Book                                 $3,925.95
    023 River Cove Development Rc014023-S                            $7,361.13   Book                                 $7,361.13
    023, Atlanta Store Equipment 79035                               $1,472.21   Book                                 $1,472.21
    023, River Cove Development Rc015023 S2                         $11,409.71   Book                                $11,409.71
    023, River Cove Development Rc015023-Ga                          $7,729.18   Book                                 $7,729.18
    023, River Cove Development Rc015023 S                           $2,208.32   Book                                 $2,208.32
    023 The Maintenance Co 108756                                    $1,177.81   Book                                 $1,177.81
    023 Legacy Group Enterprise R38615                               $2,944.43   Book                                 $2,944.43
    023 Legacy Group Enterprise R28618                               $3,312.48   Book                                 $3,312.48
    023 Legacy Group Enterprise R37520                               $1,545.87   Book                                 $1,545.87
    023 Legacy Group Enterprise R33644                               $2,134.74   Book                                 $2,134.74
    023 Michael Aragona 1-01-1144-18                                   $807.11   Book                                   $807.11
    023 Independence Const 180035-1                                 $26,936.04   Book                                $26,936.04
    023 Michael Aragona 1-01-1179-18                                 $6,361.58   Book                                 $6,361.58
    023 Atlanta Store Equipment 80723                               $11,604.14   Book                                $11,604.14
    023 Sign A Rama 58234                                              $987.00   Book                                   $987.00
    023 Independence Construction 180035-2                          $27,812.00   Book                                $27,812.00
    023 Sign A Rama 59537                                            $1,271.68   Book                                 $1,271.68
    023 Sign A Rama 59535                                            $4,919.82   Book                                 $4,919.82
    023 Springwise 137749                                            $8,170.38   Book                                 $8,170.38
    023 Mc Group 626868                                             $12,595.05   Book                                $12,595.05
    023 Independence Construction 180035-3                           $8,267.56   Book                                 $8,267.56
    023 The Maintenance Co 123242                                    $1,429.18   Book                                 $1,429.18
    Chandler Signs                                                   $2,145.78   Book                                 $2,145.78
    Commercial Cabinetry, Inc                                        $3,360.35   Book                                 $3,360.35
    Carter & Burgess                                                 $2,024.30   Book                                 $2,024.30
    Carter & Burgess                                                   $526.31   Book                                   $526.31
    Embree Construction Group Inc.                                   $9,919.09   Book                                 $9,919.09
    Scott Thomas Construction, Inc                                  $11,133.66   Book                                $11,133.66
    Embree Construction Group Inc.                                  $12,753.06   Book                                $12,753.06
    Embree Construction Group Inc.                                  $13,157.96   Book                                $13,157.96
    Sign A Rama                                                        $728.73   Book                                   $728.73
    Embree Construction Group Inc.                                  $19,635.71   Book                                $19,635.71
    Embree Construction Group Inc.                                     $445.37   Book                                   $445.37
    Embree 1/11/07 Hampton Invoice                                   $6,477.74   Book                                 $6,477.74
    Chand001 171583                                                  $1,457.52   Book                                 $1,457.52
    Recl Com Cab Inv 4805                                            $3,562.77   Book                                 $3,562.77
    024-Hampton-Articulating Arm                                       $526.31   Book                                   $526.31
    Flooring                                                         $2,843.77   Book                                 $2,843.77
    024 Atlanta Store Equip. Inv# 75608                              $2,573.81   Book                                 $2,573.81
    024, Trb Contracting Inv# Ks1010-6                               $1,968.73   Book                                 $1,968.73
    024 Sign A Rama Inv# 20182                                         $914.07   Book                                   $914.07
    024 New Carpet                                                   $2,039.05   Book                                 $2,039.05
    024 Medical Gas Piping                                           $1,546.85   Book                                 $1,546.85
    024 Atlanta Store Equipment Inv# 76560                           $1,487.46   Book                                 $1,487.46
    024 Atlanta Store Equipment Inv# 76686                           $4,640.62   Book                                 $4,640.62
    024 Atlanta Store Equipment                                        $666.69   Book                                   $666.69
    024 Unicco Service Co 1488546                                   $18,770.84   Book                                $18,770.84
    024 The Construction Corp 2110                                  $23,555.53   Book                                $23,555.53
    024 Sign A Rama 22820                                            $5,594.45   Book                                 $5,594.45
    024 Atlanta Store Eqipment 77097                                 $4,711.11   Book                                 $4,711.11
    024 The Construction Corp 2143                                   $9,201.39   Book                                 $9,201.39
    024, Tran & Stanfill Sal/Exp                                     $1,766.68   Book                                 $1,766.68


                                                    Page 15 of 96
                 Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 47 of 307
Benevis Corp.
Case No. 20-33918
Schedule AB40: Office Fixtures


                                                            Net book value of     Valuation method used for   Current value of
                               General description          debtor's interest            current value        debtor's interest
    024 Sign A Rama 40987                                             $2,944.43   Book                                 $2,944.43
    024 Unicco Service 1717111                                        $2,355.55   Book                                 $2,355.55
    024 River Cove Development Rc013024-1                             $3,827.76   Book                                 $3,827.76
    024 River Cove Development Rc014024-S                             $7,729.18   Book                                 $7,729.18
    024, Atlanta Store Equipment 79034                                $1,472.21   Book                                 $1,472.21
    024, River Cove Development Rc015024-Ga                           $7,729.18   Book                                 $7,729.18
    024, River Cove Development Rc015024 S                            $2,134.74   Book                                 $2,134.74
    024, River Cove Development Rc015024 S2                           $3,386.13   Book                                 $3,386.13
    024 Michael Aragona 1-01-1101-17                                    $883.34   Book                                   $883.34
    024 The Maintenance Company 112755                                $1,913.92   Book                                 $1,913.92
    024 Atlanta Store Equipment 80407                                $10,305.55   Book                                $10,305.55
    024 Independence Construction 170037-1                           $62,569.43   Book                                $62,569.43
    024 Michael Aragona 1-01-1115-17                                 $12,881.93   Book                                $12,881.93
    024 Atlanta Store Equipment 80407-Bal                            $11,041.66   Book                                $11,041.66
    024 Independence Construction 170037-2                           $63,305.53   Book                                $63,305.53
    024 Sign A Rama 54322                                             $2,650.02   Book                                 $2,650.02
    024 Independence Construction 170037-3                           $46,287.35   Book                                $46,287.35
    024 Ariete International 5548                                    $13,072.69   Book                                $13,072.69
    024 Responsive Svc And Maint 245250                              $10,420.04   Book                                $10,420.04
    024 Sign A Rama 59527                                             $1,271.68   Book                                 $1,271.68
    024 Sign A Rama 59526                                             $5,233.63   Book                                 $5,233.63
    024 Mc Group 625787                                              $18,863.47   Book                                $18,863.47
    024 Springwise 137747                                             $7,694.67   Book                                 $7,694.67
    Leasehold                                                           $445.37   Book                                   $445.37
    Mrp Design Group, Inc.                                            $1,093.09   Book                                 $1,093.09
    Mrp Design Group, Inc.                                            $1,619.47   Book                                 $1,619.47
    Priority Sign, Inc                                                  $661.30   Book                                   $661.30
    Advanced Wood Products                                            $7,085.06   Book                                 $7,085.06
    Venture Construction Co                                           $9,311.78   Book                                 $9,311.78
    Venture Construction Co                                           $9,311.78   Book                                 $9,311.78
    Venture Construction Co                                           $9,311.78   Book                                 $9,311.78
    Sign A Rama                                                         $647.79   Book                                   $647.79
    Venture Construction Co                                          $12,348.23   Book                                $12,348.23
    Priority Sign, Inc                                                $1,497.99   Book                                 $1,497.99
    Venture Constr Cor07020-5                                         $2,793.50   Book                                 $2,793.50
    Glass Replacement                                                   $526.31   Book                                   $526.31
    Flooring                                                          $1,950.00   Book                                 $1,950.00
    026 Bk Flooring Inv#3380                                          $3,643.77   Book                                 $3,643.77
    026 Atlanta Store Equipment 76803                                 $1,462.50   Book                                 $1,462.50
    026 Responsive Service Maint 179315                               $1,950.00   Book                                 $1,950.00
    026 Atlanta Store Equipment 77757                                 $3,656.25   Book                                 $3,656.25
    026 Atlanta Store Equipment 77757-A                               $3,575.02   Book                                 $3,575.02
    026 The Construction Corp 2219                                   $10,968.75   Book                                $10,968.75
    026 The Construction Corp 2231                                    $4,468.73   Book                                 $4,468.73
    026 Sign A Rama                                                   $2,153.10   Book                                 $2,153.10
    026 Priority Sign 68518                                           $3,168.75   Book                                 $3,168.75
    026 Tran & Stanfill Rcls                                          $1,421.85   Book                                 $1,421.85
    026 River Cove Development Rc014026-X                             $1,584.37   Book                                 $1,584.37
    026 Commercial Mlwrk/Install Inv_02955                            $1,096.87   Book                                 $1,096.87
    026 Shaw Industries Inc 3339784                                   $1,107.43   Book                                 $1,107.43
    026 The Maintenance Co 122925                                     $2,666.19   Book                                 $2,666.19
    026 Commercill Millwrk/Install Inv_02890                          $1,561.24   Book                                 $1,561.24
    026 Ariete International 5613                                       $748.64   Book                                   $748.64
    026 Sign A Rama 59054                                             $2,649.40   Book                                 $2,649.40
    026 Sign A Rama 59055                                             $1,562.33   Book                                 $1,562.33


                                                     Page 16 of 96
                Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 48 of 307
Benevis Corp.
Case No. 20-33918
Schedule AB40: Office Fixtures


                                                           Net book value of     Valuation method used for   Current value of
                              General description          debtor's interest            current value        debtor's interest
    026 Mc Group 624706                                              $9,929.63   Book                                 $9,929.63
    026 Springwise 137742                                            $7,860.09   Book                                 $7,860.09
    Mrp Design Group, Inc.                                           $1,578.93   Book                                 $1,578.93
    Mrp Design Group, Inc.                                             $809.73   Book                                   $809.73
    Chandler Signs                                                   $1,898.60   Book                                 $1,898.60
    Mrp Design Group, Inc.                                           $1,902.82   Book                                 $1,902.82
    Mrp Design Group, Inc.                                           $1,740.88   Book                                 $1,740.88
    Mrp Design Group, Inc.                                             $526.31   Book                                   $526.31
    Mrp Design Group, Inc.                                           $1,012.15   Book                                 $1,012.15
    Falls Church Cip Li                                                $607.32   Book                                   $607.32
    Advan001 2751-1                                                  $3,967.60   Book                                 $3,967.60
    Embr101 Project 027-1                                           $19,838.12   Book                                $19,838.12
    Embr101 30762610001                                              $1,659.94   Book                                 $1,659.94
    Embr101 Project 027-2                                           $23,886.73   Book                                $23,886.73
    Advan001 2906                                                    $3,967.60   Book                                 $3,967.60
    Recl Mrp To #027                                                   $890.68   Book                                   $890.68
    Embr101 3- Clinic 027                                           $20,252.47   Book                                $20,252.47
    Chand001 174353                                                  $1,336.04   Book                                 $1,336.04
    Sign001 12509                                                    $1,578.93   Book                                 $1,578.93
    027, Construction Costs                                         $10,728.76   Book                                $10,728.76
    Anthony Byrd Expenses                                            $1,821.89   Book                                 $1,821.89
    Flooring                                                         $2,681.25   Book                                 $2,681.25
    Byrd/Tran Capitalization For Clinic 027                          $1,619.47   Book                                 $1,619.47
    Byrd/Tran Cap - Sep                                                $566.78   Book                                   $566.78
    027 Trb Contracting Inv# Ksfc2                                   $1,207.52   Book                                 $1,207.52
    027 Trb Contracting Inv# Ksfc1                                     $892.52   Book                                   $892.52
    027 Trb Contracting Ks Fc                                        $2,257.48   Book                                 $2,257.48
    027 Trb Contracting Inc Ksfc 3                                   $1,207.52   Book                                 $1,207.52
    027 The Construction Corp 2158                                  $13,650.02   Book                                $13,650.02
    027 Atlanta Store Equipment 77203                                $8,399.98   Book                                 $8,399.98
    027 Sign A Rama 30137                                            $2,835.00   Book                                 $2,835.00
    027 The Construction Corp 2170                                   $4,619.98   Book                                 $4,619.98
    027, Tran & Stanfill Sal/Exp                                       $997.48   Book                                   $997.48
    027 River Cove Development Rc013027-1                            $1,732.50   Book                                 $1,732.50
    027 Sign A Rama 42592                                            $1,837.52   Book                                 $1,837.52
    027 Atlanta Store Equipment 78252                                  $630.00   Book                                   $630.00
    027 Responsive Service Maint 210121                              $9,450.00   Book                                 $9,450.00
    027 River Cove Development Rc014027-S                            $4,410.00   Book                                 $4,410.00
    027 River Cove Development Rc014027-X                            $1,868.77   Book                                 $1,868.77
    027 A/Coe Communications 15034                                   $2,099.98   Book                                 $2,099.98
    027 Land Development Consultants 7073                            $1,575.00   Book                                 $1,575.00
    027 Ariete International 5403                                    $1,050.02   Book                                 $1,050.02
    027 Land Developnent Consultants 7083                            $1,102.50   Book                                 $1,102.50
    027 Land Development Consult 7100                                  $839.98   Book                                   $839.98
    027 Land Development Consult 7109                                  $682.48   Book                                   $682.48
    027 Land Development Consultants 7108                            $3,832.48   Book                                 $3,832.48
    027 Michael Aragona 1-01-1154-18                                   $731.45   Book                                   $731.45
    027 Fairfax County Ck Req 6.19                                  $11,404.02   Book                                $11,404.02
    027 Land Development Cons. 7138                                  $2,270.08   Book                                 $2,270.08
    027 Responsive Svc And Maint 246541                              $1,976.94   Book                                 $1,976.94
    027 Land Development Consultant 7213                             $4,098.15   Book                                 $4,098.15
    027 Land Development Consultant 7124                               $210.85   Book                                   $210.85
    027 Land Development Consultant 7125                               $405.50   Book                                   $405.50
    027 Land Development Cons 7231                                   $5,891.93   Book                                 $5,891.93
    027 Land Development Consult 7246                                $2,832.95   Book                                 $2,832.95


                                                    Page 17 of 96
                Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 49 of 307
Benevis Corp.
Case No. 20-33918
Schedule AB40: Office Fixtures


                                                            Net book value of     Valuation method used for   Current value of
                               General description          debtor's interest            current value        debtor's interest
    027 Sign A Rama 58744                                             $3,633.83   Book                                 $3,633.83
    027 Springwise 134361                                             $9,404.99   Book                                 $9,404.99
    027 Mc Group 619202                                              $13,861.11   Book                                $13,861.11
    027 Land Development Con 7281                                     $5,255.34   Book                                 $5,255.34
    027 Land Development Con 7281                                     $8,817.15   Book                                 $8,817.15
    027 Quintech 57407                                                $1,878.63   Book                                 $1,878.63
    027 Land Development Consultants 7306                             $9,618.32   Book                                 $9,618.32
    027 Michael Aragona 1-01-2048-18                                 $12,245.24   Book                                $12,245.24
    027 The Maintenance Co 140125                                     $6,692.82   Book                                 $6,692.82
    027 The Maintenance Co 143876                                     $1,066.12   Book                                 $1,066.12
    027 Land Development Consultants 7326                             $7,756.63   Book                                 $7,756.63
    027 Land Development Consultants 7335                               $990.81   Book                                   $990.81
    027 Sign A Rama 60318                                             $2,156.63   Book                                 $2,156.63
    027 Land Development Consult 7354                                 $1,995.51   Book                                 $1,995.51
    027 Michael Aragona 1-01-2070-19                                    $969.36   Book                                   $969.36
    Fa Chand001 169079                                                  $647.79   Book                                   $647.79
    Recl Carter & Burgess                                               $688.26   Book                                   $688.26
    Chandler Signs                                                      $971.68   Book                                   $971.68
    Commercial Cabinetry, Inc                                         $3,076.92   Book                                 $3,076.92
    Carter & Burgess                                                    $850.21   Book                                   $850.21
    Carter & Burgess                                                  $1,174.10   Book                                 $1,174.10
    Scott Thomas Construction, Inc                                   $11,133.66   Book                                $11,133.66
    Scott Thomas Construction, Inc                                   $13,765.22   Book                                $13,765.22
    Scott Thomas Construction, Inc                                   $18,003.96   Book                                $18,003.96
    Commercial Cabinetry, Inc                                         $3,319.88   Book                                 $3,319.88
    Sign001 11567                                                       $688.26   Book                                   $688.26
    Scott-028-5 Scott Thomas Const                                    $7,894.80   Book                                 $7,894.80
    028, White Plex Faces W/Vinyl                                       $485.84   Book                                   $485.84
    Flooring                                                          $3,046.87   Book                                 $3,046.87
    028 Sign A Rama Inv# 18448                                          $725.95   Book                                   $725.95
    028 Atlanta Store Equipment Inv# 76561                            $1,255.35   Book                                 $1,255.35
    028 Wade Plumbing Llc 1.                                          $1,321.43   Book                                 $1,321.43
    028 Atlanta Store Equipment 76808                                 $3,237.52   Book                                 $3,237.52
    028 The Construction Corp 2129                                    $3,964.28   Book                                 $3,964.28
    028 River Cove Development Rc001213                               $5,880.37   Book                                 $5,880.37
    028 Atlanta Store Equipment 77725                                 $1,783.95   Book                                 $1,783.95
    028 Priority Sign 68244                                           $3,369.67   Book                                 $3,369.67
    028 The Ga Group 1054                                               $866.64   Book                                   $866.64
    028 River Cove Development Rc013028-1                            $22,333.33   Book                                $22,333.33
    028 River Cove Development Rc013028-3                             $7,598.24   Book                                 $7,598.24
    028 Atlanta Store Equipment 78098                                 $4,492.87   Book                                 $4,492.87
    028 Atlanta Store Equipment 78096-A                               $4,823.24   Book                                 $4,823.24
    028 Sign A Rama 43040                                             $5,266.65   Book                                 $5,266.65
    028 The Construction Corp 2293                                    $2,180.33   Book                                 $2,180.33
    028 Atlanta Store Equipment 78142-Corr                              $858.91   Book                                   $858.91
    028 Tran & Stanfill Rcls                                          $2,841.07   Book                                 $2,841.07
    028 River Cove Development Rc014028-P                             $3,171.45   Book                                 $3,171.45
    028 River Cove Development Rc014028-Qh                            $6,210.74   Book                                 $6,210.74
    028 Atlanta Store Equipment 79420                                 $2,048.24   Book                                 $2,048.24
    028 A/Coe Communications 13814                                    $2,576.78   Book                                 $2,576.78
    028 Atlanta Store Equipment 79619                                 $6,408.91   Book                                 $6,408.91
    028 Four Points Construction 2016-110 1                          $33,696.45   Book                                $33,696.45
    028 Michael Aragona 1-01-957-16                                   $7,598.24   Book                                 $7,598.24
    028 Atlanta Store Equipment 79619-A                               $6,541.05   Book                                 $6,541.05
    028 Four Points Construction 2016-110 2                          $36,339.30   Book                                $36,339.30


                                                     Page 18 of 96
                 Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 50 of 307
Benevis Corp.
Case No. 20-33918
Schedule AB40: Office Fixtures


                                                            Net book value of     Valuation method used for   Current value of
                               General description          debtor's interest            current value        debtor's interest
    028 Four Points Construction 2016-110 3                          $10,241.09   Book                                $10,241.09
    028 Sign A Rama 49388                                             $2,312.48   Book                                 $2,312.48
    028 A/Coe Communications 14431                                    $7,598.24   Book                                 $7,598.24
    028 The Maintenance Co 95080                                        $726.76   Book                                   $726.76
    028 Sign A Rama 59533                                             $1,271.68   Book                                 $1,271.68
    028 Sign A Rama 59531                                             $2,688.65   Book                                 $2,688.65
    028 Springwise 137748                                             $7,280.97   Book                                 $7,280.97
    028 Mc Group 628125                                              $11,696.48   Book                                $11,696.48
    028 Ariete Capex Hours                                           $10,547.61   Book                                $10,547.61
    Fall River Cip Li                                                 $8,502.04   Book                                 $8,502.04
    Fall River Cip Startup                                            $1,983.83   Book                                 $1,983.83
    Prior001 26864                                                      $566.78   Book                                   $566.78
    Prior001 29410                                                      $404.83   Book                                   $404.83
    Scott005 Project 029-1                                           $19,635.71   Book                                $19,635.71
    Scott005 2 - Clinic 029                                          $23,076.99   Book                                $23,076.99
    Scott005 07204-01                                                   $485.84   Book                                   $485.84
    Comme001 4930                                                     $3,724.71   Book                                 $3,724.71
    029 Fall River, Ma-Balance Due                                    $3,724.71   Book                                 $3,724.71
    029 Fall River, Ma-Payment 3                                     $19,635.71   Book                                $19,635.71
    029 'Fall River-Master Signs                                      $1,700.41   Book                                 $1,700.41
    029 'Falls Church-Staple Finisher                                   $728.73   Book                                   $728.73
    029, Fall River                                                     $607.32   Book                                   $607.32
    Scott Thomas - Construction Costs                                $19,643.34   Book                                $19,643.34
    Anthony Byrd Expenses                                               $809.73   Book                                   $809.73
    Flooring                                                          $2,884.35   Book                                 $2,884.35
    Byrd/Tran Capitalization - #029                                   $1,255.04   Book                                 $1,255.04
    Byrd/Tran Cap - Sep                                                 $445.37   Book                                   $445.37
    029 Priority Sign Inc. Inv# 45485                                   $995.24   Book                                   $995.24
    029 Atlanta Store Equipment                                       $1,519.08   Book                                 $1,519.08
    029 Trb Contracting Inv Ks1010-7                                    $735.02   Book                                   $735.02
    029 Responsive Serv & Maint Inv# 165039                           $1,890.00   Book                                 $1,890.00
    029 Trb Contracting Inv# Ks1010-7-2                                 $746.69   Book                                   $746.69
    029 Responsive Service & Main 170981                              $3,674.98   Book                                 $3,674.98
    029 Sign A Rama 22212                                               $630.00   Book                                   $630.00
    029 Unicco Service Co 1523801                                     $1,890.00   Book                                 $1,890.00
    029 Atlanta Store Equipment 77157                                 $2,887.48   Book                                 $2,887.48
    029 Responsive Service Maint Co 181984                            $6,300.00   Book                                 $6,300.00
    029 Sign A Rama 42126                                             $3,989.98   Book                                 $3,989.98
    029 River Cove Development Rc014029X                              $2,152.52   Book                                 $2,152.52
    029 River Cove Development Rc014029S                             $23,362.48   Book                                $23,362.48
    029 Atlanta Store Equipment 78544                                 $3,466.69   Book                                 $3,466.69
    029 River Cove Development Rc014029S2                             $7,875.00   Book                                 $7,875.00
    029 Atlanta Store Equipment 78544-A                               $3,674.98   Book                                 $3,674.98
    029 The Ga Group 1097                                               $839.98   Book                                   $839.98
    029 Tran & Stanfill Sal/Exp                                       $1,154.98   Book                                 $1,154.98
    029 Priority Sign 84372                                             $735.02   Book                                   $735.02
    029 Resposnsive Service Maint 241990                              $3,202.48   Book                                 $3,202.48
    029 Sign A Rama 58355                                             $1,994.66   Book                                 $1,994.66
    029 Springwise 130760                                            $18,657.05   Book                                $18,657.05
    029 Mc Group 609434                                               $2,137.79   Book                                 $2,137.79
    029 Sign A Rama 58367                                             $2,210.86   Book                                 $2,210.86
    029 Mc Group 619675                                              $10,535.76   Book                                $10,535.76
    029 Mc Group 635595                                               $8,443.78   Book                                 $8,443.78
    029 Legacy Group Enterprise R80401                                $6,286.52   Book                                 $6,286.52
    Carter & Burgess                                                  $2,307.73   Book                                 $2,307.73


                                                     Page 19 of 96
                 Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 51 of 307
Benevis Corp.
Case No. 20-33918
Schedule AB40: Office Fixtures


                                                            Net book value of     Valuation method used for   Current value of
                               General description          debtor's interest            current value        debtor's interest
    Commercial Cabinetry, Inc                                         $3,036.45   Book                                 $3,036.45
    Priority Sign, Inc                                                $1,781.41   Book                                 $1,781.41
    Carter & Burgess                                                    $769.27   Book                                   $769.27
    Venture Construction Co                                          $12,550.65   Book                                $12,550.65
    Priority Sign, Inc                                                $1,781.41   Book                                 $1,781.41
    Commercial Cabinetry, Inc                                         $3,076.92   Book                                 $3,076.92
    R07004-4 Venture Construction                                    $18,421.14   Book                                $18,421.14
    11780 Sign A Rama                                                 $1,497.99   Book                                 $1,497.99
    Sumter #3 Venture Construction                                   $12,348.23   Book                                $12,348.23
    Reclass 2006 Cip To Fa                                              $485.84   Book                                   $485.84
    Sumter #2 Venture Construction                                   $10,121.51   Book                                $10,121.51
    032 Sumter,Sc Remodel                                               $566.78   Book                                   $566.78
    Venture Constr Cor07018-5                                         $8,502.04   Book                                 $8,502.04
    Flooring                                                          $2,234.40   Book                                 $2,234.40
    032 Sign A Rama Inv# 18462                                          $791.97   Book                                   $791.97
    032 Jacobs Inv# F8W82116-Jan10                                    $2,177.86   Book                                 $2,177.86
    032 The Construction Corp. Inv# 04142010                         $13,199.06   Book                                $13,199.06
    032, Atlanta Store Equip Inv# 75753                               $3,629.77   Book                                 $3,629.77
    032,The Construction Corp Inv# 0632010                           $13,875.00   Book                                $13,875.00
    032 Atlanta Store Equipment Inv# 76514                            $4,218.75   Book                                 $4,218.75
    032 Atlanta Store Equipment Inv# 76691                            $3,304.68   Book                                 $3,304.68
    032 Atlanta Store Equipment 77676                                 $2,592.52   Book                                 $2,592.52
    032 Responsive Service Maint 195990                              $14,487.52   Book                                $14,487.52
    032 River Cove Development Rc013032-2                             $9,583.31   Book                                 $9,583.31
    032 Atlanta Store Equipment 77829                                $11,818.73   Book                                $11,818.73
    032 River Cove Development Rc013032-1                            $28,974.98   Book                                $28,974.98
    032 Sign A Rama 41808                                             $6,557.48   Book                                 $6,557.48
    032 The Ga Group 1039                                             $1,150.00   Book                                 $1,150.00
    032 River Cove Development Rc013032-3                             $4,193.77   Book                                 $4,193.77
    032 Priority Sign 70736                                           $8,768.77   Book                                 $8,768.77
    032 Tran & Stanfill Rcls                                          $2,973.75   Book                                 $2,973.75
    032 Beneficial Facilities Svcs 773875                             $1,296.23   Book                                 $1,296.23
    032 Atlanta Store Equipment 79226                                 $1,296.23   Book                                 $1,296.23
    032 Prophysics Innovations 22476                                  $1,830.00   Book                                 $1,830.00
    032 The Maintenance Company 96914                                 $2,287.50   Book                                 $2,287.50
    032 Prophysics Innovations 26906                                  $1,448.77   Book                                 $1,448.77
    032 Prophysics Innovations 27461                                    $766.69   Book                                   $766.69
    032 Kirk Commercial Construction 2044                             $3,278.77   Book                                 $3,278.77
    032 Kirk Commercial Construction 2061                             $2,135.02   Book                                 $2,135.02
    032 J Copeland Construction 16115                                 $1,249.98   Book                                 $1,249.98
    032 Legacy Group Enterprise R47791                                $3,491.87   Book                                 $3,491.87
    032 Ariete International 5615Rev                                  $1,250.67   Book                                 $1,250.67
    032 Sign A Rama 59019                                             $1,180.43   Book                                 $1,180.43
    032 Sign A Rama 59018                                             $2,495.68   Book                                 $2,495.68
    032 Mc Group 624323                                              $12,343.15   Book                                $12,343.15
    032 Springwise 137753                                             $7,586.84   Book                                 $7,586.84
    Carter & Burgess                                                    $707.83   Book                                   $707.83
    Advanced Wood Products                                            $3,217.32   Book                                 $3,217.32
    Priority Sign, Inc                                                  $750.70   Book                                   $750.70
    Carter & Burgess                                                    $643.45   Book                                   $643.45
    Venture Construction Co                                           $4,611.47   Book                                 $4,611.47
    Macon #3 Venture Construction                                     $4,075.28   Book                                 $4,075.28
    Macon #2 Venture Construction                                     $5,469.43   Book                                 $5,469.43
    A07011-5 Venture Construction                                     $3,753.52   Book                                 $3,753.52
    A07010 Venture Constru                                            $6,970.91   Book                                 $6,970.91


                                                     Page 20 of 96
                Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 52 of 307
Benevis Corp.
Case No. 20-33918
Schedule AB40: Office Fixtures


                                                            Net book value of     Valuation method used for   Current value of
                               General description          debtor's interest            current value        debtor's interest
    Sign001 11682                                                       $278.82   Book                                   $278.82
    Prior001 29038                                                      $300.25   Book                                   $300.25
    Flooring                                                          $1,311.10   Book                                 $1,311.10
    033 Rsm Inv# 156490                                               $1,533.31   Book                                 $1,533.31
    033 Rsm Inv# 171169                                                 $555.59   Book                                   $555.59
    033 River Cove Development Rc014033-C                             $2,604.18   Book                                 $2,604.18
    033 Atlanta Store Equipment 78921                                   $479.16   Book                                   $479.16
    033 The Maintenance Company 127127                                $1,112.07   Book                                 $1,112.07
    033 J. Copeland Construction 17042                                $8,489.56   Book                                 $8,489.56
    033 Mc Group 627916                                              $17,196.68   Book                                $17,196.68
    033 Sign A Rama 59517                                             $2,427.08   Book                                 $2,427.08
    033 J. Copeland Construction 17085                                $5,498.95   Book                                 $5,498.95
    Greenville Cip Li                                                 $3,319.88   Book                                 $3,319.88
    Cabinets-Greenville                                               $3,886.66   Book                                 $3,886.66
    Oakview Constr Oak-034-1                                         $15,587.10   Book                                $15,587.10
    Oak101 034-70Percent-2                                           $20,647.86   Book                                $20,647.86
    Advan001 2893                                                     $3,886.66   Book                                 $3,886.66
    Oak101 Project 34-3                                              $13,360.38   Book                                $13,360.38
    Sign001 12349                                                     $1,497.99   Book                                 $1,497.99
    Prior001 28028.                                                   $1,862.36   Book                                 $1,862.36
    Oak101 4 Clinic 034                                              $10,728.76   Book                                $10,728.76
    Flooring                                                          $2,193.75   Book                                 $2,193.75
    Byrd/Tran Capitalization #034                                     $1,619.47   Book                                 $1,619.47
    Byrd/Tran Cap - Sep                                                 $566.78   Book                                   $566.78
    034 Sign A Rama                                                     $659.94   Book                                   $659.94
    034 Jacobs Inv# F8W82117-Jan10                                      $857.91   Book                                   $857.91
    034 Jacobs Inv# F8W82117-Feb10                                    $1,055.96   Book                                 $1,055.96
    034 Atlanta Store Equip Inv# 76023                                $4,558.95   Book                                 $4,558.95
    034 Responsive Svc Maint Co 172229                                $7,598.24   Book                                 $7,598.24
    034 The Construction Corp Greenville                              $7,928.55   Book                                 $7,928.55
    034 The Ga Group 1042                                             $1,057.13   Book                                 $1,057.13
    034 Atlanta Store Equipment 77816                                 $5,153.55   Book                                 $5,153.55
    034 River Cove Development Rc013034-1                            $19,491.07   Book                                $19,491.07
    034 River Cove Development Rc013034-2                             $6,474.98   Book                                 $6,474.98
    034 Atlanta Store Equipment 77816-A                               $5,748.22   Book                                 $5,748.22
    034 Sign A Rama 41845                                             $4,360.72   Book                                 $4,360.72
    034 Prophysics Innovation 18532                                     $933.31   Book                                   $933.31
    034 Tran & Stanfill Rcls                                          $2,180.33   Book                                 $2,180.33
    034, Responsive Service & Maint 220054                            $3,766.05   Book                                 $3,766.05
    034 Prophysics Innovations 22551                                    $726.76   Book                                   $726.76
    034 Custom Plumbing 5632-A                                        $2,180.33   Book                                 $2,180.33
    034 Prophysics Innovations 23862                                    $726.76   Book                                   $726.76
    034 A/Coe Communications 14332                                    $2,246.41   Book                                 $2,246.41
    034 Construction Concepts 16-106                                  $3,023.45   Book                                 $3,023.45
    034 Legacy Group Enterprise R21887                                $3,303.59   Book                                 $3,303.59
    034 Prophysics Innovations 27100                                  $1,321.43   Book                                 $1,321.43
    034 Kirk Commercial Const 034 001                                $17,178.59   Book                                $17,178.59
    034 Kirk Commercial Construction 034 003                          $4,017.45   Book                                 $4,017.45
    034 Kirk Commercial Construction 034 002                         $17,666.64   Book                                $17,666.64
    034 Design Team 155309                                            $7,267.87   Book                                 $7,267.87
    034 Sign A Rama 58249                                             $2,044.22   Book                                 $2,044.22
    034 Sign A Rama 58359                                             $1,405.63   Book                                 $1,405.63
    034 Mc Group 606961                                               $2,498.17   Book                                 $2,498.17
    034 J. Copeland Construction 16207                               $27,081.00   Book                                $27,081.00
    034 Michael Aragona 1-01-2022-19                                  $4,359.37   Book                                 $4,359.37


                                                     Page 21 of 96
                Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 53 of 307
Benevis Corp.
Case No. 20-33918
Schedule AB40: Office Fixtures


                                                            Net book value of     Valuation method used for   Current value of
                               General description          debtor's interest            current value        debtor's interest
    034 Ariete International 5615Rev                                  $5,400.98   Book                                 $5,400.98
    034 J. Copeland Construction 16208                               $27,081.00   Book                                $27,081.00
    034 Mc Group 620731                                              $12,828.50   Book                                $12,828.50
    034 Michael Aragona 1-01-2043-19                                  $1,528.12   Book                                 $1,528.12
    034 Ariete International 5664                                     $4,075.91   Book                                 $4,075.91
    034 J. Copeland Construction 17083                                $6,282.58   Book                                 $6,282.58
    Mrp Design Group                                                    $931.14   Book                                   $931.14
    Mrp Design Group                                                    $445.37   Book                                   $445.37
    Reclass 2006 Cip To Fa                                            $2,753.03   Book                                 $2,753.03
    Ventu001 2- Clinic 035                                           $14,574.95   Book                                $14,574.95
    Ventu001 1- Clinic 035                                           $12,955.48   Book                                $12,955.48
    Ventu001 035App3                                                 $12,955.48   Book                                $12,955.48
    035 Anderson, Sc-Final Payment                                   $22,781.25   Book                                $22,781.25
    035 Anderson-Printer And Kit                                        $688.26   Book                                   $688.26
    035 Interior Signs                                                $1,578.93   Book                                 $1,578.93
    Flooring                                                          $2,803.12   Book                                 $2,803.12
    Byrd/Tran Capitalization #035                                     $1,740.88   Book                                 $1,740.88
    Byrd/Tran Cap - Sep                                                 $607.32   Book                                   $607.32
    035 The Ga Group Inv# 881                                           $603.36   Book                                   $603.36
    035 Flooring America Inv# Cg005244                                $2,775.28   Book                                 $2,775.28
    035 The Construction Corp. Inv# 04142010                         $16,771.64   Book                                $16,771.64
    035, The Construction Corp. 2Nd Payment                          $16,916.66   Book                                $16,916.66
    035 The Ga Group Inv# 890                                         $1,208.32   Book                                 $1,208.32
    035 Atlanta Store Equipment Inv# 75968                            $2,994.41   Book                                 $2,994.41
    035 Atlanta Store Equip Inv# 76122                                $1,389.62   Book                                 $1,389.62
    May The Maintenance Company Ksb10638                              $5,920.84   Book                                 $5,920.84
    035 Brad Blome 2011 Ncdr 0601-03                                  $1,147.91   Book                                 $1,147.91
    035 Atlanta Store Equipment 77053                                 $1,752.07   Book                                 $1,752.07
    035 The Ga Group 1043                                               $724.98   Book                                   $724.98
    035 Atlanta Store Equipment 77828                                 $4,772.93   Book                                 $4,772.93
    035 River Cove Development Rc013035-1                            $18,124.98   Book                                $18,124.98
    035 Atlanta Store Equipment 77828-A                               $4,833.34   Book                                 $4,833.34
    035 River Cove Development Rc013035-2                             $6,041.66   Book                                 $6,041.66
    035 Sign A Rama 42045                                             $5,014.57   Book                                 $5,014.57
    035. Prophysics Innoviations 18514                                  $785.38   Book                                   $785.38
    035 Tran & Stanfill Rcls                                          $1,812.48   Book                                 $1,812.48
    035 River Cove Development Rc014035-X                             $2,839.57   Book                                 $2,839.57
    035 Atlanta Store Equipment 79721                                 $1,812.48   Book                                 $1,812.48
    035 Custom Plumbing 5632-B                                        $1,933.37   Book                                 $1,933.37
    035 Prophysics Innovations 23861                                    $604.16   Book                                   $604.16
    035 A/Coe Communications 14329                                    $2,658.34   Book                                 $2,658.34
    035 The Maintenance Company 113222                                $2,811.10   Book                                 $2,811.10
    035 Ariete International 5499                                     $4,932.15   Book                                 $4,932.15
    035 Sign A Rama 58247                                             $1,922.14   Book                                 $1,922.14
    035 Sign A Rama 58360                                             $1,553.65   Book                                 $1,553.65
    035 Legacy Group Enterprise R57765                                $3,571.23   Book                                 $3,571.23
    035 Mc Group 610006                                               $2,253.11   Book                                 $2,253.11
    035 J. Copeland Construction 16206                               $24,780.00   Book                                $24,780.00
    035 Mc Group 620000                                              $11,026.60   Book                                $11,026.60
    Carter & Burgess                                                  $1,659.94   Book                                 $1,659.94
    Carter & Burgess                                                  $1,376.51   Book                                 $1,376.51
    Scott005 1- Clinic 036                                           $19,230.80   Book                                $19,230.80
    Scott005 2 Clinic 036                                            $29,554.73   Book                                $29,554.73
    036 Springfield, Ma-Payment 3                                    $22,732.31   Book                                $22,732.31
    036, Interior Signs                                               $1,740.88   Book                                 $1,740.88


                                                     Page 22 of 96
                Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 54 of 307
Benevis Corp.
Case No. 20-33918
Schedule AB40: Office Fixtures


                                                           Net book value of     Valuation method used for   Current value of
                              General description          debtor's interest            current value        debtor's interest
    Scott Thomas Contractor Payment                                 $13,360.38   Book                                $13,360.38
    Anthony Byrd Expenses                                              $647.79   Book                                   $647.79
    Priority Sign 28258 Exterior Signage                             $3,928.69   Book                                 $3,928.69
    Flooring                                                         $2,965.65   Book                                 $2,965.65
    Byrd/Tran Capitalization #036                                    $2,186.25   Book                                 $2,186.25
    Byrd/Tran Cap - Sep                                                $769.27   Book                                   $769.27
    Rdk Engineers Fire Alarm Drawing                                   $404.83   Book                                   $404.83
    035 Flooring America #Es902606                                   $2,654.67   Book                                 $2,654.67
    036 Atlanta Store Equip. Inv# 75609                              $1,979.88   Book                                 $1,979.88
    036 Atlanta Store Equip Inv# 75522                               $1,797.57   Book                                 $1,797.57
    036 Trb Contracting Inv# Ks1110-9-2                              $1,546.85   Book                                 $1,546.85
    036 Trb Contracting Inv# Ks1110-09-2                             $1,558.31   Book                                 $1,558.31
    036 Unicco Inv 1499519                                           $1,840.26   Book                                 $1,840.26
    036 Priority Sign 57435                                          $6,477.79   Book                                 $6,477.79
    036 Atlanta Store Equipment 77155                                $8,833.34   Book                                 $8,833.34
    036 The Maintenance Company 40650                                $1,030.57   Book                                 $1,030.57
    036 Sign A Rama 42124                                            $8,768.77   Book                                 $8,768.77
    036 Unicco Service 1773917                                       $3,507.52   Book                                 $3,507.52
    036 River Cove Development Rc014036S2                           $12,200.02   Book                                $12,200.02
    036 River Cove Development Rc014036-S                           $36,218.77   Book                                $36,218.77
    036 The Ga Group 1094                                            $1,524.98   Book                                 $1,524.98
    036 Atlanta Store Equipment 78535-A                              $6,176.25   Book                                 $6,176.25
    036 Tran & Stanfill Sal/Exp                                      $3,126.23   Book                                 $3,126.23
    036 Responsive Service Maint 221012                             $24,399.98   Book                                $24,399.98
    036 Four Points Construction 036 061815                          $1,448.77   Book                                 $1,448.77
    036 Atlanta Store Equipment 79768-Corr                           $2,821.27   Book                                 $2,821.27
    036 A/Coe Communications 14336                                   $3,354.98   Book                                 $3,354.98
    036 Michael Aragona 1-01-1117-17                                 $1,143.75   Book                                 $1,143.75
    036 Michael Aragona 1-01-1145-18                                   $665.63   Book                                   $665.63
    036 Michael Aragona 1-01-1155-18                                $11,793.43   Book                                $11,793.43
    036 Ariete International 5533                                    $1,744.19   Book                                 $1,744.19
    036 Ariete International 5550                                    $4,987.79   Book                                 $4,987.79
    036 Craig Sweitzer & Co 3000.036 001                            $96,019.82   Book                                $96,019.82
    036 Craig Sweitzer & Co 3000.036 002                            $48,009.88   Book                                $48,009.88
    036 Michael Aragona 1-1180-18                                      $542.87   Book                                   $542.87
    036 Craig Sweitzer & Co 3000.036 003                            $54,071.48   Book                                $54,071.48
    036 Sign A Rama 58092                                            $3,099.61   Book                                 $3,099.61
    036 Springwise 130753                                           $22,652.42   Book                                $22,652.42
    036 Sign A Rama 58638                                            $1,125.82   Book                                 $1,125.82
    036 Sign A Rama 58351                                            $1,908.33   Book                                 $1,908.33
    036 Mc Group 609281                                              $1,795.06   Book                                 $1,795.06
    036 Ariete International 5617                                    $8,620.60   Book                                 $8,620.60
    036 Craig Sweitzer & Co 3000.036 004                            $26,027.12   Book                                $26,027.12
    036 Mc Group 622001                                             $16,213.12   Book                                $16,213.12
    Embr101 037-1                                                   $15,182.27   Book                                $15,182.27
    Reclass Priority Sign To Col H                                   $1,740.88   Book                                 $1,740.88
    Reclass 2006 Cip To Fa                                             $404.83   Book                                   $404.83
    Reclass Cater & Burgess                                          $2,469.67   Book                                 $2,469.67
    Advan001 2848                                                    $7,287.47   Book                                 $7,287.47
    Embree Const Inc.Embr-037-2                                     $21,052.69   Book                                $21,052.69
    Sign001 11937                                                    $1,578.93   Book                                 $1,578.93
    Embree Const Inc.Embr-037-4                                      $9,109.36   Book                                 $9,109.36
    Embree Construction 37-1                                        $13,765.22   Book                                $13,765.22
    Jtran Expenses                                                     $404.83   Book                                   $404.83
    Priority Sign 31759 , Exterior Signange                          $1,257.15   Book                                 $1,257.15


                                                    Page 23 of 96
                Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 55 of 307
Benevis Corp.
Case No. 20-33918
Schedule AB40: Office Fixtures


                                                            Net book value of      Valuation method used for   Current value of
                               General description          debtor's interest             current value        debtor's interest
    Flooring                                                           $2,396.85   Book                                 $2,396.85
    Byrd/Tran Capitalization #037                                       $971.68    Book                                   $971.68
    037 Responsive Svc Maintenance 173728                             $15,468.73   Book                                $15,468.73
    037 Atlanta Store Equipment 76802                                  $4,563.87   Book                                 $4,563.87
    037 Jacobs Engineering Gr F8W82171-Nov11                           $1,037.06   Book                                 $1,037.06
    037 The Construction Corp 2095                                    $19,506.95   Book                                $19,506.95
    037 The Construction Corp 2118                                     $2,944.43   Book                                 $2,944.43
    037 Atlanta Store Equipment 77025                                  $9,937.50   Book                                 $9,937.50
    037 Sign A Rama 22650                                              $4,931.93   Book                                 $4,931.93
    037 Jacobs Engineering F8W82171-May12                              $1,503.15   Book                                 $1,503.15
    037 Jacobs Engineering F8W82171-Jun12                               $883.34    Book                                   $883.34
    037 Jacobs Eng Grp F8W82171/72-Jul12                               $6,074.05   Book                                 $6,074.05
    037 Jacobs Eng Grp F8W82171/72-Aug12                                $883.34    Book                                   $883.34
    037, Tran & Stanfill Sal/Exp                                       $1,840.26   Book                                 $1,840.26
    037 Sign A Rama 40988                                              $3,386.13   Book                                 $3,386.13
    037 River Cove Development Rc013037-1                             $13,618.03   Book                                $13,618.03
    037 Atlanta Store Equipment 78059                                  $1,177.81   Book                                 $1,177.81
    037 Atlanta Store Equipment 78249                                  $1,987.50   Book                                 $1,987.50
    037 Jacobs Engineerng Grp F8W82154-Jun14                           $1,030.57   Book                                 $1,030.57
    037 Atlanta Store Equipment 78648                                 $16,562.52   Book                                $16,562.52
    037 Jacobs Engineerin Grp F8W82171-Jul14                           $5,741.68   Book                                 $5,741.68
    037 River Cove Development Rc014037-S                            $117,777.79   Book                               $117,777.79
    037 River Cove Development                                        $41,222.21   Book                                $41,222.21
    039 River Cove Development Rc014037-S3                            $10,305.55   Book                                $10,305.55
    037 Atlanta Store Equipment 78648-A                               $17,666.68   Book                                $17,666.68
    037 River Cove Development Rc014037-S4                             $7,213.89   Book                                 $7,213.89
    037 Tran & Stanfill Sal/Exp                                        $3,533.37   Book                                 $3,533.37
    037 Sign A Rama 45072                                              $2,281.97   Book                                 $2,281.97
    037, Atlanta Store Equipment 79036                                 $2,061.08   Book                                 $2,061.08
    037 River Cove Development Rc014037-S4                             $7,213.89   Book                                 $7,213.89
    037 A/Coe Communications 13577                                     $2,502.79   Book                                 $2,502.79
    037 Priority Sign 504773                                           $1,251.39   Book                                 $1,251.39
    037 Sign A Rama 58875                                              $1,213.26   Book                                 $1,213.26
    037 Mc Group 623948                                               $15,806.95   Book                                $15,806.95
    037 Springwise 137737                                              $7,507.50   Book                                 $7,507.50
    037 Sign A Rama 59524                                              $3,555.96   Book                                 $3,555.96
    037 Sign A Rama 59525                                              $1,130.62   Book                                 $1,130.62
    Carter & Burgess                                                   $1,821.89   Book                                 $1,821.89
    Cart001 2839043                                                    $1,376.51   Book                                 $1,376.51
    Scott005 1- Clinic 038                                            $17,004.09   Book                                $17,004.09
    Scott005 2 Clinic 038                                             $26,720.76   Book                                $26,720.76
    038 Bond Brothers #038-1                                            $769.27    Book                                   $769.27
    038 Brockton, Ma-Counters/Cabi                                     $7,287.47   Book                                 $7,287.47
    038 Brockton, Ma-Payment 3                                        $20,040.54   Book                                $20,040.54
    038, Brocton Ma                                                    $1,700.41   Book                                 $1,700.41
    038 Muzak Installation                                              $485.84    Book                                   $485.84
    038, Construction Costs                                            $9,311.78   Book                                 $9,311.78
    Anthony Byrd Expenses                                              $1,578.93   Book                                 $1,578.93
    Priority Signs 29021 Exterior Signange                             $2,105.24   Book                                 $2,105.24
    Flooring                                                           $3,006.23   Book                                 $3,006.23
    Byrd/Tran Capitalization #038                                      $2,064.77   Book                                 $2,064.77
    Byrd/Tran Cap - Sep                                                 $728.73    Book                                   $728.73
    038 Atlanta Store Equipment 77807                                   $609.37    Book                                   $609.37
    038 Sign A Rama 42046                                              $3,087.52   Book                                 $3,087.52
    038 Atlanta Store Equipment 77807-A                                 $650.02    Book                                   $650.02


                                                     Page 24 of 96
                Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 56 of 307
Benevis Corp.
Case No. 20-33918
Schedule AB40: Office Fixtures


                                                            Net book value of     Valuation method used for   Current value of
                               General description          debtor's interest            current value        debtor's interest
    038 Atlanta Store Equipment 78061                                 $2,193.75   Book                                 $2,193.75
    038 Responsive Service Maint 207584                               $5,687.48   Book                                 $5,687.48
    038 Priority Sign 505740                                            $568.73   Book                                   $568.73
    038 Wellen Construction 13017 1                                  $16,859.40   Book                                $16,859.40
    038 Michael Aragona 1-01-1118-17                                    $487.50   Book                                   $487.50
    038 Design Team 155683                                            $1,218.75   Book                                 $1,218.75
    038 Wellen Construction Co 13017 4                                $4,852.96   Book                                 $4,852.96
    038 Wellen Construction Co 13017 3                               $11,621.86   Book                                $11,621.86
    038 Wellen Construction Co 13017 2                               $20,406.28   Book                                $20,406.28
    038 Sign A Rama 58357                                             $1,752.82   Book                                 $1,752.82
    038 Mc Group 609432                                               $2,103.72   Book                                 $2,103.72
    038 Ariete International 5615Rev                                  $4,574.95   Book                                 $4,574.95
    038 Springwise 134191                                            $18,284.67   Book                                $18,284.67
    038 Mc Group 619640                                               $9,012.12   Book                                 $9,012.12
    Cart001 2920669                                                     $628.61   Book                                   $628.61
    Cart001 2890929                                                   $1,414.31   Book                                 $1,414.31
    Cart001 2864974                                                   $3,300.08   Book                                 $3,300.08
    Conscorp01 039-#1                                                $17,024.26   Book                                $17,024.26
    039 2Nd Pmt Construction                                         $27,238.74   Book                                $27,238.74
    039, Construction Costs                                          $20,690.96   Book                                $20,690.96
    Jtran T&E Pine Bluff Denovo                                         $628.61   Book                                   $628.61
    The Construction Corp 039-Final                                   $9,428.79   Book                                 $9,428.79
    Signa Rama 13090 Master Store Graphics                            $2,357.23   Book                                 $2,357.23
    Advanced Wood 2960 Products                                       $3,928.69   Book                                 $3,928.69
    Southeast Wh Material For Door & Window                           $3,928.69   Book                                 $3,928.69
    Jtran Expenses                                                    $1,466.70   Book                                 $1,466.70
    Priority Sign 33510 Exterior Signange                             $7,857.32   Book                                 $7,857.32
    Flooring                                                          $3,570.02   Book                                 $3,570.02
    039,Bonus For Final Completion                                      $838.08   Book                                   $838.08
    Byrd/Tran Capitalization #039                                     $2,462.00   Book                                 $2,462.00
    Byrd/Tran Cap - Sep                                                 $838.08   Book                                   $838.08
    039 C&R Commerical Ksbm0295                                       $4,078.10   Book                                 $4,078.10
    039 Atlanta Store Equipment 77111                                 $5,484.37   Book                                 $5,484.37
    039 Sign A Rama 23274                                             $4,781.27   Book                                 $4,781.27
    039 The Maintenance Company 40394                                 $4,007.78   Book                                 $4,007.78
    039 Sign A Rama 40548                                             $2,250.02   Book                                 $2,250.02
    039 Atlanta Store Equipment 78563                                 $5,273.40   Book                                 $5,273.40
    039 The Ga Group 1107                                             $1,335.95   Book                                 $1,335.95
    039 River Cove Development Rc014039-S                            $31,289.07   Book                                $31,289.07
    039 River Cove Development Rc014039-S2                           $10,546.87   Book                                $10,546.87
    039 Sign A Rama 45616                                               $914.07   Book                                   $914.07
    039 Atlanta Store Equipment 78563-A                               $5,765.60   Book                                 $5,765.60
    039 Tran & Stanfill Sal/Exp                                       $3,656.23   Book                                 $3,656.23
    039 Construction Concepts Corp 15-04                              $3,612.46   Book                                 $3,612.46
    039 The Maintenance Company 95480                                   $773.43   Book                                   $773.43
    039 Legacy Group Enterprise R27797                                $6,890.65   Book                                 $6,890.65
    039 Quintech 50571                                                $1,637.61   Book                                 $1,637.61
    039 Commercial Millwrk/Install Inv_03062                          $1,990.11   Book                                 $1,990.11
    039 Commercial Millwrk/Install Inv_02890                          $1,684.32   Book                                 $1,684.32
    039 Sign A Rama 58614                                             $5,086.99   Book                                 $5,086.99
    039 Ariete International 5613                                       $776.92   Book                                   $776.92
    039 Springwise 134364                                             $9,183.29   Book                                 $9,183.29
    039 Mc Group 617167                                              $29,261.38   Book                                $29,261.38
    039 Sign A Rama 58615                                             $1,543.53   Book                                 $1,543.53
    039 The Maintenance Co 147317                                     $1,332.57   Book                                 $1,332.57


                                                     Page 25 of 96
                 Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 57 of 307
Benevis Corp.
Case No. 20-33918
Schedule AB40: Office Fixtures


                                                             Net book value of     Valuation method used for   Current value of
                                General description          debtor's interest            current value        debtor's interest
    Cart001 2920671                                                    $2,619.09   Book                                 $2,619.09
    Carter & Burges 2891359                                              $838.08   Book                                   $838.08
    Carter & Burges 2865009                                            $1,781.00   Book                                 $1,781.00
    040 Holyoke, Ma-Architec. Fees                                       $628.61   Book                                   $628.61
    Carter Burgess Construction Inv 3013092                              $890.47   Book                                   $890.47
    040, 33% Of Asbestos Abatement                                       $628.61   Book                                   $628.61
    Interior Signs                                                     $2,462.00   Book                                 $2,462.00
    Scott Thomas Construction                                         $62,858.71   Book                                $62,858.71
    040,Construction Costs                                            $48,191.70   Book                                $48,191.70
    Flooring                                                           $6,285.86   Book                                 $6,285.86
    040, Asbestos Inspection                                             $523.84   Book                                   $523.84
    040, Architectural Fees                                              $942.85   Book                                   $942.85
    040, Architectural Fees                                              $785.76   Book                                   $785.76
    040, Architectural Fees                                            $2,566.70   Book                                 $2,566.70
    040, Cabinetry                                                     $6,023.94   Book                                 $6,023.94
    Byrd/Tran Capitalization #040                                      $2,723.85   Book                                 $2,723.85
    Byrd/Tran Cap - Sep                                                  $942.85   Book                                   $942.85
    040, Asbestos Removal                                              $1,257.15   Book                                 $1,257.15
    Signage                                                            $4,923.93   Book                                 $4,923.93
    040 Construction Costs                                            $18,595.72   Book                                $18,595.72
    Scott Thomas Payment                                              $48,191.70   Book                                $48,191.70
    040, Priority Sign 38593                                           $1,571.46   Book                                 $1,571.46
    040, Priority Sign 41344                                           $2,835.63   Book                                 $2,835.63
    040, Architectural Fees                                            $1,204.77   Book                                 $1,204.77
    040 Service Pro Inv 25578                                          $7,382.78   Book                                 $7,382.78
    040 Sign A Rama 22401                                              $1,251.39   Book                                 $1,251.39
    040 Atlanta Store Equipment 77156                                  $2,061.08   Book                                 $2,061.08
    040 Atlanta Store Equipment 76910                                  $3,606.95   Book                                 $3,606.95
    040 Atlanta Store Equipment 76909                                  $5,079.16   Book                                 $5,079.16
    040 Sign A Rama 42172                                              $7,548.75   Book                                 $7,548.75
    040 River Cove Development Rc013040-2                              $6,037.52   Book                                 $6,037.52
    040 River Cove Development Rc014040-S                             $38,028.44   Book                                $38,028.44
    040 River Cove Development Rc014040S2                             $12,937.50   Book                                $12,937.50
    040 The Ga Group 1096                                              $1,646.58   Book                                 $1,646.58
    040 Atlanta Store Equipment 78537-A                                $5,723.88   Book                                 $5,723.88
    040 River Cove Development Rc014040-X                              $4,626.12   Book                                 $4,626.12
    040 Tran & Stanfill Sal/Exp                                        $3,047.91   Book                                 $3,047.91
    040 Responsive Svc & Maintenance 244315                            $4,178.68   Book                                 $4,178.68
    040 Springwise 130752                                             $25,265.35   Book                                $25,265.35
    040 Sign A Rama 58364                                              $1,496.90   Book                                 $1,496.90
    040 Sign A Rama 58353                                              $2,324.00   Book                                 $2,324.00
    040 Mc Group 610270                                                $2,318.92   Book                                 $2,318.92
    040 Mc Group 622276                                               $13,702.94   Book                                $13,702.94
    042, Oakview Constructrion #App 2                                 $36,143.75   Book                                $36,143.75
    042, Oakview Construction Appl 3                                  $25,929.20   Book                                $25,929.20
    042, Oakview Construction, Appl 1                                 $27,238.74   Book                                $27,238.74
    042, Gerbert Limited #53991                                        $6,547.78   Book                                 $6,547.78
    042, Sign A Rama #14072                                            $2,409.61   Book                                 $2,409.61
    042, Muzak 107696                                                    $733.38   Book                                   $733.38
    042, Priority Sign Inc 30683                                       $4,609.62   Book                                 $4,609.62
    042, Oakview Construction Appl Final                               $8,905.01   Book                                 $8,905.01
    042, Byrd/Tran 12/07                                               $1,204.77   Book                                 $1,204.77
    042, Alston & Bird 10154116                                          $733.38   Book                                   $733.38
    042, Byrd/Tran Cap Labor                                           $2,042.93   Book                                 $2,042.93
    042, Alston & Bird Lease Fee                                         $628.61   Book                                   $628.61


                                                      Page 26 of 96
                Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 58 of 307
Benevis Corp.
Case No. 20-33918
Schedule AB40: Office Fixtures


                                                           Net book value of     Valuation method used for   Current value of
                              General description          debtor's interest            current value        debtor's interest
    042. Carter Burgess 12-31-07                                     $1,938.16   Book                                 $1,938.16
    042, Carter Burgess 2920680                                      $1,571.46   Book                                 $1,571.46
    042- 2008 Capitalized Interest                                   $1,025.69   Book                                 $1,025.69
    042 Sign A Rama 40690                                            $5,219.63   Book                                 $5,219.63
    042 Responsive Svc Maintenance 196229                            $9,000.03   Book                                 $9,000.03
    042 Atlanta Store Equipment 77805                                $1,057.13   Book                                 $1,057.13
    042 River Cove Development Rc013042-1                            $3,105.37   Book                                 $3,105.37
    042 Atlanta Store Equipment 77805-A                              $1,123.20   Book                                 $1,123.20
    042 Atlanta Store Equipment 78578                                $4,733.36   Book                                 $4,733.36
    042 The Ga Group 1108                                            $1,189.28   Book                                 $1,189.28
    042 River Cove Development Rc014042-S                           $29,333.33   Book                                $29,333.33
    042 Atlanta Store Equipment 78578-A                              $3,567.83   Book                                 $3,567.83
    042 River Cove Development Rc014042-S2                           $9,910.72   Book                                 $9,910.72
    042 Tran & Stanfill Sal/Exp                                      $2,378.55   Book                                 $2,378.55
    042 Quintech 50572                                               $1,552.98   Book                                 $1,552.98
    042 Commercial Millwrk/Install Inv_03063                         $1,899.49   Book                                 $1,899.49
    042 The Maintenance Company 128412                               $1,105.87   Book                                 $1,105.87
    042 Sign A Rama 58611                                            $5,397.81   Book                                 $5,397.81
    042 Ariete International 5613                                      $748.64   Book                                   $748.64
    042 Springwise 134362                                           $10,333.85   Book                                $10,333.85
    042 Mc Group 622364                                             $29,712.50   Book                                $29,712.50
    Cart001 2920697                                                    $628.61   Book                                   $628.61
    Cart001 2953441                                                  $1,885.77   Book                                 $1,885.77
    Highland Improvements                                              $838.08   Book                                   $838.08
    043 Highland, In-Architec Fees                                   $1,152.39   Book                                 $1,152.39
    043, Highland In                                                $25,929.20   Book                                $25,929.20
    Carter Burgess Construction Inv 3013089                          $1,309.54   Book                                 $1,309.54
    043, Construction Costs                                         $31,429.36   Book                                $31,429.36
    043, Building Permit                                             $1,100.01   Book                                 $1,100.01
    Sign A Rama 13175, Master Store Graphics                         $2,200.08   Book                                 $2,200.08
    Embree - Construction Costs                                     $25,929.20   Book                                $25,929.20
    Priority Sign 32285 Exterior Signange                            $3,300.08   Book                                 $3,300.08
    Byrd/Tran Capitalization #043                                    $2,933.39   Book                                 $2,933.39
    Byrd/Tran Cap - Sep                                                $995.24   Book                                   $995.24
    043, Construction Costs                                         $40,858.14   Book                                $40,858.14
    043 Sign A Rama #18245                                             $725.95   Book                                   $725.95
    043, Jacob Eng Group Inv# F8W82126-Jun10                           $991.05   Book                                   $991.05
    043 Trb Contracting Inv# Ksiiighland                             $8,789.05   Book                                 $8,789.05
    043 Altanta Store Equipment Inv# 76447                           $2,671.90   Book                                 $2,671.90
    043 Trb Contracting Inv# Kshighland2                            $15,468.73   Book                                $15,468.73
    043 Sign A Rama 40691                                            $6,117.15   Book                                 $6,117.15
    043 River Cove Development Rc014043-S                           $33,398.45   Book                                $33,398.45
    043 The Ga Group 1093                                            $1,687.50   Book                                 $1,687.50
    043 Atlanta Store Equipment 78550                                $8,437.50   Book                                 $8,437.50
    043 River Cove Development Rc014043-S2                          $11,249.98   Book                                $11,249.98
    043 The Ga Group 1111                                            $2,250.02   Book                                 $2,250.02
    043 Atlanta Store Equipment 78550-A                              $8,789.05   Book                                 $8,789.05
    043 Tran & Stanfill Sal/Exp                                      $4,218.75   Book                                 $4,218.75
    043 River Cove Development Rc015043-X                            $3,796.87   Book                                 $3,796.87
    043 Sign A Rama 53597                                            $3,187.46   Book                                 $3,187.46
    043 Design Team 155293                                           $2,209.73   Book                                 $2,209.73
    043 Responsive Svc And Maint 246035                              $2,479.43   Book                                 $2,479.43
    043 The Maintenance Company 125391                               $3,779.72   Book                                 $3,779.72
    043 Sign A Rama 59254                                            $5,543.47   Book                                 $5,543.47
    043 Mc Group 624119                                             $12,601.34   Book                                $12,601.34


                                                    Page 27 of 96
                Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 59 of 307
Benevis Corp.
Case No. 20-33918
Schedule AB40: Office Fixtures


                                                              Net book value of     Valuation method used for   Current value of
                                 General description          debtor's interest            current value        debtor's interest
    043 Springwise 137731                                               $6,154.95   Book                                 $6,154.95
    043 Sign A Rama Inv-10145                                           $2,442.19   Book                                 $2,442.19
    043 Responsive Svc & Maint 252515                                   $7,917.12   Book                                 $7,917.12
    043 Sign A Rama Inv-10308                                           $2,966.52   Book                                 $2,966.52
    Cart001 2953437                                                       $733.38   Book                                   $733.38
    044 Terra Haute, In                                                 $1,623.85   Book                                 $1,623.85
    Carter Burgess Construction Inv 3013086                             $1,623.85   Book                                 $1,623.85
    044, Construction Costs                                            $23,048.19   Book                                $23,048.19
    Ch Garmong & Son - Construction Costs                              $23,048.19   Book                                $23,048.19
    Ch Garmong & Son - Construction Costs                              $30,381.73   Book                                $30,381.73
    Gerbert 51703 ,Construction Costs                                   $5,500.16   Book                                 $5,500.16
    Siga A Rama 13262, Master Signs                                     $2,252.46   Book                                 $2,252.46
    Chgarmong - Construction Costs                                      $8,381.16   Book                                 $8,381.16
    Chgarmong Inv. Changes To Contract                                    $628.61   Book                                   $628.61
    Exterior Signage                                                    $7,595.40   Book                                 $7,595.40
    Byrd/Tran Capitalization #044                                       $2,304.84   Book                                 $2,304.84
    Byrd/Tran Cap - Sep                                                   $785.76   Book                                   $785.76
    044, Install New Hvac Unit                                          $2,776.24   Book                                 $2,776.24
    044, Install New Storefront Doors                                     $681.00   Book                                   $681.00
    044 Rsm Inv# 171674                                                 $7,000.00   Book                                 $7,000.00
    044 Atlanta Store Equipment 76763                                   $2,708.93   Book                                 $2,708.93
    044 Peyronnin Construction 4848                                       $858.91   Book                                   $858.91
    044 Unicco Service Co 1583513                                       $2,312.48   Book                                 $2,312.48
    044 Sign A Rama 40692                                               $5,285.70   Book                                 $5,285.70
    044 River Cove Development Rc013044-3                               $3,171.45   Book                                 $3,171.45
    044 Priority Sign 76552                                             $2,775.00   Book                                 $2,775.00
    044 Atlanta Store Equipment 78545                                   $6,474.98   Book                                 $6,474.98
    044 Atlanta Store Equipment 78545-A                                 $6,937.50   Book                                 $6,937.50
    044 Delta Cabling Service Co 465                                    $2,180.33   Book                                 $2,180.33
    044 The Ga Group 1098                                               $1,199.99   Book                                 $1,199.99
    044 River Cove Development Rc014044-S2                              $9,910.72   Book                                 $9,910.72
    044 River Cove Development Rc014044-S                              $30,062.48   Book                                $30,062.48
    044 Tran & Stanfill Sal/Exp                                         $2,378.55   Book                                 $2,378.55
    044 Responsive Svc Maint 236974                                     $4,162.50   Book                                 $4,162.50
    044 Sign A Rama 59257                                               $5,188.64   Book                                 $5,188.64
    044 Mc Group 624604                                                $17,875.43   Book                                $17,875.43
    044 Sign A Rama 59820                                               $2,210.23   Book                                 $2,210.23
    044 Springwise 137741                                               $7,777.41   Book                                 $7,777.41
    045, Advanced Automation 73632                                        $603.36   Book                                   $603.36
    045, Advanced Automation 73633                                      $1,689.33   Book                                 $1,689.33
    045, Advanced Automation 73629                                      $2,292.68   Book                                 $2,292.68
    045, Ga Group 713                                                   $1,387.68   Book                                 $1,387.68
    045, Ga Group 724                                                   $1,749.67   Book                                 $1,749.67
    045, Priority Sign 38711                                            $6,334.97   Book                                 $6,334.97
    045, Pincus Construction App 3                                     $33,183.19   Book                                $33,183.19
    045, Ga Group 746                                                   $1,870.35   Book                                 $1,870.35
    045, Ga Group 738                                                   $2,835.63   Book                                 $2,835.63
    045, Pincus Appl 1                                                 $33,543.20   Book                                $33,543.20
    045, Ga Group 736                                                   $1,025.69   Book                                 $1,025.69
    045-Sign A Rama 15250                                               $2,232.34   Book                                 $2,232.34
    045- Pincus Contruction App 2                                      $44,043.10   Book                                $44,043.10
    045, Pincus Appl 4                                                 $19,608.25   Book                                $19,608.25
    045, Alston & Bird 10170556                                         $1,206.65   Book                                 $1,206.65
    045, Byrd/Tran Cap Labor                                            $5,188.65   Book                                 $5,188.65
    045, Architect Deposit                                              $1,508.29   Book                                 $1,508.29


                                                       Page 28 of 96
                Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 60 of 307
Benevis Corp.
Case No. 20-33918
Schedule AB40: Office Fixtures


                                                           Net book value of     Valuation method used for   Current value of
                              General description          debtor's interest            current value        debtor's interest
    045 - 2008 Capitalized Interest                                    $965.35   Book                                   $965.35
    045 Sign A Rama #18248                                             $923.93   Book                                   $923.93
    045 Atlanta Store Equip # 75498-D                                $1,187.92   Book                                 $1,187.92
    045 Sign A Rama Inv# 18248.                                        $989.94   Book                                   $989.94
    045 Atlanta Store Equipment 75498-Inv                            $1,321.43   Book                                 $1,321.43
    045 The Maintenance Company 38734                                  $924.98   Book                                   $924.98
    045 Sign A Rama 30009                                            $3,369.67   Book                                 $3,369.67
    045 The Construction Corp 2154                                  $22,794.67   Book                                $22,794.67
    045 Atlanta Store Equipment 77202                               $11,892.83   Book                                $11,892.83
    045 The Maintenance Company 45481                                $1,916.09   Book                                 $1,916.09
    045, Unicco 1614041                                              $3,832.13   Book                                 $3,832.13
    045, Tran & Stanfill Sal/Exp                                     $1,453.57   Book                                 $1,453.57
    045 The Construction Corp 2198                                  $10,571.41   Book                                $10,571.41
    045 Sign A Rama 42256                                            $2,576.78   Book                                 $2,576.78
    045 River Cove Development Rc014045-X                            $3,435.74   Book                                 $3,435.74
    045 Prophysics 20420                                               $799.97   Book                                   $799.97
    045 Sign A Rama 45451                                            $3,039.30   Book                                 $3,039.30
    045 Atlanta Store Equipment 78818                                $5,021.41   Book                                 $5,021.41
    045 The Ga Group 1113                                            $5,417.85   Book                                 $5,417.85
    045 Tran & Stanfill Sal/Exp                                        $660.74   Book                                   $660.74
    045 River Cove Development Rc014045-S                           $92,499.98   Book                                $92,499.98
    045, River Cove Development Rc015045 S2                         $30,062.48   Book                                $30,062.48
    045 Atlanta Store Equipment 78818-A                              $5,153.55   Book                                 $5,153.55
    045 Sign A Rama 46342                                            $3,039.30   Book                                 $3,039.30
    045 Sign A Rama 46375                                            $3,000.01   Book                                 $3,000.01
    045 Delta Cabling Services 496                                   $1,255.35   Book                                 $1,255.35
    045 A/Coe Communications 13858                                   $6,342.83   Book                                 $6,342.83
    045 Legacy Group Enterprise R38118                               $4,638.74   Book                                 $4,638.74
    045 Michael Aragona 1-01-1146-18                                 $1,051.28   Book                                 $1,051.28
    045 Michael Aragona 1-01-1156-18                                   $792.00   Book                                   $792.00
    045 Michael Aragona 1-01-1170-18                                 $6,441.62   Book                                 $6,441.62
    045 Michael Aragona 1-01-1181-18                                 $1,650.64   Book                                 $1,650.64
    045 Sign A Rama 58627                                            $2,794.15   Book                                 $2,794.15
    045 Springwise 134360                                            $8,882.51   Book                                 $8,882.51
    045 Meckley Services 1308 A1                                    $53,039.45   Book                                $53,039.45
    045 Mcekley Services 3010_045 1308 A2                           $54,658.98   Book                                $54,658.98
    045 Responsive Svc & Maint 250520                                $3,309.24   Book                                 $3,309.24
    045 Mc Group 632147                                             $29,278.45   Book                                $29,278.45
    045 Meckley Services 1308 A3                                    $48,194.26   Book                                $48,194.26
    045 Sign A Rama Inv-10732                                        $1,371.89   Book                                 $1,371.89
    045 Sign A Rama Inv-10315                                       $12,418.86   Book                                $12,418.86
    045 Fire & Life Safety I-039358                                  $4,729.75   Book                                 $4,729.75
    045 Ai Services 842                                              $1,968.71   Book                                 $1,968.71
    045 Ariete Capex Hours                                           $2,604.75   Book                                 $2,604.75
    045 Ariete International 5663                                   $10,503.72   Book                                $10,503.72
    045 Meckley Services 1504 A1                                    $13,459.98   Book                                $13,459.98
    045 Michael Aragona 1-01-2071-19                                   $996.31   Book                                   $996.31
    046, Herschman Architects 0008890                                $4,295.32   Book                                 $4,295.32
    046, Gerbert Limited 54510                                       $7,857.32   Book                                 $7,857.32
    046, Herschman Architects 0009207                                  $523.84   Book                                   $523.84
    046, Venture Construction Appl 1                                $28,286.43   Book                                $28,286.43
    046, Venture Construction Appl 2                                $37,715.22   Book                                $37,715.22
    046,South Central Sound 109581                                   $1,152.39   Book                                 $1,152.39
    046, Venture Construction Appl 3                                $28,810.27   Book                                $28,810.27
    046, Venture Construction Appl4                                 $19,643.34   Book                                $19,643.34


                                                    Page 29 of 96
                Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 61 of 307
Benevis Corp.
Case No. 20-33918
Schedule AB40: Office Fixtures


                                                            Net book value of     Valuation method used for   Current value of
                               General description          debtor's interest            current value        debtor's interest
    046, Priority Sign 41687                                          $3,680.29   Book                                 $3,680.29
    046, Herschman Architects 8303                                    $3,300.08   Book                                 $3,300.08
    046, Byrd/Tran Cap Labor                                          $3,823.93   Book                                 $3,823.93
    046, Sign A Rama 14245                                            $1,833.38   Book                                 $1,833.38
    046 - 2008 Capitalized Interest                                   $1,025.69   Book                                 $1,025.69
    046 Santarossa Mosaic Inv# 1009045                                $3,023.45   Book                                 $3,023.45
    046 Santarossa Inv# 1009041                                       $3,023.45   Book                                 $3,023.45
    046 Responsive Serv & Main Inv# 164803                            $9,140.60   Book                                 $9,140.60
    046 Atlanta Store Equipment Inv# 76515                            $3,093.77   Book                                 $3,093.77
    046 Sign A Rama 40734                                             $6,919.43   Book                                 $6,919.43
    046 Unicco Service 1751692                                        $2,870.84   Book                                 $2,870.84
    046 River Cove Development Rc013046-1                             $6,698.61   Book                                 $6,698.61
    046 Atlanta Store Equipment 78579                                 $9,569.45   Book                                 $9,569.45
    046 River Cove Development Rc014046-S                            $34,074.05   Book                                $34,074.05
    046 The Ga Group 1102                                             $1,472.21   Book                                 $1,472.21
    046 River Cove Development Rc014046-X                             $2,797.19   Book                                 $2,797.19
    046 River Cove Development Rc014046-S2                           $11,409.71   Book                                $11,409.71
    046 Atlanta Store Equipment 78579-A                              $10,305.55   Book                                $10,305.55
    046 Beneficial Facilities Svc 773870                              $3,754.18   Book                                 $3,754.18
    046 Tran & Stanfill Sal/Exp                                       $1,766.68   Book                                 $1,766.68
    046 Construction Concepts Corp 16-21                              $3,386.13   Book                                 $3,386.13
    046 The Maintenance Co 105585                                     $1,324.98   Book                                 $1,324.98
    046 The Maintenance Company 108905                                $1,545.87   Book                                 $1,545.87
    046 Sign A Rama 58181                                             $4,485.11   Book                                 $4,485.11
    046 Mc Group 605126                                               $2,520.39   Book                                 $2,520.39
    046 Springwise 130755                                            $26,398.24   Book                                $26,398.24
    046 Mc Group 621846                                               $9,849.64   Book                                 $9,849.64
    047, Venture Construction Appl 4                                 $15,452.79   Book                                $15,452.79
    047, Sign-A-Rama 14669                                            $1,938.16   Book                                 $1,938.16
    047, Venture Construction Appl 2                                 $40,858.14   Book                                $40,858.14
    047, Venture Construction Appl 3                                 $26,191.12   Book                                $26,191.12
    047, Venuture Construction Appl 1                                $30,381.73   Book                                $30,381.73
    047, Herschman Architects 8554                                    $1,047.62   Book                                 $1,047.62
    047, Herschman Architects 8888                                    $4,190.55   Book                                 $4,190.55
    047, Priority Sign 36493                                          $9,049.98   Book                                 $9,049.98
    047, Herschman Architects 9206                                      $523.84   Book                                   $523.84
    047, Herschman Architects 0009500                                   $523.84   Book                                   $523.84
    047, Byrd/Tran Cap Labor                                          $3,195.31   Book                                 $3,195.31
    047 - 2008 Capitalized Interest                                     $965.35   Book                                   $965.35
    047 Sign A Rama 40858                                             $7,243.73   Book                                 $7,243.73
    047 Atlanta Store Equipment 77972                                 $8,387.48   Book                                 $8,387.48
    047 The Construction Corp 2280                                   $11,818.73   Book                                $11,818.73
    047 Ariete International 5310                                     $2,363.77   Book                                 $2,363.77
    047 Atlanta Store Equipment 80117                                 $2,135.02   Book                                 $2,135.02
    047 Elite Facility Services 047 001                              $20,206.27   Book                                $20,206.27
    047 Elite Facility Services 047 002                              $20,587.50   Book                                $20,587.50
    047 Sign A Rama 58179                                             $3,590.07   Book                                 $3,590.07
    047 Sign A Rama 58087                                             $1,699.03   Book                                 $1,699.03
    047 Springwise 130757                                            $27,881.09   Book                                $27,881.09
    047 Mc Group 608671                                               $5,391.32   Book                                 $5,391.32
    047 Ariete International 5615Rev                                  $5,676.32   Book                                 $5,676.32
    047 Mc Group 618287                                              $23,232.14   Book                                $23,232.14
    047 Mc Group 618170                                              $17,579.80   Book                                $17,579.80
    048 Alston&Bird Inv#10184229                                        $647.79   Book                                   $647.79
    048 Alston&Bird Inv#10191184                                        $526.31   Book                                   $526.31


                                                     Page 30 of 96
                Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 62 of 307
Benevis Corp.
Case No. 20-33918
Schedule AB40: Office Fixtures


                                                            Net book value of     Valuation method used for   Current value of
                               General description          debtor's interest            current value        debtor's interest
    048 Herschman Architects Inv#8889                                 $3,562.77   Book                                 $3,562.77
    048 Herschman Architects Inv#9353                                 $2,793.50   Book                                 $2,793.50
    048 Atlanta Store Equipment Inv#75170                             $4,453.43   Book                                 $4,453.43
    048 Oakview Construction 048 Appl 2                              $24,291.56   Book                                $24,291.56
    048 Oakview Construction Appl 1                                  $18,421.14   Book                                $18,421.14
    048 Atlanta Store Equip Inv#75170-1                               $4,546.49   Book                                 $4,546.49
    048, Oakview Construction 048 App 3                              $18,218.65   Book                                $18,218.65
    048, Sign A Rama 17938                                              $728.73   Book                                   $728.73
    048, Oakview Construction App 4                                   $8,299.63   Book                                 $8,299.63
    048, Priority Signs Inv# 45734                                    $5,465.59   Book                                 $5,465.59
    048 Joseph Tran Labor Allocation 09                               $1,133.63   Book                                 $1,133.63
    048 Atlanta Store Equipment Inv# 76566                            $1,340.62   Book                                 $1,340.62
    048 Atlanta Store Equipment 76804                                   $650.02   Book                                   $650.02
    048 Bobby Castle Construction Ra 101811                             $690.60   Book                                   $690.60
    048 Sign A Rama 40718                                             $2,193.75   Book                                 $2,193.75
    048 Atlanta Store Equipment 78252                                   $454.19   Book                                   $454.19
    048 Atlanta Store Equipment 78310                                   $650.02   Book                                   $650.02
    048 Atlanta Store Equipment 78564                                 $1,543.73   Book                                 $1,543.73
    048 The Ga Group                                                    $528.15   Book                                   $528.15
    048 River Cove Development Rc014048-X                             $1,503.15   Book                                 $1,503.15
    048 River Cove Development Rc014048-S2                            $9,953.10   Book                                 $9,953.10
    048 River Cove Development Rc014048-S1                           $12,593.77   Book                                $12,593.77
    048 The Ga Group 1104                                               $446.85   Book                                   $446.85
    048 River Cove Development Rc014048-S3                            $3,331.27   Book                                 $3,331.27
    048 Atlanta Store Equipment 78701                                   $568.73   Book                                   $568.73
    048 River Cove Development Rc014048-S4                            $4,265.62   Book                                 $4,265.62
    048 Atlanta Store Equipment 78564-A                               $1,746.90   Book                                 $1,746.90
    048 Tran & Stanfill Sal/Exp                                       $1,950.00   Book                                 $1,950.00
    048 Aaecon General Contractors 138                               $20,109.37   Book                                $20,109.37
    048 Michael Aragona 1-01-1119-17                                  $2,884.35   Book                                 $2,884.35
    048 Sign A Rama 54498                                               $975.00   Book                                   $975.00
    048 Aaecon General Contractors 048 3                              $1,503.15   Book                                 $1,503.15
    048 Aaecon General Contractors 048 2                             $20,718.75   Book                                $20,718.75
    048 Aaecon General Contractors 048 4                              $4,671.90   Book                                 $4,671.90
    048 Ariete International 5497                                     $1,206.20   Book                                 $1,206.20
    048 Sign A Rama 58178                                             $2,050.46   Book                                 $2,050.46
    048 Springwise 130756                                            $22,313.71   Book                                $22,313.71
    048 Sign A Rama 58083                                             $6,898.83   Book                                 $6,898.83
    048 Mc Group 608668                                               $3,556.09   Book                                 $3,556.09
    048 Ariete International 5616                                     $5,819.73   Book                                 $5,819.73
    049, Architectural Fees                                           $1,047.62   Book                                 $1,047.62
    049,Construction Costs                                           $24,881.58   Book                                $24,881.58
    049, Flooring                                                     $4,038.54   Book                                 $4,038.54
    049, Construction Costs                                          $34,048.44   Book                                $34,048.44
    049, Construction Costs                                          $25,143.50   Book                                $25,143.50
    049, Architectural Documents                                        $628.61   Book                                   $628.61
    049, Sign A Rama 13746                                            $2,514.32   Book                                 $2,514.32
    049, The Construction Group Final                                $12,047.94   Book                                $12,047.94
    049, Priority Sign Inc 34130                                      $7,333.54   Book                                 $7,333.54
    049, Ga Group 707                                                 $2,095.31   Book                                 $2,095.31
    049, 1013-Jtran                                                   $1,728.62   Book                                 $1,728.62
    049, Byrd/Tran 12/07                                                $942.85   Book                                   $942.85
    049, Tdlr Compliance                                              $1,990.97   Book                                 $1,990.97
    049, Sealing Exterior Walls                                       $1,085.96   Book                                 $1,085.96
    049, Byrd/Tran Cap Labor                                          $1,466.70   Book                                 $1,466.70


                                                     Page 31 of 96
                Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 63 of 307
Benevis Corp.
Case No. 20-33918
Schedule AB40: Office Fixtures


                                                            Net book value of      Valuation method used for   Current value of
                               General description          debtor's interest             current value        debtor's interest
    049, Prosound - Muzak 115313                                        $785.76    Book                                   $785.76
    049, Architect Deposit                                              $890.47    Book                                   $890.47
    049, Prosound - Muzak 115023                                        $681.00    Book                                   $681.00
    049, Construction Corp 610                                         $1,085.96   Book                                 $1,085.96
    049, Construction Corp 609                                          $792.87    Book                                   $792.87
    049 - 2008 Capitalized Interest                                    $1,025.69   Book                                 $1,025.69
    049 The Construction Corporation 608                               $1,930.62   Book                                 $1,930.62
    049 Bank Of America 4-28-2009                                       $663.63    Book                                   $663.63
    049 Priorty Signs                                                   $725.95    Book                                   $725.95
    049 Sign A Rama Inv# 18920                                         $2,243.81   Book                                 $2,243.81
    049 Priority Sign Inv# 47939                                       $2,708.93   Book                                 $2,708.93
    049 Atlanta Store Equip Inv# 76123                                 $3,699.98   Book                                 $3,699.98
    049 Atlanta Store Equipment Inv# 76175                             $1,387.50   Book                                 $1,387.50
    049 C&R Commerical - Unnico # 1464264                               $991.05    Book                                   $991.05
    049 The Maintenance Co. Unnico# 1471834                            $1,400.00   Book                                 $1,400.00
    049 Atlanta Store Equipment 77142                                  $4,162.50   Book                                 $4,162.50
    049 Sign A Rama 40302A                                             $4,823.24   Book                                 $4,823.24
    049 River Cove Development Rc0062012                               $5,466.66   Book                                 $5,466.66
    049 River Cove Development Rc0062012-2                            $10,241.09   Book                                $10,241.09
    049 Atlanta Store Equipement77458                                  $7,267.87   Book                                 $7,267.87
    049 River Cove Development Rc0062012-3                             $5,285.70   Book                                 $5,285.70
    049 Sign A Rama 40384                                               $858.91    Book                                   $858.91
    049, Tran & Stanfill Sal/Exp                                       $2,444.63   Book                                 $2,444.63
    049 Priority Sign 66759                                            $2,775.00   Book                                 $2,775.00
    049 Four Points Const 2016-3001.049                                $1,123.20   Book                                 $1,123.20
    049 Atlanta Store Equipment 79811                                  $2,775.00   Book                                 $2,775.00
    049 A/Coe Communications 14342                                     $3,066.68   Book                                 $3,066.68
    049 The Maintenance Company 90947                                  $2,708.93   Book                                 $2,708.93
    049 Priority Signs 91351                                           $2,048.24   Book                                 $2,048.24
    049 Design Sign Company 157474                                     $3,830.03   Book                                 $3,830.03
    049 Sign A Rama 57614                                              $1,142.15   Book                                 $1,142.15
    049 Sign A Rama 57613                                              $4,914.85   Book                                 $4,914.85
    049 Mc Group 600358                                                $2,514.81   Book                                 $2,514.81
    049 J. Copeland Construction 16177                               $126,944.93   Book                               $126,944.93
    049 Sign A Rama 58029                                              $6,443.88   Book                                 $6,443.88
    049 Ariete International 5615Rev                                   $1,317.01   Book                                 $1,317.01
    049 Mc Group 621160                                               $21,655.31   Book                                $21,655.31
    050, Master Graphics                                               $2,409.61   Book                                 $2,409.61
    050, Flooring                                                      $6,809.70   Book                                 $6,809.70
    050,Construction Costs                                            $40,334.37   Book                                $40,334.37
    050,Construction Costs                                            $30,381.73   Book                                $30,381.73
    050,Construction Costs                                            $29,857.89   Book                                $29,857.89
    050, Architectural Fees                                            $2,042.93   Book                                 $2,042.93
    050, Architectural Fees                                            $1,833.38   Book                                 $1,833.38
    050, Texas Wired Music - Flat Panel Tvs                             $785.76    Book                                   $785.76
    050, The Construction Corp                                        $14,143.18   Book                                $14,143.18
    000, Priority Sign Inc 33894                                       $5,500.16   Book                                 $5,500.16
    050, Texas Wired Music 154902B                                      $628.61    Book                                   $628.61
    050, Byrd/Tran 12/07                                               $1,414.31   Book                                 $1,414.31
    050, Byrd/Tran Cap Labor Allocation                                 $890.47    Book                                   $890.47
    050 - 2008 Capitalized Interest                                    $1,100.01   Book                                 $1,100.01
    050 Sign A Rama #18240                                              $890.47    Book                                   $890.47
    050 Sign A Rama                                                     $942.85    Book                                   $942.85
    050 Unicco Service 1514007                                          $577.52    Book                                   $577.52
    050 Unicco Service 1562486                                         $2,467.52   Book                                 $2,467.52


                                                     Page 32 of 96
                Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 64 of 307
Benevis Corp.
Case No. 20-33918
Schedule AB40: Office Fixtures


                                                            Net book value of     Valuation method used for   Current value of
                               General description          debtor's interest            current value        debtor's interest
    050 Atlanta Store Equipment 77444                                 $3,097.52   Book                                 $3,097.52
    050 Sign A Rama 41124                                             $3,359.98   Book                                 $3,359.98
    050 The Ga Group 1071                                               $735.02   Book                                   $735.02
    050 River Cove Development Rc014050-1                            $21,525.02   Book                                $21,525.02
    050 Atlanta Store Equipment 78342-A                               $3,570.02   Book                                 $3,570.02
    050 Rive Cove Development Rc014050-2                              $7,087.50   Book                                 $7,087.50
    050 Atlanta Store Equipment 78342                                 $3,570.02   Book                                 $3,570.02
    050 Responsive Service Maint 207583                              $10,237.50   Book                                $10,237.50
    050 Atlanta Store Equipment 78428                                 $1,417.50   Book                                 $1,417.50
    050 River Cove Development Rc014050-S                             $3,570.02   Book                                 $3,570.02
    050 Sign A Rama 43925                                               $630.00   Book                                   $630.00
    050 Tran & Stanfill Sal/Exp                                       $1,680.02   Book                                 $1,680.02
    050 Construction Concepts Corp 15-149                            $11,287.52   Book                                $11,287.52
    050 The Maintenance Company 115770                                  $892.52   Book                                   $892.52
    050 Sign A Rama 59182                                             $4,311.23   Book                                 $4,311.23
    050 Sign A Rama 59066                                             $8,221.86   Book                                 $8,221.86
    050 Springwise 137757                                             $8,755.63   Book                                 $8,755.63
    050 Sign A Rama 60112                                             $2,698.29   Book                                 $2,698.29
    050 Mc Group 626577                                              $29,397.98   Book                                $29,397.98
    050 Sign A Rama Inv-10220                                         $2,074.56   Book                                 $2,074.56
    051 Atlanta Store Equipment 77182                                $15,117.18   Book                                $15,117.18
    051 Atlanta Store Equipment 77182                                 $6,539.03   Book                                 $6,539.03
    052, Carter Burgess 3133692                                       $1,257.15   Book                                 $1,257.15
    052, Carter Burghess 3107068                                      $2,881.00   Book                                 $2,881.00
    052, Carter Burgess 3073112                                       $1,100.01   Book                                 $1,100.01
    052, Construction Corp Appl 2                                    $41,381.99   Book                                $41,381.99
    052, Construction Corp, Appl 3                                   $31,429.36   Book                                $31,429.36
    052, Construction Corp Application 1                             $30,905.51   Book                                $30,905.51
    052, Delta Cabling Services 123                                   $2,776.24   Book                                 $2,776.24
    052, International Play Company Mission                           $3,771.55   Book                                 $3,771.55
    052, The Construction Corp Appl 4                                $21,214.81   Book                                $21,214.81
    052, Sign A Rama 14386                                            $1,781.00   Book                                 $1,781.00
    052, Priority Sign Inc 34003                                      $3,562.00   Book                                 $3,562.00
    052, Byrd/Tran Cap Labor                                          $2,252.46   Book                                 $2,252.46
    052, Construction Corp 606                                          $733.38   Book                                   $733.38
    052 - 2008 Capitalized Interest                                   $1,025.69   Book                                 $1,025.69
    052 Priority Sign Inc. 42168                                      $4,223.31   Book                                 $4,223.31
    052 Hvac Replacement                                              $4,947.28   Book                                 $4,947.28
    052 Atlanta Store Equipment Inv# 75680                            $2,045.83   Book                                 $2,045.83
    052, Rsm Inv# 155253                                              $4,492.87   Book                                 $4,492.87
    052 The Maintenance Comp. Inv# 29987                              $2,973.22   Book                                 $2,973.22
    052 C&R Commercial - Unicco Inv #1464264                          $1,123.20   Book                                 $1,123.20
    052 The Construction Corp 2102                                    $1,916.09   Book                                 $1,916.09
    052 Responsive Svc & Maint 180494                                 $4,162.50   Book                                 $4,162.50
    052 Atlanta Store Equipment 77049                                 $1,783.95   Book                                 $1,783.95
    052 The Construction Corp 2134                                      $991.05   Book                                   $991.05
    052 Unicco 1572595                                                $5,483.93   Book                                 $5,483.93
    052 River Cove Development                                        $6,210.74   Book                                 $6,210.74
    052 River Cove Development Rc0042012-2                            $7,267.87   Book                                 $7,267.87
    052 River Cove Development Rc0042012                              $8,919.67   Book                                 $8,919.67
    052 Sign A Rama 40297A                                            $5,087.48   Book                                 $5,087.48
    052 Atlanta Store Equipment 77459                                $13,544.63   Book                                $13,544.63
    052 River Cove Development Rc0042012-3                            $5,483.93   Book                                 $5,483.93
    052, Tran & Stanfill Sal/Exp                                      $3,334.36   Book                                 $3,334.36
    052 Unicco Service 1751692                                        $2,841.07   Book                                 $2,841.07


                                                     Page 33 of 96
                Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 65 of 307
Benevis Corp.
Case No. 20-33918
Schedule AB40: Office Fixtures


                                                            Net book value of     Valuation method used for   Current value of
                               General description          debtor's interest            current value        debtor's interest
    052 River Cove Development Rc014052-X                             $3,435.74   Book                                 $3,435.74
    052 Priority Sign 85272                                           $3,303.59   Book                                 $3,303.59
    052 Responsive Service Maint 232462                               $4,533.35   Book                                 $4,533.35
    052 The Maintenance Company 120246                                $1,920.94   Book                                 $1,920.94
    052 Sign A Rama 57611                                             $5,922.20   Book                                 $5,922.20
    052 Sign A Rama 57612                                               $562.68   Book                                   $562.68
    052 Mc Group 600154                                               $2,501.65   Book                                 $2,501.65
    052 J. Copeland Construction 16187                               $30,266.62   Book                                $30,266.62
    052 Mc Group 621826                                              $18,658.66   Book                                $18,658.66
    053, Carter Burgess 3133712                                       $1,047.62   Book                                 $1,047.62
    053, Carter Burgess 3106611                                       $3,771.55   Book                                 $3,771.55
    053, Carter Burgess 3073128                                         $890.47   Book                                   $890.47
    053, Construction Corp Application3                              $33,000.82   Book                                $33,000.82
    053, Construction Corp Application 2                             $42,429.61   Book                                $42,429.61
    053, Construction Corp Appl 1                                    $31,429.36   Book                                $31,429.36
    053, International Play Co Mcallen                                $3,719.16   Book                                 $3,719.16
    053, Sign A Rama 14265                                            $1,781.00   Book                                 $1,781.00
    053, The Construction Corp Appl 4                                $14,878.92   Book                                $14,878.92
    053, Priority Sign Inc 33895                                     $22,786.27   Book                                $22,786.27
    053, Byrd/Tran Cap Labor                                          $2,252.46   Book                                 $2,252.46
    053 - 2008 Capitalized Interest                                   $1,085.96   Book                                 $1,085.96
    053 Rsm Inv# 02                                                   $3,318.31   Book                                 $3,318.31
    053, Atlanta Store Equipment Inv# 75754                           $1,319.88   Book                                 $1,319.88
    053 Atlanta Store Equipment Inv# 76537                            $4,250.00   Book                                 $4,250.00
    053 The Maintenance Company Inv# 30359                            $1,546.85   Book                                 $1,546.85
    053 The Construction Corp 2105                                    $7,382.78   Book                                 $7,382.78
    053 Atlanta Store Equipment                                       $6,046.90   Book                                 $6,046.90
    053 Sign A Rama 22985                                             $3,023.45   Book                                 $3,023.45
    053 The Construction Corp 2135                                    $4,992.18   Book                                 $4,992.18
    053 Unicco 1572595                                                $2,250.02   Book                                 $2,250.02
    053 River Cove Development Rc032012-4                             $2,953.12   Book                                 $2,953.12
    053 Sign A Rama 40306B                                            $3,726.55   Book                                 $3,726.55
    053 Atlanta Store Equipment Co 77460                              $1,617.18   Book                                 $1,617.18
    053 River Cove Development Rc0032012-2                            $6,257.80   Book                                 $6,257.80
    053 River Cove Development Rc0032012                              $8,085.95   Book                                 $8,085.95
    053 River Cove Development Rc0032012-3                            $4,710.95   Book                                 $4,710.95
    053, Tran & Stanfill Sal/Exp                                      $3,304.68   Book                                 $3,304.68
    053 River Cove Development Rc013053-1                             $5,554.70   Book                                 $5,554.70
    053 River Cove Development Rc014053-X                             $3,796.87   Book                                 $3,796.87
    053, Priority Sign 84265                                         $20,742.20   Book                                $20,742.20
    053 Sign A Rama 57604                                             $6,033.58   Book                                 $6,033.58
    053 Sign A Rama 57609                                             $1,194.37   Book                                 $1,194.37
    053 Mc Group 600365                                               $7,505.15   Book                                 $7,505.15
    053 Mc Group 615453                                              $37,959.80   Book                                $37,959.80
    053 J. Copeland Construction 16186                               $31,410.44   Book                                $31,410.44
    053 Mc Group 634244                                               $1,901.91   Book                                 $1,901.91
    054, Unicco 1120272                                              $31,976.54   Book                                $31,976.54
    054, Unicco 1131690                                              $15,384.95   Book                                $15,384.95
    054, Tran Cap Exp Oct/Nov                                           $723.97   Book                                   $723.97
    054, Priority Sign 41851                                          $5,067.97   Book                                 $5,067.97
    054, Ga Group 743                                                 $1,146.30   Book                                 $1,146.30
    054- The Ga Group 775                                             $1,206.65   Book                                 $1,206.65
    054, Ga Group 771                                                 $1,810.01   Book                                 $1,810.01
    054 - Sign A Rama 15200                                           $1,025.69   Book                                 $1,025.69
    054 - Ugl - Unicco App 2                                         $42,836.45   Book                                $42,836.45


                                                     Page 34 of 96
                Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 66 of 307
Benevis Corp.
Case No. 20-33918
Schedule AB40: Office Fixtures


                                                            Net book value of     Valuation method used for   Current value of
                               General description          debtor's interest            current value        debtor's interest
    054 - The Ga Group 758                                            $2,775.28   Book                                 $2,775.28
    054, Byrd/Tran Cap Labor                                          $2,232.34   Book                                 $2,232.34
    054, Ugl-Unicco Appl 1                                           $31,976.54   Book                                $31,976.54
    054 Texas Fixt & Inter #Tfi110902                                 $2,663.09   Book                                 $2,663.09
    054 Atlanta Store Equip # 75501-D                                   $965.35   Book                                   $965.35
    054 The Ga Group Inv# 871                                         $1,121.90   Book                                 $1,121.90
    054 Atlanta Store Equip. Inv# 75501-Inv                           $1,121.90   Book                                 $1,121.90
    054 The Construction Corp 054 Mar 24                             $17,818.71   Book                                $17,818.71
    054 Rsm Inv# 155493                                               $1,321.43   Book                                 $1,321.43
    054 Atlanta Store Equipment 77093                                 $8,833.34   Book                                 $8,833.34
    054 Sign A Rama 23109                                             $4,563.87   Book                                 $4,563.87
    054 Sign A Rama 41568                                             $2,870.84   Book                                 $2,870.84
    054 River Cove Development Rc013054-2                            $27,236.13   Book                                $27,236.13
    054 The Ga Group 1062                                             $1,104.16   Book                                 $1,104.16
    054 River Cove Development Rc013054-3                             $9,259.26   Book                                 $9,259.26
    054 Atlanta Store Equipment 78222                                 $7,066.66   Book                                 $7,066.66
    054 Tran & Stanfill Rcls                                          $2,723.61   Book                                 $2,723.61
    054. Atlanta Store Equipment 78724                                $5,373.63   Book                                 $5,373.63
    054 River Cove Development Rc014054-S2                            $6,183.32   Book                                 $6,183.32
    054 River Cove Development Rc014054-X                             $7,140.31   Book                                 $7,140.31
    054 Four Points Const 2016-3001.054                               $1,472.21   Book                                 $1,472.21
    054 Responsive Svc Maint 232398                                   $2,723.61   Book                                 $2,723.61
    054 The Maintenance Co 96065                                        $809.69   Book                                   $809.69
    054 Responsive Svc Maintenance 234423                             $2,576.37   Book                                 $2,576.37
    054 Sign A Rama 58748                                             $3,282.93   Book                                 $3,282.93
    054 J. Copeland Construction 17018                               $14,020.21   Book                                $14,020.21
    054 Mc Group 621150                                              $14,580.71   Book                                $14,580.71
    055, Priority Sign 33768                                          $2,591.08   Book                                 $2,591.08
    055, Advanced Automation 73626                                      $445.37   Book                                   $445.37
    055, Advanced Automation 73627                                      $485.84   Book                                   $485.84
    055, Advanced Automation 73004                                    $1,133.63   Book                                 $1,133.63
    055, Byrd Cap Exp Oct/Nov                                           $890.68   Book                                   $890.68
    055, Sign A Rama 13422                                              $647.79   Book                                   $647.79
    055, Ga Group 770                                                 $1,255.04   Book                                 $1,255.04
    055, Ga Group 737                                                   $485.84   Book                                   $485.84
    055, Ga Group 735                                                 $1,012.15   Book                                 $1,012.15
    055, Scott Thomas Construction Appl 3                            $20,647.86   Book                                $20,647.86
    055, Ga Group 739                                                   $702.62   Book                                   $702.62
    055, Ga Group 729                                                 $1,376.51   Book                                 $1,376.51
    055, Scott Thomas Construction Appl 2                            $27,935.33   Book                                $27,935.33
    055- Scott Thomas Construction App 1                             $20,242.96   Book                                $20,242.96
    055, Sign A Rama 15109                                            $1,093.09   Book                                 $1,093.09
    055, Alston & Bird 10170558                                         $485.84   Book                                   $485.84
    055, Byrd/Tran Cap Labor                                          $2,550.62   Book                                 $2,550.62
    055, Scott Construction 08042Permit                                 $647.79   Book                                   $647.79
    055, Scott Construction Final                                     $6,275.32   Book                                 $6,275.32
    055, Architect Deposit                                              $566.78   Book                                   $566.78
    055 - 2008 Capitalized Interest                                     $526.31   Book                                   $526.31
    055 Atlanta Store Equip #75499-D                                    $485.84   Book                                   $485.84
    055 Atlanta Store Equip. Inv# 75499-Inv                             $485.84   Book                                   $485.84
    055 Sign A Rama 23344                                             $1,665.60   Book                                 $1,665.60
    055 The Construction Corp 2153                                   $11,375.02   Book                                $11,375.02
    055 Atlanta Store Equipment 77204                                 $2,762.48   Book                                 $2,762.48
    055, Tran & Stanfill Sal/Exp                                        $690.60   Book                                   $690.60
    055 River Cove Development Rc013055-1                             $5,078.10   Book                                 $5,078.10


                                                     Page 35 of 96
                Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 67 of 307
Benevis Corp.
Case No. 20-33918
Schedule AB40: Office Fixtures


                                                            Net book value of     Valuation method used for   Current value of
                               General description          debtor's interest            current value        debtor's interest
    055 Atlanta Store Equipment 78088                                 $1,462.50   Book                                 $1,462.50
    055 Sign A Rama 42284                                             $1,056.23   Book                                 $1,056.23
    055 The Maintenance Company 83154                                 $1,056.23   Book                                 $1,056.23
    055 The Maintenance Company 88663                                 $1,746.90   Book                                 $1,746.90
    055 A/Coe Communications 15294                                    $1,625.02   Book                                 $1,625.02
    055 Meckley Services Sm 111471                                    $2,315.62   Book                                 $2,315.62
    055 The Maintenance Company 106896                                $1,218.75   Book                                 $1,218.75
    055 Sign A Rama 58624                                             $3,808.97   Book                                 $3,808.97
    055 Springwise 134359                                             $9,725.15   Book                                 $9,725.15
    055 Mc Group 623144                                              $22,110.45   Book                                $22,110.45
    055 Legacy Group R63130                                           $5,213.07   Book                                 $5,213.07
    055 Michael Aragona 1-01-2074-19                                  $1,112.48   Book                                 $1,112.48
    056 The Ga Group Inv# 913                                         $4,357.52   Book                                 $4,357.52
    056 Brad Blome Inv# 2011 Ncdr 0103-04                               $839.98   Book                                   $839.98
    056 Brad Blome Inv# 2011 Ncdr 01201-05                              $630.00   Book                                   $630.00
    056 Atlanta Store Equipment Inv# 76415                           $10,762.48   Book                                $10,762.48
    056 Brad Blome Inv# 2011 Ncdr 0301-04                             $1,417.50   Book                                 $1,417.50
    056 The Ga Group Inv# 927                                         $2,835.00   Book                                 $2,835.00
    056 The Construction Corp Inv# App 2                             $37,275.02   Book                                $37,275.02
    056 The Contruction Corp App 1                                   $27,825.02   Book                                $27,825.02
    056 The Construction Corp. Inv# 2058                              $1,050.02   Book                                 $1,050.02
    056 Sign A Rama 21506                                               $892.52   Book                                   $892.52
    056 Sign A Rama 21522                                             $1,575.00   Book                                 $1,575.00
    056 The Construction Corp 056 App 3                              $29,925.00   Book                                $29,925.00
    056 The Construction Corp 056 App 4                              $13,387.50   Book                                $13,387.50
    056 Atlanta Store Equipment                                      $10,762.48   Book                                $10,762.48
    056 Priority Sign 55273                                           $3,885.02   Book                                 $3,885.02
    056 Jtran & Jdstanfill Sal Alloc 2011                             $4,213.31   Book                                 $4,213.31
    056 Atlanta Store Equipment 77365                                 $1,942.48   Book                                 $1,942.48
    056 The Constructio N Corp Fredrksburg                            $2,992.50   Book                                 $2,992.50
    056 Sign A Rama 40896                                             $3,307.50   Book                                 $3,307.50
    056 Atlanta Store Equipment 78252                                   $787.50   Book                                   $787.50
    056 Atlanta Store Equipment 78402                                 $1,784.98   Book                                 $1,784.98
    056 River Cove Development Rc014056-S                             $2,310.02   Book                                 $2,310.02
    056 River Cove Development Rc014056-Ga                            $4,672.52   Book                                 $4,672.52
    056 River Cove Development Rc014056-R                             $3,202.48   Book                                 $3,202.48
    056 Atlanta Store Equipment 78745                                   $839.98   Book                                   $839.98
    056 River Cove Development Rc014056-C                             $7,875.00   Book                                 $7,875.00
    056 Four Points Construction 056 062515                             $892.52   Book                                   $892.52
    056 The Maintenance Company 111399                                $1,732.50   Book                                 $1,732.50
    056 Commercial Mill & Install Inv_02880                           $4,830.02   Book                                 $4,830.02
    056 Sign A Rama 55121                                               $735.02   Book                                   $735.02
    056 Quintech Inc 49795                                            $1,460.93   Book                                 $1,460.93
    056 Ariete International 5511                                     $2,131.64   Book                                 $2,131.64
    056 Sign A Rama 58866                                             $1,158.77   Book                                 $1,158.77
    056 Sign A Rama 58868                                             $3,984.99   Book                                 $3,984.99
    056 Ariete International 5616                                       $804.46   Book                                   $804.46
    056 Sign A Rama 58847                                             $3,392.32   Book                                 $3,392.32
    056 Springwise 134365                                             $7,993.31   Book                                 $7,993.31
    056 Mc Group 621499                                              $15,155.32   Book                                $15,155.32
    056 Responsive Svc & Maint 248839                                $10,481.43   Book                                $10,481.43
    057, Scott Thomas Construction Appl 2                            $23,481.89   Book                                $23,481.89
    057, Scott Thomas Construction Appl 4                             $4,858.34   Book                                 $4,858.34
    057, Sign-A-Rama 14501                                            $1,174.10   Book                                 $1,174.10
    057, Scott Thomas Construction Appl 3                            $17,611.40   Book                                $17,611.40


                                                     Page 36 of 96
                Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 68 of 307
Benevis Corp.
Case No. 20-33918
Schedule AB40: Office Fixtures


                                                            Net book value of     Valuation method used for   Current value of
                               General description          debtor's interest            current value        debtor's interest
    057, Scott Thomas Construction Appl 1                            $17,611.40   Book                                $17,611.40
    057, Ga Group 696                                                   $607.32   Book                                   $607.32
    057, Ga Group 714                                                 $1,416.98   Book                                 $1,416.98
    057, Ga Group 723                                                   $769.27   Book                                   $769.27
    057, Ga Group 725                                                   $607.32   Book                                   $607.32
    057- Priority Sign Inc. 33900                                     $2,753.03   Book                                 $2,753.03
    057, Byrd/Tran Cap Labor                                          $1,902.82   Book                                 $1,902.82
    057 - 2008 Capitalized Interest                                     $445.37   Book                                   $445.37
    057 Atlanta Store Equipment 77112                                 $1,990.65   Book                                 $1,990.65
    057 Sign A Rama 40706                                             $2,640.60   Book                                 $2,640.60
    057 Responsive Svc Maintenance 207341                             $3,900.00   Book                                 $3,900.00
    057 River Cove Development Rc014057-S                             $1,787.48   Book                                 $1,787.48
    057 Atlanta Store Equipment 78526                                   $893.77   Book                                   $893.77
    057 Atlanta Store Equipment 79417                                 $2,600.02   Book                                 $2,600.02
    057 Atlanta Store Equip 79988                                     $2,708.31   Book                                 $2,708.31
    057 Ariete International 5273                                       $690.60   Book                                   $690.60
    057 Town And Country Plumb 201608141                              $1,137.52   Book                                 $1,137.52
    057 Elite Facility Services 057 001                              $11,171.85   Book                                $11,171.85
    057 Elite Facility Services 057 002                              $11,171.85   Book                                $11,171.85
    057 Ariete International 5382                                     $2,925.00   Book                                 $2,925.00
    057 J Copeland Construction 3009 057 1                            $2,396.85   Book                                 $2,396.85
    057 Quintech 50573                                                $1,440.19   Book                                 $1,440.19
    057 Commercial Millwrk/Install Inv_02890                          $1,396.97   Book                                 $1,396.97
    057 The Maintenance Company 128483                                  $773.56   Book                                   $773.56
    057 Sign A Rama 58612                                             $4,925.45   Book                                 $4,925.45
    057 Ariete International 5613                                       $710.95   Book                                   $710.95
    057 Ariete International 5616                                       $804.46   Book                                   $804.46
    057 Sign A Rama 58613                                             $2,916.42   Book                                 $2,916.42
    057 Springwise 134363                                             $8,579.45   Book                                 $8,579.45
    057 Mc Group 621991                                              $20,844.95   Book                                $20,844.95
    057 Responsive Service & Maint 251942                            $13,281.64   Book                                $13,281.64
    057 Sign A Rama Inv-11076                                         $1,021.53   Book                                 $1,021.53
    060, Carter Burgess 3282345                                       $1,136.77   Book                                 $1,136.77
    060, Carter Burgess 3165020                                       $1,222.59   Book                                 $1,222.59
    060, Muzak 133251A                                                  $386.07   Book                                   $386.07
    060, Embree Construction Group Appl 1                             $8,043.30   Book                                 $8,043.30
    060, Embree Construction Group Appl 3                             $8,043.30   Book                                 $8,043.30
    060, Embree Construction Group Appl 2                            $10,724.42   Book                                $10,724.42
    060, Priority Sign 41076                                          $1,308.41   Book                                 $1,308.41
    060, Embree Construction Appl 4                                   $4,289.78   Book                                 $4,289.78
    060 - Sign A Rama 14959                                             $600.58   Book                                   $600.58
    060, Byrd/Tran Cap Labor                                            $600.58   Book                                   $600.58
    060 - 2008 Capitalized Interest                                     $214.51   Book                                   $214.51
    060 Rsm Inv# 149550                                                 $386.07   Book                                   $386.07
    060 Atlanta Store Equipment 77443                                 $1,088.90   Book                                 $1,088.90
    060 The Construction Corp 2282                                    $2,062.50   Book                                 $2,062.50
    060 River Cove Development Rc014060S2                             $1,833.37   Book                                 $1,833.37
    060 River Cove Development Rc014060-S                             $5,416.68   Book                                 $5,416.68
    060 The Ga Group 1095                                               $250.02   Book                                   $250.02
    060 Atlanta Store Equipment 78540-A                               $1,249.98   Book                                 $1,249.98
    060 Sign A Rama 43817                                             $1,083.37   Book                                 $1,083.37
    060 Priority Sign 77744                                             $895.87   Book                                   $895.87
    060 Tran & Stanfill Sal/Exp                                       $1,500.00   Book                                 $1,500.00
    060 Four Points Const 2016-3001.060                                 $375.00   Book                                   $375.00
    060 Responsive Service Maint 236719                                 $833.34   Book                                   $833.34


                                                     Page 37 of 96
                Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 69 of 307
Benevis Corp.
Case No. 20-33918
Schedule AB40: Office Fixtures


                                                            Net book value of     Valuation method used for   Current value of
                               General description          debtor's interest            current value        debtor's interest
    060 Responsive Svc And Maint 246164                               $3,188.54   Book                                 $3,188.54
    060 Sign A Rama 57674                                             $1,851.75   Book                                 $1,851.75
    060 Mc Group 602248                                               $3,242.75   Book                                 $3,242.75
    060 J. Copeland Construction 16189                               $31,410.44   Book                                $31,410.44
    060 Mc Group 619896                                              $19,065.59   Book                                $19,065.59
    061, Carter Burgess 3311802                                         $905.01   Book                                   $905.01
    061, Carter Burgess 3165037                                       $2,594.33   Book                                 $2,594.33
    061, Carter Burgess 3133741                                         $603.36   Book                                   $603.36
    061, Carter Burgess 3192489                                       $2,895.97   Book                                 $2,895.97
    061, Carter Burgess 3222547                                         $844.66   Book                                   $844.66
    061, Construction Corp Appl 1                                    $28,658.16   Book                                $28,658.16
    061, Construction Corp Appl 2                                    $38,009.78   Book                                $38,009.78
    061, Construction Corp Appl 3                                    $28,658.16   Book                                $28,658.16
    061, Construction Corp Appl 4                                    $20,211.54   Book                                $20,211.54
    061, Priority Sign 39465                                          $5,500.16   Book                                 $5,500.16
    061, Carter Burgess 3282347                                       $3,619.95   Book                                 $3,619.95
    061, Sign A Rama 15041                                            $2,232.34   Book                                 $2,232.34
    061, Byrd/Tran Capl Labor                                         $2,352.95   Book                                 $2,352.95
    061 - 2008 Capitalized Interest                                     $844.66   Book                                   $844.66
    061 Atlanta Store Equip # 75502-D                                 $1,448.02   Book                                 $1,448.02
    061 Jacobs Inv# F8W82115-Dec09                                    $1,451.91   Book                                 $1,451.91
    061 The Construction Corp. Inv# 2017                              $8,249.41   Book                                 $8,249.41
    061 Atlanta Store Equipment #75502-Inv                            $3,431.72   Book                                 $3,431.72
    061 The Construction Corp 03042010                                $1,319.88   Book                                 $1,319.88
    061 The Construction Corp 2060                                    $3,585.90   Book                                 $3,585.90
    061 Atlanta Store Equipment 77094                                 $4,563.87   Book                                 $4,563.87
    061 Atlanta Store Equipment 77822                                 $1,686.69   Book                                 $1,686.69
    061 Sign A Rama 41611                                             $7,091.25   Book                                 $7,091.25
    061 Atlanta Store Equipment 77822-A                               $1,763.31   Book                                 $1,763.31
    061 The Ga Group 1061                                             $1,176.17   Book                                 $1,176.17
    061 River Cove Development Rc013061-2                            $30,187.48   Book                                $30,187.48
    061 Atlanta Store Equipment 78187                                 $5,337.52   Book                                 $5,337.52
    061 River Cove Development                                       $10,193.21   Book                                $10,193.21
    061 Atlanta Store Equipment 78187-A                               $5,337.52   Book                                 $5,337.52
    061 River Cove Development Rc013061-4                             $2,352.25   Book                                 $2,352.25
    061 Tran & Stanfill Rcls                                          $2,901.14   Book                                 $2,901.14
    061 Atlanta Store Equipment 79353                                 $3,057.92   Book                                 $3,057.92
    061 A/Coe Communications 13816                                    $4,077.30   Book                                 $4,077.30
    061 Responsive Svc Maint 230959                                   $9,409.08   Book                                 $9,409.08
    061 Four Points Const 2016-3001.061                               $2,038.62   Book                                 $2,038.62
    061 The Maintenance Company 94623                                 $1,803.44   Book                                 $1,803.44
    061 Responsive Svc Maint 234560                                   $3,920.44   Book                                 $3,920.44
    061 Responsive Svc Maint 233456                                   $5,880.67   Book                                 $5,880.67
    061 The Maintenance Co 99797                                      $8,232.92   Book                                 $8,232.92
    061 Responsive Service & Maint 239572                             $5,253.39   Book                                 $5,253.39
    061 The Maintenance Company 111490                                $7,840.89   Book                                 $7,840.89
    061 Quintech 55075                                                $1,903.08   Book                                 $1,903.08
    061 Sign A Rama 58691                                             $2,788.70   Book                                 $2,788.70
    061 J. Copeland Construction 17017                               $14,689.55   Book                                $14,689.55
    061 Legacy Group Enterprise R58795                                $1,863.13   Book                                 $1,863.13
    061 Mc Group 620179                                              $18,547.07   Book                                $18,547.07
    061 Responsive Service & Maint 252029                            $11,392.51   Book                                $11,392.51
    062 Alston & Bird Inv#10224457                                    $1,810.01   Book                                 $1,810.01
    062 Alston & Bird Inv#10233215                                      $663.63   Book                                   $663.63
    062 Carter Burgess Inv#F8W82100-Jan09                             $4,343.99   Book                                 $4,343.99


                                                     Page 38 of 96
                Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 70 of 307
Benevis Corp.
Case No. 20-33918
Schedule AB40: Office Fixtures


                                                            Net book value of     Valuation method used for   Current value of
                               General description          debtor's interest            current value        debtor's interest
    062 Carter Burgess Inv#F8W82100-Feb09                             $1,266.99   Book                                 $1,266.99
    062 Carter Burgess Inv#F8W82100-Apr09                               $663.63   Book                                   $663.63
    062 Carter Burgess Inv#F8W82100-Jun09                               $784.32   Book                                   $784.32
    062 Atlanta Store Equipment Inv#75229                             $8,748.27   Book                                 $8,748.27
    Sign A Rama 18113                                                 $1,448.02   Book                                 $1,448.02
    062 Unicco #1240351                                              $38,009.78   Book                                $38,009.78
    062, Priority Signs # 45646                                       $4,343.99   Book                                 $4,343.99
    062, Unicco Inv# 1227809                                         $28,658.16   Book                                $28,658.16
    062 Unicco Inv# 1256539                                          $12,368.28   Book                                $12,368.28
    062 Atlanta Store Equip #75229-A                                  $8,748.27   Book                                 $8,748.27
    062 Unicco Inv# 1249227                                          $28,658.16   Book                                $28,658.16
    062 Unicco Inv# 1257442                                           $1,990.97   Book                                 $1,990.97
    062 Joseph Tran Labor Allocation 09                               $2,292.68   Book                                 $2,292.68
    062 Sign A Rama Inv# 18744                                        $1,206.65   Book                                 $1,206.65
    062 Priority Sign Inv# 52209                                        $604.16   Book                                   $604.16
    062 Rsm Inv#171194                                                $1,510.43   Book                                 $1,510.43
    062 Rsm Inv# 171218                                               $1,691.66   Book                                 $1,691.66
    062 The Consruction Corp 2099                                     $6,343.77   Book                                 $6,343.77
    062 Sign A Rama 41580                                             $3,745.84   Book                                 $3,745.84
    062 Rive Cove Development Rc013062-1                              $2,718.75   Book                                 $2,718.75
    062 Atlanta Store Equipment 77821                                 $1,631.25   Book                                 $1,631.25
    062 Atlanta Store Equipment 77821-A                               $1,691.66   Book                                 $1,691.66
    062 River Cove Development Rc013062-2                            $10,572.88   Book                                $10,572.88
    062 Atlanta Store Equipment 78252                                   $785.38   Book                                   $785.38
    062 River Cove Development Rc013062-3                             $3,564.62   Book                                 $3,564.62
    062 Tran & Stanfill Rcls                                          $2,416.63   Book                                 $2,416.63
    062 River Cove Development Rc014062-S                            $31,416.68   Book                                $31,416.68
    062 The Ga Group 1080                                             $2,718.75   Book                                 $2,718.75
    062 Sign A Rama 44375                                               $664.57   Book                                   $664.57
    062 Atlanta Store Equipment 78529                                 $8,156.25   Book                                 $8,156.25
    062 River Cove Development Rc014062S2                            $10,572.88   Book                                $10,572.88
    062 River Cove Development Rc014062-X                             $3,020.87   Book                                 $3,020.87
    062 Tran & Stanfill Sal/Exp                                       $2,839.57   Book                                 $2,839.57
    062 Responsive Service Maint 220909                               $7,854.13   Book                                 $7,854.13
    062 The Maintenance Company 107317                                $4,168.77   Book                                 $4,168.77
    062 Construction Concepts Corp 18-062                            $39,270.82   Book                                $39,270.82
    062 Design Team 155573                                            $1,087.50   Book                                 $1,087.50
    062 Construction Concepts Corp 18-1463                            $7,702.91   Book                                 $7,702.91
    062 Sign A Rama 58811                                             $2,788.70   Book                                 $2,788.70
    062 Ariete International 5615Rev                                  $5,676.32   Book                                 $5,676.32
    062 J. Copeland Construction 17021                               $14,689.55   Book                                $14,689.55
    062 Mc Group 618380                                              $18,650.72   Book                                $18,650.72
    062 Sign A Rama 58896                                             $8,127.03   Book                                 $8,127.03
    063, Priorty Sign 39046                                           $4,645.64   Book                                 $4,645.64
    063, Construction Corp Appl 4                                    $24,736.57   Book                                $24,736.57
    063 Atlanta Store Equipment 1003081A                              $8,446.62   Book                                 $8,446.62
    063 Atlanta Store Equipment 74819                                 $8,446.62   Book                                 $8,446.62
    063 Alston & Bird 10233216                                        $1,266.99   Book                                 $1,266.99
    063 Carter Burgess Cb294509-Jul08                                 $2,775.28   Book                                 $2,775.28
    063 Carter Burgess Cb294509-Nov08                                   $663.63   Book                                   $663.63
    063 Carter Burgess Cb294381-Oct08                                   $663.63   Book                                   $663.63
    063 Carter Burgess Cb294509-Aug08                                   $603.36   Book                                   $603.36
    063 Carter Burgess Cb294509-Sep08                                 $2,172.00   Book                                 $2,172.00
    063 Carter Burgess Cb294509-Oct08                                 $2,232.34   Book                                 $2,232.34
    063 The Contruction Corp Appl 1                                  $38,009.78   Book                                $38,009.78


                                                     Page 39 of 96
                Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 71 of 307
Benevis Corp.
Case No. 20-33918
Schedule AB40: Office Fixtures


                                                           Net book value of     Valuation method used for   Current value of
                              General description          debtor's interest            current value        debtor's interest
    063 The Contruction Corp Appl 2                                 $50,679.71   Book                                $50,679.71
    063 The Contruction Corp Appl 3                                 $38,009.78   Book                                $38,009.78
    063 Sign A Rama 15396                                            $1,025.69   Book                                 $1,025.69
    063 Vinyl Graphic Sign                                           $2,292.68   Book                                 $2,292.68
    063 Lease                                                          $905.01   Book                                   $905.01
    063, Byrd/Tran Cap Labor Allocation                              $2,594.33   Book                                 $2,594.33
    063 Joseph Tran Labor Allocation 09                                $723.97   Book                                   $723.97
    063 The Maintenance Company Inv# 31865                           $3,093.77   Book                                 $3,093.77
    063 Benco Work Order Oct 1489553                                 $2,576.37   Book                                 $2,576.37
    063 Atlanta Store Equipment 77819                                $3,354.98   Book                                 $3,354.98
    063 River Cove Development Rc013063-1                            $3,220.00   Book                                 $3,220.00
    063 Atlanta Store Equipment 77819-A                              $3,431.25   Book                                 $3,431.25
    063 The Construction Corp 2287                                   $9,531.23   Book                                 $9,531.23
    063 Sign A Rama 43660                                            $5,947.50   Book                                 $5,947.50
    063 A/Coe Communications 13600                                   $3,507.52   Book                                 $3,507.52
    063 Four Points Const 2016-3001.063                              $1,296.23   Book                                 $1,296.23
    063 Brazos Contractors 063 1                                    $41,937.52   Book                                $41,937.52
    063 Michael Aragona 1-01-1103-17                                 $1,372.50   Book                                 $1,372.50
    063 Ariete International 5384                                    $5,032.50   Book                                 $5,032.50
    063 Brazos Contractors 17087                                     $3,965.02   Book                                 $3,965.02
    063 Design Team 155672                                           $7,630.39   Book                                 $7,630.39
    063 Sign A Rama 54861                                           $11,172.68   Book                                $11,172.68
    063 Brazos Contractors & Dev 063 4                               $4,409.26   Book                                 $4,409.26
    063 Brazos Contractors & Dev 063 2                               $2,383.71   Book                                 $2,383.71
    063 Brazos Contractors & Dev 063 3                                 $695.93   Book                                   $695.93
    063 Responsive Service & Maint 247200                           $12,333.92   Book                                $12,333.92
    063 Sign A Rama 58622                                            $2,892.78   Book                                 $2,892.78
    063 Quintech 55072                                               $1,816.34   Book                                 $1,816.34
    063 J. Copeland Construction 17016                              $14,020.21   Book                                $14,020.21
    063 Sign A Rama 58623                                           $10,263.02   Book                                $10,263.02
    063 Mc Group 626454                                             $29,581.71   Book                                $29,581.71
    063 J. Copeland Const 2016-3001.063                                $913.38   Book                                   $913.38
    064 Ariete International 5615Rev                                 $1,157.73   Book                                 $1,157.73
    064 Sign A Rama 59184                                            $3,613.15   Book                                 $3,613.15
    064 Sign A Rama 59185                                            $1,130.62   Book                                 $1,130.62
    064 Sign A Rama 59068                                            $6,208.00   Book                                 $6,208.00
    064 Mc Group 624990                                             $28,226.89   Book                                $28,226.89
    064 Springwise 137763                                            $8,175.28   Book                                 $8,175.28
    064 Mc Group 628975                                              $1,017.92   Book                                 $1,017.92
    065 Alston & Bird Inv#10243522                                     $681.00   Book                                   $681.00
    065 Alston & Bird Inv#10251331                                     $628.61   Book                                   $628.61
    065 The Ga Group Inv#782                                         $2,304.84   Book                                 $2,304.84
    065 The Ga Group Inv#791                                         $1,152.39   Book                                 $1,152.39
    065 The Ga Group Inv#802                                         $1,309.54   Book                                 $1,309.54
    065 The Ga Group Inv#829                                           $942.85   Book                                   $942.85
    065 Atlanta Store Equip #1103081 50%Dep                          $7,071.63   Book                                 $7,071.63
    065 Construction Corp Appl 1                                    $23,572.04   Book                                $23,572.04
    065 The Construction Corp 065 Appl 2                            $31,429.36   Book                                $31,429.36
    065 Construction Corp App 4                                     $11,786.02   Book                                $11,786.02
    065 The Contruction Corp #2001                                     $523.84   Book                                   $523.84
    065 Sign A Rama # 17955                                          $1,100.01   Book                                 $1,100.01
    065 Priority Sign 45385                                          $5,185.85   Book                                 $5,185.85
    065 The Construction Corp App 3                                 $25,143.50   Book                                $25,143.50
    065 Atlanta Store Equip #75284                                   $6,809.70   Book                                 $6,809.70
    065 International Ply Co #Dripc7208                                $576.23   Book                                   $576.23


                                                    Page 40 of 96
                Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 72 of 307
Benevis Corp.
Case No. 20-33918
Schedule AB40: Office Fixtures


                                                             Net book value of     Valuation method used for   Current value of
                                General description          debtor's interest            current value        debtor's interest
    065 Joseph Tran Labor Allocation 09                                $1,676.23   Book                                 $1,676.23
    065 Atlanta Store Equipment 77154                                  $2,572.48   Book                                 $2,572.48
    065 Sign A Rama 41291                                              $3,097.52   Book                                 $3,097.52
    065 River Cove Development Rc013065-1                              $2,152.52   Book                                 $2,152.52
    065 Atlanta Store Equipment 78252                                    $577.52   Book                                   $577.52
    065 The Ga Group 1078                                              $1,784.98   Book                                 $1,784.98
    065 Rive Cove Development Rc01465-1                               $20,737.52   Book                                $20,737.52
    065 Rive Cove Development Rc014065-2                              $12,075.02   Book                                $12,075.02
    065 Atlanta Store Equipment 78467                                    $839.98   Book                                   $839.98
    065 Atlanta Store Equipment 78372-A                                $1,627.48   Book                                 $1,627.48
    065 Sign A Rama 44305                                                $839.98   Book                                   $839.98
    065 River Cove Development Rc014065-3                              $4,095.00   Book                                 $4,095.00
    065 River Cove Development Rc014065-4                              $7,087.50   Book                                 $7,087.50
    065 Tran & Stanfill Sal/Exp                                        $1,312.48   Book                                 $1,312.48
    065 Responsive Service Maint 225655                                $7,612.48   Book                                 $7,612.48
    065 A/Coe Communications 13602                                     $2,047.50   Book                                 $2,047.50
    065 The Maintenance Company 1702620                                $1,102.50   Book                                 $1,102.50
    065 Responsive Svc Maint 234061                                    $1,154.98   Book                                 $1,154.98
    065 Priority Sign 95696                                            $4,987.52   Book                                 $4,987.52
    065 Priorityt Sign 510615                                          $1,837.52   Book                                 $1,837.52
    065 Sign A Rama 58872                                              $2,599.44   Book                                 $2,599.44
    065 Sign A Rama 58879                                              $1,444.73   Book                                 $1,444.73
    065 J. Copeland Construction 17019                                $12,904.63   Book                                $12,904.63
    065 Sign A Rama 58846                                              $1,501.42   Book                                 $1,501.42
    065 Mc Group 622311                                               $19,771.74   Book                                $19,771.74
    066 Construction                                                  $44,646.47   Book                                $44,646.47
    066 Counter & Cabinets                                             $8,446.62   Book                                 $8,446.62
    066 - Construction                                                $34,389.84   Book                                $34,389.84
    066 Master Interior Signs                                          $1,448.02   Book                                 $1,448.02
    066 Contruction                                                   $34,389.84   Book                                $34,389.84
    066 Construction Inspection Process                                  $663.63   Book                                   $663.63
    066 Construction Docs                                              $2,654.67   Book                                 $2,654.67
    066 Construction                                                   $1,508.29   Book                                 $1,508.29
    066 - Counter & Cabinets                                           $8,446.62   Book                                 $8,446.62
    066 Construction                                                  $20,814.91   Book                                $20,814.91
    066 Signs 48" & 24"                                               $16,289.95   Book                                $16,289.95
    066 Joseph Tran Labor Allocation 09                                $2,232.34   Book                                 $2,232.34
    066 Atlanta Store Equipment Inv# 76324                             $3,164.03   Book                                 $3,164.03
    066 Atlanta Store Equipment Inv# 76565                             $2,531.25   Book                                 $2,531.25
    066 Unicco Service 1514007                                         $3,375.00   Book                                 $3,375.00
    066, Unicco Service 1529974                                        $4,289.07   Book                                 $4,289.07
    066 Atlanta Store Equipment 77807                                  $1,124.98   Book                                 $1,124.98
    066 Atlanta Store Equipment 77807-A                                $1,124.98   Book                                 $1,124.98
    066 Sign A Rama 42210                                              $5,203.15   Book                                 $5,203.15
    066 The Ga Group 1075                                              $1,054.65   Book                                 $1,054.65
    066 Atlanta Store Equipment 78352                                  $1,335.95   Book                                 $1,335.95
    066 The Construction Corp 55                                       $7,734.40   Book                                 $7,734.40
    066 Atlanta Store Equipment 78352-A                                $1,335.95   Book                                 $1,335.95
    066 The Construction Corp 41                                      $22,500.02   Book                                $22,500.02
    066 Tran & Stanfill Sal/Exp                                        $2,531.25   Book                                 $2,531.25
    066 Four Points Construction 066 061915                            $1,265.62   Book                                 $1,265.62
    066 Priority Sign 505951                                             $843.75   Book                                   $843.75
    066 The Maintenance Co 111321                                      $1,406.27   Book                                 $1,406.27
    066 Michael Aragona 1-01-1157-18                                     $706.25   Book                                   $706.25
    066 Sign A Rama 57963                                              $2,059.31   Book                                 $2,059.31


                                                      Page 41 of 96
                Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 73 of 307
Benevis Corp.
Case No. 20-33918
Schedule AB40: Office Fixtures


                                                             Net book value of     Valuation method used for   Current value of
                                General description          debtor's interest            current value        debtor's interest
    066 Mc Group 606897                                               $11,476.75   Book                                $11,476.75
    066 Sign A Rama 57971                                              $6,192.94   Book                                 $6,192.94
    066 Springwise 129737                                             $22,350.04   Book                                $22,350.04
    066 Sign A Rama 58456                                              $3,006.38   Book                                 $3,006.38
    066 Mc Group 624044                                               $18,455.27   Book                                $18,455.27
    066 Mc Group 627581                                                $1,830.26   Book                                 $1,830.26
    066 Sign A Rama Inv-10025                                          $2,282.94   Book                                 $2,282.94
    067 - Building Permit                                              $1,689.33   Book                                 $1,689.33
    067 - Counter & Cabinets                                           $8,446.62   Book                                 $8,446.62
    067 - Construction                                                $29,864.88   Book                                $29,864.88
    067 Construction                                                   $3,016.66   Book                                 $3,016.66
    067 Construction                                                   $1,266.99   Book                                 $1,266.99
    067 Construction                                                     $603.36   Book                                   $603.36
    067 Construction                                                   $1,508.29   Book                                 $1,508.29
    067 - Construction                                                $40,251.90   Book                                $40,251.90
    067 Construction                                                  $29,864.88   Book                                $29,864.88
    067 Counters & Cabinets                                            $8,446.62   Book                                 $8,446.62
    067 Sign                                                           $5,490.31   Book                                 $5,490.31
    067 Construction Permitting/Inspections                            $1,206.65   Book                                 $1,206.65
    067 Master Interior Signs                                          $1,448.02   Book                                 $1,448.02
    067 Lease Legal Fees                                               $2,232.34   Book                                 $2,232.34
    067 Construction                                                  $17,496.60   Book                                $17,496.60
    067 Joseph Tran Labor Allocation 09                                $2,232.34   Book                                 $2,232.34
    067 Atlanta Store Equip Inv# 76362                                 $2,246.41   Book                                 $2,246.41
    067 Atlanta Store Equipment 76562                                    $991.05   Book                                   $991.05
    067 Atlanta Store Equipment 76747                                  $8,589.30   Book                                 $8,589.30
    067 Sign A Rama 22506                                              $1,916.09   Book                                 $1,916.09
    067 Priority Sign 57433                                            $3,633.91   Book                                 $3,633.91
    067 Responsive Svc & Maint 181022                                  $8,589.30   Book                                 $8,589.30
    067 The Ga Group 972                                               $3,501.76   Book                                 $3,501.76
    067 Sign A Rama 30063                                              $4,096.43   Book                                 $4,096.43
    067 The Maintenance Company 422091                                 $2,312.48   Book                                 $2,312.48
    067 Atlanta Store Equipment 77807                                    $991.05   Book                                   $991.05
    067 Atlanta Store Equipment 77807-A                                  $999.98   Book                                   $999.98
    067 Sign A Rama 42208                                              $2,510.70   Book                                 $2,510.70
    067 The Ga Group 1079                                              $2,180.33   Book                                 $2,180.33
    067 The Construction Corp 50                                      $20,151.76   Book                                $20,151.76
    067 The Ga Group 1081                                                $660.74   Book                                   $660.74
    067 Atlanta Store Equipment 78394-A                                $2,378.55   Book                                 $2,378.55
    067 The Construction Corp 75                                       $8,258.93   Book                                 $8,258.93
    067 The Cosntruction Corp 65                                      $20,482.13   Book                                $20,482.13
    067 The Construction Corp 69                                       $7,598.24   Book                                 $7,598.24
    067 The Construction Corp 86                                       $7,267.87   Book                                 $7,267.87
    067 Tran & Stanfill Sal/Exp                                        $2,312.48   Book                                 $2,312.48
    067, Atlanta Store Equipment 79028                                $11,892.83   Book                                $11,892.83
    067, The Ga Group 1118                                             $5,153.55   Book                                 $5,153.55
    067 Four Points Const Wo Inv 060415                                $1,453.57   Book                                 $1,453.57
    067 Four Points Const 2015-310 1                                  $38,982.15   Book                                $38,982.15
    067 Atlanta Store Equipment 79028-A                               $12,883.95   Book                                $12,883.95
    067 Four Points Construction 2015-310 2                           $39,642.83   Book                                $39,642.83
    067 Four Points Construction 2015-310 3                           $20,812.50   Book                                $20,812.50
    067 Sign A Rama 47550                                              $3,832.13   Book                                 $3,832.13
    067 A/Coe Communications 13594                                    $11,562.52   Book                                $11,562.52
    067 Sign A Rama 57958                                              $1,793.70   Book                                 $1,793.70
    067 Sign A Rama 57975                                              $1,083.81   Book                                 $1,083.81


                                                      Page 42 of 96
                Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 74 of 307
Benevis Corp.
Case No. 20-33918
Schedule AB40: Office Fixtures


                                                            Net book value of     Valuation method used for   Current value of
                               General description          debtor's interest            current value        debtor's interest
    067 Mc Group 604565                                               $4,889.09   Book                                 $4,889.09
    067 Springwise 129736                                            $27,964.17   Book                                $27,964.17
    067 Mc Group 618503                                              $10,507.33   Book                                $10,507.33
    067 Mc Group 635594                                               $9,523.11   Book                                 $9,523.11
    067 Ariete Capex Hours                                           $12,513.89   Book                                $12,513.89
    068 The Ga Group Inv#826                                            $566.78   Book                                   $566.78
    068 Construction                                                    $769.27   Book                                   $769.27
    068 The Ga Group Inv#846                                          $1,538.46   Book                                 $1,538.46
    068 Atlanta Store Equip 75366                                     $4,453.43   Book                                 $4,453.43
    068 Oakview Construction # App 2                                 $17,611.40   Book                                $17,611.40
    068 Oakview Construction # App 1                                 $13,157.96   Book                                $13,157.96
    068 Oakview Construction # 53-09-679                              $1,457.52   Book                                 $1,457.52
    068 Oakview App 3                                                $13,157.96   Book                                $13,157.96
    068 Sign A Rama Inv# 18494                                          $728.73   Book                                   $728.73
    068 Sign A Rama Inv# 18497                                        $1,093.09   Book                                 $1,093.09
    068 Atlanta Store Equipment 75366-A                               $4,453.43   Book                                 $4,453.43
    068 Priority Sign Inc. Inv# 46763                                 $3,805.65   Book                                 $3,805.65
    068, Oakview Construction App 4                                  $13,562.80   Book                                $13,562.80
    068 The Ga Group Inv# 872                                           $566.78   Book                                   $566.78
    068 Priority Sign Inv# 48501                                        $607.32   Book                                   $607.32
    068 J.Tran & J. Stanfill Sal Alloc. 2010                            $609.37   Book                                   $609.37
    068 Atlanta Store Equipment 76563                                   $934.35   Book                                   $934.35
    068, Atlanta Store Equipment 77807                                  $446.85   Book                                   $446.85
    068 Atlanta Store Equipment 77807-A                                 $446.85   Book                                   $446.85
    068 Sign A Rama 42209                                             $2,234.40   Book                                 $2,234.40
    068 Atlanta Store Equipment 78324-A                                 $853.12   Book                                   $853.12
    068 Atlanta Store Equipment 78324                                   $853.12   Book                                   $853.12
    068 The Construction Corp 2343                                    $7,515.60   Book                                 $7,515.60
    068 The Construction Corp 37                                      $2,884.35   Book                                 $2,884.35
    068 Responsive Service Maint 208573                               $3,615.60   Book                                 $3,615.60
    068 River Cove Development Rc014068-X                             $1,625.02   Book                                 $1,625.02
    068 Atlanta Store Equipment 78817                                 $4,875.00   Book                                 $4,875.00
    068 Tran & Stanfill Sal/Exp                                       $1,056.23   Book                                 $1,056.23
    068, The Ga Group 1116                                            $2,478.15   Book                                 $2,478.15
    068 Four Points Const Wo Inv 060415                                 $690.60   Book                                   $690.60
    068 Four Points Construction 2015-300 1                          $21,125.02   Book                                $21,125.02
    068 Georgia Security Systems 8062                                 $2,315.62   Book                                 $2,315.62
    068 Atlantat Store Equip 78817-A                                  $5,484.37   Book                                 $5,484.37
    068 Four Points Construction 2015-300 2                          $21,125.02   Book                                $21,125.02
    068 Four Points Construction 2015-300 3                          $14,421.90   Book                                $14,421.90
    068 Sign A Rama 47560                                             $1,503.15   Book                                 $1,503.15
    068 A/Coe Communications 13575                                    $6,296.85   Book                                 $6,296.85
    068 Priority Sign 99352                                           $1,056.23   Book                                 $1,056.23
    068 Responsive Service & Maint 243954                             $3,816.90   Book                                 $3,816.90
    068 Sign A Rama 58041                                             $1,469.75   Book                                 $1,469.75
    068 Sign A Rama 57964                                             $2,031.42   Book                                 $2,031.42
    068 Sign A Rama 57976                                             $1,984.37   Book                                 $1,984.37
    068 Mc Group 604567                                               $5,544.03   Book                                 $5,544.03
    068 Springwise 129735                                            $22,869.29   Book                                $22,869.29
    068 The Maintenance Co 140092                                     $8,600.67   Book                                 $8,600.67
    068 Mc Group 629195                                              $21,843.59   Book                                $21,843.59
    068 Mc Group 632485                                               $1,880.84   Book                                 $1,880.84
    068 Mc Group 643622                                               $8,840.32   Book                                 $8,840.32
    068 Ariete Capex Hours                                           $11,012.92   Book                                $11,012.92
    069 The Ga Group Inv#838                                          $1,583.87   Book                                 $1,583.87


                                                     Page 43 of 96
                Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 75 of 307
Benevis Corp.
Case No. 20-33918
Schedule AB40: Office Fixtures


                                                            Net book value of     Valuation method used for   Current value of
                               General description          debtor's interest            current value        debtor's interest
    069 Alston & Bird # 10320342                                        $923.93   Book                                   $923.93
    069, The Ga Group                                                 $2,177.86   Book                                 $2,177.86
    069, The Ga Group # 852                                           $1,847.86   Book                                 $1,847.86
    069, Atlanta Store Equipment #75493                              $12,869.06   Book                                $12,869.06
    069 The Ga Group Inv #866                                         $1,121.90   Book                                 $1,121.90
    069 Priority Sign Inv# 46627                                      $3,695.72   Book                                 $3,695.72
    069 Unicco App 1                                                 $11,566.31   Book                                $11,566.31
    069 Unicco Inv# App 3                                            $32,997.67   Book                                $32,997.67
    069 Sign A Rama Inv# 18669                                        $1,583.87   Book                                 $1,583.87
    069 Atlanta Store Equipment Inv# 75493-A                         $12,869.06   Book                                $12,869.06
    069 Unicco App 2                                                 $44,216.85   Book                                $44,216.85
    069 The Ga Group Inv# 873                                         $5,015.66   Book                                 $5,015.66
    069 Priority Signs Inv# 48528                                       $923.93   Book                                   $923.93
    069 Unicco App 4                                                 $17,488.78   Book                                $17,488.78
    069 J.Tran & J. Stanfill Sal Alloc 2010                           $3,699.98   Book                                 $3,699.98
    069 Atlanta Store Equipment Inv# 76431                            $2,953.12   Book                                 $2,953.12
    069 Trb Contracting Inv# Ks #1                                    $4,007.78   Book                                 $4,007.78
    069 Rsm Inv3 171505                                               $9,140.60   Book                                 $9,140.60
    069 Atlanta Store Equipment Inv# 76564                            $2,953.12   Book                                 $2,953.12
    069 Atlanta Store Equipment 77807                                 $1,398.63   Book                                 $1,398.63
    069 Atlanta Store Equipment 77807-A                               $1,472.21   Book                                 $1,472.21
    069 Sign A Rama 42222                                             $6,036.08   Book                                 $6,036.08
    069 The Ga Group 1072                                               $809.69   Book                                   $809.69
    069 Atlanta Store Equipment 78343                                 $2,134.74   Book                                 $2,134.74
    069 The Construction Corp 2350                                   $22,451.37   Book                                $22,451.37
    069 Responsive Service Maint 208843                               $7,361.13   Book                                 $7,361.13
    069 Atlanta Store Equipment 78343-A                               $5,079.16   Book                                 $5,079.16
    069 The Construction Corp 44                                      $9,937.50   Book                                 $9,937.50
    069 River Cove Development Rc014069-X                             $4,122.24   Book                                 $4,122.24
    069 Tran & Stanfill Sal/Exp                                       $2,870.84   Book                                 $2,870.84
    069 A/Coe Communications 13610                                    $2,723.61   Book                                 $2,723.61
    069 The Maintenance Company 86777                                 $2,870.84   Book                                 $2,870.84
    069 The Maintenance Company 126174                                $2,353.97   Book                                 $2,353.97
    069 Sign A Rama 58042                                             $1,469.75   Book                                 $1,469.75
    069 Sign A Rama 57959                                             $2,031.42   Book                                 $2,031.42
    069 Mc Group 604569                                               $8,130.01   Book                                 $8,130.01
    069 Springwise 129738                                            $26,986.52   Book                                $26,986.52
    069 Mc Group 622273                                              $11,490.10   Book                                $11,490.10
    070 Construction                                                  $1,583.87   Book                                 $1,583.87
    070 Brad Blome # Ks-091001-06                                       $791.97   Book                                   $791.97
    070, Atlanta Store Equipment #75494                              $12,209.12   Book                                $12,209.12
    070 The Ga Group Inv# 861                                         $3,695.72   Book                                 $3,695.72
    070 Brad C Blome Ks-090901-06                                       $923.93   Book                                   $923.93
    070 Sls Johnson Contractors App 2                                $43,556.90   Book                                $43,556.90
    070 Sls Johnson Contractors App 1                                $31,017.78   Book                                $31,017.78
    070 Atlanta Store Equip Inv# 75494-A                             $12,209.12   Book                                $12,209.12
    070 Sign A Rama Inv# 18780                                        $1,649.89   Book                                 $1,649.89
    070 Sls Johnson Inv# App 4                                       $11,549.19   Book                                $11,549.19
    070 Sls Johnson Inv# App 3                                       $32,007.73   Book                                $32,007.73
    070 The Ga Group Inv# 874                                         $3,629.77   Book                                 $3,629.77
    070 Sign A Rama Inv# 18781                                        $1,451.91   Book                                 $1,451.91
    070 Brad C Blome Inv# 2010 Ncdr 0503-03                             $923.93   Book                                   $923.93
    070 ,Priorty Sign Inv# 47444                                      $6,929.54   Book                                 $6,929.54
    070 Aub Monroe Inv# 101                                           $4,487.68   Book                                 $4,487.68
    070 J.Tran & J.Stanfill Sal Alloc 2010                            $3,766.05   Book                                 $3,766.05


                                                     Page 44 of 96
                Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 76 of 307
Benevis Corp.
Case No. 20-33918
Schedule AB40: Office Fixtures


                                                            Net book value of     Valuation method used for   Current value of
                               General description          debtor's interest            current value        debtor's interest
    070 Atlanta Store Equipment 77106                                 $5,170.84   Book                                 $5,170.84
    070 The Construction Corp 2132                                    $4,078.10   Book                                 $4,078.10
    070 Atlanta Store Equipment 77714                                 $4,289.07   Book                                 $4,289.07
    070 The Construction Corp 2211                                    $6,187.48   Book                                 $6,187.48
    070 Sign A Rama 41463                                             $4,992.18   Book                                 $4,992.18
    070 River Cove Development Rc013070-2                            $11,953.15   Book                                $11,953.15
    070, Responsive Service & Maint 219773                           $20,390.65   Book                                $20,390.65
    070 Construction Concepts Corp 15-20                              $2,882.80   Book                                 $2,882.80
    070 Four Points Constructio N 2016-070                            $3,726.55   Book                                 $3,726.55
    070 The Maintenance Company 95857                                 $2,266.69   Book                                 $2,266.69
    070 The Maintenance Co 96039                                        $843.75   Book                                   $843.75
    070 Priority Signs 97130                                          $2,882.80   Book                                 $2,882.80
    070 Golson Architecture 1307                                      $2,460.93   Book                                 $2,460.93
    070 J Copeland Construction 15202                                $35,156.27   Book                                $35,156.27
    070 J Copeland Construction 3009 070 2                           $35,156.27   Book                                $35,156.27
    070 J Copeland Construction 3009 070 3                            $8,085.95   Book                                 $8,085.95
    070 Sign A Rama 58747                                             $1,158.77   Book                                 $1,158.77
    070 Sign A Rama 58745                                             $2,449.89   Book                                 $2,449.89
    070 Ariete International 5615Rev                                  $1,250.67   Book                                 $1,250.67
    070 J. Copeland Construction 17013                               $12,904.63   Book                                $12,904.63
    070 Sign A Rama 58746                                             $4,681.22   Book                                 $4,681.22
    070 Mc Group 619201                                              $14,101.48   Book                                $14,101.48
    070 Sign A Rama 59753                                             $1,656.69   Book                                 $1,656.69
    071 Jacobs # F8W82112-Oct09                                         $725.95   Book                                   $725.95
    071 Jacobs Engineering #F8W82112-Nov09                              $725.95   Book                                   $725.95
    071 Jacobs Onv# F8W82112-Dec-09                                   $6,005.54   Book                                 $6,005.54
    071 Atlanta Store Equipment                                      $12,539.13   Book                                $12,539.13
    071 Jacobs Inv# F8W82112-Feb10                                      $857.91   Book                                   $857.91
    071 The Construction Group App 1                                 $43,274.95   Book                                $43,274.95
    071 The Construction Corp App 2                                  $56,755.98   Book                                $56,755.98
    071 The Construction Corp Inv# 2022                               $1,131.78   Book                                 $1,131.78
    071 Jacobs Engineering F8W82112-Mar10                             $1,451.91   Book                                 $1,451.91
    071 Atlanta Store Equip Inv# 75606-A                             $12,539.13   Book                                $12,539.13
    071 The Construction Corp App 3                                  $47,516.61   Book                                $47,516.61
    071, Sign A Rama Inv# 19153                                         $659.94   Book                                   $659.94
    071,The Construction Corp. App 4                                 $36,999.98   Book                                $36,999.98
    071, Jacobs Eng Group F8W82112-Jun10                              $1,453.57   Book                                 $1,453.57
    071- Priority Sign Inc. Inv# 48768                               $20,812.50   Book                                $20,812.50
    071 J.Tran & J.Stanfill 2010 Sal Alloc                            $4,492.87   Book                                 $4,492.87
    071 Priority Sign Inv# 52062                                      $1,916.09   Book                                 $1,916.09
    071 Altanta Store Equipment Inv# 76454                            $2,510.70   Book                                 $2,510.70
    071 Responsive Svc Maintenance 171802                             $5,417.85   Book                                 $5,417.85
    071 Priority Sign 56387                                             $924.98   Book                                   $924.98
    071 Jacobs Engineerin Grp F8W82153-Feb12                          $3,964.28   Book                                 $3,964.28
    071 Atlanta Store Equipment 77181                                 $4,162.50   Book                                 $4,162.50
    071 Sign A Rama 41462                                             $5,153.55   Book                                 $5,153.55
    071 Unicco Service 1751692                                          $924.98   Book                                   $924.98
    071 Responsive Service Maint 195870                               $6,144.67   Book                                 $6,144.67
    071 River Cove Development Rc013071-2                            $10,666.64   Book                                $10,666.64
    071 Responsive Svc Maintenance 203836                             $5,814.30   Book                                 $5,814.30
    071 Responsive Svc Maintenance 203577                             $6,607.13   Book                                 $6,607.13
    071 Four Points Construction 2016-071                             $2,180.33   Book                                 $2,180.33
    071 Four Points Const 2016-3001.071                               $1,189.28   Book                                 $1,189.28
    071 Responsive Svc & Maint 240693                                 $5,616.07   Book                                 $5,616.07
    071 J. Copeland Construction 15203                               $14,535.74   Book                                $14,535.74


                                                     Page 45 of 96
                Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 77 of 307
Benevis Corp.
Case No. 20-33918
Schedule AB40: Office Fixtures


                                                           Net book value of     Valuation method used for   Current value of
                              General description          debtor's interest            current value        debtor's interest
    071 J Copeland Construction 3009 071 2                          $14,535.74   Book                                $14,535.74
    071 J Copeland Construction 3009 071 3                           $3,237.52   Book                                 $3,237.52
    071 Design Team 155936                                           $2,206.57   Book                                 $2,206.57
    071 The Maintenance Company 131131                               $1,450.04   Book                                 $1,450.04
    071 Sign A Rama 58692                                            $2,358.10   Book                                 $2,358.10
    071 Sign A Rama 58693                                            $1,344.82   Book                                 $1,344.82
    071 J. Copeland Construction 17011                              $12,012.17   Book                                $12,012.17
    071 Mc Group 624039                                             $20,648.33   Book                                $20,648.33
    071 J. Copeland Construction 17051                               $1,472.25   Book                                 $1,472.25
    072 Construction                                                 $1,583.87   Book                                 $1,583.87
    072 Brad Blome Ks - 090901-02                                      $989.94   Book                                   $989.94
    072, Atlanta Store Equipment #75496                             $12,869.06   Book                                $12,869.06
    072 The Ga Group                                                 $3,761.73   Book                                 $3,761.73
    072, Oakview Construction App 1                                 $31,677.72   Book                                $31,677.72
    072 Priority Sign Inv#                                           $6,533.52   Book                                 $6,533.52
    072 Oakview Construction # App 2                                $42,237.02   Book                                $42,237.02
    072 Atlanta Store Equipment Inv# 75496-A                        $12,869.06   Book                                $12,869.06
    072 The Ga Group Inv# 875                                        $3,365.78   Book                                 $3,365.78
    072 Sign A Rama Inv# 19048                                       $2,111.85   Book                                 $2,111.85
    072 Oakview Construction App 3                                  $31,714.28   Book                                $31,714.28
    072- Oakview Construction Inv# App 4                            $16,517.85   Book                                $16,517.85
    072 Hwy 23, Llc                                                  $2,250.02   Book                                 $2,250.02
    072 J.Tran & J.Stanfill 2010 Sal Alloc                           $3,435.74   Book                                 $3,435.74
    072 Atlanta Store Equipment Inv# 76453                           $2,812.48   Book                                 $2,812.48
    072 Unicco Service Co 1523801                                    $1,472.21   Book                                 $1,472.21
    072 Atlanta Store Equipment 77110                                $5,888.92   Book                                 $5,888.92
    072 The Construction Corp 2131                                   $4,784.69   Book                                 $4,784.69
    072 Unicco Service 1591005                                       $2,429.13   Book                                 $2,429.13
    072 River Cove Development Rc013072-1                           $11,409.71   Book                                $11,409.71
    072 Sign A Rama 43611                                            $4,931.93   Book                                 $4,931.93
    072 Responsiver Service Maint 220442                            $19,875.00   Book                                $19,875.00
    072 Four Points Construction 2016-072                            $3,312.48   Book                                 $3,312.48
    072 Four Points Const 2016-3001.072                              $1,177.81   Book                                 $1,177.81
    072 Sign A Rama 50314                                              $736.11   Book                                   $736.11
    072 The Maintenance Company 94191                                  $809.69   Book                                   $809.69
    072 J. Copeland Construction 17014                              $13,542.12   Book                                $13,542.12
    072 Mc Group 615914                                             $13,892.57   Book                                $13,892.57
    072 Sign A Rama 58880                                            $1,535.41   Book                                 $1,535.41
    072 Sign A Rama 58885                                            $3,385.96   Book                                 $3,385.96
    072 Sign A Rama 58888                                            $4,622.00   Book                                 $4,622.00
    072 The Maintenance Company 139668                               $4,263.76   Book                                 $4,263.76
    072 J. Copeland Construction 17051                               $1,582.98   Book                                 $1,582.98
    073, The Ga Group #848                                           $1,651.80   Book                                 $1,651.80
    David Lambrecht, P.C. #11316                                     $1,453.57   Book                                 $1,453.57
    073 Atlanta Store Equipment # 75605                             $12,883.95   Book                                $12,883.95
    073 The Ga Group Inv# 876                                        $7,333.35   Book                                 $7,333.35
    073 The Construction Corp. App 2                                $48,232.13   Book                                $48,232.13
    073 The Construction Corp. App 1                                $36,339.30   Book                                $36,339.30
    073, Sign A Rama Inv# 19187                                      $1,717.87   Book                                 $1,717.87
    073, Sign A Rama Inv# 19186                                        $726.76   Book                                   $726.76
    073, Atlanta Store Equip Inv# 75605-A                           $12,883.95   Book                                $12,883.95
    073, The Construction Corp App 3                                $39,642.83   Book                                $39,642.83
    073- The Construction Group App 4                               $20,812.50   Book                                $20,812.50
    073 The Construction Corp. Inv# 2040                             $2,742.15   Book                                 $2,742.15
    073 Priority Sign Inv# 49456                                    $17,578.10   Book                                $17,578.10


                                                    Page 46 of 96
                Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 78 of 307
Benevis Corp.
Case No. 20-33918
Schedule AB40: Office Fixtures


                                                            Net book value of     Valuation method used for   Current value of
                               General description          debtor's interest            current value        debtor's interest
    073 J.Tran & J.Stanfill 2010 Sal Alloc                            $5,153.55   Book                                 $5,153.55
    073 Atlanta Store Equipment Inv# 76455                            $2,390.60   Book                                 $2,390.60
    073 Atlanta Store Equipment Inv# 76451                            $2,812.48   Book                                 $2,812.48
    073 Responsive Service & Maint 178788                             $1,054.65   Book                                 $1,054.65
    073 Responsive Svc & Maint 180192                                $12,304.70   Book                                $12,304.70
    073, Responsive Service Maint Co 182200                          $14,414.07   Book                                $14,414.07
    073 Atlanta Store Equipment 77805                                 $1,195.30   Book                                 $1,195.30
    073 River Cove Development Rc013073-1                            $10,898.43   Book                                $10,898.43
    073 Atlanta Store Equipment 77805-A                               $1,265.62   Book                                 $1,265.62
    073 Sign A Rama 43661                                             $5,203.15   Book                                 $5,203.15
    073 Four Points Construction 073 062215                             $984.40   Book                                   $984.40
    073 Four Points Construciton 073 100715                           $8,085.95   Book                                 $8,085.95
    073 Atlanta Store Equipment 79987                                 $5,273.40   Book                                 $5,273.40
    073 The Maintenance Company 92916                                 $1,265.62   Book                                 $1,265.62
    073 Ariete International 5273                                     $1,406.27   Book                                 $1,406.27
    073 Responsive Svc Maint 237249                                   $3,867.20   Book                                 $3,867.20
    073 Sign A Rama 52440                                             $1,476.53   Book                                 $1,476.53
    073 J Copeland Construction 3009 073 1                           $35,859.37   Book                                $35,859.37
    073 Responsive Svc & Maint 240646                                $11,953.15   Book                                $11,953.15
    073 J. Copeland Construction 3009 073 2                          $36,562.48   Book                                $36,562.48
    073 J Copeland Construction 3009 073 3                            $8,085.95   Book                                 $8,085.95
    073 Design Team 155255                                            $1,617.18   Book                                 $1,617.18
    073 Ariete International 5615Rev                                  $1,250.67   Book                                 $1,250.67
    073 Ariete International 5616                                       $804.46   Book                                   $804.46
    073 J. Copeland Construction 17110                               $12,904.63   Book                                $12,904.63
    073 Sign A Rama 58886                                             $2,449.89   Book                                 $2,449.89
    073 Sign A Rama 58881                                             $1,221.76   Book                                 $1,221.76
    073 The Maintenance Co 141369                                     $3,669.26   Book                                 $3,669.26
    074 The Ga Group # 857                                            $1,389.62   Book                                 $1,389.62
    074 Atlanta Store Equipment                                      $11,177.12   Book                                $11,177.12
    074 The Ga Group Inv# 877                                         $7,249.98   Book                                 $7,249.98
    074, Bobby Castle Cons. App 1                                    $26,583.34   Book                                $26,583.34
    074, Bobby Castle Const. App 2                                   $35,645.87   Book                                $35,645.87
    074 Texas Fixtures Inv# 062210                                   $27,187.50   Book                                $27,187.50
    074- Sign A Rama Inv# 19385                                       $1,510.43   Book                                 $1,510.43
    074 Atlanta Store Equip Inv# 75604-A                             $10,875.00   Book                                $10,875.00
    074 Atlanta Store Equipment Inv# 75901                            $1,570.84   Book                                 $1,570.84
    074, Priority Sign Inc. Inv# 49457                                $5,679.13   Book                                 $5,679.13
    074 Bobby Castle Construction App 4                              $14,802.07   Book                                $14,802.07
    074 J.Tran & J.Stanfill 2010 Sal Alloc                            $4,108.37   Book                                 $4,108.37
    074 Responsive Service Main 166872                                $7,854.13   Book                                 $7,854.13
    074 Atlanta Store Equipment Inv# 76452                            $2,175.00   Book                                 $2,175.00
    074 Responsive Svc Maint Co 174870                                $8,156.25   Book                                 $8,156.25
    074 Atlanta Store Equipment 77805                                   $966.68   Book                                   $966.68
    074 River Cove Development Rc013074-1                             $8,458.37   Book                                 $8,458.37
    074 Atlanta Store Equipment 77805-A                               $1,027.09   Book                                 $1,027.09
    074 Sign A Rama 43875                                             $4,108.37   Book                                 $4,108.37
    074 River Cove Development Rc014074-X                             $2,960.38   Book                                 $2,960.38
    074 Beneficial Facilities Svcs 773849                             $2,356.23   Book                                 $2,356.23
    074 Four Points Construction 2016-074                             $1,812.48   Book                                 $1,812.48
    074 The Maintenance Co 92767                                        $604.16   Book                                   $604.16
    074 Atlanta Store Equipment 79986                                 $4,350.00   Book                                 $4,350.00
    074 Ariete International 5273                                     $1,147.91   Book                                 $1,147.91
    074 Responsive Svc And Maint 245810                               $6,925.12   Book                                 $6,925.12
    074 Ariete International 5616                                       $904.00   Book                                   $904.00


                                                     Page 47 of 96
                Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 79 of 307
Benevis Corp.
Case No. 20-33918
Schedule AB40: Office Fixtures


                                                            Net book value of     Valuation method used for   Current value of
                               General description          debtor's interest            current value        debtor's interest
    074 J. Copeland Construction 17012                               $14,392.07   Book                                $14,392.07
    074 Sign A Rama 58882                                             $1,306.77   Book                                 $1,306.77
    074 Sign A Rama 58887                                             $3,002.71   Book                                 $3,002.71
    074 Mc Group 624556                                              $17,558.29   Book                                $17,558.29
    074 Mc Group 625595                                              $19,622.84   Book                                $19,622.84
    074 J. Copeland Construction 17051                                $1,644.48   Book                                 $1,644.48
    075 Jacobs Inv# F8W82118-Jan10                                    $6,408.91   Book                                 $6,408.91
    075 Atlanta Store Equipment Inv# 75682                           $12,883.95   Book                                $12,883.95
    075 Jacobs Engineering F8W82118-Mar10                             $1,916.09   Book                                 $1,916.09
    075 Jacobs Engineering # F8W82118-Apr10                             $660.74   Book                                   $660.74
    075, The Construction Group App 1                                $32,705.33   Book                                $32,705.33
    075, The Construction Corp App 2                                 $43,607.17   Book                                $43,607.17
    075, Jacob Eng Group Inv# F8W82118-Jun10                          $1,850.02   Book                                 $1,850.02
    075- The Construction Corp. App 3                                $50,214.30   Book                                $50,214.30
    075 Jacobs Engineering F8W82118-Jul10                               $991.05   Book                                   $991.05
    075 Sign A Rama Inv# 19548                                        $2,114.26   Book                                 $2,114.26
    075 The Construction Corp Inv# App 4                             $18,169.65   Book                                $18,169.65
    075 Priority Sign Inv# 50313                                      $8,258.93   Book                                 $8,258.93
    075 Atlanta Store Equipment Inv# 75682-A                         $12,883.95   Book                                $12,883.95
    075 J.Tran & J.Stanfill 2010 Sal Alloc                            $6,117.15   Book                                 $6,117.15
    075 Atlanta Store Equipment Inv# 76535                            $3,445.32   Book                                 $3,445.32
    075 Atlanta Store Equipment Inv# 76536                            $2,833.31   Book                                 $2,833.31
    075 The Construction Corp 2101                                    $3,796.87   Book                                 $3,796.87
    075 Atlanta Store Equipment 77050                                 $2,109.37   Book                                 $2,109.37
    075 The Construction Corp 2139                                      $703.10   Book                                   $703.10
    075 The Construction Corp 2133                                    $2,250.02   Book                                 $2,250.02
    075 River Cove Development Rc0052012                              $3,375.00   Book                                 $3,375.00
    075 River Cove Development Rc0052012-2                            $6,187.48   Book                                 $6,187.48
    075 Sign A Rama 40294                                             $4,640.62   Book                                 $4,640.62
    075 River Cove Construction Rc0052012-3                           $3,234.35   Book                                 $3,234.35
    075, Tran & Stanfill Sal/Exp                                      $2,986.43   Book                                 $2,986.43
    075 River Cove Development Rc014075-S                            $13,007.80   Book                                $13,007.80
    075 Atlanta Store Equipment 78596                                $11,601.53   Book                                $11,601.53
    075 Atlanta Store Equipment 78596-A                               $8,437.50   Book                                 $8,437.50
    075 Tran & Stanfill Sal/Exp                                       $2,054.15   Book                                 $2,054.15
    075 Delta Cabling Services 495                                    $1,406.27   Book                                 $1,406.27
    075 The Maintenance Company 87393                                   $773.43   Book                                   $773.43
    075 Sign A Rama 57615                                             $4,446.50   Book                                 $4,446.50
    075 Sign A Rama 57616                                             $1,094.14   Book                                 $1,094.14
    075 Mc Group 600388                                               $3,371.11   Book                                 $3,371.11
    075 The Maintenance Company 128478                                  $879.70   Book                                   $879.70
    075 Commercial Mlwrk & Install Inv_03159                          $4,403.24   Book                                 $4,403.24
    075 Quintech Inc 53722                                            $1,623.62   Book                                 $1,623.62
    075 The Maintenance Company 130883                                $1,173.03   Book                                 $1,173.03
    075 Sign A Rama 57665                                               $886.96   Book                                   $886.96
    075 J. Copeland Construction 16188                               $28,741.55   Book                                $28,741.55
    075 Ariete International 5615Rev                                  $1,250.67   Book                                 $1,250.67
    075 Ariete International 5613                                       $947.88   Book                                   $947.88
    075 Mc Group 620180                                              $11,356.57   Book                                $11,356.57
    076 Jacobs Engineering F8W82125-Mar10                               $997.48   Book                                   $997.48
    076, Jacobs Engineering F8W82125-May 10                             $735.02   Book                                   $735.02
    076 Jacobs Engineering F8W82125-Apr10                             $3,885.02   Book                                 $3,885.02
    076, Atlanta Store Equipment Inv# 75744                           $8,137.52   Book                                 $8,137.52
    076- Unicco Inv# 1337430                                         $20,737.52   Book                                $20,737.52
    076- Unicco Inv# 1338849                                         $27,825.02   Book                                $27,825.02


                                                     Page 48 of 96
                Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 80 of 307
Benevis Corp.
Case No. 20-33918
Schedule AB40: Office Fixtures


                                                            Net book value of     Valuation method used for   Current value of
                               General description          debtor's interest            current value        debtor's interest
    076-Unicco Inv# 1346671                                          $20,737.52   Book                                $20,737.52
    076 Unicco Inv# 1354562                                           $7,612.48   Book                                 $7,612.48
    076 Unicco Inv# 1354563                                           $3,307.50   Book                                 $3,307.50
    076 Priority Sign Inv# 51550                                      $6,562.52   Book                                 $6,562.52
    076 Priority Sign Inv# 50954                                      $7,087.50   Book                                 $7,087.50
    076 Atlanta Store Equipment Inv# 75744-A                          $8,137.52   Book                                 $8,137.52
    076 The Maintenance Company Inv# 31430                              $787.50   Book                                   $787.50
    076 J.Tran & J.Stanfill 2010 Sal Alloc                            $3,255.02   Book                                 $3,255.02
    076 Atlanta Store Equipment Inv# 76414                            $1,522.52   Book                                 $1,522.52
    076 Atlanta Store Equipment 76805                                 $1,050.02   Book                                 $1,050.02
    076 Atlanta Store Equipment 77052                                 $2,520.00   Book                                 $2,520.00
    076 The Construction Corp 2148                                    $3,885.02   Book                                 $3,885.02
    076 Sign A Rama 40546                                             $2,729.98   Book                                 $2,729.98
    076 Responsive Svc Maintenance 205234                             $2,835.00   Book                                 $2,835.00
    076 Responsive Service Maint 209624                               $7,350.02   Book                                 $7,350.02
    076 River Cove Development Rc014076-S                             $2,992.50   Book                                 $2,992.50
    076 Atlanta Store Equipment 78594                                 $1,995.02   Book                                 $1,995.02
    076 Meca Construction 1505111                                       $735.02   Book                                   $735.02
    076 Michael Aragona 1-01-1030-16                                  $3,097.52   Book                                 $3,097.52
    076 Four Points Const 3001.076 1                                 $40,950.00   Book                                $40,950.00
    076 Atlanta Store Equip 79809                                     $1,995.02   Book                                 $1,995.02
    076 Priority Sign 101439                                          $1,890.00   Book                                 $1,890.00
    076 Elite Facility Services 408                                   $7,612.48   Book                                 $7,612.48
    076 A/Coe Communications 14341                                    $2,257.48   Book                                 $2,257.48
    076 Ariete International 5265                                     $2,257.48   Book                                 $2,257.48
    076 Ariete International 5264                                       $839.98   Book                                   $839.98
    076 Elite Facility Services 408                                   $7,612.48   Book                                 $7,612.48
    076 Sign A Rama 57675                                             $3,484.24   Book                                 $3,484.24
    076 Sign A Rama 57677                                             $1,094.14   Book                                 $1,094.14
    076 Sign A Rama 57678                                             $2,318.76   Book                                 $2,318.76
    076 Mc Group 601034                                               $3,210.90   Book                                 $3,210.90
    076 J. Copeland Construction 16190                               $28,741.55   Book                                $28,741.55
    076 Mc Group 619710                                              $20,211.59   Book                                $20,211.59
    076 Sign A Rama 59753                                             $1,656.69   Book                                 $1,656.69
    076 Ariete Capex Hours                                            $8,631.13   Book                                 $8,631.13
    077 Brad Blome Inv# 2010 Ncdr 0301-04                               $682.48   Book                                   $682.48
    077, Atlanta Store Equipment                                      $8,137.52   Book                                 $8,137.52
    077 The Ga Group Inv# 885                                         $1,050.02   Book                                 $1,050.02
    077 The Ga Group Inv# 893                                         $2,414.98   Book                                 $2,414.98
    077 The Ga Group Inv# 894                                           $735.02   Book                                   $735.02
    077-The Construction Corp Inv# App 1                             $20,737.52   Book                                $20,737.52
    077 The Constructon Corp Inv# App2                               $27,825.02   Book                                $27,825.02
    077 The Construction Corp. Inv # App 3                           $22,050.00   Book                                $22,050.00
    077 The Construction Corp. Inv# 2038                                $630.00   Book                                   $630.00
    077 Sign A Rama Inv# 19794                                        $1,312.48   Book                                 $1,312.48
    077 Atlanta Store Equipment Inv# 75746-A                          $8,137.52   Book                                 $8,137.52
    077 Atlanta Store Equipment Inv# 75954                              $630.00   Book                                   $630.00
    077 The Ga Group Inv# 896                                         $2,047.50   Book                                 $2,047.50
    077 The Construction Corp. Inv# App 4                            $10,237.50   Book                                $10,237.50
    077 The Ga Group Inv# 895                                           $735.02   Book                                   $735.02
    077 Priority Sign Inv# 51183                                      $7,875.00   Book                                 $7,875.00
    077 J.Tran & J. Stanfill 2010 Sal Alloc                           $1,837.52   Book                                 $1,837.52
    077 The Maintenance Company Inv# 35025                              $735.02   Book                                   $735.02
    077 Atlanta Store Equipment 77807                                   $787.50   Book                                   $787.50
    077 Atlanta Store Equipment 77807-A                                 $787.50   Book                                   $787.50


                                                     Page 49 of 96
                Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 81 of 307
Benevis Corp.
Case No. 20-33918
Schedule AB40: Office Fixtures


                                                            Net book value of     Valuation method used for   Current value of
                               General description          debtor's interest            current value        debtor's interest
    077 Sign A Rama 42146                                             $3,255.02   Book                                 $3,255.02
    077 The Construction Corp 66                                      $3,656.25   Book                                 $3,656.25
    077 Responsive Service Maint 210728                              $10,762.48   Book                                $10,762.48
    077 Com Millwork & Install Inv_02834                              $2,400.00   Book                                 $2,400.00
    077 Comm Millwork & Install Inv_02833                             $2,362.50   Book                                 $2,362.50
    077 Ariete International 5551                                       $694.67   Book                                   $694.67
    077 Sign A Rama 58038                                             $1,172.52   Book                                 $1,172.52
    077 Sign A Rama 57961                                             $1,858.34   Book                                 $1,858.34
    077 Sign A Rama 57974                                               $985.75   Book                                   $985.75
    077 Mc Group 604987                                               $5,679.54   Book                                 $5,679.54
    077 Springwise 129725                                            $18,935.09   Book                                $18,935.09
    077 Mc Group 621139                                              $18,355.75   Book                                $18,355.75
    077 Sign A Rama 60037                                             $3,004.22   Book                                 $3,004.22
    078 Brade Blome Inv# 2010 Ncdr 0401-03                            $1,546.85   Book                                 $1,546.85
    075 The Ga Group Inv# 886                                         $1,828.15   Book                                 $1,828.15
    078- The Ga Group Inv# 892                                        $4,359.40   Book                                 $4,359.40
    078 Atlanta Store Equip Inv# 75864                               $15,820.28   Book                                $15,820.28
    078 Dck North America Inv# 100                                      $773.43   Book                                   $773.43
    078 Dck North America Inv# App 2                                 $49,921.90   Book                                $49,921.90
    078 Dck North America Inv# App 1                                 $37,265.65   Book                                $37,265.65
    078 Georiga Security Inv# 2456                                    $2,250.02   Book                                 $2,250.02
    078 International Play Co. Inv # Ipc8838                          $6,820.32   Book                                 $6,820.32
    078 Sign A Rama Inv# 19837                                        $2,550.00   Book                                 $2,550.00
    078 Sign A Rama Inv# 19838                                          $914.07   Book                                   $914.07
    078 Dck North America Inv# App 3                                 $37,265.65   Book                                $37,265.65
    078 Atlanta Store Equipment                                      $15,820.28   Book                                $15,820.28
    078 The Ga Group Inv# 897                                         $3,726.55   Book                                 $3,726.55
    078 Dck North America Inv# App 4                                 $17,226.55   Book                                $17,226.55
    078 Priority Sign Inv# 51184                                      $6,750.00   Book                                 $6,750.00
    078 J.Tran & J.Stanfill 2010 Sal Alloc.                           $1,124.98   Book                                 $1,124.98
    078 Atlanta Store Equipment 77806                                 $1,220.02   Book                                 $1,220.02
    078 Sign A Rama 41893                                             $5,413.73   Book                                 $5,413.73
    078 Atlanta Store Equipment 77806-A                               $1,226.69   Book                                 $1,226.69
    078 River Cove Development Rc013078-1                            $12,937.50   Book                                $12,937.50
    078 River Cove Development Rc014078-X                             $4,547.73   Book                                 $4,547.73
    078 River Cove Development Rc014078-Ga                            $8,625.02   Book                                 $8,625.02
    078. Atlanta Store Equipment 78973                                $1,646.58   Book                                 $1,646.58
    078 River Cove Development Rc015078-Ga                            $2,587.50   Book                                 $2,587.50
    078 Triad Builders Of King 6915                                  $18,426.14   Book                                $18,426.14
    078 R.K. Banerjee, Inc 1585.01                                    $3,214.77   Book                                 $3,214.77
    078 Prophysics Innovations 23863                                    $940.92   Book                                   $940.92
    078 Custom Plumbing 5638-A                                        $1,411.33   Book                                 $1,411.33
    078 A/Coe Communications 14387                                    $1,097.70   Book                                 $1,097.70
    078 Kirk Commercial Construction 078 001                         $16,857.94   Book                                $16,857.94
    078 Kirk Commercial Const 078 002                                $16,857.94   Book                                $16,857.94
    078 J Copeland Construction 16118                                 $1,249.98   Book                                 $1,249.98
    078 Ariete International 5616                                       $879.15   Book                                   $879.15
    078 Sign A Rama 58884                                             $2,661.69   Book                                 $2,661.69
    078 Sign A Rama 58883                                             $1,258.98   Book                                 $1,258.98
    078 Sign A Rama 58842                                             $2,518.70   Book                                 $2,518.70
    078 Mc Group 623667                                              $17,040.30   Book                                $17,040.30
    078 Springwise 137755                                             $8,489.56   Book                                 $8,489.56
    078 Ariete Capex Hours                                            $1,176.36   Book                                 $1,176.36
    #079 The Ga Group Inv# 887                                        $1,828.15   Book                                 $1,828.15
    079 Atlanta Store Equipment Inv# 75865                           $15,820.28   Book                                $15,820.28


                                                     Page 50 of 96
                Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 82 of 307
Benevis Corp.
Case No. 20-33918
Schedule AB40: Office Fixtures


                                                            Net book value of     Valuation method used for   Current value of
                               General description          debtor's interest            current value        debtor's interest
    079 The Ga Group Inv# 898                                         $8,437.50   Book                                 $8,437.50
    079 Dck North America Inv# App 1                                 $33,398.45   Book                                $33,398.45
    079 Dck North America Inv# 100                                      $773.43   Book                                   $773.43
    079 Dck North America Inv# App 2                                 $44,296.87   Book                                $44,296.87
    079 Georgia Security Sys Inv# 2515                                $1,968.73   Book                                 $1,968.73
    079 Dck Inv# App 3                                               $33,645.84   Book                                $33,645.84
    079 Sign A Rama Inv# 20135                                          $773.43   Book                                   $773.43
    079 Sign A Rama Inv# 20137                                        $2,320.28   Book                                 $2,320.28
    079 Atlanta Store Equip Inv# 75865-A                             $15,820.28   Book                                $15,820.28
    079 J.Tran & J.Stanfill 2010 Sal Alloc                            $1,195.30   Book                                 $1,195.30
    079 Dck North America App 4                                      $14,062.52   Book                                $14,062.52
    079 Priority Sign Inc Inv# 52208                                  $7,382.78   Book                                 $7,382.78
    079 Jtran & Jdstanfill Sal Alloc 2011                             $3,585.90   Book                                 $3,585.90
    079 Atlanta Store Equipment 77675                                 $2,039.05   Book                                 $2,039.05
    079 River Cove Development Rc013079-1                             $5,062.50   Book                                 $5,062.50
    079 Atlanta Store Equipment 77831                                 $2,531.25   Book                                 $2,531.25
    079 Atlanta Store Equipment 77831-A                               $2,601.57   Book                                 $2,601.57
    079 Sign A Rama 41929                                             $5,029.15   Book                                 $5,029.15
    079 Responsive Service Maint 208063                              $10,546.87   Book                                $10,546.87
    079 Triad Builders Of King 6815                                  $15,468.73   Book                                $15,468.73
    079, R.K. Banerjee, Inc 1595.01                                   $1,968.73   Book                                 $1,968.73
    079 A/Coe Communitcations 13586                                   $3,164.03   Book                                 $3,164.03
    079 Priority Sign 91189                                           $1,687.50   Book                                 $1,687.50
    079 Atanta Store Equipment 79509                                  $1,757.82   Book                                 $1,757.82
    079 Custom Plumbing 5632-C                                        $2,390.60   Book                                 $2,390.60
    079 A/Coe Communications 14331                                    $2,039.05   Book                                 $2,039.05
    079 Kirk Commercial Construction 079 001                         $12,656.25   Book                                $12,656.25
    079 Kirk Commercial Construction 079 002                         $12,656.25   Book                                $12,656.25
    079 Kirk Commercial Construction 079 003                          $5,835.93   Book                                 $5,835.93
    079 Kirk Commerical Construction 2045                             $4,148.43   Book                                 $4,148.43
    079 Krik Commercial Construction 2060                             $2,320.28   Book                                 $2,320.28
    079 J Copeland Construction 16116                                 $1,249.98   Book                                 $1,249.98
    079 The Maintenance Company 121192                                $1,274.47   Book                                 $1,274.47
    079 Responsive Svc And Maint 245646                                 $952.15   Book                                   $952.15
    079 Ariete International 5616                                       $744.66   Book                                   $744.66
    079 Sign A Rama 59015                                             $1,377.22   Book                                 $1,377.22
    079 Sign A Rama 59014                                             $2,335.40   Book                                 $2,335.40
    079 Sign A Rama 59753                                             $1,565.76   Book                                 $1,565.76
    079 Mc Group 623816                                              $11,815.64   Book                                $11,815.64
    079 Michael Aragona 1-01-2035-19                                  $8,380.24   Book                                 $8,380.24
    079 Springwise 137754                                             $7,583.31   Book                                 $7,583.31
    079 Michael Aragona 1-01-2047-19                                  $2,856.21   Book                                 $2,856.21
    079 Ariete Capex Hours                                              $566.21   Book                                   $566.21
    079 J. Copeland Construction 17080                                $6,934.40   Book                                 $6,934.40
    080, Jacobs Inv# F8W82128-Jun10                                     $914.07   Book                                   $914.07
    080 Atlanta Store Equipment Inv# 75869                           $15,117.18   Book                                $15,117.18
    080- Jacobs Inv# F8W82130-Jul10                                   $7,382.78   Book                                 $7,382.78
    080, Jacobs Inv# F8W82130-Jun10                                   $3,585.90   Book                                 $3,585.90
    080 Unicco Inv# 1396377                                          $49,583.31   Book                                $49,583.31
    080 Unicco Inv# 1393136                                          $37,265.65   Book                                $37,265.65
    080 Atlanta Store Equip Inv# 75869-A                             $15,117.18   Book                                $15,117.18
    080 Priority Sign Inv# 52012                                     $33,046.90   Book                                $33,046.90
    080 J.Tran & J.Stanfill 2010 Sal Alloc                            $6,398.45   Book                                 $6,398.45
    080 Unicco Inv# 1400860                                          $37,265.65   Book                                $37,265.65
    080 Sign A Rama Inv# 20238                                        $2,250.02   Book                                 $2,250.02


                                                     Page 51 of 96
                Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 83 of 307
Benevis Corp.
Case No. 20-33918
Schedule AB40: Office Fixtures


                                                            Net book value of     Valuation method used for   Current value of
                               General description          debtor's interest            current value        debtor's interest
    080 Sign A Rama Inv# 20236                                          $843.75   Book                                   $843.75
    080 Unicco Inv# 1408011                                           $1,124.98   Book                                 $1,124.98
    080 Unicco Inv# 1408020                                           $6,468.77   Book                                 $6,468.77
    080 Unicco Inv# 1408486                                          $13,710.90   Book                                $13,710.90
    080 Rsm Inv# 170578                                               $7,734.40   Book                                 $7,734.40
    080 Unicco Service 1751692                                          $915.00   Book                                   $915.00
    080 Responsive Svc Maintenance 172938                             $8,085.95   Book                                 $8,085.95
    080 Jtran & Jdstanfill Sal Alloc 2011                             $2,320.28   Book                                 $2,320.28
    080 Unicco Service Co 1508193                                     $6,666.69   Book                                 $6,666.69
    080 Atlanta Store Equipment 76959                                 $1,030.57   Book                                 $1,030.57
    080 Sign A Rama 22331                                             $3,165.31   Book                                 $3,165.31
    080 Sign A Rama 43779                                             $5,802.27   Book                                 $5,802.27
    080 Atlanta Store Equipment 78646                                 $2,822.75   Book                                 $2,822.75
    080 Sign A Rama 44268                                             $1,960.23   Book                                 $1,960.23
    080 River Cove Development Rc014080-S                             $8,232.92   Book                                 $8,232.92
    080 Smith Floors Inc 080 011816                                   $5,096.61   Book                                 $5,096.61
    080 The Maintenance Co 91538                                      $1,411.33   Book                                 $1,411.33
    080 Priority Sign 100378                                          $4,312.48   Book                                 $4,312.48
    080 Sign A Rama 52477                                             $3,624.23   Book                                 $3,624.23
    080 Sign A Rama 58293                                             $2,294.88   Book                                 $2,294.88
    080 Sign A Rama 58294                                             $1,549.36   Book                                 $1,549.36
    080 Sign A Rama 58295                                             $4,714.62   Book                                 $4,714.62
    080 Mc Group 610309                                               $9,428.41   Book                                 $9,428.41
    080 J. Copeland Construction 16197                               $31,410.44   Book                                $31,410.44
    080 Mc Sign 614993                                               $33,288.44   Book                                $33,288.44
    080 Harrison Roofing Co 41083                                    $33,118.87   Book                                $33,118.87
    081 Brad Blome Inv# 2010 Ncdr 0503-04                             $1,770.84   Book                                 $1,770.84
    081 Brad Blome 2010 Ncdr 0601-03                                  $1,195.30   Book                                 $1,195.30
    081- Jacob Engineering F8W82127-Jul10                             $2,250.02   Book                                 $2,250.02
    081 Atlanta Store Equipment Inv# 75868                           $16,875.00   Book                                $16,875.00
    081 Brad Blome Inv# 2010 Ncdr 0701-03                             $1,476.53   Book                                 $1,476.53
    081 Jacobs Inv# F8W82127-Jun10                                    $7,382.78   Book                                 $7,382.78
    081 Jacobs Engineering F8W82127-Aug10                             $1,757.82   Book                                 $1,757.82
    081 Jacobs Engineering F8W82127-Sep10                               $843.75   Book                                   $843.75
    081 Jacobs Engineering F8W82127-Oct10                             $1,617.18   Book                                 $1,617.18
    081 J.Tran & J.Stanfill 2010 Sal Alloc                            $2,671.90   Book                                 $2,671.90
    081 Priority Sign Inc. Inv# 52734                                 $5,203.15   Book                                 $5,203.15
    081 The Construction Corp. Inv# App 1                            $49,218.73   Book                                $49,218.73
    081 The Construction Corp App 2                                  $66,093.73   Book                                $66,093.73
    081 The Construction Corp App 3                                  $54,843.75   Book                                $54,843.75
    081 Priority Sign Inc. Inv# 53541                                 $1,898.40   Book                                 $1,898.40
    081Sign A Rama Inv# 20737                                         $2,320.28   Book                                 $2,320.28
    081 Jacobs Engineering F8W82127-Mar11                               $843.75   Book                                   $843.75
    081 The Construction Corp App 4                                  $23,203.12   Book                                $23,203.12
    081 Atlanta Store Equipment Inv# 75868-A                         $16,875.00   Book                                $16,875.00
    081 Atlanta Store Equipment 76806                                 $2,814.78   Book                                 $2,814.78
    081 Jtran & Jdstanfill Sal Alloc 2011                             $3,796.87   Book                                 $3,796.87
    081 Sign A Rama 23130                                             $4,637.52   Book                                 $4,637.52
    081 Atlanta Store Equipment 77109                                 $2,502.79   Book                                 $2,502.79
    081 Sign A Rama 41351                                             $3,354.98   Book                                 $3,354.98
    081 Unicco Service 1751692                                        $2,211.23   Book                                 $2,211.23
    081 River Cove Development Rc013081-2                            $12,937.50   Book                                $12,937.50
    081 River Cove Development Rc013081-1                             $4,312.48   Book                                 $4,312.48
    081 Four Points Construction 2016-081                            $20,778.39   Book                                $20,778.39
    081 The Maintenance Co 96946                                      $1,097.70   Book                                 $1,097.70


                                                     Page 52 of 96
                Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 84 of 307
Benevis Corp.
Case No. 20-33918
Schedule AB40: Office Fixtures


                                                            Net book value of     Valuation method used for   Current value of
                               General description          debtor's interest            current value        debtor's interest
    081 Ariete International 5616                                       $879.15   Book                                   $879.15
    081 Sign A Rama 59180                                             $1,275.22   Book                                 $1,275.22
    081 Sign A Rama 59179                                             $3,795.18   Book                                 $3,795.18
    081 Springwise 137759                                             $8,489.56   Book                                 $8,489.56
    081 Mc Group 626866                                              $13,278.04   Book                                $13,278.04
    081 Ariete Capex Hours                                            $2,217.89   Book                                 $2,217.89
    082 Legacy Group Enterprise R45636                                $1,572.22   Book                                 $1,572.22
    082 Responsive Svc & Maint 245466                                 $2,623.61   Book                                 $2,623.61
    082 Signarama 56332                                               $2,383.99   Book                                 $2,383.99
    082 Legacy Group Enterprise R54884                                  $712.25   Book                                   $712.25
    082 Commercial Mlwr Install Inv_03160                             $3,572.64   Book                                 $3,572.64
    082 Quintech Inc 53389                                            $1,528.77   Book                                 $1,528.77
    082 Legacy Group Enterprise R55484                                $3,891.40   Book                                 $3,891.40
    082 Sign A Rama 58610                                             $1,078.64   Book                                 $1,078.64
    082 Sign A Rama 58608                                             $2,071.22   Book                                 $2,071.22
    082 Ariete International 5613                                       $877.48   Book                                   $877.48
    082 Springwise 134358                                             $7,947.50   Book                                 $7,947.50
    082 Mc Group 628478                                              $17,123.66   Book                                $17,123.66
    082 Sign A Rama 58799                                             $4,482.94   Book                                 $4,482.94
    082 Ariete Capex Hours                                            $9,040.41   Book                                 $9,040.41
    083 The Ga Group Inv# 888                                         $1,898.40   Book                                 $1,898.40
    083 Brad Blome 2010 Ncdr 0601-02                                  $1,124.98   Book                                 $1,124.98
    083 Brand Blome Inv# 2010 Ncdr 0701-02                              $843.75   Book                                   $843.75
    083 Atlanta Store Equipment Inv# 75879                           $16,875.00   Book                                $16,875.00
    083 Brad Blome Inv# 2010 Ncdr0802-02                                $703.10   Book                                   $703.10
    083 Priority Sign Inv# 52732                                      $6,679.68   Book                                 $6,679.68
    083 The Ga Group Inv# 906                                         $8,437.50   Book                                 $8,437.50
    083 The Construction Corp App 1                                  $40,078.12   Book                                $40,078.12
    083 The Construction Corp. App 2                                 $53,437.48   Book                                $53,437.48
    083 Priority Sign Inc. Inv# 53542                                 $1,195.30   Book                                 $1,195.30
    083 Sign A Rama Inv# 20793                                        $2,479.25   Book                                 $2,479.25
    083 Atlanta Store Equip Inv# 75879-A                             $16,875.00   Book                                $16,875.00
    083 The Construction Group App 3                                 $42,890.60   Book                                $42,890.60
    083 The Construction Corp App 4                                  $18,984.37   Book                                $18,984.37
    083 Jtran & Jdstanfill Sal Alloc 2011                             $4,851.53   Book                                 $4,851.53
    083 Atlanta Store Equipment 77806                                 $1,030.57   Book                                 $1,030.57
    083 Atlanta Store Equipment 77806-A                               $1,030.57   Book                                 $1,030.57
    083 Sign A Rama 41928                                             $6,000.00   Book                                 $6,000.00
    083 River Cove Development Rc014083-X                             $5,888.92   Book                                 $5,888.92
    083 Atlanta Store Equipment 78768                                 $4,269.47   Book                                 $4,269.47
    083 River Cove Development Rc014083-R                             $5,079.16   Book                                 $5,079.16
    083 Custom Plumbing 5632-D                                        $2,576.37   Book                                 $2,576.37
    083 Prophysics Innovations 23874                                    $809.69   Book                                   $809.69
    083 Custom Plumbing 5647-A                                        $2,797.19   Book                                 $2,797.19
    083 A/Coe Communications 14330                                    $2,208.32   Book                                 $2,208.32
    083 A/Coe Communications 15033                                    $1,177.81   Book                                 $1,177.81
    083 Prophysics Innovations 25524                                    $883.34   Book                                   $883.34
    083 Kirk Commercial Const                                        $14,722.19   Book                                $14,722.19
    083 Kirk Commercial Construction 083 003                          $3,386.13   Book                                 $3,386.13
    083 Kirk Commercial Construction 083 002                         $15,090.31   Book                                $15,090.31
    083 Sign A Rama 58250                                             $1,859.23   Book                                 $1,859.23
    083 Sign A Rama 58264                                             $1,115.45   Book                                 $1,115.45
    083 Mc Group 606963                                               $2,711.03   Book                                 $2,711.03
    083 Ariete International 5615Rev                                  $3,301.47   Book                                 $3,301.47
    083 Ariete International 5616                                       $804.47   Book                                   $804.47


                                                     Page 53 of 96
                Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 85 of 307
Benevis Corp.
Case No. 20-33918
Schedule AB40: Office Fixtures


                                                            Net book value of     Valuation method used for   Current value of
                               General description          debtor's interest            current value        debtor's interest
    083 Mc Group 623056                                              $13,760.29   Book                                $13,760.29
    083 J. Copeland Construction 10041                               $37,007.65   Book                                $37,007.65
    083 J. Copeland Construction 17084                                $3,793.85   Book                                 $3,793.85
    084 The Ga Group Inv# 889                                         $1,898.40   Book                                 $1,898.40
    084 Atlanta Store Equip Inv# 75974                               $16,875.00   Book                                $16,875.00
    084 Priority Sign Inv# 51497                                      $6,679.68   Book                                 $6,679.68
    084 The Ga Group                                                  $8,437.50   Book                                 $8,437.50
    084 Dlp Construction App 1                                       $37,265.65   Book                                $37,265.65
    084, Dlp Construction App # 2                                    $49,218.73   Book                                $49,218.73
    084 Dlp Construction App 3                                       $37,265.65   Book                                $37,265.65
    084 Atlanta Store Equipment Inv# 75974-A                         $16,875.00   Book                                $16,875.00
    084 Sign A Rama Inv# 20949                                          $773.43   Book                                   $773.43
    084 Sign A Rama Inv# 20948                                        $2,039.05   Book                                 $2,039.05
    084 Sign A Rama Inv# 20947                                        $2,320.28   Book                                 $2,320.28
    084 Dlp Construction Inv # App 4                                 $16,523.45   Book                                $16,523.45
    084 Priority Sign Inv# 53540                                      $2,531.25   Book                                 $2,531.25
    084 Jtran & Jdstanfill Sal Alloc 2011                             $6,468.77   Book                                 $6,468.77
    084 Atlanta Store Equipment 77107                                 $1,693.03   Book                                 $1,693.03
    084 Sign A Rama 40859                                             $1,987.50   Book                                 $1,987.50
    084 Sign A Rama 41352                                             $5,373.63   Book                                 $5,373.63
    084 Unicco Service 1751692                                          $736.11   Book                                   $736.11
    084 River Cove Development Rc013084-2                            $10,673.61   Book                                $10,673.61
    084 Four Points Const 2016-3001.084                               $1,030.57   Book                                 $1,030.57
    084 The Maintenance Co 95856                                      $1,104.16   Book                                 $1,104.16
    084 The Maintenance Co 122595                                     $2,268.42   Book                                 $2,268.42
    084 Ariete International 5616                                       $879.15   Book                                   $879.15
    084 Sign A Rama 59040                                             $2,696.04   Book                                 $2,696.04
    084 Sign A Rama 59169                                             $4,324.60   Book                                 $4,324.60
    084 Mc Group 627477                                              $22,465.52   Book                                $22,465.52
    084 Springwise 137760                                             $7,895.28   Book                                 $7,895.28
    084 Sign A Rama 60354                                             $2,060.43   Book                                 $2,060.43
    084 Responsive Svc & Maint 253431                                $11,312.47   Book                                $11,312.47
    086 Brad Blome Inv# 2010 Ncdr 1101-03                             $1,987.50   Book                                 $1,987.50
    086 Atlanta Store Equipment Inv# 76150                           $17,000.00   Book                                $17,000.00
    086 The Ga Group Inv# 908                                         $6,890.65   Book                                 $6,890.65
    086 Brad Blome Ing# 2010 Ncdr 1201-05                               $703.10   Book                                   $703.10
    086 Dck Llc Inv# App 1                                           $33,398.45   Book                                $33,398.45
    086 Dck App 2                                                    $44,296.87   Book                                $44,296.87
    086 Dck Inv# App 3                                               $33,398.45   Book                                $33,398.45
    086 The Ga Group Inv# 924                                         $4,359.40   Book                                 $4,359.40
    086 Atlanta Store Equipment Inv#                                 $16,875.00   Book                                $16,875.00
    086 Priorty Sign Inv# 54536                                       $7,382.78   Book                                 $7,382.78
    086 Sign A Rama Inv# 21272                                          $843.75   Book                                   $843.75
    086 Sign A Rama Inv# 21312                                        $2,882.80   Book                                 $2,882.80
    086 Dck Inv# App 4                                               $16,875.00   Book                                $16,875.00
    086 Sign A Rama Inv# 21275                                        $2,601.57   Book                                 $2,601.57
    086 Jtran & Jdstanfill Sal Alloc 2011                             $5,765.60   Book                                 $5,765.60
    086 Responsive Svc Maintenance 185069                             $4,781.27   Book                                 $4,781.27
    086 River Cove Development Rc001217                               $3,966.69   Book                                 $3,966.69
    086 Responsive Service Maint 195563                               $4,359.40   Book                                 $4,359.40
    086 River Cove Development Rc013086-1                             $4,429.65   Book                                 $4,429.65
    086 Sign A Rama 43578                                             $4,781.27   Book                                 $4,781.27
    086 Atlanta Store Equipment 78434                                 $3,656.23   Book                                 $3,656.23
    086, River Cove Development Rc014086-S                            $3,515.65   Book                                 $3,515.65
    086 River Cove Development Rc014086-X                             $3,796.87   Book                                 $3,796.87


                                                     Page 54 of 96
                Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 86 of 307
Benevis Corp.
Case No. 20-33918
Schedule AB40: Office Fixtures


                                                            Net book value of     Valuation method used for   Current value of
                               General description          debtor's interest            current value        debtor's interest
    086 Jack Laurie Com Floors A-19922A                               $4,992.18   Book                                 $4,992.18
    086 Sign A Rama 59256                                             $1,332.02   Book                                 $1,332.02
    086 Sign A Rama 59255                                             $2,816.18   Book                                 $2,816.18
    086 Sign A Rama 59269                                             $6,550.26   Book                                 $6,550.26
    086 Springwise 137740                                             $7,692.68   Book                                 $7,692.68
    086 Mc Group 629533                                              $28,447.70   Book                                $28,447.70
    086 Responsive Svc & Maint 254084                                 $2,004.91   Book                                 $2,004.91
    087 David Lambrecht Inv# 11511                                      $724.98   Book                                   $724.98
    087 The Ga Group Inv# 909                                         $5,377.09   Book                                 $5,377.09
    087 Atlanta Store Equipment Inv# 76285                           $12,989.59   Book                                $12,989.59
    087 Unnico Inv# 1440298                                          $32,625.00   Book                                $32,625.00
    087 Atlanta Store Equipment Inv# 76285-A                         $12,989.59   Book                                $12,989.59
    087 Unnico Inv# 1447545                                          $43,500.00   Book                                $43,500.00
    087 The Ga Group Inv# 925                                         $4,893.75   Book                                 $4,893.75
    087 Sign A Rama Inv# 20978                                        $1,872.88   Book                                 $1,872.88
    087 Sign A Rama Inv# 21072                                        $2,295.82   Book                                 $2,295.82
    087 Priority Sign Inc. Inv# 54883                                $13,291.63   Book                                $13,291.63
    087 Unicco Service Company 1456786                               $12,083.32   Book                                $12,083.32
    087 Unicco Service Company 1456788                               $11,177.12   Book                                $11,177.12
    087 Unicco Service Company 1452752                               $32,020.84   Book                                $32,020.84
    087 Jtran & Jdstanfill Sal Alloc 2011                             $4,712.52   Book                                 $4,712.52
    087 Sign A Rama 43580                                             $4,229.18   Book                                 $4,229.18
    087 Mc Group 602605                                               $4,666.43   Book                                 $4,666.43
    087 Atlanta Store Equipment 78435                                 $2,658.34   Book                                 $2,658.34
    087 Responsive Service Maint 208840                               $8,760.41   Book                                 $8,760.41
    087 Sign A Rama 58006                                             $8,820.85   Book                                 $8,820.85
    087 The Construction Corp 76                                      $6,645.82   Book                                 $6,645.82
    087 Sign A Rama 57905                                             $2,066.10   Book                                 $2,066.10
    087 Sign A Rama 58200                                             $1,549.36   Book                                 $1,549.36
    087 Springwise 129401                                            $26,121.76   Book                                $26,121.76
    087 Mc Group 625054                                              $31,660.26   Book                                $31,660.26
    087 Responsive Service & Maint 251348                            $10,872.49   Book                                $10,872.49
    087 River Cove Dental Rc015087-X                                  $3,081.27   Book                                 $3,081.27
    087 Responsive Svc & Maint 253679                                 $4,040.98   Book                                 $4,040.98
    088 Brad Blome 2010 Ncdr 1001-05                                    $809.69   Book                                   $809.69
    088 Jacobs Engineering F8W82134-Oct-10                            $2,134.74   Book                                 $2,134.74
    088 Atlanta Store Equipment Inv# 76098                           $18,034.74   Book                                $18,034.74
    088 Jacobs Engineering F8W82134-Nov10                             $8,465.29   Book                                 $8,465.29
    088 Brad Blome Inv# 2011 Ncdr 0103-07                               $809.69   Book                                   $809.69
    088 Brad Blome Inv# 2011 Ncdr 0201-09                             $1,398.63   Book                                 $1,398.63
    088 Brad Blome Inv# 2011 Ncdr 0301-07                             $1,251.39   Book                                 $1,251.39
    088 Atlanta Store Equipment Inv# 76626                            $2,061.08   Book                                 $2,061.08
    088 Atlanta Store Equipment 76098-A                              $18,034.74   Book                                $18,034.74
    088 Sign A Rama 21464                                             $4,563.87   Book                                 $4,563.87
    088 Sign A Rama 21465                                             $1,030.57   Book                                 $1,030.57
    088 Priority Signs Inc 55275                                     $39,750.00   Book                                $39,750.00
    088 Sign A Rama 21463                                             $2,962.94   Book                                 $2,962.94
    088 Unicco Service Company 1458768                               $50,055.55   Book                                $50,055.55
    088 Unicco Service Company 1464266                               $66,986.13   Book                                $66,986.13
    088 Unicco Service Company 1473205                               $50,370.37   Book                                $50,370.37
    088 Unicco Service Co 1473207                                    $18,770.84   Book                                $18,770.84
    088 Unicco Service Co 1482062                                     $3,185.22   Book                                 $3,185.22
    088 Unicco Service Co 1482089                                     $2,355.55   Book                                 $2,355.55
    088 Unicco Service Co 1482095                                     $1,472.21   Book                                 $1,472.21
    088 Jtran & Jdstanfill Sal Alloc 2011                             $4,784.69   Book                                 $4,784.69


                                                     Page 55 of 96
                Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 87 of 307
Benevis Corp.
Case No. 20-33918
Schedule AB40: Office Fixtures


                                                            Net book value of     Valuation method used for   Current value of
                               General description          debtor's interest            current value        debtor's interest
    088 Unicco Service Co 1508199                                     $2,650.02   Book                                 $2,650.02
    088 Jacobs Engineerin Grp F8W82135-Mar12                          $1,398.63   Book                                 $1,398.63
    088 Atlanta Store Equip 77504                                    $10,305.55   Book                                $10,305.55
    088 The Ga Group 1020                                             $2,148.16   Book                                 $2,148.16
    088 Sign A Rama 40443                                             $3,386.13   Book                                 $3,386.13
    088, Tran & Stanfill Sal/Exp                                      $1,545.87   Book                                 $1,545.87
    088 Priority Sign 63411                                          $41,222.21   Book                                $41,222.21
    088 River Cove Development Rc013088                              $47,111.13   Book                                $47,111.13
    088 Sign A Rama 40448                                               $956.93   Book                                   $956.93
    088 The Ga Group 1030                                             $3,975.00   Book                                 $3,975.00
    088, Atlanta Store Equipment 77504-A                             $11,041.66   Book                                $11,041.66
    088 Sign A Rama 40825                                             $6,477.79   Book                                 $6,477.79
    088 River Cove Development Rc013088-3                            $15,826.42   Book                                $15,826.42
    088 Tran & Stanfill Rcls                                          $5,520.87   Book                                 $5,520.87
    088 Michael Aragona 1-01-941-15                                   $1,324.98   Book                                 $1,324.98
    088 Sign A Rama 48016                                             $2,208.32   Book                                 $2,208.32
    088 Sign A Rama 47916                                             $1,251.39   Book                                 $1,251.39
    088 Four Points Construction 088 112515                          $11,777.76   Book                                $11,777.76
    088 A/Coe Communications 140008                                   $2,502.79   Book                                 $2,502.79
    088 Ariete International 5046                                    $20,979.16   Book                                $20,979.16
    088 Four Points Const 2016-3001.088                               $1,545.87   Book                                 $1,545.87
    088 Quintech Inc 46680                                            $1,693.03   Book                                 $1,693.03
    088 Responsive Svc And Maint 246728                               $3,290.02   Book                                 $3,290.02
    088 Sign A Rama 58750                                             $1,158.77   Book                                 $1,158.77
    088 Sign A Rama 58749                                             $2,525.45   Book                                 $2,525.45
    088 J. Copeland Construction 012019                              $12,904.63   Book                                $12,904.63
    088 Sign A Rama 58786                                             $7,618.31   Book                                 $7,618.31
    088 Mc Group 622833                                              $32,477.97   Book                                $32,477.97
    088 Responsive Svc & Maint 250123                                 $3,213.46   Book                                 $3,213.46
    088 Ariete Capex Hours                                            $1,716.39   Book                                 $1,716.39
    094 Jacobs Engineering F8W82142-Feb11                             $1,124.98   Book                                 $1,124.98
    094 Atlanta Store Equipment Inv# 76367                           $16,875.00   Book                                $16,875.00
    094 Jacobs Eng Group Inv F8W82142-Mar11                           $6,468.77   Book                                 $6,468.77
    094 Jacobs Engineering F8W82142-Apr11                             $2,671.90   Book                                 $2,671.90
    094 Brad Blome Inv# 2011 Ncdr 0301-08                             $1,054.65   Book                                 $1,054.65
    094 Brad Blome 2011 Ncdr 0601-08                                    $773.43   Book                                   $773.43
    094 Brad Blome 2011 Ncdr 0502-09                                  $1,687.50   Book                                 $1,687.50
    094 Dck North America App 1                                      $42,187.50   Book                                $42,187.50
    094 Dck North America App 2                                      $56,666.69   Book                                $56,666.69
    094 Sign A Rama 21612                                               $843.75   Book                                   $843.75
    094 Dck North America 094 App 3                                  $42,187.50   Book                                $42,187.50
    094 Sign A Rama 21596                                             $2,601.57   Book                                 $2,601.57
    094 Sign A Rama 21597                                             $2,390.60   Book                                 $2,390.60
    094 Atlanta Store Equipment 76367-A                              $16,875.00   Book                                $16,875.00
    056 Priority Sign 56069                                           $6,117.15   Book                                 $6,117.15
    094 Dck North America 25023                                       $1,345.84   Book                                 $1,345.84
    094 Dck North America 094 App 4                                  $14,062.52   Book                                $14,062.52
    094 Jtran & Jdstanfill Sal Alloc 2011                             $6,117.15   Book                                 $6,117.15
    094 Unicco Service Co 1523801                                     $1,054.65   Book                                 $1,054.65
    094 Atlanta Store Equipment 77371                                 $3,445.32   Book                                 $3,445.32
    094 The Construction Corp Winchester                              $3,966.69   Book                                 $3,966.69
    094 Sign A Rama 40986                                             $5,414.05   Book                                 $5,414.05
    094 Atlanta Store Equipment 78252                                 $1,265.62   Book                                 $1,265.62
    094 Atlanta Store Equipment 78401                                 $2,742.15   Book                                 $2,742.15
    094 River Cove Development Rc014094-S                             $3,541.69   Book                                 $3,541.69


                                                     Page 56 of 96
                Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 88 of 307
Benevis Corp.
Case No. 20-33918
Schedule AB40: Office Fixtures


                                                            Net book value of     Valuation method used for   Current value of
                               General description          debtor's interest            current value        debtor's interest
    094 River Cove Development Rc014094-Ga                            $6,468.77   Book                                 $6,468.77
    094 Atlanta Store Equipment 78744                                 $1,265.62   Book                                 $1,265.62
    094 River Cove Development Rc014094-R                             $4,781.27   Book                                 $4,781.27
    094 River Cove Development Rc014094-C                            $11,249.98   Book                                $11,249.98
    094 Four Points Construction 094 062315                           $1,195.30   Book                                 $1,195.30
    094 Responsive Service Maint 233959                               $2,250.02   Book                                 $2,250.02
    094 Sign A Rama 58870                                             $3,754.20   Book                                 $3,754.20
    094 Sign A Rama 58867                                             $1,215.98   Book                                 $1,215.98
    094 Springwise 134367                                             $3,344.23   Book                                 $3,344.23
    094 Sign A Rama 58862                                             $4,610.67   Book                                 $4,610.67
    094 Mc Group 629634                                              $19,118.95   Book                                $19,118.95
    095 The Ga Group Inv# 921                                         $1,651.80   Book                                 $1,651.80
    095 Brad Blome Inv# 2011 Ncdr 0401-03                             $1,057.13   Book                                 $1,057.13
    095 Sign A Rama 21747                                             $2,246.41   Book                                 $2,246.41
    095 Sign A Rama 21749                                             $1,453.57   Book                                 $1,453.57
    095 Brad Blome Inv# 2011 Ncdr 0201-04                               $858.91   Book                                   $858.91
    095 The Ga Group Inv# 928                                         $8,258.93   Book                                 $8,258.93
    095 Atlanta Store Equipment Inv# 76444                           $15,526.80   Book                                $15,526.80
    095 Brad Blome 2011 Ncdr 0502-04                                  $1,189.28   Book                                 $1,189.28
    095 Priority Sign Inc 55682                                      $10,213.34   Book                                $10,213.34
    095 Unicco Service Co 1482061                                    $40,303.57   Book                                $40,303.57
    095 Unicco Service Co 1482091                                    $53,517.83   Book                                $53,517.83
    095 Atlanta Store Equipment 76444-A                              $15,526.80   Book                                $15,526.80
    095 Unicco Service Co 1487644                                       $660.74   Book                                   $660.74
    095 Ugl Unicco 095 App 3                                         $40,303.57   Book                                $40,303.57
    095 Unicco Service Company 1487282                               $14,866.05   Book                                $14,866.05
    095 Unicco Service Company 1487297                                $7,267.87   Book                                 $7,267.87
    095 Sign A Rama 21750                                               $726.76   Book                                   $726.76
    095 Jtran & Jdstanfill Sal Alloc 2011                               $924.98   Book                                   $924.98
    095 Unicco Service 1531135                                        $1,189.28   Book                                 $1,189.28
    095 Prophysics Innovations 15115                                    $924.98   Book                                   $924.98
    095 Sign A Rama 41125                                             $4,955.33   Book                                 $4,955.33
    095 Atlanta Store Equipment 77807                                 $1,189.28   Book                                 $1,189.28
    095 Atlanta Store Equipment 77807-A                               $1,189.28   Book                                 $1,189.28
    095. The Maintenance Co 49512                                     $3,171.45   Book                                 $3,171.45
    095 Responsive Service Maint 209116                              $12,223.20   Book                                $12,223.20
    095 Sign A Rama 44737                                               $792.83   Book                                   $792.83
    095 River Cove Development Rc014095-S                             $4,466.68   Book                                 $4,466.68
    095 Atlanta Store Equipment 78662                                 $2,708.93   Book                                 $2,708.93
    095 Sign A Rama 44942                                               $792.83   Book                                   $792.83
    095 River Cove Development Rc014095-C                            $10,571.41   Book                                $10,571.41
    095 Atlanta Store Equipment 79016                                 $1,057.13   Book                                 $1,057.13
    095, River Cove Development Rc015095-Ga                           $6,342.83   Book                                 $6,342.83
    095, River Cove Development Rc015095 S                            $1,916.09   Book                                 $1,916.09
    095, River Cove Development Rc015095 S2                           $1,916.09   Book                                 $1,916.09
    095 Meckley Services Sm 96986                                     $3,666.64   Book                                 $3,666.64
    095 Mc Group 623124                                              $16,353.09   Book                                $16,353.09
    095 Sign A Rama 58849                                             $3,676.88   Book                                 $3,676.88
    095 Springwise 137734                                             $7,216.16   Book                                 $7,216.16
    095 Sign A Rama 59448                                             $4,127.11   Book                                 $4,127.11
    095 Sign A Rama 59410                                             $1,291.47   Book                                 $1,291.47
    095 Responsive Svc & Maint 253327                                 $5,028.70   Book                                 $5,028.70
    096 Jacobs Eng Group Inv# F8W82145-Mar11                          $1,987.50   Book                                 $1,987.50
    096 Jacobs Engineering Group                                      $9,201.39   Book                                 $9,201.39
    096 Atlanta Store Equipment Inv# 76400                           $18,770.84   Book                                $18,770.84


                                                     Page 57 of 96
                Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 89 of 307
Benevis Corp.
Case No. 20-33918
Schedule AB40: Office Fixtures


                                                            Net book value of     Valuation method used for   Current value of
                               General description          debtor's interest            current value        debtor's interest
    096 The Construction Corporation App 2                           $65,513.92   Book                                $65,513.92
    096 The Construction Corporation                                 $49,319.45   Book                                $49,319.45
    096 Sign A Rama 21687                                             $2,502.79   Book                                 $2,502.79
    096 Wbem&S 7995-2 High Meadow                                     $2,502.79   Book                                 $2,502.79
    096 Sign A Rama 21685                                             $1,030.57   Book                                 $1,030.57
    096 Atlanta Store Equipment 76400-A                              $18,770.84   Book                                $18,770.84
    096 Priority Sign 55274                                          $11,409.71   Book                                $11,409.71
    096 The Construction Corp 096 App 3                              $50,055.55   Book                                $50,055.55
    096 The Construction Corp 096-Final                              $25,027.81   Book                                $25,027.81
    096 Jtran & Jdstanfill Sal Alloc 2011                             $5,447.21   Book                                 $5,447.21
    096 Atlanta Store Equipment 77820                                 $1,372.50   Book                                 $1,372.50
    096 Atlanta Store Equipment 77820-A                               $1,372.50   Book                                 $1,372.50
    096 Sign A Rama 44289                                             $5,871.23   Book                                 $5,871.23
    096, Responsive Service & Maint 219774                            $5,642.48   Book                                 $5,642.48
    096 The Maintenance Co 94487                                        $915.00   Book                                   $915.00
    096 Responsive Service & Maint 240476                             $4,575.00   Book                                 $4,575.00
    096 Brazos Contractors 17088                                      $1,296.23   Book                                 $1,296.23
    096 Sign A Rama 53269                                             $3,202.50   Book                                 $3,202.50
    096 Responsive Svc And Maint 245937                               $3,105.12   Book                                 $3,105.12
    096 Sign A Rama 58619                                             $2,678.06   Book                                 $2,678.06
    096 Sign A Rama 58620                                             $1,282.17   Book                                 $1,282.17
    096 J. Copeland Construction 17015                               $13,542.12   Book                                $13,542.12
    096 Sign A Rama 58621                                             $4,005.16   Book                                 $4,005.16
    096 Mc Group 623669                                              $23,922.57   Book                                $23,922.57
    096 Sign A Rama 60003                                             $1,440.18   Book                                 $1,440.18
    096 Responsive Svc & Maint 252565                                 $6,596.17   Book                                 $6,596.17
    097 The Ga Group Inv# 923                                         $1,968.73   Book                                 $1,968.73
    097 The Ga Group Inv# 931                                         $6,890.65   Book                                 $6,890.65
    097 Brad Blome 2011 Ncdr 0502-03                                  $1,898.40   Book                                 $1,898.40
    097 Atlanta Store Equipment Co 76647                             $17,929.65   Book                                $17,929.65
    097 The Construction Corp 097 App 2                              $53,437.48   Book                                $53,437.48
    097 The Construction Corp 097 App 1                              $40,078.12   Book                                $40,078.12
    097 The Ga Group 946                                              $1,546.85   Book                                 $1,546.85
    097 Priority Sign 55570                                           $5,484.37   Book                                 $5,484.37
    097 Construction Corporation 097 App 3                           $40,078.12   Book                                $40,078.12
    097 Atlanta Store Equipment 76647-A                              $17,929.65   Book                                $17,929.65
    097 Sign A Rama 22176                                             $4,179.15   Book                                 $4,179.15
    097 Sign A Rama 22175                                             $3,164.03   Book                                 $3,164.03
    097 Jtran & Jdstanfill Sal Alloc 2011                             $4,851.53   Book                                 $4,851.53
    097 The Construction Corp 097 Final                              $25,664.05   Book                                $25,664.05
    097 Responsive Service & Maint Co 197857                         $11,601.53   Book                                $11,601.53
    097 Atlanta Store Equipment 77806                                   $773.43   Book                                   $773.43
    097 Atlanta Store Equipment 77806-A                                 $773.43   Book                                   $773.43
    097 Sign A Rama 41895                                             $2,531.25   Book                                 $2,531.25
    097 Responsive Service Maint 209204                               $6,398.45   Book                                 $6,398.45
    097 Prophysics Innovations 23873                                    $773.43   Book                                   $773.43
    097 Sign A Rama 58263                                             $1,575.24   Book                                 $1,575.24
    097 Sign A Rama 58248                                             $2,105.90   Book                                 $2,105.90
    097 Mc Group 609305                                               $2,605.82   Book                                 $2,605.82
    097 J. Copeland Construction 16205                               $27,847.98   Book                                $27,847.98
    097 Sign A Rama 58646                                             $2,714.09   Book                                 $2,714.09
    097 Sign A Rama 58261                                             $5,877.95   Book                                 $5,877.95
    097 Mc Group 618646                                              $13,270.03   Book                                $13,270.03
    097 Sign A Rama 59753                                             $1,808.16   Book                                 $1,808.16
    098 Jacobs Eng Group F8W82147-Apr11                               $8,465.29   Book                                 $8,465.29


                                                     Page 58 of 96
                Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 90 of 307
Benevis Corp.
Case No. 20-33918
Schedule AB40: Office Fixtures


                                                            Net book value of     Valuation method used for   Current value of
                               General description          debtor's interest            current value        debtor's interest
    098 Atlanta Store Equipment Inv# 76445                           $18,770.84   Book                                $18,770.84
    098 Jacobs Eng Inv# F8W82147-May11                                $3,827.76   Book                                 $3,827.76
    098 Jacobs Eng Group F8W82147/48-Jul11                              $736.11   Book                                   $736.11
    098 Wbem&S 57896                                                  $3,238.89   Book                                 $3,238.89
    098 Dlp Construction Inc 098 App 1                               $49,319.45   Book                                $49,319.45
    098 Jacobs Engineering F8W82147/48-Sep11                          $2,300.00   Book                                 $2,300.00
    098 Dlp Construction 098 App 2                                   $65,513.92   Book                                $65,513.92
    098 Sign A Rama 22122                                             $1,104.16   Book                                 $1,104.16
    098 Sign A Rama 22027                                             $4,269.47   Book                                 $4,269.47
    098 Sign A Rama 22123                                               $883.34   Book                                   $883.34
    098 Priority Sign 55360                                          $18,770.84   Book                                $18,770.84
    098 Sign A Rama 22029                                             $5,741.68   Book                                 $5,741.68
    098 Dlp Construction 098 App 3                                   $80,972.21   Book                                $80,972.21
    098 Jacobs Eng Group F8W82147/48-Oct11                            $8,465.29   Book                                 $8,465.29
    098 Jacobs Eng Group F8W82147/48-Nov11                            $1,693.03   Book                                 $1,693.03
    098 Atlanta Store Equipment 76445-A                              $20,611.11   Book                                $20,611.11
    098 Jacobs Eng Group F8W82147/48-Dec11                            $4,858.34   Book                                 $4,858.34
    098 Jtran & Jdstanfill Sal Alloc 2011                             $6,625.02   Book                                 $6,625.02
    098 Dlp Construction 098 Final 1                                 $26,131.97   Book                                $26,131.97
    098 Dlp Construction 098 Final 2                                    $809.69   Book                                   $809.69
    098 Jacobs Engineering F8W82147/48-Jan12                            $956.93   Book                                   $956.93
    098 Atlanta Store Equipment 76962                                   $809.69   Book                                   $809.69
    098 Atlanta Store Equipment 77108                                 $1,030.57   Book                                 $1,030.57
    098, Tran & Stanfill Sal/Exp                                      $1,143.75   Book                                 $1,143.75
    098 Sign A Rama 41418                                             $3,278.77   Book                                 $3,278.77
    098 Responsive Service Maint 196460                              $33,549.98   Book                                $33,549.98
    098 Atlanta Store Equipment78252                                  $1,448.77   Book                                 $1,448.77
    098 Atlanta Store Equipment 78469                                 $3,812.48   Book                                 $3,812.48
    098 Sign A Rama 44156                                             $1,220.02   Book                                 $1,220.02
    098 Four Points Construction 2016-098                             $4,498.73   Book                                 $4,498.73
    098 Four Points Const 2016-3001.098                               $1,067.48   Book                                 $1,067.48
    098 Sign A Rama 51614                                             $8,006.25   Book                                 $8,006.25
    098 Sign A Rama 51965                                             $5,337.52   Book                                 $5,337.52
    098 Sign A Rama 59042                                             $1,180.43   Book                                 $1,180.43
    098 Sign A Rama 59041                                             $2,495.68   Book                                 $2,495.68
    098 Sign A Rama 59043                                             $3,821.59   Book                                 $3,821.59
    098 Sign A Rama 59753                                             $1,656.70   Book                                 $1,656.70
    098 The Maintenance Company 139809                                $2,875.42   Book                                 $2,875.42
    098 Springwise 137761                                             $7,506.91   Book                                 $7,506.91
    098 Springwise 137752                                             $7,986.10   Book                                 $7,986.10
    098 Mc Group 630570                                              $43,186.88   Book                                $43,186.88
    098 Sign A Rama 60270                                             $1,085.81   Book                                 $1,085.81
    098 Responsive Svc & Maint 254272                                 $5,239.47   Book                                 $5,239.47
    099 The Ga Group Inv# 922                                         $1,102.50   Book                                 $1,102.50
    099 David Lambrecht Inv 11566                                       $577.52   Book                                   $577.52
    099 The Ga Group Inv# 930                                         $3,989.98   Book                                 $3,989.98
    099 Atlanta Store Equipments Inv# 76516                           $9,974.98   Book                                 $9,974.98
    099 David Lambrecht                                                 $787.50   Book                                   $787.50
    099 The Construction Corporation App 1                           $24,149.98   Book                                $24,149.98
    099 The Construction Corp 099 App 2                              $32,024.98   Book                                $32,024.98
    099 The Construction Corp 2069                                      $577.52   Book                                   $577.52
    099 Priority Signs 55371                                          $9,187.48   Book                                 $9,187.48
    099 The Construction Corp 099 App 3                              $24,937.48   Book                                $24,937.48
    099 Atlanta Store Equipment 76516-A                               $9,974.98   Book                                 $9,974.98
    099 The Ga Group                                                  $1,680.02   Book                                 $1,680.02


                                                     Page 59 of 96
                Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 91 of 307
Benevis Corp.
Case No. 20-33918
Schedule AB40: Office Fixtures


                                                            Net book value of     Valuation method used for   Current value of
                               General description          debtor's interest            current value        debtor's interest
    099 Sign A Rama 21995                                             $1,365.02   Book                                 $1,365.02
    099 Sign A Rama 21996                                               $997.48   Book                                   $997.48
    099 Construction Corporation 099 Final                           $15,750.00   Book                                $15,750.00
    099 Atlanta Store Equipment 77806                                   $524.98   Book                                   $524.98
    099 Atlanta Store Equipment 77806-A                                 $524.98   Book                                   $524.98
    099 Sign A Rama 41939                                             $2,887.48   Book                                 $2,887.48
    099 Atlanta Store Equipment 78252                                   $735.02   Book                                   $735.02
    099 River Cove Development Rc013099-1                             $7,087.50   Book                                 $7,087.50
    099 Atlanta Store Equipment 78490                                 $1,680.02   Book                                 $1,680.02
    099 Atlanta Store Equipment 79226                                   $682.48   Book                                   $682.48
    099 A/Coe Communications 13581                                    $1,680.02   Book                                 $1,680.02
    099 Atlanta Store Equipment 80174                                 $5,775.02   Book                                 $5,775.02
    099 Michael Aragona 1-01-1070-17                                  $7,612.48   Book                                 $7,612.48
    099 Kirk Comm. Construction 099 001 5/4                          $36,225.00   Book                                $36,225.00
    099 Kirk Comm Construction 099 001 5/25                          $13,333.31   Book                                $13,333.31
    099 Atlanta Store Equipment 80174-Bal                             $6,037.48   Book                                 $6,037.48
    099 Ai Services Inc 439                                             $524.98   Book                                   $524.98
    099 Ariete International 5376                                     $7,087.50   Book                                 $7,087.50
    099 Ariete International 5381                                     $2,835.00   Book                                 $2,835.00
    099 Sign A Rama 52814                                             $2,414.98   Book                                 $2,414.98
    099 Kirk Commercial Construction 2046                             $2,310.02   Book                                 $2,310.02
    099 Kirk Commercial Const 099 002                                $36,225.00   Book                                $36,225.00
    099 Kirk Commercial Const 099 002                                $13,066.69   Book                                $13,066.69
    099 Kirk Commercial Construction 099 003                          $5,197.50   Book                                 $5,197.50
    099 Kirk Commercial Construc 099 003 Add                          $9,450.00   Book                                 $9,450.00
    099 J Copeland Construction 16117                                 $1,249.98   Book                                 $1,249.98
    099 Ariete International 5547                                       $761.20   Book                                   $761.20
    099 Sign A Rama 59017                                             $2,661.69   Book                                 $2,661.69
    099 Sign A Rama 59016                                             $1,258.98   Book                                 $1,258.98
    099 Mc Group 622839                                              $22,102.78   Book                                $22,102.78
    099 Sign A Rama 58843                                             $2,954.99   Book                                 $2,954.99
    099 The Maintenance Co 138395                                     $7,675.92   Book                                 $7,675.92
    099 Responsive Svc & Maint 252372                                 $4,103.60   Book                                 $4,103.60
    100 Jacobs Eng Group F8W82149-Apr11                               $3,726.55   Book                                 $3,726.55
    100 Atlanta Store Equipment Inv# 76443                           $17,929.65   Book                                $17,929.65
    100 Jacobs Eng Group F8W82149-May11                               $6,117.15   Book                                 $6,117.15
    100 Jacobs Eng Group F8W82149/50-Jul11                            $1,195.30   Book                                 $1,195.30
    100 Wbem&S Inv# 57897                                             $3,867.20   Book                                 $3,867.20
    100 Dck North America App 1                                      $49,218.73   Book                                $49,218.73
    100 Dck North America 100 App 2                                  $66,093.73   Book                                $66,093.73
    100 Dck North America 100 App 3                                  $49,218.73   Book                                $49,218.73
    100 Atlanta Store Equipment 76443-A                              $17,929.65   Book                                $17,929.65
    100 Priority Signs 55374                                          $8,789.05   Book                                 $8,789.05
    100 Sign A Rama 21971                                             $2,460.93   Book                                 $2,460.93
    100 Sign A Rama 21969                                               $843.75   Book                                   $843.75
    100 Jacobs Eng Group F8W82149/50-Oct2011                            $843.75   Book                                   $843.75
    100 Dck North America 100 Permit                                  $1,195.30   Book                                 $1,195.30
    100 Dck North America 100 Final                                  $24,960.95   Book                                $24,960.95
    100 Jacobs Eng Group F8W82149/50-Dec11                              $914.07   Book                                   $914.07
    100 Jtran & Jdstanfill Sal Alloc 2011                             $5,414.05   Book                                 $5,414.05
    100 Prophysics Innovations 15374                                    $914.07   Book                                   $914.07
    100 Sign A Rama 41019                                             $5,273.40   Book                                 $5,273.40
    100 Responsive Service Maint 195797                              $15,937.46   Book                                $15,937.46
    100 Atlanta Store Equipment 77807                                 $1,265.62   Book                                 $1,265.62
    100 Atlanta Store Equipment 77807-A                               $1,406.27   Book                                 $1,406.27


                                                     Page 60 of 96
                Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 92 of 307
Benevis Corp.
Case No. 20-33918
Schedule AB40: Office Fixtures


                                                            Net book value of     Valuation method used for   Current value of
                               General description          debtor's interest            current value        debtor's interest
    100 River Cove Development Rc014100-C                            $13,007.80   Book                                $13,007.80
    100 Atlanta Store Equipment 79017                                 $1,195.30   Book                                 $1,195.30
    100, Atlanta Store Equipment 79070                                $1,757.82   Book                                 $1,757.82
    100, River Cove Development Rc015100-Ga                           $7,031.23   Book                                 $7,031.23
    100, River Cove Development Rc015100 S                            $1,968.73   Book                                 $1,968.73
    100 Atlanta Store Equipment 79070-A                               $1,757.82   Book                                 $1,757.82
    100 The Maintenance Co 122924                                     $5,375.45   Book                                 $5,375.45
    100 Mc Group 624352                                              $14,624.43   Book                                $14,624.43
    100 Springwise 1377333                                            $8,025.57   Book                                 $8,025.57
    100 Sign A Rama 59407                                             $4,826.57   Book                                 $4,826.57
    100 Sign A Rama 59408                                             $1,253.11   Book                                 $1,253.11
    100 Responsive Svc & Maint 251551                                 $4,413.30   Book                                 $4,413.30
    100 Mc Group 643795                                               $1,013.51   Book                                 $1,013.51
    101 Jacobs Eng Group Inv# F8W82151-Apr11                          $1,358.21   Book                                 $1,358.21
    101 Brad Blome Inv# 2011 Ncdr 0401-05                             $1,066.80   Book                                 $1,066.80
    101 Jacobs Eng Group F8W82151-Jun11                               $2,787.90   Book                                 $2,787.90
    101 Jacobs Eng Group F8W82151-May11                               $6,329.77   Book                                 $6,329.77
    101 Atlanta Store Equipment 76704                                $18,228.51   Book                                $18,228.51
    101 The Construction Corp 101 App 1                              $53,613.30   Book                                $53,613.30
    101 The Construction Corp 101 App 2                              $71,484.37   Book                                $71,484.37
    101 Priority Sign 56384                                          $47,894.51   Book                                $47,894.51
    101 Sign A Rama 21993                                             $1,143.74   Book                                 $1,143.74
    101 Construction Corporation 101 App 3                           $53,613.30   Book                                $53,613.30
    101 Construction Corporation 2071                                 $3,860.15   Book                                 $3,860.15
    101 Jacobs Eng Group F8W82151/52-Oct11                            $3,574.20   Book                                 $3,574.20
    101 Jtran & Jdstanfill Sal Alloc 2011                             $5,432.82   Book                                 $5,432.82
    101 Sign A Rama 22335                                             $4,574.97   Book                                 $4,574.97
    101 Sign A Rama 22336                                             $2,930.88   Book                                 $2,930.88
    101 Sign A Rama 22337                                               $714.81   Book                                   $714.81
    101 Sign A Rama 22336                                             $6,614.27   Book                                 $6,614.27
    101 Construction Corporation 101 Final                           $26,449.24   Book                                $26,449.24
    101 Atlanta Store Equipment 76961                                   $714.81   Book                                   $714.81
    101 Atlanta Store Equipment 76704-A                              $18,585.96   Book                                $18,585.96
    101 The Maintenance Company 39009                                 $2,001.53   Book                                 $2,001.53
    101 Prophysics Innovations 16950                                    $786.30   Book                                   $786.30
    101 Atlanta Store Equipment 77532                                 $7,148.47   Book                                 $7,148.47
    101 The Ga Group 1022                                             $1,930.11   Book                                 $1,930.11
    101 Sign A Rama 40442                                             $4,789.43   Book                                 $4,789.43
    101, Tran & Stanfill Sal/Exp                                      $2,320.28   Book                                 $2,320.28
    101 Priority Sign 63413                                          $33,240.27   Book                                $33,240.27
    101 River Cove Development Rc013101                              $27,521.50   Book                                $27,521.50
    101 The Ga Group 1033                                             $1,787.14   Book                                 $1,787.14
    101 River Cove Development Rc013101-2                             $1,930.11   Book                                 $1,930.11
    101 Sign A Rama 40847                                             $5,790.27   Book                                 $5,790.27
    101 Atlanta Store Equipment 77705                                 $2,430.46   Book                                 $2,430.46
    101 Atlanta Store Equipment 77532-A                              $15,726.56   Book                                $15,726.56
    101 River Cove Development Rc013101-3                             $9,292.98   Book                                 $9,292.98
    101 Tran & Stanfill Rcls                                          $5,289.84   Book                                 $5,289.84
    101 Construction Concepts Corp 15-17                              $2,859.39   Book                                 $2,859.39
    101 Michael Aragona 1-01-941-15                                   $1,215.23   Book                                 $1,215.23
    101 Sign A Rama 48019                                             $2,216.00   Book                                 $2,216.00
    101 Sign A Rama 47915                                             $1,072.25   Book                                 $1,072.25
    101 Sign A Rama 47894                                             $6,505.08   Book                                 $6,505.08
    101 Ariete International 5047                                    $17,513.70   Book                                $17,513.70
    101 Construction Concepts Corp 15-147                             $5,289.84   Book                                 $5,289.84


                                                     Page 61 of 96
                Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 93 of 307
Benevis Corp.
Case No. 20-33918
Schedule AB40: Office Fixtures


                                                           Net book value of     Valuation method used for   Current value of
                              General description          debtor's interest            current value        debtor's interest
    101 Spectra Contract Flooring 200226310                          $9,710.62   Book                                 $9,710.62
    101 Construction Concepts Corp 18-1464                           $1,770.85   Book                                 $1,770.85
    101 Responsive Svc And Maint 246458                              $3,223.17   Book                                 $3,223.17
    101 Sign A Rama 58812                                            $2,991.17   Book                                 $2,991.17
    101 Sign A Rama 58813                                            $1,301.76   Book                                 $1,301.76
    101 J. Copeland Construction 17022                              $14,496.93   Book                                $14,496.93
    101 Sign A Rama 59753                                            $1,818.85   Book                                 $1,818.85
    101 Sign A Rama 58845                                           $15,013.52   Book                                $15,013.52
    101 Mc Group 627027                                             $30,242.65   Book                                $30,242.65
    101 Ariete Capex Hours                                           $2,377.62   Book                                 $2,377.62
    102 Jacobs Eng Group Inv# F8W82153-Apr11                         $1,030.57   Book                                 $1,030.57
    102 Jacobs Eng Group F8W82153-Jun11                              $9,569.45   Book                                 $9,569.45
    102 Brad C Blome 2011 Ncdr 0401-08                                 $883.34   Book                                   $883.34
    102 Jacobs Eng Group F8W82153-May11                              $1,251.39   Book                                 $1,251.39
    102 Brad Blome 2011 Ncdr 0601-07                                 $1,619.45   Book                                 $1,619.45
    102 Brad Blome 2011 Ncdr 0502-07                                   $888.90   Book                                   $888.90
    102 Atlanta Store Equipment 76705                               $20,979.16   Book                                $20,979.16
    102 Jacobs Eng Group F8W82153-Nov11                              $2,355.55   Book                                 $2,355.55
    102 Jacobs Eng Group F8W82153-Dec11                                $736.11   Book                                   $736.11
    102 Jacobs Eng Grp F8W82153-Jan12                                $7,729.18   Book                                 $7,729.18
    102 Jacobs Eng Grp F8W82153-Mar12                               $12,145.82   Book                                $12,145.82
    102 Jacobs Eng Grp F8W82153-Apr12                                $3,459.71   Book                                 $3,459.71
    102 Dimensional Construction 8678                               $59,259.26   Book                                $59,259.26
    102 Dimensional Construction 8679                               $80,972.21   Book                                $80,972.21
    102 Dimensional Construction 8680                                $1,030.57   Book                                 $1,030.57
    102 Dimensional Construction 8704                               $58,888.89   Book                                $58,888.89
    102 Priority Sign 59541                                         $69,930.55   Book                                $69,930.55
    102 Jacobs Engineering F8W82153-May12                            $4,343.05   Book                                 $4,343.05
    102 Sign A Rama 30084                                            $3,533.37   Book                                 $3,533.37
    102 Atlanta Store Equipment 76705-A                             $23,923.58   Book                                $23,923.58
    102 Dimensional Construction 102 Final                          $25,395.87   Book                                $25,395.87
    102 Sign A Rama 30159                                            $7,361.13   Book                                 $7,361.13
    102, Tran & Stanfill Sal/Exp                                     $7,548.75   Book                                 $7,548.75
    102 Atlanta Store Equipment 78252                                $2,135.02   Book                                 $2,135.02
    102 Sign A Rama 44050                                            $1,601.25   Book                                 $1,601.25
    102 Atlanta Store Equipment 78468                                $3,812.48   Book                                 $3,812.48
    102 J Copeland Construction 15204                               $42,699.98   Book                                $42,699.98
    102 J Copeland Construction 3009 102 2                          $52,612.50   Book                                $52,612.50
    102 Sign A Rama 54717                                            $8,845.62   Book                                 $8,845.62
    102 Design Sign Company 156311                                   $7,738.04   Book                                 $7,738.04
    102 Legacy Group Enterprise R45320                               $2,194.75   Book                                 $2,194.75
    102 Sign A Rama 58698                                            $4,110.40   Book                                 $4,110.40
    102 Sign A Rama 58695                                            $1,444.73   Book                                 $1,444.73
    102 Ariete International 5615Rev                                 $1,250.67   Book                                 $1,250.67
    102 J. Copeland Construction 17009                              $12,904.63   Book                                $12,904.63
    102 Sign A Rama 58696                                           $12,603.56   Book                                $12,603.56
    102 Mc Group 624035                                             $44,153.60   Book                                $44,153.60
    105 The Ga Group Inv# 935                                        $1,783.95   Book                                 $1,783.95
    105 The Ga Group 950                                             $4,691.09   Book                                 $4,691.09
    105 Priority Sign 56704                                          $7,333.35   Book                                 $7,333.35
    105 Atlanta Store Equipment 77173                               $18,830.33   Book                                $18,830.33
    105 The Ga Group 981                                             $2,048.24   Book                                 $2,048.24
    105 The Ga Group 980                                             $1,255.35   Book                                 $1,255.35
    105 The Construction Corp 105 App 1                             $56,160.74   Book                                $56,160.74
    105 The Construction Corp 105 App 2                             $72,678.59   Book                                $72,678.59


                                                    Page 62 of 96
                Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 94 of 307
Benevis Corp.
Case No. 20-33918
Schedule AB40: Office Fixtures


                                                           Net book value of     Valuation method used for   Current value of
                              General description          debtor's interest            current value        debtor's interest
    105 The Ga Group 982                                             $1,717.87   Book                                 $1,717.87
    105 Priority Sign 60332                                          $1,389.62   Book                                 $1,389.62
    105 The Ga Group 983                                             $3,766.05   Book                                 $3,766.05
    105 Atlanta Store Equipment 77173-A                             $18,830.33   Book                                $18,830.33
    105 Sign A Rama 40079A                                           $4,691.09   Book                                 $4,691.09
    105 The Construction Corp 105 App 3                             $57,482.17   Book                                $57,482.17
    105 The Construction Corp 105 Final                             $28,741.05   Book                                $28,741.05
    106 Dck North America 106 Final                                 $34,597.19   Book                                $34,597.19
    105 The Construction Corp 2173                                   $1,321.43   Book                                 $1,321.43
    105, Tran & Stanfill Sal/Exp                                     $6,133.36   Book                                 $6,133.36
    105 Legacy Group Enterprise R28968                               $1,354.74   Book                                 $1,354.74
    105 Legacy Group Enterprise R28965                               $3,567.31   Book                                 $3,567.31
    105 Sign A Rama 58177                                            $3,016.98   Book                                 $3,016.98
    105 Mc Group 605888                                              $2,974.70   Book                                 $2,974.70
    105 Sign A Rama 58084                                            $1,280.77   Book                                 $1,280.77
    105 Springwise 130754                                           $25,634.19   Book                                $25,634.19
    105 Mc Group 621423                                             $10,460.77   Book                                $10,460.77
    106 Brad Blome 2011 Ncdr 0701-08                                 $1,104.16   Book                                 $1,104.16
    106 The Ga Group Inv# 937                                        $2,296.32   Book                                 $2,296.32
    106 Brad Blome 2011 Ncdr 0901-08                                 $1,030.57   Book                                 $1,030.57
    106 The Ga Group 970                                             $8,097.24   Book                                 $8,097.24
    106 Atlanta Store Equipment 77138                               $23,555.53   Book                                $23,555.53
    106 Dck North America 106 App 1                                 $69,194.45   Book                                $69,194.45
    106 Dck North America 106 App 2                                 $95,694.47   Book                                $95,694.47
    106 The Ga Group                                                 $1,177.81   Book                                 $1,177.81
    106 Dck North America 106 App 3                                 $69,194.45   Book                                $69,194.45
    106 Priority Sign 60331                                          $6,845.84   Book                                 $6,845.84
    106 The Ga Group                                                 $2,281.97   Book                                 $2,281.97
    106 The Ga Group 987                                             $2,208.32   Book                                 $2,208.32
    106 The Ga Group 988                                             $1,177.81   Book                                 $1,177.81
    106 The Ga Group 985                                             $2,355.55   Book                                 $2,355.55
    106 Atlanta Store Equipment 77138-A                             $23,555.53   Book                                $23,555.53
    106 Dck North America 25028                                      $2,502.79   Book                                 $2,502.79
    106 Sign A Rama 40090A                                           $5,815.26   Book                                 $5,815.26
    106, Tran & Stanfill Sal/Exp                                     $5,490.00   Book                                 $5,490.00
    106 Prophysics Innovations 27805                                 $1,724.98   Book                                 $1,724.98
    106 Commercial Mlwrk & Install Inv_03113                         $3,629.59   Book                                 $3,629.59
    106 Quintech Inc 51501                                           $1,579.53   Book                                 $1,579.53
    106 Ariete International 5613                                      $998.19   Book                                   $998.19
    106 Sign A Rama 59057                                            $1,234.55   Book                                 $1,234.55
    106 Sign A Rama 59056                                            $4,292.83   Book                                 $4,292.83
    106 Mc Group 625917                                             $13,285.24   Book                                $13,285.24
    106 Springwise 137756                                            $7,942.83   Book                                 $7,942.83
    106 Kirk Commercial Construction 2518                            $4,435.60   Book                                 $4,435.60
    107 Jacobs Eng Group F8W82161-Aug11                              $1,030.57   Book                                 $1,030.57
    107 Brad Blome 2011 Ncdr 0901-05                                 $1,545.87   Book                                 $1,545.87
    107 Brad Blome 2011 Ncdr 0801-05                                 $1,619.45   Book                                 $1,619.45
    107 Jacobs Engineering F8W82161-Sep11                           $10,305.55   Book                                $10,305.55
    107 Atlanta Store Equipment 76709                               $22,819.43   Book                                $22,819.43
    107 Jacobs Eng Group F8W82161-Nov11                              $2,444.41   Book                                 $2,444.41
    107 Jacobs Eng Grp F8W82161/62-Jan12                             $1,177.81   Book                                 $1,177.81
    107 Jacobs Eng Grp F8W82161/62-Mar12                             $1,693.03   Book                                 $1,693.03
    107 Jacobs Engineering F8W82161/62-May12                         $8,833.34   Book                                 $8,833.34
    107. Jacobs Engineerin F8W82161/62-Jun12                         $1,251.39   Book                                 $1,251.39
    107 Dimensional Construction 8761                               $80,972.21   Book                                $80,972.21


                                                    Page 63 of 96
                Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 95 of 307
Benevis Corp.
Case No. 20-33918
Schedule AB40: Office Fixtures


                                                            Net book value of     Valuation method used for   Current value of
                               General description          debtor's interest            current value        debtor's interest
    107 Dimensional Construction 8753                                 $2,723.61   Book                                 $2,723.61
    107 Dimensional Construction 8752                                $59,625.00   Book                                $59,625.00
    107 Jacobs Eng Grp F8W82161/62-Aug12                              $1,545.87   Book                                 $1,545.87
    107 Dimensional Construction 8783                                $59,625.00   Book                                $59,625.00
    107 Atlanta Store Equipment 76709-A                              $23,187.48   Book                                $23,187.48
    107 Sign A Rama 40289                                             $5,079.16   Book                                 $5,079.16
    107 Sign A Rama 40227B                                           $10,305.55   Book                                $10,305.55
    107 Atlanta Store Equipment 77396                                 $1,104.16   Book                                 $1,104.16
    107 Dimensional Construction 8835                                 $8,465.29   Book                                 $8,465.29
    107 Dimensional Construction 8802                                $22,083.32   Book                                $22,083.32
    107 Priority Sign 60630                                          $27,604.18   Book                                $27,604.18
    107 River Cove Development                                          $809.69   Book                                   $809.69
    107 Atlanta Store Equipment 77561                                   $809.69   Book                                   $809.69
    107, Tran & Stanfill Sal/Exp                                      $6,698.61   Book                                 $6,698.61
    107 Priority Signs 78729                                          $1,693.03   Book                                 $1,693.03
    107 Sign A Rama 54358                                             $1,987.50   Book                                 $1,987.50
    107 The Maintenance Company 125393                                $1,855.79   Book                                 $1,855.79
    112 Brad Blome 2011 Ncdr 0701-03                                    $858.91   Book                                   $858.91
    112 The Ga Group 938                                              $1,898.40   Book                                 $1,898.40
    112 The Ga Group 971                                              $4,228.57   Book                                 $4,228.57
    112 Atlanta Store Equipment 77254                                $17,839.28   Book                                $17,839.28
    112 The Ga Group 990                                                $792.83   Book                                   $792.83
    112 Bobby Castle Construction 112 App 1                          $41,625.00   Book                                $41,625.00
    112 Bobby Castle Construction 112 App 2                          $56,160.74   Book                                $56,160.74
    112 Atlanta Store Equipment 77254-A                              $17,839.28   Book                                $17,839.28
    112 Sign A Rama 40224                                             $1,651.80   Book                                 $1,651.80
    112 The Ga Group 995                                              $1,585.72   Book                                 $1,585.72
    112 The Ga Group 996                                              $1,189.28   Book                                 $1,189.28
    112 The Ga Group 997                                              $4,666.69   Book                                 $4,666.69
    112 Sign A Rama 40226A                                            $4,492.87   Book                                 $4,492.87
    112 Sign A Rama 40226B                                              $924.98   Book                                   $924.98
    112 Bobby Castle Construction 112 App 3                          $40,964.26   Book                                $40,964.26
    112 Priority Sign 60627                                          $12,553.57   Book                                $12,553.57
    112 Bobby Castle Const 112 Final                                 $22,794.67   Book                                $22,794.67
    112, Tran & Stanfill Sal/Exp                                      $5,021.41   Book                                 $5,021.41
    112, Atlanta Store Equipment 79071                                $1,585.72   Book                                 $1,585.72
    112 Atlanta Store Equipment 79071-A                               $1,585.72   Book                                 $1,585.72
    112 Responsive Svc Maint 221509                                  $20,482.13   Book                                $20,482.13
    112 A/Coe Communications 13571                                    $1,916.09   Book                                 $1,916.09
    112 Sign A Rama 51750                                             $3,237.52   Book                                 $3,237.52
    112 Sign A Rama 59603                                             $4,547.01   Book                                 $4,547.01
    112 Sign A Rama 59666                                             $1,307.71   Book                                 $1,307.71
    112 Sign A Rama 59061                                             $4,809.19   Book                                 $4,809.19
    112 Springwise 137762                                             $7,640.62   Book                                 $7,640.62
    112 Mc Group 626442                                              $22,850.41   Book                                $22,850.41
    112 Ariete Capex Hours                                            $2,502.99   Book                                 $2,502.99
    125 River Cove Development Rc014000-R                             $3,958.32   Book                                 $3,958.32
    125 Sign A Rama 45647                                               $395.82   Book                                   $395.82
    125 Atlanta Store Equipment 78830                                   $854.16   Book                                   $854.16
    125 River Cove Development Rc014125-R2                            $1,520.82   Book                                 $1,520.82
    125 Priority Sign 81050                                           $1,083.37   Book                                 $1,083.37
    125 Leasehold Assets Transfer                                    $15,000.00   Book                                $15,000.00
    125 Tran & Stanfill Sal/Exp                                       $1,022.21   Book                                 $1,022.21
    125 Southern Security 7392                                          $229.13   Book                                   $229.13
    125 Michael Aragona 1-01-1028-16                                  $2,888.90   Book                                 $2,888.90


                                                     Page 64 of 96
                Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 96 of 307
Benevis Corp.
Case No. 20-33918
Schedule AB40: Office Fixtures


                                                           Net book value of      Valuation method used for   Current value of
                              General description          debtor's interest             current value        debtor's interest
    125 Contracting Solutions Ksp1-1917                                $866.69    Book                                   $866.69
    125 A/Coe Communications 15035                                     $479.16    Book                                   $479.16
    125 A/Coe Communications                                           $770.82    Book                                   $770.82
    125 Michael Aragona 1-01-1097-17                                  $2,187.48   Book                                 $2,187.48
    125 Ariete International 5379                                     $2,062.50   Book                                 $2,062.50
    125 Atlanta Store Equip 80350                                     $2,916.66   Book                                 $2,916.66
    125 Tbs Construction 125 001                                     $16,666.68   Book                                $16,666.68
    125 Michael Aragona 1-01-1120A-17                                  $250.02    Book                                   $250.02
    125 Tbs Construction 125 002                                     $17,291.63   Book                                $17,291.63
    125 Atlanta Store Equipment 80350 Bal                             $3,020.82   Book                                 $3,020.82
    125 Tbs Construction 125 003                                      $2,187.48   Book                                 $2,187.48
    125 Tbs Construction 125 004                                      $4,062.48   Book                                 $4,062.48
    125 Legacy Group Enterprise R52486                                 $518.23    Book                                   $518.23
    125 Ariete International 5625                                      $787.87    Book                                   $787.87
    125 Mc Group 622794                                               $5,946.85   Book                                 $5,946.85
    125 Springwise 137732                                             $3,463.56   Book                                 $3,463.56
    125 Sign A Rama 59404                                             $1,030.30   Book                                 $1,030.30
    126 Arc Abatement 18-03-042                                       $4,311.23   Book                                 $4,311.23
    126 Bradley Environmental Svxcs 1823-18                           $1,003.75   Book                                 $1,003.75
    126 Ariete International 5544                                      $682.08    Book                                   $682.08
    126 Mecca Construction Co 161803-A Rev                          $119,938.05   Book                               $119,938.05
    126 Ariete International 5555                                      $497.79    Book                                   $497.79
    126 Prophysics                                                    $1,344.44   Book                                 $1,344.44
    126 Ariete International 5514                                     $1,112.68   Book                                 $1,112.68
    126 Ariete International 5519                                     $1,183.80   Book                                 $1,183.80
    126 Bradley Environmental Svcs 1813-18                             $545.09    Book                                   $545.09
    126 Michael Aragona 1-01-1150-18                                 $12,570.76   Book                                $12,570.76
    126 Michael Aragona 1-01-1160-18                                   $973.31    Book                                   $973.31
    126 Michael Aragona 1-01-1174-18                                   $396.90    Book                                   $396.90
    126 Quintech 51502                                                $1,356.52   Book                                 $1,356.52
    126 Design Sign Co 1158278                                        $4,577.37   Book                                 $4,577.37
    126 R. Andrews Sal/Exp Allocation                                $10,463.23   Book                                $10,463.23
    126 Meca Construction Co 161803-C                                $41,410.33   Book                                $41,410.33
    126 The Maintenance Co 130771                                     $1,009.52   Book                                 $1,009.52
    126 Ariete International 5629                                    $24,025.75   Book                                $24,025.75
    126 Meca Construction Co 161803-B                               $119,938.05   Book                               $119,938.05
    126 Sign A Rama 57166                                             $6,493.83   Book                                 $6,493.83
    127 Michael Aragona 1-01-1151-18                                   $917.23    Book                                   $917.23
    127 Michael Aragona 1-01-1161-18                                   $914.37    Book                                   $914.37
    127 Michael Aragona 1-01-1175-18                                 $20,217.23   Book                                $20,217.23
    127 Atlanta Store Equipment 80638                                $25,032.70   Book                                $25,032.70
    127 Quintech 52329                                                $1,430.86   Book                                 $1,430.86
    127 Michael Aragona 1-01-1178-18                                  $4,661.25   Book                                 $4,661.25
    127 Atlanta Store Equipment 80638-Bal                            $25,422.17   Book                                $25,422.17
    127 Shamrock Builders 127 1                                     $164,281.97   Book                               $164,281.97
    127 Prophysics 29189                                              $1,732.50   Book                                 $1,732.50
    127 Michael Aragona 1-01-2002-18                                   $213.45    Book                                   $213.45
    127 Shamrock Builders 3012_127 2                                $167,164.30   Book                               $167,164.30
    127 Ariete International 5594                                    $17,563.70   Book                                $17,563.70
    127 Design Team 158987                                            $6,993.70   Book                                 $6,993.70
    127 Sign A Rama 57746                                             $9,803.46   Book                                 $9,803.46
    127 R. Andrews Sal/Exp Allocation                                 $6,855.78   Book                                 $6,855.78
    127 Ariete International 5630                                     $3,983.79   Book                                 $3,983.79
    127 Sign A Rama 58377                                              $857.01    Book                                   $857.01
    127 Southern Security Co 9848                                      $836.06    Book                                   $836.06


                                                    Page 65 of 96
                Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 97 of 307
Benevis Corp.
Case No. 20-33918
Schedule AB40: Office Fixtures


                                                           Net book value of      Valuation method used for   Current value of
                              General description          debtor's interest             current value        debtor's interest
    127 Shamrock Builders 3012_127 3                                 $73,431.34   Book                                $73,431.34
    128 Ariete International 5524                                     $1,644.60   Book                                 $1,644.60
    128 Esa Construction 3012.128 1                                 $213,396.83   Book                               $213,396.83
    128 Esa Construction 36390                                         $978.29    Book                                   $978.29
    128 Michael Aragona 1-01-1182-18                                 $19,962.82   Book                                $19,962.82
    128 Bradley Environmental Svcs 1864-18                             $563.71    Book                                   $563.71
    128 Prophysics Innovations 29324                                  $2,102.19   Book                                 $2,102.19
    128 Michael Aragona 1-2000-18                                     $6,815.36   Book                                 $6,815.36
    128 R. Andrews Sal/Exp Allocation                                 $6,208.19   Book                                 $6,208.19
    128 Quintech 54544                                                $1,751.79   Book                                 $1,751.79
    128 Michael Aragona 1-2011-19                                      $230.47    Book                                   $230.47
    128 Mc Group 610733                                               $6,678.81   Book                                 $6,678.81
    128 Esa Construction 3012.128 2                                 $213,396.83   Book                               $213,396.83
    128 Sign A Rama 58253                                            $10,668.51   Book                                $10,668.51
    128 Ariete International 5635                                    $22,276.15   Book                                $22,276.15
    128 Esa Construction 3012.128 3                                  $83,242.15   Book                                $83,242.15
    129 Prophysics Innovations 2160                                   $1,710.03   Book                                 $1,710.03
    129 Michael Aragona 1-01-2001-18                                 $17,747.16   Book                                $17,747.16
    129 Craig & Sweitzer Co 81735                                     $2,394.80   Book                                 $2,394.80
    129 Commercial Casework Ind 14877                                $12,587.99   Book                                $12,587.99
    129 Ariete International 5593                                    $10,029.63   Book                                $10,029.63
    129 Craig Sweitzer & Co 3012.129 001                            $165,775.15   Book                               $165,775.15
    129 542 Southbridge St Llc Ck Req 8.28                           $12,540.01   Book                                $12,540.01
    129 R. Andrews Sal/Exp Allocation                                 $2,757.33   Book                                 $2,757.33
    129 Michael Aragona 1-01-2012-19                                  $6,138.52   Book                                 $6,138.52
    129 Ariete International 5631                                     $6,357.55   Book                                 $6,357.55
    129 Commercial Casework Ind 15062                                $16,783.97   Book                                $16,783.97
    129 Commercial Casework Ind 15032                                $12,587.99   Book                                $12,587.99
    129 Quintech 55256                                                $1,797.54   Book                                 $1,797.54
    129 Mc Group 615333                                              $14,376.56   Book                                $14,376.56
    129 Sign A Rama 58915                                             $8,799.73   Book                                 $8,799.73
    129 Craig Sweitzer & Co 312.129 002                             $176,351.41   Book                               $176,351.41
    130 R. Andrews Sal/Exp Allocation                                 $4,212.77   Book                                 $4,212.77
    130 Rebranding Marketing Capex                                    $4,168.61   Book                                 $4,168.61
    130 Ariete International 5632                                    $10,849.49   Book                                $10,849.49
    130 Corus 360 8-152605                                            $4,781.89   Book                                 $4,781.89
    130 Micheal Aragona 1-01-2044-19                                 $20,228.18   Book                                $20,228.18
    130 Michael Aragona 1-01-2027-19                                 $20,228.18   Book                                $20,228.18
    131 Commercial Casework Ind 14878                                $12,086.60   Book                                $12,086.60
    131 Ariete International 5601                                     $9,972.37   Book                                 $9,972.37
    131 R. Andrews Sal/Exp Allocation                                 $1,985.26   Book                                 $1,985.26
    131 Shamrock Builders 131 1                                     $155,847.63   Book                               $155,847.63
    131 Michael Aragona 1-01-2013-19                                 $16,905.33   Book                                $16,905.33
    131 Ariete International 5628                                     $3,345.87   Book                                 $3,345.87
    131 Quintech 55132                                                $1,631.21   Book                                 $1,631.21
    131 Prophysics Innovations 29786                                  $2,349.00   Book                                 $2,349.00
    131 Commercial Casework Ind 15031                                $12,086.60   Book                                $12,086.60
    131 Commercial Cabinetry 15084                                   $16,115.44   Book                                $16,115.44
    131 Shamrock Builders 131 2                                     $155,847.63   Book                               $155,847.63
    131 Michael Aragona 1-01-2026-19                                  $5,973.56   Book                                 $5,973.56
    131 Sign A Rama 59736                                              $841.20    Book                                   $841.20
    131 Sign A Rama 59238                                            $10,273.67   Book                                $10,273.67
    131 Shamrock Builders 131 3                                      $59,008.14   Book                                $59,008.14
    131 Responsive Service & Maint 252338                             $2,436.20   Book                                 $2,436.20
    131 Responsive Svc & Maint 253776                                 $2,433.27   Book                                 $2,433.27


                                                    Page 66 of 96
                Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 98 of 307
Benevis Corp.
Case No. 20-33918
Schedule AB40: Office Fixtures


                                                           Net book value of      Valuation method used for   Current value of
                              General description          debtor's interest             current value        debtor's interest
    132 Ariete International 5603                                    $10,378.55   Book                                $10,378.55
    132 R. Andrews Sal/Exp Allocation                                 $2,871.64   Book                                 $2,871.64
    132 Michael Aragona 1-01-2015-19                                 $23,152.66   Book                                $23,152.66
    132 Ariete International 5633                                      $686.20    Book                                   $686.20
    132 Michael Aragona 1-01-2021-19                                  $7,547.18   Book                                 $7,547.18
    132 Commercial Casework Ind 15120                                $15,457.58   Book                                $15,457.58
    132 Independence Construction 180050-1                          $238,331.73   Book                               $238,331.73
    132 Independence Construction 180050-2                          $238,331.73   Book                               $238,331.73
    132 Prophysics Innovations 30134                                  $2,047.50   Book                                 $2,047.50
    132 Commercial Casework Industries 15199                         $15,457.58   Book                                $15,457.58
    132 Quintech 57406                                                $1,721.87   Book                                 $1,721.87
    132 Mc Group 628786                                              $13,553.83   Book                                $13,553.83
    132 Commercial Casework Ind 15223                                $19,704.19   Book                                $19,704.19
    132 Sign A Rama 59504                                            $13,985.46   Book                                $13,985.46
    132 Ariete International 5658                                    $13,242.23   Book                                $13,242.23
    132 Michael Aragona 1-01-2028-19                                  $4,453.88   Book                                 $4,453.88
    132 Sign A Rama Inv-10321                                         $1,344.38   Book                                 $1,344.38
    132 Independence Construction 180050-4                           $93,837.64   Book                                $93,837.64
    133 R. Andrews Sal/Exp Allocation                                 $2,295.30   Book                                 $2,295.30
    133 Prophysics Innovations 29667                                  $2,160.00   Book                                 $2,160.00
    133 Michael Aragona 1-01-2020-19                                 $32,760.95   Book                                $32,760.95
    133 Benco Dental 65026136                                         $1,628.86   Book                                 $1,628.86
    133 Tri-North Builders Inc 19040-01-1                             $3,838.00   Book                                 $3,838.00
    133 E. Sam Jones 1969342-01                                       $1,125.00   Book                                 $1,125.00
    133 Benco Dental 65026193                                         $2,244.37   Book                                 $2,244.37
    133 Tri-North Builders 19040-1                                  $300,328.65   Book                               $300,328.65
    133 Commercial Casework Ind 15186                                $23,515.50   Book                                $23,515.50
    133 E. Sam Jones 1969074-00                                      $13,791.02   Book                                $13,791.02
    133 E Sam Jones 1969074-01                                        $4,417.50   Book                                 $4,417.50
    133 Benco Dental 65026416                                         $3,900.03   Book                                 $3,900.03
    133 E. Sam Jones Distributor 1969074-05                           $6,457.50   Book                                 $6,457.50
    133 E. Sam Jones Distributor 1969074-04                           $1,081.25   Book                                 $1,081.25
    133 Michael Aragona 1-01-2033-19                                 $14,337.50   Book                                $14,337.50
    133 Commercial Casework Industries 15292                         $23,515.50   Book                                $23,515.50
    133 Prophysics Innovations 29988                                  $2,160.00   Book                                 $2,160.00
    133 Tax Connex May                                                $1,160.01   Book                                 $1,160.01
    133 Tri-North Builders 19040-2                                  $300,328.65   Book                               $300,328.65
    133 Commercial Casework Ind 15317                                $31,354.00   Book                                $31,354.00
    133 E. Sam Jones Distributors 1972719-00                          $1,957.50   Book                                 $1,957.50
    133 Corus 360 08-154418M                                          $5,509.89   Book                                 $5,509.89
    133 Mood Media 4240909                                            $3,250.69   Book                                 $3,250.69
    133 Mood Media 4240908                                            $8,367.99   Book                                 $8,367.99
    133 Quintech 57727                                                $2,270.57   Book                                 $2,270.57
    133 Ariete International 5661                                    $30,413.00   Book                                $30,413.00
    133 Mood Media 4240907                                           $16,824.66   Book                                $16,824.66
    133 Benco Dental 65027087                                        $14,945.94   Book                                $14,945.94
    133 Sign A Rama Inv-10299                                        $17,745.78   Book                                $17,745.78
    133 Henry Schein 67713586                                        $16,449.08   Book                                $16,449.08
    134 R. Andrews Sal/Exp Allocation                                  $833.80    Book                                   $833.80
    134 Tri-North Builders 19045-01-1                                 $7,267.50   Book                                 $7,267.50
    134 Tri-North Builders 19045-1                                  $216,028.91   Book                               $216,028.91
    134 Commerical Casework Industries 15261                         $18,104.15   Book                                $18,104.15
    134 Michael Aragona 1-01-2034-19                                  $8,243.37   Book                                 $8,243.37
    134 Commercial Casework Ind 15353                                $18,104.15   Book                                $18,104.15
    134 Ariete International 5662                                    $24,076.98   Book                                $24,076.98


                                                    Page 67 of 96
                Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 99 of 307
Benevis Corp.
Case No. 20-33918
Schedule AB40: Office Fixtures


                                                            Net book value of      Valuation method used for   Current value of
                               General description          debtor's interest             current value        debtor's interest
    134 Sign A Rama Inv-10329                                         $13,700.93   Book                                $13,700.93
    134 Commercial Caswork Ind 10457                                   $1,306.35   Book                                 $1,306.35
    134 Quintech 59950                                                 $1,873.24   Book                                 $1,873.24
    134 Tri-North Builders 19045-3                                    $66,688.11   Book                                $66,688.11
    134 Commercial Casework Ind 15378                                 $24,138.84   Book                                $24,138.84
    134 Tri-North Builders 19045-2                                   $216,028.91   Book                               $216,028.91
    134 Mc Group 633582                                                $8,519.03   Book                                 $8,519.03
    134 Michael Aragona 1-01-2029-19                                  $24,895.04   Book                                $24,895.04
    135 Michael Aragona 1-01-2032-19                                  $32,374.88   Book                                $32,374.88
    135 Michael Aragona 1-01-2045-19                                  $10,791.63   Book                                $10,791.63
    175 Quintech 61723                                                 $1,969.44   Book                                 $1,969.44
    176 Kirk Commercial Const 2870                                     $4,751.18   Book                                 $4,751.18
    177 Quintech 61724                                                 $1,561.00   Book                                 $1,561.00
    179 Responsive Service & Maint 251902                              $5,836.59   Book                                 $5,836.59
    179 Responsive Svc & Maint 253150                                  $2,620.20   Book                                 $2,620.20
    253 Connie Friendley & Sons 102115                                 $1,178.10   Book                                 $1,178.10
    253 One Stop Sign Shop 1162015                                      $568.73    Book                                   $568.73
    253 Connie Friendley & Sons 102115 2                                $690.60    Book                                   $690.60
    253 Connie Fridley & Sons 253 010816                               $2,437.50   Book                                 $2,437.50
    253 Ariete Capex Hours                                             $3,502.61   Book                                 $3,502.61
    254. Prophysics 20952                                               $731.25    Book                                   $731.25
    254 Michael Aragona 1-01-940-15                                     $731.25    Book                                   $731.25
    254 Michael Aragona 1-01-951-15                                    $1,259.40   Book                                 $1,259.40
    254 Four Points Construction 2015-490 1                           $12,187.50   Book                                $12,187.50
    254 Four Points Construction 2015-490 2                           $12,796.87   Book                                $12,796.87
    254 Michael Aragona 1-01-1027-16                                   $1,462.50   Book                                 $1,462.50
    254 Four Points Const 2015-490 3                                  $27,218.77   Book                                $27,218.77
    254 A/Coe Communications 14386                                     $2,843.77   Book                                 $2,843.77
    254 Elite Facility Services 417                                    $2,925.00   Book                                 $2,925.00
    254 Ariete International 5322                                       $528.15    Book                                   $528.15
    254 Hightech Signs Ck Req 5/19                                     $1,909.35   Book                                 $1,909.35
    254 Construction Concepts 17-2541                                   $690.60    Book                                   $690.60
    254 Polk Comm Ind Svc 121839                                       $4,265.62   Book                                 $4,265.62
    254 Construction Concepts 17-2540                                 $13,203.15   Book                                $13,203.15
    254 High Tech Signs                                                $1,218.75   Book                                 $1,218.75
    254 Bank Of America 12/31/2017 Tshirley                             $568.73    Book                                   $568.73
    254 Brazos Contractors 17908                                       $1,535.72   Book                                 $1,535.72
    254 Ariete Capex Hours                                             $7,506.75   Book                                 $7,506.75
    255 Prophysics 21321                                                $839.98    Book                                   $839.98
    256 Michael Argona 1-01-928-15                                     $1,014.74   Book                                 $1,014.74
    256 Prophysics Innovations 21960                                    $958.36    Book                                   $958.36
    256 Four Points Construction 2015-430 1                             $438.53    Book                                   $438.53
    256 Rds Solutions 2016-7                                           $2,424.06   Book                                 $2,424.06
    256 Ergos Technology Part B275468                                  $2,254.91   Book                                 $2,254.91
    256 The Maintenance Co 105718                                      $3,307.50   Book                                 $3,307.50
    256 Gabriel Acevedo 642017                                         $1,578.45   Book                                 $1,578.45
    256 Sign A Rama 52749                                              $1,860.27   Book                                 $1,860.27
    256 Responsive Svc & Maint 253942                                  $6,729.90   Book                                 $6,729.90
    257 Michael Argona 1-01-929-15                                       $50.00    Book                                    $50.00
    257 Four Points Construction 2015-720                               $613.63    Book                                   $613.63
    257 Michael Aragona 1-01-1029-16                                    $100.00    Book                                   $100.00
    257 Richard Najera Rn Builder 3002.257 1                            $354.52    Book                                   $354.52
    257 Ariete International 5332                                        $95.48    Book                                    $95.48
    257 Richard Najera 3002.257/16Palm1                                 $568.15    Book                                   $568.15
    257 Richard Najera Rn Builders 257 4                                $140.89    Book                                   $140.89


                                                     Page 68 of 96
               Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 100 of 307
Benevis Corp.
Case No. 20-33918
Schedule AB40: Office Fixtures


                                                          Net book value of     Valuation method used for   Current value of
                             General description          debtor's interest            current value        debtor's interest
    247 Richard Najera Rn Builders 257 3                              $254.52   Book                                   $254.52
    257 The Maintenance Company 119339                                 $86.37   Book                                    $86.37
    257 Rn Builders 17Palm2-1                                         $744.19   Book                                   $744.19
    257 Ariete Capex Hours                                          $1,190.95   Book                                 $1,190.95
    257 Bfnrg 627                                                   $1,372.64   Book                                 $1,372.64
    258 Four Points Const 258/513 061615                              $858.91   Book                                   $858.91
    258 Four Points Construction 2015-380 1                        $21,142.87   Book                                $21,142.87
    258 Prophysics Innovations 22167                                $1,585.72   Book                                 $1,585.72
    258 Four Points Construction 2015-380 3                         $6,937.50   Book                                 $6,937.50
    258 Four Points Construction 2015-380 2                        $40,964.26   Book                                $40,964.26
    258 Michael Aragona 1-01-949-15                                 $1,651.80   Book                                 $1,651.80
    258 Four Points Construction 2015-740                           $2,246.41   Book                                 $2,246.41
    258 A/Coe Communications 13878                                  $4,691.09   Book                                 $4,691.09
    258 Sam Malaeb 846741                                             $991.05   Book                                   $991.05
    258 Auld Sign Co Ck Req 3/2                                       $991.05   Book                                   $991.05
    258 Auld Sign Company 6067                                        $991.05   Book                                   $991.05
    258 Michael Aragona 1-01-1158-18                                  $406.25   Book                                   $406.25
    258 Absw Refrigeration 9252018                                  $3,671.69   Book                                 $3,671.69
    258 Absw Refrigeration 7/21/19                                  $5,369.57   Book                                 $5,369.57
    258 Ariete Capex Hours                                          $2,349.33   Book                                 $2,349.33
    259 Prophysics Innovations 22191                                $1,285.61   Book                                 $1,285.61
    259 The Kr Group 9139                                             $899.92   Book                                   $899.92
    259 A/Coe Communications 13603                                  $2,442.74   Book                                 $2,442.74
    259 Fce 12162016                                                $2,185.60   Book                                 $2,185.60
    259 Construction Concepts 15-145                                $5,213.11   Book                                 $5,213.11
    259 Bank Of America 12/31/2017 Rleyder                            $642.84   Book                                   $642.84
    261 Four Points Const 2016-3001.261 1                          $23,940.59   Book                                $23,940.59
    261 Ama Contracting Services 170045                             $1,512.01   Book                                 $1,512.01
    262 Michael Aragona 1-01-950-15                                 $1,443.75   Book                                 $1,443.75
    262 Prophysics 23270                                            $1,443.75   Book                                 $1,443.75
    262 Michael Aragona 1-01-959-15                                 $1,844.80   Book                                 $1,844.80
    262 Coastal Floor Covering Ck Req 7/28                          $4,331.25   Book                                 $4,331.25
    262 Servpro 5137805                                            $10,828.12   Book                                $10,828.12
    262 Heckel'S Home Repair 792577                                 $2,005.22   Book                                 $2,005.22
    262 Remodel Project                                             $9,223.97   Book                                 $9,223.97
    262 Sign A Rama 52420                                           $1,042.70   Book                                 $1,042.70
    262 The Maintenance Co 123146                                   $1,189.25   Book                                 $1,189.25
    262 Ariete Capex Hours                                          $3,716.55   Book                                 $3,716.55
    263 Fontaine General Contracting 2963                           $3,534.37   Book                                 $3,534.37
    263 Darryl'S Refrigeration 16107                                $1,925.00   Book                                 $1,925.00
    263 Darryl'S Refrigeration 16501                                $7,870.00   Book                                 $7,870.00
    263 The Maintenance Co 152108                                   $5,455.50   Book                                 $5,455.50
    264 The Maintenance Company 97380                               $1,691.66   Book                                 $1,691.66
    264 Atlanta Store Equipment 80118                               $3,081.27   Book                                 $3,081.27
    264 J Copeland Construction 15134                               $6,343.77   Book                                 $6,343.77
    264 The Maintenance Company 101325                              $1,510.43   Book                                 $1,510.43
    264 Sign A Rama 51630                                           $1,329.13   Book                                 $1,329.13
    264 Catter Design Group 934                                       $488.73   Book                                   $488.73
    264 Catter Design Group 935                                     $1,264.98   Book                                 $1,264.98
    265 Earl Daup Signs Ck Req 11/14                                  $858.91   Book                                   $858.91
    265 Earl Daup Signs Ck Req 11/14.2                                $858.91   Book                                   $858.91
    265 J.W. Morgan Construction 1905                               $5,031.26   Book                                 $5,031.26
    266 Sign A Rama 51046                                           $1,873.94   Book                                 $1,873.94
    266 Sign A Rama 56666                                             $928.64   Book                                   $928.64
    267 Haun Plumbing Llc 16-08182                                  $1,062.52   Book                                 $1,062.52


                                                   Page 69 of 96
               Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 101 of 307
Benevis Corp.
Case No. 20-33918
Schedule AB40: Office Fixtures


                                                              Net book value of     Valuation method used for   Current value of
                                 General description          debtor's interest            current value        debtor's interest
    268 Unique Granite Ck Req 8.16                                        $538.81   Book                                   $538.81
    268 Unique Granite & Marble Inv-0928                                  $638.21   Book                                   $638.21
    270 Burton'S Flooring Center                                       $12,656.25   Book                                $12,656.25
    270 The Maintenance Co 135272                                         $650.09   Book                                   $650.09
    271 Bfnrg 630                                                         $798.65   Book                                   $798.65
    272 Parkway Flooring Ck Req 10/1                                    $3,745.84   Book                                 $3,745.84
    272 Parkway Flooring Ck Req 10/2                                    $3,745.84   Book                                 $3,745.84
    272 Gary M. Mcduffie 1126                                           $2,596.51   Book                                 $2,596.51
    273 Warner Architectural Associates 1698                            $6,934.61   Book                                 $6,934.61
    273 Mcduffie Designs 1287                                           $1,917.54   Book                                 $1,917.54
    274 Fast Track Construction 1626                                   $46,992.73   Book                                $46,992.73
    274 Fast Track Construction 1622                                   $45,383.87   Book                                $45,383.87
    274 Fast Track Construction 16304                                  $22,367.19   Book                                $22,367.19
    278 Bk Connected Solutions 207133                                     $475.52   Book                                   $475.52
    280 Meckley Services Sm 151012                                     $13,101.29   Book                                $13,101.29
    280 Commercial Casework Ind 10653                                   $2,807.70   Book                                 $2,807.70
    Mrp Design Group, Inc.                                              $2,112.52   Book                                 $2,112.52
    Mrp Design Group, Inc.                                                $487.50   Book                                   $487.50
    Mrp Design Group, Inc.                                                $690.60   Book                                   $690.60
    Reclass From Corp To Clinic                                           $690.60   Book                                   $690.60
    361 Group Construction                                                $528.15   Book                                   $528.15
    City Of Hampton                                                       $446.85   Book                                   $446.85
    Advanced Wood Products                                              $4,468.73   Book                                 $4,468.73
    Move Fa To Lh Improvement                                          $23,968.73   Book                                $23,968.73
    App.3&4 Yuma 361 Group Constru                                     $30,062.48   Book                                $30,062.48
    Yuma Cip Li                                                           $406.27   Book                                   $406.27
    Sign A Rama #11843                                                  $1,543.73   Book                                 $1,543.73
    361 Group Construction #3628                                        $8,125.00   Book                                 $8,125.00
    Priority Sign #27727                                                $2,071.87   Book                                 $2,071.87
    Cabinets                                                            $4,062.52   Book                                 $4,062.52
    502 Bobby Castle Construction Rd 112408                             $1,389.62   Book                                 $1,389.62
    502, Advanced Wood Products 3166                                    $2,235.41   Book                                 $2,235.41
    502, All State Piping 2280                                            $664.57   Book                                   $664.57
    502 Consolidated Medical Tech 1534                                  $1,027.09   Book                                 $1,027.09
    502 Install Glass Wall                                              $1,268.73   Book                                 $1,268.73
    502 Atlanta Store Equipment Inv#75579                               $2,775.00   Book                                 $2,775.00
    502 C&R Services                                                   $10,979.15   Book                                $10,979.15
    502 Atlanta Store Equipment                                         $1,757.82   Book                                 $1,757.82
    502 The Construction Corp 2125                                     $25,395.87   Book                                $25,395.87
    502 Atlanta Store Equipment 77096                                  $17,000.00   Book                                $17,000.00
    502 The Construction Corp 2144                                     $18,402.79   Book                                $18,402.79
    502 Sign A Rama 23103                                               $5,815.26   Book                                 $5,815.26
    502, Tran & Stanfill Sal/Exp                                        $2,439.98   Book                                 $2,439.98
    502 River Cove Development Rc013502-1                               $4,216.69   Book                                 $4,216.69
    502 Atlanta Store Equipment 78527                                   $2,973.75   Book                                 $2,973.75
    502 River Cove Development Rc014502-Ga                              $7,014.98   Book                                 $7,014.98
    502 Beneficial Facilities 773844                                    $2,821.27   Book                                 $2,821.27
    502 Responsive Serv Maint 230958                                    $5,490.00   Book                                 $5,490.00
    502 The Maintenance Company 93234                                   $1,830.00   Book                                 $1,830.00
    502 The Maintenance Company 96627                                   $6,862.50   Book                                 $6,862.50
    502 Responsive Service & Maint 238257                               $3,431.25   Book                                 $3,431.25
    502 Sign A Rama 57557                                                 $811.37   Book                                   $811.37
    502 Sign A Rama 57549                                               $7,978.87   Book                                 $7,978.87
    502 J Copeland Construction 16170                                  $25,842.52   Book                                $25,842.52
    502 Mc Sign Company 597266                                          $4,613.10   Book                                 $4,613.10


                                                       Page 70 of 96
               Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 102 of 307
Benevis Corp.
Case No. 20-33918
Schedule AB40: Office Fixtures


                                                              Net book value of     Valuation method used for   Current value of
                                 General description          debtor's interest            current value        debtor's interest
    502 Design Team 159610                                             $13,505.87   Book                                $13,505.87
    Embree Const #03-030-1                                             $19,703.10   Book                                $19,703.10
    Ga Group 681 - Architectural Fees                                     $609.37   Book                                   $609.37
    Signs - Priority Signs #30682                                       $5,890.65   Book                                 $5,890.65
    Embree Const #030-1-4 Final                                        $12,390.60   Book                                $12,390.60
    Avtel - Sound Installation                                            $735.02   Book                                   $735.02
    Tuscon Contract Payment                                            $19,093.73   Book                                $19,093.73
    1972-Barker Morrissey Contract                                      $4,468.73   Book                                 $4,468.73
    2-Clinic030-Embree Construction                                    $26,000.02   Book                                $26,000.02
    Signs For Building                                                  $1,665.60   Book                                 $1,665.60
    Balance Of Subcontract                                              $3,696.90   Book                                 $3,696.90
    The Ga Group 698 - Tuscon, Az (503)                                 $1,995.02   Book                                 $1,995.02
    503, Embree Construction Group                                        $892.52   Book                                   $892.52
    503 Atlanta Store Equipment # 75580                                 $2,510.70   Book                                 $2,510.70
    503 Texas Fix & Interiors Inv# Tfi031007                            $6,276.76   Book                                 $6,276.76
    503 Texas Fix & Interior Inv# Tfi051013                             $9,580.35   Book                                 $9,580.35
    503, Texas Fix & Interior Inv# Tfi051014                            $3,567.83   Book                                 $3,567.83
    503,Texas & Fix & Interior Tfi051004                               $16,187.48   Book                                $16,187.48
    503 C&R Services Inv# 15286                                         $4,360.72   Book                                 $4,360.72
    503 Unicco Service Co 1523801                                         $733.30   Book                                   $733.30
    503 Atlanta Store Equipment                                        $11,892.83   Book                                $11,892.83
    503 The Construction Corp 2176                                     $12,223.20   Book                                $12,223.20
    503 River Cove Development Rc013503-1                               $3,303.59   Book                                 $3,303.59
    503 Atlanta Store Equipment 78528                                   $2,312.48   Book                                 $2,312.48
    503 River Cove Development Rc014503-Ga                              $5,351.78   Book                                 $5,351.78
    503 River Cove Development Rc014503-Hc                              $5,682.15   Book                                 $5,682.15
    503 Sign A Rama 44868                                               $6,078.59   Book                                 $6,078.59
    503 Atlanta Store Equipment 78939                                   $5,021.41   Book                                 $5,021.41
    503 River Cove Development Rc015503-S                              $28,741.05   Book                                $28,741.05
    503 The Ga Group 1122                                               $1,453.57   Book                                 $1,453.57
    503 The Ga Group 1123                                               $1,453.57   Book                                 $1,453.57
    503 Sign A Rama 46333                                               $4,691.09   Book                                 $4,691.09
    503, Atlanta Store Equipment 78939-A                                $5,066.64   Book                                 $5,066.64
    503, River Cove Development Rc015503-S2                             $9,580.35   Book                                 $9,580.35
    503 Sun Mechanical Contractors 801410161                              $991.05   Book                                   $991.05
    503 Ariete International 5273                                       $1,133.32   Book                                 $1,133.32
    503 The Maintenance Co 102263                                       $2,775.00   Book                                 $2,775.00
    503 Responsive Service Maint 241515                                $24,776.78   Book                                $24,776.78
    503 Fire & Life Safety 427305                                       $4,294.65   Book                                 $4,294.65
    503 Legacy Group Enterprise R46518                                  $2,009.70   Book                                 $2,009.70
    503 Sign A Rama 57622                                               $2,077.16   Book                                 $2,077.16
    503 Sign A Rama 57570                                               $2,538.81   Book                                 $2,538.81
    503 J Copeland Construction 16171                                  $31,898.72   Book                                $31,898.72
    503 Sign A Rama 57572                                               $5,595.32   Book                                 $5,595.32
    503 Design Team 159498                                             $26,813.18   Book                                $26,813.18
    503 Ariete Capex Hours                                              $3,319.61   Book                                 $3,319.61
    Millwork Tops & Sinks                                              $11,025.00   Book                                $11,025.00
    Architectural Documents                                             $1,522.52   Book                                 $1,522.52
    Construction Costs                                                 $22,050.00   Book                                $22,050.00
    Construction Costs                                                  $4,200.02   Book                                 $4,200.02
    Construction Costs                                                  $1,102.50   Book                                 $1,102.50
    Architectural Fees                                                  $1,995.02   Book                                 $1,995.02
    Bobby Castle Const. 504-2A                                         $29,400.02   Book                                $29,400.02
    Construction Costs                                                 $22,050.00   Book                                $22,050.00
    Master Signs Package                                                $1,312.48   Book                                 $1,312.48


                                                       Page 71 of 96
               Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 103 of 307
Benevis Corp.
Case No. 20-33918
Schedule AB40: Office Fixtures


                                                            Net book value of      Valuation method used for   Current value of
                               General description          debtor's interest             current value        debtor's interest
    Construction Costs                                                 $8,399.98   Book                                 $8,399.98
    Alston&Bird Lease Review                                            $630.00    Book                                   $630.00
    504, Sonitrol #2863863                                              $997.48    Book                                   $997.48
    504, Sonitrol #2863864                                             $2,152.52   Book                                 $2,152.52
    504-The Ga Group 659                                                $892.52    Book                                   $892.52
    504, Capitalize Lhi                                                $2,099.98   Book                                 $2,099.98
    504, Bobby Castle Construction - Final                             $4,725.00   Book                                 $4,725.00
    504 Rsm Inv# 158795                                                $9,910.72   Book                                 $9,910.72
    504 Atlanta Store Equip Inv# 76060                                 $2,250.02   Book                                 $2,250.02
    504 Trb Contracting Inc Inv# Ks1011-10                             $4,570.30   Book                                 $4,570.30
    504 Atlanta Store Equipment Inv# 76309                             $2,109.37   Book                                 $2,109.37
    504 Sign A Rama 22866                                              $5,005.57   Book                                 $5,005.57
    504 Atlanta Store Equipment 77693                                  $3,312.48   Book                                 $3,312.48
    504 Sign A Rama 41417                                              $2,870.84   Book                                 $2,870.84
    504 Unicco Service 1772915                                         $3,606.95   Book                                 $3,606.95
    504 The Ga Group 1053                                              $1,030.57   Book                                 $1,030.57
    504 Atlanta Store Equipment 78021                                  $5,520.87   Book                                 $5,520.87
    504 River Cove Development Rc013504-1                             $26,131.97   Book                                $26,131.97
    504 River Cove Development Rc013504-2                              $8,833.34   Book                                 $8,833.34
    504 Atlanta Store Equipment Co 78021-A                             $8,833.34   Book                                 $8,833.34
    504 The Ga Group 1067                                              $2,429.13   Book                                 $2,429.13
    504 Atlanta Store Equipment 78252                                  $2,650.02   Book                                 $2,650.02
    504 Tran & Stanfill Rcls                                           $4,416.63   Book                                 $4,416.63
    504 The Ga Group 1077                                              $2,134.74   Book                                 $2,134.74
    504 Atlanta Store Equipment 78725                                 $10,305.55   Book                                $10,305.55
    504 The Ga Group 1110                                              $6,330.55   Book                                 $6,330.55
    504 River Cove Development Rc014504-S                            $110,416.66   Book                               $110,416.66
    504 River Cove Development Rc014504-X                              $3,754.18   Book                                 $3,754.18
    504 River Cove Development Rc014504-S3                             $3,459.71   Book                                 $3,459.71
    504 River Cove Development Rc014504-S2                            $38,277.79   Book                                $38,277.79
    504 River Cove Development Rc014504-S4                             $1,913.92   Book                                 $1,913.92
    504 Sign A Rama 46262                                              $1,104.16   Book                                 $1,104.16
    504 Tran & Stanfill Sal/Exp                                        $4,122.24   Book                                 $4,122.24
    504 Atlanta Store Equipment 78725-A                               $11,409.71   Book                                $11,409.71
    504 Sign A Rama 45542                                              $2,576.37   Book                                 $2,576.37
    504 River Cove Development Rc015504-S                             $12,881.93   Book                                $12,881.93
    504 Construction Concepts Corp 15-09                               $3,533.37   Book                                 $3,533.37
    504 Atlanta Store Equipment 79510                                  $1,324.98   Book                                 $1,324.98
    504 A/Coe Communications 13681                                     $2,797.19   Book                                 $2,797.19
    504 A/Coe Communications 13813                                     $2,797.19   Book                                 $2,797.19
    504 Responsive Svc Maint 228667                                    $8,833.34   Book                                 $8,833.34
    504 Fire & Life Safety 422798                                      $4,711.11   Book                                 $4,711.11
    504 Sign A Rama 58625                                              $4,249.83   Book                                 $4,249.83
    504 J. Copeland Construction 17005                                $14,392.07   Book                                $14,392.07
    504 Mc Group 624905                                               $13,181.07   Book                                $13,181.07
    504 Sign A Rama 58626                                              $2,486.28   Book                                 $2,486.28
    504 J. Copeland Construction 17051                                 $1,644.47   Book                                 $1,644.47
    Architectural Fees                                                 $2,047.50   Book                                 $2,047.50
    Construction Costs                                                $33,599.98   Book                                $33,599.98
    Noble Signs Lighted Signs/Vinyl Graphics                           $9,450.00   Book                                 $9,450.00
    Construction Costs                                                $25,200.00   Book                                $25,200.00
    Construction Costs                                                 $1,522.52   Book                                 $1,522.52
    Master Sign Package                                                $1,417.50   Book                                 $1,417.50
    Construction Costs                                                $12,075.02   Book                                $12,075.02
    Northwood Jackson, Ms 505                                           $892.52    Book                                   $892.52


                                                     Page 72 of 96
               Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 104 of 307
Benevis Corp.
Case No. 20-33918
Schedule AB40: Office Fixtures


                                                             Net book value of     Valuation method used for   Current value of
                                General description          debtor's interest            current value        debtor's interest
    Alson&Bird Lease Review                                              $524.98   Book                                   $524.98
    Alston&Bird Lease Review                                             $735.02   Book                                   $735.02
    505, Sonitrol 2895249                                                $945.00   Book                                   $945.00
    505, Millwork Tops & Sink                                         $11,549.98   Book                                $11,549.98
    505, Bobby Castle Construction                                     $5,145.02   Book                                 $5,145.02
    505-The Ga Group 655                                                 $892.52   Book                                   $892.52
    505, Capitalize Lhi                                                $2,520.00   Book                                 $2,520.00
    505 Carter Burgess F8W82103-Mar09                                  $1,208.32   Book                                 $1,208.32
    505 Bobby Castle Construction Appl 3                               $2,235.41   Book                                 $2,235.41
    505 Texas Fixtures & Interiors 2009.22                             $4,410.41   Book                                 $4,410.41
    505 Bobby Castle Construction Appl 2                               $9,968.73   Book                                 $9,968.73
    505 Bobby Castle Construction Appl 1                               $9,968.73   Book                                 $9,968.73
    505 Atlanta Store Equipment # 75457                                $1,982.17   Book                                 $1,982.17
    505 Trb Contracting Inc Ksjax 1                                    $4,921.85   Book                                 $4,921.85
    505 Trb Contracting Inc. Inv# Ks Jaxms 2                           $9,492.15   Book                                 $9,492.15
    505 Responsive Svc Maintenance 172939                             $12,304.70   Book                                $12,304.70
    505 Bobbie Castle Construction 101811                              $1,335.95   Book                                 $1,335.95
    505 Bobby Castle Construction Gl010612                             $3,585.90   Book                                 $3,585.90
    505 Sign A Rama 22864                                              $5,203.15   Book                                 $5,203.15
    505 Keely Construction 9                                           $8,085.95   Book                                 $8,085.95
    505 The Ga Group                                                     $984.40   Book                                   $984.40
    505 Atlanta Store Equip 78005                                      $4,851.53   Book                                 $4,851.53
    505 River Cove Development Rc013505-1                             $22,500.02   Book                                $22,500.02
    505 Atlanta Store Equipment 78005-A                                $4,921.85   Book                                 $4,921.85
    505 River Cove Development Rc013505-2                              $7,382.78   Book                                 $7,382.78
    505 Sign A Rama 42904                                              $2,671.90   Book                                 $2,671.90
    505 Sign A Rama 42919                                              $1,968.73   Book                                 $1,968.73
    505 Tran & Stanfill Rcls                                           $4,148.43   Book                                 $4,148.43
    505 River Cove Development Rc014505-1                              $3,515.65   Book                                 $3,515.65
    505 The Ga Group 1112                                              $5,414.05   Book                                 $5,414.05
    505 The Maintenance Company 94153                                    $843.75   Book                                   $843.75
    505 The Maintenance Company 94141                                    $914.07   Book                                   $914.07
    505 The Maintenance Company 98110                                  $3,585.90   Book                                 $3,585.90
    505 Sign A Rama 51844                                              $3,375.00   Book                                 $3,375.00
    505 J Copeland Construction 3007 505 2                            $41,031.53   Book                                $41,031.53
    505 J Copeland Construction 3007 505 1                            $59,736.52   Book                                $59,736.52
    505 J Copeland Construction 3007.505 3                            $42,523.48   Book                                $42,523.48
    505 J Copeland Construction 3007.505 4                            $18,362.23   Book                                $18,362.23
    505 J Copeland Construction 3007.505 5                            $18,362.23   Book                                $18,362.23
    505 The Maintenance Company 122073                                 $4,379.95   Book                                 $4,379.95
    505 Design Sign Company 156814                                     $2,917.10   Book                                 $2,917.10
    505 Sign A Rama 58738                                              $3,993.21   Book                                 $3,993.21
    505 Ariete International 5615Rev                                   $1,366.77   Book                                 $1,366.77
    505 J. Copeland Construction 17008                                $14,020.21   Book                                $14,020.21
    505 Mc Group 623582                                               $29,817.68   Book                                $29,817.68
    505 Sign A Rama 58739                                              $4,340.97   Book                                 $4,340.97
    505 Responsive Svc & Maint 253031                                  $3,734.56   Book                                 $3,734.56
    505 Responsive Svc & Maint 252373                                    $972.87   Book                                   $972.87
    505 Sign A Rama Inv-10599                                          $1,107.11   Book                                 $1,107.11
    505 Sign A Rama Inv-11349                                          $4,609.45   Book                                 $4,609.45
    Construction Costs                                                $30,975.02   Book                                $30,975.02
    Castle Construction                                                  $630.00   Book                                   $630.00
    Muzak                                                              $1,207.52   Book                                 $1,207.52
    Illuminate,Non-Illuminate Sign                                     $6,824.98   Book                                 $6,824.98
    Melody Music Company                                               $1,522.52   Book                                 $1,522.52


                                                      Page 73 of 96
               Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 105 of 307
Benevis Corp.
Case No. 20-33918
Schedule AB40: Office Fixtures


                                                            Net book value of     Valuation method used for   Current value of
                               General description          debtor's interest            current value        debtor's interest
    506, Sonitrol #2894624                                            $1,050.02   Book                                 $1,050.02
    506, Ga Group 709                                                 $1,600.00   Book                                 $1,600.00
    506, Embree Construction Appl1                                   $29,925.00   Book                                $29,925.00
    506, Sign A Rama 13431                                            $1,365.02   Book                                 $1,365.02
    506-Embree Contruction Group Inc, App #2                         $39,375.00   Book                                $39,375.00
    506-Embree Construction Group - App# 1                           $29,400.02   Book                                $29,400.02
    506 The Ga Group 703                                              $2,047.50   Book                                 $2,047.50
    506, Embree Construction Group Appl 4                            $12,337.48   Book                                $12,337.48
    506, Capitalize Lhi                                               $2,887.48   Book                                 $2,887.48
    506 Construction                                                    $906.27   Book                                   $906.27
    506 Construction/Expansion                                        $8,156.25   Book                                 $8,156.25
    506,Bobby Castle Const 506 Expand App 3                           $1,812.48   Book                                 $1,812.48
    506,Bobby Castle Const 506 Expand App 2                           $8,156.25   Book                                 $8,156.25
    506 Atlanta Store Equipment # 75578                               $2,444.63   Book                                 $2,444.63
    506 Rsm Inv# 172086                                               $3,799.98   Book                                 $3,799.98
    506 Bobby Castle Construction Gl122811                            $3,832.13   Book                                 $3,832.13
    506 Sign A Rama 22872                                             $3,999.99   Book                                 $3,999.99
    506 Responsive Service Maint 195522                               $8,919.67   Book                                 $8,919.67
    506 Atlanta Store Equipment 77692                                 $6,276.76   Book                                 $6,276.76
    506 The Ga Group 1050                                               $858.91   Book                                   $858.91
    506 Atlanta Store Equipment 77998                                 $4,426.80   Book                                 $4,426.80
    506 The Construction Corp 2270                                   $18,500.02   Book                                $18,500.02
    506 Atlanta Store Equipment 77998-A                               $4,228.57   Book                                 $4,228.57
    506 The Construction Corp 2279                                   $10,241.09   Book                                $10,241.09
    506 Sign A Rama 42257                                                $64.31   Book                                    $64.31
    506 Tran & Stanfill Rcls                                          $3,333.36   Book                                 $3,333.36
    506 River Cove Development Rc014506-1                             $3,171.45   Book                                 $3,171.45
    506 Atlanta Store Equipment 79810                                 $1,850.02   Book                                 $1,850.02
    506 A/Coe Communications 14339                                    $3,039.30   Book                                 $3,039.30
    506 Design Team 154967                                            $4,736.34   Book                                 $4,736.34
    506 Sign A Rama 58742                                             $5,168.75   Book                                 $5,168.75
    506 J. Copeland Construction 17006                               $13,542.12   Book                                $13,542.12
    506 Mc Group 625160                                              $25,721.82   Book                                $25,721.82
    506 Sign A Rama Inv-10319                                         $8,115.05   Book                                 $8,115.05
    506 J. Copeland Construction 17051                                $1,582.97   Book                                 $1,582.97
    Architectural Fees                                                  $945.00   Book                                   $945.00
    Construction Costs                                               $34,125.02   Book                                $34,125.02
    Construction Costs                                               $45,675.00   Book                                $45,675.00
    Construction Costs                                               $34,125.02   Book                                $34,125.02
    507, Install Signs                                                $7,350.02   Book                                 $7,350.02
    Tucson E, Construction Costs                                     $33,599.98   Book                                $33,599.98
    507, Millwork Package                                            $12,337.48   Book                                $12,337.48
    507, Embree Construction Group #Appl 4                           $47,250.00   Book                                $47,250.00
    507, Embree Construction Group - Final                           $12,600.00   Book                                $12,600.00
    507, Texas Fixtures- Material Pack                                $4,619.98   Book                                 $4,619.98
    507, Advanced Automation #67955                                   $1,942.48   Book                                 $1,942.48
    507, Advanced Automation #67950                                   $2,205.00   Book                                 $2,205.00
    507, Sonitrol #3005649                                              $997.48   Book                                   $997.48
    507, Embree Construction Group Appl 1                            $34,125.02   Book                                $34,125.02
    507, Embree Construction Group Appl 2                            $45,150.02   Book                                $45,150.02
    507, Embree Group 307630100001                                    $5,092.48   Book                                 $5,092.48
    507, Ga Group 715                                                 $1,890.00   Book                                 $1,890.00
    507 Hvac Unit Replacement                                         $5,800.02   Book                                 $5,800.02
    507 Atlanta Store Equipment #75581                                $2,576.78   Book                                 $2,576.78
    507 Texas Fix & Interiors Inv# Tfi031008                          $2,378.55   Book                                 $2,378.55


                                                     Page 74 of 96
               Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 106 of 307
Benevis Corp.
Case No. 20-33918
Schedule AB40: Office Fixtures


                                                            Net book value of     Valuation method used for   Current value of
                               General description          debtor's interest            current value        debtor's interest
    507-Texas Fix & Interiors Inv# Tfi051016                          $3,766.05   Book                                 $3,766.05
    507 Texas Fixtures Inv# 062210                                    $7,598.24   Book                                 $7,598.24
    507, Rsm Inv# 155456                                              $2,907.15   Book                                 $2,907.15
    507 C&R Commerical Inv# 15288                                     $3,515.65   Book                                 $3,515.65
    507 Atlanta Store Equipment 77465                                $13,986.08   Book                                $13,986.08
    507 The Construction Corp 2177                                   $13,249.98   Book                                $13,249.98
    507 River Cove Development Rc014507X                              $3,901.42   Book                                 $3,901.42
    507 Sign A Rama 44867                                             $6,772.19   Book                                 $6,772.19
    507 Atlanta Store Equipment 78938                                 $5,962.50   Book                                 $5,962.50
    507 Priority Sign 84159                                           $6,698.61   Book                                 $6,698.61
    507 River Cove Development Rc015507-S                            $29,076.39   Book                                $29,076.39
    507, Atlanta Store Equipment 78938-A                              $5,962.50   Book                                 $5,962.50
    507, River Cove Development Rc015507-S2                           $9,569.45   Book                                 $9,569.45
    507 Responsive Svc Maint 228354                                   $4,343.05   Book                                 $4,343.05
    507 Sign A Rama 57624                                             $1,256.11   Book                                 $1,256.11
    507 Sign A Rama 57565                                             $2,872.37   Book                                 $2,872.37
    507 J Copeland Construction 16172                                $34,492.10   Book                                $34,492.10
    507 Sign A Rama 57566                                             $1,062.91   Book                                 $1,062.91
    507 Design Team 159497                                           $21,077.90   Book                                $21,077.90
    507 Ariete Capex Hours                                            $3,431.37   Book                                 $3,431.37
    Construction Costs                                               $28,350.00   Book                                $28,350.00
    Construction Costs                                               $38,324.98   Book                                $38,324.98
    Muzak - Mid-Continent 289194                                        $682.48   Book                                   $682.48
    Master Signs                                                      $1,417.50   Book                                 $1,417.50
    Cabinet Sign                                                      $3,622.50   Book                                 $3,622.50
    Delta Cabling Services                                            $2,835.00   Book                                 $2,835.00
    Install Hdtv'S & Equip.                                             $787.50   Book                                   $787.50
    Re Fee - Tyler                                                    $4,304.98   Book                                 $4,304.98
    508, Embree Construction Group Appl 4                            $11,812.50   Book                                $11,812.50
    508, Texas Fixtures - Material Pack                               $4,934.98   Book                                 $4,934.98
    508,Texas Fixtures - Millwork                                    $12,000.00   Book                                $12,000.00
    508, Sonitrol #3042117                                            $1,050.02   Book                                 $1,050.02
    508, Herschman Architects 0009205                                   $735.02   Book                                   $735.02
    508, Muzak 290461                                                   $787.50   Book                                   $787.50
    508, Herschman Architects 0008553                                 $3,097.52   Book                                 $3,097.52
    508 Herschman Architects 8553                                       $682.48   Book                                   $682.48
    508, Capitalize Lhi                                               $2,520.00   Book                                 $2,520.00
    508 Texas Fixt & Interiors #Tfi110909                             $1,387.50   Book                                 $1,387.50
    508 C&R Services In                                               $4,359.40   Book                                 $4,359.40
    508 The Construction Corporation 2100                             $1,472.21   Book                                 $1,472.21
    508 Atlanta Store Equipment 77293                                 $4,416.63   Book                                 $4,416.63
    508 The Construction Corp Tyler 508                               $1,913.92   Book                                 $1,913.92
    508 The Ga Group 1055                                             $1,030.57   Book                                 $1,030.57
    508 Atlanta Store Equipment 78096-A                               $7,140.31   Book                                 $7,140.31
    508 Atlanta Store Equipment 78096                                 $5,668.03   Book                                 $5,668.03
    508 River Cove Development Rc013508-1                            $32,388.87   Book                                $32,388.87
    508 River Cove Development Rc013508-2                            $11,041.66   Book                                $11,041.66
    508 Sign A Rama 43123                                             $6,477.79   Book                                 $6,477.79
    508 Priority Sign 72656                                           $3,533.37   Book                                 $3,533.37
    508 Tran & Stanfill Rcls                                          $3,901.42   Book                                 $3,901.42
    508 Atlanta Store Equipment 78429                                 $2,222.21   Book                                 $2,222.21
    508 River Cove Development Rc014508-S                             $6,666.69   Book                                 $6,666.69
    508 River Cove Development Rc014508-Ga                            $2,502.79   Book                                 $2,502.79
    508 River Cove Development Rc014508Ga1                            $1,619.45   Book                                 $1,619.45
    508 The Maintenance Co 104953                                    $23,187.48   Book                                $23,187.48


                                                     Page 75 of 96
               Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 107 of 307
Benevis Corp.
Case No. 20-33918
Schedule AB40: Office Fixtures


                                                           Net book value of     Valuation method used for   Current value of
                              General description          debtor's interest            current value        debtor's interest
    508 Atlanta Store Equipment 80175                                $9,201.39   Book                                 $9,201.39
    508 Michael Aragona 1-01-1071-17                                $11,777.76   Book                                $11,777.76
    508 Atlanta Store Equipment 80176-Bal                           $11,041.66   Book                                $11,041.66
    508 Sign A Rama 52813                                            $3,754.18   Book                                 $3,754.18
    508 Brazos Contractors 508 1                                    $59,625.00   Book                                $59,625.00
    508 Brazos Contractors 508 2                                    $59,625.00   Book                                $59,625.00
    508 American Plumbing Co 617-333778                              $7,287.48   Book                                 $7,287.48
    508 American Plumbing 14000071817                                $4,490.29   Book                                 $4,490.29
    508 Ariete International 5389                                      $883.34   Book                                   $883.34
    508 Ariete International 5380                                   $11,041.66   Book                                $11,041.66
    508 Brazos Contractors 508 1 Remodel                            $31,652.76   Book                                $31,652.76
    508 Ariete International 5404                                      $809.69   Book                                   $809.69
    508 Brazos Contractors 508 2 Remodel                             $3,533.37   Book                                 $3,533.37
    508 Brazos Contractors 508 3 Remodel                             $1,324.98   Book                                 $1,324.98
    508 Brazos Contractors 508 4                                    $14,354.13   Book                                $14,354.13
    508 Brazos Contractors 508 4 Remodel                             $4,122.24   Book                                 $4,122.24
    508 Brazos Contractors 508 3                                     $3,975.00   Book                                 $3,975.00
    508 Beer Wells 5/18/17 Manual Check                              $7,729.18   Book                                 $7,729.18
    508 The Maintenance Co 115362                                    $1,693.03   Book                                 $1,693.03
    508 Commercial Mlwrk/Install Inv_02980                           $4,931.93   Book                                 $4,931.93
    508 Spectra Flooring 200227548                                   $1,715.24   Book                                 $1,715.24
    508 Spectra Flooring 200228171                                     $991.70   Book                                   $991.70
    508 Ariete International 5498                                      $990.71   Book                                   $990.71
    508 Ariete International 5512                                    $4,372.50   Book                                 $4,372.50
    508 Responsive Svc And Maint 245636                             $13,953.51   Book                                $13,953.51
    508 Brazos Contractors 18172                                     $5,300.57   Book                                 $5,300.57
    508 Sign A Rama 58268                                            $2,202.05   Book                                 $2,202.05
    508 Mc Group 609647                                              $4,520.32   Book                                 $4,520.32
    508 J. Copeland Construction 16202                              $32,300.05   Book                                $32,300.05
    508 Mc Group 617779                                             $13,135.54   Book                                $13,135.54
    508 Responsive Svc & Maint 252958                                $9,519.23   Book                                 $9,519.23
    510, Noble Signs 6809                                            $5,249.98   Book                                 $5,249.98
    510, Embree Construction Group Appl 4                           $12,600.00   Book                                $12,600.00
    510, Sonitrol                                                    $1,050.02   Book                                 $1,050.02
    510, Sonitrol 3042118                                            $3,570.02   Book                                 $3,570.02
    510, Muzak 289238                                                  $682.48   Book                                   $682.48
    510, Embree Construction Grp Appl 1                             $27,825.02   Book                                $27,825.02
    510-Carter Burgess-3073127                                       $4,147.48   Book                                 $4,147.48
    510 Sign A Rama 13558                                            $1,365.02   Book                                 $1,365.02
    510 Texas Fixt & Interiors #Tfi110910                            $1,400.00   Book                                 $1,400.00
    510 Dennis Laslay Inv# 174                                       $1,335.95   Book                                 $1,335.95
    510 Trb Contracting Inv# Ks Lvtx 1                               $1,898.40   Book                                 $1,898.40
    510 Atlanta Store Equip Inv# 76412                               $3,304.68   Book                                 $3,304.68
    510 The Construction Corp 2094                                  $25,395.87   Book                                $25,395.87
    510 Sign A Rama 22661                                            $5,373.63   Book                                 $5,373.63
    510 Sign A Rama 22789                                            $1,987.50   Book                                 $1,987.50
    510 Atlanta Store Equipment 77083                               $13,249.98   Book                                $13,249.98
    510 The Construction Corp 2147                                   $6,919.43   Book                                 $6,919.43
    510 River Cove Development Rc0072012                             $2,222.21   Book                                 $2,222.21
    510, Tran & Stanfill Sal/Exp                                     $2,671.90   Book                                 $2,671.90
    510 Responsive Service Maint 195794                              $4,195.82   Book                                 $4,195.82
    510 Sign A Rama 41563                                            $3,386.13   Book                                 $3,386.13
    510 Sign A Rama 71473                                            $4,563.87   Book                                 $4,563.87
    510 River Cove Dental Rc014510-Ga                                $7,287.48   Book                                 $7,287.48
    510 Atlanta Store Equipment 78923Corr                            $1,324.98   Book                                 $1,324.98


                                                    Page 76 of 96
               Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 108 of 307
Benevis Corp.
Case No. 20-33918
Schedule AB40: Office Fixtures


                                                           Net book value of     Valuation method used for   Current value of
                              General description          debtor's interest            current value        debtor's interest
    510 River Cove Development Rc014510Ga2                           $2,502.79   Book                                 $2,502.79
    510 River Cove Development Rc014510Ga1                           $1,619.45   Book                                 $1,619.45
    510 Responsive Service Maint 219339                              $5,520.87   Book                                 $5,520.87
    510 Ariete International Inc 5028                                  $809.69   Book                                   $809.69
    510 Ariete International 5043                                      $809.69   Book                                   $809.69
    510 Atlanta Store Equipment 79644                                $8,465.29   Book                                 $8,465.29
    510 Meca Construction Co 141507A                                $22,451.37   Book                                $22,451.37
    510 Meca Construction Co 141507C Final                           $5,005.57   Book                                 $5,005.57
    510 Meca Construction Co 141507B                                $23,187.48   Book                                $23,187.48
    510 Michael Aragona 1-01-658-16                                  $5,815.26   Book                                 $5,815.26
    510 Sign A Rama 49116                                            $3,827.76   Book                                 $3,827.76
    510 A/Coe Communications 14325                                   $4,269.47   Book                                 $4,269.47
    510 Sign A Rama 49089                                            $2,429.13   Book                                 $2,429.13
    510 Sign A Rama 58279                                            $3,364.41   Book                                 $3,364.41
    510 Mc Group 608991                                              $8,243.21   Book                                 $8,243.21
    510 J. Copeland Construction 16200                              $32,300.05   Book                                $32,300.05
    510 Sign A Rama 58281                                            $7,413.27   Book                                 $7,413.27
    510 Mc Group 621185                                             $34,205.28   Book                                $34,205.28
    510 Ariete Capex Hours                                           $9,621.09   Book                                 $9,621.09
    511, Architectural Fees                                          $1,890.00   Book                                 $1,890.00
    511, Carter Burgess 3192481                                        $630.00   Book                                   $630.00
    511, Bobby Castle Construction                                  $30,975.02   Book                                $30,975.02
    511, Bobby Castle Construction Appl 4                           $11,287.52   Book                                $11,287.52
    511, Sign A Rama 13840                                             $682.48   Book                                   $682.48
    511, Noble Signs #6842                                           $5,775.02   Book                                 $5,775.02
    511, Bobby Castle Construction Appl-5                            $2,887.48   Book                                 $2,887.48
    511, Carter Burgess 3133732                                      $3,359.98   Book                                 $3,359.98
    511, Bobby Castle Construction Appl 2                           $40,950.00   Book                                $40,950.00
    511, Millwork 50% Deposit                                        $6,037.48   Book                                 $6,037.48
    511-Bobby Castle Construction 092208                             $1,812.48   Book                                 $1,812.48
    511 Bobby Castle Contruction App 1                              $30,975.02   Book                                $30,975.02
    511 Construction/Expansion                                       $5,739.62   Book                                 $5,739.62
    511 Construction/Expansion                                       $1,027.09   Book                                 $1,027.09
    511 Construction/Expansion                                       $6,645.82   Book                                 $6,645.82
    511 Construction/Expansion                                       $1,389.62   Book                                 $1,389.62
    511 Rsm Inv# 152284                                              $4,531.23   Book                                 $4,531.23
    511 Texas Fixtures Inv# 062210                                     $845.87   Book                                   $845.87
    511 C&R Services Inv# 15285                                      $8,760.41   Book                                 $8,760.41
    511 Sign A Rama Inv# 20896                                         $604.16   Book                                   $604.16
    511 Atlanta Store Equipment                                      $2,295.82   Book                                 $2,295.82
    511 Atlanta Store Equipment 77404                                $5,195.87   Book                                 $5,195.87
    511 River Cove Development Rc0112012-2                           $1,570.84   Book                                 $1,570.84
    511 River Cove Development Rc0112012-1                          $15,708.34   Book                                $15,708.34
    511 Sign A Rama 40133                                            $4,168.77   Book                                 $4,168.77
    511 River Cove Development Rc0112012-3                           $5,558.32   Book                                 $5,558.32
    511 Atlanta Store Equipment 77404-A                              $5,316.68   Book                                 $5,316.68
    511, Tran & Stanfill Sal/Exp                                     $1,389.62   Book                                 $1,389.62
    511 Responsive Service Maint 195869                              $4,712.52   Book                                 $4,712.52
    511 Priority Sign 70677                                          $1,752.07   Book                                 $1,752.07
    511 River Cove Development Rc014511X                             $2,779.16   Book                                 $2,779.16
    511 Atlanta Store Equipment 79687                                $3,625.02   Book                                 $3,625.02
    511 Design Team 155933                                           $1,043.54   Book                                 $1,043.54
    511 The Maintenance Co 123516                                    $2,889.44   Book                                 $2,889.44
    511 Sign A Rama 57810                                            $4,639.88   Book                                 $4,639.88
    511 Mc Group 602192                                              $6,299.08   Book                                 $6,299.08


                                                    Page 77 of 96
               Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 109 of 307
Benevis Corp.
Case No. 20-33918
Schedule AB40: Office Fixtures


                                                            Net book value of     Valuation method used for   Current value of
                               General description          debtor's interest            current value        debtor's interest
    511 Sign A Rama 58275                                             $2,000.70   Book                                 $2,000.70
    511 Mc Group 623453                                              $10,892.83   Book                                $10,892.83
    511 J. Copeland Construction 16193                               $31,410.44   Book                                $31,410.44
    512, Architectural Fees                                           $2,572.48   Book                                 $2,572.48
    512, Architectural Fees                                           $1,050.02   Book                                 $1,050.02
    512, Bobby Castle Construction Appl 1                            $29,925.00   Book                                $29,925.00
    512, Bobby Castle Construction Appl 2                            $39,899.98   Book                                $39,899.98
    512, Texas Fixtures And Int 2008.37                               $6,824.98   Book                                 $6,824.98
    512, Bobby Castle Construction Appl 1                            $29,925.00   Book                                $29,925.00
    500, Noble Signs 6850                                             $3,570.02   Book                                 $3,570.02
    512, Carter Burgess 3282385                                       $1,260.00   Book                                 $1,260.00
    512, Texas Fixtures And Interiors                                 $1,050.02   Book                                 $1,050.02
    512, Texas Fixtures And Int 2008.55                               $6,824.98   Book                                 $6,824.98
    512, Sign A Rama 14304                                              $682.48   Book                                   $682.48
    512, Texas Fixtures And Int Jw232808                                $735.02   Book                                   $735.02
    512, Bobby Castle Construction                                    $9,712.52   Book                                 $9,712.52
    512, Bobby Castle Construction Appl 5                               $945.00   Book                                   $945.00
    512, Carter Burgess 3133727                                       $3,570.02   Book                                 $3,570.02
    512, Carter Burgess 3222528                                         $787.50   Book                                   $787.50
    512-Bobby Castle Construction 092208                              $1,812.48   Book                                 $1,812.48
    512 Texas Fix & Interiors Inv# Tfi021013                          $1,519.65   Book                                 $1,519.65
    512 Jacobs Inv# F8W82119-Jan10                                    $1,651.80   Book                                 $1,651.80
    512 Texas Fix & Interior Inv# Tfi031002                           $2,312.48   Book                                 $2,312.48
    512 Jacobs Engineering F8W82119-Apr                                 $924.98   Book                                   $924.98
    512- Unicco Inv# 1326244                                         $32,375.02   Book                                $32,375.02
    512 Atlanta Store Equipment Inv# 76638                            $4,078.10   Book                                 $4,078.10
    512 Responsive Service Maint Co 181150                           $21,445.30   Book                                $21,445.30
    512 Atlanta Store Equipment 77403                                 $6,539.03   Book                                 $6,539.03
    512 River Cove Development Rc0102012-1                           $21,445.30   Book                                $21,445.30
    512 Sign A Rama 40176                                             $7,031.23   Book                                 $7,031.23
    512 River Cove Development Rc0102012-2                            $7,734.40   Book                                 $7,734.40
    512 Atlanta Store Equipment 77403-A                               $6,679.68   Book                                 $6,679.68
    512, Tran & Stanfill Sal/Exp                                      $3,234.35   Book                                 $3,234.35
    512 Unicco Service 1773917                                          $914.07   Book                                   $914.07
    512 Priority Sign 86621                                           $4,007.78   Book                                 $4,007.78
    512 Atlanta Store Equipment 79647                                 $3,093.77   Book                                 $3,093.77
    512 Four Points Const 2016-3001.512 1                             $8,437.50   Book                                 $8,437.50
    512 A/Coe Communications 14327                                    $3,656.23   Book                                 $3,656.23
    512 Sign A Rama 57986                                             $1,076.45   Book                                 $1,076.45
    512 Sign A Rama 57809                                             $4,807.22   Book                                 $4,807.22
    512 Mc Group 602363                                               $4,102.61   Book                                 $4,102.61
    512 Quintech 55073                                                $1,832.48   Book                                 $1,832.48
    512 J Copeland Construction 16192                                $31,410.44   Book                                $31,410.44
    512 Mc Group 622083                                               $9,407.99   Book                                 $9,407.99
    512 Sign A Rama 59930                                             $1,354.07   Book                                 $1,354.07
    514, Noble Signs #6853                                            $2,444.41   Book                                 $2,444.41
    514, Embree Construction Appl 3                                   $9,222.21   Book                                 $9,222.21
    514, Embree Construction Group Appl 2                            $12,222.21   Book                                $12,222.21
    514, Embre Construction Group Appl 1                              $9,222.21   Book                                 $9,222.21
    514, Embree Construction Group Appl 4                             $3,444.41   Book                                 $3,444.41
    514, Texas Fixtures And Int 2008.53R                                $288.90   Book                                   $288.90
    514, Carter Burgess 3192545                                       $1,288.90   Book                                 $1,288.90
    514 Construction                                                  $1,488.90   Book                                 $1,488.90
    514, Bobby Castle Const 514 Expand App 3                            $333.31   Book                                   $333.31
    514,Bobby Castle Cosnt. 514 Expand App 2                          $1,488.90   Book                                 $1,488.90


                                                     Page 78 of 96
               Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 110 of 307
Benevis Corp.
Case No. 20-33918
Schedule AB40: Office Fixtures


                                                            Net book value of     Valuation method used for   Current value of
                               General description          debtor's interest            current value        debtor's interest
    514,Jacobs Engin,F8W82106-Aug09Lubbo                                $266.69   Book                                   $266.69
    514 Alston&Bird Inv# 10320343                                       $244.41   Book                                   $244.41
    514 Alston & Bird #10315817                                         $355.59   Book                                   $355.59
    514 The Construction Corp Inv# 2050                               $2,444.41   Book                                 $2,444.41
    514 Atlanta Store Equipment Inv# 76421                            $1,111.10   Book                                 $1,111.10
    514 Jacobs Eng Group F8W82144-Feb11                                 $422.21   Book                                   $422.21
    514 Atlanta Store Equipment Inv# 76606                              $577.79   Book                                   $577.79
    514 Sign A Rama 22072                                             $1,155.59   Book                                 $1,155.59
    514 Unicco Service Co 1523801                                       $488.90   Book                                   $488.90
    514 Jacobs Eng Grp F8W82157/58-Feb12                                $355.59   Book                                   $355.59
    514 Priority Sign 56386                                           $1,458.37   Book                                 $1,458.37
    514 Sign A Rama 30054                                             $1,022.21   Book                                 $1,022.21
    514 The Construction Corp 2155                                    $2,777.79   Book                                 $2,777.79
    514 River Cove Development Rc0122012-1                            $2,777.79   Book                                 $2,777.79
    514 Sign A Rama 40445                                               $244.41   Book                                   $244.41
    514 River Cove Development Rc122012-2                               $933.31   Book                                   $933.31
    514 The Construction Corp 2051                                    $2,555.59   Book                                 $2,555.59
    514 Atlanta Store Equipment 77535                                 $1,955.59   Book                                 $1,955.59
    514, Tran & Stanfill Sal/Exp                                        $270.84   Book                                   $270.84
    514 River Cove Development Rc013514-1                               $687.48   Book                                   $687.48
    514 Atlanta Store Equipment 79808                                   $729.18   Book                                   $729.18
    514 A/Coe Communications 14338                                      $812.52   Book                                   $812.52
    514 Priority Sign 504908                                            $770.82   Book                                   $770.82
    514 The Maintenance Company 122106                                  $592.53   Book                                   $592.53
    514 Sign A Rama 58349                                             $3,807.43   Book                                 $3,807.43
    514 Mc Group 609641                                               $4,098.55   Book                                 $4,098.55
    514 J Copeland Construction 16199                                $26,606.47   Book                                $26,606.47
    514 Sign A Rama 58017                                             $1,791.21   Book                                 $1,791.21
    514 Mc Group 624238                                              $13,846.17   Book                                $13,846.17
    515, Embree Constr. Group Appl 3                                 $28,350.00   Book                                $28,350.00
    515, Embree Constr Group Appl 4                                  $13,912.48   Book                                $13,912.48
    515, Sign-A-Rama 14339                                              $682.48   Book                                   $682.48
    515, Carter Burgess 3222769                                       $4,567.50   Book                                 $4,567.50
    515, Embree Construction Grp Appl 1                              $28,350.00   Book                                $28,350.00
    515, Carter Burgess 3253660                                         $577.52   Book                                   $577.52
    515, Noble Signs 6885                                             $7,087.50   Book                                 $7,087.50
    515, Embree Construction Grp Appl 2                              $37,275.02   Book                                $37,275.02
    515 Kidzplace Interactive Po #132                                   $735.02   Book                                   $735.02
    515, Unicco 515 Expand App 1                                      $6,343.77   Book                                 $6,343.77
    515,Jacobs Engin, F8W82106-Aug09Mid                               $1,631.25   Book                                 $1,631.25
    515 Unicco Inv# 1240577                                           $8,589.30   Book                                 $8,589.30
    515 Priority Sign 56367                                          $11,041.66   Book                                $11,041.66
    515 Sign A Rama 22152                                             $6,625.02   Book                                 $6,625.02
    515 Unicco Service 1514007                                       $11,409.71   Book                                $11,409.71
    515 Atlanta Store Equipment 76960                                 $8,833.34   Book                                 $8,833.34
    515 Responsive Service & Maint Co 181206                         $16,194.47   Book                                $16,194.47
    515 Priority Sign 60760                                          $14,354.13   Book                                $14,354.13
    515 The Construction Corp Midland                                $36,069.47   Book                                $36,069.47
    515 Sign A Rama 40278A                                            $5,226.39   Book                                 $5,226.39
    515 Atlanta Store Equipment 77425                                 $8,465.29   Book                                 $8,465.29
    515 The Construction Corp Midlanda                               $16,194.47   Book                                $16,194.47
    515 Sign A Rama 40360                                             $1,913.92   Book                                 $1,913.92
    515, Tran & Stanfill Sal/Exp                                      $2,723.61   Book                                 $2,723.61
    515 Atlanta Store Equipment 78142-Corr                            $1,030.57   Book                                 $1,030.57
    515 The Construction Corp 2292                                    $2,944.43   Book                                 $2,944.43


                                                     Page 79 of 96
               Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 111 of 307
Benevis Corp.
Case No. 20-33918
Schedule AB40: Office Fixtures


                                                            Net book value of      Valuation method used for   Current value of
                               General description          debtor's interest             current value        debtor's interest
    515, Responsive Service & Maint 219772                             $5,373.63   Book                                 $5,373.63
    515 Atlanta Store Equipment 79700                                  $3,827.76   Book                                 $3,827.76
    515 A/Coe Communications 14328                                     $3,827.76   Book                                 $3,827.76
    515 Sign A Rama 58286                                              $4,494.69   Book                                 $4,494.69
    515 Mc Group 608960                                                $8,046.51   Book                                 $8,046.51
    515 J Copeland Construction 16195                                 $31,410.44   Book                                $31,410.44
    515 Sign A Rama 58540                                              $1,507.47   Book                                 $1,507.47
    515 Sign A Rama 58013                                             $10,068.14   Book                                $10,068.14
    515 Mc Group 621637                                               $18,482.27   Book                                $18,482.27
    515 Mc Group 639634                                                $1,131.24   Book                                 $1,131.24
    516, Carter Burgess 3192548                                        $2,729.98   Book                                 $2,729.98
    516, Carter Burgess Cb294371-Jul08                                  $839.98    Book                                   $839.98
    516, Embree Construction Grp Appl 2                               $38,324.98   Book                                $38,324.98
    516, Embree Construction Grp Appl 3                               $28,350.00   Book                                $28,350.00
    516, Sign A Rama 14414                                              $682.48    Book                                   $682.48
    516, Noble Signs 6959                                              $5,145.02   Book                                 $5,145.02
    516, Carter Burgess 3222764                                        $2,467.52   Book                                 $2,467.52
    516, Embree Construction Grp Appl 1                               $27,299.98   Book                                $27,299.98
    516-Embree Contruction Grp Appl-4                                 $11,025.00   Book                                $11,025.00
    516 Bobby Castle Construction Ra 112408                             $845.87    Book                                   $845.87
    516 Kidzplace Interactive Po #140                                   $735.02    Book                                   $735.02
    516 Construction/Remodel                                           $7,854.13   Book                                 $7,854.13
    516,Jacob Engineering,F8W82108-Agu09                               $1,389.62   Book                                 $1,389.62
    516 Texas Fixtures & Int #Tfi100904                                $1,321.43   Book                                 $1,321.43
    516, Texas Fix & Interior Inv# Tfi00910                             $924.98    Book                                   $924.98
    516 Unicco Inv# 1249614                                            $8,589.30   Book                                 $8,589.30
    516 Unicco Inv# 1259353                                            $2,907.15   Book                                 $2,907.15
    516 Texas Fixtures Inv# Tfi091028                                  $3,093.77   Book                                 $3,093.77
    516 Unicco Benco Work Order Oct 1489553                            $1,195.30   Book                                 $1,195.30
    516 Responsive Svc Maint Co 174243                                $12,750.00   Book                                $12,750.00
    516 The Construction Corp 2156                                     $5,062.50   Book                                 $5,062.50
    516 Unicco Service 1583513                                         $1,968.73   Book                                 $1,968.73
    516 Unicco Service 1583513                                          $914.07    Book                                   $914.07
    516 The Ga Group 1000                                              $4,710.95   Book                                 $4,710.95
    516 Atlanta Store Equipment 77445                                 $17,226.55   Book                                $17,226.55
    516 The Construction Corp Amarillo                                $59,765.60   Book                                $59,765.60
    516 The Construction Corp Amarillo A                              $35,156.27   Book                                $35,156.27
    516 Southern Security 6323                                          $773.43    Book                                   $773.43
    516 Atlanta Store Equipment 77445-A                               $20,390.65   Book                                $20,390.65
    516 Sign A Rama 40178                                              $6,468.77   Book                                 $6,468.77
    516, Tran & Stanfill Sal/Exp                                       $5,132.82   Book                                 $5,132.82
    516 Priority Sign 64451                                            $5,484.37   Book                                 $5,484.37
    516 Responsive Service Maint 195975                                $7,734.40   Book                                 $7,734.40
    516 Tran & Stanfill Rcls                                            $984.40    Book                                   $984.40
    516 River Cove Development Rc014516-X                              $3,867.20   Book                                 $3,867.20
    516 Construction Concepts Corp 15-21                               $2,882.80   Book                                 $2,882.80
    516 Atlanta Store Equipment 79807                                  $3,093.77   Book                                 $3,093.77
    516 A/Coe Communications 14337                                     $3,375.00   Book                                 $3,375.00
    516 Sign A Rama 57599                                              $4,283.08   Book                                 $4,283.08
    516 J. Copeland Construction 16179                               $129,338.23   Book                               $129,338.23
    516 Mc Group 607343                                                $5,830.46   Book                                 $5,830.46
    516 Ariete International 5615Rev                                    $918.53    Book                                   $918.53
    516 Mc Group 621135                                               $11,142.83   Book                                $11,142.83
    516 Sign A Rama Inv-10314                                          $2,166.03   Book                                 $2,166.03
    517, Carter Burgess 3192547                                        $3,150.00   Book                                 $3,150.00


                                                     Page 80 of 96
               Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 112 of 307
Benevis Corp.
Case No. 20-33918
Schedule AB40: Office Fixtures


                                                            Net book value of     Valuation method used for   Current value of
                               General description          debtor's interest            current value        debtor's interest
    517, Embree Construction Grp Appl 3                              $29,925.00   Book                                $29,925.00
    517, Sign-A-Rama 14398                                              $682.48   Book                                   $682.48
    517, Carter Burgess 3222753                                       $2,453.31   Book                                 $2,453.31
    517, Brad Blome Ks-Dpms-080227-02                                   $524.98   Book                                   $524.98
    517, Embree Construction Grp Appl 1                              $29,400.02   Book                                $29,400.02
    517, Embree Constr Grp 308629100001                                 $997.48   Book                                   $997.48
    517, Embree Construction Grp Appl 2                              $39,375.00   Book                                $39,375.00
    517-Embree Contruction Grp. Applic 4                             $11,812.50   Book                                $11,812.50
    517 Noble Signs 7003                                              $5,092.48   Book                                 $5,092.48
    517 Atlanta Store Equip Inv# 75524                                $1,850.02   Book                                 $1,850.02
    517 Sign A Rama 22107                                               $843.75   Book                                   $843.75
    517 Keely Construction 3                                          $2,953.12   Book                                 $2,953.12
    517 The Construction Corp 2092                                   $23,203.12   Book                                $23,203.12
    517 Sign A Rama 22524                                             $5,062.50   Book                                 $5,062.50
    517 The Construction Corp 2115                                    $9,843.77   Book                                 $9,843.77
    517 Atlanta Store Equipment 76998                                 $7,031.23   Book                                 $7,031.23
    517 Priority Sign 60620                                           $8,085.95   Book                                 $8,085.95
    517, Tran & Stanfill Sal/Exp                                      $2,882.80   Book                                 $2,882.80
    517 Sign A Rama 42285                                             $3,796.87   Book                                 $3,796.87
    517 Meckley Services 3009 517 1072 A1                            $17,578.10   Book                                $17,578.10
    517 Meckley Services 3009 517 1072 A2                            $17,929.65   Book                                $17,929.65
    517 Responsive Svc & Maint 240561                                 $1,265.62   Book                                 $1,265.62
    517 Meckley Services 3009 517 1072 A3                             $4,289.07   Book                                 $4,289.07
    517 Responsive Svc & Maint 247847                                 $4,006.12   Book                                 $4,006.12
    517 Ariete International 5615Rev                                  $5,400.98   Book                                 $5,400.98
    517 Sign A Rama 59604                                             $4,894.94   Book                                 $4,894.94
    517 Sign A Rama 59667                                             $1,307.71   Book                                 $1,307.71
    517 Springwise 137735                                             $7,852.89   Book                                 $7,852.89
    517 Mc Group 626440                                               $9,584.12   Book                                 $9,584.12
    518-Brad Blome 080227-09                                            $664.57   Book                                   $664.57
    518-Bobby Castle Contruction App 5                                $2,235.41   Book                                 $2,235.41
    518-Bobby Castle Construction App #2                             $44,104.16   Book                                $44,104.16
    518-Bobby Castle Construction App 1                              $33,229.16   Book                                $33,229.16
    518- Carter Burgess 3222788                                       $1,631.25   Book                                 $1,631.25
    518- Carter Burgess 3253668                                       $3,504.13   Book                                 $3,504.13
    518- Carter Burgess 3282381                                         $664.57   Book                                   $664.57
    518 - Noble Signs 6988                                            $6,645.82   Book                                 $6,645.82
    518 Sign A Rama 14378                                               $785.38   Book                                   $785.38
    518 Bobby Castle Construction App 3                              $41,687.52   Book                                $41,687.52
    518 Bobby Castle Contruction R 112408                               $845.87   Book                                   $845.87
    518 Kidzplace Interactive Po#136                                    $845.87   Book                                   $845.87
    518 Bobby Castle Construction App 4                                 $966.68   Book                                   $966.68
    518 Herschman Architects Inc. 8304                                  $664.57   Book                                   $664.57
    518 Herschman Architects Inc. 8300                                $1,872.88   Book                                 $1,872.88
    518 Construction/Expansion                                        $1,208.32   Book                                 $1,208.32
    518 Sign - 30' Pylon                                              $6,947.93   Book                                 $6,947.93
    518, The Construction Corp 518 082709                            $10,694.41   Book                                $10,694.41
    518, The Construction Corp App 1 Wf                               $9,666.68   Book                                 $9,666.68
    518 The Construction Corporation #2006                              $792.83   Book                                   $792.83
    518 Rms Inv# 155730                                               $2,775.00   Book                                 $2,775.00
    518 Sign A Rama Inv 20752                                         $1,124.98   Book                                 $1,124.98
    518 Atlanta Store Equipment 77082                                 $3,234.35   Book                                 $3,234.35
    518 Responsive Service Maint 195738                               $3,164.03   Book                                 $3,164.03
    518 Sign A Rama 41549                                             $5,595.84   Book                                 $5,595.84
    518 Atlanta Store Equipment 78252                                   $984.40   Book                                   $984.40


                                                     Page 81 of 96
               Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 113 of 307
Benevis Corp.
Case No. 20-33918
Schedule AB40: Office Fixtures


                                                            Net book value of     Valuation method used for   Current value of
                               General description          debtor's interest            current value        debtor's interest
    518 Atlanta Store Equipment 78323                                 $4,992.18   Book                                 $4,992.18
    518 River Cove Development Rc014518-2                            $25,145.84   Book                                $25,145.84
    518 River Cove Development Rc014518-1                            $31,640.62   Book                                $31,640.62
    518 The Ga Group 1070                                             $3,304.68   Book                                 $3,304.68
    518 Atlanta Store Equipment 78359                                 $1,124.98   Book                                 $1,124.98
    518 Atlanta Store Equipment 78323-A                               $5,170.84   Book                                 $5,170.84
    518 River Cove Development Rc014518-3                            $10,546.87   Book                                $10,546.87
    518 River Cove Development Rc014518-4                             $8,437.50   Book                                 $8,437.50
    518 Sign A Rama 43883                                             $2,250.02   Book                                 $2,250.02
    518 Tran & Stanfill Sal/Exp                                       $2,671.90   Book                                 $2,671.90
    518 Responsive Service Maint 219586                               $4,218.75   Book                                 $4,218.75
    518 Construction Concepts Corp 15-25                              $2,833.31   Book                                 $2,833.31
    518 Atlanta Store Equip 79334                                     $2,742.15   Book                                 $2,742.15
    518 A/Coe Communications 13601                                    $3,023.45   Book                                 $3,023.45
    518 The Maintenance Company 96042                                 $2,460.93   Book                                 $2,460.93
    518 Design Team 155937                                            $5,961.93   Book                                 $5,961.93
    518 Sign A Rama 57902                                             $2,222.98   Book                                 $2,222.98
    518 Mc Group 610007                                               $3,340.48   Book                                 $3,340.48
    518 J Copeland Construction 16204                                $31,410.44   Book                                $31,410.44
    518 Mc Group 617875                                              $18,738.87   Book                                $18,738.87
    519 Sign A Rama 58292                                             $2,569.14   Book                                 $2,569.14
    519 Sign A Rama 58290                                             $1,312.42   Book                                 $1,312.42
    519 Sign A Rama 58081                                             $1,991.80   Book                                 $1,991.80
    519 Mc Group 609631                                               $5,307.72   Book                                 $5,307.72
    519 J Copeland Construction 16203                                $26,606.47   Book                                $26,606.47
    519 Mc Group 621520                                               $7,989.42   Book                                 $7,989.42
    520, Bobby Castle Appl 4                                          $9,974.98   Book                                 $9,974.98
    520, Noble Signs 6952                                             $6,037.48   Book                                 $6,037.48
    520, Bobby Castle Constr Appl 1                                  $26,775.00   Book                                $26,775.00
    520, Carter Burgess 3222787                                       $1,417.50   Book                                 $1,417.50
    520, Carter Burgess 3253666                                       $2,729.98   Book                                 $2,729.98
    520, Bobby Castle Appl 1                                         $26,775.00   Book                                $26,775.00
    520, Carter Burgess 3282379                                         $892.52   Book                                   $892.52
    520, Brad Blome Ks-Dpms-080201-09                                   $735.02   Book                                   $735.02
    520, Bobby Castle Construction Appl 2                            $35,700.02   Book                                $35,700.02
    520-Bobby Castle Construction                                     $5,145.02   Book                                 $5,145.02
    520 Bobby Castle Construction Rb 112408                           $2,356.23   Book                                 $2,356.23
    520 Castle Contruction R121208                                      $785.38   Book                                   $785.38
    520 Rsm Inv# 155801                                               $4,893.75   Book                                 $4,893.75
    520 Unicco 1481961                                                $1,208.32   Book                                 $1,208.32
    520 Unicco Service Co 1508431                                     $1,208.32   Book                                 $1,208.32
    520 Atlanta Store Equipment 77026                                 $4,652.12   Book                                 $4,652.12
    520 The Construction Corp 2104                                    $8,760.41   Book                                 $8,760.41
    520 Priority Sign 57927                                           $5,558.32   Book                                 $5,558.32
    520 Sign A Rama 41647                                             $3,322.91   Book                                 $3,322.91
    520 The Ga Group 1076                                               $906.27   Book                                   $906.27
    520 Rive Cove Development Rc014520-1                             $25,072.91   Book                                $25,072.91
    520 Atlanta Store Equipment 78353                                 $3,262.50   Book                                 $3,262.50
    520 River Cove Development Rc014520-2                             $8,458.37   Book                                 $8,458.37
    520 Atlanta Store Equipment 78353-A                               $3,322.91   Book                                 $3,322.91
    520 River Cove Development Rc014520-S                             $3,564.62   Book                                 $3,564.62
    520 River Cove Development Rc014520-Ga                            $5,497.91   Book                                 $5,497.91
    520 Atlanta Store Equipment 78922Corr                               $966.68   Book                                   $966.68
    520 River Cove Development Rc014520Ga2                            $1,872.88   Book                                 $1,872.88
    520 River Cove Development Rc014520Ga1                            $1,208.32   Book                                 $1,208.32


                                                     Page 82 of 96
               Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 114 of 307
Benevis Corp.
Case No. 20-33918
Schedule AB40: Office Fixtures


                                                            Net book value of     Valuation method used for   Current value of
                               General description          debtor's interest            current value        debtor's interest
    520 Tran & Stanfill Sal/Exp                                       $2,235.41   Book                                 $2,235.41
    520 Construction Conecept Corp 15-18                              $2,295.82   Book                                 $2,295.82
    520 Priority Sign 99660                                           $3,504.13   Book                                 $3,504.13
    520 Sign A Rama 58865                                             $1,078.64   Book                                 $1,078.64
    520 Sign A Rama 58873                                             $2,280.45   Book                                 $2,280.45
    520 J. Copeland Construction 17023                               $12,301.62   Book                                $12,301.62
    520 Sign A Rama 59447                                               $771.92   Book                                   $771.92
    520 Mc Group 629919                                              $18,492.64   Book                                $18,492.64
    521-Advanced Automation Kp71255                                   $1,890.00   Book                                 $1,890.00
    521-Carter Burgess 3340238                                        $1,469.98   Book                                 $1,469.98
    521-Carter Burgess 3282609                                        $2,887.48   Book                                 $2,887.48
    521-Carter Burgess 3253670                                        $2,362.50   Book                                 $2,362.50
    521-Carter Burgess 3311775                                        $1,872.88   Book                                 $1,872.88
    521 Embree Group 308630100001                                     $1,260.00   Book                                 $1,260.00
    521-Embree Construction Group Appl2                               $2,099.98   Book                                 $2,099.98
    521- Embree Contruction Group Appl 1                             $18,900.00   Book                                $18,900.00
    521-Embree Contr. Grp 30-8630-000001                             $26,775.00   Book                                $26,775.00
    521 - Embree Construction Grp App2                               $36,225.00   Book                                $36,225.00
    521- Embree Construction Grp Appl 3                              $26,775.00   Book                                $26,775.00
    521-Embree Contruction Grp. Applicat 4                           $18,729.13   Book                                $18,729.13
    521- Embree Contr.. Grp 30-8630-300001                            $1,365.02   Book                                 $1,365.02
    521 Noble Signs 7034                                              $5,092.48   Book                                 $5,092.48
    521 Sign A Rama 14456                                               $787.50   Book                                   $787.50
    521 Texas Fixtures And Interior 090108                            $1,312.48   Book                                 $1,312.48
    521 Pinus Construction Appl 1                                     $7,854.13   Book                                 $7,854.13
    521 Pinus Construction Appl 1                                     $8,458.37   Book                                 $8,458.37
    521 Texas Fixtures & Interiors 2009.21                            $1,570.84   Book                                 $1,570.84
    521 Carter Burgess F8W82102-Mar09                                 $1,268.73   Book                                 $1,268.73
    521 Atlanta Store Equipment Inv# 76432                            $2,953.12   Book                                 $2,953.12
    521 Unicco Service Co 1508431                                     $2,953.12   Book                                 $2,953.12
    521 Keely Construction 2                                          $2,953.12   Book                                 $2,953.12
    521 Sign A Rama 22560                                             $1,546.85   Book                                 $1,546.85
    521 Sign A Rama 22525                                             $4,781.27   Book                                 $4,781.27
    521 The Construction Corp 2091                                   $23,906.23   Book                                $23,906.23
    521 Sign A Rama 22714                                               $773.43   Book                                   $773.43
    521 The Construction Corp 2119                                    $5,343.73   Book                                 $5,343.73
    521 Atlanta Store Equipment 76997                                 $5,695.28   Book                                 $5,695.28
    521 Unicco Service 1529974                                        $2,179.70   Book                                 $2,179.70
    521 Unicco 1572595                                                $1,124.98   Book                                 $1,124.98
    521 Unicco 1572595                                                $1,124.98   Book                                 $1,124.98
    521 Atlanta Store Equip 77302                                       $843.75   Book                                   $843.75
    521 The Construction Corp Wside 521                              $15,820.28   Book                                $15,820.28
    521 Priority Sign 60618                                           $7,382.78   Book                                 $7,382.78
    521 River Cove Development Rc001214                               $6,890.65   Book                                 $6,890.65
    521, Tran & Stanfill Sal/Exp                                      $2,109.37   Book                                 $2,109.37
    521 Atlanta Store Equipment 77623                                 $1,546.85   Book                                 $1,546.85
    521 Atlanta Store Equip 77621                                     $5,695.28   Book                                 $5,695.28
    521 River Cove Development Rc013521                              $10,546.87   Book                                $10,546.87
    521 Sign A Rama 42380                                             $3,375.00   Book                                 $3,375.00
    521 Atlanta Store Equipment 78142-Corr                              $984.40   Book                                   $984.40
    521 The Construction Corp 2294                                    $2,531.25   Book                                 $2,531.25
    521 Responsive Svc & Maint 240694                                 $6,468.77   Book                                 $6,468.77
    521 Sign A Rama 59608                                             $4,254.85   Book                                 $4,254.85
    521 Sign A Rama 59664                                             $1,307.71   Book                                 $1,307.71
    521 Mc Group 626305                                               $8,942.34   Book                                 $8,942.34


                                                     Page 83 of 96
               Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 115 of 307
Benevis Corp.
Case No. 20-33918
Schedule AB40: Office Fixtures


                                                            Net book value of     Valuation method used for   Current value of
                               General description          debtor's interest            current value        debtor's interest
    521 Springwise 137751                                             $7,852.89   Book                                 $7,852.89
    531, Carter Burgess 3311756                                       $3,517.48   Book                                 $3,517.48
    531, Carter Burgess 3340245                                       $1,260.00   Book                                 $1,260.00
    531, Bobby Castle Construction Appl 1                            $25,724.98   Book                                $25,724.98
    531, Bobby Castle Construction Appl 2                            $34,650.00   Book                                $34,650.00
    531, Bobby Castle Construction Appl 3                            $25,724.98   Book                                $25,724.98
    531- Bobby Castle Construction App 4                              $9,712.52   Book                                 $9,712.52
    531-Bobby Castle Contruction 092208                                 $906.27   Book                                   $906.27
    531-Bobby Castle Construction App 5                               $1,147.91   Book                                 $1,147.91
    531 Noble Signs 7033                                              $4,619.98   Book                                 $4,619.98
    531 Bobby Castle Contruction Rc 112408                            $2,960.38   Book                                 $2,960.38
    531 Noble Signs 7122                                              $3,625.02   Book                                 $3,625.02
    531 Construction                                                  $1,466.69   Book                                 $1,466.69
    531 Construction                                                  $1,450.02   Book                                 $1,450.02
    531 Rsm Inv# 148567                                               $2,537.52   Book                                 $2,537.52
    531 Texas Fixt & Interiors #Tfi110911                             $1,812.48   Book                                 $1,812.48
    531 The Maintenance Company #25936                                $1,772.21   Book                                 $1,772.21
    531 Atlanta Store Equipment Inv# 76639                            $1,147.91   Book                                 $1,147.91
    531 Jacobs Eng Group F8W82163-Nov11                               $1,027.09   Book                                 $1,027.09
    531 Unicco 1572595                                                  $794.41   Book                                   $794.41
    531 Atlanta Store Equipment 77402                                 $4,047.88   Book                                 $4,047.88
    531 River Cove Development                                       $15,406.23   Book                                $15,406.23
    531 Atlanta Store Equipment 77402-A                               $4,216.59   Book                                 $4,216.59
    531, Tran & Stanfill Sal/Exp                                      $1,268.73   Book                                 $1,268.73
    531 Sign A Rama 40134                                             $4,591.63   Book                                 $4,591.63
    531 River Cove Development Rc072012-2                             $5,497.91   Book                                 $5,497.91
    531 Four Points Construction 531 061615                           $1,268.73   Book                                 $1,268.73
    531 Priority Signs 96666                                          $1,691.66   Book                                 $1,691.66
    531 Responsive Svc And Maint 246895                               $2,569.63   Book                                 $2,569.63
    531 Sign A Rama 57988                                             $1,148.41   Book                                 $1,148.41
    531 Sign A Rama 57814                                             $4,022.75   Book                                 $4,022.75
    531 Mc Group 602562                                               $4,911.39   Book                                 $4,911.39
    531 Responsive Svc & Maint 247764                                 $2,840.32   Book                                 $2,840.32
    531 J Copeland Construction 16194                                $31,410.44   Book                                $31,410.44
    531 Mc Group 615488                                              $17,370.12   Book                                $17,370.12
    531 Sign A Rama 59921                                             $1,316.48   Book                                 $1,316.48
    531 Legacy Group Enterprise R72193-1                              $1,319.88   Book                                 $1,319.88
    532-Brad Blome 080602-04                                            $604.16   Book                                   $604.16
    532-Bobby Castle Construction App 3                              $28,093.77   Book                                $28,093.77
    532-Bobby Castle Construction App 2                              $37,458.34   Book                                $37,458.34
    532-Bobby Castle Construction App 1                              $28,093.77   Book                                $28,093.77
    532-Bobby Castle Construction App 4                              $10,572.88   Book                                $10,572.88
    532-Carter Burgess 3311749                                        $1,933.37   Book                                 $1,933.37
    532 Carter Burgress 3340249                                       $3,685.43   Book                                 $3,685.43
    532 Noble Signs 7077                                              $4,954.16   Book                                 $4,954.16
    532 Bobby Castle Construction App 5                               $3,322.91   Book                                 $3,322.91
    532 Monument/Sign                                                 $1,329.13   Book                                 $1,329.13
    532 Monument/Sign                                                 $1,344.41   Book                                 $1,344.41
    532 Atlanta Store Equipment Inv# 76392                            $3,383.32   Book                                 $3,383.32
    532 Dennis Laslay Inv# 170                                          $724.98   Book                                   $724.98
    532 Jacobs Engineering Inv# F8W82159-Aug                          $1,389.62   Book                                 $1,389.62
    532 Atlanta Store Equipment 76746                                 $9,364.57   Book                                 $9,364.57
    532 Jacobs Engineering F8W82159-Sep11                             $4,289.59   Book                                 $4,289.59
    532 Jacobs Eng Group F8W82159-Oct11                                 $664.57   Book                                   $664.57
    532 Jacobs Eng Grp F8W82159-Feb12                                   $794.41   Book                                   $794.41


                                                     Page 84 of 96
               Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 116 of 307
Benevis Corp.
Case No. 20-33918
Schedule AB40: Office Fixtures


                                                            Net book value of     Valuation method used for   Current value of
                               General description          debtor's interest            current value        debtor's interest
    532 Bobby Castle Construction 532-1                              $21,145.84   Book                                $21,145.84
    532 Jacobs Eng Grp F8W82159-Apr12                                 $1,752.07   Book                                 $1,752.07
    532 Bobby Castle Construction 532 Expan                          $49,541.66   Book                                $49,541.66
    532 Sign A Rama 23272                                             $4,108.37   Book                                 $4,108.37
    532 Shaw Industries 6068470                                       $1,812.48   Book                                 $1,812.48
    532 Priority Sign 58875                                           $9,364.57   Book                                 $9,364.57
    532 Sign A Rama 30093                                               $604.16   Book                                   $604.16
    532 Atlanta Store Equipment 76746-A                               $1,752.07   Book                                 $1,752.07
    532 Bobby Castle Construction 532 App 3                          $13,593.75   Book                                $13,593.75
    532 Sign A Rama 30092                                               $604.16   Book                                   $604.16
    532, Tran & Stanfill Sal/Exp                                      $4,470.82   Book                                 $4,470.82
    532 Construction Concepts Corp 15-08                              $1,812.48   Book                                 $1,812.48
    532 Atlanta Store Equipment 79422                                 $1,933.37   Book                                 $1,933.37
    532 A/Coe Communications 14007                                    $2,839.57   Book                                 $2,839.57
    532 Responsive Svc & Maint 240485                                 $3,262.50   Book                                 $3,262.50
    532 Responsive Service & Maint 243663                             $3,229.22   Book                                 $3,229.22
    532 Sign A Rama 58616                                             $4,883.30   Book                                 $4,883.30
    532 Sign A Rama 58618                                             $1,137.32   Book                                 $1,137.32
    532 Ariete International 5615Rev                                  $1,157.73   Book                                 $1,157.73
    532 J. Copeland Construction 17004                               $12,012.17   Book                                $12,012.17
    532 Sign A Rama 59092                                               $804.33   Book                                   $804.33
    532 Sign A Rama 58617                                             $1,472.47   Book                                 $1,472.47
    532 Mc Group 630326                                              $20,012.26   Book                                $20,012.26
    532 Responsive Svc & Maint 251742                                 $4,617.31   Book                                 $4,617.31
    532 J. Copeland Construction 17051                                $1,472.25   Book                                 $1,472.25
    533 The Construction Corp App 2                                  $42,946.43   Book                                $42,946.43
    533, The Construction Corp App#1                                 $32,375.02   Book                                $32,375.02
    533 Jacobs F8W82107-Aug09                                         $6,937.50   Book                                 $6,937.50
    533 Atlanta Store Equip #75324                                   $10,241.09   Book                                $10,241.09
    533 Atlanta Store Equip #75324.                                  $10,241.09   Book                                $10,241.09
    533 The Construction Corp App 4                                  $18,169.65   Book                                $18,169.65
    533 Atlanta Store Equip #75324-A                                 $10,241.09   Book                                $10,241.09
    533 The Construction Cost App 3                                  $44,267.85   Book                                $44,267.85
    533 Sign A Rama #18370                                            $1,519.65   Book                                 $1,519.65
    533 J. Tran Salary Allocation 09                                  $2,312.48   Book                                 $2,312.48
    533 Priority Signs Inv# 46072                                     $6,937.50   Book                                 $6,937.50
    533 The Construction Group Inv# 2019                                $660.74   Book                                   $660.74
    533 Atlanta Store Equipment Inv# 75967                            $1,195.30   Book                                 $1,195.30
    533 Atlnata Store Equipment 77599                                 $6,099.98   Book                                 $6,099.98
    533 Unicco Service 1751692                                        $2,745.00   Book                                 $2,745.00
    533 Sign A Rama 41600                                             $5,795.02   Book                                 $5,795.02
    533 River Cove Devleopment Rc013533-2                             $4,193.77   Book                                 $4,193.77
    533 The Ga Group 1073                                               $991.27   Book                                   $991.27
    533 River Cove Development Rc014533-2                             $8,768.77   Book                                 $8,768.77
    533 Atlanta Store Equipment 78341                                 $3,126.23   Book                                 $3,126.23
    533 River Cove Development Rc014533-1                            $26,306.25   Book                                $26,306.25
    533 Atlanta Store Equipment 78341-A                               $3,202.50   Book                                 $3,202.50
    533 Tran & Stanfill Sal/Exp                                       $2,592.52   Book                                 $2,592.52
    533 A/Coe Communications 13599                                    $3,507.52   Book                                 $3,507.52
    533 The Maintenance Co 89208                                      $3,812.48   Book                                 $3,812.48
    533 Atlanta Store Equipment 80188                                 $5,108.77   Book                                 $5,108.77
    533 Roofin Solutions 17-13332                                     $1,830.00   Book                                 $1,830.00
    533 Elite Facility Services 431                                   $8,768.77   Book                                 $8,768.77
    533 Roofing Solutions 17-13438                                    $2,211.23   Book                                 $2,211.23
    533 Brazos Contractors 533 1                                     $30,500.02   Book                                $30,500.02


                                                     Page 85 of 96
               Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 117 of 307
Benevis Corp.
Case No. 20-33918
Schedule AB40: Office Fixtures


                                                           Net book value of      Valuation method used for   Current value of
                              General description          debtor's interest             current value        debtor's interest
    533 Brazos Contractors 17089                                      $5,337.52   Book                                 $5,337.52
    533 Ariete International 5401                                     $1,220.02   Book                                 $1,220.02
    533 Ariete International 5400                                     $4,803.75   Book                                 $4,803.75
    533 Brazos Contractors 533 2                                      $1,830.00   Book                                 $1,830.00
    533 Michael Aragona 1-01-1122-17                                  $1,916.69   Book                                 $1,916.69
    533 Brazos Contractors 533 3                                      $3,660.00   Book                                 $3,660.00
    533 Brazos Contractors 17051                                      $4,193.77   Book                                 $4,193.77
    533 Michael Aragona 1-01-1135-18                                 $20,587.50   Book                                $20,587.50
    533 The Maintenance Company 118733                                $4,956.23   Book                                 $4,956.23
    533 Ariete International 5495                                     $1,877.99   Book                                 $1,877.99
    533 Michael Aragona 1-01-1148-18                                  $8,375.25   Book                                 $8,375.25
    533 Ariete International 5518                                     $1,121.25   Book                                 $1,121.25
    533 Xeriom 2012444                                                $6,580.58   Book                                 $6,580.58
    533 J Copeland Construction 3003.533 1                          $183,640.30   Book                               $183,640.30
    533 Prophysics Innovations 28441                                  $1,289.75   Book                                 $1,289.75
    533 Ariete International 5543                                      $865.64    Book                                   $865.64
    533 J Copeland Construction 3003.533 2                           $70,921.10   Book                                $70,921.10
    533 Responsive Svc And Maint 245811                               $1,625.73   Book                                 $1,625.73
    533 J Copeland Construction 3003.533 3                           $72,976.78   Book                                $72,976.78
    533 Michael Aragona 080218                                        $1,058.50   Book                                 $1,058.50
    533 J Copland Construction 3003.533 4                            $97,303.37   Book                                $97,303.37
    533 Fire & Life Safety America 469905                              $624.98    Book                                   $624.98
    533 Xeriom 2012606                                                $1,330.03   Book                                 $1,330.03
    533 Fire & Life Safety Amer 469560                                $5,417.09   Book                                 $5,417.09
    533 Sign A Rama 57287                                             $4,109.00   Book                                 $4,109.00
    533 J Copeland Construction 3003.533 5                           $50,021.64   Book                                $50,021.64
    533 Sign A Rama 57465                                             $1,402.46   Book                                 $1,402.46
    533 J. Copeland Construction 3003.533 7                           $1,999.35   Book                                 $1,999.35
    533 J. Copeland Construction 3003.533 6                          $22,081.27   Book                                $22,081.27
    533 J. Copeland Construction 3003.533 8                          $18,350.62   Book                                $18,350.62
    533 J. Copeland Construction 3003.533 9                          $13,899.37   Book                                $13,899.37
    533 Sign A Rama 57911                                             $1,287.02   Book                                 $1,287.02
    533 Design Sign Compnay 158570                                    $7,335.95   Book                                 $7,335.95
    533 Ariete International 5610                                    $10,951.85   Book                                $10,951.85
    535 Carter Burgess F8W80200-Aug08B                                $4,777.48   Book                                 $4,777.48
    535 Embree Group 308634100001                                     $2,257.48   Book                                 $2,257.48
    535 Embree Group 30-8634-000001                                  $34,125.02   Book                                $34,125.02
    535 Embree Group 30-8634-000002                                  $34,937.48   Book                                $34,937.48
    535 Embree Group 308634200001                                      $735.02    Book                                   $735.02
    535 Noble Signs 7124                                              $3,832.48   Book                                 $3,832.48
    535 Texas Fixtures & Interiors 2008.201                           $6,824.98   Book                                 $6,824.98
    535 Texas Fixtures & Interiors 2008.189                           $6,824.98   Book                                 $6,824.98
    535 Texas Fixtures & Interiors 2008.202                           $2,520.00   Book                                 $2,520.00
    535 Texas Fixtures & Interiors 2008.190                           $2,520.00   Book                                 $2,520.00
    535 Texas Fixtures & Interiors 2008.194                            $682.48    Book                                   $682.48
    535 Embree Construction Appl 4                                   $15,750.00   Book                                $15,750.00
    535 Embree Construction Appl 3                                   $35,174.98   Book                                $35,174.98
    535, Unicco 535 Expand App 1                                      $7,200.00   Book                                 $7,200.00
    535, Jacobs Engin, F8W82106-Aug09Odess                            $1,312.48   Book                                 $1,312.48
    535 Texas Fix & Inter #Tfi080912                                  $1,995.02   Book                                 $1,995.02
    535, Stanley Conv. Security Sol. 5993127                          $1,312.48   Book                                 $1,312.48
    535, Texas Fixtures & Interriora                                  $2,047.50   Book                                 $2,047.50
    535 Unicco Inv# 1249615                                           $8,662.50   Book                                 $8,662.50
    535 Unicco Inv# 1259661                                           $7,350.02   Book                                 $7,350.02
    535 Texas Fixtures Inv# Tfi081031                                 $1,522.52   Book                                 $1,522.52


                                                    Page 86 of 96
                Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 118 of 307
Benevis Corp.
Case No. 20-33918
Schedule AB40: Office Fixtures


                                                            Net book value of     Valuation method used for   Current value of
                               General description          debtor's interest            current value        debtor's interest
    535 C&R Commerical - Unicco Inv# 1464264                            $735.02   Book                                   $735.02
    535 Rsm Inv# 173349                                               $3,674.98   Book                                 $3,674.98
    535 Unicco Service Co 1481961                                     $1,154.98   Book                                 $1,154.98
    535 Priority Sign 56705                                           $6,300.00   Book                                 $6,300.00
    535 Sign A Rama 22469                                             $1,056.23   Book                                 $1,056.23
    535 Jacobs Eng Grp F8W82173/74Feb12                               $3,989.98   Book                                 $3,989.98
    535 Responsive Service Maint Co 182442                            $6,400.00   Book                                 $6,400.00
    535 The Construction Corp Odessa                                 $11,549.98   Book                                $11,549.98
    535 Sign A Rama 40281A                                            $3,202.48   Book                                 $3,202.48
    535 Atlanta Store Equipment 77426                                 $7,350.02   Book                                 $7,350.02
    535 The Construction Corp Odessaa                                 $5,512.50   Book                                 $5,512.50
    535, Tran & Stanfill Sal/Exp                                      $1,207.52   Book                                 $1,207.52
    535 Unicco Service 1706559                                          $839.98   Book                                   $839.98
    535 Atlanta Store Equipment 79260                                 $1,680.02   Book                                 $1,680.02
    535 The Maintenance Company 102027                                $1,417.50   Book                                 $1,417.50
    535 Sign A Rama 58287                                             $4,253.93   Book                                 $4,253.93
    535 Sign A Rama 58288                                             $1,052.65   Book                                 $1,052.65
    535 Mc Group 609625                                               $5,532.36   Book                                 $5,532.36
    535 J Copeland Construction 16196                                $26,606.47   Book                                $26,606.47
    535 Michael Aragona 1-01-2023-19                                  $4,980.00   Book                                 $4,980.00
    535 Sign A Rama 58011                                             $1,017.19   Book                                 $1,017.19
    535 Sign A Rama 58541                                             $1,318.51   Book                                 $1,318.51
    535 Sign A Rama 59137                                             $2,584.85   Book                                 $2,584.85
    535 Mc Group 618207                                              $10,290.06   Book                                $10,290.06
    535 Michael Aragona 1-01-2031-19                                  $1,780.00   Book                                 $1,780.00
    535 Sign A Rama 59121                                               $864.35   Book                                   $864.35
    535 J. Copeland Construction 17050                                $1,027.61   Book                                 $1,027.61
    535 J. Copeland Construction 17082                                $8,089.40   Book                                 $8,089.40
    536 Construction                                                  $1,519.65   Book                                 $1,519.65
    536 Construction Documents                                        $3,501.76   Book                                 $3,501.76
    536 Construction Documents                                        $1,717.87   Book                                 $1,717.87
    536 Lease                                                           $991.05   Book                                   $991.05
    536 Counters & Cabinets 50%Dwn                                   $10,241.09   Book                                $10,241.09
    536 Construction                                                 $26,758.95   Book                                $26,758.95
    536 Construction                                                  $1,189.28   Book                                 $1,189.28
    536, Sign A Rama #18106                                           $1,600.01   Book                                 $1,600.01
    536, Aa Signs Inv #09-1729                                        $2,775.00   Book                                 $2,775.00
    536, The Ga Group, 847                                            $1,453.57   Book                                 $1,453.57
    536, Pincus Construction, App 2                                  $35,999.98   Book                                $35,999.98
    536, Pinus Construction, Inv# Appl 3                             $26,758.95   Book                                $26,758.95
    536 Atlanta Store Equip #75500-D                                  $1,255.35   Book                                 $1,255.35
    536 Atlanta Store Equip #75230-A                                  $9,166.69   Book                                 $9,166.69
    536, Pincus Construction # App 4                                 $13,214.26   Book                                $13,214.26
    536 Priority Sign Inc. #45645                                     $6,078.59   Book                                 $6,078.59
    536 J. Tran Salary Allocation 09                                  $2,576.78   Book                                 $2,576.78
    536 Atlanta Store Equip 75500-Inv                                 $1,321.43   Book                                 $1,321.43
    536-Aa Signs Inv# 10-0535                                         $3,039.30   Book                                 $3,039.30
    536, Southwind Electric Inv# R2067C                               $1,850.02   Book                                 $1,850.02
    536 Atlanta Store Equipment Inv# 75956                            $2,039.05   Book                                 $2,039.05
    536 Rsm Inv# 170865                                               $6,609.35   Book                                 $6,609.35
    536 Keely Construction 5                                          $2,650.02   Book                                 $2,650.02
    536 Sign A Rama 22484                                             $5,333.31   Book                                 $5,333.31
    536 The Construction Corp 2108                                   $12,145.82   Book                                $12,145.82
    536 Unicco Service 1529974                                          $883.34   Book                                   $883.34
    536 Atlanta Store Equipment 77000                                 $1,693.03   Book                                 $1,693.03


                                                     Page 87 of 96
               Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 119 of 307
Benevis Corp.
Case No. 20-33918
Schedule AB40: Office Fixtures


                                                           Net book value of      Valuation method used for   Current value of
                              General description          debtor's interest             current value        debtor's interest
    536 The Construction Corp Patterson                               $3,606.95   Book                                 $3,606.95
    536 Atlanta Store Equipment 77301                                 $3,533.37   Book                                 $3,533.37
    536 The Construction Corp Patterson                              $10,305.55   Book                                $10,305.55
    536 Priority Sign 60619                                           $6,845.84   Book                                 $6,845.84
    536 Sign A Rama 42286                                             $3,754.18   Book                                 $3,754.18
    536 Meckley Services Sm100825                                     $3,459.71   Book                                 $3,459.71
    536 Legacy Group Enterprise R16931                                $1,030.57   Book                                 $1,030.57
    536 Legacy Group Enterprise R18550                                $1,177.81   Book                                 $1,177.81
    536 Meckley Services 536 1068 A2                                 $16,562.52   Book                                $16,562.52
    536 Meckley Services 536 1068 A1                                 $16,562.52   Book                                $16,562.52
    536 Meckley Services 3009 536 1068 A3                            $11,041.66   Book                                $11,041.66
    536 Design Team 155044                                            $2,134.74   Book                                 $2,134.74
    536 Quintech Inc 53016                                            $1,674.04   Book                                 $1,674.04
    536 Ariete International 5613                                      $998.19    Book                                   $998.19
    536 Mc Group 626302                                              $11,497.90   Book                                $11,497.90
    536 Springwise 137750                                             $7,860.09   Book                                 $7,860.09
    536 Sign A Rama 59607                                             $3,626.79   Book                                 $3,626.79
    536 Sign A Rama Inv-10318                                         $2,206.90   Book                                 $2,206.90
    536 Sign A Rama Inv-10274                                         $6,817.53   Book                                 $6,817.53
    537 Alston & Bird Inv#10304434                                     $726.76    Book                                   $726.76
    537 Jacobs Inv#F8W82105-May09                                     $7,598.24   Book                                 $7,598.24
    537 Alston & Bird Inv#10309132                                    $1,585.72   Book                                 $1,585.72
    537 Atlanta Store Equipment Inv#75233                            $10,999.99   Book                                $10,999.99
    537, Jacobs Eng Inv #F8W82105-Sep109                               $660.74    Book                                   $660.74
    537 The Construction Corp                                          $924.98    Book                                   $924.98
    537 The Construction Corp App 1                                  $38,321.41   Book                                $38,321.41
    537 The Construction Corp App 2                                  $51,535.72   Book                                $51,535.72
    537 Atlanta Store Equip #75233-2                                 $10,241.09   Book                                $10,241.09
    537 The Construction Corp                                        $42,946.43   Book                                $42,946.43
    537 Atlanta Store Equip #75233-A                                 $10,241.09   Book                                $10,241.09
    537 The Conconstruction Group App 4                              $21,803.55   Book                                $21,803.55
    537 Sign A Rama #18326                                            $1,519.65   Book                                 $1,519.65
    537 The Maintenance Comp #26212                                    $660.74    Book                                   $660.74
    537 Priority Sign Inc. #45917                                    $13,214.26   Book                                $13,214.26
    537 J. Tran Salary Allocation 09                                  $2,576.78   Book                                 $2,576.78
    537 Atlanta Store Equipment # 75719                               $1,783.95   Book                                 $1,783.95
    537 Atlanta Store Equipment Inv# 76637                            $3,515.65   Book                                 $3,515.65
    537 Atlanta Store Equipment 77407                                 $3,091.66   Book                                 $3,091.66
    537 River Cove Development Rc0082012-1                           $20,979.16   Book                                $20,979.16
    537 Sign A Rama 40149                                             $5,888.92   Book                                 $5,888.92
    537 River Cove Development Rc0082012-2                            $7,213.89   Book                                 $7,213.89
    537 Atlanta Store Equipment 77407-A                               $3,459.71   Book                                 $3,459.71
    537, Tran & Stanfill Sal/Exp                                      $2,576.37   Book                                 $2,576.37
    537 Unicco Service 1772915                                        $1,324.98   Book                                 $1,324.98
    537 Four Points Const 2016-3001.537                               $1,177.81   Book                                 $1,177.81
    537 J. Copeland Construction 16178                              $124,264.86   Book                               $124,264.86
    537 Sign A Rama 102818                                            $4,422.43   Book                                 $4,422.43
    537 Mc Signs 602193                                               $7,110.40   Book                                 $7,110.40
    537 Sign A Rama 57980                                             $4,632.44   Book                                 $4,632.44
    537 Mc Group 623670                                              $22,221.16   Book                                $22,221.16
    537 Sign A Rama 59703                                             $1,811.52   Book                                 $1,811.52
    537 Construction Concepts Corp 18-1499                            $7,429.36   Book                                 $7,429.36
    538 The Ga Group Inv#825                                          $1,585.72   Book                                 $1,585.72
    538 The Ga Group Inv#832                                          $1,850.02   Book                                 $1,850.02
    538 The Ga Group Inv#845                                          $3,633.91   Book                                 $3,633.91


                                                    Page 88 of 96
                Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 120 of 307
Benevis Corp.
Case No. 20-33918
Schedule AB40: Office Fixtures


                                                            Net book value of     Valuation method used for   Current value of
                               General description          debtor's interest            current value        debtor's interest
    538, Pincus Construction App 1                                   $42,000.00   Book                                $42,000.00
    538 Brad Blome Inv# Ks-090803-02                                    $924.98   Book                                   $924.98
    538 Brad Blome Inv# Ks-090701-01                                  $1,321.43   Book                                 $1,321.43
    538 The Ga Group Inv# 850                                         $1,717.87   Book                                 $1,717.87
    538 The Ga Group                                                  $1,057.13   Book                                 $1,057.13
    538 Atlanta Store Equipment                                      $12,883.95   Book                                $12,883.95
    538 Pincus Construction App 3                                    $41,625.00   Book                                $41,625.00
    538 Pincus Construction                                          $55,500.00   Book                                $55,500.00
    538 Atlanta Store Equip #75353-A                                 $12,883.95   Book                                $12,883.95
    538 J. Tran Salary Allocation 09                                  $1,783.95   Book                                 $1,783.95
    538 Sign A Rama Inv# 18596                                        $2,114.26   Book                                 $2,114.26
    538 Priority Sign Inc.                                            $9,910.72   Book                                 $9,910.72
    538, Pincus Corporation App 4                                    $24,446.41   Book                                $24,446.41
    538 Priority Sign Inv# 48583                                        $924.98   Book                                   $924.98
    538 Atlanta Store Equipment Inv# 76433                            $2,953.12   Book                                 $2,953.12
    538 Sign A Rama 22449                                             $5,111.10   Book                                 $5,111.10
    538 Keely Construction 4                                          $2,814.78   Book                                 $2,814.78
    538 The Construction Corp 2107                                   $12,881.93   Book                                $12,881.93
    538 Atlanta Store Equipment 76999                                 $1,693.03   Book                                 $1,693.03
    538 The Construction Corp Eastpoint                               $2,355.55   Book                                 $2,355.55
    538 The Construction Corp Eastpoint                               $9,937.50   Book                                 $9,937.50
    538 Atlanta Store Equipment                                       $3,481.47   Book                                 $3,481.47
    538 Priority Sign 60617                                          $12,200.02   Book                                $12,200.02
    538 Sign A Rama 42381                                             $3,998.83   Book                                 $3,998.83
    538 Responsive Service Maint 221199                              $12,833.34   Book                                $12,833.34
    538 Meckley Services Sm 95657                                     $4,985.60   Book                                 $4,985.60
    538 Elite Facility Services 538 002                              $26,971.14   Book                                $26,971.14
    538 Elite Facility Services 538 001                              $26,971.14   Book                                $26,971.14
    538 Cdf Services 102640                                          $14,711.57   Book                                $14,711.57
    538 Cdf Services 102638                                           $8,615.37   Book                                 $8,615.37
    538 Michael Aragona 1-01-1152-18                                  $1,455.12   Book                                 $1,455.12
    538 Meckley Services 3010 538 1225 A1                            $29,689.17   Book                                $29,689.17
    538 Meckley Services 3010_538 1225 A2                            $29,689.18   Book                                $29,689.18
    538 Sign A Rama 56428                                             $1,138.26   Book                                 $1,138.26
    538 Meckley Services 3010538 1225 A3                              $6,684.14   Book                                 $6,684.14
    538 Ariete International 5626                                     $1,194.15   Book                                 $1,194.15
    538 Ariete International 5615Rev                                  $6,043.46   Book                                 $6,043.46
    538 Ariete International 5616                                     $6,512.08   Book                                 $6,512.08
    538 Sign A Rama 59606                                             $4,607.62   Book                                 $4,607.62
    538 Sign A Rama 59669                                             $1,425.21   Book                                 $1,425.21
    538 Springwise 137736                                             $9,194.41   Book                                 $9,194.41
    538 Mc Group 633014                                              $22,478.17   Book                                $22,478.17
    538 Sign A Rama Inv-10316                                         $1,829.33   Book                                 $1,829.33
    538 Responsive Service & Maint 252404                             $1,980.81   Book                                 $1,980.81
    538 Responsive Service & Maint 252094                             $4,488.30   Book                                 $4,488.30
    539, Atlanta Store Equip Inv #75385                              $10,901.78   Book                                $10,901.78
    539, Jacobs Inv #F8W82110-Sep09                                   $5,417.85   Book                                 $5,417.85
    539 Brad Blome Inv# Ks-090803-07                                    $991.05   Book                                   $991.05
    539 Jacobs Inv# F8W82110-Aug09                                    $1,585.72   Book                                 $1,585.72
    539 Oakview Construction #App 1                                  $39,642.83   Book                                $39,642.83
    539 Oakview Construction                                          $1,255.35   Book                                 $1,255.35
    539 Jacobs Inv# F8W82110-Oct09                                    $1,189.28   Book                                 $1,189.28
    539 Oakview Construction App 2                                   $52,857.15   Book                                $52,857.15
    539 Priority Sign Inc. Inv# 46608                                 $7,267.87   Book                                 $7,267.87
    539 Sign A Rama Inv# 18549                                          $726.76   Book                                   $726.76


                                                     Page 89 of 96
               Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 121 of 307
Benevis Corp.
Case No. 20-33918
Schedule AB40: Office Fixtures


                                                            Net book value of     Valuation method used for   Current value of
                               General description          debtor's interest            current value        debtor's interest
    539 Sign A Rama Inv# 18547                                        $1,585.72   Book                                 $1,585.72
    539 Oakview Construction App 3                                   $39,642.83   Book                                $39,642.83
    539 Atlanta Store Equipment # 75385-A                            $10,901.78   Book                                $10,901.78
    539 Oakview Construction App 4                                   $17,666.64   Book                                $17,666.64
    539 Priority Sign Inv# 48584                                      $1,123.20   Book                                 $1,123.20
    539 Atlanta Store Equipment Inv# 75966                            $1,968.73   Book                                 $1,968.73
    539 Reece Plumbing & Gas Inv# 4127                                  $792.83   Book                                   $792.83
    539 J.Tran & J.Stanfill 2010 Sal Alloc.                           $1,783.95   Book                                 $1,783.95
    539 Sign A Rama 40104D                                            $5,373.63   Book                                 $5,373.63
    539 Atlanta Store Equipment 77598                                 $5,815.26   Book                                 $5,815.26
    539 Atlanta Store Equipment 77806                                 $1,104.16   Book                                 $1,104.16
    539 River Cove Development Rc014539-S                            $69,194.45   Book                                $69,194.45
    539 Atlanta Store Equipment 78819                                 $5,815.26   Book                                 $5,815.26
    539 Tran & Stanfill Sal/Exp                                       $1,619.45   Book                                 $1,619.45
    539 The Ga Group 1124                                             $1,398.63   Book                                 $1,398.63
    539 The Ga Group 1129                                             $1,766.68   Book                                 $1,766.68
    539, Responsive Service & Maint 219643                            $8,833.34   Book                                 $8,833.34
    539, River Cove Development Rc05539 S5                            $5,815.26   Book                                 $5,815.26
    539, River Cove Development Rc015539R2                            $8,465.29   Book                                 $8,465.29
    539, River Cove Development Rc015539-R                           $25,027.81   Book                                $25,027.81
    539, River Cove Development Rc015539-S2                          $23,555.53   Book                                $23,555.53
    539, River Cove Development Rc015539 S4                           $7,213.89   Book                                 $7,213.89
    539 River Cove Development Rc015539 S3                            $4,858.34   Book                                 $4,858.34
    539 Sign A Rama 46005                                             $2,281.97   Book                                 $2,281.97
    539 Atlanta Store Equipment 78819-A                               $5,888.92   Book                                 $5,888.92
    539 A/Coe Communications 13578                                    $5,741.68   Book                                 $5,741.68
    539 Atlanta Store Equipment 79421                                 $2,502.79   Book                                 $2,502.79
    539 Responsive Svc Maint 233255                                   $4,269.47   Book                                 $4,269.47
    539 The Maintenance Company                                       $1,472.21   Book                                 $1,472.21
    539 Responsive Service Maint 233750                               $2,208.32   Book                                 $2,208.32
    539 Construction Concepts 16-104                                  $3,386.13   Book                                 $3,386.13
    539 Atlanta Store Equipment 80225                                 $7,361.13   Book                                 $7,361.13
    539 Construction Concepts 17-286                                  $5,299.98   Book                                 $5,299.98
    539 Construction Concepts 17-285                                  $4,343.05   Book                                 $4,343.05
    539 Responsive Service Maint 241418                               $4,563.87   Book                                 $4,563.87
    539 The Maintenance Company 118802                                $2,134.74   Book                                 $2,134.74
    539 J Copeland Construction 3009.539 1                           $56,034.71   Book                                $56,034.71
    539 J Copeland Construction 3009.539 2                           $64,504.35   Book                                $64,504.35
    539 J Copeland Construction 3009.539 3                            $7,367.00   Book                                 $7,367.00
    539 Sign A Rama 58741                                             $1,215.98   Book                                 $1,215.98
    539 Sign A Rama 58740                                             $4,516.56   Book                                 $4,516.56
    539 Ariete International 5615Rev                                  $1,317.01   Book                                 $1,317.01
    539 Ariete International 5616                                       $847.15   Book                                   $847.15
    539 J. Copeland Construction 17007                               $13,542.12   Book                                $13,542.12
    539 J. Copeland Construction 17029                               $78,969.35   Book                                $78,969.35
    539 Mc Group 624046                                              $24,241.68   Book                                $24,241.68
    539 Sign A Rama Inv-10113                                         $1,899.16   Book                                 $1,899.16
    539 Ariete Capex Hours                                            $4,327.90   Book                                 $4,327.90
    540 Jacobs Inv# F8W82109-Aug09                                    $8,258.93   Book                                 $8,258.93
    540 Atlanta Store Equipment                                      $10,901.78   Book                                $10,901.78
    540 The Construction Corp # App1                                 $35,333.35   Book                                $35,333.35
    540 The Construction Group App 2                                 $46,910.70   Book                                $46,910.70
    540 Sign A Rama Inv# 18732                                        $1,651.80   Book                                 $1,651.80
    540 Sign A Rama Inv # 18730                                         $726.76   Book                                   $726.76
    540 The Construction Corp. App 3                                 $36,999.98   Book                                $36,999.98


                                                     Page 90 of 96
               Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 122 of 307
Benevis Corp.
Case No. 20-33918
Schedule AB40: Office Fixtures


                                                            Net book value of     Valuation method used for   Current value of
                               General description          debtor's interest            current value        debtor's interest
    540 Priority Sign Inv# 46899                                      $4,294.65   Book                                 $4,294.65
    540 The Construction Group App 4                                 $17,178.59   Book                                $17,178.59
    540 The Construction Corp. Inv# 05102010                          $1,850.02   Book                                 $1,850.02
    540 J.Tran & J.Stanfill 2010 Sal Alloc.                           $2,576.78   Book                                 $2,576.78
    540 Atlanta Store Equipment Inv# 76607                            $3,093.77   Book                                 $3,093.77
    540 Atlanta Store Equipment 76807                                 $1,987.50   Book                                 $1,987.50
    540 Siga A Rama 21933                                               $736.11   Book                                   $736.11
    540 Sign A Rama 40436                                             $6,710.02   Book                                 $6,710.02
    540 Unicco Service 1751692                                          $991.27   Book                                   $991.27
    540 Unicco Service 1760155                                        $2,668.73   Book                                 $2,668.73
    540 Unicco Service 1772915                                          $915.00   Book                                   $915.00
    540 The Construction Corp 2283                                    $9,912.52   Book                                 $9,912.52
    540 Atlanta Store Equipment 78589                                 $5,642.48   Book                                 $5,642.48
    540 River Cove Development Rc014540-X                             $4,422.52   Book                                 $4,422.52
    540 Priority Sign 82145                                           $5,108.77   Book                                 $5,108.77
    540 Tran & Stanfill Sal/Exp                                         $991.27   Book                                   $991.27
    540 Sign A Rama 46511                                               $762.52   Book                                   $762.52
    540 Legacy Group Enterprise R42649                                $1,234.65   Book                                 $1,234.65
    540 Sign A Rama 58348                                             $3,593.32   Book                                 $3,593.32
    540 Sign A Rama 58350                                             $1,549.36   Book                                 $1,549.36
    540 Mc Group 609431                                               $3,617.06   Book                                 $3,617.06
    540 J Copeland Construction 16198                                $31,410.44   Book                                $31,410.44
    540 Springwise 134366                                            $13,102.05   Book                                $13,102.05
    540 Mc Group 623412                                              $11,074.18   Book                                $11,074.18
    540 Mc Group 633952                                               $7,860.83   Book                                 $7,860.83
    541, Mcg Architecture Inv# 120302                                   $799.97   Book                                   $799.97
    541 Brad Blome Ks-090901-04                                       $1,585.72   Book                                 $1,585.72
    541 Mcg Architecture #121228                                      $8,258.93   Book                                 $8,258.93
    541 Texas Fixtures & Interior #Tfi011003                         $11,892.83   Book                                $11,892.83
    541 Bobby Castle App 3                                           $35,017.87   Book                                $35,017.87
    541 Bobby Castle App 2                                           $46,910.70   Book                                $46,910.70
    541 Texas Fix & Interiors Inv# Tfi021005                          $5,946.45   Book                                 $5,946.45
    541 Bobby Castle App 1                                           $35,017.87   Book                                $35,017.87
    541 Sign A Rama Inv# 18880                                        $1,255.35   Book                                 $1,255.35
    541 Texas & Interiors Inv# Tfi031012                              $5,946.45   Book                                 $5,946.45
    541 Mcg Architecture Inv# 122512                                    $660.74   Book                                   $660.74
    541 Mcg Architecture Inv# 122162                                    $726.76   Book                                   $726.76
    541 Priorty Sign Inv# 45630                                       $7,267.87   Book                                 $7,267.87
    541, Bobby Castle Construction App 4                             $16,000.03   Book                                $16,000.03
    541, Mcg Architecture Inv# 122512                                   $660.74   Book                                   $660.74
    541, Mcg Architecture Inv# 122162                                   $726.76   Book                                   $726.76
    541, Priority Sign Inv# 45630                                     $7,267.87   Book                                 $7,267.87
    541 Atlanta Store Equipment Inv# 75957                            $2,066.70   Book                                 $2,066.70
    541 J.Tran & J.Stanfill 2010 Sal Alloc.                           $3,435.74   Book                                 $3,435.74
    541 Southeast Wholesale Door Inv # 8311                             $924.98   Book                                   $924.98
    541 Atlanta Store Equipment Inv# 76174                            $2,180.33   Book                                 $2,180.33
    541 Unnico 03242011                                               $7,598.24   Book                                 $7,598.24
    541 Unnico Inv# 03242011                                          $2,510.70   Book                                 $2,510.70
    541 The Maintenance Company Inv# 33799                            $1,453.57   Book                                 $1,453.57
    541 Unicco Service 1751692                                          $660.74   Book                                   $660.74
    541 Atlanta Store Equipment 77807                                 $1,189.28   Book                                 $1,189.28
    541 Atlanta Store Equipment 77807-A                               $1,189.28   Book                                 $1,189.28
    541 River Cove Development Rc013541-2                             $4,426.80   Book                                 $4,426.80
    541 Sign A Rama 42549                                             $5,483.93   Book                                 $5,483.93
    541 Atlanta Store Equipment 78252                                   $866.64   Book                                   $866.64


                                                     Page 91 of 96
               Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 123 of 307
Benevis Corp.
Case No. 20-33918
Schedule AB40: Office Fixtures


                                                            Net book value of     Valuation method used for   Current value of
                               General description          debtor's interest            current value        debtor's interest
    541 Atlanta Store Equipment 78248                                 $1,321.43   Book                                 $1,321.43
    541 Atlanta Store Equipment 78663                                 $3,766.05   Book                                 $3,766.05
    541 River Cove Development Rc014541-S                            $28,741.05   Book                                $28,741.05
    541 The Ga Group 1103                                               $858.91   Book                                   $858.91
    541 Tran & Stanfill Sal/Exp                                       $2,444.63   Book                                 $2,444.63
    541 Four Points Construction 541 062215                           $1,255.35   Book                                 $1,255.35
    541 Meckley Services 1057 A1                                     $22,794.67   Book                                $22,794.67
    541 Meckley Services 1057 A2                                     $22,794.67   Book                                $22,794.67
    541 Meckley Services 3009 541 1057 A3                             $8,666.68   Book                                 $8,666.68
    541 Ariete International 5383                                     $4,889.26   Book                                 $4,889.26
    541 Sign A Rama 58808                                             $2,661.69   Book                                 $2,661.69
    541 Sign A Rama 58809                                             $1,569.61   Book                                 $1,569.61
    541 Mc Group 641007                                              $15,174.94   Book                                $15,174.94
    542 Jacobs #F8W82113-Oct09                                        $1,585.72   Book                                 $1,585.72
    542 Brad Blome #Ks-090901-03                                      $1,057.13   Book                                 $1,057.13
    542 Jacobs #F8W82113-Nov09                                        $5,946.45   Book                                 $5,946.45
    542 Jacobs Eng Group #F8W82113-Dec09                              $4,823.24   Book                                 $4,823.24
    542 Atlanta Store Equipment # 75603                              $13,333.30   Book                                $13,333.30
    542 Jacobs Inv# F8W82113-Jan10                                    $4,625.02   Book                                 $4,625.02
    542 Oakview Construction Inv# 100.                                $1,189.28   Book                                 $1,189.28
    542 Oakview Construction                                         $36,999.98   Book                                $36,999.98
    542 Jacobs Inv# F8W82113-Feb10                                    $1,982.17   Book                                 $1,982.17
    542 Oakview Construction App 2                                   $50,874.98   Book                                $50,874.98
    542 Jacob Engineering Inv# F8W82113-Mar1                          $2,114.26   Book                                 $2,114.26
    542 Atlanta Store Equipment Inv #75724                           $12,883.95   Book                                $12,883.95
    542 Atlanta Store Equipment Inv# 75603-A                          $1,850.02   Book                                 $1,850.02
    542 Jacobs Engineering # F8W82113-Apr10                           $1,255.35   Book                                 $1,255.35
    542 Oakview Construction App 3                                   $36,999.98   Book                                $36,999.98
    542 Priority Sign Inc. Inv# 48769                                 $7,267.87   Book                                 $7,267.87
    542 Oakview Construction Inv# App 4                              $19,491.07   Book                                $19,491.07
    542 J.Tran And J.Stanfill 2010 Sal Alloc                          $3,766.05   Book                                 $3,766.05
    542 Atlanta Store Equipment Inv# 76641                            $3,164.03   Book                                 $3,164.03
    542 Atlanta Store Equipment 77401                                 $2,135.02   Book                                 $2,135.02
    542 River Cove Development Rc00920012-1                          $20,700.00   Book                                $20,700.00
    542 Atlanta Store Equipment 77401-A                               $2,287.50   Book                                 $2,287.50
    542 River Cove Development Rc0092012-2                            $7,243.73   Book                                 $7,243.73
    542 Sign A Rama 40228                                             $6,481.27   Book                                 $6,481.27
    542, Tran & Stanfill Sal/Exp                                      $4,117.50   Book                                 $4,117.50
    542 River Cove Development Rc013542                               $5,005.57   Book                                 $5,005.57
    542 Unicco Service 1751692                                        $1,143.75   Book                                 $1,143.75
    542, Unicco Service 1717111                                       $2,516.25   Book                                 $2,516.25
    542 Four Points Const 2016-3001.542 1                            $13,343.77   Book                                $13,343.77
    542 Four Points Const 2016-3001.542                               $1,296.23   Book                                 $1,296.23
    542 Michael Aragona 1-01-1074-17                                    $762.52   Book                                   $762.52
    542 Michael Aragona 1-01-1096-17                                 $11,818.73   Book                                $11,818.73
    542 Comm Millwork & Install Inv_02835                             $3,965.02   Book                                 $3,965.02
    542 Ariete International 5406                                     $6,099.98   Book                                 $6,099.98
    542 Ariete International 1416                                    $12,200.02   Book                                $12,200.02
    542 Brazos Contractors 542 1                                     $69,387.52   Book                                $69,387.52
    542 Michael Aragona 1-01-1123-17                                  $1,067.48   Book                                 $1,067.48
    542 Brazos Contractors 542 2                                     $24,399.98   Book                                $24,399.98
    542 Acoe Communications 15817                                     $4,575.00   Book                                 $4,575.00
    542 J & L Glass 36401                                             $6,710.02   Book                                 $6,710.02
    542 Construction Concepts 18-0542                                $25,162.50   Book                                $25,162.50
    542 Sign A Rama 54596                                             $3,431.25   Book                                 $3,431.25


                                                     Page 92 of 96
               Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 124 of 307
Benevis Corp.
Case No. 20-33918
Schedule AB40: Office Fixtures


                                                           Net book value of     Valuation method used for   Current value of
                              General description          debtor's interest            current value        debtor's interest
    542 J & L Glass 36401                                            $6,710.02   Book                                 $6,710.02
    542 Brazos Contractors 542 3                                    $44,987.48   Book                                $44,987.48
    542 Construction Concepts Corp 18-30542                            $991.27   Book                                   $991.27
    542 Construction Concepts Corp 18-0542A2                        $56,424.98   Book                                $56,424.98
    542 Design Team 155684                                           $2,745.00   Book                                 $2,745.00
    542 Brazos Construction 542 4                                    $7,725.85   Book                                 $7,725.85
    542 Brazos Contractors 542 5                                    $15,292.06   Book                                $15,292.06
    542 Ariete International 5506                                    $3,935.66   Book                                 $3,935.66
    542 Sign A Rama 57811                                            $3,904.53   Book                                 $3,904.53
    542 Mc Group 602586                                              $5,166.82   Book                                 $5,166.82
    542 Ariete International 5620                                      $809.40   Book                                   $809.40
    542 J Copeland Construction 16191                               $31,410.44   Book                                $31,410.44
    542 Ariete International 5615Rev                                 $5,400.98   Book                                 $5,400.98
    542 Mc Group 615271                                             $12,734.78   Book                                $12,734.78
    542 Sign A Rama Inv-10310                                        $1,348.79   Book                                 $1,348.79
    542 Ariete Capex Hours                                           $1,533.56   Book                                 $1,533.56
    543 The Ga Group # 856                                           $1,651.80   Book                                 $1,651.80
    543 Brad C Blome 2010 Dpms 0104-03                               $1,057.13   Book                                 $1,057.13
    543 Brad C Blome Ks-091201-04                                      $991.05   Book                                   $991.05
    543 Brad Blome 2010 Dpms 0201-04                                   $792.83   Book                                   $792.83
    543 Atlanta Store Equipment # 75660                             $12,223.20   Book                                $12,223.20
    543 The Ga Group Inv# 879                                        $3,964.28   Book                                 $3,964.28
    543 Oakview Construction # 53-10-689.1                             $792.83   Book                                   $792.83
    543 Oakview Construction App 1                                  $38,982.15   Book                                $38,982.15
    543, Oakview Construction App 3                                 $39,642.83   Book                                $39,642.83
    543- Oakview Construction App-2                                 $51,535.72   Book                                $51,535.72
    543, The Ga Group Inv# 882                                       $4,228.57   Book                                 $4,228.57
    543, Priority Sign Inv# 49455                                    $6,210.74   Book                                 $6,210.74
    543 Priority Sign Inv# 50204                                     $2,312.48   Book                                 $2,312.48
    543 Atlanta Store Equipment Inv# 75660-A                        $12,223.20   Book                                $12,223.20
    543 Oakview Construction Inv# App 4                             $22,794.67   Book                                $22,794.67
    543 J.Tran & J.Stanfill 2010 Sal Alloc                           $6,408.91   Book                                 $6,408.91
    543 Atlanta Store Equipment Inv# 76429                           $3,501.76   Book                                 $3,501.76
    543 Atlanta Store Equipment 77807                                $1,255.35   Book                                 $1,255.35
    543 Atlanta Store Equipment 77807-A                              $1,321.43   Book                                 $1,321.43
    543 Atlanta Store Equipment 78085                                $1,783.95   Book                                 $1,783.95
    543 Sign A Rama 42409                                            $5,682.15   Book                                 $5,682.15
    543 Meckley Services Sm100820                                    $3,766.05   Book                                 $3,766.05
    543 Elite Facility Services 543 001                             $20,482.13   Book                                $20,482.13
    543 Elite Facility Services 543 002                             $20,482.13   Book                                $20,482.13
    543 Elite Facility Services 543 003                              $5,285.70   Book                                 $5,285.70
    543 Ariete International 5385                                    $3,964.28   Book                                 $3,964.28
    543 Ariete International 5402                                    $1,189.28   Book                                 $1,189.28
    543 Responsive Svc & Maint 247951                                $4,163.51   Book                                 $4,163.51
    543 Sign A Rama 59609                                            $2,445.30   Book                                 $2,445.30
    543 Sign A Rama 59665                                            $1,156.62   Book                                 $1,156.62
    543 Mc Group 626309                                             $13,467.21   Book                                $13,467.21
    543 Responsive Svc & Maint 250493                                $2,400.11   Book                                 $2,400.11
    543 Springwise 137746                                            $6,445.81   Book                                 $6,445.81
    543 Quintech 61731                                               $1,986.77   Book                                 $1,986.77
    543 Responsive Svc & Maint 101419                                $2,024.76   Book                                 $2,024.76
    544 The Ga Group #858                                            $1,321.43   Book                                 $1,321.43
    544 Brad C Blome Ks-091201-02                                      $991.05   Book                                   $991.05
    544 Atlanta Store Equipment # 75661                              $9,910.72   Book                                 $9,910.72
    544 The Ga Group Inv# 878                                        $6,012.52   Book                                 $6,012.52


                                                    Page 93 of 96
               Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 125 of 307
Benevis Corp.
Case No. 20-33918
Schedule AB40: Office Fixtures


                                                              Net book value of     Valuation method used for   Current value of
                               General description            debtor's interest            current value        debtor's interest
    544 Unicco Inv# 1305685                                            $21,803.55   Book                                $21,803.55
    544 Sign A Rama Inv# 19015                                          $1,717.87   Book                                 $1,717.87
    544 Unicco App 2                                                   $29,071.43   Book                                $29,071.43
    544 Atlanta Store Equipment Inv# 75661-A                            $9,910.72   Book                                 $9,910.72
    544- Unicco Inv# 1321343                                           $21,803.55   Book                                $21,803.55
    544-Unnicco Inv# 1323191                                            $1,519.65   Book                                 $1,519.65
    544 Unicco Inv# 1323134                                             $7,928.55   Book                                 $7,928.55
    544, Priority Sign Inv# 48767                                      $12,553.57   Book                                $12,553.57
    544 Atlanta Store Equipment Inv# 75882                                $792.83   Book                                   $792.83
    544 J.Tran & J.Stanfill 2010 Sal Alloc.                             $3,832.13   Book                                 $3,832.13
    544 Atlanta Store Equipment Inv# 76611                              $1,558.31   Book                                 $1,558.31
    544 Atlanta Store Equipment 77805                                     $914.07   Book                                   $914.07
    544 Sign A Rama 41644                                               $3,796.87   Book                                 $3,796.87
    544 River Cove Development Rc013544-3                               $3,656.23   Book                                 $3,656.23
    544 Atlanta Store Equpment 77805-A                                    $914.07   Book                                   $914.07
    544 River Cove Development Rc014544-1                               $7,382.78   Book                                 $7,382.78
    544 Sign A Rama 44187                                               $4,218.75   Book                                 $4,218.75
    544 River Cove Development Rc014544-X                               $3,726.55   Book                                 $3,726.55
    544 Vector Concepts I-2927                                          $3,234.35   Book                                 $3,234.35
    544 Priority Sign 512717                                            $6,020.47   Book                                 $6,020.47
    544 Sign A Rama 57906                                               $1,968.19   Book                                 $1,968.19
    544 Sign A Rama 58358                                               $1,137.11   Book                                 $1,137.11
    544 Mc Group 608996                                                 $8,436.90   Book                                 $8,436.90
    544 J Copeland Construction 16201                                  $28,741.55   Book                                $28,741.55
    544 Mc Group 617653                                                $17,869.61   Book                                $17,869.61
    544 Hci General Contractors 710-1                                   $3,767.28   Book                                 $3,767.28
    544 Sign A Rama Inv-10297                                           $3,478.74   Book                                 $3,478.74
    133 Medicor Imaging 2802-In                                         $4,000.00   Book                                 $4,000.00
    004 Ariete International, Inc 5695                                  $1,276.50   Book                                 $1,276.50
    017 Ariete International, Inc 5696                                 $17,931.47   Book                                $17,931.47
    079 Ariete International, Inc 5697                                 $10,113.01   Book                                $10,113.01
    129 Ariete International, Inc 5688                                 $10,630.40   Book                                $10,630.40
    130 Ariete International, Inc 5690                                  $3,188.22   Book                                 $3,188.22
    131 Ariete International, Inc 5689                                 $13,235.01   Book                                $13,235.01
    132 Ariete International, Inc 5691                                  $2,488.48   Book                                 $2,488.48
    133 Ariete International, Inc 5692                                  $3,217.81   Book                                 $3,217.81
    134 Ariete International, Inc 5693                                  $4,724.99   Book                                 $4,724.99
    068 Sign A Rama Inv-10135                                           $1,305.21   Book                                 $1,305.21
    000 Rr Donnaly 572392029                                           $58,659.75   Book                                $58,659.75
    047 The Maintenance Company 150584                                  $2,757.24   Book                                 $2,757.24
    260 The Maintenance Company 151029                                  $1,050.81   Book                                 $1,050.81
    133 Tri-North Builders Inc 19040-3                                 $88,732.08   Book                                $88,732.08
    176 The Maintenance Company 151321                                  $1,073.65   Book                                 $1,073.65
    254 Bon Air Service Co., Inc. L208371                               $6,134.67   Book                                 $6,134.67
    176 The Maintenance Company 151691                                  $1,388.75   Book                                 $1,388.75
    539 The Maintenance Company 151540                                  $4,925.01   Book                                 $4,925.01
    028 The Maintenance Company 151755                                  $1,928.35   Book                                 $1,928.35
    535 The Maintenance Company 151689                                    $860.89   Book                                   $860.89
    273 Cleveland Carpet & Floors 49037                                 $1,319.34   Book                                 $1,319.34
    539 J. Copeland Construction, Inc 17092                             $8,643.19   Book                                 $8,643.19
    179 Responsive Service & Maintenance Co. 254288                     $1,201.53   Book                                 $1,201.53
    000 Capital City Mechanical Services, Inc W59049                    $2,177.78   Book                                 $2,177.78
    097 Mc Group 658735                                                 $1,262.50   Book                                 $1,262.50
    532 The Maintenance Company 152353                                  $5,009.51   Book                                 $5,009.51
    001 J. Copeland Construction, Inc 18006                             $1,135.08   Book                                 $1,135.08


                                                       Page 94 of 96
               Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 126 of 307
Benevis Corp.
Case No. 20-33918
Schedule AB40: Office Fixtures


                                                             Net book value of     Valuation method used for   Current value of
                               General description           debtor's interest            current value        debtor's interest
    027 Land Development Consultants, Inc 7379                         $2,062.50   Book                                 $2,062.50
    096 The Maintenance Company 152468                                 $2,515.46   Book                                 $2,515.46
    000 Sign A Rama Inv-12255                                          $1,504.47   Book                                 $1,504.47
    081 The Maintenance Company 152580                                 $1,356.32   Book                                 $1,356.32
    177 A/Coe Communications 17243                                     $2,814.92   Book                                 $2,814.92
    026 The Maintenance Company 152756                                 $1,760.43   Book                                 $1,760.43
    045 The Maintenance Company 152940                                 $2,750.10   Book                                 $2,750.10
    004 J. Copeland Construction, Inc 18004                           $36,187.31   Book                                $36,187.31
    175 Quintech, Inc 62740                                            $1,533.30   Book                                 $1,533.30
    177 Quintech, Inc 62741                                            $1,239.99   Book                                 $1,239.99
    541 Quintech, Inc 62742                                            $1,622.92   Book                                 $1,622.92
    543 Quintech, Inc 62743                                            $1,546.34   Book                                 $1,546.34
    057 The Maintenance Company 153232                                   $914.88   Book                                   $914.88
    043 Prophysics Innovations 31902                                   $1,038.33   Book                                 $1,038.33
    087 Prophysics Innovations 31893                                   $1,038.33   Book                                 $1,038.33
    543 Fire & Life Safety America, Inc I-082115                       $1,152.75   Book                                 $1,152.75
    505 Sign A Rama Inv-12449                                          $1,777.22   Book                                 $1,777.22
    505 Sign A Rama Inv-12449                                          $1,777.22   Book                                 $1,777.22
    037 The Maintenance Company 154022                                   $968.11   Book                                   $968.11
    060 The Maintenance Company 153949                                 $1,092.61   Book                                 $1,092.61
    016 The Maintenance Company 154371                                 $1,270.65   Book                                 $1,270.65
    055 Responsive Service & Maintenance Co. 254695                    $5,303.18   Book                                 $5,303.18
    262 The Maintenance Company 154753                                 $1,651.29   Book                                 $1,651.29
    505 Mc Group 665528                                                $1,435.50   Book                                 $1,435.50
    043 Springwise 148413                                              $5,037.66   Book                                 $5,037.66
    043 Springwise 148414                                              $5,037.66   Book                                 $5,037.66
    510 Kidzpace Interactive, Inc. 76298                               $3,662.29   Book                                 $3,662.29
    281 Ariete International, Inc 5715                                 $2,475.75   Book                                 $2,475.75
    279 The Maintenance Company 155050                                 $1,102.77   Book                                 $1,102.77
    079 The Maintenance Company 155430                                 $1,612.18   Book                                 $1,612.18
    011 Quintech, Inc 63594                                            $2,157.04   Book                                 $2,157.04
    014 Quintech, Inc 63593                                            $2,108.39   Book                                 $2,108.39
    005 Responsive Service & Maintenance Co. 254875                    $2,115.06   Book                                 $2,115.06
    087 Mc Group 668136                                               $22,021.57   Book                                $22,021.57
    016 J. Copeland Construction, Inc 18015                            $4,739.91   Book                                 $4,739.91
    065 Responsive Service & Maintenance Co. 255055                    $3,711.32   Book                                 $3,711.32
    087 Sign A Rama Inv-12516                                          $1,449.01   Book                                 $1,449.01
    000 Catter Design Group 1010                                       $4,306.76   Book                                 $4,306.76
    045 A/Coe Communications 17208                                     $1,377.80   Book                                 $1,377.80
    065 Responsive Service & Maintenance Co. 255073                   $10,731.80   Book                                $10,731.80
    074 Responsive Service & Maintenance Co. 255048                   $14,275.56   Book                                $14,275.56
    178 J. Copeland Construction, Inc 18016                            $9,274.86   Book                                 $9,274.86
    506 Fire & Life Safety America, Inc I-097105                       $2,708.51   Book                                 $2,708.51
    000 Catter Design Group 1013                                       $2,326.39   Book                                 $2,326.39
    280 The Maintenance Company 156869                                 $1,085.90   Book                                 $1,085.90
    027 Fire & Life Safety America, Inc I-087891                      $14,519.07   Book                                $14,519.07
    033 J. Copeland Construction, Inc 18020                           $17,940.27   Book                                $17,940.27
    078 J. Copeland Construction, Inc 18021                            $3,492.60   Book                                 $3,492.60
    099 J. Copeland Construction, Inc 18021                            $1,746.30   Book                                 $1,746.30
    106 J. Copeland Construction, Inc 18018                            $7,956.43   Book                                 $7,956.43
    106 J. Copeland Construction, Inc 18021                            $1,732.59   Book                                 $1,732.59
    047 J. Copeland Construction, Inc 18022                            $1,712.45   Book                                 $1,712.45
    087 J. Copeland Construction, Inc 18022                           $11,856.83   Book                                $11,856.83
    254 The Maintenance Company 157238                                 $1,801.01   Book                                 $1,801.01
    001 Express Signs 89106                                            $1,217.32   Book                                 $1,217.32


                                                      Page 95 of 96
               Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 127 of 307
Benevis Corp.
Case No. 20-33918
Schedule AB40: Office Fixtures


                                                                Net book value of     Valuation method used for   Current value of
                              General description               debtor's interest            current value        debtor's interest
    002 Express Signs 89106                                               $1,473.24   Book                                 $1,473.24
    004 Express Signs 89106                                               $2,136.03   Book                                 $2,136.03
    005 Express Signs 89106                                               $1,042.55   Book                                 $1,042.55
    016 Express Signs 89106                                               $3,356.55   Book                                 $3,356.55
    033 Express Signs 89106                                               $1,840.50   Book                                 $1,840.50
    052 Express Signs 89106                                               $2,841.49   Book                                 $2,841.49
    053 Express Signs 89106                                               $3,475.02   Book                                 $3,475.02
    075 Express Signs 89106                                               $1,070.04   Book                                 $1,070.04
    076 Express Signs 89106                                               $1,874.64   Book                                 $1,874.64
    177 Express Signs 89106                                               $1,175.42   Book                                 $1,175.42
    045 Responsive Service & Maintenance Co. 255117                       $2,452.20   Book                                 $2,452.20
    043 Responsive Service & Maintenance Co. 255147                       $3,019.23   Book                                 $3,019.23
    006 The Maintenance Company 157560                                    $3,464.72   Book                                 $3,464.72
    077 The Maintenance Company 157675                                    $1,112.75   Book                                 $1,112.75
    074 Responsive Service & Maintenance Co. 255174                       $7,532.87   Book                                 $7,532.87
    043 Fire & Life Safety America, Inc I-108805                          $2,991.14   Book                                 $2,991.14
    544 Mc Group 674856                                                  $12,922.54   Book                                $12,922.54
    074 Responsive Service & Maintenance Co. 255203                       $4,552.04   Book                                 $4,552.04
    081 Southern Security 12394                                           $3,390.63   Book                                 $3,390.63
    536 The Maintenance Company 158768                                    $1,877.38   Book                                 $1,877.38
    027 Legacy Fms 92129                                                  $2,938.28   Book                                 $2,938.28
    506 Responsive Service & Maintenance Co. 255282                       $4,422.78   Book                                 $4,422.78
    000 Legacy Fms Int28298                                               $5,316.67   Book                                 $5,316.67
    054 Responsive Service & Maintenance Co. 255308                       $2,411.49   Book                                 $2,411.49
    535 Responsive Service & Maintenance Co. 255276                       $2,875.88   Book                                 $2,875.88
    054 Responsive Service & Maintenance Co. 255432                      $15,968.88   Book                                $15,968.88
    045 Legacy Fms 116747                                                 $2,925.44   Book                                 $2,925.44
    125 The Maintenance Company 160269                                    $1,187.15   Book                                 $1,187.15
    044 Responsive Service & Maintenance Co. 255582                      $17,381.82   Book                                $17,381.82
    087 Legacy Fms 114720                                                 $1,651.76   Book                                 $1,651.76
    096 The Maintenance Company 161180                                    $1,340.59   Book                                 $1,340.59
    258 Abs Refrigerating 7/27/20                                         $7,282.17   Book                                 $7,282.17

                                                      Total                                                           $44,463,672.27




                                                         Page 96 of 96
Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 128 of 307




     SCHEDULES OF ASSETS AND LIABILITIES


                EXHIBIT FOR SCHEDULE AB

                    PART 7, QUESTION 41

   OFFICE EQUIPMENT, INCLUDING ALL COMPUTER
    EQUIPMENT AND COMMUNICATION SYSTEMS
            EQUIPMENT AND SOFTWARE
               Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 129 of 307
Benevis Corp.
Case No. 20-33918
SOAL AB41. Office Equipment

    General Description of Property (Office Furniture, Office Fixtures, Office      Net Book Value of     Valuation Method Used for   Current Value of
                            Equipment, Collectibles)                                Debtor's Interest           Current Value         Debtor's Interest
    000 Cdw Inv# Wnq4435                                                                      $1,000.00             Book                       $1,000.00
    000 Dell Marketing Xjrxpp664                                                               $499.98              Book                        $499.98
    000 Dentapro Development Cost                                                           $10,833.37              Book                     $10,833.37
    000 Dell Marketing Xjt2Xr968                                                            $24,104.17              Book                     $24,104.17
    000 Dell Marketing Xjt2Xr1M6                                                              $4,687.50             Book                      $4,687.50
    000 Dell Marketing Xjt7Jp6X6                                                               $250.02              Book                        $250.02
    000 Dell Marketing Xjt3Dmtp5                                                               $750.00              Book                        $750.00
    000 Dell Marketing Xjt3Jft73                                                               $916.68              Book                        $916.68
    000 Dell Marketing Xjt4Mxcj7                                                              $1,000.02             Book                      $1,000.02
    000 United Technology Group 27714                                                          $687.48              Book                        $687.48
    000 Dentapro Development Cost October                                                   $12,083.34              Book                     $12,083.34
    000 Dell Bus Credit 6879450204011162934                                                   $1,687.50             Book                      $1,687.50
    000 Dentapro Development Cost November                                                  $10,000.02              Book                     $10,000.02
    000 United Technology Group                                                               $7,500.00             Book                      $7,500.00
    000 Dell Marketing Xjt69F7J9                                                               $854.16              Book                        $854.16
    000 Dentapro Development Cost December                                                    $9,166.68             Book                      $9,166.68
    000 Dell Marketing Xjw7N96C8                                                               $395.82              Book                        $395.82
    000 Dell Marketing Xjw7K3Mp4                                                               $499.98              Book                        $499.98
    000 Dell Marketing Xjw29J2P8                                                               $666.66              Book                        $666.66
    000 Dell Marketing Xjw9689F6                                                              $1,020.84             Book                      $1,020.84
    000 Dell Marketing Xjw8Nmr53                                                              $1,229.16             Book                      $1,229.16
    000 Dentapro Development Cost January                                                   $10,208.34              Book                     $10,208.34
    000 Automated Voice & Data Sol 31523                                                      $1,770.84             Book                      $1,770.84
    000 Dell Marketing Xjwk4Jkk5                                                              $3,541.68             Book                      $3,541.68
    000 Dell Marketing Xjwj4F3D2                                                               $499.98              Book                        $499.98
    000 Dell Marketing Xjwfww949                                                               $479.16              Book                        $479.16
    000 United Technology Group 29384                                                         $1,395.84             Book                      $1,395.84
    000 Dentapro Development Cost Feb                                                       $10,104.18              Book                     $10,104.18
    000 Dentapro Development Cost March                                                     $12,916.68              Book                     $12,916.68
    000 Cdw Cvl9578                                                                            $562.50              Book                        $562.50
    000 Dell Marketing Xjwx58325                                                               $291.66              Book                        $291.66
    000 Cdw Cvm9968                                                                           $1,770.84             Book                      $1,770.84
    000 Dentapro Development Cost April                                                     $11,250.00              Book                     $11,250.00
    000 Dell Marketing Xjx2R4813                                                              $9,479.16             Book                      $9,479.16
    000 Dell Marketing Xjx6Xk3W9                                                               $979.13              Book                        $979.13
    000 Dell Marketing Xjx7Dd124                                                              $1,229.16             Book                      $1,229.16
    000 Dell Marketing Xjx6Tmk61                                                              $1,291.68             Book                      $1,291.68
    000 Dell Marketing Xjx6Xk469                                                              $2,604.18             Book                      $2,604.18
    000 Dell Marketing Xjx6Xk442                                                              $5,208.37             Book                      $5,208.37
    000 Cdw Cvl9578                                                                            $562.50              Book                        $562.50
    000 Dentapro Development Cost May                                                       $12,291.66              Book                     $12,291.66
    000 Dell Marketing Xjxrff91F2                                                              $333.37              Book                        $333.37
    000 Dell Marketing Xjxt64M35                                                              $3,020.82             Book                      $3,020.82
    Dentapro Development Cost June                                                          $11,875.02              Book                     $11,875.02
    000 Dell Marketing Xjxjwd162                                                               $416.63              Book                        $416.63
    000 Dell Marketing Xjxk33Xk4                                                               $854.16              Book                        $854.16
    000 Dell Marketing Xjxfnmn61                                                               $416.63              Book                        $416.63
    000 Dell Marketing Xjxfwxtw5                                                               $812.52              Book                        $812.52
    000 Dell Marketing Xjxj3C9X8                                                              $5,937.48             Book                      $5,937.48
    000 Dell Marketing Xk134Mxw9                                                               $520.87              Book                        $520.87
    000 United Technology Group 30938                                                         $1,062.48             Book                      $1,062.48
    000 Dell Marketing Xjxxk4Jx9                                                               $812.52              Book                        $812.52
    000 Dentapro Development Cost July                                                      $12,499.98              Book                     $12,499.98
    000 Dell Marketing Xk15Cwc35                                                               $416.63              Book                        $416.63
    000 Dell Marketing Xk15J7Mf1                                                               $312.48              Book                        $312.48


                                                                             Page 1 of 21
               Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 130 of 307
Benevis Corp.
Case No. 20-33918
SOAL AB41. Office Equipment

    General Description of Property (Office Furniture, Office Fixtures, Office      Net Book Value of     Valuation Method Used for   Current Value of
                            Equipment, Collectibles)                                Debtor's Interest           Current Value         Debtor's Interest
    000 Dentapro Development Cost August                                                     $13,958.34             Book                     $13,958.34
    000 Dell Marketing Xk1F4Dxp7                                                               $291.66              Book                       $291.66
    000 Dell Marketing Xk1Fmtmm5                                                               $541.68              Book                       $541.68
    000 Dell Marketing Xk1F54T65                                                               $416.63              Book                       $416.63
    000 Dentapro Development Cost September                                                 $26,812.50              Book                    $26,812.50
    000 Dell Marketing Xk2231Pw9                                                               $487.50              Book                       $487.50
    000 Dell Marketing Xk2238Jx9                                                               $487.50              Book                       $487.50
    000 Dell Marketing Xk22262N9                                                              $1,259.40             Book                      $1,259.40
    000 Dentapro Development Cost 1051                                                        $3,645.84             Book                      $3,645.84
    000 Dell Marketing Xk256Cpx7                                                               $812.48              Book                       $812.48
    000 Dell Marketing Xk254Cmk9                                                               $609.37              Book                       $609.37
    000 Dell Marketing Xk2553Rk5                                                              $1,746.90             Book                      $1,746.90
    000 Dell Marketing Xk25Cwcp6                                                              $7,515.60             Book                      $7,515.60
    000 Dell Marketing Xk25Cjn29                                                              $7,515.60             Book                      $7,515.60
    000 Dell Marketing Xk24M8Pj4                                                            $14,625.00              Book                     $14,625.00
    000 Dentapro Development Cost November                                                  $27,624.98              Book                     $27,624.98
    000 Dentapro Development Cost 1052                                                        $3,645.84             Book                      $3,645.84
    000 Light Communications Ncdrllc‐021                                                      $2,071.87             Book                      $2,071.87
    000 Dentapro Development Cost December                                                  $23,968.73              Book                     $23,968.73
    000 Dell Marketing 10141673018                                                             $446.85              Book                       $446.85
    000 Dell Marketing 10141937528                                                             $731.25              Book                       $731.25
    000 Patterson Dental 904/1070721                                                          $5,104.13             Book                      $5,104.13
    000 Bobdog 1505                                                                           $2,291.63             Book                      $2,291.63
    000 Dentapro Development Cost 1053                                                        $4,062.48             Book                      $4,062.48
    000 Dell Marketing 10145887466                                                          $22,749.98              Book                     $22,749.98
    000 Clst 1036                                                                              $770.82              Book                       $770.82
    000 Dell Marketing 10150688601                                                            $1,340.62             Book                      $1,340.62
    000 Dentapro Development Cost February                                                  $32,093.77              Book                    $32,093.77
    000 Cable Services Company 17.013                                                          $650.02              Book                       $650.02
    000 Clst Inc 1037                                                                         $1,000.00             Book                      $1,000.00
    000 Dell Marketing 10149544265                                                            $1,137.52             Book                      $1,137.52
    000 Dell Marketing 10127144194                                                             $650.02              Book                       $650.02
    000 Dell Marketing 10152327135                                                             $487.50              Book                       $487.50
    000 Dell Marketing 10153597280                                                            $1,056.23             Book                      $1,056.23
    000 United Technology Group Cw33221                                                       $2,777.79             Book                      $2,777.79
    000 United Technology Group Cw33220                                                       $1,340.62             Book                      $1,340.62
    000 United Technology Group 33317                                                         $6,500.02             Book                      $6,500.02
    000 Dell Marketing 10155728670                                                             $690.60              Book                       $690.60
    000 Dell Marketing 10154352581                                                             $375.00              Book                       $375.00
    000 United Technology Group 33534                                                         $9,270.84             Book                      $9,270.84
    000 Dentapro Development Cost March                                                     $73,071.43              Book                     $73,071.43
    000 Clst 1037                                                                              $937.50              Book                       $937.50
    000 Dentapro Development Cost April                                                     $32,093.77              Book                     $32,093.77
    000 Bank Of America 4/30/2017 Mblomquist                                                   $568.73              Book                       $568.73
    000 Bank Of America 4/30/2017 Mblomquist                                                  $1,543.73             Book                      $1,543.73
    000 Dell Marketing 10160893799                                                             $446.85              Book                       $446.85
    000 Dell Marketing 10161348619                                                             $446.85              Book                       $446.85
    000 Dell Marketing 10159237947                                                             $446.85              Book                       $446.85
    000 Dell Marketing 10158335773                                                             $446.85              Book                       $446.85
    000 Dentapro Development Cost 1054                                                        $2,500.02             Book                      $2,500.02
    000 United Technology Group 33211                                                         $4,671.90             Book                      $4,671.90
    000 Dell Marketing 10158631225                                                          $10,765.65              Book                     $10,765.65
    000 Dell Marketing 10157260578                                                          $23,968.73              Book                     $23,968.73
    000 Light Communications Lci‐0001                                                       $19,583.34              Book                    $19,583.34
    000 Dell Marketing 10156453400                                                          $44,687.48              Book                     $44,687.48


                                                                             Page 2 of 21
               Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 131 of 307
Benevis Corp.
Case No. 20-33918
SOAL AB41. Office Equipment

    General Description of Property (Office Furniture, Office Fixtures, Office      Net Book Value of     Valuation Method Used for   Current Value of
                            Equipment, Collectibles)                                Debtor's Interest           Current Value         Debtor's Interest
    000 Dell Marketing 10164597419                                                              $487.50             Book                         $487.50
    000 Dell Marketing 10167456510                                                          $21,125.02              Book                     $21,125.02
    000 Patterson Dental 904/1076075                                                          $2,812.50             Book                      $2,812.50
    000 Dell Marketing 10164939087                                                             $568.73              Book                        $568.73
    000 Dell Marketing 10167163031                                                             $446.85              Book                        $446.85
    000 Dentapro Development Cost 1055                                                        $2,708.34             Book                      $2,708.34
    000 Dentapro Development Cost May                                                       $36,562.50              Book                     $36,562.50
    000 Clst Inc 1039                                                                          $708.37              Book                        $708.37
    000 Clst Inc 1038                                                                         $1,000.02             Book                      $1,000.02
    000 Dell Marketing 10173045639                                                             $446.85              Book                        $446.85
    000 Dell Marketing 10172597225                                                             $487.50              Book                        $487.50
    000 Dell Marketing 10170796586                                                             $568.73              Book                        $568.73
    000 Dell Marketing 10174406406                                                            $1,137.52             Book                      $1,137.52
    000 Dentapro Development Cost 1056                                                        $2,708.34             Book                      $2,708.34
    000 Dell Marketing 10174922459                                                            $6,093.75             Book                      $6,093.75
    000 Dell Marketing 10164399580                                                             $487.50              Book                        $487.50
    000 Dell Marketing 10175697498                                                             $568.73              Book                        $568.73
    000 Dell Marketing 10176402701                                                            $1,340.62             Book                      $1,340.62
    000 Xeriom Inc 2011841                                                                    $2,721.90             Book                      $2,721.90
    000 Dell Marketing 10175697519                                                          $10,765.65              Book                     $10,765.65
    000 Dell Marketing 10176039134                                                          $21,125.02              Book                     $21,125.02
    000 Dell Marketing 10181241545                                                            $6,703.12             Book                      $6,703.12
    000 Dentapro Development Cost 1057                                                        $3,437.52             Book                      $3,437.52
    000 Dell Marketing 10176911624                                                            $1,462.50             Book                      $1,462.50
    000 Dell Marketing 10181193520                                                             $934.35              Book                        $934.35
    000 Dentapro Development Cost July                                                      $34,125.00              Book                     $34,125.00
    000 Dell Marketing 10182303330                                                            $2,600.02             Book                      $2,600.02
    000 Cdw Jwm9671                                                                           $1,584.37             Book                      $1,584.37
    000 Cdw Jsh0644                                                                           $1,584.37             Book                      $1,584.37
    000 Dell Marketing 10184933574                                                             $446.85              Book                        $446.85
    000 Dell Marketing 10178607620                                                             $528.15              Book                        $528.15
    000 Dell Marketing 10180593199                                                             $609.37              Book                        $609.37
    000 Dell Marketing 10182804735                                                             $528.15              Book                        $528.15
    000 Dell Marketing 10187348242                                                             $568.73              Book                        $568.73
    000 Dell Marketing 10183107780                                                             $609.37              Book                        $609.37
    000 Cdw Jtb8926                                                                           $1,381.27             Book                      $1,381.27
    000 Dentapro Development Cost August                                                    $35,343.75              Book                     $35,343.75
    000 Untied Technology Group 33238                                                         $5,484.37             Book                      $5,484.37
    000 Cdw Jhg2431                                                                           $2,396.85             Book                      $2,396.85
    000 Dell Marketing 10171920669                                                             $446.85              Book                        $446.85
    000 Dell Marketing 10190206545                                                             $650.02              Book                        $650.02
    000 Dell Marketing 10189201956                                                          $52,812.52              Book                     $52,812.52
    000 Dentapro Development Cost 1058                                                        $3,020.82             Book                      $3,020.82
    000 United Technology Group 35050                                                         $4,462.48             Book                      $4,462.48
    000 Dell Marketing 10192828638                                                             $682.48              Book                        $682.48
    000 United Technology Group 35035                                                         $1,469.98             Book                      $1,469.98
    000 Dell Marketing 10193059307                                                            $2,099.98             Book                      $2,099.98
    000 Dentapro Development Cost September                                                 $57,750.02              Book                     $57,750.02
    000 Dell Marketing 10193802501                                                          $15,487.48              Book                     $15,487.48
    000 Dell Marketing 10193362044                                                          $19,950.02              Book                     $19,950.02
    000 Cdw Krc1645                                                                           $3,989.98             Book                      $3,989.98
    000 Dell Marketing 10194472862                                                             $682.48              Book                        $682.48
    000 Dell Marketing 10199794727                                                            $2,940.02             Book                      $2,940.02
    000 Dell Marketing 10197518532                                                            $3,780.00             Book                      $3,780.00
    000 Dell Marketing 10196301926                                                          $22,050.00              Book                     $22,050.00


                                                                             Page 3 of 21
               Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 132 of 307
Benevis Corp.
Case No. 20-33918
SOAL AB41. Office Equipment

    General Description of Property (Office Furniture, Office Fixtures, Office      Net Book Value of     Valuation Method Used for   Current Value of
                            Equipment, Collectibles)                                Debtor's Interest           Current Value         Debtor's Interest
    000 Dell Marketing 10194885459                                                           $47,250.00             Book                     $47,250.00
    000 Boa 10/31/2017 Mblomquist Gazepoint                                                   $1,469.98             Book                      $1,469.98
    000 United Technology Group Btc34885                                                      $9,187.48             Book                      $9,187.48
    000 Dentapro Development Cost October                                                   $57,750.02              Book                    $57,750.02
    000 Cdw Kfg7918                                                                           $4,462.48             Book                      $4,462.48
    000 Dell Marketing 10196844888                                                            $1,154.98             Book                      $1,154.98
    000 Dell Marketing 10204575360                                                             $787.50              Book                       $787.50
    000 Dentapro Development Cost 1059                                                        $8,734.35             Book                      $8,734.35
    000 Cdw Krp5874                                                                           $2,453.31             Book                      $2,453.31
    000 Dell Marketing 10206838546                                                             $735.02              Book                       $735.02
    000 Boa 11/30/2017 Dhector                                                                $1,732.50             Book                      $1,732.50
    000 Braxtel Communications Ck Req 11/30                                                 $24,375.00              Book                     $24,375.00
    000 Dentapro Development Cost November                                                  $58,666.69              Book                    $58,666.69
    000 Dell Marketing 10211144640                                                             $892.52              Book                       $892.52
    000 Bank Of America 12/31/2017 Mblomquis                                                  $1,365.02             Book                      $1,365.02
    000 Dentapro Development Cost December                                                  $46,199.98              Book                    $46,199.98
    000 Cdw Lds5759                                                                           $4,357.52             Book                      $4,357.52
    000 Dell Marketing 10213917524                                                            $3,622.50             Book                      $3,622.50
    000 Dell Marketing 10220637900                                                          $13,124.98              Book                     $13,124.98
    000 Clst Inc 1040                                                                         $2,315.62             Book                      $2,315.62
    000 Dell Marketing 10217742076                                                             $577.52              Book                       $577.52
    000 Cdw Lkg8151                                                                           $4,095.00             Book                      $4,095.00
    000 Automated Voice & Data Sol 32533                                                      $1,890.00             Book                      $1,890.00
    000 Automated Voice & Data Sol 32534                                                      $3,150.00             Book                      $3,150.00
    000 Dell Marketing 10221401862                                                          $13,912.48              Book                     $13,912.48
    000 Dentapro Development Cost January                                                   $73,500.02              Book                    $73,500.02
    000 Dell Marketing 10222253692                                                             $735.02              Book                       $735.02
    000 Dell Marketing 10222599036                                                             $735.02              Book                       $735.02
    000 Dell Marketing 10222542532                                                             $787.50              Book                       $787.50
    000 Dell Marketing 10224603259                                                             $839.98              Book                       $839.98
    000 Dell Marketing 10222845950                                                             $892.52              Book                       $892.52
    000 Dell Marketing 10224435078                                                            $1,784.98             Book                      $1,784.98
    000 United Technology Group Cw36262                                                       $2,031.23             Book                      $2,031.23
    000 United Technology Group Cw36263                                                       $2,437.50             Book                      $2,437.50
    000 Dell Marketing 10225584550                                                            $6,037.48             Book                      $6,037.48
    000 Dentapro Development Cost/Bonus                                                     $68,249.98              Book                    $68,249.98
    000 Clst Inc 1041                                                                         $2,193.75             Book                      $2,193.75
    000 Cdw Lzm6797                                                                            $524.98              Book                       $524.98
    000 Dentapro Development Cost 1062                                                      $12,593.77              Book                    $12,593.77
    000 Dentapro Development Cost 1063                                                      $10,968.75              Book                    $10,968.75
    000 Dell Marketing 10228219852                                                             $630.00              Book                       $630.00
    000 Archive Data Solutions 141183                                                         $1,260.00             Book                      $1,260.00
    000 Dentapro Development Cost 1061                                                      $10,562.48              Book                    $10,562.48
    000 Dell Marketing 10231013591                                                          $14,437.52              Book                     $14,437.52
    000 Dell Marketing 10231336948                                                            $2,047.50             Book                      $2,047.50
    000 Archive Data Solutions 141378                                                         $1,732.50             Book                      $1,732.50
    000 Dell Marketing 10233017623                                                          $57,750.02              Book                     $57,750.02
    000 Boa 3/31/2018 Dhector                                                                  $528.15              Book                       $528.15
    000 Dentapro Development Cost/Bonus March                                               $73,500.02              Book                    $73,500.02
    000 Dell Marketing 10237271631                                                             $980.11              Book                       $980.11
    000 Dentapro Development Cost 1060                                                        $2,934.87             Book                      $2,934.87
    000 Dell Marketing 10219921574                                                             $610.52              Book                       $610.52
    000 Dell Marketing 10234136534                                                             $319.52              Book                       $319.52
    000 Dell Marketing 10234979413                                                             $319.52              Book                       $319.52
    000 Dell Marketing 10233544972                                                             $469.77              Book                       $469.77


                                                                             Page 4 of 21
               Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 133 of 307
Benevis Corp.
Case No. 20-33918
SOAL AB41. Office Equipment

    General Description of Property (Office Furniture, Office Fixtures, Office      Net Book Value of     Valuation Method Used for   Current Value of
                            Equipment, Collectibles)                                Debtor's Interest           Current Value         Debtor's Interest
    000 Dell Marketing 10234413280                                                            $1,489.66             Book                       $1,489.66
    000 Dell Marketing 10233715380                                                            $2,390.82             Book                      $2,390.82
    000 Dell Marketing 10233477949                                                            $2,490.79             Book                      $2,490.79
    000 Dell Marketing 10234215754                                                            $3,685.23             Book                      $3,685.23
    000 Dell Marketing 10235657536                                                            $1,721.78             Book                      $1,721.78
    000 Dell Marketing 10235630467                                                            $8,008.90             Book                      $8,008.90
    000 Dell Marketing 10237044310                                                            $9,542.57             Book                      $9,542.57
    000 Dell Marketing 10235380046                                                          $34,143.66              Book                     $34,143.66
    000 Dell Marketing 10238746611                                                             $494.90              Book                        $494.90
    000 Dell Marketing 10238128927                                                             $542.83              Book                        $542.83
    000 Dell Marketing 10239013856                                                            $1,012.87             Book                      $1,012.87
    000 Cdw Mlh7301                                                                           $1,292.14             Book                      $1,292.14
    000 Cdw Mkr2753                                                                           $2,971.97             Book                      $2,971.97
    000 Cdw Mmb3660                                                                           $2,971.98             Book                      $2,971.98
    000 United Technology Group Cw36966                                                       $5,784.69             Book                      $5,784.69
    000 Dentapro Development Cost April                                                     $33,936.22              Book                     $33,936.22
    000 Dell Marketing 10243746477                                                             $357.11              Book                        $357.11
    000 Dell Marketing 10242358988                                                            $1,060.72             Book                      $1,060.72
    000 Dell Marketing 10240125154                                                            $3,414.73             Book                      $3,414.73
    000 Dell Marketing 10234979405                                                            $1,440.91             Book                      $1,440.91
    000 Dentapro Development Cost May                                                       $36,348.48              Book                     $36,348.48
    000 Corus360 08‐143281                                                                     $632.36              Book                        $632.36
    000 Dell Marketing 10240035017                                                            $1,519.48             Book                      $1,519.48
    000 United Technology Group Bt0536948                                                     $1,180.54             Book                      $1,180.54
    000 Dell Marketing 10243031635                                                             $394.74              Book                        $394.74
    000 Dell Marketing 10247854235                                                             $974.09              Book                        $974.09
    000 Dell Marketing 10249700270                                                            $3,920.35             Book                      $3,920.35
    000 Dentapro Development Cost June                                                      $39,364.06              Book                     $39,364.06
    000 Dell Marketing 10247123578                                                             $347.36              Book                        $347.36
    000 Dell Marketing 10246702023                                                             $533.05              Book                        $533.05
    000 Dell Marketing 10245524029                                                             $611.35              Book                        $611.35
    000 Dentapro Development Cost 1064                                                        $5,949.98             Book                      $5,949.98
    000 Dell Marketing 10249102417                                                             $394.70              Book                        $394.70
    000 Dell Marketing 10249295897                                                             $533.05              Book                        $533.05
    000 Dell Marketing 10249829728                                                             $347.36              Book                        $347.36
    000 Dell Marketing 10250901145                                                             $347.36              Book                        $347.36
    000 Dell Marketing 10250336538                                                             $533.05              Book                        $533.05
    000 Dell Marketing 10250642746                                                             $580.31              Book                        $580.31
    000 Dell Marketing 10247854083                                                          $30,885.76              Book                     $30,885.76
    000 Bank Of America Dhector 6/30/2018                                                      $562.03              Book                        $562.03
    000 Dell Marketing 10252133457                                                             $380.45              Book                        $380.45
    000 Dell Marketing 10253761774                                                             $583.81              Book                        $583.81
    000 Dell Marketing 10255638552                                                             $635.57              Book                        $635.57
    000 Dell Marketing 10255621435                                                             $433.63              Book                        $433.63
    000 Dell Marketing 10255621355                                                             $380.45              Book                        $380.45
    000 Dell Marketing 102555616160                                                            $380.45              Book                        $380.45
    000 Dell Marketing 10255182669                                                             $380.45              Book                        $380.45
    000 Dell Marketing 10255182650                                                             $380.45              Book                        $380.45
    000 Dell Marketing 10256260101                                                             $380.45              Book                        $380.45
    000 Dell Marketing 10256518609                                                             $778.13              Book                        $778.13
    000 Dell Marketing 10255515448                                                            $1,513.70             Book                      $1,513.70
    000 Cdw Npn0511                                                                           $1,550.77             Book                      $1,550.77
    000 Dentapro Development Cost July                                                      $45,106.82              Book                     $45,106.82
    000 Clst Inc 1042                                                                         $2,291.69             Book                      $2,291.69
    000 Dell Marketing 10258784729                                                             $413.53              Book                        $413.53


                                                                             Page 5 of 21
               Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 134 of 307
Benevis Corp.
Case No. 20-33918
SOAL AB41. Office Equipment

    General Description of Property (Office Furniture, Office Fixtures, Office      Net Book Value of     Valuation Method Used for   Current Value of
                            Equipment, Collectibles)                                Debtor's Interest           Current Value         Debtor's Interest
    000 Dell Marketing 10259373303                                                              $413.53             Book                         $413.53
    000 Dell Marketing 10259262209                                                             $413.53              Book                        $413.53
    000 Dell Marketing 1025987744                                                              $413.53              Book                        $413.53
    000 Dell Marketing 10261029037                                                             $469.88              Book                        $469.88
    000 Dell Marketing 10261794540                                                             $413.53              Book                        $413.53
    000 Dell Marketing 10263624982                                                             $413.53              Book                        $413.53
    000 Dell Marketing 10263467643                                                             $413.53              Book                        $413.53
    000 Automated Voice & Data Sol 33020                                                      $3,251.97             Book                      $3,251.97
    000 Cdw Nvt8926                                                                            $362.68              Book                        $362.68
    000 Cdw Nxp5694                                                                            $362.68              Book                        $362.68
    000 Cdw Nzc8733                                                                           $1,225.72             Book                      $1,225.72
    000 Bobdog Llc 1510                                                                       $1,421.87             Book                      $1,421.87
    000 Dentapro Development Cost 1065                                                        $6,082.21             Book                      $6,082.21
    000 Cdw Nzk1939                                                                           $7,140.70             Book                      $7,140.70
    000 Dentapro Development Cost August                                                    $53,494.41              Book                     $53,494.41
    000 Boa 9/30/2018 Kluken                                                                   $839.61              Book                        $839.61
    000 Dell Marketing 10239947973                                                             $510.29              Book                        $510.29
    000 Translational Science Sol 140                                                         $3,738.28             Book                      $3,738.28
    000 Translational Science Sol 137                                                         $1,736.10             Book                      $1,736.10
    000 Dell Marketing 10265256585                                                             $446.62              Book                        $446.62
    000 Dell Marketing 10267674168                                                             $446.62              Book                        $446.62
    000 Dell Marketing 10268916910                                                             $446.62              Book                        $446.62
    000 Dell Marketing 10269102493                                                             $446.62              Book                        $446.62
    000 Dell Marketing 10269102506                                                             $446.62              Book                        $446.62
    000 Dell Marketing 10267877690                                                             $464.16              Book                        $464.16
    000 Dell Marketing 10265177293                                                             $507.47              Book                        $507.47
    000 Dell Marketing 10267620545                                                             $527.76              Book                        $527.76
    000 Dell Marketing 10265256649                                                             $746.11              Book                        $746.11
    000 Dell Marketing 10265596263                                                             $746.11              Book                        $746.11
    000 Dell Marketing 10267414629                                                             $786.01              Book                        $786.01
    000 Dell Marketing 10265256593                                                             $805.77              Book                        $805.77
    000 Dell Marketing 10267378913                                                             $841.09              Book                        $841.09
    000 Dell Marketing 10269287907                                                            $1,489.87             Book                      $1,489.87
    000 United Technology Group Cw38024                                                       $1,092.40             Book                      $1,092.40
    000 Corus Group 8‐148151                                                                  $3,599.40             Book                      $3,599.40
    000 Dentapro Development Cost September                                                 $51,939.62              Book                     $51,939.62
    000 Dell Marketing 10270156778                                                             $479.71              Book                        $479.71
    000 Dell Marketing 10271479750                                                             $840.36              Book                        $840.36
    000 Dell Marketing 10272649065                                                             $541.19              Book                        $541.19
    000 Dell Marketing 10272598784                                                             $541.19              Book                        $541.19
    000 Dell Marketing 10274759792                                                             $529.39              Book                        $529.39
    000 Boa 10/31/2018 Sgarrison                                                               $320.23              Book                        $320.23
    000 Dentapro Development Cost October                                                   $61,906.07              Book                     $61,906.07
    000 Dell Marketing 10276003570                                                             $898.31              Book                        $898.31
    000 Dell Marketing 10275943257                                                             $898.31              Book                        $898.31
    000 Dell Marketing 10277840935                                                             $911.80              Book                        $911.80
    000 Dell Marketing 10276197873                                                            $2,089.35             Book                      $2,089.35
    000 Dentapro Development Cost 1066                                                        $7,331.22             Book                      $7,331.22
    000 Dentapro Development Cost November                                                  $60,097.79              Book                     $60,097.79
    000 Clst Inc 1043                                                                         $2,416.64             Book                      $2,416.64
    000 Dentapro Development Cost 1067                                                        $9,076.08             Book                      $9,076.08
    000 Dell Marketing 10283386257                                                             $960.68              Book                        $960.68
    000 Dell Marketing 10284331063                                                             $615.84              Book                        $615.84
    000 Dell Marketing 10287916324                                                             $615.84              Book                        $615.84
    000 Dell Marketing 10288602459                                                             $956.27              Book                        $956.27


                                                                             Page 6 of 21
               Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 135 of 307
Benevis Corp.
Case No. 20-33918
SOAL AB41. Office Equipment

    General Description of Property (Office Furniture, Office Fixtures, Office      Net Book Value of     Valuation Method Used for   Current Value of
                            Equipment, Collectibles)                                Debtor's Interest           Current Value         Debtor's Interest
    000 Dentapro Development Cost December                                                   $53,673.44             Book                     $53,673.44
    000 Dell Marketing 10292612058                                                             $870.18              Book                       $870.18
    000 Dell Marketing 10291644517                                                             $653.17              Book                       $653.17
    000 Dell Marketing 10294112488                                                             $578.97              Book                       $578.97
    000 Dell Marketing 10295566624                                                            $1,173.26             Book                      $1,173.26
    000 Clst 1044                                                                             $3,208.36             Book                      $3,208.36
    000 Look Listen Inv4912                                                                  $18,229.14             Book                     $18,229.14
    000 Dentapro Development Cost January                                                    $62,610.07             Book                     $62,610.07
    000 Dentapro Development Cost 1068                                                       $11,156.25             Book                     $11,156.25
    000 Dell Marketing 10296280336                                                            $1,076.79             Book                      $1,076.79
    000 Dentapro Development Cost Febraury                                                   $66,187.79             Book                    $66,187.79
    000 Dentapro Development Cost 1069                                                       $13,628.31             Book                    $13,628.31
    000 Dell Marketing 10305160935                                                           $16,555.76             Book                     $16,555.76
    000 Cdw Rlh2383                                                                           $3,117.78             Book                      $3,117.78
    000 Securax Ltd 1000023233                                                                $5,148.00             Book                      $5,148.00
    000 Cdw Rlf7372                                                                           $5,259.65             Book                      $5,259.65
    000 Dell Marketing 10302842108                                                            $1,047.47             Book                      $1,047.47
    000 Cdw Rqg0143                                                                           $1,970.43             Book                      $1,970.43
    000 Dentapro Development Cost March                                                      $27,192.41             Book                     $27,192.41
    000 Dentapro Development Cost 1070                                                       $14,180.85             Book                    $14,180.85
    000 Dell Marketing 10312674088                                                             $678.22              Book                       $678.22
    000 Clst Inc 1045                                                                         $5,125.00             Book                      $5,125.00
    000 Presidio 6011119007584                                                              $141,612.99             Book                   $141,612.99
    000 Dell Marketing 10310844597                                                            $9,245.46             Book                      $9,245.46
    000 Look Listen Inv5067                                                                  $43,972.43             Book                    $43,972.43
    000 Look Listen Inv5099                                                                   $8,919.13             Book                      $8,919.13
    000 Look Listen Inv5032                                                                   $6,994.79             Book                      $6,994.79
    000 Dell Marketing 10310658457                                                            $1,195.05             Book                      $1,195.05
    000 Dentapro Development Cost April                                                      $60,098.52             Book                     $60,098.52
    000 Dell Marketing 10312457471                                                             $772.16              Book                       $772.16
    000 Boa 5/31/19 Agurbaxani                                                                $2,382.58             Book                      $2,382.58
    000 Dell Marketing 10312571745                                                             $772.16              Book                       $772.16
    000 Dell Marketing 10313782389                                                             $711.31              Book                       $711.31
    000 Dell Marketing 10313782397                                                             $711.31              Book                       $711.31
    000 Dell Marketing 10313782400                                                             $711.31              Book                       $711.31
    000 Dell Marketing 10313782426                                                             $711.31              Book                       $711.31
    000 Dell Marketing 10314955383                                                             $711.31              Book                       $711.31
    000 Dell Marketing 10315373795                                                            $4,916.82             Book                      $4,916.82
    000 Dell Marketing 10309441653                                                            $9,596.51             Book                      $9,596.51
    000 Dell Marketing 10316536244                                                            $1,167.53             Book                      $1,167.53
    000 Cdw Sdr5275                                                                            $989.29              Book                       $989.29
    000 Dell Marketing 10312950722                                                            $1,069.08             Book                      $1,069.08
    000 Dell Marketing 10314549668                                                            $1,266.05             Book                      $1,266.05
    000 Dell Marketing 10314549676                                                             $809.82              Book                       $809.82
    000 Dell Marketing 10314802713                                                            $2,355.17             Book                      $2,355.17
    000 Internap Corporation B1‐14258447                                                     $11,368.71             Book                     $11,368.71
    000 Dentapro Development Cost May                                                        $58,866.90             Book                     $58,866.90
    000 Boa 6/30/2019 Agurbaxani                                                              $5,112.33             Book                      $5,112.33
    000 Fiber Solutions 27285                                                                $15,294.12             Book                    $15,294.12
    000 Dell Marketing 10324608790                                                             $847.48              Book                       $847.48
    000 Dell Marketing 10323831619                                                            $1,694.93             Book                      $1,694.93
    000 Cdw Rzk4058                                                                            $581.69              Book                       $581.69
    000 Dell Marketing 10320397780                                                            $1,110.71             Book                      $1,110.71
    000 Presidio 6021119004006                                                                $3,390.66             Book                      $3,390.66
    000 Dell Financial Lease Co #14                                                         $941,411.25             Book                   $941,411.25


                                                                             Page 7 of 21
               Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 136 of 307
Benevis Corp.
Case No. 20-33918
SOAL AB41. Office Equipment

    General Description of Property (Office Furniture, Office Fixtures, Office      Net Book Value of       Valuation Method Used for   Current Value of
                             Equipment, Collectibles)                               Debtor's Interest             Current Value         Debtor's Interest
    000 Dell Financial Lease 001‐9007340‐002                                               $236,390.46                Book                    $236,390.46
    000 Dentapro Development Cost June                                                        $54,322.13              Book                    $54,322.13
    000 Dell Financial Capital Lease Rent                                                      $5,123.72              Book                      $5,123.72
    000 Dell Marketing Capital Lease                                                          $18,248.07              Book                     $18,248.07
    000 Dentapro Development Cost 1071                                                        $13,807.79              Book                     $13,807.79
    000 Dell Marketing 10325231950                                                            $20,758.35              Book                     $20,758.35
    000 Dell Marketing 10325472164                                                               $885.15              Book                       $885.15
    000 Dentapro Development Cost 1072                                                        $12,650.86              Book                     $12,650.86
    000 Dell Marketing 10329403820                                                               $777.47              Book                       $777.47
    000 Dell Marketing 10326826590                                                               $777.47              Book                       $777.47
    000 Dentapro Development Cost July                                                        $64,555.24              Book                    $64,555.24
    000 Presidio Quote 2001118845136‐06                                                      $418,862.84              Book                   $418,862.84
    000 Fiber Solutions 27640                                                                 $17,532.28              Book                    $17,532.28
    000 Dell Marketing 10332049694                                                               $810.56              Book                       $810.56
    000 Dell Marketing 10332059603                                                               $922.76              Book                       $922.76
    000 Dell Marketing 10332316062                                                               $810.56              Book                       $810.56
    000 Dell Marketing 10335168946                                                             $1,673.62              Book                      $1,673.62
    000 Cdw Tdc3118                                                                            $3,371.89              Book                      $3,371.89
    000 Clst 1046                                                                              $4,900.00              Book                      $4,900.00
    000 Dell Marketing 10317270437                                                             $5,759.05              Book                      $5,759.05
    000 Dell Marketing 10332017152                                                             $3,012.52              Book                      $3,012.52
    000 Dell Marketing 10336899627                                                             $2,403.56              Book                      $2,403.56
    000 Dentapro Development Cost August                                                      $68,081.24              Book                    $68,081.24
    000 Dell Marketing 10338644906                                                               $772.41              Book                       $772.41
    000 Dentapro Development Cost 1073                                                        $14,346.08              Book                     $14,346.08
    000 Microsoft Lease 011‐9007340‐003                                                     $1,122,359.26             Book                  $1,122,359.26
    000 Dell Marketing 10337815739                                                             $1,252.02              Book                      $1,252.02
    000 Dell Marketing 10341274569                                                             $1,169.88              Book                      $1,169.88
    000 Veristor Int26932                                                                     $11,025.00              Book                     $11,025.00
    000 Dell Marketing 10340891411                                                             $1,169.83              Book                      $1,169.83
    000 Dentapro Development Cost September                                                   $69,124.05              Book                    $69,124.05
    000 Presidio 6021119006464                                                                $23,066.20              Book                     $23,066.20
    000 Dell Marketing 10346690945                                                               $895.82              Book                       $895.82
    000 Dell Marketing 10346690953                                                               $895.82              Book                       $895.82
    000 Dell Marketing 10348153008                                                             $1,205.53              Book                      $1,205.53
    000 Dell Marketing 10338644906                                                               $772.41              Book                       $772.41
    000 Dell Marketing 10346748615                                                             $6,934.15              Book                      $6,934.15
    000 Ayers, Smithdeal & Bettis 1322                                                         $5,158.64              Book                      $5,158.64
    000 Avtex Bill0099527                                                                     $10,624.98              Book                     $10,624.98
    000 Boa 10/31/2019 Agurbuxani                                                             $10,397.05              Book                     $10,397.05
    000 Dell Marketing 10344153949                                                               $764.64              Book                       $764.64
    000 Dell Marketing 10348152986                                                               $770.97              Book                       $770.97
    000 Dell Marketing 10347215819                                                               $842.71              Book                       $842.71
    000 Dell Marketing 10349749072                                                             $1,254.88              Book                      $1,254.88
    000 Dell Marketing 10346091661                                                             $1,541.90              Book                      $1,541.90
    000 Dell Marketing 10348153163                                                             $1,779.06              Book                      $1,779.06
    000 Net Planner Systems Jc194687                                                             $712.58              Book                       $712.58
    000 Dentapro Development Cost October                                                     $70,806.20              Book                     $70,806.20
    000 Dell Marketing 10341643922                                                             $1,159.93              Book                      $1,159.93
    000 Cdw Vxk6651                                                                              $828.64              Book                       $828.64
    000 Dell Marketing 10362518238                                                               $829.15              Book                       $829.15
    000 Dell Marketing 10362580070                                                               $829.15              Book                       $829.15
    000 Dell Marketing 10352722977                                                               $800.06              Book                       $800.06
    000 Dell Marketing 10352722985                                                               $800.06              Book                       $800.06
    000 Dell Marketing 10337546106                                                             $1,330.84              Book                      $1,330.84


                                                                             Page 8 of 21
               Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 137 of 307
Benevis Corp.
Case No. 20-33918
SOAL AB41. Office Equipment

    General Description of Property (Office Furniture, Office Fixtures, Office      Net Book Value of     Valuation Method Used for   Current Value of
                            Equipment, Collectibles)                                Debtor's Interest           Current Value         Debtor's Interest
    000 Dell Marketing 10337948731                                                            $2,393.52             Book                       $2,393.52
    000 Dell Marketing 10358487440                                                            $4,655.02             Book                      $4,655.02
    000 Clst 1047                                                                             $4,583.31             Book                      $4,583.31
    000 Boa 11/30/2019 Rnelson                                                                $1,145.81             Book                      $1,145.81
    000 Dentapro Development Cost November                                                  $62,968.09              Book                     $62,968.09
    000 Cdw Vvs5694                                                                           $6,925.49             Book                      $6,925.49
    000 Dentapro Development Cost 1074                                                      $19,998.63              Book                     $19,998.63
    000 Dell Marketing 10353642194                                                             $800.06              Book                        $800.06
    000 Dell Marketing 10353727037                                                             $800.06              Book                        $800.06
    000 Dell Marketing 10354040883                                                             $800.06              Book                        $800.06
    000 Dell Marketing 10362518254                                                             $963.43              Book                        $963.43
    000 Dell Marketing 10359155456                                                             $977.93              Book                        $977.93
    000 Dell Marketing 10350396108                                                            $1,210.54             Book                      $1,210.54
    000 Dell Marketing 10363386030                                                            $1,345.75             Book                      $1,345.75
    000 Dell Marketing 10355558067                                                            $1,380.59             Book                      $1,380.59
    000 Dell Marketing 10349907170                                                            $1,384.17             Book                      $1,384.17
    000 Dell Marketing 10350396095                                                            $1,385.44             Book                      $1,385.44
    000 Dell Marketing 10350351323                                                            $1,586.39             Book                      $1,586.39
    000 Dell Marketing 10352722900                                                            $1,600.08             Book                      $1,600.08
    000 Dell Marketing 10350396116                                                            $2,597.08             Book                      $2,597.08
    000 Delll Marketing 10351290959                                                           $2,598.75             Book                      $2,598.75
    000 Dell Marketing 10359059760                                                            $4,070.82             Book                      $4,070.82
    000 Dell Marketing 10364075100                                                            $4,889.59             Book                      $4,889.59
    000 Dentapro Development Cost December                                                  $65,992.46              Book                     $65,992.46
    000 Dentapro Development Cost January                                                   $32,906.25              Book                     $32,906.25
    000 Dell Marketing 10235505760                                                             $917.64              Book                        $917.64
    000 Look Listen Inv4911                                                                 $37,479.14              Book                     $37,479.14
    001 Rebranding Website                                                                    $1,910.64             Book                      $1,910.64
    001 Rebranding Website 2019                                                                $961.15              Book                        $961.15
    002 Rebranding Website                                                                    $1,910.64             Book                      $1,910.64
    002 Rebranding Website 2019                                                                $961.15              Book                        $961.15
    003 Rebranding Website                                                                    $1,910.64             Book                      $1,910.64
    003 Rebranding Website 2019                                                                $961.15              Book                        $961.15
    004 Cdw Lgd1268                                                                            $735.02              Book                        $735.02
    004 Rebranding Website                                                                    $1,910.64             Book                      $1,910.64
    004 Rebranding Website 2019                                                                $961.15              Book                        $961.15
    005 Dell Marketing 10237364449                                                            $1,548.50             Book                      $1,548.50
    005 Rebranding Website                                                                    $1,910.64             Book                      $1,910.64
    005 Rebranding Website 2019                                                                $961.15              Book                        $961.15
    006 Cdw Pgm8925                                                                            $392.07              Book                        $392.07
    006 Rebranding Website                                                                    $1,910.64             Book                      $1,910.64
    006 Rebranding Website 2019                                                                $961.15              Book                        $961.15
    007 Rebranding Website                                                                    $1,910.64             Book                      $1,910.64
    007 Cdw Vfn4416                                                                            $759.09              Book                        $759.09
    007 Rebranding Website 2019                                                                $961.15              Book                        $961.15
    008 Cdw Mmd4992                                                                            $591.88              Book                        $591.88
    008 Rebranding Website                                                                    $1,910.64             Book                      $1,910.64
    008 Tax Connex March                                                                       $671.34              Book                        $671.34
    008 Bank Of America 3/31/2019 Ltran                                                        $614.53              Book                        $614.53
    008 Rebranding Website 2019                                                                $961.15              Book                        $961.15
    010 Rebranding Website                                                                    $1,910.64             Book                      $1,910.64
    010 Rebranding Website 2019                                                                $961.15              Book                        $961.15
    011 Tax Connex April                                                                       $565.08              Book                        $565.08
    011 Cdw Mpb9580                                                                            $284.04              Book                        $284.04
    011 Cdw Mxt8648                                                                            $312.51              Book                        $312.51


                                                                             Page 9 of 21
               Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 138 of 307
Benevis Corp.
Case No. 20-33918
SOAL AB41. Office Equipment

    General Description of Property (Office Furniture, Office Fixtures, Office      Net Book Value of     Valuation Method Used for   Current Value of
                            Equipment, Collectibles)                                Debtor's Interest           Current Value         Debtor's Interest
    011 Rebranding Website                                                                    $1,910.64             Book                       $1,910.64
    011 Rebranding Website 2019                                                                $961.15              Book                        $961.15
    013 Rebranding Website                                                                    $1,910.64             Book                      $1,910.64
    013 Cdw Qqk6075                                                                            $504.34              Book                        $504.34
    013 Rebranding Website 2019                                                                $961.15              Book                        $961.15
    014 Cdw Mmz1212                                                                            $613.15              Book                        $613.15
    014 Rebranding Website                                                                    $1,910.64             Book                      $1,910.64
    014 Rebranding Website 2019                                                                $961.15              Book                        $961.15
    015 Rebranding Website                                                                    $1,910.64             Book                      $1,910.64
    015 Rebranding Website 2019                                                                $961.15              Book                        $961.15
    016 Cdw Kpr5263                                                                            $524.98              Book                        $524.98
    016 Rebranding Website                                                                    $1,910.64             Book                      $1,910.64
    016 Rebranding Website 2019                                                                $961.15              Book                        $961.15
    016 Cdw Vqb1873                                                                            $793.46              Book                        $793.46
    017 Rebranding Website                                                                    $1,910.64             Book                      $1,910.64
    017 Dell Marketing 10339984173                                                            $1,709.62             Book                      $1,709.62
    017 Rebranding Website 2019                                                                $961.15              Book                        $961.15
    019 Cdw Npr5311                                                                            $363.19              Book                        $363.19
    019 Cdw Nzr3594                                                                            $363.19              Book                        $363.19
    019 Rebranding Website                                                                    $1,910.64             Book                      $1,910.64
    019 Rebranding Website 2019                                                                $961.15              Book                        $961.15
    020 Cdw Mmz1375                                                                            $616.72              Book                        $616.72
    020 Rebranding Website                                                                    $1,910.64             Book                      $1,910.64
    020 Rebranding Website 2019                                                                $961.15              Book                        $961.15
    021 Cdw Mmc7291                                                                            $627.15              Book                        $627.15
    021 Rebranding Website                                                                    $1,910.64             Book                      $1,910.64
    021 Rebranding Website 2019                                                                $961.15              Book                        $961.15
    022 Rebranding Website                                                                    $1,910.64             Book                      $1,910.64
    022 Rebranding Website 2019                                                                $961.15              Book                        $961.15
    023 Cdw Mmz1200                                                                            $616.72              Book                        $616.72
    023 Rebranding Website                                                                    $1,910.64             Book                      $1,910.64
    023 Rebranding Website 2019                                                                $961.15              Book                        $961.15
    024 Cdw Mmz1171                                                                            $616.72              Book                        $616.72
    024 Rebranding Website                                                                    $1,910.64             Book                      $1,910.64
    024 Rebranding Website 2019                                                                $961.15              Book                        $961.15
    026 Rebranding Website                                                                    $1,910.64             Book                      $1,910.64
    026 Rebranding Website 2019                                                                $961.15              Book                        $961.15
    027 Cdw Mnc6281                                                                            $600.58              Book                        $600.58
    027 Rebranding Website                                                                    $1,910.64             Book                      $1,910.64
    027 Rebranding Website 2019                                                                $961.15              Book                        $961.15
    028 Cdw Mmz1343                                                                            $616.72              Book                        $616.72
    028 Cdw Mpp6250                                                                            $282.75              Book                        $282.75
    028 Rebranding Website                                                                    $1,910.64             Book                      $1,910.64
    028 Rebranding Website 2019                                                                $961.15              Book                        $961.15
    029 Rebranding Website                                                                    $1,910.64             Book                      $1,910.64
    029 Rebranding Website 2019                                                                $961.15              Book                        $961.15
    032 Rebranding Website                                                                    $1,939.59             Book                      $1,939.59
    032 Rebranding Website 2019                                                                $961.15              Book                        $961.15
    033 Rebranding Website                                                                    $1,910.64             Book                      $1,910.64
    033 Rebranding Website 2019                                                                $961.15              Book                        $961.15
    034 Rebranding Website                                                                    $1,910.64             Book                      $1,910.64
    034 Rebranding Website 2019                                                                $961.15              Book                        $961.15
    035 Rebranding Website                                                                    $1,910.64             Book                      $1,910.64
    035 Cdw Qhw5776                                                                            $483.12              Book                        $483.12
    035 Rebranding Website 2019                                                                $961.15              Book                        $961.15


                                                                            Page 10 of 21
               Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 139 of 307
Benevis Corp.
Case No. 20-33918
SOAL AB41. Office Equipment

    General Description of Property (Office Furniture, Office Fixtures, Office      Net Book Value of     Valuation Method Used for   Current Value of
                            Equipment, Collectibles)                                Debtor's Interest           Current Value         Debtor's Interest
    036 Cdw Pjz7439                                                                             $792.32             Book                         $792.32
    036 Rebranding Website                                                                    $1,910.64             Book                      $1,910.64
    036 Cdw Qvb4228                                                                            $508.82              Book                        $508.82
    036 Rebranding Website 2019                                                                $961.15              Book                        $961.15
    037 Cdw Nlq5242                                                                            $331.24              Book                        $331.24
    037 Rebranding Website                                                                    $1,910.64             Book                      $1,910.64
    037 Rebranding Website 2019                                                                $961.15              Book                        $961.15
    038 Cdw Npr4230                                                                            $363.19              Book                        $363.19
    038 Rebranding Website                                                                    $1,910.64             Book                      $1,910.64
    038 Rebranding Website 2019                                                                $961.15              Book                        $961.15
    039 Rebranding Website                                                                    $1,910.64             Book                      $1,910.64
    039 Tax Connex May                                                                         $670.69              Book                        $670.69
    040 Rebranding Website                                                                    $1,910.64             Book                      $1,910.64
    040 Cdw Qjt4811                                                                            $479.71              Book                        $479.71
    040 Rebranding Website 2019                                                                $961.15              Book                        $961.15
    042 Rebranding Website                                                                    $1,910.64             Book                      $1,910.64
    042 Tax Connex May                                                                         $760.10              Book                        $760.10
    043 Rebranding Website                                                                    $1,910.64             Book                      $1,910.64
    043 Rebranding Website 2019                                                                $961.15              Book                        $961.15
    044 Rebranding Website                                                                    $1,910.64             Book                      $1,910.64
    044 Rebranding Website 2019                                                                $961.15              Book                        $961.15
    045 Rebranding Website                                                                    $1,910.64             Book                      $1,910.64
    045 Rebranding Website 2019                                                                $961.15              Book                        $961.15
    046 Rebranding Website                                                                    $1,910.64             Book                      $1,910.64
    046 Rebranding Website 2019                                                                $961.15              Book                        $961.15
    047 Rebranding Website                                                                    $1,910.64             Book                      $1,910.64
    047 Rebranding Website 2019                                                                $961.15              Book                        $961.15
    048 Rebranding Website                                                                    $1,910.64             Book                      $1,910.64
    048 Rebranding Website 2019                                                                $961.15              Book                        $961.15
    049 Rebranding Website                                                                    $1,910.64             Book                      $1,910.64
    049 Tax Connex January                                                                    $3,421.13             Book                      $3,421.13
    048 Rebranding Website 2019                                                                $961.15              Book                        $961.15
    050 Cdw Nrw1715                                                                            $371.80              Book                        $371.80
    050 Rebranding Website                                                                    $1,910.64             Book                      $1,910.64
    050 Rebranding Website 2019                                                                $961.15              Book                        $961.15
    052 Rebranding Website                                                                    $1,910.64             Book                      $1,910.64
    052 Tax Connex February                                                                    $880.69              Book                        $880.69
    052 Rebranding Website 2019                                                                $961.15              Book                        $961.15
    053 Cdw Mnb8832                                                                            $642.21              Book                        $642.21
    053 Cdw Mwx5700                                                                            $320.58              Book                        $320.58
    053 Rebranding Website                                                                    $1,910.64             Book                      $1,910.64
    053 Tax Connex February                                                                    $880.69              Book                        $880.69
    053 Rebranding Website 2019                                                                $961.15              Book                        $961.15
    054 September Tax Connex                                                                   $735.02              Book                        $735.02
    054 Rebranding Website                                                                    $1,910.64             Book                      $1,910.64
    054 Rebranding Website 2019                                                                $961.15              Book                        $961.15
    055 Rebranding Website                                                                    $1,910.64             Book                      $1,910.64
    055 Rebranding Website 2019                                                                $961.15              Book                        $961.15
    056 Rebranding Website                                                                    $1,910.64             Book                      $1,910.64
    056 Rebranding Website 2019                                                                $961.15              Book                        $961.15
    057 Rebranding Website                                                                    $1,910.64             Book                      $1,910.64
    057 Tax Connex May                                                                         $609.19              Book                        $609.19
    059 Rebranding Website                                                                    $1,910.64             Book                      $1,910.64
    060 Rebranding Website                                                                    $1,910.64             Book                      $1,910.64
    060 Tax Connex February                                                                    $880.69              Book                        $880.69


                                                                            Page 11 of 21
               Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 140 of 307
Benevis Corp.
Case No. 20-33918
SOAL AB41. Office Equipment

    General Description of Property (Office Furniture, Office Fixtures, Office      Net Book Value of     Valuation Method Used for   Current Value of
                            Equipment, Collectibles)                                Debtor's Interest           Current Value         Debtor's Interest
    060 Rebranding Website 2019                                                                 $961.15             Book                         $961.15
    061 Cdw Mnb4627                                                                            $642.39              Book                        $642.39
    061 Cdw Plt3212                                                                            $431.25              Book                        $431.25
    061 Rebranding Website                                                                    $1,910.64             Book                      $1,910.64
    061 Rebranding Website 2019                                                                $961.15              Book                        $961.15
    062 Cdw Gvs1885                                                                            $406.27              Book                        $406.27
    062 Tax Connex April                                                                      $1,273.21             Book                      $1,273.21
    062 Rebranding Website                                                                    $1,910.64             Book                      $1,910.64
    062 Rebranding Website 2019                                                                $961.15              Book                        $961.15
    063 September Tax Connex                                                                  $1,732.50             Book                      $1,732.50
    063 Tax Connex August                                                                      $435.79              Book                        $435.79
    063 Rebranding Website                                                                    $1,910.64             Book                      $1,910.64
    063 Tax Connex May                                                                         $639.02              Book                        $639.02
    063 Rebranding Website 2019                                                                $961.15              Book                        $961.15
    064 Rebranding Website                                                                    $1,910.64             Book                      $1,910.64
    064 Rebranding Website 2019                                                                $961.15              Book                        $961.15
    065 Delta Cabling Co 443                                                                  $1,100.00             Book                      $1,100.00
    065 Rebranding Website                                                                    $1,910.64             Book                      $1,910.64
    065 Rebranding Website 2019                                                                $961.15              Book                        $961.15
    066 Rebranding Website                                                                    $1,910.64             Book                      $1,910.64
    066 Rebranding Website 2019                                                                $961.15              Book                        $961.15
    067 Rebranding Website                                                                    $1,910.64             Book                      $1,910.64
    067 Rebranding Website 2019                                                                $961.15              Book                        $961.15
    068 Rebranding Website                                                                    $1,910.64             Book                      $1,910.64
    068 Rebranding Website 2019                                                                $961.15              Book                        $961.15
    069 Rebranding Website                                                                    $1,910.64             Book                      $1,910.64
    069 Rebranding Website 2019                                                                $961.15              Book                        $961.15
    070 Rebranding Website                                                                    $1,910.64             Book                      $1,910.64
    070 Rebranding Website 2019                                                                $961.15              Book                        $961.15
    071 Rebranding Website                                                                    $1,910.64             Book                      $1,910.64
    071 Rebranding Website 2019                                                                $961.15              Book                        $961.15
    072 Rebranding Website                                                                    $1,910.64             Book                      $1,910.64
    072 Cdw Qdm5629                                                                            $469.35              Book                        $469.35
    072 Rebranding Website 2019                                                                $961.15              Book                        $961.15
    073 A/Coe Communications 15147                                                             $568.73              Book                        $568.73
    073 Cdw Mnt7617                                                                            $263.95              Book                        $263.95
    073 Rebranding Website                                                                    $1,910.64             Book                      $1,910.64
    073 Rebranding Website 2019                                                                $961.15              Book                        $961.15
    074 A/Coe Communications 15148                                                             $568.73              Book                        $568.73
    074 A/Coe Communications 15149                                                             $568.73              Book                        $568.73
    074 Rebranding Website                                                                    $1,910.64             Book                      $1,910.64
    074 Cdw Qgs2322                                                                            $518.01              Book                        $518.01
    074 Rebranding Website 2019                                                                $961.15              Book                        $961.15
    075 Rebranding Website                                                                    $1,910.64             Book                      $1,910.64
    075 Tax Connex February                                                                    $880.69              Book                        $880.69
    075 Rebranding Website 2019                                                                $961.15              Book                        $961.15
    076 Rebranding Website                                                                    $1,910.64             Book                      $1,910.64
    076 Tax Connex Februaray                                                                   $880.69              Book                        $880.69
    076 Rebranding Website 2019                                                                $961.15              Book                        $961.15
    077 Rebranding Website                                                                    $1,910.64             Book                      $1,910.64
    077 Rebranding Website 2019                                                                $961.15              Book                        $961.15
    078 Rebranding Website                                                                    $1,910.64             Book                      $1,910.64
    078 Rebranding Website 2019                                                                $961.15              Book                        $961.15
    079 Rebranding Website                                                                    $1,910.64             Book                      $1,910.64
    079 Rebranding Website 2019                                                                $961.15              Book                        $961.15


                                                                            Page 12 of 21
               Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 141 of 307
Benevis Corp.
Case No. 20-33918
SOAL AB41. Office Equipment

    General Description of Property (Office Furniture, Office Fixtures, Office      Net Book Value of     Valuation Method Used for   Current Value of
                            Equipment, Collectibles)                                Debtor's Interest           Current Value         Debtor's Interest
    080 Rebranding Website                                                                    $1,910.64             Book                       $1,910.64
    080 Cdw Qhp6984                                                                            $489.33              Book                        $489.33
    080 Tax Connex February                                                                    $880.69              Book                        $880.69
    080 Rebranding Website 2019                                                                $961.15              Book                        $961.15
    081 Rebranding Website                                                                    $1,910.64             Book                      $1,910.64
    081 Rebranding Website 2019                                                                $961.15              Book                        $961.15
    082 Cdw Jlz3326                                                                           $1,096.87             Book                      $1,096.87
    082 Rebranding Website                                                                    $1,910.64             Book                      $1,910.64
    082 Rebranding Website 2019                                                                $961.15              Book                        $961.15
    083 Rebranding Website                                                                    $1,910.64             Book                      $1,910.64
    083 Rebranding Website 2019                                                                $961.15              Book                        $961.15
    084 Rebranding Website                                                                    $1,910.64             Book                      $1,910.64
    084 Rebranding Website 2019                                                                $961.15              Book                        $961.15
    086 Cdw Mkd1797                                                                            $255.45              Book                        $255.45
    086 Rebranding Website                                                                    $1,910.64             Book                      $1,910.64
    086 Rebranding Website 2019                                                                $961.15              Book                        $961.15
    087 Rebranding Website                                                                    $1,910.64             Book                      $1,910.64
    087 Tax Connex February                                                                    $561.37              Book                        $561.37
    087 Rebranding Website 2019                                                                $961.15              Book                        $961.15
    088 Tax Connex June                                                                        $270.84              Book                        $270.84
    088 Rebranding Website                                                                    $1,910.64             Book                      $1,910.64
    088 Rebranding Website 2019                                                                $961.15              Book                        $961.15
    094 Rebranding Website                                                                    $1,910.64             Book                      $1,910.64
    094 Rebranding Website 2019                                                                $961.15              Book                        $961.15
    095 Rebranding Website                                                                    $1,910.64             Book                      $1,910.64
    095 Rebranding Website 2019                                                                $961.15              Book                        $961.15
    096 Rebranding Website                                                                    $1,910.64             Book                      $1,910.64
    096 Rebranding Website 2019                                                                $961.15              Book                        $961.15
    097 Rebranding Website                                                                    $1,910.64             Book                      $1,910.64
    098 Rebranding Website                                                                    $1,910.64             Book                      $1,910.64
    098 Rebranding Website 2019                                                                $961.15              Book                        $961.15
    099 Dell Marketing 10177294268                                                             $446.85              Book                        $446.85
    099 Rebranding Website                                                                    $1,910.64             Book                      $1,910.64
    099 Rebranding Website 2019                                                                $961.15              Book                        $961.15
    100 Cdw Mxp8913                                                                            $310.43              Book                        $310.43
    100 Rebranding Website                                                                    $1,910.64             Book                      $1,910.64
    100 Rebranding Website 2019                                                                $961.15              Book                        $961.15
    101 Tax Connex June                                                                        $250.02              Book                        $250.02
    101 Rebranding Website                                                                    $1,910.64             Book                      $1,910.64
    101 Tax Connex June                                                                        $898.52              Book                        $898.52
    101 Rebranding Website 2019                                                                $961.16              Book                        $961.16
    102 Rebranding Website                                                                    $1,910.64             Book                      $1,910.64
    102 Rebranding Website 2019                                                                $961.16              Book                        $961.16
    105 Rebranding Website                                                                    $1,910.64             Book                      $1,910.64
    105 Cdw Tsh7514                                                                            $723.82              Book                        $723.82
    105 Rebranding Website 2019                                                                $961.16              Book                        $961.16
    106 Rebranding Website                                                                    $1,910.64             Book                      $1,910.64
    106 Cdw Qdm5629                                                                            $461.54              Book                        $461.54
    106 Rebranding Website 2019                                                                $961.16              Book                        $961.16
    107 Boa 10/31/2019 Sboone                                                                  $883.97              Book                        $883.97
    112 Rebranding Website                                                                    $1,910.64             Book                      $1,910.64
    112 Rebranding Website 2019                                                                $961.16              Book                        $961.16
    125 Dell Marketing Xk1F477T3                                                               $229.13              Book                        $229.13
    125 Cdw Nsq0400                                                                            $359.93              Book                        $359.93
    125 Rebranding Website                                                                    $1,910.64             Book                      $1,910.64


                                                                            Page 13 of 21
               Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 142 of 307
Benevis Corp.
Case No. 20-33918
SOAL AB41. Office Equipment

    General Description of Property (Office Furniture, Office Fixtures, Office      Net Book Value of     Valuation Method Used for   Current Value of
                            Equipment, Collectibles)                                Debtor's Interest           Current Value         Debtor's Interest
    125 Cdw Vfn4484                                                                             $745.98             Book                         $745.98
    125 Cdw Vkg8340                                                                            $746.54              Book                        $746.54
    125 Rebranding Website 2019                                                                $961.16              Book                        $961.16
    126 Medicor Imaging 2567‐In                                                               $1,388.90             Book                      $1,388.90
    126 Dell Marketing 10253836315                                                            $1,391.90             Book                      $1,391.90
    126 Cdw Nht5636                                                                           $1,406.08             Book                      $1,406.08
    126 Cdw Njd4299                                                                           $1,190.84             Book                      $1,190.84
    126 Cdw Nhz8425                                                                            $449.93              Book                        $449.93
    126 Cdw Nvm8014                                                                            $381.68              Book                        $381.68
    126 Boa 8/31/2018 Esanchez                                                                 $780.44              Book                        $780.44
    126 Rebranding Website                                                                    $1,910.64             Book                      $1,910.64
    126 Tax Connex September                                                                  $1,206.95             Book                      $1,206.95
    126 Tax Connex February                                                                    $795.33              Book                        $795.33
    127 Cdw Pjp1089                                                                           $3,041.46             Book                      $3,041.46
    127 Dell Marketing 10269317650                                                            $4,567.81             Book                      $4,567.81
    127 Cdw Plr7510                                                                           $3,586.36             Book                      $3,586.36
    127 Cdw Pld7576                                                                           $1,596.06             Book                      $1,596.06
    127 Cdw Pns1332                                                                            $490.73              Book                        $490.73
    127 Medicor Imaging 2665‐In                                                               $1,611.12             Book                      $1,611.12
    127 Bank Of America 11/30/2018 Esanchez                                                    $494.72              Book                        $494.72
    127 Rebranding Website                                                                    $1,910.64             Book                      $1,910.64
    127 Tax Connex December                                                                   $1,271.09             Book                      $1,271.09
    127 Boa 12/31/2018 Wpoehlein                                                               $760.31              Book                        $760.31
    127 Tax Connex January                                                                     $519.86              Book                        $519.86
    127 Rebranding Website 2019                                                                $961.16              Book                        $961.16
    128 Cdw Pvh1123                                                                           $2,755.33             Book                      $2,755.33
    128 Dell Marketing 10272823136                                                            $4,631.89             Book                      $4,631.89
    128 Dell Marketing 10275008170                                                            $2,793.13             Book                      $2,793.13
    128 Medicor Imaging 2686‐In                                                               $1,833.34             Book                      $1,833.34
    128 Rebranding Website                                                                    $1,910.64             Book                      $1,910.64
    128 Cdw Pwj5084                                                                            $491.77              Book                        $491.77
    128 Cdw Qnc5405                                                                           $1,788.79             Book                      $1,788.79
    128 Boa 12/31/2018 Ltran                                                                   $690.57              Book                        $690.57
    128 Tax Connex March                                                                       $639.28              Book                        $639.28
    128 Tax Connex February                                                                    $603.51              Book                        $603.51
    129 Rebranding Website                                                                    $2,142.24             Book                      $2,142.24
    129 Dell Marketing 10292844436                                                            $4,633.30             Book                      $4,633.30
    129 Cdw Qtl0264                                                                           $2,572.28             Book                      $2,572.28
    129 Medicor Imaging 2741‐In                                                               $2,055.56             Book                      $2,055.56
    129 Corus 360 8‐152605                                                                    $2,457.36             Book                      $2,457.36
    129 Dell Marketing 10295895348                                                            $1,801.69             Book                      $1,801.69
    129 Bank Of America 2/28/2019 Wpoehlein                                                    $831.71              Book                        $831.71
    129 Bank Of America 3/31/2019 Rshah                                                        $695.54              Book                        $695.54
    131 Rebranding Website                                                                    $2,258.03             Book                      $2,258.03
    131 Dell Marketing 10295641811                                                            $1,708.90             Book                      $1,708.90
    131 Dell Marketing 10296467086                                                            $3,922.11             Book                      $3,922.11
    131 Cdw Rdf0649                                                                           $1,300.71             Book                      $1,300.71
    131 Dell Marketing 10298840642                                                            $3,367.19             Book                      $3,367.19
    131 Medicor Imaging 2762‐In                                                               $2,166.67             Book                      $2,166.67
    131 Tax Connex March                                                                       $594.42              Book                        $594.42
    131 Bank Of America 3/31/2019 Ltran                                                        $774.46              Book                        $774.46
    132 Rebranding Website                                                                    $2,489.62             Book                      $2,489.62
    132 Dell Marketing 10310844589                                                            $9,696.46             Book                      $9,696.46
    132 Cdw Rst4504                                                                           $1,243.75             Book                      $1,243.75
    132 Cdw Rrb4265                                                                           $2,858.31             Book                      $2,858.31


                                                                            Page 14 of 21
               Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 143 of 307
Benevis Corp.
Case No. 20-33918
SOAL AB41. Office Equipment

    General Description of Property (Office Furniture, Office Fixtures, Office      Net Book Value of     Valuation Method Used for   Current Value of
                            Equipment, Collectibles)                                Debtor's Interest           Current Value         Debtor's Interest
    132 Tax Connex August                                                                       $839.09             Book                         $839.09
    134 Dell Marketing 10316418191                                                          $10,823.06              Book                     $10,823.06
    175 Dell Marketing 10299110872                                                             $496.76              Book                        $496.76
    175 Cdw Tsf3290                                                                           $5,381.91             Book                      $5,381.91
    175 Cdw Tsg6931                                                                           $1,105.32             Book                      $1,105.32
    175 Dell Marketing 10338534240                                                            $4,135.44             Book                      $4,135.44
    175 Cdw Tsp4869                                                                            $727.64              Book                        $727.64
    175 Cdw Txx1294                                                                           $1,460.31             Book                      $1,460.31
    175 Cdw Vbj7758                                                                            $843.52              Book                        $843.52
    175 Dell Marketing 10338812880                                                            $1,298.55             Book                      $1,298.55
    175 Medicor Imaging 2920‐In                                                               $2,514.64             Book                      $2,514.64
    175 Veristor Systems Int26900                                                             $2,971.95             Book                      $2,971.95
    175 Cdw Vtl3901                                                                            $779.96              Book                        $779.96
    176 Dell Marketing 10299110872                                                             $496.76              Book                        $496.76
    176 Dell Marketing 10334117721                                                            $3,347.24             Book                      $3,347.24
    176 Cdw Tmh4781                                                                           $2,120.82             Book                      $2,120.82
    176 Cdw Tmj4958                                                                           $1,813.98             Book                      $1,813.98
    176 Dell Marketing 10333774060                                                            $1,330.84             Book                      $1,330.84
    176 Dell Marketing 10336193375                                                            $1,642.58             Book                      $1,642.58
    176 Cdw Txz6715                                                                           $1,475.12             Book                      $1,475.12
    176 Cdw Tww2587                                                                            $737.59              Book                        $737.59
    176 Cdw Tln6829                                                                           $2,103.58             Book                      $2,103.58
    176 Veristor Systems Int26903                                                             $2,971.95             Book                      $2,971.95
    176 Medicor Imaging 2925‐In                                                               $2,833.34             Book                      $2,833.34
    176 Cdw Vpr4525                                                                            $779.96              Book                        $779.96
    177 Dell Marketing 10299110872                                                             $496.76              Book                        $496.76
    177 Cdw Tsf3317                                                                           $5,405.03             Book                      $5,405.03
    177 Cdw Tvk3018                                                                           $1,883.29             Book                      $1,883.29
    177 Cdw Tzl0756                                                                           $1,461.48             Book                      $1,461.48
    177 Veristor Systems Int26902                                                             $2,971.95             Book                      $2,971.95
    177 Dell Marketing 10339740017                                                            $2,393.52             Book                      $2,393.52
    177 Cdw Vpf0286                                                                            $758.85              Book                        $758.85
    178 Dell Marketing 10299110872                                                             $496.76              Book                        $496.76
    178 Xeriom 3100523                                                                         $843.90              Book                        $843.90
    178 Cdw Twm8734                                                                           $1,336.37             Book                      $1,336.37
    178 Cdw Twv7365                                                                           $8,624.57             Book                      $8,624.57
    178 Cdw Txj1832                                                                           $1,406.57             Book                      $1,406.57
    178 Versitor Systems Int26898                                                             $2,971.95             Book                      $2,971.95
    178 Dell Marketing 10341387099                                                            $3,699.91             Book                      $3,699.91
    178 Dell Marketing 10340012441                                                            $1,471.70             Book                      $1,471.70
    178 Medicor Imaging 2926‐In                                                               $2,617.28             Book                      $2,617.28
    178 Xeriom 3100589                                                                        $4,340.73             Book                      $4,340.73
    178 Cdw Vpr4523                                                                            $805.71              Book                        $805.71
    179 Dell Marekting 10299110872                                                             $496.76              Book                        $496.76
    179 Xeriom 3100515                                                                         $844.01              Book                        $844.01
    179 Cdw Tqn0241                                                                           $4,932.71             Book                      $4,932.71
    179 Cdw Tqn8801                                                                           $1,998.83             Book                      $1,998.83
    179 Cdw Tqx4746                                                                            $930.61              Book                        $930.61
    179 Cdw Trf1871                                                                            $918.84              Book                        $918.84
    179 Dell Marketing 10336506482                                                            $1,330.84             Book                      $1,330.84
    179 Veristor Systems Int26899                                                             $2,971.95             Book                      $2,971.95
    179 Xeriom 3100605                                                                        $4,511.46             Book                      $4,511.46
    179 Cdw Vps3910                                                                            $806.51              Book                        $806.51
    180 Dell Marketing 10299110872                                                             $496.76              Book                        $496.76
    180 Xeriom 3100522                                                                         $838.98              Book                        $838.98


                                                                            Page 15 of 21
               Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 144 of 307
Benevis Corp.
Case No. 20-33918
SOAL AB41. Office Equipment

    General Description of Property (Office Furniture, Office Fixtures, Office      Net Book Value of     Valuation Method Used for   Current Value of
                            Equipment, Collectibles)                                Debtor's Interest           Current Value         Debtor's Interest
    180 Cdw Tvz2473                                                                           $1,462.88             Book                       $1,462.88
    180 Cdw Twm8765                                                                            $880.76              Book                        $880.76
    180 Cdw Twv7415                                                                           $5,259.42             Book                      $5,259.42
    180 Cdw Txj1833                                                                           $1,117.45             Book                      $1,117.45
    180 Veristor Systems Int26901                                                             $2,971.95             Book                      $2,971.95
    180 Dell Marketing 10341387101                                                            $4,135.48             Book                      $4,135.48
    180 Dell Marketing 10340012433                                                            $1,125.41             Book                      $1,125.41
    180 Medicor Imaging 2927‐In                                                               $2,617.28             Book                      $2,617.28
    180 Xeriom 3100609                                                                        $4,481.06             Book                      $4,481.06
    180 Cdw Txh1745                                                                           $2,680.55             Book                      $2,680.55
    254 Dcs Dental Solutions Ck Req 7/3                                                       $5,281.27             Book                      $5,281.27
    254 Dcs Dental Solutions Ck Req 7/17                                                      $5,281.27             Book                      $5,281.27
    254 Tax Connex July                                                                        $446.85              Book                        $446.85
    254 September Tax Connex                                                                  $1,207.52             Book                      $1,207.52
    255 Servers                                                                                $354.18              Book                        $354.18
    255 Tech Service Today 267810                                                              $682.48              Book                        $682.48
    255 Dell Marketing 10206067016                                                             $735.02              Book                        $735.02
    255 Boa 7/31/18 Dhampton                                                                   $335.09              Book                        $335.09
    255 Dell Marketing 10344153957                                                             $779.11              Book                        $779.11
    256 Henry Schein 1‐60Gexf                                                                 $3,445.28             Book                      $3,445.28
    257 Professional Dental Svcs 20160171                                                     $2,083.32             Book                      $2,083.32
    257 Cdw Gjg6913                                                                           $1,421.85             Book                      $1,421.85
    257 Cdw Gjt9244                                                                           $1,218.75             Book                      $1,218.75
    257 Comp Sys & Ofc Automation 12353                                                        $812.48              Book                        $812.48
    257 Cdw Gll1580                                                                            $771.90              Book                        $771.90
    257 Comp Sys & Ofc Autom Ck Req 3/1                                                        $975.00              Book                        $975.00
    258 Lee Correa 12182017                                                                    $682.48              Book                        $682.48
    258 Dell Marketing 10223342458                                                             $787.50              Book                        $787.50
    258 Henry Schein Practice Sol 1‐6Krwvp                                                    $6,712.17             Book                      $6,712.17
    258 Lee Correa 11‐20‐19                                                                   $1,924.47             Book                      $1,924.47
    259 Star Logic Solutiions 26906                                                            $208.32              Book                        $208.32
    259 Star Logic 26906                                                                       $222.21              Book                        $222.21
    259 Star Logic Solutions Ck Req 2/1                                                        $568.73              Book                        $568.73
    259 Boa 7/31/2017 Rleyder                                                                  $487.50              Book                        $487.50
    260 Bank Of America 6/02/2017 Evanzyl                                                      $893.77              Book                        $893.77
    260 Ettienne Van Zyl 7/28/2017 Evan Zyl                                                    $568.73              Book                        $568.73
    260 Ronald Nelson 1232017                                                                  $735.02              Book                        $735.02
    260 Dell Marketing 10248148741                                                             $476.33              Book                        $476.33
    260 Ronald Nelso 962018                                                                    $675.00              Book                        $675.00
    261 Boa 9/30/2018 Mchalef                                                                  $505.84              Book                        $505.84
    261 Horizon Technology 19017                                                              $1,121.75             Book                      $1,121.75
    262 Boa 7/31/2018 Esanchez                                                                 $718.67              Book                        $718.67
    262 Boa 7/31/2018 Ssanchez                                                                 $548.04              Book                        $548.04
    262 Medicor Imaging 2566‐In                                                               $1,277.79             Book                      $1,277.79
    262 Xeriom 2012484                                                                        $2,126.29             Book                      $2,126.29
    262 Dell Marketing 10272598741                                                             $484.26              Book                        $484.26
    263 Cdw Fcv6501                                                                            $208.32              Book                        $208.32
    263 Cdw Fdd7422                                                                            $458.34              Book                        $458.34
    263 Cdw Fns9367                                                                            $731.25              Book                        $731.25
    263 My Tec Services 98384                                                                  $583.32              Book                        $583.32
    263 Mytec Llc 99458                                                                         $77.56              Book                         $77.56
    264 Night Technologies 240000                                                              $499.98              Book                        $499.98
    264 Ameritel Voice & Data 20969                                                            $250.02              Book                        $250.02
    264 Night Technologies 244883                                                              $412.96              Book                        $412.96
    266 Digital Dental Solutions 7152                                                          $812.48              Book                        $812.48


                                                                            Page 16 of 21
               Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 145 of 307
Benevis Corp.
Case No. 20-33918
SOAL AB41. Office Equipment

    General Description of Property (Office Furniture, Office Fixtures, Office      Net Book Value of     Valuation Method Used for   Current Value of
                             Equipment, Collectibles)                               Debtor's Interest           Current Value         Debtor's Interest
    266 Digital Dental Solutions 7704                                                           $812.48             Book                         $812.48
    266 Mytec 99292                                                                            $577.52              Book                        $577.52
    267 Dell Marketing 10344594315                                                            $2,332.16             Book                      $2,332.16
    269 Tech Service Today 267090                                                              $577.52              Book                        $577.52
    269 Communcation Solutions Of Mi 3712                                                     $1,102.55             Book                      $1,102.55
    270 Cdw Nvr2367                                                                            $393.84              Book                        $393.84
    270 Henry Schein Practice Sol 1‐5Uo09P                                                    $3,180.60             Book                      $3,180.60
    270 Henry Schein Practics Sol 1‐6Uo09P                                                    $3,689.50             Book                      $3,689.50
    270 Cdw Qlm1276                                                                            $483.18              Book                        $483.18
    270 Indyteledata 2341                                                                     $4,144.30             Book                      $4,144.30
    270 Ind Teledata 2395                                                                      $632.34              Book                        $632.34
    271 Integrated Axis Tech Grp M43727                                                        $114.61              Book                        $114.61
    271 Integrated Axis Technology M45742                                                      $656.67              Book                        $656.67
    271 Integrate Axis Tech Group M45464                                                        $61.99              Book                         $61.99
    271 Integrated Axis Tech Group M45635                                                       $70.86              Book                         $70.86
    271 Henry Schein Practice Sol 1‐628Tf1                                                    $3,283.99             Book                      $3,283.99
    271 Bank Of America 11/30/2018 Kgentle                                                     $430.54              Book                        $430.54
    272 Tech Service Today                                                                     $839.98              Book                        $839.98
    272 Dell Marketing 10220608156                                                            $1,312.48             Book                      $1,312.48
    272 Dell Marketing 10325002073                                                             $893.49              Book                        $893.49
    273 Emergency Computer Repair 1820                                                         $637.52              Book                        $637.52
    274 Ipquest 52177                                                                         $2,488.95             Book                      $2,488.95
    274 Ipquest 55205                                                                         $2,075.67             Book                      $2,075.67
    274 Ipquest 56433                                                                         $3,027.10             Book                      $3,027.10
    274 Boa 10/31/2019 Astein                                                                 $1,008.71             Book                      $1,008.71
    275 Tech Service Today 270606                                                              $735.02              Book                        $735.02
    275 Dell Marketing 10329802280                                                             $976.28              Book                        $976.28
    276 Bedrock Consulting Solutions 7925                                                      $570.57              Book                        $570.57
    276 Bedrock Consulting 7982                                                                $562.83              Book                        $562.83
    278 Tech Team Solutions 1058423                                                           $1,394.44             Book                      $1,394.44
    278 Team Tech Solutions 1060505                                                            $963.91              Book                        $963.91
    278 Dell Marketing 10362737660                                                            $1,457.18             Book                      $1,457.18
    279 Buzzingo 5291                                                                          $828.20              Book                        $828.20
    279 Buzzingo 5164                                                                          $543.52              Book                        $543.52
    279 Buzzingo 5286                                                                          $161.10              Book                        $161.10
    279 Henry Schein 1‐6H8Sf8                                                                 $5,945.78             Book                      $5,945.78
    279 Dell Marketing 10333272243                                                            $3,562.29             Book                      $3,562.29
    502 Rebranding Website                                                                    $1,910.64             Book                      $1,910.64
    502 Tax Connex December                                                                   $1,061.26             Book                      $1,061.26
    502 Rebranding Website 2019                                                                $961.16              Book                        $961.16
    503 Rebranding Website                                                                    $1,910.64             Book                      $1,910.64
    503 Tax Connex December                                                                   $1,118.29             Book                      $1,118.29
    503 Rebranding Website 2019                                                                $961.16              Book                        $961.16
    504 Cdw Mst9588                                                                            $285.70              Book                        $285.70
    504 Rebranding Website                                                                    $1,910.64             Book                      $1,910.64
    504 Rebranding Website 2019                                                                $961.16              Book                        $961.16
    505 Cdw Mmz1306                                                                            $627.15              Book                        $627.15
    505 June Tax Connex                                                                       $2,925.99             Book                      $2,925.99
    505 Rebranding Website                                                                    $1,910.64             Book                      $1,910.64
    505 Rebranding Website 2019                                                                $961.16              Book                        $961.16
    505 Cdw Vxw4382                                                                           $2,034.48             Book                      $2,034.48
    506 Rebranding Website                                                                    $1,910.64             Book                      $1,910.64
    506 Rebranding Website 2019                                                                $961.16              Book                        $961.16
    507 Rebranding Website                                                                    $1,910.64             Book                      $1,910.64
    507 Cdw Qkc9354                                                                            $490.21              Book                        $490.21


                                                                            Page 17 of 21
               Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 146 of 307
Benevis Corp.
Case No. 20-33918
SOAL AB41. Office Equipment

    General Description of Property (Office Furniture, Office Fixtures, Office      Net Book Value of     Valuation Method Used for   Current Value of
                            Equipment, Collectibles)                                Debtor's Interest           Current Value         Debtor's Interest
    507 Tax Connex December                                                                   $1,637.47             Book                       $1,637.47
    507 Rebranding Website 2019                                                                $961.16              Book                        $961.16
    508 Dell Marketing 10177294276                                                             $446.85              Book                        $446.85
    508 September Tax Connex                                                                  $2,572.48             Book                      $2,572.48
    508 September Tax Connex                                                                  $2,572.48             Book                      $2,572.48
    508 Tax Connex November                                                                   $1,312.48             Book                      $1,312.48
    508 Rebranding Website                                                                    $1,910.64             Book                      $1,910.64
    508 Tax Connex February                                                                    $880.69              Book                        $880.69
    508 Rebranding Website 2019                                                                $961.16              Book                        $961.16
    510 Rebranding Website                                                                    $1,910.64             Book                      $1,910.64
    510 Tax Connex February                                                                    $880.69              Book                        $880.69
    510 Rebranding Website 2019                                                                $961.16              Book                        $961.16
    511 Rebranding Website                                                                    $1,910.64             Book                      $1,910.64
    511 Tax Connex February                                                                    $880.69              Book                        $880.69
    511 Rebranding Website 2019                                                                $961.16              Book                        $961.16
    512 Rebranding Website                                                                    $1,910.64             Book                      $1,910.64
    512 Tax Connex February                                                                    $880.69              Book                        $880.69
    512 Rebranding Website 2019                                                                $961.16              Book                        $961.16
    514 Cdw Mnb8088                                                                            $634.48              Book                        $634.48
    514 Rebranding Website                                                                    $1,910.64             Book                      $1,910.64
    514 Tax Connex February                                                                    $880.69              Book                        $880.69
    514 Rebranding Website 2019                                                                $961.16              Book                        $961.16
    515 Rebranding Website                                                                    $1,910.64             Book                      $1,910.64
    515 Tax Connex May                                                                         $676.33              Book                        $676.33
    515 Rebranding Website 2019                                                                $961.16              Book                        $961.16
    516 Cdw Mnb5119                                                                            $634.48              Book                        $634.48
    516 Cdw Mvj9961                                                                            $289.05              Book                        $289.05
    516 Rebranding Website                                                                    $1,910.64             Book                      $1,910.64
    516 Tax Connex January                                                                    $3,341.95             Book                      $3,341.95
    516 Rebranding Website 2019                                                                $961.16              Book                        $961.16
    517 Cdw Mmd4999                                                                            $600.58              Book                        $600.58
    517 Cdw Mxh3754                                                                            $312.49              Book                        $312.49
    517 Rebranding Website                                                                    $1,910.64             Book                      $1,910.64
    517 Rebranding Website 2019                                                                $961.16              Book                        $961.16
    518 Rebranding Website                                                                    $1,910.64             Book                      $1,910.64
    518 February Tax Connex                                                                    $880.69              Book                        $880.69
    518 Rebranding Website 2019                                                                $961.16              Book                        $961.16
    519 Rebranding Website                                                                    $1,910.64             Book                      $1,910.64
    519 Tax Connex February                                                                    $880.69              Book                        $880.69
    519 Rebranding Website 2019                                                                $961.16              Book                        $961.16
    520 Rebranding Website                                                                    $1,910.64             Book                      $1,910.64
    520 Rebranding Website 2019                                                                $961.16              Book                        $961.16
    521 Rebranding Website                                                                    $1,910.64             Book                      $1,910.64
    521 Rebranding Website 2019                                                                $961.16              Book                        $961.16
    531 Benco Dental 65022680                                                                  $682.48              Book                        $682.48
    531 Rebranding Website                                                                    $1,910.64             Book                      $1,910.64
    531 Tax Connex February                                                                    $880.69              Book                        $880.69
    531 Rebranding Website 2019                                                                $961.16              Book                        $961.16
    532 Rebranding Website                                                                    $1,910.64             Book                      $1,910.64
    532 Rebranding Website 2019                                                                $961.16              Book                        $961.16
    533 September Tax Connex                                                                  $1,260.00             Book                      $1,260.00
    533 Dell Marketing 10233835897                                                             $768.92              Book                        $768.92
    533 Dell Marketing 10250642682                                                             $921.86              Book                        $921.86
    533 Cdw Nbq2652                                                                            $644.99              Book                        $644.99
    533 Xeriom 2012596                                                                        $5,981.67             Book                      $5,981.67


                                                                            Page 18 of 21
               Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 147 of 307
Benevis Corp.
Case No. 20-33918
SOAL AB41. Office Equipment

    General Description of Property (Office Furniture, Office Fixtures, Office      Net Book Value of     Valuation Method Used for   Current Value of
                            Equipment, Collectibles)                                Debtor's Interest           Current Value         Debtor's Interest
    533 Cdw Pnw7392                                                                             $431.25             Book                         $431.25
    533 Tax Connex November                                                                   $5,257.40             Book                      $5,257.40
    533 Tax Connex November                                                                    $452.94              Book                        $452.94
    533 Rebranding Website                                                                    $1,910.64             Book                      $1,910.64
    533 Tax Connex December                                                                   $1,554.60             Book                      $1,554.60
    533 Rebranding Website 2019                                                                $961.16              Book                        $961.16
    535 Cdw Mnb8444                                                                            $634.48              Book                        $634.48
    535 Cdw Mnb8449                                                                            $634.48              Book                        $634.48
    535 Rebranding Website                                                                    $1,910.64             Book                      $1,910.64
    535 Tax Connex February                                                                    $880.69              Book                        $880.69
    535 Rebranding Website 2019                                                                $961.16              Book                        $961.16
    536 Rebranding Website                                                                    $1,910.64             Book                      $1,910.64
    536 Rebranding Website 2019                                                                $961.16              Book                        $961.16
    537 Rebranding Website                                                                    $1,910.58             Book                      $1,910.58
    537 Tax Connex January                                                                    $3,348.93             Book                      $3,348.93
    537 Rebranding Website 2019                                                                $961.16              Book                        $961.16
    538 Cdw Mvz4698                                                                            $282.71              Book                        $282.71
    538 Rebranding Website                                                                    $1,910.58             Book                      $1,910.58
    538 Rebranding Website 2019                                                                $961.16              Book                        $961.16
    539 Rebranding Website                                                                    $1,910.58             Book                      $1,910.58
    539 Boa 5/31/19 Ltran                                                                      $639.23              Book                        $639.23
    539 Tax Connex May                                                                        $2,149.75             Book                      $2,149.75
    539 Rebranding Website 2019                                                                $961.16              Book                        $961.16
    540 Cdw Npr6074                                                                            $370.41              Book                        $370.41
    540 Rebranding Website                                                                    $1,910.58             Book                      $1,910.58
    540 Tax Connex February                                                                   $1,169.15             Book                      $1,169.15
    540 Rebranding Website 2019                                                                $961.16              Book                        $961.16
    541 Rebranding Website                                                                    $1,910.58             Book                      $1,910.58
    541 Rebranding Website 2019                                                                $961.16              Book                        $961.16
    542 Tax Connex December                                                                    $735.02              Book                        $735.02
    542 Tax Connex March                                                                       $997.48              Book                        $997.48
    542 Tax Connex May                                                                        $1,656.31             Book                      $1,656.31
    542 Cdw Pnf0319                                                                            $429.60              Book                        $429.60
    542 Rebranding Website                                                                    $1,910.58             Book                      $1,910.58
    542 Tax Connex February                                                                    $880.69              Book                        $880.69
    542 Rebranding Website 2019                                                                $961.16              Book                        $961.16
    543 Rebranding Website                                                                    $1,910.58             Book                      $1,910.58
    543 Rebranding Website 2019                                                                $961.16              Book                        $961.16
    543 Tax Connex October                                                                    $1,239.25             Book                      $1,239.25
    544 Rebranding Website                                                                    $1,910.58             Book                      $1,910.58
    544 Tax Connex February                                                                    $880.69              Book                        $880.69
    544 Rebranding Website 2019                                                                $961.16              Book                        $961.16
    000 Insideout Development, Llc Inv‐0910                                                 $68,297.25              Book                     $68,297.25
    000 Dentapro Development Cost 1075                                                      $20,541.67              Book                     $20,541.67
    053 Cdw Wjw2701                                                                            $842.03              Book                        $842.03
    506 Cdw Wkl9821                                                                            $830.90              Book                        $830.90
    000 Dell Marketing L.P. 10367909766                                                       $2,464.04             Book                      $2,464.04
    000 Dell Marketing L.P. 10368023720                                                        $843.68              Book                        $843.68
    000 Cdw Wmj3519                                                                           $1,945.51             Book                      $1,945.51
    000 Cdw Wmm9966                                                                           $1,913.28             Book                      $1,913.28
    276 Smith Dental Consulting 1003                                                          $5,485.16             Book                      $5,485.16
    000 Dell Marketing L.P. 10369930186                                                        $843.68              Book                        $843.68
    000 Dell Marketing L.P. 10369930207                                                        $843.68              Book                        $843.68
    000 Cdw Wpc1405                                                                           $2,288.51             Book                      $2,288.51
    000 Dell Marketing L.P. 10370986726                                                        $843.68              Book                        $843.68


                                                                            Page 19 of 21
               Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 148 of 307
Benevis Corp.
Case No. 20-33918
SOAL AB41. Office Equipment

    General Description of Property (Office Furniture, Office Fixtures, Office      Net Book Value of     Valuation Method Used for   Current Value of
                             Equipment, Collectibles)                               Debtor's Interest           Current Value         Debtor's Interest
    000 Dell Marketing L.P. 10371490214                                                         $843.68             Book                         $843.68
    000 Dell Marketing L.P. 10371969220                                                       $1,538.40             Book                      $1,538.40
    000 Veristor Systems, Incorporated Int27766                                               $7,854.17             Book                      $7,854.17
    000 Dentapro Development Cost January                                                   $77,443.35              Book                     $77,443.35
    000 Dell Marketing L.P. 10372013842                                                       $1,437.23             Book                      $1,437.23
    000 Dell Marketing L.P. 10372742690                                                       $1,364.74             Book                      $1,364.74
    000 Dell Marketing L.P. 10373826317                                                       $2,513.10             Book                      $2,513.10
    281 Dell Marketing L.P. 10377129831                                                        $872.78              Book                        $872.78
    000 Dell Marketing L.P. 10377234912                                                       $1,289.68             Book                      $1,289.68
    269 Cdw Wvc0051                                                                           $2,502.07             Book                      $2,502.07
    272 Dell Marketing L.P. 10374224387                                                       $1,558.63             Book                      $1,558.63
    269 Dell Marketing L.P. 10374905796                                                       $6,031.40             Book                      $6,031.40
    280 Dell Marketing L.P. 10374905770                                                       $3,979.39             Book                      $3,979.39
    281 Dell Marketing L.P. 10374905809                                                       $4,523.55             Book                      $4,523.55
    112 Cdw Wvw4488                                                                            $850.65              Book                        $850.65
    000 Cdw Wwk9492                                                                           $4,232.25             Book                      $4,232.25
    270 Dell Marketing L.P. 10375646526                                                       $4,016.92             Book                      $4,016.92
    269 Dell Marketing L.P. 10375881497                                                       $3,979.39             Book                      $3,979.39
    281 Dell Marketing L.P. 10375881500                                                       $3,979.39             Book                      $3,979.39
    000 Dell Marketing L.P. 10375952523                                                       $2,010.47             Book                      $2,010.47
    269 Cdw Wwx6922                                                                           $1,293.92             Book                      $1,293.92
    254 Dell Marketing L.P. 10376502689                                                       $1,026.57             Book                      $1,026.57
    000 Dell Marketing L.P. 10377234947                                                       $1,289.68             Book                      $1,289.68
    000 Dentapro Development Cost 1076                                                      $22,383.33              Book                     $22,383.33
    000 Dentapro Development Cost February                                                  $70,115.17              Book                     $70,115.17
    000 Cdw Xcq8200                                                                           $6,725.71             Book                      $6,725.71
    000 Dell Marketing L.P. 10380028259                                                       $8,050.73             Book                      $8,050.73
    269 Bridge It 089115                                                                      $6,088.74             Book                      $6,088.74
    000 Dell Marketing L.P. 10380380569                                                       $8,543.60             Book                      $8,543.60
    000 Insideout Development, Llc Inv‐1003                                                 $78,415.36              Book                     $78,415.36
    000 Dell Marketing L.P. 10382070197                                                       $1,317.76             Book                      $1,317.76
    000 Cdw Xjc2856                                                                            $968.47              Book                        $968.47
    000 Dell Marketing L.P. 10382300158                                                       $2,219.63             Book                      $2,219.63
    000 Dell Marketing L.P. 10382596215                                                       $1,332.66             Book                      $1,332.66
    000 Dell Marketing L.P. 10383355661                                                        $901.87              Book                        $901.87
    000 Dentapro Development Cost 1077                                                      $20,055.28              Book                     $20,055.28
    000 Dentapro Development Cost March                                                     $76,297.57              Book                     $76,297.57
    132 Medicor Imaging 2801‐In                                                               $3,733.33             Book                      $3,733.33
    000 Cdw Xlf8664                                                                         $28,738.76              Book                     $28,738.76
    000 Tax Connex                                                                            $1,779.32             Book                      $1,779.32
    000 Dentapro Development Cost April                                                     $66,517.53              Book                     $66,517.53
    514 Cdw Xsl8697                                                                           $1,524.51             Book                      $1,524.51
    000 Cdw Xsr1505                                                                           $5,927.38             Book                      $5,927.38
    000 Veristor Systems, Incorporated Int28200                                               $4,917.00             Book                      $4,917.00
    269 Bridge It 17488                                                                       $6,875.61             Book                      $6,875.61
    266 Digital Dental Solutions 12894                                                        $1,857.57             Book                      $1,857.57
    000 Veristor Systems, Incorporated Int28299                                               $7,125.25             Book                      $7,125.25
    000 Dentapro Development Cost May                                                       $66,027.38              Book                     $66,027.38
    000 The Cumberland Group Inv09386                                                         $6,576.12             Book                      $6,576.12
    000 The Cumberland Group Inv09387                                                         $1,179.62             Book                      $1,179.62
    056 Cdw Zdz1286                                                                            $957.04              Book                        $957.04
    000 Cdw Zfn2174                                                                           $1,168.45             Book                      $1,168.45
    504 Cdw Zhb6086                                                                            $973.51              Book                        $973.51
    000 Dentapro Development Cost June                                                      $78,763.54              Book                     $78,763.54
    000 The Cumberland Group Inv09538                                                         $4,977.91             Book                      $4,977.91


                                                                            Page 20 of 21
               Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 149 of 307
Benevis Corp.
Case No. 20-33918
SOAL AB41. Office Equipment

    General Description of Property (Office Furniture, Office Fixtures, Office      Net Book Value of       Valuation Method Used for   Current Value of
                            Equipment, Collectibles)                                Debtor's Interest             Current Value         Debtor's Interest
    026 Cdw Zkg0486                                                                           $2,032.57               Book                       $2,032.57
    000 The Cumberland Group Inv09568                                                         $1,244.47               Book                      $1,244.47
    000 The Cumberland Group Inv09641                                                         $3,539.01               Book                      $3,539.01
    000 The Cumberland Group Inv09633                                                         $1,769.51               Book                      $1,769.51
    000 The Cumberland Group Inv09639                                                         $1,769.51               Book                      $1,769.51
    000 The Cumberland Group Inv09640                                                         $1,769.51               Book                      $1,769.51
    000 Cdw Zmq4657                                                                           $4,733.33               Book                      $4,733.33
    000 Dentapro Development Cost July                                                       $83,852.90               Book                     $83,852.90

                                                                         Total              $8,337,436.38                                   $8,337,436.38




                                                                            Page 21 of 21
Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 150 of 307




     SCHEDULES OF ASSETS AND LIABILITIES


                EXHIBIT FOR SCHEDULE AB

                    PART 10, QUESTION 61

       INTERNET DOMAIN NAMES AND WEBSITES
           Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 151 of 307


Benevis Corp.
Case No. 20‐33918
SOAL AB61. Internet domain names and websites

                                                                       Current value
                                       Description                  of debtor's interest
                 abilenekoolsmiles.com                              Unknown
                 allington.dental                                   Unknown
                 allingtonbraces.com                                Unknown
                 allingtondental.com                                Unknown
                 allingtondentalamarillo.com                        Unknown
                 allingtondentalandbraces.com                       Unknown
                 allingtondentalbraces.com                          Unknown
                 allingtondentalgroup.com                           Unknown
                 allingtondentalortho.com                           Unknown
                 allingtondentaltx.com                              Unknown
                 allingtondentist.com                               Unknown
                 allingtondentistamarillo.com                       Unknown
                 allingtondentistry.com                             Unknown
                 allingtondentisttx.com                             Unknown
                 allingtonortho.com                                 Unknown
                 allingtonorthodontics.com                          Unknown
                 appt.dental                                        Unknown
                 appts.dental                                       Unknown
                 augustasmilesdental.com                            Unknown
                 behindthekoolsmiles.com                            Unknown
                 benevis.careers                                    Unknown
                 benevis.com                                        Unknown
                 benevis.foundation                                 Unknown
                 benevis.info                                       Unknown
                 benevis.net                                        Unknown
                 benevis.org                                        Unknown
                 benevis.services                                   Unknown
                 benevis.solutions                                  Unknown
                 benevis.support                                    Unknown
                 benevis.us                                         Unknown
                 benevisaffiliates.com                              Unknown
                 benevisaffiliates.net                              Unknown
                 benevisaffiliates.org                              Unknown
                 benevisandbutthead.com                             Unknown
                 benevisandbutthead.net                             Unknown



                                                     Page 1 of 19
Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 152 of 307


                                                           Current value
                          Description                   of debtor's interest
     benevisdentalpracticemanagement.com                Unknown
     benevisdentalpracticemanagement.net                Unknown
     benevisdentalpracticemanagement.org                Unknown
     benevisdentalpracticemanagementservices.com        Unknown
     benevisdentalpracticemanagementservices.net        Unknown
     benevisdentalpracticemanagementservices.org        Unknown
     benevisdentalpracticemanagementsupport.com         Unknown
     benevisdentalpracticemanagementsupport.net         Unknown
     benevisdentalpracticemanagementsupport.org         Unknown
     benevisdentalpracticeservices.com                  Unknown
     benevisdentalpracticeservices.net                  Unknown
     benevisdentalpracticeservices.org                  Unknown
     benevisdentalpracticesupport.com                   Unknown
     benevisdentalpracticesupport.net                   Unknown
     benevisdentalpracticesupport.org                   Unknown
     benevisdentalservices.com                          Unknown
     benevisdentalservices.net                          Unknown
     benevisdentalservices.org                          Unknown
     benevisfoundation.com                              Unknown
     benevisfoundation.foundation                       Unknown
     benevisfoundation.net                              Unknown
     benevisfoundation.org                              Unknown
     benevisllc.com                                     Unknown
     buenavistadental.dentist                           Unknown
     carabellidentalmgmt.com                            Unknown
     carabellidentalmgmt.net                            Unknown
     carabellimgmt.com                                  Unknown
     casasadobedental.com                               Unknown
     casekoolsmiles.com                                 Unknown
     casekoolsmiles.info                                Unknown
     casekoolsmiles.net                                 Unknown
     casekoolsmiles.org                                 Unknown
     childrensgeneraldentist.com                        Unknown
     childrensgeneraldentist.net                        Unknown
     claimkoolsmiles.com                                Unknown
     claimkoolsmiles.info                               Unknown
     claimkoolsmiles.net                                Unknown
     claimkoolsmiles.org                                Unknown
     claimskoolsmiles.com                               Unknown


                                         Page 2 of 19
Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 153 of 307


                                                           Current value
                           Description                  of debtor's interest
     claimskoolsmiles.info                              Unknown
     claimskoolsmiles.net                               Unknown
     claimskoolsmiles.org                               Unknown
     classactionkoolsmiles.com                          Unknown
     classactionkoolsmiles.info                         Unknown
     classactionkoolsmiles.net                          Unknown
     classactionkoolsmiles.org                          Unknown
     classkoolsmiles.com                                Unknown
     classkoolsmiles.info                               Unknown
     classkoolsmiles.net                                Unknown
     classkoolsmiles.org                                Unknown
     comfordental.com                                   Unknown
     comfordental.net                                   Unknown
     comfordental.org                                   Unknown
     compassdentalalliance.com                          Unknown
     compassdentalalliance.dentist                      Unknown
     compassdentalalliance.healthcare                   Unknown
     compassdentalalliance.net                          Unknown
     compassdentalalliance.org                          Unknown
     complaintkoolsmiles.com                            Unknown
     complaintkoolsmiles.info                           Unknown
     complaintkoolsmiles.net                            Unknown
     complaintkoolsmiles.org                            Unknown
     confirm.dental                                     Unknown
     coolsmiles.org                                     Unknown
     coolsmilesdental.com                               Unknown
     coolsmilesdentist.com                              Unknown
     coolsmilesdentist.net                              Unknown
     coolsmilesdentist.org                              Unknown
     coolsmilespc.biz                                   Unknown
     coolsmilespc.com                                   Unknown
     coolsmilespc.net                                   Unknown
     cortland.dental                                    Unknown
     cortlandbraces.com                                 Unknown
     cortlanddentalandbraces.com                        Unknown
     cortlanddentalbraces.com                           Unknown
     cortlanddentalgroup.com                            Unknown
     cortlanddentalma.com                               Unknown
     cortlanddentalmassachusetts.com                    Unknown


                                         Page 3 of 19
Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 154 of 307


                                                           Current value
                           Description                  of debtor's interest
     cortlanddentalortho.com                            Unknown
     cortlanddentistma.com                              Unknown
     cortlanddentistryma.com                            Unknown
     cortlandortho.com                                  Unknown
     cortlandorthodontics.com                           Unknown
     courtkoolsmiles.com                                Unknown
     courtkoolsmiles.info                               Unknown
     courtkoolsmiles.net                                Unknown
     courtkoolsmiles.org                                Unknown
     creston.dental                                     Unknown
     crestondental.com                                  Unknown
     crestondentalgroup.com                             Unknown
     crestondentalin.com                                Unknown
     crestondentalindianapolis.com                      Unknown
     crestondentalindy.com                              Unknown
     crestondentist.com                                 Unknown
     crestondentistin.com                               Unknown
     crestondentistindianapolis.com                     Unknown
     crestondentistindy.com                             Unknown
     crestongroupdental.com                             Unknown
     crm.dental                                         Unknown
     dentalcareersnow.com                               Unknown
     dentalcareersnow.net                               Unknown
     dentalcareersnow.org                               Unknown
     dentaledgehouston.com                              Unknown
     dentaljobsnow.com                                  Unknown
     dentaljobsnow.net                                  Unknown
     dentaljobsnow.org                                  Unknown
     dentallessonplans.com                              Unknown
     dentallessonplans.net                              Unknown
     dentapro.net                                       Unknown
     dentapro.org                                       Unknown
     dentistacceptingmedicaid.com                       Unknown
     dentistacceptingmedicaid.net                       Unknown
     dentistacceptingmedicaid.org                       Unknown
     dentistemployment.com                              Unknown
     dentistformedicaid.com                             Unknown
     dentistformedicaid.net                             Unknown
     dentistformedicaid.org                             Unknown


                                         Page 4 of 19
Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 155 of 307


                                                           Current value
                           Description                  of debtor's interest
     dentistmedicaid.com                                Unknown
     dentistmedicaid.net                                Unknown
     dentistmedicaid.org                                Unknown
     dontwaitfortheache.info                            Unknown
     dontwaitfortheache.net                             Unknown
     dontwaitfortheache.org                             Unknown
     dorsett.dental                                     Unknown
     dorsettbraces.com                                  Unknown
     dorsettdentalandbraces.com                         Unknown
     dorsettdentalaz.com                                Unknown
     dorsettdentalbraces.com                            Unknown
     dorsettdentalortho.com                             Unknown
     dorsettdentaltucson.com                            Unknown
     dorsettdentalyuma.com                              Unknown
     dorsettdentist.com                                 Unknown
     dorsettdentistaz.com                               Unknown
     dorsettdentistry.com                               Unknown
     dorsettdentisttucson.com                           Unknown
     dorsettortho.com                                   Unknown
     dorsettorthodontics.com                            Unknown
     dpmsco.com                                         Unknown
     dpmsco.net                                         Unknown
     dpmsinc.org                                        Unknown
     drjeffdavis.com                                    Unknown
     elstar.dental                                      Unknown
     elstarbraces.com                                   Unknown
     elstardental.com                                   Unknown
     elstardentalandbraces.com                          Unknown
     elstardentalbraces.com                             Unknown
     elstardentalgroup.com                              Unknown
     elstardentalortho.com                              Unknown
     elstardentalrgvalley.com                           Unknown
     elstardentaltx.com                                 Unknown
     elstardentist.com                                  Unknown
     elstardentistrgvalley.com                          Unknown
     elstardentistry.com                                Unknown
     elstardentisttx.com                                Unknown
     elstarortho.com                                    Unknown
     elstarorthodontics.com                             Unknown


                                         Page 5 of 19
Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 156 of 307


                                                            Current value
                            Description                  of debtor's interest
     essendent.com                                       Unknown
     essendent.net                                       Unknown
     essendent.org                                       Unknown
     facilident.com                                      Unknown
     facilident.net                                      Unknown
     facilident.org                                      Unknown
     facilidental.com                                    Unknown
     facilidental.net                                    Unknown
     facilidental.org                                    Unknown
     fearlessdental.com                                  Unknown
     florina.dental                                      Unknown
     florinabraces.com                                   Unknown
     florinadental.com                                   Unknown
     florinadentalandbraces.com                          Unknown
     florinadentalbraces.com                             Unknown
     florinadentalgroup.com                              Unknown
     florinadentalla.com                                 Unknown
     florinadentallouisiana.com                          Unknown
     florinadentalortho.com                              Unknown
     florinadentist.com                                  Unknown
     florinadentistla.com                                Unknown
     florinadentistry.com                                Unknown
     florinadentistryla.com                              Unknown
     florinaortho.com                                    Unknown
     florinaorthodontics.com                             Unknown
     franklindentalandbraces.com                         Unknown
     franklindentalbraces.com                            Unknown
     franklindentalga.com                                Unknown
     franklindentalgeorgia.com                           Unknown
     franklindentalgroup.com                             Unknown
     franklindentalortho.com                             Unknown
     franklindentistga.com                               Unknown
     franklindentistryga.com                             Unknown
     fusion.dental                                       Unknown
     generaldentistforchildren.com                       Unknown
     generaldentistforchildren.net                       Unknown
     generaldentistforchildrenandadults.com              Unknown
     generaldentistforchildrenandadults.net              Unknown
     generaldentistforchildrenandparents.com             Unknown


                                          Page 6 of 19
Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 157 of 307


                                                            Current value
                           Description                   of debtor's interest
     generaldentistforchildrenandparents.net             Unknown
     generaldentistforkids.com                           Unknown
     generaldentistforkids.net                           Unknown
     generaldentistforkidsandadults.com                  Unknown
     generaldentistforkidsandadults.net                  Unknown
     generaldentistforkidsandparents.com                 Unknown
     generaldentistforkidsandparents.net                 Unknown
     generaldentistforpediatricpatients.com              Unknown
     generaldentistforpediatricpatients.net              Unknown
     gettoknowks.com                                     Unknown
     glow.dental                                         Unknown
     goodland.dental                                     Unknown
     goodlandbraces.com                                  Unknown
     goodlanddentalandbraces.com                         Unknown
     goodlanddentalandortho.com                          Unknown
     goodlanddentalandorthodontics.com                   Unknown
     goodlanddentalgroup.com                             Unknown
     goodlanddentallufkin.com                            Unknown
     goodlanddentaltx.com                                Unknown
     goodlanddentist.com                                 Unknown
     goodlanddentistlufkin.com                           Unknown
     goodlanddentistry.com                               Unknown
     goodlanddentistryandbraces.com                      Unknown
     goodlanddentisttx.com                               Unknown
     goodlandgroupdental.com                             Unknown
     goodlandortho.com                                   Unknown
     goodlandorthodontics.com                            Unknown
     greatplainsdentist.com                              Unknown
     horizonsdental.com                                  Unknown
     hunterspence.com                                    Unknown
     joobilee.dental                                     Unknown
     joobileedentalallen.com                             Unknown
     joobileedentalgroup.com                             Unknown
     joobileedentaltx.com                                Unknown
     joobileedentist.com                                 Unknown
     joobileedentistallen.com                            Unknown
     joobileedentisttx.com                               Unknown
     joobileegroupdental.com                             Unknown
     jubilee.dental                                      Unknown


                                          Page 7 of 19
Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 158 of 307


                                                           Current value
                           Description                  of debtor's interest
     jubileebraces.com                                  Unknown
     jubileedentalallen.com                             Unknown
     jubileedentalandbraces.com                         Unknown
     jubileedentalandortho.com                          Unknown
     jubileedentalandorthodontics.com                   Unknown
     jubileedentalgroup.com                             Unknown
     jubileedentaltx.com                                Unknown
     jubileedentist.com                                 Unknown
     jubileedentistallen.com                            Unknown
     jubileedentisttx.com                               Unknown
     jubileegroupdental.com                             Unknown
     jubileeortho.com                                   Unknown
     jubilieeorthodontics.com                           Unknown
     kcdentalcenter.com                                 Unknown
     kidsgeneraldentist.com                             Unknown
     kidsgeneraldentist.net                             Unknown
     kindsmiles.com                                     Unknown
     klearsmiles.com                                    Unknown
     koolkidsdental.com                                 Unknown
     koolkidsdental.info                                Unknown
     koolkidsdental.net                                 Unknown
     koolsmiles.co                                      Unknown
     koolsmiles.dental                                  Unknown
     koolsmiles.dentist                                 Unknown
     koolsmilesabilene.com                              Unknown
     koolsmilesabuse.com                                Unknown
     koolsmilesabuse.info                               Unknown
     koolsmilesabuse.net                                Unknown
     koolsmilesabuse.org                                Unknown
     koolsmilesbrownsville.com                          Unknown
     koolsmilescareers.com                              Unknown
     koolsmilescareers.net                              Unknown
     koolsmilescareers.org                              Unknown
     koolsmilescase.co                                  Unknown
     koolsmilescase.com                                 Unknown
     koolsmilescase.info                                Unknown
     koolsmilescase.mobi                                Unknown
     koolsmilescase.net                                 Unknown
     koolsmilescase.org                                 Unknown


                                         Page 8 of 19
Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 159 of 307


                                                           Current value
                           Description                  of debtor's interest
     koolsmilesclaim.co                                 Unknown
     koolsmilesclaim.info                               Unknown
     koolsmilesclaim.mobi                               Unknown
     koolsmilesclaim.org                                Unknown
     koolsmilesclaims.co                                Unknown
     koolsmilesclaims.info                              Unknown
     koolsmilesclaims.mobi                              Unknown
     koolsmilesclaims.org                               Unknown
     koolsmilesclass.co                                 Unknown
     koolsmilesclass.com                                Unknown
     koolsmilesclass.info                               Unknown
     koolsmilesclass.mobi                               Unknown
     koolsmilesclass.net                                Unknown
     koolsmilesclass.org                                Unknown
     koolsmilesclassaction.co                           Unknown
     koolsmilesclassaction.com                          Unknown
     koolsmilesclassaction.info                         Unknown
     koolsmilesclassaction.mobi                         Unknown
     koolsmilesclassaction.net                          Unknown
     koolsmilesclassaction.org                          Unknown
     koolsmilescommunity.com                            Unknown
     koolsmilescomplaint.co                             Unknown
     koolsmilescomplaint.com                            Unknown
     koolsmilescomplaint.info                           Unknown
     koolsmilescomplaint.mobi                           Unknown
     koolsmilescomplaint.net                            Unknown
     koolsmilescomplaint.org                            Unknown
     koolsmilescomplaints.com                           Unknown
     koolsmilescomplaints.net                           Unknown
     koolsmilescomplaints.org                           Unknown
     koolsmilescourt.co                                 Unknown
     koolsmilescourt.com                                Unknown
     koolsmilescourt.info                               Unknown
     koolsmilescourt.mobi                               Unknown
     koolsmilescourt.net                                Unknown
     koolsmilescourt.org                                Unknown
     koolsmilesdental.biz                               Unknown
     koolsmilesdental.com                               Unknown
     koolsmilesdental.info                              Unknown


                                         Page 9 of 19
Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 160 of 307


                                                            Current value
                           Description                   of debtor's interest
     koolsmilesdental.net                                Unknown
     koolsmilesdental.org                                Unknown
     koolsmilesdentist.com                               Unknown
     koolsmilesdentist.net                               Unknown
     koolsmilesdentist.org                               Unknown
     koolsmilesdentistry.com                             Unknown
     koolsmilesdentistry.net                             Unknown
     koolsmilesdentistry.org                             Unknown
     koolsmilesdoctors.com                               Unknown
     koolsmilesdoj.com                                   Unknown
     koolsmilesdream.com                                 Unknown
     koolsmileselpaso.com                                Unknown
     koolsmilesemployment.net                            Unknown
     koolsmilesemployment.org                            Unknown
     koolsmilesfacts.co                                  Unknown
     koolsmilesfacts.com                                 Unknown
     koolsmilesfacts.net                                 Unknown
     koolsmilesfamilydentistry.com                       Unknown
     koolsmilesfamilydentistry.net                       Unknown
     koolsmilesfamilydentistry.org                       Unknown
     koolsmilesgeneraldentistry.com                      Unknown
     koolsmilesgeneraldentistry.net                      Unknown
     koolsmilesgeneraldentistry.org                      Unknown
     koolsmilesgeneraldentistryforkids.com               Unknown
     koolsmilesgeneraldentistryforkids.net               Unknown
     koolsmilesgeneraldentistryforkids.org               Unknown
     koolsmilesgeneraldentistryforkidsandparents.com     Unknown
     koolsmilesgeneraldentistryforkidsandparents.net     Unknown
     koolsmilesgeneraldentistryforkidsandparents.org     Unknown
     koolsmilesgeneraldentistryforkidsandteens.com       Unknown
     koolsmilesgeneraldentistryforkidsandteens.net       Unknown
     koolsmilesgeneraldentistryforkidsandteens.org       Unknown
     koolsmilesgivesback.com                             Unknown
     koolsmileshurt.com                                  Unknown
     koolsmileshurt.info                                 Unknown
     koolsmileshurt.net                                  Unknown
     koolsmileshurt.org                                  Unknown
     koolsmilesinabiline.com                             Unknown
     koolsmilesjobs.com                                  Unknown


                                         Page 10 of 19
Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 161 of 307


                                                            Current value
                           Description                   of debtor's interest
     koolsmilesjobs.net                                  Unknown
     koolsmilesjobs.org                                  Unknown
     koolsmileslaredo.com                                Unknown
     koolsmileslaw.com                                   Unknown
     koolsmileslaw.info                                  Unknown
     koolsmileslaw.net                                   Unknown
     koolsmileslaw.org                                   Unknown
     koolsmileslawsuit.co                                Unknown
     koolsmileslawsuit.com                               Unknown
     koolsmileslawsuit.mobi                              Unknown
     koolsmileslawsuit.org                               Unknown
     koolsmileslawyer.info                               Unknown
     koolsmileslawyer.org                                Unknown
     koolsmileslegal.co                                  Unknown
     koolsmileslegal.com                                 Unknown
     koolsmileslegal.info                                Unknown
     koolsmileslegal.mobi                                Unknown
     koolsmileslegal.net                                 Unknown
     koolsmileslegal.org                                 Unknown
     koolsmileslocations.com                             Unknown
     koolsmileslocations.net                             Unknown
     koolsmileslocations.org                             Unknown
     koolsmilesmalpractice.com                           Unknown
     koolsmilesmalpractice.info                          Unknown
     koolsmilesmalpractice.net                           Unknown
     koolsmilesmalpractice.org                           Unknown
     koolsmilesmission.com                               Unknown
     koolsmilesofabiline.com                             Unknown
     koolsmilespatients.com                              Unknown
     koolsmilespc.biz                                    Unknown
     koolsmilespc.com                                    Unknown
     koolsmilespc.net                                    Unknown
     koolsmilesportal.com                                Unknown
     koolsmilesportal.net                                Unknown
     koolsmilesrealestate.com                            Unknown
     koolsmilesrealestate.net                            Unknown
     koolsmilesresearch.com                              Unknown
     koolsmilesreviews.com                               Unknown
     koolsmilesreviews.net                               Unknown


                                         Page 11 of 19
Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 162 of 307


                                                            Current value
                           Description                   of debtor's interest
     koolsmilesreviews.org                               Unknown
     koolsmilessanantonio.com                            Unknown
     koolsmilessettlement.com                            Unknown
     koolsmilessites.com                                 Unknown
     koolsmilessites.net                                 Unknown
     koolsmilessucks.com                                 Unknown
     koolsmilessucks.info                                Unknown
     koolsmilessucks.net                                 Unknown
     koolsmilessucks.org                                 Unknown
     koolsmilessuit.co                                   Unknown
     koolsmilessuit.com                                  Unknown
     koolsmilessuit.info                                 Unknown
     koolsmilessuit.mobi                                 Unknown
     koolsmilessuit.net                                  Unknown
     koolsmilessuit.org                                  Unknown
     koolsmilessux.com                                   Unknown
     koolsmilessux.info                                  Unknown
     koolsmilessux.net                                   Unknown
     koolsmilessux.org                                   Unknown
     koolsmilestexas.com                                 Unknown
     koolsmilestoothbrushclub.com                        Unknown
     koolsmilestrivia.com                                Unknown
     kstoothbrushclub.com                                Unknown
     lawsuitkoolsmiles.com                               Unknown
     lawsuitkoolsmiles.info                              Unknown
     lawsuitkoolsmiles.net                               Unknown
     lawsuitkoolsmiles.org                               Unknown
     legalkoolsmiles.com                                 Unknown
     legalkoolsmiles.info                                Unknown
     legalkoolsmiles.net                                 Unknown
     legalkoolsmiles.org                                 Unknown
     manzanadental.com                                   Unknown
     manzanadentalandbraces.com                          Unknown
     manzanadentalbraces.com                             Unknown
     manzanadentalgroup.com                              Unknown
     manzanadentalortho.com                              Unknown
     manzanadentalyuma.com                               Unknown
     manzanadentist.com                                  Unknown
     manzanadentistry.com                                Unknown


                                         Page 12 of 19
Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 163 of 307


                                                         Current value
                        Description                   of debtor's interest
     manzanaortho.com                                 Unknown
     manzanaorthodontics.com                          Unknown
     mazanabraces.com                                 Unknown
     medicaid.dental                                  Unknown
     medicaiddentalclinic.com                         Unknown
     medicaiddentalclinic.net                         Unknown
     medicaiddentalclinic.org                         Unknown
     medicaiddentaloffice.com                         Unknown
     medicaiddentaloffice.net                         Unknown
     medicaiddentaloffice.org                         Unknown
     medicaiddentalprovider.com                       Unknown
     medicaiddentalprovider.net                       Unknown
     medicaiddentalprovider.org                       Unknown
     medicaiddentistdirectory.com                     Unknown
     medicaiddentistdirectory.net                     Unknown
     medicaiddentistdirectory.org                     Unknown
     mycoolsmiles.com                                 Unknown
     mycoolsmiles.net                                 Unknown
     myda.co                                          Unknown
     mydentalappt.com                                 Unknown
     mydentapro.com                                   Unknown
     mykoolsmiles.careers                             Unknown
     mykoolsmiles.com                                 Unknown
     mykoolsmiles.dental                              Unknown
     mykoolsmiles.net                                 Unknown
     mykoolsmiles.org                                 Unknown
     mykoolsmilesabilene.com                          Unknown
     mykoolsmilesblog.com                             Unknown
     mykoolsmilesdentist.com                          Unknown
     mykoolsmilesportal.com                           Unknown
     mykoolsmilesportal.net                           Unknown
     myks.com                                         Unknown
     myks.tv                                          Unknown
     myksportal.com                                   Unknown
     myksportal.net                                   Unknown
     ncdrllc.com                                      Unknown
     ncdrllc.net                                      Unknown
     ncdrllc.org                                      Unknown
     ncdrvdi.com                                      Unknown


                                      Page 13 of 19
Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 164 of 307


                                                           Current value
                          Description                   of debtor's interest
     novabraces.com                                     Unknown
     novadentalandbraces.com                            Unknown
     novadentalbraces.com                               Unknown
     novadentalgroup.com                                Unknown
     novadentalortho.com                                Unknown
     novadentaltx.com                                   Unknown
     novadentistrytx.com                                Unknown
     novadentisttx.com                                  Unknown
     operationtrooptreats.com                           Unknown
     operationtrooptreats.net                           Unknown
     operationtrooptreats.org                           Unknown
     oursmiles.com                                      Unknown
     paulelkindds.com                                   Unknown
     pine.dental                                        Unknown
     pinebraces.com                                     Unknown
     pinedentalandbraces.com                            Unknown
     pinedentalbraces.com                               Unknown
     pinedentaldc.com                                   Unknown
     pinedentalgroup.com                                Unknown
     pinedentalortho.com                                Unknown
     pinedentist.com                                    Unknown
     pinedentistdc.com                                  Unknown
     pinedentistry.com                                  Unknown
     pinedentistrydc.com                                Unknown
     pineorthodontics.com                               Unknown
     pinova.dental                                      Unknown
     pinovabraces.com                                   Unknown
     pinovadental.com                                   Unknown
     pinovadentalandbraces.com                          Unknown
     pinovadentalbraces.com                             Unknown
     pinovadentalelpaso.com                             Unknown
     pinovadentalgroup.com                              Unknown
     pinovadentalortho.com                              Unknown
     pinovadentaltx.com                                 Unknown
     pinovadentist.com                                  Unknown
     pinovadentistelpaso.com                            Unknown
     pinovadentistry.com                                Unknown
     pinovadentisttx.com                                Unknown
     pinovaortho.com                                    Unknown


                                        Page 14 of 19
Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 165 of 307


                                                            Current value
                           Description                   of debtor's interest
     pinovaorthodontics.com                              Unknown
     pippin.dental                                       Unknown
     pippinbraces.com                                    Unknown
     pippindental.com                                    Unknown
     pippindentalandbraces.com                           Unknown
     pippindentalandortho.com                            Unknown
     pippindentalandorthodontics.com                     Unknown
     pippindentalgroup.com                               Unknown
     pippindentalin.com                                  Unknown
     pippindentalindy.com                                Unknown
     pippindentist.com                                   Unknown
     pippindentistin.com                                 Unknown
     pippindentistindy.com                               Unknown
     pippindentistry.com                                 Unknown
     pippingroupdental.com                               Unknown
     pippinortho.com                                     Unknown
     pippinorthodontics.com                              Unknown
     porterdental.com                                    Unknown
     porterdentalandbraces.com                           Unknown
     porterdentalbraces.com                              Unknown
     porterdentalgroup.com                               Unknown
     porterdentalmaryland.com                            Unknown
     porterdentalmd.com                                  Unknown
     porterdentalortho.com                               Unknown
     porterdentistmd.com                                 Unknown
     porterdentistrymd.com                               Unknown
     practicemanagement.dental                           Unknown
     practiceservices.dental                             Unknown
     protectedsmiles.com                                 Unknown
     protectedsmiles.net                                 Unknown
     protectedsmiles.org                                 Unknown
     publicdentalclinic.com                              Unknown
     publicdentalclinic.net                              Unknown
     publicdentalclinic.org                              Unknown
     reflect.dental                                      Unknown
     resolutiondental.com                                Unknown
     resolutiondental.dentist                            Unknown
     resolutiondentaloftyler.com                         Unknown
     resolutiondentalportal.com                          Unknown


                                         Page 15 of 19
Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 166 of 307


                                                             Current value
                            Description                   of debtor's interest
     resolutiondentalportal.net                           Unknown
     resolutionportal.net                                 Unknown
     rightdentist.net                                     Unknown
     rightdentist.org                                     Unknown
     ruby.dental                                          Unknown
     rubybraces.com                                       Unknown
     rubydentalandbraces.com                              Unknown
     rubydentalbraces.com                                 Unknown
     rubydentalgroup.com                                  Unknown
     rubydentalky.com                                     Unknown
     rubydentalortho.com                                  Unknown
     rubydentistky.com                                    Unknown
     rubyorthodontics.com                                 Unknown
     savannahsmilesdental.com                             Unknown
     selecdent.com                                        Unknown
     selecdent.org                                        Unknown
     selecdental.com                                      Unknown
     selecdental.net                                      Unknown
     selecdental.org                                      Unknown
     sharingsmilesday.com                                 Unknown
     smallsmilespc.biz                                    Unknown
     smallsmilespc.com                                    Unknown
     smallsmilespc.net                                    Unknown
     smileoncenter.com                                    Unknown
     smileoncenter.net                                    Unknown
     smileskool.com                                       Unknown
     smilesouthindy.com                                   Unknown
     smilestarclubs.com                                   Unknown
     southfield.dental                                    Unknown
     southfielddentalandbraces.com                        Unknown
     southfielddentalbraces.com                           Unknown
     southfielddentalgroup.com                            Unknown
     southfielddentalortho.com                            Unknown
     southfielddentalva.com                               Unknown
     southfielddentalvirginia.com                         Unknown
     southfielddentistryva.com                            Unknown
     southfielddentistva.com                              Unknown
     spencer-dental.com                                   Unknown
     spencer.dental                                       Unknown


                                          Page 16 of 19
Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 167 of 307


                                                            Current value
                           Description                   of debtor's interest
     spencerbraces.com                                   Unknown
     spencerdentalandbraces.com                          Unknown
     spencerdentalbraces.com                             Unknown
     spencerdentalgroup.com                              Unknown
     spencerdentalortho.com                              Unknown
     spencerdentalva.com                                 Unknown
     spencerdentalvirginia.com                           Unknown
     spencerdentistryva.com                              Unknown
     spencerdentistva.com                                Unknown
     studio32.dental                                     Unknown
     suitkoolsmiles.com                                  Unknown
     suitkoolsmiles.info                                 Unknown
     suitkoolsmiles.net                                  Unknown
     suitkoolsmiles.org                                  Unknown
     sunnybrook.dental                                   Unknown
     sunnybrookbraces.com                                Unknown
     sunnybrookdentalandbraces.com                       Unknown
     sunnybrookdentalar.com                              Unknown
     sunnybrookdentalarkansas.com                        Unknown
     sunnybrookdentalbraces.com                          Unknown
     sunnybrookdentalgroup.com                           Unknown
     sunnybrookdentalmississippi.com                     Unknown
     sunnybrookdentalms.com                              Unknown
     sunnybrookdentalortho.com                           Unknown
     sunnybrookdentist.com                               Unknown
     sunnybrookdentistar.com                             Unknown
     sunnybrookdentistms.com                             Unknown
     sunnybrookdentistry.com                             Unknown
     sunnybrookdentistryar.com                           Unknown
     sunnybrookdentistryms.com                           Unknown
     sunnybrookortho.com                                 Unknown
     sunnybrookorthodontics.com                          Unknown
     superident.com                                      Unknown
     superident.net                                      Unknown
     superident.org                                      Unknown
     sutton.dental                                       Unknown
     suttonbraces.com                                    Unknown
     suttondentalandbraces.com                           Unknown
     suttondentalbraces.com                              Unknown


                                         Page 17 of 19
Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 168 of 307


                                                            Current value
                           Description                   of debtor's interest
     suttondentalconnecticut.com                         Unknown
     suttondentalct.com                                  Unknown
     suttondentalgroup.com                               Unknown
     suttondentalortho.com                               Unknown
     suttondentistct.com                                 Unknown
     suttondentistryct.com                               Unknown
     taylordentalandbraces.com                           Unknown
     taylordentalbraces.com                              Unknown
     taylordentalgroup.com                               Unknown
     taylordentalla.com                                  Unknown
     taylordentallouisiana.com                           Unknown
     taylordentalortho.com                               Unknown
     taylordentistla.com                                 Unknown
     taylordentistryla.com                               Unknown
     thatsmydentist.net                                  Unknown
     thatsmydentist.org                                  Unknown
     thatsourdentist.com                                 Unknown
     thatsourdentist.net                                 Unknown
     thatsourdentist.org                                 Unknown
     thrive.dental                                       Unknown
     todaysdentalharvey.com                              Unknown
     topaz.dental                                        Unknown
     topazbraces.com                                     Unknown
     topazdental.com                                     Unknown
     topazdentalandbraces.com                            Unknown
     topazdentalboston.com                               Unknown
     topazdentalbraces.com                               Unknown
     topazdentalgroup.com                                Unknown
     topazdentalma.com                                   Unknown
     topazdentalortho.com                                Unknown
     topazdentistboston.com                              Unknown
     topazdentistma.com                                  Unknown
     topazdentistry.com                                  Unknown
     topazortho.com                                      Unknown
     topazorthodontics.com                               Unknown
     topekaksdental.com                                  Unknown
     topekaksdental.net                                  Unknown
     topekaksdental.org                                  Unknown
     westfielddentalandbraces.com                        Unknown


                                         Page 18 of 19
Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 169 of 307


                                                         Current value
                        Description                   of debtor's interest
     westfielddentalbraces.com                        Unknown
     westfielddentalgroup.com                         Unknown
     westfielddentalmi.com                            Unknown
     westfielddentalmichigan.com                      Unknown
     westfielddentalortho.com                         Unknown
     westfielddentistmi.com                           Unknown
     westfielddentistry.com                           Unknown
     westfielddentistrymi.com                         Unknown
     woolbrook-dental.com                             Unknown
     woolbrook.dental                                 Unknown
     woolbrookbraces.com                              Unknown
     woolbrookdental.com                              Unknown
     woolbrookdentalandbraces.com                     Unknown
     woolbrookdentalbraces.com                        Unknown
     woolbrookdentalgroup.com                         Unknown
     woolbrookdentalmi.com                            Unknown
     woolbrookdentalortho.com                         Unknown
     woolbrookdentalvirginia.com                      Unknown
     woolbrookdentist.com                             Unknown
     woolbrookdentistmi.com                           Unknown
     woolbrookortho.com                               Unknown
     woolbrookorthodontics.com                        Unknown
     youthdentistryofmacon.com                        Unknown




                                      Page 19 of 19
Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 170 of 307




     SCHEDULES OF ASSETS AND LIABILITIES

                EXHIBIT FOR SCHEDULE AB

                    PART 10, QUESTION 62

         LICENSES, FRANCHISE, AND ROYALTIES
               Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 171 of 307


Benevis Corp.
Case No. 20‐18367
SOAL AB62. Licenses, Franchises and Royalties

                                                                        Current value of
                                     Description                        debtor's interest
     Benevis                                                      Unknown
     Benevis (Design Only )                                       Unknown
     Resolution Dental                                            Unknown
     Kool Smiles                                                  Unknown
     Kool Smiles                                                  Unknown
     Kool Smiles General Dentistry For Children                   Unknown
     Jubilee Dental                                               Unknown
     Pippin Dental                                                Unknown
     Goodland Dentistry                                           Unknown
     Resolution Dental Plan (Word Mark Only)                      Unknown
     Dorsett Dentistry                                            Unknown
     Elstar Dental                                                Unknown
     Allington Dental (Word Mark Only)                            Unknown
     Allington Dental                                             Unknown
     Pinova Dental                                                Unknown
     Sutton Dental                                                Unknown
     Cortland Dental                                              Unknown
     Ruby Dental                                                  Unknown
     Creston Dental                                               Unknown
     Vivid Dental Plan (Word Mark)                                Unknown
     Pine Dentistry                                               Unknown
     Taylor Dental                                                Unknown
     Franklin Dental                                              Unknown
     Porter Dental                                                Unknown
     Sunnybrook Dentistry                                         Unknown
     Topaz Dentistry                                              Unknown
     Spencer Dental                                               Unknown
     Woolbrook Dental                                             Unknown
     Hunter & Spence                                              Unknown
     Carabelli Dental Management (Word Mark Only)                 Unknown
     Dentapro (Word Mark Only)                                    Unknown




                                                    Page 1 of 1
Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 172 of 307




     SCHEDULES OF ASSETS AND LIABILITIES

                EXHIBIT FOR SCHEDULE AB

                    PART11, QUESTION 71

                     NOTES RECEIVABLE
            Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 173 of 307


Benevis Corp.
Case No. 20‐33918
SOAL AB71. Notes Receivable



                                                        Doubtful or           Current value of
         Name of Obligor        Total face amount   uncollectible amount      debtor's interest
      L Johnson 3/31/19                $15,919.62                                           $15,919.62
      S Pizzitola 6/30/20            $22,176.00                                            $22,176.00
      R Sahni 3/31/20                  $1,102.50                                            $1,102.50
      V Santos 5/31/19                 $5,901.05                                            $5,901.05
      A Majid 10/31/19                   $50.00                    ($50.00)                     $0.00
      Amoah, Emmanuel                $20,146.42               ($20,146.42)                      $0.00
      Arakere, Chaitra               $76,284.24               ($76,284.24)                      $0.00
      Banquer, Jennifer              $22,135.41                                            $22,135.41
      Johnson, William               $59,306.44                                            $59,306.44
      Leyder, Ronald                 $66,940.80                                            $66,940.80
      Miller, Roger                  $20,482.82                                            $20,482.82
      Shirley, Thalia                $34,005.60                                            $34,005.60
      Welch, Robert A               $125,161.66              ($125,161.66)                      $0.00

                        Total       $469,612.56            ($221,642.32)                  $247,970.24




                                                     Page 1 of 1
Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 174 of 307




     SCHEDULES OF ASSETS AND LIABILITIES

                EXHIBIT FOR SCHEDULE AB

                    PART 11, QUESTION 73

  INTERESTS IN INSURANCE POLICIES OR ANNUITIES
                  Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 175 of 307


Benevis Corp.
Case No. 20‐33918
SOAL AB73. Interests in insurance policies or annuities


                                                               Account or                                                          Current Value
                         Company                              Policy Number                        Insured Party                of Debtor's Interest
                                                                                       Auto Liability
      Travelers                                           BA-7P309894                                                           Unknown
                                                                                       (Hired & Non‐Owned)

      Travelers                                           660-7P253661                 General Liability                        Unknown

                                                                                       Workers' Compensation
      Travelers                                           UB-7P363468                                                           Unknown
                                                                                       (North Mesa)
                                                                                       Workers' Compensation
      Travelers                                           UB-7P363468                                                           Unknown
                                                                                       (Kool Smiles)
                                                                                       Workers' Compensation
      Travelers                                           UB-7P364096                                                           Unknown
                                                                                       (Benevis Holdings)
                                                                                       Workers' Compensation
      Travelers                                           UB-7P363604                                                           Unknown
                                                                                       (Dentistry of Brownsville)
                                                                                       Workers' Compensation
      Travelers                                           UB-7P309009                                                           Unknown
                                                                                       (PSBB, PC)
                                                                                       Workers' Compensation
      Travelers                                           UB-7P363886                                                           Unknown
                                                                                       (Vieth PSBB, PC)
                                                                                       Workers' Compensation
      Travelers                                           UB-7P364096                                                           Unknown
                                                                                       (North Carriage Dental, PC)
                                                                                       Professional Liability
      Underwriters at Lloyd's, London                     AH100433                                                              Unknown
                                                                                       (Claims Made)
                                                                                       Excess Professional Liability
      Scottsdale Insurance Company                        AH100433                                                              Unknown
                                                                                       (Claims Made)

      Travelers                                           CUP-7P31001S                 Umbrella                                 Unknown


                                                                                       Directors & Officers Liability /
                                                                                       Employment Practices Liability /
      Lloyds of London (Beazley)                          W22545200301                                                          Unknown
                                                                                       Fiduciary Liabiity
                                                                                       (LT Smile Holdings LLC)



                                                                                       Excess Directors & Officers Liability/
      Westchester Fire Insurance Company (Chubb)          G46879922003                 Employment Practices Liability           Unknown
                                                                                       (LT Smile Holdings LLC)


                                                                                       Directors & Officers Liability /
                                                                                       Employment Practices Liability /
      Lloyds of London (Beazley)                          W2B7B5200101                 Fiduciary Liabiity                       Unknown
                                                                                       (New LT Smile Holdings LLC and New
                                                                                       LT Smile Holdings II LLC)

                                                                                       Excess Directors & Officers Liability/
                                                                                       Employment Practices Liability
      Westchester Fire Insurance Company (Chubb)          G7181161A001                                                          Unknown
                                                                                       (New LT Smile Holdings LLC and New
                                                                                       LT Smile Holdings II LLC)




                                                                         Page 1 of 2
                 Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 176 of 307


Benevis Corp.
Case No. 20‐33918
SOAL AB73. Interests in insurance policies or annuities


                                                               Account or                                                       Current Value
                         Company                              Policy Number                      Insured Party               of Debtor's Interest
                                                                                     2X Excess Directors & Officers
                                                                                     Liability/
      Sompo                                               MPXx30001756100            Employment Practices Liability          Unknown
                                                                                     (New LT Smile Holdings LLC and New
                                                                                     LT Smile Holdings II LLC)
                                                                                     Crime
      Berkley Insurance Company                           BCCR-45002254-24                                                   Unknown
                                                                                     (LT Smile Holdings LLC)

                                                                                     Employed Lawyers Professional
      Federal Insurance Company                           8251-2159                  Liability                               Unknown
                                                                                     (LT Smile Holdings)


                                                                                     D&O/EPL
      RSUI Indemnity Company                              NPP686454                  (David Vieth, PC/Kool Smiles            Unknown
                                                                                     Dentistry‐2, PC/Kool Smiles IN‐3, PC)

                                                                                     D&O/EPL
      RSUI Indemnity Company                              NPP686455                                                          Unknown
                                                                                     (Dentistry of Brownsville)
                                                                                     D&O/EPL
      RSUI Indemnity Company                              NPP686457                                                          Unknown
                                                                                     (North Mesa Dental, PC)
                                                                                     D&O/EPL
      RSUI Indemnity Company                              NPP686456                                                          Unknown
                                                                                     (North Carriage Dental, PA)
                                                                                     D&O RUNOFF
      RSUI Indemnity Company                              NPP680962                                                          Unknown
                                                                                     (Brad Bryan, DDS)

      XL AXA                                              MTPP9040866                Cyber Liability                         Unknown


      Zurich                                              PPR0125022-05              Property                                Unknown


      Zurich                                              SPR7632709                 Cyber Liability                         Unknown


      Zurich                                              ZMD7008002-00              Property                                Unknown




                                                                       Page 2 of 2
                        Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 177 of 307
Debtor Name            Benevis Corp.
United States Bankruptcy Court for the Southern District of Texas
Case number (if known):                  20-33918                                                                                                               Check if this is an
                                                                                                                                                                amended filing
Official Form 206D
Schedule D - Creditors Who Have Claims Secured by Property                                                                                                                   12/15

Be as complete and accurate as possible
1. Do any creditors have claims secured by debtor's property?
       No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
   X Yes. Fill in all of the information below.
  Part 1:         List Creditors Who Have Secured Claims
2. List in alphabetical order all creditors who have secured claims.If a creditor has more than one                                     Amount of Claim            Value of collateral
   secured claim, list the creditor separately for each claim.                                                                            Do not deduct the        that supports this
                                                                                                                                          value of collateral      claim

2.1   Creditor's name                                                  Describe debtor's property that is subject to a lien
      BMO HARRIS BANK, NA                                              ALL ASSETS OF THE DEBTOR
                                                                                                                                              $65,494,168.68               UNKNOWN
      Creditor's mailing address
      112 W MONROE ST
      CHICAGO, IL 60604
                                                                       Describe the lien

                                                                        Term Loan and Revolver - UCC-1
      Creditor's email address, if known
                                                                       Is the creditor an insider or related party?

      Date debt was incurred                                               No
                                                                           Yes
      Last four digits of   5333
      account number
                                                                       Is anyone else liable on this claim?
      Do multiple creditors have an interest in the same
      property?                                                            No
             No                                                            Yes. Fill out Schedule H: Codebtors (Official Form 206H).
              Yes. Specify each creditor, including this               As of the petition filing date, the claim is:
              creditor, and its relative priority.
                                                                           Contingent
                                                                           Unliquidated
          BMO Harris Bank, NA and New Mountain Capital
          Group, LLC are pari passu                                        Disputed




2.2   Creditor's name                                                  Describe debtor's property that is subject to a lien
      NEW MOUNTAIN CAPITAL GROUP, LLC                                  ALL ASSETS OF THE DEBTOR
                                                                                                                                            $135,034,196.32                UNKNOWN
      Creditor's mailing address
      787 7TH AVE, 48TH FL
      NEW YORK, NY 10019
                                                                       Describe the lien

                                                                        Term Loan - By Agreement
      Creditor's email address, if known
                                                                       Is the creditor an insider or related party?

      Date debt was incurred                                               No
                                                                           Yes
      Last four digits of   7033
      account number
                                                                       Is anyone else liable on this claim?
      Do multiple creditors have an interest in the same
      property?                                                            No
             No                                                            Yes. Fill out Schedule H: Codebtors (Official Form 206H).
             Yes. Have you already specified the relative              As of the petition filing date, the claim is:
             priority?
             No. Specify each creditor, including this creditor,           Contingent
             and its relative priority.
                                                                           Unliquidated
                                                                           Disputed
             Yes. The relative priority of creditors is specified on
             lines   2.1




3. Total of the dollar amounts from Part 1, Column A, including the amounts from the                                                   $200,528,365.00
   Additional Page, if any.

 Official Form 206D                                        Schedule D: Creditors Who Have Claims Secured by Property                                   1 of 2
                        Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 178 of 307
Debtor Name           Benevis Corp.                                                                                      Case number (if known): 20-33918


 Part 1:          Additional Page(s)
  Copy this page only if more space is needed. Continue numbering the lines sequentially from the                                      Amount of Claim          Value of collateral
  previous page.                                                                                                                       Do not deduct the        that supports this
                                                                                                                                       value of collateral      claim

2.3   Creditor's name                                                  Describe debtor's property that is subject to a lien
      TIAA COMMERICAL FINANCE                                          LEASED ASSETS UNDER AN AGREEMENT
                                                                                                                                                UNKNOWN                 UNKNOWN
      Creditor's mailing address
      10 WATERVIEW BLVD
      PARSIPPANY, NJ 07054
                                                                       Describe the lien

      Creditor's email address, if known
                                                                       Is the creditor an insider or related party?

      Date debt was incurred                                               No
                                                                           Yes
      Last four digits of
      account number
                                                                       Is anyone else liable on this claim?
      Do multiple creditors have an interest in the same
      property?                                                            No
             No                                                            Yes. Fill out Schedule H: Codebtors (Official Form 206H).
             Yes. Have you already specified the relative              As of the petition filing date, the claim is:
             priority?
             No. Specify each creditor, including this creditor,           Contingent
             and its relative priority.
                                                                           Unliquidated
                                                                           Disputed
             Yes. The relative priority of creditors is specified on
             lines




 Official Form 206D                                     Schedule D: Creditors Who Have Claims Secured by Property                                      2 of 2
                       Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 179 of 307
Debtor Name            Benevis Corp.
United States Bankruptcy Court for the Southern District of Texas
Case number (if known):               20-33918                                                                                      Check if this is an
                                                                                                                                    amended filing
Official Form 206E/F
Schedule E/F - Creditors Who Have Claims Unsecured Claims                                                                                          12/15

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY
unsecured claims. List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on
Schedule A/B: Assets - Real and Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases
(Official Form 206G). Number the entries in Parts 1 and 2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach
the Additional Page of that Part included in this form.

  Part 1:        List All Creditors with PRIORITY Unsecured Claims
1. Do any creditors have priority unsecured claims?
       No. Go to Part 2.
      X Yes. Go to line 2.
2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than
   3 creditors with priority unsecured claims, fill out and attach the Additional Page of Part 1.
                                                                                                                Total claim              Priority amount

2.1        Priority creditor's name and mailing address         As of the petition filing date, the claim is:        $1,256.60                 $1,256.60
           ALBERT URESTI, MPA
           BEXAR COUNTY TAX ASSESSOR-COLLECTOR                      Contingent
           P.O. BOX 839950                                          Unliquidated
           SAN ANTONIO, TX 78283-3950
                                                                    Disputed
                                                                Basis for the claim:
           Date or dates debt was incurred
                                                                PROPERTY TAX
           2020

           Last 4 digits of account
           number                                               Is the claim subject to offset?
                                                                     No
           Specify Code subsection of PRIORITY unsecured             Yes
           claim: 11 U.S.C. § 507(a) ( 8    )

2.2        Priority creditor's name and mailing address         As of the petition filing date, the claim is:        $5,440.80                 $5,440.80
           ALBERT URESTI, MPA
           BEXAR COUNTY TAX ASSESSOR-COLLECTOR                      Contingent
           P.O. BOX 839950                                          Unliquidated
           SAN ANTONIO, TX 78283-3950
                                                                    Disputed
                                                                Basis for the claim:
           Date or dates debt was incurred
                                                                PROPERTY TAX
           2020

           Last 4 digits of account
           number                                               Is the claim subject to offset?
                                                                     No
           Specify Code subsection of PRIORITY unsecured             Yes
           claim: 11 U.S.C. § 507(a) ( 8    )

2.3        Priority creditor's name and mailing address         As of the petition filing date, the claim is:        $5,830.90                 $5,830.90
           ALLEN COUNTY TREASURER
           P.O. BOX 2540                                            Contingent
           FORT WAYNE, IN 46801-2540                                Unliquidated
                                                                    Disputed
                                                                Basis for the claim:
           Date or dates debt was incurred
                                                                PROPERTY TAX
           2020

           Last 4 digits of account
           number                                               Is the claim subject to offset?
                                                                     No
           Specify Code subsection of PRIORITY unsecured             Yes
           claim: 11 U.S.C. § 507(a) ( 8    )




Official Form 206E/F                         Schedule E/F: Creditors Who Have Unsecured Claims                                1 of 120
                       Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 180 of 307
Debtor Name            Benevis Corp.                                                                Case number (if known): 20-33918

   Part 1:       Additional Page
                                                                                                                 Total claim    Priority amount


2.4       Priority creditor's name and mailing address        As of the petition filing date, the claim is:       $2,708.23             $2,708.23
          ANDERSON COUNTY TREASURER
          P.O. BOX 1658                                           Contingent
          ANDERSON, SC 29622-1658                                 Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              PROPERTY TAX
          2020

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 8    )

2.5       Priority creditor's name and mailing address        As of the petition filing date, the claim is:       $1,122.92             $1,122.92
          ANDERSON COUNTY TREASURER
          P.O. BOX 1658                                           Contingent
          ANDERSON, SC 29622-1658                                 Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              PROPERTY TAX
          2020

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 8    )

2.6       Priority creditor's name and mailing address        As of the petition filing date, the claim is:       $2,909.96             $2,909.96
          ANGELINA COUNTY TAX OFFICE
          THELMA MIDGET SHERMAN RTA                               Contingent
          P.O. BOX 1344                                           Unliquidated
          LUFKIN, TX 75902-1344
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              PROPERTY TAX
          2020

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 8    )

2.7       Priority creditor's name and mailing address        As of the petition filing date, the claim is:       $7,352.43             $7,352.43
          ANN HARRIS BENNETT
          TAX ASSESSOR-COLLECTOR                                  Contingent
          P.O. BOX 4622                                           Unliquidated
          HOUSTON, TX 77210-4622
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              PROPERTY TAX
          2020

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 8    )




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                             2 of 120
                       Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 181 of 307
Debtor Name            Benevis Corp.                                                                Case number (if known): 20-33918

   Part 1:       Additional Page
                                                                                                                 Total claim    Priority amount


2.8       Priority creditor's name and mailing address        As of the petition filing date, the claim is:       $3,161.36             $3,161.36
          ANN HARRIS BENNETT
          TAX ASSESSOR-COLLECTOR                                  Contingent
          P.O. BOX 4622                                           Unliquidated
          HOUSTON, TX 77210-4622
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              PROPERTY TAX
          2020

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 8    )

2.9       Priority creditor's name and mailing address        As of the petition filing date, the claim is:       $2,940.95             $2,940.95
          ANN HARRIS BENNETT
          TAX ASSESSOR-COLLECTOR                                  Contingent
          P.O. BOX 4622                                           Unliquidated
          HOUSTON, TX 77210-4622
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              PROPERTY TAX
          2020

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 8    )

2.10      Priority creditor's name and mailing address        As of the petition filing date, the claim is:       $1,925.00             $1,925.00
          ANN HARRIS BENNETT
          TAX ASSESSOR-COLLECTOR                                  Contingent
          P.O. BOX 4622                                           Unliquidated
          HOUSTON, TX 77210-4622
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              PROPERTY TAX
          2020

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 8    )

2.11      Priority creditor's name and mailing address        As of the petition filing date, the claim is:        $659.53
          ANNE ARUNDEL COUNTY
          OFFICE OF FINANCE                                       Contingent
          P.O. BOX 427                                            Unliquidated
          LAKE CHARLES, MD 21404-0427
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              PROPERTY TAX
          2020

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 8    )




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                             3 of 120
                       Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 182 of 307
Debtor Name            Benevis Corp.                                                                Case number (if known): 20-33918

   Part 1:       Additional Page
                                                                                                                 Total claim    Priority amount


2.12      Priority creditor's name and mailing address        As of the petition filing date, the claim is:        $331.74
          ANNE ARUNDEL COUNTY
          OFFICE OF FINANCE                                       Contingent
          P.O. BOX 427                                            Unliquidated
          GRIFFIN, MD 21404-0427
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              PROPERTY TAX
          2020

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 8    )

2.13      Priority creditor's name and mailing address        As of the petition filing date, the claim is:        $280.79               $280.79
          BATH COUNTY TREASURER
          P.O. BOX 306                                            Contingent
          WARM SPRINGS, VA 24484-0306                             Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              PROPERTY TAX
          2020

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 8    )

2.14      Priority creditor's name and mailing address        As of the petition filing date, the claim is:       $3,725.71             $3,725.71
          BOWIE CENTRAL APPRAISAL DISTRICT
          TAX ASSESSOR COLLECTOR                                  Contingent
          P.O. BOX 6527                                           Unliquidated
          TEXARKANA, TX 75505-6527
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              PROPERTY TAX
          2020

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 8    )

2.15      Priority creditor's name and mailing address        As of the petition filing date, the claim is:       $4,144.10             $4,144.10
          CENTRAL APPRAISAL DISTRICT
          OF TAYLOR COUNTY                                        Contingent
          P.O. BOX 1800                                           Unliquidated
          ABILENE, TX 79604
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              PROPERTY TAX
          2020

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 8    )




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                             4 of 120
                       Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 183 of 307
Debtor Name            Benevis Corp.                                                                Case number (if known): 20-33918

   Part 1:       Additional Page
                                                                                                                 Total claim    Priority amount


2.16      Priority creditor's name and mailing address        As of the petition filing date, the claim is:       $2,471.29             $2,471.29
          CHARLESTON COUNTY
          REVENUE COLLECTIONS DEPARTMENT                          Contingent
          4045 BRIDGE VIEW DR                                     Unliquidated
          NORTH CHARLESTON, SC 29405-7464
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              PROPERTY TAX
          2020

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 8    )

2.17      Priority creditor's name and mailing address        As of the petition filing date, the claim is:       $4,346.95
          CITY OF BALTIMORE
          DEPARTMENT OF FINANCE                                   Contingent
          200 HOLLIDAY ST                                         Unliquidated
          SAN ANGELO, MD 21202-3618
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              PROPERTY TAX
          2020

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 8    )

2.18      Priority creditor's name and mailing address        As of the petition filing date, the claim is:          $0.00
          CITY OF BALTIMORE
          DEPARTMENT OF FINANCE                                   Contingent
          200 HOLLIDAY ST                                         Unliquidated
          LAFAYETTE, MD 21202-3618
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              PROPERTY TAX
          2020

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 8    )

2.19      Priority creditor's name and mailing address        As of the petition filing date, the claim is:       $3,603.68
          CITY OF BALTIMORE
          DEPARTMENT OF FINANCE                                   Contingent
          200 HOLLIDAY ST                                         Unliquidated
          EVANSVILLE, MD 21202-3618
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              PROPERTY TAX
          2020

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 8    )




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                             5 of 120
                       Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 184 of 307
Debtor Name            Benevis Corp.                                                                Case number (if known): 20-33918

   Part 1:       Additional Page
                                                                                                                 Total claim    Priority amount


2.20      Priority creditor's name and mailing address        As of the petition filing date, the claim is:       $3,790.09
          CITY OF BALTIMORE
          DEPARTMENT OF FINANCE                                   Contingent
          200 HOLLIDAY ST                                         Unliquidated
          INDIANAPOLIS, MD 21202-3618
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              PROPERTY TAX
          2020

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 8    )

2.21      Priority creditor's name and mailing address        As of the petition filing date, the claim is:       $5,663.10             $5,663.10
          CITY OF BRIDGEPORT
          TAX COLLECTOR                                           Contingent
          325 CONGRESS ST                                         Unliquidated
          BRIDGEPORT, CT 06604
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              PROPERTY TAX
          2020

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 8    )

2.22      Priority creditor's name and mailing address        As of the petition filing date, the claim is:        $542.34               $542.34
          CITY OF COLONIAL HEIGHTS
          P.O. BOX 3401                                           Contingent
          COLONIAL HEIGHTS, VA 23834-9001                         Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              PROPERTY TAX
          2020

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 8    )

2.23      Priority creditor's name and mailing address        As of the petition filing date, the claim is:        $390.69               $390.69
          CITY OF DANVILLE
          COMMISSIONER OF THE REVENUE                             Contingent
          P.O. BOX 3308                                           Unliquidated
          DANVILLE, VA 24543-0480
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              PROPERTY TAX
          2020

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 8    )




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                             6 of 120
                       Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 185 of 307
Debtor Name            Benevis Corp.                                                                Case number (if known): 20-33918

   Part 1:       Additional Page
                                                                                                                 Total claim    Priority amount


2.24      Priority creditor's name and mailing address        As of the petition filing date, the claim is:       $2,673.61             $2,673.61
          CITY OF EAGLE PASS
          100 S MONROE ST                                         Contingent
          EAGLE PASS, TX 78852                                    Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              PROPERTY TAX
          2020

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 8    )

2.25      Priority creditor's name and mailing address        As of the petition filing date, the claim is:       $4,871.91             $4,871.91
          CITY OF FALLS CHURCH - TREASURER
          300 PARK AVE.                                           Contingent
          STE 201 WEST                                            Unliquidated
          FALLS CHURCH, VA 22046
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              PROPERTY TAX
          2020

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 8    )

2.26      Priority creditor's name and mailing address        As of the petition filing date, the claim is:       $2,333.33             $2,333.33
          CITY OF FOREST PARK
          P.O. BOX 69                                             Contingent
          FOREST PARK, GA 0                                       Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              PROPERTY TAX
          2020

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 8    )

2.27      Priority creditor's name and mailing address        As of the petition filing date, the claim is:        $438.04               $438.04
          CITY OF FREDERICKSBURG - TREASURER
          P.O. BOX 967                                            Contingent
          FREDERICKSBURG,, VA 22404                               Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              PROPERTY TAX
          2020

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 8    )




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                             7 of 120
                       Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 186 of 307
Debtor Name            Benevis Corp.                                                                Case number (if known): 20-33918

   Part 1:       Additional Page
                                                                                                                 Total claim    Priority amount


2.28      Priority creditor's name and mailing address        As of the petition filing date, the claim is:       $2,353.56             $2,353.56
          CITY OF GRAND PRAIRIE DEPT OF FINANCE
          300 WEST MAIN ST.                                       Contingent
          GRAND PRAIRIE, TEXAS 75050                              Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              PROPERTY TAX
          2020

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 8    )

2.29      Priority creditor's name and mailing address        As of the petition filing date, the claim is:       $3,564.41             $3,564.41
          CITY OF GRETNA
          2ND ST AT HUEY P LONG                                   Contingent
          P.O. BOX 404                                            Unliquidated
          GRETNA, LA 70054-0404
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              PROPERTY TAX
          2020

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 8    )

2.30      Priority creditor's name and mailing address        As of the petition filing date, the claim is:        $532.87               $532.87
          CITY OF HARTFORD
          50 JENNINGS ROAD                                        Contingent
          HARTFORD, CONNECTICUT 06120                             Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              PROPERTY TAX
          2020

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 8    )

2.31      Priority creditor's name and mailing address        As of the petition filing date, the claim is:       $1,166.67             $1,166.67
          CITY OF KNOXVILLE
          PROPERTY TAX OFFICE                                     Contingent
          P.O. BOX 15001                                          Unliquidated
          KNOXVILLE, TN 37901-5001
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              PROPERTY TAX
          2020

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 8    )




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                             8 of 120
                       Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 187 of 307
Debtor Name            Benevis Corp.                                                                Case number (if known): 20-33918

   Part 1:       Additional Page
                                                                                                                 Total claim    Priority amount


2.32      Priority creditor's name and mailing address        As of the petition filing date, the claim is:       $1,978.47             $1,978.47
          CITY OF LAFAYETTE
          P.O. BOX 4024                                           Contingent
          LAFAYETTE, LA 70502                                     Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              PROPERTY TAX
          2020

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 8    )

2.33      Priority creditor's name and mailing address        As of the petition filing date, the claim is:       $3,047.92             $3,047.92
          CITY OF LAREDO TAX DEPT.
          P.O. BOX 6548                                           Contingent
          LAREDO, TX 78042-6548                                   Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              PROPERTY TAX
          2020

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 8    )

2.34      Priority creditor's name and mailing address        As of the petition filing date, the claim is:        $493.86               $493.86
          CITY OF LILBURN
          340 MAIN ST                                             Contingent
          LILBURN , GA 30047                                      Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              PROPERTY TAX
          2020

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 8    )

2.35      Priority creditor's name and mailing address        As of the petition filing date, the claim is:      $36,750.00            $36,750.00
          CITY OF MARIETTA
          BUSINESS LICENSE AND REVENUE DIVISION                   Contingent
          205 LAWRENCE ST                                         Unliquidated
          MARIETTA, GA 30061
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              PROPERTY TAX
          2020

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 8    )




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                             9 of 120
                       Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 188 of 307
Debtor Name            Benevis Corp.                                                                Case number (if known): 20-33918

   Part 1:       Additional Page
                                                                                                                 Total claim    Priority amount


2.36      Priority creditor's name and mailing address        As of the petition filing date, the claim is:       $2,566.67             $2,566.67
          CITY OF MCALLEN TAX OFFICE
          P.O. BOX 220-311 NORTH 15TH                             Contingent
          MCALLEN, TX 78505                                       Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              PROPERTY TAX
          2020

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 8    )

2.37      Priority creditor's name and mailing address        As of the petition filing date, the claim is:      $15,921.09            $15,921.09
          CITY OF NEW BRITAIN
          NEW BRITAIN TOWN CLERK'S OFFICE                         Contingent
          27 WEST MAIN ST                                         Unliquidated
          NEW BRITAIN, CT 06051
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              PROPERTY TAX
          2020

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 8    )

2.38      Priority creditor's name and mailing address        As of the petition filing date, the claim is:       $3,085.43             $3,085.43
          CITY OF NEW HAVEN
          NEW HAVEN TOWN CLERK'S OFFICE                           Contingent
          203 ORANGE ST                                           Unliquidated
          NEW HAVEN, CT 06510
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              PROPERTY TAX
          2020

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 8    )

2.39      Priority creditor's name and mailing address        As of the petition filing date, the claim is:       $2,461.11             $2,461.11
          CITY OF NEWPORT NEWS-TREASURER
          P.O. BOX 975                                            Contingent
          NEWPORT NEWS, VA 23607-0975                             Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              PROPERTY TAX
          2020

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 8    )




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                             10 of 120
                       Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 189 of 307
Debtor Name            Benevis Corp.                                                                Case number (if known): 20-33918

   Part 1:       Additional Page
                                                                                                                 Total claim    Priority amount


2.40      Priority creditor's name and mailing address        As of the petition filing date, the claim is:        $154.41               $154.41
          CITY OF NORTON SHORES
          4814 HENRY ST                                           Contingent
          NORTON SHORES, MI 49441                                 Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              PROPERTY TAX
          2020

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 8    )

2.41      Priority creditor's name and mailing address        As of the petition filing date, the claim is:       $4,804.81             $4,804.81
          CITY OF ORANGEBURG
          P.O. BOX 1183                                           Contingent
          ORANGEBURG, SC 29116-1183                               Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              PROPERTY TAX
          2020

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 8    )

2.42      Priority creditor's name and mailing address        As of the petition filing date, the claim is:        $246.51               $246.51
          CITY OF RICHMOND
          COLLECTION DIVISION                                     Contingent
          P.O. BOX 26624                                          Unliquidated
          RICHMOND, VA 23261
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              PROPERTY TAX
          2020

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 8    )

2.43      Priority creditor's name and mailing address        As of the petition filing date, the claim is:        $478.33
          CITY OF SALISBURY
          ATTN: PROPERTY TAX                                      Contingent
          125 N. DIVISION ST ROOM 103                             Unliquidated
          DALTON, MD 21801
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              PROPERTY TAX
          2020

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 8    )




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                             11 of 120
                       Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 190 of 307
Debtor Name            Benevis Corp.                                                                Case number (if known): 20-33918

   Part 1:       Additional Page
                                                                                                                 Total claim    Priority amount


2.44      Priority creditor's name and mailing address        As of the petition filing date, the claim is:       $1,924.58             $1,924.58
          CITY OF SAVANNAH
          P.O. BOX 1968                                           Contingent
          SAVANNAH, GA 71611                                      Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              PROPERTY TAX
          2020

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 8    )

2.45      Priority creditor's name and mailing address        As of the petition filing date, the claim is:       $3,865.00             $3,865.00
          CITY OF SHREVEPORT
          REVENUE DIVISION                                        Contingent
          P.O. BOX 30168                                          Unliquidated
          SHREVEPORT, LA 71130-0168
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              PROPERTY TAX
          2020

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 8    )

2.46      Priority creditor's name and mailing address        As of the petition filing date, the claim is:       $1,156.52             $1,156.52
          CITY OF SHREVEPORT
          REVENUE DIVISION                                        Contingent
          P.O. BOX 30168                                          Unliquidated
          SHREVEPORT, LA 71130-0168
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              PROPERTY TAX
          2020

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 8    )

2.47      Priority creditor's name and mailing address        As of the petition filing date, the claim is:        $654.30               $654.30
          CITY OF SMYRNA
          P.O. BOX 697                                            Contingent
          SMYRNA, GA 30368-7037                                   Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              PROPERTY TAX
          2020

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 8    )




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                             12 of 120
                       Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 191 of 307
Debtor Name            Benevis Corp.                                                                Case number (if known): 20-33918

   Part 1:       Additional Page
                                                                                                                 Total claim    Priority amount


2.48      Priority creditor's name and mailing address        As of the petition filing date, the claim is:        $996.67
          CITY OF TAKOMA PARK
          ATTN: PROPERTY TAX                                      Contingent
          7500 MAPLE AVENUE                                       Unliquidated
          TOPEKA, MD 20912
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              PROPERTY TAX
          2020

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 8    )

2.49      Priority creditor's name and mailing address        As of the petition filing date, the claim is:       $3,918.64             $3,918.64
          CITY OF WARNER ROBINS
          UTILITY PAYMENT                                         Contingent
          202 N DAVIS DR PMB 717                                  Unliquidated
          WARNER ROBINS, GA 30297
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              PROPERTY TAX
          2020

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 8    )

2.50      Priority creditor's name and mailing address        As of the petition filing date, the claim is:       $4,076.02             $4,076.02
          CITY OF WATERBURY, TAX COLLECTOR
          P.O. BOX 1560                                           Contingent
          HARTFORD, CT 06144-1560                                 Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              PROPERTY TAX
          2020

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 8    )

2.51      Priority creditor's name and mailing address        As of the petition filing date, the claim is:       $4,666.67             $4,666.67
          CITY OF WINCHESTER
          P.O. BOX 706                                            Contingent
          WINCHESTER, VA 22604                                    Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              PROPERTY TAX
          2020

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 8    )




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                             13 of 120
                       Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 192 of 307
Debtor Name            Benevis Corp.                                                                Case number (if known): 20-33918

   Part 1:       Additional Page
                                                                                                                 Total claim    Priority amount


2.52      Priority creditor's name and mailing address        As of the petition filing date, the claim is:        $478.18               $478.18
          CITY OF WINCHESTER
          P.O. BOX 706                                            Contingent
          WINCHESTER, VA 22604                                    Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              PROPERTY TAX
          2020

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 8    )

2.53      Priority creditor's name and mailing address        As of the petition filing date, the claim is:       $1,029.13             $1,029.13
          COWETA COUNTY TAX COMMISSIONER
          P.O. BOX 195                                            Contingent
          NEWNAN, GA 31402-1968                                   Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              PROPERTY TAX
          2020

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 8    )
                                                                                                                   Unknown               Unknown
2.54      Priority creditor's name and mailing address        As of the petition filing date, the claim is:
          CT DEPARTMENT OF REVENUE SERVICES
          P.O. BOX 5030                                           Contingent
          HARTFORD, CT 06102-5030                                 Unliquidated
                                                               X Disputed

                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              SALES & USE TAX
          2009-2015

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 8    )

2.55      Priority creditor's name and mailing address        As of the petition filing date, the claim is:      $15,283.33
          DAVID V. LAROSA, SR. TAX COLLECTOR
          P.O. BOX 1270                                           Contingent
          GULFPORT, MS 395025                                     Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              PROPERTY TAX
          2020

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 8    )




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                             14 of 120
                       Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 193 of 307
Debtor Name            Benevis Corp.                                                                Case number (if known): 20-33918

   Part 1:       Additional Page
                                                                                                                 Total claim    Priority amount


2.56      Priority creditor's name and mailing address        As of the petition filing date, the claim is:       $1,750.00
          DAVISON TOWNSHIP
          PATRICK R. MILLER                                       Contingent
          1280 N IRISH RD                                         Unliquidated
          DAVIDSON, MI 48423
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              PROPERTY TAX
          2020

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 8    )

2.57      Priority creditor's name and mailing address        As of the petition filing date, the claim is:      $15,327.25
          DC OFFICE OF TAX AND REVENUE
          1101 4TH ST SW #270                                     Contingent
          WASHINGTON, DC 20024                                    Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              PROPERTY TAX
          2020

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 8    )

2.58      Priority creditor's name and mailing address        As of the petition filing date, the claim is:      $15,327.25
          DC OFFICE OF TAX AND REVENUE
          1101 4TH ST SW #270                                     Contingent
          WASHINGTON, DC 20024                                    Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              PROPERTY TAX
          2020

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 8    )

2.59      Priority creditor's name and mailing address        As of the petition filing date, the claim is:       $7,296.96
          DEKALB COUNTY TAX COMMISSIONER
          P.O. BOX 100004                                         Contingent
          DECATUR, GA 30081                                       Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              PROPERTY TAX
          2020

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 8    )




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                             15 of 120
                       Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 194 of 307
Debtor Name            Benevis Corp.                                                                Case number (if known): 20-33918

   Part 1:       Additional Page
                                                                                                                 Total claim    Priority amount


2.60      Priority creditor's name and mailing address        As of the petition filing date, the claim is:       $7,296.96
          DEKALB COUNTY TAX COMMISSIONER
          P.O. BOX 100004                                         Contingent
          DECATUR, GA 30081                                       Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              PROPERTY TAX
          2020

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 8    )

2.61      Priority creditor's name and mailing address        As of the petition filing date, the claim is:     $225,250.38            $225,250.38
          DEPARTMENT OF THE TREASURY
          INTERNAL REVENUE SERVICE                                Contingent
          KANSAS CITY, MO 64999-0005                              Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              DEFERRED FEDERAL PAYROLL TAXES
          5/29/20-7/31/20

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 8    )

2.62      Priority creditor's name and mailing address        As of the petition filing date, the claim is:       $4,646.93
          EAST BATON ROUGE PARISH SHERIFF
          P.O. BOX 91285                                          Contingent
          BATON ROUGE, LA 70821-9285                              Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              PROPERTY TAX
          2020

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 8    )

2.63      Priority creditor's name and mailing address        As of the petition filing date, the claim is:       $2,138.89
          ECTOR COUNTRY APPRAISAL DISTRICT
          1301 E 8TH ST                                           Contingent
          ODESSA, TX 79761-4703                                   Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              PROPERTY TAX
          2020

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 8    )




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                             16 of 120
                       Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 195 of 307
Debtor Name            Benevis Corp.                                                                Case number (if known): 20-33918

   Part 1:       Additional Page
                                                                                                                 Total claim    Priority amount


2.64      Priority creditor's name and mailing address        As of the petition filing date, the claim is:       $3,274.21
          EL PASO TAX ASSESSOR/COLLECTOR
          221 N KANSAS                                            Contingent
          STE 300                                                 Unliquidated
          EL PASO, TX 79901
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              PROPERTY TAX
          2020

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 8    )

2.65      Priority creditor's name and mailing address        As of the petition filing date, the claim is:       $2,394.39
          EL PASO TAX ASSESSOR/COLLECTOR
          221 N KANSAS                                            Contingent
          STE 300                                                 Unliquidated
          EL PASO, TX 79901
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              PROPERTY TAX
          2020

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 8    )

2.66      Priority creditor's name and mailing address        As of the petition filing date, the claim is:       $2,192.36
          EL PASO TAX ASSESSOR/COLLECTOR
          221 N KANSAS                                            Contingent
          STE 300                                                 Unliquidated
          EL PASO, TX 79901
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              PROPERTY TAX
          2020

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 8    )

2.67      Priority creditor's name and mailing address        As of the petition filing date, the claim is:       $2,274.29
          EL PASO TAX ASSESSOR/COLLECTOR
          221 N KANSAS                                            Contingent
          STE 300                                                 Unliquidated
          EL PASO, TX 79901
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              PROPERTY TAX
          2020

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 8    )




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                             17 of 120
                       Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 196 of 307
Debtor Name            Benevis Corp.                                                                Case number (if known): 20-33918

   Part 1:       Additional Page
                                                                                                                 Total claim    Priority amount


2.68      Priority creditor's name and mailing address        As of the petition filing date, the claim is:       $3,743.06
          EL PASO TAX ASSESSOR/COLLECTOR
          221 N KANSAS                                            Contingent
          STE 300                                                 Unliquidated
          EL PASO, TX 79901
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              PROPERTY TAX
          2020

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 8    )

2.69      Priority creditor's name and mailing address        As of the petition filing date, the claim is:        $357.81
          ELKHART COUNTY TREASURER
          P.O. BOX 116                                            Contingent
          GOSHEN, IN 46527-0116                                   Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              PROPERTY TAX
          2020

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 8    )

2.70      Priority creditor's name and mailing address        As of the petition filing date, the claim is:       $2,470.44
          ELLIS COUNTY TAX ASSESSOR-COLLECTOR
          P.O. DRAWER 188                                         Contingent
          WAXAHACHIE, TX 75168-0188                               Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              PROPERTY TAX
          2020

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 8    )

2.71      Priority creditor's name and mailing address        As of the petition filing date, the claim is:       $4,025.00
          FOREST COUNTY MS: PROPERTY TAX
          PO. BOX 1689                                            Contingent
          HATTIESBURG, MS 39403                                   Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              PROPERTY TAX
          2020

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 8    )




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                             18 of 120
                       Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 197 of 307
Debtor Name            Benevis Corp.                                                                Case number (if known): 20-33918

   Part 1:       Additional Page
                                                                                                                 Total claim    Priority amount


2.72      Priority creditor's name and mailing address        As of the petition filing date, the claim is:       $2,916.67
          FULTON COUNTY TAX COMMISSIONER
          ARTHUR E FERDINAND                                      Contingent
          TAX COMMISSIONER, FULTON COUNTY                         Unliquidated
          ATLANTA, GA 30236
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              PROPERTY TAX
          2020

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 8    )

2.73      Priority creditor's name and mailing address        As of the petition filing date, the claim is:       $2,333.33
          FULTON COUNTY TAX COMMISSIONER
          ARTHUR E FERDINAND                                      Contingent
          TAX COMMISSIONER, FULTON COUNTY                         Unliquidated
          ATLANTA, GA 30236
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              PROPERTY TAX
          2020

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 8    )

2.74      Priority creditor's name and mailing address        As of the petition filing date, the claim is:       $1,968.56
          FULTON COUNTY TAX COMMISSIONER
          ARTHUR E FERDINAND                                      Contingent
          TAX COMMISSIONER, FULTON COUNTY                         Unliquidated
          ATLANTA, GA 30236
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              PROPERTY TAX
          2020

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 8    )

2.75      Priority creditor's name and mailing address        As of the petition filing date, the claim is:       $2,856.58
          GARY B BARBER
          P.O. BOX 2011                                           Contingent
          TYLER, TX 75710                                         Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              PROPERTY TAX
          2020

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 8    )




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                             19 of 120
                       Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 198 of 307
Debtor Name            Benevis Corp.                                                                Case number (if known): 20-33918

   Part 1:       Additional Page
                                                                                                                 Total claim    Priority amount


2.76      Priority creditor's name and mailing address        As of the petition filing date, the claim is:          $0.00
          GRAND RAPIDS CHARTER TOWNSHIP
          1836 EAST BELTLINE AVE NE                               Contingent
          GRAND RAPIDS, MI 49525                                  Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              PROPERTY TAX
          2020

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 8    )

2.77      Priority creditor's name and mailing address        As of the petition filing date, the claim is:       $5,184.84
          GRAYSON COUNTY TAX ASSESSOR-COLLECTOR
          100 W HOUSTON                                           Contingent
          SHERMAN, TX 75090                                       Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              PROPERTY TAX
          2020

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 8    )

2.78      Priority creditor's name and mailing address        As of the petition filing date, the claim is:       $4,239.50
          GREENVILLE COUNTY TAX COLLECTOR
          DEPT 390                                                Contingent
          P.O. BOX 100221                                         Unliquidated
          COLUMBIA, SC 29202-3221
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              PROPERTY TAX
          2020

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 8    )

2.79      Priority creditor's name and mailing address        As of the petition filing date, the claim is:       $1,497.22
          GREENVILLE COUNTY TAX COLLECTOR
          DEPT 390                                                Contingent
          P.O. BOX 100221                                         Unliquidated
          COLUMBIA, SC 29202-3221
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              PROPERTY TAX
          2020

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 8    )




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                             20 of 120
                       Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 199 of 307
Debtor Name            Benevis Corp.                                                                Case number (if known): 20-33918

   Part 1:       Additional Page
                                                                                                                 Total claim    Priority amount


2.80      Priority creditor's name and mailing address        As of the petition filing date, the claim is:        $746.98
          HAMPTON CITY TREASURER
          P.O. BOX 3800                                           Contingent
          HAMPTON, VA 23663-3800                                  Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              PROPERTY TAX
          2020

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 8    )

2.81      Priority creditor's name and mailing address        As of the petition filing date, the claim is:        $746.98
          HAMPTON CITY TREASURER
          P.O. BOX 3800                                           Contingent
          HAMPTON, VA 23663-3800                                  Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              PROPERTY TAX
          2020

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 8    )

2.82      Priority creditor's name and mailing address        As of the petition filing date, the claim is:       $1,321.19
          HARDIN COUNTY SHERIFF
          150 N PROVIDENT WAY                                     Contingent
          STE 101                                                 Unliquidated
          ELIZABETHTOWN, KY 42701
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              PROPERTY TAX
          2020

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 8    )

2.83      Priority creditor's name and mailing address        As of the petition filing date, the claim is:       $2,113.90
          HARRIS COUNTY TAX OFFICE
          1001 PRESTON ST.                                        Contingent
          HOUSTON,, TX 77002                                      Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              PROPERTY TAX
          2020

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 8    )




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                             21 of 120
                       Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 200 of 307
Debtor Name            Benevis Corp.                                                                Case number (if known): 20-33918

   Part 1:       Additional Page
                                                                                                                 Total claim    Priority amount


2.84      Priority creditor's name and mailing address        As of the petition filing date, the claim is:       $2,474.44
          HINDS COUNTY TAX ASSESSOR
          P.O. BOX 1727-39215                                     Contingent
          JACKSON, MS 39215                                       Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              PROPERTY TAX
          2020

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 8    )

2.85      Priority creditor's name and mailing address        As of the petition filing date, the claim is:       $2,352.78
          HINDS COUNTY TAX ASSESSOR
          P.O. BOX 1727-39215                                     Contingent
          JACKSON, MS 39215                                       Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              PROPERTY TAX
          2020

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 8    )

2.86      Priority creditor's name and mailing address        As of the petition filing date, the claim is:       $6,754.36
          JEFFERSON COUNTY SHERIFF'S OFFICE
          P.O. BOX 34570                                          Contingent
          LOUISVILLE, KY 40232-4570                               Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              PROPERTY TAX
          2020

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 8    )

2.87      Priority creditor's name and mailing address        As of the petition filing date, the claim is:       $6,754.36
          JEFFERSON COUNTY SHERIFF'S OFFICE
          P.O. BOX 34570                                          Contingent
          LOUISVILLE, KY 40232-4570                               Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              PROPERTY TAX
          2020

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 8    )




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                             22 of 120
                       Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 201 of 307
Debtor Name            Benevis Corp.                                                                Case number (if known): 20-33918

   Part 1:       Additional Page
                                                                                                                 Total claim    Priority amount


2.88      Priority creditor's name and mailing address        As of the petition filing date, the claim is:       $5,448.45
          JEFFERSON PARISH SHERIFF'S OFFICE
          P.O. BOX 130                                            Contingent
          GRETNA, LA 70054-0130                                   Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              PROPERTY TAX
          2020

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 8    )

2.89      Priority creditor's name and mailing address        As of the petition filing date, the claim is:       $3,325.00
          JEFFERSON PARISH SHERIFF'S OFFICE
          P.O. BOX 130                                            Contingent
          GRETNA, LA 70054-0130                                   Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              PROPERTY TAX
          2020

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 8    )

2.90      Priority creditor's name and mailing address        As of the petition filing date, the claim is:       $1,166.67
          KANSAS CITY DEPT OF TREASURER
          PROPERTY TAX                                            Contingent
          701 N 7TH ST                                            Unliquidated
          KANSAS CITY, KS 66101
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              PROPERTY TAX
          2020

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 8    )

2.91      Priority creditor's name and mailing address        As of the petition filing date, the claim is:       $1,925.00
          KILLEEN PROPETY TAX OFFICE
          301 PRIEST DR                                           Contingent
          KILLEEN,, TX 76541                                      Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              PROPERTY TAX
          2020

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 8    )




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                             23 of 120
                       Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 202 of 307
Debtor Name            Benevis Corp.                                                                Case number (if known): 20-33918

   Part 1:       Additional Page
                                                                                                                 Total claim    Priority amount


2.92      Priority creditor's name and mailing address        As of the petition filing date, the claim is:       $3,903.47
          KILLEEN PROPETY TAX OFFICE
          301 PRIEST DR                                           Contingent
          KILLEEN,, TX 76541                                      Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              PROPERTY TAX
          2020

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 8    )

2.93      Priority creditor's name and mailing address        As of the petition filing date, the claim is:       $2,769.70
          KIRK SHIELDS, TAX ASSESSOR-COLLECTOR
          GREGG COUNTY TAX OFFICE                                 Contingent
          P.O. BOX 1431                                           Unliquidated
          LONGVIEW, TX 75606
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              PROPERTY TAX
          2020

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 8    )

2.94      Priority creditor's name and mailing address        As of the petition filing date, the claim is:       $2,769.70
          KIRK SHIELDS, TAX ASSESSOR-COLLECTOR
          GREGG COUNTY TAX OFFICE                                 Contingent
          P.O. BOX 1431                                           Unliquidated
          LONGVIEW, TX 75606
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              PROPERTY TAX
          2020

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 8    )

2.95      Priority creditor's name and mailing address        As of the petition filing date, the claim is:       $5,240.28
          KRISTEEN ROE, TAX A/C
          4151 COUNTY PARK CT                                     Contingent
          BRYAN, TX 77802                                         Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              PROPERTY TAX
          2020

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 8    )




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                             24 of 120
                       Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 203 of 307
Debtor Name            Benevis Corp.                                                                Case number (if known): 20-33918

   Part 1:       Additional Page
                                                                                                                 Total claim    Priority amount


2.96      Priority creditor's name and mailing address        As of the petition filing date, the claim is:        $410.87
          LAKE COUNTY TREASURER
          LAKE COUNTY GOVERNMENT CENTER                           Contingent
          2293 NORTH MAIN ST                                      Unliquidated
          CROWN POINT, IN 46307-1896
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              PROPERTY TAX
          2020

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 8    )

2.97      Priority creditor's name and mailing address        As of the petition filing date, the claim is:        $410.87
          LAKE COUNTY TREASURER
          LAKE COUNTY GOVERNMENT CENTER                           Contingent
          2293 NORTH MAIN ST                                      Unliquidated
          CROWN POINT, IN 46307-1896
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              PROPERTY TAX
          2020

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 8    )

2.98      Priority creditor's name and mailing address        As of the petition filing date, the claim is:       $1,171.28
          LEA COUNTY TREASURER
          100 N MAIN AVE STE 3C                                   Contingent
          LOVNIGTON, NM 88260-4000                                Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              PROPERTY TAX
          2020

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 8    )

2.99      Priority creditor's name and mailing address        As of the petition filing date, the claim is:       $6,449.01
          LEROY E. BELK, JR
          LEE CO. TAX COLLECTOR                                   Contingent
          P.O. BOX 271                                            Unliquidated
          TUPELO, MS 38802
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              PROPERTY TAX
          2020

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 8    )




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                             25 of 120
                       Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 204 of 307
Debtor Name            Benevis Corp.                                                                Case number (if known): 20-33918

   Part 1:       Additional Page
                                                                                                                 Total claim    Priority amount


2.100     Priority creditor's name and mailing address        As of the petition filing date, the claim is:       $1,326.82
          LIBERTY COUNTY TAX COMMISSIONER
          100 MAIN ST                                             Contingent
          STE 1545                                                Unliquidated
          HINESVILLE, GA 30031-7004
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              PROPERTY TAX
          2020

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 8    )

2.101     Priority creditor's name and mailing address        As of the petition filing date, the claim is:       $7,438.97
          LUBBOCK CENTRAL APPRAISAL DISTRICT
          1715 26TH ST                                            Contingent
          P.O. BOX 10568                                          Unliquidated
          LUBBOCK, TX 79408-3568
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              PROPERTY TAX
          2020

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 8    )

2.102     Priority creditor's name and mailing address        As of the petition filing date, the claim is:       $7,438.97
          LUBBOCK CENTRAL APPRAISAL DISTRICT
          1715 26TH ST                                            Contingent
          P.O. BOX 10568                                          Unliquidated
          LUBBOCK, TX 79408-3568
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              PROPERTY TAX
          2020

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 8    )

2.103     Priority creditor's name and mailing address        As of the petition filing date, the claim is:       $1,706.49
          MACON-BIBB COUNTY TAX COMMISSIONER
          P.O. BOX 4724                                           Contingent
          MACON, GA 30134                                         Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              PROPERTY TAX
          2020

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 8    )




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                             26 of 120
                       Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 205 of 307
Debtor Name            Benevis Corp.                                                                Case number (if known): 20-33918

   Part 1:       Additional Page
                                                                                                                 Total claim    Priority amount


2.104     Priority creditor's name and mailing address        As of the petition filing date, the claim is:       $1,893.75
          MACON-BIBB COUNTY TAX COMMISSIONER
          P.O. BOX 4724                                           Contingent
          MACON, GA 30134                                         Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              PROPERTY TAX
          2020

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 8    )

2.105     Priority creditor's name and mailing address        As of the petition filing date, the claim is:       $5,156.60
          MARION COUNTY TREASURER
          P.O. BOX 6145                                           Contingent
          INDIANAPOLIS, IN 46206-6145                             Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              PROPERTY TAX
          2020

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 8    )

2.106     Priority creditor's name and mailing address        As of the petition filing date, the claim is:       $5,156.60
          MARION COUNTY TREASURER
          P.O. BOX 6145                                           Contingent
          INDIANAPOLIS, IN 46206-6145                             Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              PROPERTY TAX
          2020

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 8    )

2.107     Priority creditor's name and mailing address        As of the petition filing date, the claim is:       $5,156.60
          MARION COUNTY TREASURER
          P.O. BOX 6145                                           Contingent
          INDIANAPOLIS, IN 46206-6145                             Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              PROPERTY TAX
          2020

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 8    )




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                             27 of 120
                       Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 206 of 307
Debtor Name            Benevis Corp.                                                                Case number (if known): 20-33918

   Part 1:       Additional Page
                                                                                                                 Total claim    Priority amount


2.108     Priority creditor's name and mailing address        As of the petition filing date, the claim is:       $5,156.60
          MARION COUNTY TREASURER
          P.O. BOX 6145                                           Contingent
          INDIANAPOLIS, IN 46206-6145                             Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              PROPERTY TAX
          2020

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 8    )

2.109     Priority creditor's name and mailing address        As of the petition filing date, the claim is:       $5,156.60
          MARION COUNTY TREASURER
          P.O. BOX 6145                                           Contingent
          INDIANAPOLIS, IN 46206-6145                             Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              PROPERTY TAX
          2020

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 8    )

2.110     Priority creditor's name and mailing address        As of the petition filing date, the claim is:       $3,983.66
          MIDLAND CENTRAL APPRAISAL DISTRICT
          4631 ANDREWS HWY                                        Contingent
          P.O. BOX 908002                                         Unliquidated
          MIDLAND, TX 79708-002
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              PROPERTY TAX
          2020

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 8    )

2.111     Priority creditor's name and mailing address        As of the petition filing date, the claim is:       $4,404.29
          MONTGOMERY COUNTY MUD #47
          P.O. BOX 7829                                           Contingent
          THE WOODLANDS, TX 77387-7829                            Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              PROPERTY TAX
          2020

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 8    )




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                             28 of 120
                       Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 207 of 307
Debtor Name            Benevis Corp.                                                                Case number (if known): 20-33918

   Part 1:       Additional Page
                                                                                                                 Total claim    Priority amount


2.112     Priority creditor's name and mailing address        As of the petition filing date, the claim is:        $677.42
          MONTGOMERY COUNTY TREASURER
          755 ROANOKE ST                                          Contingent
          STE 1B                                                  Unliquidated
          CHRISTIANSBURG, VA 24073-3171
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              PROPERTY TAX
          2020

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 8    )

2.113     Priority creditor's name and mailing address        As of the petition filing date, the claim is:        $334.19
          MONTGOMERY COUNTY, MD-DIVISION OF
          TREASURY                                                Contingent
          255 ROCKVILLE PIKE, L-15                                Unliquidated
          AMARILLO, MD 20850
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              PROPERTY TAX
          2020

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 8    )

2.114     Priority creditor's name and mailing address        As of the petition filing date, the claim is:       $3,325.85
          MUSCOGEE CO TAX COMMISSIONER
          P.O. BOX 1441                                           Contingent
          COLUMBUS, GA 30348-5052                                 Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              PROPERTY TAX
          2020

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 8    )

2.115     Priority creditor's name and mailing address        As of the petition filing date, the claim is:          $0.00
          NORMA J. WURMLINGER MUNICIPAL BUILDING
          14400 DIX-TOLEDO ROAD                                   Contingent
          SOUTHGATE,, MI 48195                                    Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              PROPERTY TAX
          2020

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 8    )




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                             29 of 120
                       Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 208 of 307
Debtor Name            Benevis Corp.                                                                Case number (if known): 20-33918

   Part 1:       Additional Page
                                                                                                                 Total claim    Priority amount


2.116     Priority creditor's name and mailing address        As of the petition filing date, the claim is:       $1,959.07
          OFFICE OF THE FAYETTE COUNTY SHERIFF
          P.O. BOX 34148                                          Contingent
          LEXINGTON, KY 40588-4148                                Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              PROPERTY TAX
          2020

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 8    )

2.117     Priority creditor's name and mailing address        As of the petition filing date, the claim is:       $7,686.98
          OUACHITA PARISH TAX COLLECTOR
          P.O. BOX 1803                                           Contingent
          MONROE, LA 71210-1803                                   Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              PROPERTY TAX
          2020

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 8    )

2.118     Priority creditor's name and mailing address        As of the petition filing date, the claim is:       $4,088.97
          PABLO PAUL VILLARREAL JR, RTA
          HIDALGO COUNTY TEXAS                                    Contingent
          P.O. BOX 178                                            Unliquidated
          EDINBURG, TX 78540-0178
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              PROPERTY TAX
          2020

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 8    )

2.119     Priority creditor's name and mailing address        As of the petition filing date, the claim is:       $3,846.28
          PABLO PAUL VILLARREAL JR, RTA
          HIDALGO COUNTY TEXAS                                    Contingent
          P.O. BOX 178                                            Unliquidated
          EDINBURG, TX 78540-0178
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              PROPERTY TAX
          2020

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 8    )




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                             30 of 120
                       Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 209 of 307
Debtor Name            Benevis Corp.                                                                Case number (if known): 20-33918

   Part 1:       Additional Page
                                                                                                                 Total claim    Priority amount


2.120     Priority creditor's name and mailing address        As of the petition filing date, the claim is:       $8,218.09
          PIMA COUNTY TREASURER
          P.O. BOX 29011                                          Contingent
          PHOENIX, AZ 85038-9011                                  Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              PROPERTY TAX
          2020

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 8    )

2.121     Priority creditor's name and mailing address        As of the petition filing date, the claim is:       $8,218.09
          PIMA COUNTY TREASURER
          P.O. BOX 29011                                          Contingent
          PHOENIX, AZ 85038-9011                                  Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              PROPERTY TAX
          2020

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 8    )

2.122     Priority creditor's name and mailing address        As of the petition filing date, the claim is:       $8,218.09
          PIMA COUNTY TREASURER
          P.O. BOX 29011                                          Contingent
          PHOENIX, AZ 85038-9011                                  Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              PROPERTY TAX
          2020

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 8    )

2.123     Priority creditor's name and mailing address        As of the petition filing date, the claim is:       $8,218.09
          PIMA COUNTY TREASURER
          P.O. BOX 29011                                          Contingent
          PHOENIX, AZ 85038-9011                                  Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              PROPERTY TAX
          2020

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 8    )




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                             31 of 120
                       Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 210 of 307
Debtor Name            Benevis Corp.                                                                Case number (if known): 20-33918

   Part 1:       Additional Page
                                                                                                                 Total claim    Priority amount


2.124     Priority creditor's name and mailing address        As of the petition filing date, the claim is:       $8,218.09
          PIMA COUNTY TREASURER
          P.O. BOX 29011                                          Contingent
          PHOENIX, AZ 85038-9011                                  Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              PROPERTY TAX
          2020

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 8    )

2.125     Priority creditor's name and mailing address        As of the petition filing date, the claim is:       $1,402.69
          PRINCE GEORGE'S COUNTY
          14735 MAIN STREET                                       Contingent
          ROOM L65                                                Unliquidated
          WICHITA, MD 20772
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              PROPERTY TAX
          2020

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 8    )

2.126     Priority creditor's name and mailing address        As of the petition filing date, the claim is:       $2,292.06
          PRINCE WILLIAM COUNTY, TAX ADMINISTRATION
          DIVISION                                                Contingent
          P.O. BOX 2467                                           Unliquidated
          WOODBRIDGE,, VA 22195-2467
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              PROPERTY TAX
          2020

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 8    )

2.127     Priority creditor's name and mailing address        As of the petition filing date, the claim is:          $0.00
          RALPH H. JACKSON
          LAURENS COUNTY TAX COMMISSIONER                         Contingent
          P.O. BOX 2099                                           Unliquidated
          DUBLIN, GA 30046
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              PROPERTY TAX
          2020

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 8    )




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                             32 of 120
                       Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 211 of 307
Debtor Name            Benevis Corp.                                                                Case number (if known): 20-33918

   Part 1:       Additional Page
                                                                                                                 Total claim    Priority amount


2.128     Priority creditor's name and mailing address        As of the petition filing date, the claim is:       $8,019.50
          RANDY H RIGGS, CPA
          COUNTY TAX ASSESSOR-COLLECTOR                           Contingent
          P.O. BOX 406                                            Unliquidated
          WACO, TX 76703
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              PROPERTY TAX
          2020

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 8    )

2.129     Priority creditor's name and mailing address        As of the petition filing date, the claim is:       $1,871.53
          RANDY H RIGGS, CPA
          COUNTY TAX ASSESSOR-COLLECTOR                           Contingent
          P.O. BOX 406                                            Unliquidated
          WACO, TX 76703
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              PROPERTY TAX
          2020

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 8    )

2.130     Priority creditor's name and mailing address        As of the petition filing date, the claim is:       $3,592.71
          RICHARDSON ISD TAX OFFICE
          420 S GREENVILLE AVE                                    Contingent
          RICHARDSON, TX 75081                                    Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              PROPERTY TAX
          2020

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 8    )

2.131     Priority creditor's name and mailing address        As of the petition filing date, the claim is:       $1,310.07
          RICHLAND COUNTY TREASURER
          P.O. BOX 8028                                           Contingent
          COLUMBIA, SC 29202-8028                                 Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              PROPERTY TAX
          2020

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 8    )




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                             33 of 120
                       Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 212 of 307
Debtor Name            Benevis Corp.                                                                Case number (if known): 20-33918

   Part 1:       Additional Page
                                                                                                                 Total claim    Priority amount


2.132     Priority creditor's name and mailing address        As of the petition filing date, the claim is:       $4,550.00
          RICHMOND COUNTY TAX COMMISSIONERS OFFICE
          535 TELFAIR ST                                          Contingent
          STE 100                                                 Unliquidated
          AUGUSTA, GA 30901
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              PROPERTY TAX
          2020

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 8    )

2.133     Priority creditor's name and mailing address        As of the petition filing date, the claim is:       $3,791.67
          ROCK HILL COUNTY TAX COLLECTION
          1070 HECKLE BLVD                                        Contingent
          BOX 14, STE 1100                                        Unliquidated
          ROCK HILL, SC 29732
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              PROPERTY TAX
          2020

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 8    )

2.134     Priority creditor's name and mailing address        As of the petition filing date, the claim is:       $1,166.67
          SEDWICK COUNTY TREASUER
          525 N MAIN                                              Contingent
          WICHITA, KS 67203                                       Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              PROPERTY TAX
          2020

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 8    )

2.135     Priority creditor's name and mailing address        As of the petition filing date, the claim is:        $525.00
          SHAWNEE COUNTY - PROPERTY TAX
          1515 NW SALINE                                          Contingent
          TOPEKA, KS 66618                                        Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              PROPERTY TAX
          2020

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 8    )




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                             34 of 120
                       Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 213 of 307
Debtor Name            Benevis Corp.                                                                Case number (if known): 20-33918

   Part 1:       Additional Page
                                                                                                                 Total claim    Priority amount


2.136     Priority creditor's name and mailing address        As of the petition filing date, the claim is:       $2,983.02
          SHERIFF AND TAX COLLECTOR TONY MANCUSO
          P.O. BOX 1450                                           Contingent
          LAKE CHARLES, LA 70602                                  Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              PROPERTY TAX
          2020

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 8    )

2.137     Priority creditor's name and mailing address        As of the petition filing date, the claim is:       $4,853.11
          SHERRI AYLOR
          POTTER COUNTY TAX ASSESSOR-COLLECTOR                    Contingent
          P.O. BOX 2289                                           Unliquidated
          AMARILLO, TX 79105-2289
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              PROPERTY TAX
          2020

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 8    )

2.138     Priority creditor's name and mailing address        As of the petition filing date, the claim is:       $2,655.15
          SPALDING CONTY TAX COMMISSIONER
          P.O. BOX 509                                            Contingent
          GRIFFIN, GA 31095                                       Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              PROPERTY TAX
          2020

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 8    )

2.139     Priority creditor's name and mailing address        As of the petition filing date, the claim is:       $1,879.03
          SUMTER COUNTY TREASURER
          P.O. BOX 1775                                           Contingent
          SUMTER, SC 29151-1775                                   Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              PROPERTY TAX
          2020

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 8    )




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                             35 of 120
                       Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 214 of 307
Debtor Name            Benevis Corp.                                                                Case number (if known): 20-33918

   Part 1:       Additional Page
                                                                                                                 Total claim    Priority amount


2.140     Priority creditor's name and mailing address        As of the petition filing date, the claim is:       $6,517.11
          TGC APPRAISAL DISTRICT
          P.O. BOX 3307                                           Contingent
          SAN ANGELO, TX 76902-3307                               Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              PROPERTY TAX
          2020

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 8    )

2.141     Priority creditor's name and mailing address        As of the petition filing date, the claim is:       $2,515.08
          TIPPECANOE COUNTY TREASURER
          ATTN ROBERTA A PLANTENGA                                Contingent
          20 N 3RD ST                                             Unliquidated
          LAFAYETTE, IN 47901
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              PROPERTY TAX
          2020

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 8    )

2.142     Priority creditor's name and mailing address        As of the petition filing date, the claim is:        $316.03
          VANDERBURGH COUNTY TREASURER
          P.O. BOX 77                                             Contingent
          EVANSVILLE, IN 47701-0077                               Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              PROPERTY TAX
          2020

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 8    )

2.143     Priority creditor's name and mailing address        As of the petition filing date, the claim is:          $8.73
          VIGO COUNTY TREASURER
          TAX PROCESSING CENTER                                   Contingent
          P.O. BOX 1466                                           Unliquidated
          INDIANAPOLIS, IN 46206-1466
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              PROPERTY TAX
          2020

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 8    )




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                             36 of 120
                       Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 215 of 307
Debtor Name            Benevis Corp.                                                                Case number (if known): 20-33918

   Part 1:       Additional Page
                                                                                                                 Total claim    Priority amount


2.144     Priority creditor's name and mailing address        As of the petition filing date, the claim is:        $579.67
          WASHINGTON COUNTY TREASURER
          35 WEST WASHINGTON STREET                               Contingent
          SUITE 102                                               Unliquidated
          DALTON, MD 21740-4868
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              PROPERTY TAX
          2020

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 8    )

2.145     Priority creditor's name and mailing address        As of the petition filing date, the claim is:       $5,109.08
          WHITFIELD COUNTY TAX COMMISSIONER
          205 N SELVIDGE ST                                       Contingent
          STE J                                                   Unliquidated
          DALTON, GA 31313
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              PROPERTY TAX
          2020

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 8    )

2.146     Priority creditor's name and mailing address        As of the petition filing date, the claim is:       $1,654.88
          WHITFIELD COUNTY TAX COMMISSIONER
          205 N SELVIDGE ST                                       Contingent
          STE J                                                   Unliquidated
          DALTON, GA 31313
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              PROPERTY TAX
          2020

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 8    )

2.147     Priority creditor's name and mailing address        As of the petition filing date, the claim is:       $1,845.30
          WICHITA COUNTY
          TOMMY SMYTH                                             Contingent
          P.O. BOX 1471                                           Unliquidated
          WICHITA FALLS, TX 76307-1471
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              PROPERTY TAX
          2020

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 8    )




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                             37 of 120
                       Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 216 of 307
Debtor Name            Benevis Corp.                                                                Case number (if known): 20-33918

   Part 1:       Additional Page
                                                                                                                 Total claim    Priority amount


2.148     Priority creditor's name and mailing address        As of the petition filing date, the claim is:        $304.17
          WICOMICO COUNTY
          P.O. BOX 4036                                           Contingent
          SUMTER, MD 21803-4036                                   Unliquidated
                                                                  Disputed
                                                              Basis for the claim:
          Date or dates debt was incurred
                                                              PROPERTY TAX
          2020

          Last 4 digits of account
          number                                              Is the claim subject to offset?
                                                                   No
          Specify Code subsection of PRIORITY unsecured            Yes
          claim: 11 U.S.C. § 507(a) ( 8    )




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                             38 of 120
                       Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 217 of 307
Debtor Name            Benevis Corp.                                                             Case number (if known): 20-33918

  Part 2:         List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                               Amount of claim

3.1      Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $31,752.16
         3M UNITEK
         FILE 56561                                                         Contingent
         LOS ANGELES, CA 90074-6561
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLES



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.2      Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $100.00
         A SIGN LANGUAGE COMPANY
         5111 NORTH 10TH ST BOX 291                                         Contingent
         MCALLEN, TX 78504
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLES



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.3      Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $1,759.72
         A SUPERIOR ANSWERING SERVICE
         311 N MAIN ST, STE 100                                             Contingent
         MADISON, GA 30650
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLES



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.4      Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               $105,378.90
         A/COE COMMUNICATIONS
         695 LITTLETON RD                                                   Contingent
         PARSIPPANY, NJ 07054
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLES



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            39 of 120
                       Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 218 of 307
Debtor Name            Benevis Corp.                                                               Case number (if known): 20-33918

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                                Amount of claim


3.5      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is:                 $524.94
         ACCOUNTEMPS
         12400 COLLECTIONS CENTER DR                                           Contingent
         CHICAGO, IL 60693
                                                                               Unliquidated
                                                                               Disputed
                                                                            Basis for the claim:
         Date or dates debt was incurred                                    TRADE PAYABLES



         Last 4 digits of account number                                    Is the claim subject to offset?
                                                                                 No
                                                                                 Yes




3.6      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is:               $78,318.93
         ADP
         P.O. BOX 842875                                                       Contingent
         BOSTON, MA 02284-2875
                                                                               Unliquidated
                                                                               Disputed
                                                                            Basis for the claim:
         Date or dates debt was incurred                                    TRADE PAYABLES



         Last 4 digits of account number                                    Is the claim subject to offset?
                                                                                 No
                                                                                 Yes




3.7      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is:                $4,767.50
         ADP SCREENING & SELECTION SERVICES
         P.O. BOX 645177                                                       Contingent
         CHICINNATI, OH 45264-5177
                                                                               Unliquidated
                                                                               Disputed
                                                                            Basis for the claim:
         Date or dates debt was incurred                                    TRADE PAYABLES



         Last 4 digits of account number                                    Is the claim subject to offset?
                                                                                 No
                                                                                 Yes




3.8      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is:                  $38.32
         AIR SUPPLY OF NORTH TEXAS
         2829 FORT WORTH AVE                                                   Contingent
         DALLAS, TX 75211
                                                                               Unliquidated
                                                                               Disputed
                                                                            Basis for the claim:
         Date or dates debt was incurred                                    TRADE PAYABLES



         Last 4 digits of account number                                    Is the claim subject to offset?
                                                                                 No
                                                                                 Yes




Official Form 206E/F                          Schedule E/F: Creditors Who Have Unsecured Claims                            40 of 120
                       Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 219 of 307
Debtor Name            Benevis Corp.                                                            Case number (if known): 20-33918

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                             Amount of claim


3.9      Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $22.63
         AIRGAS (NATIONAL ACCOUNT)
         P.O. BOX 532609                                                    Contingent
         ATLANTA, GA 30353-2609
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLES



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.10     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $19.95
         ALL WIRED UP
         P.O. BOX 5755                                                      Contingent
         FORSYTH, GA 31029
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLES



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.11     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $376.95
         ALLEN WOOD CONSTRUCTION
         310 HWY 26 WEST                                                    Contingent
         ELKO, GA 31025-2008
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLES



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.12     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               $56,000.00
         ALSTON& BIRD, LLP
         P.O. BOX 933124                                                    Contingent
         ATLANTA, GA 31193-3124
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLES



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            41 of 120
                       Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 220 of 307
Debtor Name            Benevis Corp.                                                            Case number (if known): 20-33918

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                             Amount of claim


3.13     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $7,658.00
         AMANDA SOCKWELL
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 SEVERANCE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.14     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $1,598.69
         AMAZON BUISNESS
         P.O. BOX 035184                                                    Contingent
         SEATTLE, WA 98124-5184
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLES



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.15     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               $38,565.02
         AMERICAN EXPRESS-CORPORATE PURCHASING
         2975 WEST CORPORATE LAKES BLVD                                     Contingent
         WESTON, FL 33331-3626
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLES



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.16     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $252.33
         AMERITEL CORPORATION
         15010 BROSCHART RD                                                 Contingent
         ROCKVILLE, MD 20850
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLES



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            42 of 120
                       Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 221 of 307
Debtor Name            Benevis Corp.                                                            Case number (if known): 20-33918

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                             Amount of claim


3.17     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $496.79
         AMO LABORATORY INC
         526 N SPRINGDALE RD                                                Contingent
         WESTMINSTER, MD 21158
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLES



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.18     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $285.00
         ANAGO OF PHOENIX
         1414 W BROADWAY RD STE 229                                         Contingent
         TEMPE, AZ 85282
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLES



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.19     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $270.57
         ANDREW JAMES
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLES



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.20     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $258.00
         APEX REIMBURESEMNT SPECIALISTS
         2835 SMITH AVE, STE 201                                            Contingent
         BALTIMORE, MD 21209
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLES



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            43 of 120
                       Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 222 of 307
Debtor Name            Benevis Corp.                                                                Case number (if known): 20-33918

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                                 Amount of claim


3.21     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is:               $21,649.95
         AQUESST
         P.O. BOX 467551                                                        Contingent
         ATLANTA, GA 31146
                                                                                Unliquidated
                                                                                Disputed
                                                                             Basis for the claim:
         Date or dates debt was incurred                                     TRADE PAYABLES



         Last 4 digits of account number                                     Is the claim subject to offset?
                                                                                  No
                                                                                  Yes




3.22     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is:                $1,223.80
         ARCHIVE AMERICA
         3455 NW 54TH ST                                                        Contingent
         MIAMI, FL 33142
                                                                                Unliquidated
                                                                                Disputed
                                                                             Basis for the claim:
         Date or dates debt was incurred                                     TRADE PAYABLES



         Last 4 digits of account number                                     Is the claim subject to offset?
                                                                                  No
                                                                                  Yes




3.23     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is:               $14,178.79
         ARCHIVE DATA SOLUTIONS, LLC
         P.O. BOX 1947                                                          Contingent
         POWELL, OH 43065
                                                                                Unliquidated
                                                                                Disputed
                                                                             Basis for the claim:
         Date or dates debt was incurred                                     TRADE PAYABLES



         Last 4 digits of account number                                     Is the claim subject to offset?
                                                                                  No
                                                                                  Yes




3.24     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is:               $72,623.53
         ARIETE INTERNATIONAL, INC
         1710 CUMBERLAND POINT DR SE, STE 16                                    Contingent
         MARIETTA, GA 30067
                                                                                Unliquidated
                                                                                Disputed
                                                                             Basis for the claim:
         Date or dates debt was incurred                                     TRADE PAYABLES



         Last 4 digits of account number                                     Is the claim subject to offset?
                                                                                  No
                                                                                  Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            44 of 120
                         Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 223 of 307
Debtor Name            Benevis Corp.                                                            Case number (if known): 20-33918

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                             Amount of claim


3.25     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $975.00
         ARTISTIC DENTAL LAB INC
         2611 WESTGROVE DR, STE 102A                                        Contingent
         CARROLLTON, TX 75006
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLES



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.26     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               $12,150.00
         ASDA
         211 E CHICAGO AVE, STE 700                                         Contingent
         CHICAGO, IL 60611
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLES



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.27     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $4,380.00
         ASK NICELY
         1400 NW 22ND AVE, STE 150                                          Contingent
         PORTLAND, OR 97210
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLES



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.28     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                    $0.00
         AT&T MOBILITY
         PO BOX 6463                                                        Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLES



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            45 of 120
                        Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 224 of 307
Debtor Name            Benevis Corp.                                                            Case number (if known): 20-33918

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                             Amount of claim


3.29     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $307.96
         ATLANTA DENTAL SUPPLY
         P.O. BOX 896023                                                    Contingent
         CHARLOTTE, NC 28289-6023
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLES



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.30     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $40.00
         AVANTE HEALTH SOLUTIONS
         LOUISVILLE, KY 40223                                               Contingent
         LOUISVILLE, KY 40223
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLES



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.31     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               $43,161.05
         BARTON ASSOCIATES
         P.O. BOX 417844                                                    Contingent
         BOSTON, MA 02241-7844
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLES



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.32     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               $45,714.98
         BASWARE
         DEPT CH 10799                                                      Contingent
         PALANTINE, IL 60055-0799
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLES



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            46 of 120
                       Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 225 of 307
Debtor Name            Benevis Corp.                                                            Case number (if known): 20-33918

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                             Amount of claim


3.33     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                Unknown
         BELINDA EVANS
         ADDRESS REDACTED                                                X Contingent
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 LITIGATION



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.34     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               UNKNOWN
         BENCO DENTAL
         P.O. BOX 731372                                                    Contingent
         DALLAS, TX 75397-1372
                                                                            Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLES



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.35     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               UNKNOWN
         BENCO DENTAL
         P.O. BOX 731372                                                    Contingent
         DALLAS, TX 75397-1372
                                                                            Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLES



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.36     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                Unknown
         BENCO DENTAL SUPPLY CO
         ONE LOGAN SQ STE 2000                                           X Contingent
         PHILADELPHIA, PA 19103
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 LITIGATION



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            47 of 120
                       Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 226 of 307
Debtor Name            Benevis Corp.                                                            Case number (if known): 20-33918

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                             Amount of claim


3.37     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               UNKNOWN
         BENCO DENTAL SUPPLY CO
         P.O. BOX 731372                                                 X Contingent
         DALLAS, TX 75397-1372
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 PENDING LITIGATION



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.38     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $3,161.00
         BENESCH
         200 PUBLIC SQ, STE 2300                                            Contingent
         CLEVELAND, OH 44114-2378
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLES



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.39     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               $11,540.21
         BIOHORIZONS
         P.O. BOX 121237                                                    Contingent
         DALLAS, TX 75312-1237
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLES



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.40     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $40.00
         BIOMEDICAL WASTE SERVICES, INC
         7833 GOLDEN PINE CIRCLE                                            Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLES



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            48 of 120
                       Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 227 of 307
Debtor Name            Benevis Corp.                                                            Case number (if known): 20-33918

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                             Amount of claim


3.41     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               $30,854.20
         BOSTON CLEANING COMPANY, INC
         165 F NEW BOSTON ST                                                Contingent
         WOBURN, MA 01801-6201
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLES



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.42     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               $76,000.01
         BRAXTEL COMMUNICATIONS
         99 WASHINGTON ST                                                   Contingent
         MELROSE, MA 02176
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLES



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.43     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                    $0.00
         BRICK & MORTAR DIGITAL
         376 BELHAVEN DR                                                    Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLES



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.44     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $110.07
         CALL ONE, INC
         P.O. BOX 9002                                                      Contingent
         CAPE CANAVERAL, FL 32920
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLES



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            49 of 120
                       Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 228 of 307
Debtor Name            Benevis Corp.                                                            Case number (if known): 20-33918

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                             Amount of claim


3.45     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               $3,417.14
         CALLRAIL INC
         100 PEACHTREE ST NW, STE 2700                                      Contingent
         ATLANTA, GA 30303
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLES



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.46     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $88.76
         CALLTOWER
         DEPT LA 23615                                                      Contingent
         PASADENA, CA 91185-3615
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLES



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.47     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               $3,012.25
         CAMPBELLS SERVICES
         2212 PRIMROSE BLDG G                                               Contingent
         MCALLEN, TX 78504
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLES



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.48     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $18.20
         CAPITAL ACCOUNTS
         P.O. BOX 140065                                                    Contingent
         NASHVILLE, TN 37214
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLES



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            50 of 120
                       Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 229 of 307
Debtor Name            Benevis Corp.                                                            Case number (if known): 20-33918

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                             Amount of claim


3.49     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                    $0.00
         CARBONITE, INC
         6TH FLOOR                                                          Contingent
         BOSTON, MA 02111
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLES



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.50     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $9,000.00
         CAREERBUILDER, LLC
         13047 COLLECTION CENTER DR                                         Contingent
         CHICAGO, IL 60693-0130
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLES



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.51     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $1,541.89
         CARLOS STEWART
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLES



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.52     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               $62,124.25
         CATAMARAN RESORT HOTEL & SPA
         3999 MISSION BLVD                                                  Contingent
         SAN DIEGO, CA 92109
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLES



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            51 of 120
                        Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 230 of 307
Debtor Name            Benevis Corp.                                                            Case number (if known): 20-33918

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                             Amount of claim


3.53     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               $128,092.55
         CDW
         P.O. BOX 75723                                                     Contingent
         CHICAGO, IL 60675-5723
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLES



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.54     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $2,490.38
         CENTURY LINK
         P.O. BOX 52187                                                     Contingent
         PHOENIX, AZ 85072-2187
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLES



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.55     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $758.25
         CHECKLIST
         P.O. BOX 358                                                       Contingent
         PLANTERSVILLE, MS 38862
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLES



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.56     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $26,603.53
         CHOICEHEALTH FINANCE
         P.O. BOX 790448                                                    Contingent
         ST LOUIS, MO 53179-0448
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLES



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            52 of 120
                        Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 231 of 307
Debtor Name            Benevis Corp.                                                            Case number (if known): 20-33918

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                             Amount of claim


3.57     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $181.57
         CINTAS CORPORATION
         P.O. BOX 630921                                                    Contingent
         CINCINNATI, OH 45263-0921
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLES



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.58     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               $135,847.42
         CIT
         21146 NETWORK PL                                                   Contingent
         CHICAGO, IL 60673-1211
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLES



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.59     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $5,646.90
         CITRIX ONLINE
         851 W CYPRESS CREEK ROAD                                           Contingent
         FORT LAUDERDALE, GL 33309
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLES



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.60     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $5,646.90
         CITRIX SYSTEMS, INC
         851 W CYPRESS CREEK RD                                             Contingent
         FORT LAUDERDALE, GL 33309
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLES



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            53 of 120
                       Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 232 of 307
Debtor Name            Benevis Corp.                                                            Case number (if known): 20-33918

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                             Amount of claim


3.61     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                   $0.00
         CITY OF HINESVILLE
         WATER DEPT                                                         Contingent
         115 EAST ML KING JR DR
         HINESVILLE, GA 31313
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 UTILTIES



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.62     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               $1,005.00
         COASTAL BIOTECH SERVICES, INC
         P.O. BOX 76220                                                     Contingent
         ST PTERSBURG, FL 33734
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLES



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.63     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               $2,149.88
         COASTAL MEDICAL STAFFING
         P.O. BOX 823473                                                    Contingent
         PHILADELPHIA, PA 19182
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLES



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.64     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $420.00
         COBB CHAMBER OF COMMERCE
         P.O. BOX 671868                                                    Contingent
         MARIETTA, GA 30006-0032
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLES



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            54 of 120
                       Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 233 of 307
Debtor Name            Benevis Corp.                                                            Case number (if known): 20-33918

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                             Amount of claim


3.65     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               $2,948.78
         COMCAST CABLE COMMUNICATIONS MANAGEMENT
         P.O. BOX 37601                                                     Contingent
         PHILADELPHIA, PA 19101-0601
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLES



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.66     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $203.05
         COMCAST DAVIS
         ACCT 901827106                                                     Contingent
         P.O. BOX 37601
         PHILADELPHIA, PA 19101-0601
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLES



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.67     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $433.00
         COMPLETE LAWN SERVICE LLC
         P.O. BOX 4200                                                      Contingent
         WICHITA FALLS, TX 76308
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLES



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.68     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $49.25
         CONSERVICE THE UTILITY EXPERTS
         P.O. BOX 809144                                                    Contingent
         CHICAGO, IL 60680
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLES



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            55 of 120
                       Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 234 of 307
Debtor Name            Benevis Corp.                                                                 Case number (if known): 20-33918

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                                  Amount of claim


3.69     Nonpriority creditor's name and mailing address                     As of the petition filing date, the claim is:                $2,288.12
         CONVERGINT TECHNOLOGIES LLC
         35257 EAGLE WAY                                                         Contingent
         CHICAGO, IL 60678-1352
                                                                                 Unliquidated
                                                                                 Disputed
                                                                              Basis for the claim:
         Date or dates debt was incurred                                      TRADE PAYABLES



         Last 4 digits of account number                                      Is the claim subject to offset?
                                                                                   No
                                                                                   Yes




3.70     Nonpriority creditor's name and mailing address                     As of the petition filing date, the claim is:                $1,825.00
         CORETTA'S JANITORIAL & CLEANING SERVICE
         3614 BOWERS AVE, APT B                                                  Contingent
         BALTIMORE, MD 21207
                                                                                 Unliquidated
                                                                                 Disputed
                                                                              Basis for the claim:
         Date or dates debt was incurred                                      TRADE PAYABLES



         Last 4 digits of account number                                      Is the claim subject to offset?
                                                                                   No
                                                                                   Yes




3.71     Nonpriority creditor's name and mailing address                     As of the petition filing date, the claim is:                 $299.40
         CORNERSTONE COMMUNICATIONS
         P.O. BOX 640                                                            Contingent
         ZEBULON, GA 30295
                                                                                 Unliquidated
                                                                                 Disputed
                                                                              Basis for the claim:
         Date or dates debt was incurred                                      TRADE PAYABLES



         Last 4 digits of account number                                      Is the claim subject to offset?
                                                                                   No
                                                                                   Yes




3.72     Nonpriority creditor's name and mailing address                     As of the petition filing date, the claim is:               $38,400.00
         CORNERSTONE ONDEMAND INC
         1601 CLOVERFIELD BLVD, STE 600 SOUTH                                    Contingent
         SANTA MONICA, CA 90404
                                                                                 Unliquidated
                                                                                 Disputed
                                                                              Basis for the claim:
         Date or dates debt was incurred                                      TRADE PAYABLES



         Last 4 digits of account number                                      Is the claim subject to offset?
                                                                                   No
                                                                                   Yes




Official Form 206E/F                            Schedule E/F: Creditors Who Have Unsecured Claims                            56 of 120
                       Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 235 of 307
Debtor Name            Benevis Corp.                                                             Case number (if known): 20-33918

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                              Amount of claim


3.73     Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is:                   $0.00
         CORVUS JANITORIAL SYSTEMS OF LEXINGTON
         11900 PLANTSIDE DR, STE F                                           Contingent
         LOUISVILLE, KY 40299
                                                                             Unliquidated
                                                                             Disputed
                                                                          Basis for the claim:
         Date or dates debt was incurred                                  TRADE PAYABLES



         Last 4 digits of account number                                  Is the claim subject to offset?
                                                                               No
                                                                               Yes




3.74     Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is:                   $0.00
         CORVUS JANITORIAL SYSTEMS OF LOUISVILLE
         11900 PLANTSIDE DR, STE F                                           Contingent
         LOUISVILLE, KY 10299
                                                                             Unliquidated
                                                                             Disputed
                                                                          Basis for the claim:
         Date or dates debt was incurred                                  TRADE PAYABLES



         Last 4 digits of account number                                  Is the claim subject to offset?
                                                                               No
                                                                               Yes




3.75     Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is:                 $343.14
         COSMAS NWOKORIE
         ADDRESS REDACTED                                                    Contingent
                                                                             Unliquidated
                                                                             Disputed
                                                                          Basis for the claim:
         Date or dates debt was incurred                                  TRADE PAYABLES



         Last 4 digits of account number                                  Is the claim subject to offset?
                                                                               No
                                                                               Yes




3.76     Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is:                 $240.00
         CROSSROADS REHABILITATION CENTER, INC
         4740 KINGSWAY DR                                                    Contingent
         INDIANAPOLIS, IN 46205-1521
                                                                             Unliquidated
                                                                             Disputed
                                                                          Basis for the claim:
         Date or dates debt was incurred                                  TRADE PAYABLES



         Last 4 digits of account number                                  Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                            57 of 120
                       Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 236 of 307
Debtor Name            Benevis Corp.                                                              Case number (if known): 20-33918

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                               Amount of claim


3.77     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is:                  $41.05
         CRYSTAL SPRINGS
         P.O. BOX 660579                                                      Contingent
         DALLAS, TX 75266-0579
                                                                              Unliquidated
                                                                              Disputed
                                                                           Basis for the claim:
         Date or dates debt was incurred                                   TRADE PAYABLES



         Last 4 digits of account number                                   Is the claim subject to offset?
                                                                                No
                                                                                Yes




3.78     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is:                $8,684.84
         CT CORPORATION
         P.O. BOX 4349                                                        Contingent
         CAROL STREAM, IL 60197-4349
                                                                              Unliquidated
                                                                              Disputed
                                                                           Basis for the claim:
         Date or dates debt was incurred                                   TRADE PAYABLES



         Last 4 digits of account number                                   Is the claim subject to offset?
                                                                                No
                                                                                Yes




3.79     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is:                 Unknown
         CT DEPARTMENT OF REVENUE SERVICES
         P.O. BOX 5030                                                        Contingent
         HARTFORD, CT 06102-5030
                                                                              Unliquidated
                                                                           X Disputed
                                                                           Basis for the claim:
         Date or dates debt was incurred                                   SALES & USE TAX PENALTIES



         Last 4 digits of account number                                   Is the claim subject to offset?
                                                                                No
                                                                                Yes




3.80     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is:               $29,469.79
         CUMBERLAND GROUP, LLC
         P.O. BOX 1056                                                        Contingent
         COLUMBUS, GA 31902
                                                                              Unliquidated
                                                                              Disputed
                                                                           Basis for the claim:
         Date or dates debt was incurred                                   TRADE PAYABLES



         Last 4 digits of account number                                   Is the claim subject to offset?
                                                                                No
                                                                                Yes




Official Form 206E/F                         Schedule E/F: Creditors Who Have Unsecured Claims                            58 of 120
                       Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 237 of 307
Debtor Name            Benevis Corp.                                                              Case number (if known): 20-33918

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                               Amount of claim


3.81     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is:                 $595.97
         CURTIS BAY MEDICAL WASTE SERVICES
         P.O. BOX 65047                                                       Contingent
         BALTIMORE, MD 21264-5047
                                                                              Unliquidated
                                                                              Disputed
                                                                           Basis for the claim:
         Date or dates debt was incurred                                   TRADE PAYABLES



         Last 4 digits of account number                                   Is the claim subject to offset?
                                                                                No
                                                                                Yes




3.82     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is:               $2,227.05
         DALRYMPLE SHELLHORSE ELLIS & DIAMOND LLP
         901 S MOPAC EXPY                                                     Contingent
         BARTON OAKS PLZ 1
         AUSTIN, TX 78746
                                                                              Unliquidated
                                                                              Disputed
                                                                           Basis for the claim:
         Date or dates debt was incurred                                   TRADE PAYABLES



         Last 4 digits of account number                                   Is the claim subject to offset?
                                                                                No
                                                                                Yes




3.83     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is:                 $150.00
         DANA FELPS
         ADDRESS REDACTED                                                     Contingent
                                                                              Unliquidated
                                                                              Disputed
                                                                           Basis for the claim:
         Date or dates debt was incurred                                   TRADE PAYABLES



         Last 4 digits of account number                                   Is the claim subject to offset?
                                                                                No
                                                                                Yes




3.84     Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is:                 $132.94
         DANIELLE WILLIFORD
         ADDRESS REDACTED                                                     Contingent
                                                                              Unliquidated
                                                                              Disputed
                                                                           Basis for the claim:
         Date or dates debt was incurred                                   TRADE PAYABLES



         Last 4 digits of account number                                   Is the claim subject to offset?
                                                                                No
                                                                                Yes




Official Form 206E/F                         Schedule E/F: Creditors Who Have Unsecured Claims                            59 of 120
                       Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 238 of 307
Debtor Name            Benevis Corp.                                                            Case number (if known): 20-33918

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                             Amount of claim


3.85     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $798.70
         DARBY DENTAL SUPPPLY, INC
         300 JERICHO QUADRANGLE, STE 101                                    Contingent
         JERICHO, NY 11753
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLES



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.86     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               $3,969.80
         DATAVAIL CANADA
         21 RANDOLPH AVE, STE 100                                           Contingent
         TORONTO, ON M6P 4G4
         CANADA
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLES



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.87     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $156.75
         DAVID BARNACK
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLES



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.88     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $373.82
         DAVID SMITH
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLES



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            60 of 120
                        Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 239 of 307
Debtor Name            Benevis Corp.                                                            Case number (if known): 20-33918

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                             Amount of claim


3.89     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $13,751.18
         DDS LAB
         29097 NETWORK PL                                                   Contingent
         CHICAGO, IL 60673-1290
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLES



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.90     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $14,243.66
         DEBORAH BERRY
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 SEVERANCE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.91     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $5,288.46
         DEBORAH CUMMINGS LEWIS
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 SEVERANCE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.92     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               $346,484.04
         DELL FINANCIAL SERVICES LLC
         P.O. BOX 6549                                                      Contingent
         CAROL STREAM, IL 60197-6549
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLES



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            61 of 120
                       Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 240 of 307
Debtor Name            Benevis Corp.                                                            Case number (if known): 20-33918

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                             Amount of claim


3.93     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               $31,692.94
         DELL MARKETING LP
         P.O. BOX 534118                                                    Contingent
         ATLANTA, GA 30353-4118
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLES



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.94     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $5,849.98
         DENOVO DENTAL
         P.O. BOX 548                                                       Contingent
         BALDWIN PARK, CA 91706
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLES



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.95     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $412.00
         DENTAL DIRECTIONS, INC
         P.O. BOX 1487                                                      Contingent
         HURST, TX 76053
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLES



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.96     Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $1,333.50
         DENTAL FORCE
         P.O. BOX 3106                                                      Contingent
         SPRING, TX 77383
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLES



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            62 of 120
                       Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 241 of 307
Debtor Name            Benevis Corp.                                                             Case number (if known): 20-33918

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                              Amount of claim


3.97     Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is:                $5,353.73
         DENTAL IMAGING TECHNOLOGIES CORP
         1910 NORTH PENN RD                                                  Contingent
         HATFILED, PA 19440
                                                                             Unliquidated
                                                                             Disputed
                                                                          Basis for the claim:
         Date or dates debt was incurred                                  TRADE PAYABLES



         Last 4 digits of account number                                  Is the claim subject to offset?
                                                                               No
                                                                               Yes




3.98     Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is:               $29,738.13
         DENTSPLY
         DEPT TUL                                                            Contingent
         P.O. BOX 536935
         ATLANTA, GA 30353-6935
                                                                             Unliquidated
                                                                             Disputed
                                                                          Basis for the claim:
         Date or dates debt was incurred                                  TRADE PAYABLES



         Last 4 digits of account number                                  Is the claim subject to offset?
                                                                               No
                                                                               Yes




3.99     Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is:                $7,422.83
         DENTSPLY SIRONA, INC
         DEPT TUL                                                            Contingent
         P.O. BOX 536935
         ATLANTA, GA 30353
                                                                             Unliquidated
                                                                             Disputed
                                                                          Basis for the claim:
         Date or dates debt was incurred                                  TRADE PAYABLES



         Last 4 digits of account number                                  Is the claim subject to offset?
                                                                               No
                                                                               Yes




3.100    Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is:                    $0.00
         DESIGNS FOR VISION, INC
         760 KOEHLER AVE                                                     Contingent
         RONKONKOMA, NY 11779
                                                                             Unliquidated
                                                                             Disputed
                                                                          Basis for the claim:
         Date or dates debt was incurred                                  TRADE PAYABLES



         Last 4 digits of account number                                  Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                            63 of 120
                       Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 242 of 307
Debtor Name            Benevis Corp.                                                             Case number (if known): 20-33918

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                              Amount of claim


3.101    Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is:               $32,885.67
         DIRECTV
         P.O. BOX 60036                                                      Contingent
         LOS ANGELES, CA 90060-0036
                                                                             Unliquidated
                                                                             Disputed
                                                                          Basis for the claim:
         Date or dates debt was incurred                                  TRADE PAYABLES



         Last 4 digits of account number                                  Is the claim subject to offset?
                                                                               No
                                                                               Yes




3.102    Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is:                $1,420.40
         DKL, INC DBA JAN-PRO OF KENTUCKY
         P.O. BOX 436345                                                     Contingent
         MIDDLETOWN, KY 40253-6345
                                                                             Unliquidated
                                                                             Disputed
                                                                          Basis for the claim:
         Date or dates debt was incurred                                  TRADE PAYABLES



         Last 4 digits of account number                                  Is the claim subject to offset?
                                                                               No
                                                                               Yes




3.103    Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is:               $10,425.11
         DOLPHIN IMAGING & MANAGEMENT SOLUTIONS
         9200 ETON AVE                                                       Contingent
         CHATSWORTH, CA 91311
                                                                             Unliquidated
                                                                             Disputed
                                                                          Basis for the claim:
         Date or dates debt was incurred                                  TRADE PAYABLES



         Last 4 digits of account number                                  Is the claim subject to offset?
                                                                               No
                                                                               Yes




3.104    Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is:               $47,197.55
         DRUMMOND
         575 COMMERCE PARK DR                                                Contingent
         MARIETTA, GA 30060
                                                                             Unliquidated
                                                                             Disputed
                                                                          Basis for the claim:
         Date or dates debt was incurred                                  TRADE PAYABLES



         Last 4 digits of account number                                  Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                            64 of 120
                       Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 243 of 307
Debtor Name            Benevis Corp.                                                            Case number (if known): 20-33918

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                             Amount of claim


3.105    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               $15,335.89
         DS WATERS, LP
         ATTN: NATIONAL ACCOUNTS DEPT                                       Contingent
         P.O. BOX 403628
         ATLANTA, GA 30384-3628
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLES



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.106    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                    $0.00
         E SAM JONES DISTRIBUTOR, INC
         P.O. BOX 536794                                                    Contingent
         ATLANTA, GA 30353-6794
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLES



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.107    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $159.50
         EFAX CORPORATE
         C/O J2 GLOBAL COMMUNICATIONS                                       Contingent
         P.O. BOX 51873
         LOS ANGELES, CA 90051-6173
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLES



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.108    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               $48,144.57
         ELITE FACILITY SERVICES, LLC
         5221 ST AUGUSTINE RD                                               Contingent
         JACKSONVILLE, FL 32207
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLES



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            65 of 120
                       Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 244 of 307
Debtor Name            Benevis Corp.                                                               Case number (if known): 20-33918

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                                Amount of claim


3.109    Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is:               $7,393.52
         EMD MILLIPORE CORPORATION
         25760 NETWORK PL                                                      Contingent
         CHICAGO, IL 60673
                                                                               Unliquidated
                                                                               Disputed
                                                                            Basis for the claim:
         Date or dates debt was incurred                                    TRADE PAYABLES



         Last 4 digits of account number                                    Is the claim subject to offset?
                                                                                 No
                                                                                 Yes




3.110    Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is:                 $600.00
         EMERGENCY MONITORING SERVICES, LLC
         1210 VIM DR                                                           Contingent
         LOUISVILLE, KY 40213
                                                                               Unliquidated
                                                                               Disputed
                                                                            Basis for the claim:
         Date or dates debt was incurred                                    TRADE PAYABLES



         Last 4 digits of account number                                    Is the claim subject to offset?
                                                                                 No
                                                                                 Yes




3.111    Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is:               $8,818.00
         ENGIE INSIGHT
         1313 N ATLANTIC ST, STE 5000                                          Contingent
         SPOKANE, WA 99201-2330
                                                                               Unliquidated
                                                                               Disputed
                                                                            Basis for the claim:
         Date or dates debt was incurred                                    TRADE PAYABLES



         Last 4 digits of account number                                    Is the claim subject to offset?
                                                                                 No
                                                                                 Yes




3.112    Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is:               $6,435.00
         ENTIT SOFTWARE, LLC
         COMERICA BANK                                                         Contingent
         P.O. BOX 936224
         ATLANTA, GA 31193-6224
                                                                               Unliquidated
                                                                               Disputed
                                                                            Basis for the claim:
         Date or dates debt was incurred                                    TRADE PAYABLES



         Last 4 digits of account number                                    Is the claim subject to offset?
                                                                                 No
                                                                                 Yes




Official Form 206E/F                          Schedule E/F: Creditors Who Have Unsecured Claims                            66 of 120
                        Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 245 of 307
Debtor Name            Benevis Corp.                                                            Case number (if known): 20-33918

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                             Amount of claim


3.113    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               $35,269.28
         ESPRIGAS
         P.O. BOX 4577                                                      Contingent
         CAROL STREAM, IL 60197-4577
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLES



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.114    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $2,705.00
         EXPRESS DENTAL LABS, INC
         8855 ANNAPOLIS RD, STE 206                                         Contingent
         LANHAM, MD 20706
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLES



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.115    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $3,577.50
         EXPRESS SIGN, INC
         122 44TH ST SE                                                     Contingent
         KENTWOOD, MI 49548
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLES



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.116    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $4,649.58
         FEDEX
         P.O. BOX 94515                                                     Contingent
         PALATINE, IL 60094-4515
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLES



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            67 of 120
                       Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 246 of 307
Debtor Name            Benevis Corp.                                                            Case number (if known): 20-33918

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                             Amount of claim


3.117    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               $41,707.43
         FIRE & LIFE SAFETY AMERICA, INC
         3017 VERNON RD                                                     Contingent
         RICHMOND, VA 23228
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLES



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.118    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               $29,929.45
         FIRST INSURANCE FUNDING CORP
         450 SHOKLE BLVD STE 1000                                           Contingent
         NORTHBROOK, IL 60062
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLES



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.119    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $38.00
         FIRST RESPONSE RESOURCES
         P.O. BOX 54165                                                     Contingent
         LUBBOCK, TX 79453
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLES



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.120    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $203.98
         FONALITY
         6900 N DALLAS PKWY, STE 250                                        Contingent
         PLANO, TX 75024
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLES



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            68 of 120
                       Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 247 of 307
Debtor Name            Benevis Corp.                                                            Case number (if known): 20-33918

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                             Amount of claim


3.121    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $340.00
         FORBES LAW GROUP, LLC
         6900 COLLEGE BVD, STE 840                                          Contingent
         OVERLAND PARK, KS 66211
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLES



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.122    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $2,000.00
         FORT POINT STRATEGIES, LLC
         CHRISTOPHER S KOCZELA                                              Contingent
         115 HARVEST LN
         BRIDGEWATER, MA 02324
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLES



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.123    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               $166,835.40
         FORTYFOUR, LLC
         44 RUSSELL ST NE                                                   Contingent
         ATLANTA, GA 30317
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLES



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.124    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                     $0.00
         FOSTER PARK PLAZA, LLC
         70 NE LOOP 410                                                     Contingent
         SUITE 185
         SAN ANTONIO, TX 78216
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLES



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            69 of 120
                       Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 248 of 307
Debtor Name            Benevis Corp.                                                                   Case number (if known): 20-33918

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                                    Amount of claim


3.125    Nonpriority creditor's name and mailing address                       As of the petition filing date, the claim is:               $8,500.00
         FRAZIER & DEETER
         1230 PEACHTREE ST NE, STE 1500                                            Contingent
         ATLANTA, GA 30309
                                                                                   Unliquidated
                                                                                   Disputed
                                                                                Basis for the claim:
         Date or dates debt was incurred                                        TRADE PAYABLES



         Last 4 digits of account number                                        Is the claim subject to offset?
                                                                                     No
                                                                                     Yes




3.126    Nonpriority creditor's name and mailing address                       As of the petition filing date, the claim is:                 $95.44
         GATEWAY PRINTING AND OFFICE SUPPLY INC
         11889 STARCREST DR                                                        Contingent
         SAN ANTONIO, TX 78247
                                                                                   Unliquidated
                                                                                   Disputed
                                                                                Basis for the claim:
         Date or dates debt was incurred                                        TRADE PAYABLES



         Last 4 digits of account number                                        Is the claim subject to offset?
                                                                                     No
                                                                                     Yes




3.127    Nonpriority creditor's name and mailing address                       As of the petition filing date, the claim is:                  $0.00
         GEORGIA SECURITY SYSTEMS, INC
         73 LAWRENCEVILLE STREET                                                   Contingent
         MCDONOUGH, GA 30253
                                                                                   Unliquidated
                                                                                   Disputed
                                                                                Basis for the claim:
         Date or dates debt was incurred                                        TRADE PAYABLES



         Last 4 digits of account number                                        Is the claim subject to offset?
                                                                                     No
                                                                                     Yes




3.128    Nonpriority creditor's name and mailing address                       As of the petition filing date, the claim is:               $7,745.00
         GERGEN'S ORTHODONTIC LAB
         1745 W DEER VALLEY RD, BLDG 1, STE 112                                    Contingent
         PHOENIX, AZ 85027
                                                                                   Unliquidated
                                                                                   Disputed
                                                                                Basis for the claim:
         Date or dates debt was incurred                                        TRADE PAYABLES



         Last 4 digits of account number                                        Is the claim subject to offset?
                                                                                     No
                                                                                     Yes




Official Form 206E/F                              Schedule E/F: Creditors Who Have Unsecured Claims                            70 of 120
                       Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 249 of 307
Debtor Name            Benevis Corp.                                                            Case number (if known): 20-33918

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                             Amount of claim


3.129    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $6,325.00
         GLASSDOOR
         ATTN: DEPT 3436                                                    Contingent
         P.O. BOX 123436
         DALLAS, TX 75312-3436
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLES



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.130    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               $102,200.00
         GLIDEWELL LABORATORIES
         4141 MACARTHUR BLVD                                                Contingent
         NEWPORT BEACH, CA 92660
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLES



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.131    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               $102,200.00
         GLIDEWELL LABORATORIES
         4141 MACARTHUR BLVD                                                Contingent
         NEWPORT BEACH, CA 92660
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLES



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.132    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $4,747.18
         GOOGLE, INC
         DEPT 33654                                                         Contingent
         P.O. BOX 39000
         SAN FRANCISCO, CA 94139
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLES



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            71 of 120
                       Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 250 of 307
Debtor Name            Benevis Corp.                                                            Case number (if known): 20-33918

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                             Amount of claim


3.133    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $12,612.41
         GREEN STATES ANESTHESIA
         3343 E INDIGO BAY CT                                               Contingent
         GILBERT, AZ 85234
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLES



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.134    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                     $90.00
         HAMEL MARCIN DUNN REARDON & SHEA, PC
         24 FEDERAL ST, 11TH FL                                             Contingent
         BOSTON, MA 02110
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLES



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.135    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $28,678.28
         HEALTHFIRST CORPORATION
         DEPT CH 14330                                                      Contingent
         PALATINE, IL 60055-4330
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLES



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.136    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               $3,736,418.99
         HENRY SCHEIN
         P.O. BOX 371952                                                    Contingent
         PITTSBURGH, PA 15250-7952
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLES



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            72 of 120
                       Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 251 of 307
Debtor Name            Benevis Corp.                                                            Case number (if known): 20-33918

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                             Amount of claim


3.137    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               $3,736,418.99
         HENRY SCHEIN
         P.O. BOX 371952                                                    Contingent
         PITTSBURGH, PA 15250-7952
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLES



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.138    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                      $0.00
         HENRY SCHEIN ACQUISITIONS
         P.O. BOX 371952                                                    Contingent
         PITTSBURGH, PA 15250-7952
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLES



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.139    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $387,740.43
         HENRY SCHEIN ORTHO
         P.O. BOX 223070                                                    Contingent
         PITTSBURGH, PA 15251-2070
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLES



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.140    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $68,612.50
         HOME MEDIA, LLC
         1122 OBERLIN RD                                                    Contingent
         RALEIGH, NC 27605
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLES



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            73 of 120
                        Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 252 of 307
Debtor Name            Benevis Corp.                                                             Case number (if known): 20-33918

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                              Amount of claim


3.141    Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is:               $28,645.76
         HOSTWAY
         P.O. BOX 3480                                                       Contingent
         CHICAGO, IL 60654
                                                                             Unliquidated
                                                                             Disputed
                                                                          Basis for the claim:
         Date or dates debt was incurred                                  TRADE PAYABLES



         Last 4 digits of account number                                  Is the claim subject to offset?
                                                                               No
                                                                               Yes




3.142    Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is:                 $224.44
         IC SYSTEM
         444 EAST HWY 96                                                     Contingent
         P.O. BOX 64808
         ST. PAUL, MN 55164-0808
                                                                             Unliquidated
                                                                             Disputed
                                                                          Basis for the claim:
         Date or dates debt was incurred                                  TRADE PAYABLES



         Last 4 digits of account number                                  Is the claim subject to offset?
                                                                               No
                                                                               Yes




3.143    Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is:                 $151.50
         INNOVATIVE COMPUTER APPLICATIONS, INC
         P.O. BOX 71087                                                      Contingent
         NEWNAN, GA 30271
                                                                             Unliquidated
                                                                             Disputed
                                                                          Basis for the claim:
         Date or dates debt was incurred                                  TRADE PAYABLES



         Last 4 digits of account number                                  Is the claim subject to offset?
                                                                               No
                                                                               Yes




3.144    Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is:                 $300.00
         INTEGRATED AXIS GROUP LLC
         6147 E GRANT RD                                                     Contingent
         TUCSON, AZ 85712
                                                                             Unliquidated
                                                                             Disputed
                                                                          Basis for the claim:
         Date or dates debt was incurred                                  TRADE PAYABLES



         Last 4 digits of account number                                  Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                            74 of 120
                       Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 253 of 307
Debtor Name            Benevis Corp.                                                              Case number (if known): 20-33918

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                               Amount of claim


3.145    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is:                $3,328.32
         INTELLISOFT GROUP INC
         61 SPIT BROOK RD, STE 201                                            Contingent
         NASHUA, NH 03060
                                                                              Unliquidated
                                                                              Disputed
                                                                           Basis for the claim:
         Date or dates debt was incurred                                   TRADE PAYABLES



         Last 4 digits of account number                                   Is the claim subject to offset?
                                                                                No
                                                                                Yes




3.146    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is:               $28,220.97
         INTERLINK RELOCATION RESOURCES
         535 COLONIAL PARK DR, BLDG A                                         Contingent
         ROSWELL, GA 30075
                                                                              Unliquidated
                                                                              Disputed
                                                                           Basis for the claim:
         Date or dates debt was incurred                                   TRADE PAYABLES



         Last 4 digits of account number                                   Is the claim subject to offset?
                                                                                No
                                                                                Yes




3.147    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is:                $3,221.94
         INTERNATIONAL PLAY COMPANY
         215 27353-58 CRESCENT                                                Contingent
         LANGLEY, BC V4W 3W7
         CANADA
                                                                              Unliquidated
                                                                              Disputed
                                                                           Basis for the claim:
         Date or dates debt was incurred                                   TRADE PAYABLES



         Last 4 digits of account number                                   Is the claim subject to offset?
                                                                                No
                                                                                Yes




3.148    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is:                 $413.53
         INTERO OFFICE & DENTAL SUPPLY INC
         P.O. BOX 7568                                                        Contingent
         PUEBLO WEST, CO 81007
                                                                              Unliquidated
                                                                              Disputed
                                                                           Basis for the claim:
         Date or dates debt was incurred                                   TRADE PAYABLES



         Last 4 digits of account number                                   Is the claim subject to offset?
                                                                                No
                                                                                Yes




Official Form 206E/F                         Schedule E/F: Creditors Who Have Unsecured Claims                            75 of 120
                       Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 254 of 307
Debtor Name            Benevis Corp.                                                                Case number (if known): 20-33918

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                                 Amount of claim


3.149    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is:               $30,897.15
         IRON MOUNTAIN INFORMATION MGMT, INC
         P.O. BOX 27129                                                         Contingent
         NEW YORK, NY 10087-7128
                                                                                Unliquidated
                                                                                Disputed
                                                                             Basis for the claim:
         Date or dates debt was incurred                                     TRADE PAYABLES



         Last 4 digits of account number                                     Is the claim subject to offset?
                                                                                  No
                                                                                  Yes




3.150    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is:               $60,250.00
         IVISION, INC
         1430 W PEACHTREE ST NW, STE 425                                        Contingent
         ATLANTA, GA 30309
                                                                                Unliquidated
                                                                                Disputed
                                                                             Basis for the claim:
         Date or dates debt was incurred                                     TRADE PAYABLES



         Last 4 digits of account number                                     Is the claim subject to offset?
                                                                                  No
                                                                                  Yes




3.151    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is:                 $320.44
         JAMES LITTLETON
         ADDRESS REDACTED                                                       Contingent
                                                                                Unliquidated
                                                                                Disputed
                                                                             Basis for the claim:
         Date or dates debt was incurred                                     TRADE PAYABLES



         Last 4 digits of account number                                     Is the claim subject to offset?
                                                                                  No
                                                                                  Yes




3.152    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is:                 $455.18
         JAN-PRO CLEANING SYSTEMS OF SC/GA COAST
         1321 CHUCK DAWLEY BLVD, STE 102                                        Contingent
         MT PLEASANT, SC 29464
                                                                                Unliquidated
                                                                                Disputed
                                                                             Basis for the claim:
         Date or dates debt was incurred                                     TRADE PAYABLES



         Last 4 digits of account number                                     Is the claim subject to offset?
                                                                                  No
                                                                                  Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            76 of 120
                       Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 255 of 307
Debtor Name            Benevis Corp.                                                            Case number (if known): 20-33918

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                             Amount of claim


3.153    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               $16,065.00
         JAN-PRO OF COLUMBIA
         125-A OUTLET POINTE BLVD                                           Contingent
         COLUMBIA, SC 29210
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLES



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.154    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $347.00
         JAN-PRO OF SOUTEAST LOUISIANA
         200 COMMERCIAL SQ                                                  Contingent
         SLIDELL, LA 70461
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLES



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.155    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                    $0.00
         JAN-PRO OF WASHINGTON DC
         10801 MAIN ST, STE 100                                             Contingent
         FAIRFAX, VA 22030
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLES



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.156    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                    $0.00
         JANI KING OF JACKSON
         122 WEST PINE STREET                                               Contingent
         PONCHATOULA, LA 70454-3309
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLES



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            77 of 120
                       Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 256 of 307
Debtor Name            Benevis Corp.                                                                Case number (if known): 20-33918

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                                 Amount of claim


3.157    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is:                 $542.00
         JANI-KING OF ATLANTA
         6190 REGENCY PKWY, STE 300                                             Contingent
         NORCROSS, GA 30071
                                                                                Unliquidated
                                                                                Disputed
                                                                             Basis for the claim:
         Date or dates debt was incurred                                     TRADE PAYABLES



         Last 4 digits of account number                                     Is the claim subject to offset?
                                                                                  No
                                                                                  Yes




3.158    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is:                   $0.00
         JANI-KING OF BATON ROUGE
         122 WEST PINE STREET                                                   Contingent
         PONCHATOULA, LA 70454
                                                                                Unliquidated
                                                                                Disputed
                                                                             Basis for the claim:
         Date or dates debt was incurred                                     TRADE PAYABLES



         Last 4 digits of account number                                     Is the claim subject to offset?
                                                                                  No
                                                                                  Yes




3.159    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is:                   $0.00
         JANI-KING OF LAFAYETTE/LAKE CHARLES
         122 WEST PINE STREET                                                   Contingent
         PONCHATOULA, LA 70454
                                                                                Unliquidated
                                                                                Disputed
                                                                             Basis for the claim:
         Date or dates debt was incurred                                     TRADE PAYABLES



         Last 4 digits of account number                                     Is the claim subject to offset?
                                                                                  No
                                                                                  Yes




3.160    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is:               $2,770.18
         JANI-KING OF MACON
         3665 WHEELER RD, STE 1-A                                               Contingent
         AUGUSTA, GA 30909
                                                                                Unliquidated
                                                                                Disputed
                                                                             Basis for the claim:
         Date or dates debt was incurred                                     TRADE PAYABLES



         Last 4 digits of account number                                     Is the claim subject to offset?
                                                                                  No
                                                                                  Yes




Official Form 206E/F                           Schedule E/F: Creditors Who Have Unsecured Claims                            78 of 120
                       Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 257 of 307
Debtor Name            Benevis Corp.                                                            Case number (if known): 20-33918

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                             Amount of claim


3.161    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               $1,469.54
         JANI-KING OF MONROE
         122 WEST PINE ST                                                   Contingent
         PONCHATOULA, LA 70454
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLES



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.162    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $463.00
         JANI-KING OF MONTGOMERY
         122 WEST PINE ST                                                   Contingent
         PONCHATOULA, LA 70454
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLES



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.163    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                   $0.00
         JANI-KING OF NEW ORLEANS
         122 W PINE STREET                                                  Contingent
         PONCHATOULA, LA 70454-3309
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLES



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.164    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                   $0.00
         JANI-KING OF SE MISSISSIPPI
         122 WEST PINE ST                                                   Contingent
         PONCHATOULA, LA 70454
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLES



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            79 of 120
                       Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 258 of 307
Debtor Name            Benevis Corp.                                                              Case number (if known): 20-33918

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                               Amount of claim


3.165    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is:                 $111.31
         JANI-KING SHREVEPORT
         122 W PINE ST                                                        Contingent
         PONCHATOULA, LA 70454
                                                                              Unliquidated
                                                                              Disputed
                                                                           Basis for the claim:
         Date or dates debt was incurred                                   TRADE PAYABLES



         Last 4 digits of account number                                   Is the claim subject to offset?
                                                                                No
                                                                                Yes




3.166    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is:               $5,380.00
         JET STREAM DENTAL LABORATORY
         214 MAIN ST, STE 437                                                 Contingent
         EL SEGUNDO, CA 90245
                                                                              Unliquidated
                                                                              Disputed
                                                                           Basis for the claim:
         Date or dates debt was incurred                                   TRADE PAYABLES



         Last 4 digits of account number                                   Is the claim subject to offset?
                                                                                No
                                                                                Yes




3.167    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is:                  $22.50
         JOBELLE COFFEE
         P.O. BOX 14723                                                       Contingent
         MACON, GA 31203
                                                                              Unliquidated
                                                                              Disputed
                                                                           Basis for the claim:
         Date or dates debt was incurred                                   TRADE PAYABLES



         Last 4 digits of account number                                   Is the claim subject to offset?
                                                                                No
                                                                                Yes




3.168    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is:                Unknown
         JOSEPH M GASTELUM & VERONICA GASTELUM
         C/O MICHAEL BURG ESQ & DAVID TESELLE ESQ                          X Contingent
         40 INVERNESS DR E
         ENGLEWOOD, CO 80211
                                                                           X Unliquidated
                                                                           X Disputed
                                                                           Basis for the claim:
         Date or dates debt was incurred                                   LITIGATION – FOR NOTICE PURPOSES



         Last 4 digits of account number                                   Is the claim subject to offset?
                                                                                No
                                                                                Yes




Official Form 206E/F                         Schedule E/F: Creditors Who Have Unsecured Claims                            80 of 120
                       Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 259 of 307
Debtor Name            Benevis Corp.                                                            Case number (if known): 20-33918

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                             Amount of claim


3.169    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 Unknown
         JOSEPH M GASTELUM & VERONICA GASTELUM
         C/O MICHAEL J PONZO ESQ                                         X Contingent
         2999 N 44TH ST, STE 520
         ENGLEWOOD, CO 80211
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 LITIGATION – FOR NOTICE PURPOSES



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.170    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 Unknown
         JOSEPH M GASTELUM & VERONICA GASTELUM
         C/O MICHAEL ROBL, ESQ                                           X Contingent
         3754 LAVISTA RD, STE 7250
         ENGLEWOOD, CO 80211
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 LITIGATION – FOR NOTICE PURPOSES



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.171    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               UNKNOWN
         JOSEPH M GASTELUM & VERONICA GASTELUM
         ADDRESS REDACTED                                                X Contingent
                                                                         X Unliquidated
                                                                         X Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 PENDING LITIGATION



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.172    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               $66,921.60
         KARA MORENO
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 SEVERANCE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            81 of 120
                       Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 260 of 307
Debtor Name            Benevis Corp.                                                               Case number (if known): 20-33918

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                                Amount of claim


3.173    Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is:                 $900.00
         KATHRYN BUCHANAN
         ADDRESS REDACTED                                                      Contingent
                                                                               Unliquidated
                                                                               Disputed
                                                                            Basis for the claim:
         Date or dates debt was incurred                                    TRADE PAYABLES



         Last 4 digits of account number                                    Is the claim subject to offset?
                                                                                 No
                                                                                 Yes




3.174    Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is:                $1,721.00
         KHOA LE
         404 TECHNOLOGY CENTER DR, STE 3110                                    Contingent
         STOUGHTON, MA 02072
                                                                               Unliquidated
                                                                               Disputed
                                                                            Basis for the claim:
         Date or dates debt was incurred                                    TRADE PAYABLES



         Last 4 digits of account number                                    Is the claim subject to offset?
                                                                                 No
                                                                                 Yes




3.175    Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is:               $32,567.17
         LEGACY FMS
         5004 VETERANS MEMORIAL HWY                                            Contingent
         HOLBROOK, NY 11741
                                                                               Unliquidated
                                                                               Disputed
                                                                            Basis for the claim:
         Date or dates debt was incurred                                    TRADE PAYABLES



         Last 4 digits of account number                                    Is the claim subject to offset?
                                                                                 No
                                                                                 Yes




3.176    Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is:                $1,083.39
         LIBERTY BANKERS
         LIBERTY BANKERS LIFE INSURANCE CO                                     Contingent
         KOOL SMILES, STE 900-A
         DALLAS, TX 75234
                                                                               Unliquidated
                                                                               Disputed
                                                                            Basis for the claim:
         Date or dates debt was incurred                                    TRADE PAYABLES



         Last 4 digits of account number                                    Is the claim subject to offset?
                                                                                 No
                                                                                 Yes




Official Form 206E/F                          Schedule E/F: Creditors Who Have Unsecured Claims                            82 of 120
                       Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 261 of 307
Debtor Name            Benevis Corp.                                                            Case number (if known): 20-33918

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                             Amount of claim


3.177    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                   $68.50
         LINDE GAS NORTH AMERICA LLC
         24963 NETWORK PL                                                   Contingent
         CHICAGO, IL 60673-1249
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLES



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.178    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $36,070.83
         LINKEDIN CORPORATION
         62228 COLLECTIONS CENTER DR                                        Contingent
         CHICAGO, IL 60693-0622
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLES



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.179    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $3,225.00
         LITTLE DREAMERS DENTAL
         11654 PLAZA AMERICA DR, STE 163                                    Contingent
         RESTON, VA 20190
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLES



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.180    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               $187,500.00
         LITTLEJOHN & CO, LLC
         8 SOUNG SHORE DR, STE 303                                          Contingent
         GREENWICH, CT 06830
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 MANAGEMENT FEE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            83 of 120
                        Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 262 of 307
Debtor Name            Benevis Corp.                                                              Case number (if known): 20-33918

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                               Amount of claim


3.181    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is:               $151,765.54
         LOOK LISTEN CREATIVE, LLC
         1737 ELLSWORTH INDUSTRIAL BLVD NW, STE B-1                           Contingent
         ATLANTA, GA 30318
                                                                              Unliquidated
                                                                              Disputed
                                                                           Basis for the claim:
         Date or dates debt was incurred                                   TRADE PAYABLES



         Last 4 digits of account number                                   Is the claim subject to offset?
                                                                                No
                                                                                Yes




3.182    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is:                  $227.50
         LUBBOCK DEAF, INC
         4710 67TH ST, STE D                                                  Contingent
         LUBBOCK, TX 79414
                                                                              Unliquidated
                                                                              Disputed
                                                                           Basis for the claim:
         Date or dates debt was incurred                                   TRADE PAYABLES



         Last 4 digits of account number                                   Is the claim subject to offset?
                                                                                No
                                                                                Yes




3.183    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is:                $23,650.00
         LUNCH AND RECESS, LLC
         56 BROAD ST 3C                                                       Contingent
         CHARLESTON, SC 29401
                                                                              Unliquidated
                                                                              Disputed
                                                                           Basis for the claim:
         Date or dates debt was incurred                                   TRADE PAYABLES



         Last 4 digits of account number                                   Is the claim subject to offset?
                                                                                No
                                                                                Yes




3.184    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is:                $68,500.00
         MARCHEX INC
         234 5TH AVE, STE 301                                                 Contingent
         NEW YORK, NY 10001
                                                                              Unliquidated
                                                                              Disputed
                                                                           Basis for the claim:
         Date or dates debt was incurred                                   TRADE PAYABLES



         Last 4 digits of account number                                   Is the claim subject to offset?
                                                                                No
                                                                                Yes




Official Form 206E/F                         Schedule E/F: Creditors Who Have Unsecured Claims                            84 of 120
                       Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 263 of 307
Debtor Name            Benevis Corp.                                                            Case number (if known): 20-33918

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                             Amount of claim


3.185    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $147.76
         MARGARITA LEWIS
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLES



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.186    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               $40,627.90
         MARLA CORBETT
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 SEVERANCE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.187    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $1,805.55
         MAYCLIN DENTAL STUDIO, INC
         7505 HWY 7, STE 100                                                Contingent
         ST LOUIS PARK, MN 55426
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLES



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.188    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               $34,703.33
         MC GROUP
         8959 TYLER BLVD                                                    Contingent
         MENTOR, OH 44060
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLES



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            85 of 120
                       Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 264 of 307
Debtor Name            Benevis Corp.                                                            Case number (if known): 20-33918

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                             Amount of claim


3.189    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $5,236.67
         MCKESSON MEDICAL-SURGICAL
         P.O. BOX 660266                                                    Contingent
         DALLAS, TX 75266-0266
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLES



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.190    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $70.80
         MEDICAL PARK PHARMACY
         2406 BELLEVUE RD                                                   Contingent
         DUBLIN, GA 31021
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLES



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.191    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               $97,150.00
         MEDICOR IMAGING
         1927 SOUTH TRYON ST, STE 200                                       Contingent
         CHARLOTTE, NC 28203
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLES



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.192    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $11.13
         MEGHAN GOES
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLES



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            86 of 120
                       Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 265 of 307
Debtor Name            Benevis Corp.                                                            Case number (if known): 20-33918

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                             Amount of claim


3.193    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               $17,452.59
         METTEL
         P.O. BOX 9660                                                      Contingent
         MANCHESTER, NH 03108-9660
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLES



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.194    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $5,479.58
         MI KASA CLEANING SERVICES
         3661 W AVENIDA VER CRUZ                                            Contingent
         TUCSON, AZ 85746
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLES



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.195    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $52.00
         MICHIGAN HOUSE WINDOW CLEANING
         3202 EAST CT ST                                                    Contingent
         FLINT, MI 48506
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLES



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.196    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $311.27
         MIDWAY DENTAL DETROIT
         32553 SCHOOLCRAFT RD                                               Contingent
         LIVONIA, MI 48150
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLES



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            87 of 120
                       Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 266 of 307
Debtor Name            Benevis Corp.                                                            Case number (if known): 20-33918

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                             Amount of claim


3.197    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $526.24
         MODERN CLEANERS
         226 MADISON STREET                                                 Contingent
         DUBLIN, GA 31021
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLES



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.198    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               $52,981.97
         MSG CONSULTING, INC
         411 HACKENSACK AVE, 5TH FL                                         Contingent
         HACKENSACK, NJ 07601
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLES



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.199    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $900.00
         MY LADIES CLEANING SERVICE
         104 HILLSIDE RDD                                                   Contingent
         OAK RIDGE, TN 37830
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLES



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.200    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $1,236.67
         NATIONAL WASTE ASSOCIATES
         P.O. BOX 6502                                                      Contingent
         GLASTONBURY, CT 06033-6502
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLES



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            88 of 120
                       Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 267 of 307
Debtor Name            Benevis Corp.                                                             Case number (if known): 20-33918

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                              Amount of claim


3.201    Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is:                   $0.00
         NEW MARKET- ANDERSON LLC
         P.O. BOX 714957                                                     Contingent
         CINCINNATI, OH 45271-4957
                                                                             Unliquidated
                                                                             Disputed
                                                                          Basis for the claim:
         Date or dates debt was incurred                                  TRADE PAYABLES



         Last 4 digits of account number                                  Is the claim subject to offset?
                                                                               No
                                                                               Yes




3.202    Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is:                   $0.30
         NEW YORK-ALLIANT INSURANCE SERVICES, INC
         701 B ST, 6TH FL                                                    Contingent
         SAN DIEGO, CA 92101
                                                                             Unliquidated
                                                                             Disputed
                                                                          Basis for the claim:
         Date or dates debt was incurred                                  TRADE PAYABLES



         Last 4 digits of account number                                  Is the claim subject to offset?
                                                                               No
                                                                               Yes




3.203    Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is:                 $358.80
         NIXON MEDICAL
         500 CENTERPOINT BLVD                                                Contingent
         NEW CASTLE, DE 19720
                                                                             Unliquidated
                                                                             Disputed
                                                                          Basis for the claim:
         Date or dates debt was incurred                                  TRADE PAYABLES



         Last 4 digits of account number                                  Is the claim subject to offset?
                                                                               No
                                                                               Yes




3.204    Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is:               $1,957.00
         NOVA BUILDING SERVICES
         2109 PEERLESS RD                                                    Contingent
         CLEVELAND, TN 37311
                                                                             Unliquidated
                                                                             Disputed
                                                                          Basis for the claim:
         Date or dates debt was incurred                                  TRADE PAYABLES



         Last 4 digits of account number                                  Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                            89 of 120
                        Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 268 of 307
Debtor Name            Benevis Corp.                                                            Case number (if known): 20-33918

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                             Amount of claim


3.205    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               $23,252.90
         NU SMILES
         3315 WEST 12TH ST                                                  Contingent
         HOUSTON, TX 77008
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLES



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.206    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $766.11
         NVOICEPAY, INC
         8905 SW NIMBUS AVE, STE 240                                        Contingent
         BEAVERTON, OR 97008
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLES



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.207    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $587.00
         OCCUPATIONAL HEALTH CENTERS OF THE SW, PA
         P.O. BOX 75388                                                     Contingent
         OKLAHOMA CITY, OK 73147-0388
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLES



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.208    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $2,880.78
         OFFICE KEEPERS
         8537 BASH ST, STE 5                                                Contingent
         INDIANAPOLIS, IN 46250
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLES



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            90 of 120
                       Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 269 of 307
Debtor Name            Benevis Corp.                                                            Case number (if known): 20-33918

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                             Amount of claim


3.209    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $650.00
         OLGA MARTINEZ
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLES



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.210    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $3,456.68
         ORACLE AMERICA, INC
         P.O. BOX 44471                                                     Contingent
         SAN FRANCISCO, CA 94144-4471
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLES



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.211    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               $23,721.12
         ORALINE INC
         823 NYS ROUTE 13                                                   Contingent
         CORTLAND, NY 13045
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLES



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.212    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $3,541.76
         ORKIN
         2170 PIEDMONT RD                                                   Contingent
         ATLANTA, GA 30324
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLES



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            91 of 120
                        Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 270 of 307
Debtor Name            Benevis Corp.                                                            Case number (if known): 20-33918

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                             Amount of claim


3.213    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $3,231.62
         ORTHO TECHNOLOGY
         DEPT CH 14387                                                      Contingent
         PALATIME, IL 60055
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLES



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.214    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               $29,308.00
         ORTHOPERFECT
         2860 BETHANY CHURCH RD                                             Contingent
         SNELLVILLE, GA 30039
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLES



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.215    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               $10,670.93
         ORTHOSELECT
         831 E 340 S, STE 170                                               Contingent
         AMERICAN FORK, UT 84003
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLES



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.216    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $969.99
         P&G ORAL HEALTH
         24808 NETWORK PL                                                   Contingent
         CHICAGO, IL 60673-1248
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLES



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            92 of 120
                       Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 271 of 307
Debtor Name            Benevis Corp.                                                            Case number (if known): 20-33918

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                             Amount of claim


3.217    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $3,045.00
         PACIFIC INTERPRETERS
         P.O. BOX 204313                                                    Contingent
         DALLAS, TX 75320-4313
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLES



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.218    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               $15,000.00
         PANTHER DENTAL
         3666 FREMANTLE DR                                                  Contingent
         PALM HARBOR, FL 34684
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLES



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.219    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $348.90
         PATRICIA LOPEZ
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLES



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.220    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $56.00
         PEOPLE
         P.O. BOX 62121                                                     Contingent
         TAMPA, FL 33662
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLES



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            93 of 120
                        Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 272 of 307
Debtor Name            Benevis Corp.                                                             Case number (if known): 20-33918

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                              Amount of claim


3.221    Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is:                 $705.58
         PETER ELKIN NOTE
         22 LYNDON PL                                                        Contingent
         MELLVILLE, NY 11747
                                                                             Unliquidated
                                                                             Disputed
                                                                          Basis for the claim:
         Date or dates debt was incurred                                  UNSECURED NOTE PAYABLE



         Last 4 digits of account number                                  Is the claim subject to offset?
                                                                               No
                                                                               Yes




3.222    Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is:                 $890.00
         PHILIA LANGUAGES AND TRANSPORT. SERVICES
         701 MESQUITE STREET                                                 Contingent
         ABILENE, TX 79601
                                                                             Unliquidated
                                                                             Disputed
                                                                          Basis for the claim:
         Date or dates debt was incurred                                  TRADE PAYABLES



         Last 4 digits of account number                                  Is the claim subject to offset?
                                                                               No
                                                                               Yes




3.223    Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is:               $19,716.00
         PHILIPS
         P.O. BOX 847632                                                     Contingent
         DALLAS, TX 75284-7632
                                                                             Unliquidated
                                                                             Disputed
                                                                          Basis for the claim:
         Date or dates debt was incurred                                  TRADE PAYABLES



         Last 4 digits of account number                                  Is the claim subject to offset?
                                                                               No
                                                                               Yes




3.224    Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is:                    $0.00
         PRACTICE ANALYTICS
         19215 SE 34TH ST, STE 106                                           Contingent
         PMB 179
         CAMAS, WA 98607
                                                                             Unliquidated
                                                                             Disputed
                                                                          Basis for the claim:
         Date or dates debt was incurred                                  TRADE PAYABLES



         Last 4 digits of account number                                  Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                            94 of 120
                       Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 273 of 307
Debtor Name            Benevis Corp.                                                            Case number (if known): 20-33918

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                             Amount of claim


3.225    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               $1,100.00
         PREAT CORPORATION
         2625 SKYWAY DR, STE B                                              Contingent
         SANTA MARIA, CA 93455
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLES



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.226    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $273.98
         PRECISION DENTAL TECHNOLOGY
         P.O. BOX 1028                                                      Contingent
         PERRY, GA 31069
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLES



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.227    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $352.10
         PRECISION PLIER SERVICE
         14175 TELEPHONE AVE, STE D                                         Contingent
         CHINO, CA 91710
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLES



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.228    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $223.94
         PRESIDIO
         P.O. BOX 822169                                                    Contingent
         PHILADELPHIA, PA 19182-2169
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLES



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            95 of 120
                       Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 274 of 307
Debtor Name            Benevis Corp.                                                            Case number (if known): 20-33918

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                             Amount of claim


3.229    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               $24,500.00
         PRIMARY CARE PLUS GULFPORT
         15444 DEDEAUX RD, STE B                                            Contingent
         GULFPORT, MS 39503-2637
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLES



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.230    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               $30,100.00
         PRN SOFTWARE, LLC
         980 WASHINGTON ST, STE 330                                         Contingent
         DEDHAM, MA 02026
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLES



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.231    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $595.00
         PROVIDERTRUST, INC
         P.O. BOX 306121                                                    Contingent
         NASHVILLE, TN 37230-6121
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLES



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.232    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $161.28
         PURPLE COMMUNICATIONS
         595 MENLO DR                                                       Contingent
         ROCKLIN, CA 95765
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLES



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            96 of 120
                       Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 275 of 307
Debtor Name            Benevis Corp.                                                            Case number (if known): 20-33918

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                             Amount of claim


3.233    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $3,087.64
         QUANTUM LABS INC
         452 NORTHCO DR, STE 180                                            Contingent
         MINNEAPOLIS, MN 55432-3308
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLES



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.234    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               $20,619.09
         RAPID7 LLC
         100 SUMMER ST, 13TH FL                                             Contingent
         BOSTON, MA 02110
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLES



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.235    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                    $0.00
         RDS SOLUTIONS, LLC
         99 GRAYROCK ROAD                                                   Contingent
         SUITE 206
         CLINTON, NJ 08809
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLES



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.236    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $2,207.42
         REGENCY BUSINESS SOLUTIONS
         8024 GLENWOOD AVE, STE 200                                         Contingent
         RALEIGH, NC 27612
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLES



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            97 of 120
                        Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 276 of 307
Debtor Name            Benevis Corp.                                                            Case number (if known): 20-33918

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                             Amount of claim


3.237    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               $194,505.81
         RELIANCE ORTHODONTICS PRODUCTS, INC
         P.O. BOX 678                                                       Contingent
         ITASCA, IL 60143
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLES



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.238    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               $194,505.81
         RESPONSIVE SERVICE & MAINTENANCE CO
         P.O. BOX 29                                                        Contingent
         COVINGTON, LA 70434
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLES



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.239    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $20,200.67
         RESTOREPOINT
         950 NORTH POINT PKWY, STE 375                                      Contingent
         ALPHARETTA, GA 30005
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLES



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.240    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                   $35.00
         REVSPRING INC
         P.O. BOX 734197                                                    Contingent
         CHICAGO, IL 60673-4197
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLES



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            98 of 120
                       Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 277 of 307
Debtor Name            Benevis Corp.                                                            Case number (if known): 20-33918

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                             Amount of claim


3.241    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:               $211,538.45
         RICHARD BECKMAN
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 SEVERANCE



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.242    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                   $16.95
         RIDER PEST CONTROL CO
         182 JEFFERSON ST                                                   Contingent
         NEWNAN, GA 30263
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLES



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.243    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $437.91
         RIVER MILL DATA MANAGEMENT
         P.O. BOX 157                                                       Contingent
         COLUMBUS, GA 31902
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLES



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.244    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $27,500.96
         ROSA NEAL-PRILLERMAN
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLES



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            99 of 120
                       Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 278 of 307
Debtor Name            Benevis Corp.                                                               Case number (if known): 20-33918

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                                Amount of claim


3.245    Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is:                 $305.90
         ROTH STAFFING COMPANIES, LP
         450 N STATE COLLEGE BLVD                                              Contingent
         ORANGE, CA 92868
                                                                               Unliquidated
                                                                               Disputed
                                                                            Basis for the claim:
         Date or dates debt was incurred                                    TRADE PAYABLES



         Last 4 digits of account number                                    Is the claim subject to offset?
                                                                                 No
                                                                                 Yes




3.246    Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is:                $6,968.05
         SCOTT SAILOR
         ADDRESS REDACTED                                                      Contingent
                                                                               Unliquidated
                                                                               Disputed
                                                                            Basis for the claim:
         Date or dates debt was incurred                                    SEVERANCE



         Last 4 digits of account number                                    Is the claim subject to offset?
                                                                                 No
                                                                                 Yes




3.247    Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is:                  $90.00
         SE SECURITY & FIRE PROTECTION, LLC
         805 S GLYNN STREET                                                    Contingent
         SUITE 127-136
         FAYETTEVILLE, GA 30214
                                                                               Unliquidated
                                                                               Disputed
                                                                            Basis for the claim:
         Date or dates debt was incurred                                    TRADE PAYABLES



         Last 4 digits of account number                                    Is the claim subject to offset?
                                                                                 No
                                                                                 Yes




3.248    Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is:                   $0.00
         SECURCARE SELF STORAGE - AUGUSTA - 1881
         1881 GORDON HWY                                                       Contingent
         AUGUSTA, GA 30905
                                                                               Unliquidated
                                                                               Disputed
                                                                            Basis for the claim:
         Date or dates debt was incurred                                    TRADE PAYABLES



         Last 4 digits of account number                                    Is the claim subject to offset?
                                                                                 No
                                                                                 Yes




Official Form 206E/F                          Schedule E/F: Creditors Who Have Unsecured Claims                            100 of 120
                        Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 279 of 307
Debtor Name            Benevis Corp.                                                            Case number (if known): 20-33918

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                             Amount of claim


3.249    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $78,481.50
         SECURITY SPECIALIST INC
         1015 OLD ALEXANDER DR                                              Contingent
         AUGUSTA, GA 30909
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLES



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.250    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $16,479.30
         SEDADENT ANESTHESIA SERVICES
         1608 OAK FOREST DR                                                 Contingent
         ROUND ROCK, TX 78681
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLES



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.251    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                     $0.00
         SERVICE CHANNEL
         P.O. BOX 419223                                                    Contingent
         BOSTON, MA 02241-9223
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLES



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.252    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $2,368.00
         SERVICE EXPRESS, LLC
         P.O. BOX 30516, DEPT 6306                                          Contingent
         LANSING, MI 48909
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLES



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            101 of 120
                        Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 280 of 307
Debtor Name            Benevis Corp.                                                            Case number (if known): 20-33918

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                             Amount of claim


3.253    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $1,820.51
         SHIPMAN & GOODWIN LLP
         1 CONSTITUTION PLZ                                                 Contingent
         HARTFORD, CT 06103-1919
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLES



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.254    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $20,515.94
         SHRED-IT
         28883 NETWORK PL                                                   Contingent
         CHICAGO, IL 60673-1288
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLES



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.255    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $3,150.00
         SIMPLIFI HOLDINGS, INC
         DEPT 3113                                                          Contingent
         P.O. BOX 123113
         DALLAS, TX 75312-3113
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLES



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.256    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $8,374.18
         SLEEP EASY DENTAL
         3450 WAYNE AVE, STE 19D                                            Contingent
         BRONX, NY 10467
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLES



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            102 of 120
                       Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 281 of 307
Debtor Name            Benevis Corp.                                                            Case number (if known): 20-33918

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                             Amount of claim


3.257    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $8,374.18
         SMILE MAKERS
         P.O. BOX 2543                                                      Contingent
         SPARTANBURG, SC 29304
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLES



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.258    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $1,390.00
         SMILE SAVVYCOM
         201 REGENCY PKWY                                                   Contingent
         SUITE 121
         MANSFIELD, TX 76063
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLES



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.259    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $62,500.00
         SNELL AND WILMER, LLP
         1 ARIZONA CENTER                                                   Contingent
         PHOENIX, AZ 85004-2202
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLES



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.260    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $3,079.30
         SNOWCLOUD PARTNERS LLC
         645 OLD RANCH RD                                                   Contingent
         PARK CITY, UT 84098
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLES



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            103 of 120
                       Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 282 of 307
Debtor Name            Benevis Corp.                                                              Case number (if known): 20-33918

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                               Amount of claim


3.261    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is:                $3,079.30
         SOLAR ORTHODONTIC LABORATORY, INC
         112 DEERFIELD BLVD                                                   Contingent
         HAMPTON, VA 23666
                                                                              Unliquidated
                                                                              Disputed
                                                                           Basis for the claim:
         Date or dates debt was incurred                                   TRADE PAYABLES



         Last 4 digits of account number                                   Is the claim subject to offset?
                                                                                No
                                                                                Yes




3.262    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is:                 $660.00
         SOUTHERN ANESTHESIA SURGICAL
         1 SOUTHERN CT                                                        Contingent
         WEST COLUMBIA, SC 29169
                                                                              Unliquidated
                                                                              Disputed
                                                                           Basis for the claim:
         Date or dates debt was incurred                                   TRADE PAYABLES



         Last 4 digits of account number                                   Is the claim subject to offset?
                                                                                No
                                                                                Yes




3.263    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is:                $2,038.00
         SOUTHERN CERAMICS
         P.O. BOX 372                                                         Contingent
         ZEBULON, GA 30295
                                                                              Unliquidated
                                                                              Disputed
                                                                           Basis for the claim:
         Date or dates debt was incurred                                   TRADE PAYABLES



         Last 4 digits of account number                                   Is the claim subject to offset?
                                                                                No
                                                                                Yes




3.264    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is:                  $37.89
         SOUTHERN SECURITY
         3945 JOHNSON FERRY CT                                                Contingent
         MARIETTA, GA 30062
                                                                              Unliquidated
                                                                              Disputed
                                                                           Basis for the claim:
         Date or dates debt was incurred                                   TRADE PAYABLES



         Last 4 digits of account number                                   Is the claim subject to offset?
                                                                                No
                                                                                Yes




Official Form 206E/F                         Schedule E/F: Creditors Who Have Unsecured Claims                            104 of 120
                       Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 283 of 307
Debtor Name            Benevis Corp.                                                            Case number (if known): 20-33918

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                             Amount of claim


3.265    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $1,344.82
         SOUTHWEST SECURITY GROUP
         4042 DONIPHAN                                                      Contingent
         EL PASO, TX 79922
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLES



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.266    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $14.00
         SPARKLETTS AND SIERRA SPRINGS
         P.O. BOX 660579                                                    Contingent
         DALLAS, TX 75266-0579
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLES



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.267    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                   $0.00
         SPARQ DESIGNS
         501 MARTINDALE STREET                                              Contingent
         SUITE 630
         PITTSBURGH, PA 15212
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLES



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.268    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $213.49
         SPECIALIZED CARE CO
         24 STICKNEY TERRACE, UNIT 2                                        Contingent
         HAMPTON, NH 03842
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLES



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            105 of 120
                       Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 284 of 307
Debtor Name            Benevis Corp.                                                             Case number (if known): 20-33918

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                              Amount of claim


3.269    Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is:                $93,150.05
         ST PAUL TOWNE CENTRE LLC
         C/O POTOMAC REAL ESTATE MANAGEMENT                                  Contingent
         8700 JERICHO CITY DR
         LANDOVER, MD 20785
                                                                             Unliquidated
                                                                             Disputed
                                                                          Basis for the claim:
         Date or dates debt was incurred                                  TRADE PAYABLES



         Last 4 digits of account number                                  Is the claim subject to offset?
                                                                               No
                                                                               Yes




3.270    Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is:                  $313.00
         STAFF CARE
         ATTENTION: STAFFCARE INC LOCKBOX                                    Contingent
         P.O. BOX 281923
         ATLANTA, GA 30384-1923
                                                                             Unliquidated
                                                                             Disputed
                                                                          Basis for the claim:
         Date or dates debt was incurred                                  TRADE PAYABLES



         Last 4 digits of account number                                  Is the claim subject to offset?
                                                                               No
                                                                               Yes




3.271    Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is:                $12,000.00
         STAPLES BUSINESS ADVANTAGE
         DEPT ATL                                                            Contingent
         P.O. BOX 405386
         ATLANTA, GA 30384-5386
                                                                             Unliquidated
                                                                             Disputed
                                                                          Basis for the claim:
         Date or dates debt was incurred                                  TRADE PAYABLES



         Last 4 digits of account number                                  Is the claim subject to offset?
                                                                               No
                                                                               Yes




3.272    Nonpriority creditor's name and mailing address                 As of the petition filing date, the claim is:                $54,794.51
         STARBRIO, LLC
         3506 MODESTO DR                                                     Contingent
         PUEBLO, CO 81005
                                                                             Unliquidated
                                                                             Disputed
                                                                          Basis for the claim:
         Date or dates debt was incurred                                  TRADE PAYABLES



         Last 4 digits of account number                                  Is the claim subject to offset?
                                                                               No
                                                                               Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                            106 of 120
                       Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 285 of 307
Debtor Name            Benevis Corp.                                                            Case number (if known): 20-33918

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                             Amount of claim


3.273    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                     $0.00
         STERICYCLE,INC
         CASH APP DEPT                                                      Contingent
         4010 COMMERCIAL AVE
         NORTHBROOK, IL 60062
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLES



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.274    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $22,339.00
         STRAUMANN USA, LLC
         P.O. BOX 414029                                                    Contingent
         BOSTON, MA 02241-4029
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLES



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.275    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $328.81
         STUDIO 360
         6363 S PECOS RD, STE 109                                           Contingent
         LAS VEGAS, NV 89120
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLES



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.276    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $1,101.03
         SUJALKUMAR PATEL
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLES



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            107 of 120
                       Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 286 of 307
Debtor Name            Benevis Corp.                                                              Case number (if known): 20-33918

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                               Amount of claim


3.277    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is:                   $119.08
         SUNSTAR AMERICA, INC
         13885 COLLECTIONS CENTER DR                                          Contingent
         CHICAGO, IL 60693
                                                                              Unliquidated
                                                                              Disputed
                                                                           Basis for the claim:
         Date or dates debt was incurred                                   TRADE PAYABLES



         Last 4 digits of account number                                   Is the claim subject to offset?
                                                                                No
                                                                                Yes




3.278    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is:                   $162.38
         SUPERIOR WINDOW CLEANING
         1910 ESE LOOP 323                                                    Contingent
         PMB 304
         TYLER, TX 75701
                                                                              Unliquidated
                                                                              Disputed
                                                                           Basis for the claim:
         Date or dates debt was incurred                                   TRADE PAYABLES



         Last 4 digits of account number                                   Is the claim subject to offset?
                                                                                No
                                                                                Yes




3.279    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is:                $171,511.37
         SUREGUARD TERMITE & PEST SERVICES
         P.O. BOX 1637                                                        Contingent
         RED OAK, TX 75154
                                                                              Unliquidated
                                                                              Disputed
                                                                           Basis for the claim:
         Date or dates debt was incurred                                   TRADE PAYABLES



         Last 4 digits of account number                                   Is the claim subject to offset?
                                                                                No
                                                                                Yes




3.280    Nonpriority creditor's name and mailing address                  As of the petition filing date, the claim is:                   $224.00
         TAILWIND CAPITAL
         ATTN: SYED MOHSIN                                                    Contingent
         485 LEXINGTON AVE
         NEW YORK, NY 10017
                                                                              Unliquidated
                                                                              Disputed
                                                                           Basis for the claim:
         Date or dates debt was incurred                                   MANAGEMENT FEE



         Last 4 digits of account number                                   Is the claim subject to offset?
                                                                                No
                                                                                Yes




Official Form 206E/F                         Schedule E/F: Creditors Who Have Unsecured Claims                            108 of 120
                       Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 287 of 307
Debtor Name            Benevis Corp.                                                            Case number (if known): 20-33918

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                             Amount of claim


3.281    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $240.47
         TALKING HANDS
         P.O. BOX 1222                                                      Contingent
         WICHITA FALLS, TX 76307
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLES



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.282    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $22,601.75
         TAMMY KING
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLES



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.283    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $22,601.75
         TAYLOR COMMUNICATIONS
         P.O. BOX 91047                                                     Contingent
         CHICAGO, IL 60693-1047
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLES



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.284    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $135.00
         TEXAS LAWN CARE SERVICE
         P.O. BOX 2219                                                      Contingent
         WHITNEY, TX 76692
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLES



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            109 of 120
                       Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 288 of 307
Debtor Name            Benevis Corp.                                                            Case number (if known): 20-33918

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                             Amount of claim


3.285    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                   $160.00
         TEXAS STATE BOARD OF DENTAL EXAMINERS
         333 GUADALUPE SREET TOWER 3, STE 800                               Contingent
         AUSTIN, TX 78701
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLES



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.286    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                   $743.50
         THE BRADMARK COMPANY
         P.O. BOX 874                                                       Contingent
         DUBLIN, GA 31040
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLES



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.287    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $175,034.66
         THE LANGUAGE GROUP
         4705 COLUMBUS ST, STE 300                                          Contingent
         VIRGINA BEACH, VA 23462
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLES



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.288    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $175,034.66
         THE MAINTENANCE COMPANY
         8286 CLEVELAND AVE NW                                              Contingent
         NORTH CANTON, OH 44720
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLES



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            110 of 120
                       Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 289 of 307
Debtor Name            Benevis Corp.                                                            Case number (if known): 20-33918

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                             Amount of claim


3.289    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $3,015.00
         THE PERFORMANCE COMPANIES, INC
         P.O. BOX 10846                                                     Contingent
         MERRILLVILLE, IN 46411-0846
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLES



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.290    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $13,048.06
         THOMSON REUTERS WEST
         PAYMENT CENTER                                                     Contingent
         P.O. BOX 6292
         CAROL STREAM, IL 60197-6292
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLES



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.291    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $280.87
         TIAA BANK
         P.O. BOX 911608                                                    Contingent
         DENVER, CO 80291-1608
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLES



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.292    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                   $45.90
         TIFFANY BROWN
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLES



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            111 of 120
                       Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 290 of 307
Debtor Name            Benevis Corp.                                                            Case number (if known): 20-33918

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                             Amount of claim


3.293    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $1,786.13
         TN DEPT ENV & CONSERVATION
         WRS TN TOWER, 10TH FL                                              Contingent
         312 ROAS L PARKS AVE
         NASHVILLE, TN 37243
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLES



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.294    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $769.00
         TOTAL CLEANING SERVICES
         P.O. BOX 960012                                                    Contingent
         EL PASO, TX 79996
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLES



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.295    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $201.00
         TOTAL OCCUPATIONAL MEDICINE
         3333 DRUSILLA LN, STE B                                            Contingent
         BATON ROUGE, LA 70809
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLES



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.296    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $4,959.81
         TRANSLATORS USA
         1902 E COMMON ST, STE 300                                          Contingent
         NEW BRAUNFELS, TX 78130
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLES



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            112 of 120
                       Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 291 of 307
Debtor Name            Benevis Corp.                                                            Case number (if known): 20-33918

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                             Amount of claim


3.297    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $73,732.08
         TRI STATE MAINTENANCE INC
         3202 CAPRICE CT                                                    Contingent
         FORT WAYNE, IN 46808
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLES



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.298    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $276.00
         TRI-NORTH BUILDERS INC
         2625 RESEARCH PARK DR                                              Contingent
         FITCHBURG, WI 53711
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLES



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.299    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $963.84
         TROJAN PROFESSIONAL SERVICES
         P.O. BOX 748405                                                    Contingent
         LOS ANGELES, CA 90074-8405
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLES



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.300    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $1,161.83
         ULTRADENT PRODUCTS INC
         ATTN: ACCOUNTS RECEIVABLE                                          Contingent
         505 WEST 10200 SOUTH
         SOUTH JORDAN, UT 84095
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLES



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            113 of 120
                        Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 292 of 307
Debtor Name            Benevis Corp.                                                            Case number (if known): 20-33918

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                             Amount of claim


3.301    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $259.13
         UPS
         P.O. BOX 809488                                                    Contingent
         CHICAGO, IL 60680-9488
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLES



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.302    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $2,000.00
         VAISHALI PATEL
         ADDRESS REDACTED                                                   Contingent
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLES



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.303    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $5,626.70
         VALID USA
         1011 WARRENVILLE RD, STE 450                                       Contingent
         LISIE, IL 60532
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLES



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.304    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $7,523.55
         VANGUARD CLEANING SYSTEMS OF MARYLAND
         913 RIDGEBROOK RD, STE 104                                         Contingent
         SPARKS, MD 21152
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLES



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            114 of 120
                       Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 293 of 307
Debtor Name            Benevis Corp.                                                            Case number (if known): 20-33918

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                             Amount of claim


3.305    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $127,440.70
         VERICLEAN JANITORIAL SERVICES
         10835 GULFDALE ST                                                  Contingent
         SAN ANTONIO, TX 78216
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLES



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.306    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $3,000.00
         VERISTOR SYSTEMS, INC
         4850 RIVER GREEN PKWY                                              Contingent
         DULUTH, GA 30096
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLES



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.307    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                    $53.25
         VISTALEAF CONSULTING
         2691 RIVER OAK DR                                                  Contingent
         DECATUR, GA 30033
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLES



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.308    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $3,415.82
         VITAL RECORDS CONTROL
         DEPT 5874                                                          Contingent
         P.O. BOX 11407
         BIRMINGHAM, AL 35246-5874
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLES



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            115 of 120
                       Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 294 of 307
Debtor Name            Benevis Corp.                                                            Case number (if known): 20-33918

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                             Amount of claim


3.309    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $946.92
         VYNE DENTAL
         100 ASHFORD CENTER N, STE 300                                      Contingent
         DUNWOODY, GA 30338
         DUNWOODY, GA 30338
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLES



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.310    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                   $0.00
         WAGNER SUPPLY CO
         P.O. BOX 225387                                                    Contingent
         DALLAS, TX 75222-5387
         DALLAS, TX 75222-5387
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLES



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.311    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $2,473.81
         WC3 BP ASSOCIATES, LLC
         C/O BIANCO PROPERTIES                                              Contingent
         680 CRAIG RD, STE 240
         ST LOUIS, MO 63141
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLES



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.312    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $23.79
         WESTLAW
         P.O. BOX 6292                                                      Contingent
         CAROL STREAM, IL 60197-6292
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLES



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            116 of 120
                       Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 295 of 307
Debtor Name            Benevis Corp.                                                            Case number (if known): 20-33918

   Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
                                                                                                                             Amount of claim


3.313    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $48,988.50
         WINDSTREAM
         P.O. BOX 9001908                                                   Contingent
         LOUISVILLE, KY 40290
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLES



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.314    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                  $240.00
         WOOD ROGERS PLC
         P.O. BOX 14125                                                     Contingent
         ROANOKE, VA 24038-4125
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLES



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.315    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                     $0.00
         XERIOM
         2040 S ALMA SCHOOL RD                                              Contingent
         CHANDLER, AZ 85286
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLES



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




3.316    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                 $2,842.86
         YOUR CLEANING HELPERS LLC
         C/O AIMET V RUIZ CARAM                                             Contingent
         107 IVY SPRINGS DR
         NEWNAN, GA 30265
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLES



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            117 of 120
                       Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 296 of 307
3.317    Nonpriority creditor's name and mailing address                As of the petition filing date, the claim is:                $2,842.86
         ZYRIS
         6868A CORTONA DR                                                   Contingent
         SANTA BARBARA, CA 93117
                                                                            Unliquidated
                                                                            Disputed
                                                                         Basis for the claim:
         Date or dates debt was incurred                                 TRADE PAYABLES



         Last 4 digits of account number                                 Is the claim subject to offset?
                                                                              No
                                                                              Yes




Official Form 206E/F                       Schedule E/F: Creditors Who Have Unsecured Claims                            118 of 120
Debtor Name            Case 20-33918 Document 230 Filed in TXSB on 09/15/20
                       Benevis Corp.
                                                                               Page
                                                                      Case number        29720-33918
                                                                                  (if known): of 307

  Part 3:        List Others to Be Notified About Unsecured Claims
4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are
collection agencies, assignees of claims listed above, and attorneys for unsecured creditors
  If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.
                                                                                                                                                Last 4 digits of
                                                                                                 On which line in Part1 or Part 2 is the        account number,
          Name and mailing address                                                               related creditor (if any) listed?              if any




Official Form 206E/F                         Schedule E/F: Creditors Who Have Unsecured Claims                                       119 of 120
                       Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 298 of 307
Debtor Name            Benevis Corp.                                                        Case number (if known): 20-33918


  Part 4:         Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.




5a. Total claims from Part 1                                                                                             $748,316.67


5b. Total claims from Part 2                                                                                          $13,453,622.79



5c. Total claims of Parts 1 and 2
                                                                                                                      $14,201,939.46
    Lines 5a + 5b = 5c




Official Form 206E/F                    Schedule E/F: Creditors Who Have Unsecured Claims                        120 of 120
                       Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 299 of 307
Debtor Name           Benevis Corp.
United States Bankruptcy Court for the Southern District of Texas
Case number (if known):                20-33918


                                                                                                                                         Check if this is an
                                                                                                                                         amended filing
Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                  12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, numbering the entries consecutively.


  1. Does the debtor have any executory contracts or unexpired leases?
         No. Check this box and file this form with the court with the debtor's other schedules. There is nothing else to report on this form.

      X Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Assets - Real and Personal Property (Official
         Form 206A/B)


                                                                                            State the name and mailing address for all other parties with
 2. List all contracts and unexpired leases                                                 whom the debtor has an executory contract or unexpired lease

         State what the contract or     SUBSCRIPTION AGREEMENT                               98POINT6 INC
         lease is for and the nature                                                         701 5TH AVE, STE 2300
2.1                                                                                          SEATTLE, WA 98104
         of the debtor's interest


         State the term remaining
         List the contract number of
         any government contract


         State what the contract or     REAL PROPERTY LEASE AT 21177 STATE HIGHWAY           ACF LAKEWOOD 11, LLC
         lease is for and the nature    249, HOUSTON TX                                      12411 VENTURA BLVD
2.2                                                                                          STUDIO CITY, CA 91604
         of the debtor's interest


         State the term remaining       37
         List the contract number of
         any government contract


         State what the contract or     MANAGEMENT AND ADMINISTRATIVE SERVICES               BENEVIS CORP. AND BENEVIS, LLC AND BENEVIS AFFILIATES, LLC
         lease is for and the nature    AGREEMENT                                            1090 NORTHCHASE PKWY SE, STE 150
2.3                                                                                          MARIETTA, GA 30067
         of the debtor's interest


         State the term remaining
         List the contract number of
         any government contract


         State what the contract or     SOFTWARE LICENSE AGREEMENT                           BENEVIS INFORMATICS, LLC
         lease is for and the nature                                                         1090 NORTHCHASE PKWY SE, STE 150
2.4                                                                                          MARIETTA, GA 30067
         of the debtor's interest


         State the term remaining
         List the contract number of
         any government contract


         State what the contract or     SOFTWARE LICENSE AGREEMENT                           BENEVIS INFORMATICS, LLC
         lease is for and the nature                                                         1090 NORTHCHASE PKWY SE, STE 150
2.5                                                                                          MARIETTA, GA 30067
         of the debtor's interest


         State the term remaining
         List the contract number of
         any government contract



  Official Form 206G                            Schedule G: Executory Contracts and Unexpired Leases                         Page 1 of 7
                        Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 300 of 307
Debtor Name            Benevis Corp.                                                             Case number (if known): 20-33918


          Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
      Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

      List all contracts and unexpired leases                                        State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease
          State what the contract or    REAL PROPERTY LEASE AT 2364 SOUTH LOOP       CALX, LTD
          lease is for and the nature   WEST, HOUSTON TX                             2330 HOLMES RD
2.6                                                                                  HOUSTON, TX 77051
          of the debtor's interest


          State the term remaining      34
          List the contract number of
          any government contract


          State what the contract or    FIRST AMENDMENT TO COMCAST ENTERPRISE        COMCAST CABLE COMMUNICATIONS MANAGEMENT, LLC
          lease is for and the nature   SERVICES - MASTER SERVICE AGREEMENT          P.O. BOX 37601
2.7                                                                                  PHILADELPHIA, PA 19101-0601
          of the debtor's interest


          State the term remaining
          List the contract number of
          any government contract


          State what the contract or    FIRST AMENDMENT TO COMCAST ENTERPRISE        COMCAST CABLE COMMUNICATIONS MANAGEMENT, LLC
          lease is for and the nature   SERVICES - MASTER SERVICE AGREEMENT          P.O. BOX 37601
2.8                                                                                  PHILADELPHIA, PA 19101-0602
          of the debtor's interest


          State the term remaining
          List the contract number of
          any government contract


          State what the contract or    FIRST AMENDMENT TO COMCAST ENTERPRISE        COMCAST CABLE COMMUNICATIONS MANAGEMENT, LLC
          lease is for and the nature   SERVICES - MASTER SERVICE AGREEMENT          P.O. BOX 37601
2.9                                                                                  PHILADELPHIA, PA 19101-0603
          of the debtor's interest


          State the term remaining
          List the contract number of
          any government contract


          State what the contract or    FIRST AMENDMENT TO COMCAST ENTERPRISE        COMCAST CABLE COMMUNICATIONS MANAGEMENT, LLC
          lease is for and the nature   SERVICES - MASTER SERVICE AGREEMENT          P.O. BOX 37601
2.10                                                                                 PHILADELPHIA, PA 19101-0604
          of the debtor's interest


          State the term remaining
          List the contract number of
          any government contract


          State what the contract or    FIRST AMENDMENT TO COMCAST ENTERPRISE        COMCAST CABLE COMMUNICATIONS MANAGEMENT, LLC
          lease is for and the nature   SERVICES - MASTER SERVICE AGREEMENT          P.O. BOX 37601
2.11                                                                                 PHILADELPHIA, PA 19101-0605
          of the debtor's interest


          State the term remaining
          List the contract number of
          any government contract




  Official Form 206G                            Schedule G: Executory Contracts and Unexpired Leases              Page 2 of 7
                       Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 301 of 307
Debtor Name         Benevis Corp.                                                             Case number (if known): 20-33918


       Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
   Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

   List all contracts and unexpired leases                                        State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease
       State what the contract or    FIRST AMENDMENT TO COMCAST ENTERPRISE        COMCAST CABLE COMMUNICATIONS MANAGEMENT, LLC
       lease is for and the nature   SERVICES - MASTER SERVICE AGREEMENT          P.O. BOX 37601
2.12                                                                              PHILADELPHIA, PA 19101-0606
       of the debtor's interest


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    FIRST AMENDMENT TO COMCAST ENTERPRISE        COMCAST CABLE COMMUNICATIONS MANAGEMENT, LLC
       lease is for and the nature   SERVICES - MASTER SERVICE AGREEMENT          P.O. BOX 37601
2.13                                                                              PHILADELPHIA, PA 19101-0607
       of the debtor's interest


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    FIRST AMENDMENT TO COMCAST ENTERPRISE        COMCAST CABLE COMMUNICATIONS MANAGEMENT, LLC
       lease is for and the nature   SERVICES - MASTER SERVICE AGREEMENT          P.O. BOX 37601
2.14                                                                              PHILADELPHIA, PA 19101-0608
       of the debtor's interest


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    FIRST AMENDMENT TO COMCAST ENTERPRISE        COMCAST CABLE COMMUNICATIONS MANAGEMENT, LLC
       lease is for and the nature   SERVICES - MASTER SERVICE AGREEMENT          P.O. BOX 37601
2.15                                                                              PHILADELPHIA, PA 19101-0609
       of the debtor's interest


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    FIRST AMENDMENT TO COMCAST ENTERPRISE        COMCAST CABLE COMMUNICATIONS MANAGEMENT, LLC
       lease is for and the nature   SERVICES - MASTER SERVICE AGREEMENT          P.O. BOX 37601
2.16                                                                              PHILADELPHIA, PA 19101-0610
       of the debtor's interest


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    FIRST AMENDMENT TO COMCAST ENTERPRISE        COMCAST CABLE COMMUNICATIONS MANAGEMENT, LLC
       lease is for and the nature   SERVICES - MASTER SERVICE AGREEMENT          P.O. BOX 37601
2.17                                                                              PHILADELPHIA, PA 19101-0611
       of the debtor's interest


       State the term remaining
       List the contract number of
       any government contract




  Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases              Page 3 of 7
                       Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 302 of 307
Debtor Name         Benevis Corp.                                                             Case number (if known): 20-33918


       Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
   Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

   List all contracts and unexpired leases                                        State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease
       State what the contract or    FIRST AMENDMENT TO COMCAST ENTERPRISE        COMCAST CABLE COMMUNICATIONS MANAGEMENT, LLC
       lease is for and the nature   SERVICES - MASTER SERVICE AGREEMENT          P.O. BOX 37601
2.18                                                                              PHILADELPHIA, PA 19101-0612
       of the debtor's interest


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    FIRST AMENDMENT TO COMCAST ENTERPRISE        COMCAST CABLE COMMUNICATIONS MANAGEMENT, LLC
       lease is for and the nature   SERVICES - MASTER SERVICE AGREEMENT          P.O. BOX 37601
2.19                                                                              PHILADELPHIA, PA 19101-0613
       of the debtor's interest


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    FIRST AMENDMENT TO COMCAST ENTERPRISE        COMCAST CABLE COMMUNICATIONS MANAGEMENT, LLC
       lease is for and the nature   SERVICES - MASTER SERVICE AGREEMENT          P.O. BOX 37601
2.20                                                                              PHILADELPHIA, PA 19101-0614
       of the debtor's interest


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    MASTER SERVICES AGREEMENT                    CRESA GLOBAL, INC
       lease is for and the nature                                                999 OAKMONT PLAZA DR, STE 140
2.21                                                                              WESTMONT, IL 60559
       of the debtor's interest


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    CONSULTING AGREEMENT                         DALE G. MAYFIELD, DMD
       lease is for and the nature                                                1090 NORTHCHASE PKWY SE, STE 150
2.22                                                                              MARIETTA, GA 30067
       of the debtor's interest


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    DENTAL EXCHANGE AND CLAIMS PROCESSING        EDI HEALTH GROUP
       lease is for and the nature                                                17701 COWAN, STE 250
2.23                                                                              IRVINE, CA 92614
       of the debtor's interest


       State the term remaining
       List the contract number of
       any government contract




  Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases              Page 4 of 7
                       Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 303 of 307
Debtor Name         Benevis Corp.                                                             Case number (if known): 20-33918


       Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
   Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

   List all contracts and unexpired leases                                        State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease
       State what the contract or    SERVICE AGREEMENT (TERMS & CONDITIONS AND    FIRMEX
       lease is for and the nature   ORDER FORM) - LINCOLN DATA ROOM              118 SPADINA AVE, STE 700
2.24                                                                              TORONTO, ON M5V 2K4
       of the debtor's interest


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    TAX AND ACCOUNTING SERVICES                  FRAZIER & DEETER
       lease is for and the nature                                                1230 PEACHTREE ST, STE 1500
2.25                                                                              ATLANTA, GA 30309
       of the debtor's interest


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    MUTUAL NDA                                   GUIDEPOINT SECURITY
       lease is for and the nature                                                2201 COOPERATIVE WAY, STE 225
2.26                                                                              HERNDON, VA 20171
       of the debtor's interest


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    SERVICE AGREEMENT (PRIME VENDOR              HENRY SCHEIN
       lease is for and the nature   AGREEMENT)                                   P.O. BOX 223070
2.27                                                                              PITTSBURGH, PA 15251-2070
       of the debtor's interest


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    SERVICE AGREEMENT (PRIME VENDOR              HENRY SCHEIN
       lease is for and the nature   AGREEMENT)                                   P.O. BOX 223070
2.28                                                                              PITTSBURGH, PA 15251-2070
       of the debtor's interest


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    SERVICE AGREEMENT (PRIME VENDOR              HENRY SCHEIN
       lease is for and the nature   AGREEMENT)                                   P.O. BOX 371952
2.29                                                                              PITTSBURGH, PA 15250-7952
       of the debtor's interest


       State the term remaining
       List the contract number of
       any government contract




  Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases               Page 5 of 7
                       Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 304 of 307
Debtor Name         Benevis Corp.                                                              Case number (if known): 20-33918


       Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
   Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

   List all contracts and unexpired leases                                        State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease
       State what the contract or    SERVICE AGREEMENT (PRIME VENDOR              HENRY SCHEIN
       lease is for and the nature   AGREEMENT)                                   DEPT CH 14200
2.30                                                                              PALATINE, IL 60055-4200
       of the debtor's interest


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    SERVICE AGREEMENT (PRIME VENDOR              HENRY SCHEIN
       lease is for and the nature   AGREEMENT)                                   DEPT CH 10448
2.31                                                                              PALATINE, IL 60055-0448
       of the debtor's interest


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    LEASE AGREEMENT AND ATTACHED ADDENDUM        PROHEALTH CAPITAL
       lease is for and the nature   (FOR OMNICAM CONNECT, CEREC AC)              1111 OLD EAGLE SCHOOL RD
2.32                                                                              WAYNE, PA 19087
       of the debtor's interest


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    IT                                           RDS CONTRACT
       lease is for and the nature                                                99 GRAYROCK RD
2.33                                                                              CLINTON, NJ 8809
       of the debtor's interest


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    STERICYCLE EMERGENCY RESPONSE SERVICE        STERICYCLE ENVIROMENTAL SOLUTIONS, INC
       lease is for and the nature   AGREEMENT                                    5151 SAN FELIPE, STE 1000
2.34                                                                              HOUSTON, TX 77056
       of the debtor's interest


       State the term remaining
       List the contract number of
       any government contract


       State what the contract or    LEASE AGREEMENT AND ATTACHED ADDENDUM        TIAA COMMERCIAL FINANCE, INC
       lease is for and the nature   (FOR 7 CEREC AC WITH OMNICAM)                10 WATERVIEW BLVD
2.35                                                                              PARSIPPANY, NJ 7054
       of the debtor's interest


       State the term remaining
       List the contract number of
       any government contract




  Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases              Page 6 of 7
                       Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 305 of 307
Debtor Name         Benevis Corp.                                                             Case number (if known): 20-33918


       Additional Page(s) if Debtor has More Executory Contracts or Unexpired Leases
   Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

   List all contracts and unexpired leases                                        State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease
       State what the contract or    CLAIMS MANAGEMENT                            WESTERN LITIGATION, INC
       lease is for and the nature                                                7720 E BELLEIEW AVE, STE BB-250
2.36                                                                              GREENWOOD VILLAGE, CO 80111
       of the debtor's interest


       State the term remaining
       List the contract number of
       any government contract




  Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases              Page 7 of 7
                  Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 306 of 307
Debtor Name           Benevis Corp.
United States Bankruptcy Court for the Southern District of Texas
Case number (if known):             20-33918


                                                                                                                                         Check if this is an
                                                                                                                                         amended filing
Official Form 206H
Schedule H: Codebtors                                                                                                                                   12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, numbering the entries consecutively.


  1. Does the debtor have any codebtors?
        No. Check this box and file this form with the court with the debtor's other schedules. There is nothing else to report on this form.

      X Yes.
  2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
     creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
     on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.

      Column 1: Codebtor                                                                         Column 2: Creditor

      Name                     Mailing Address                                                   Name                                  Check all schedules
                                                                                                                                       that apply
2.1     BENEVIS AFFILIATES, LLC       1090 NORTHCASE PKWY SE, STE 150                          BMO Harris Bank, NA                                D
                                      MARIETTA, GA 30067
                                                                                                                                                  E/F
                                                                                                                                                  G



2.2     BENEVIS HOLDING CORP.         1090 NORTHCASE PKWY SE, STE 150                          BMO Harris Bank, NA                                D
                                      MARIETTA, GA 30067
                                                                                                                                                  E/F
                                                                                                                                                  G



2.3     BENEVIS INFORMATICS, LLC 1090 NORTHCASE PKWY SE, STE 150                               BMO Harris Bank, NA                                D
                                 MARIETTA, GA 30067
                                                                                                                                                  E/F
                                                                                                                                                  G



2.4     BENEVIS, LLC                  1090 NORTHCASE PKWY SE, STE 150                          BMO Harris Bank, NA                                D
                                      MARIETTA, GA 30067
                                                                                                                                                  E/F
                                                                                                                                                  G



2.5     LT SMILE CORPORATION          1090 NORTHCASE PKWY SE, STE 150                          BMO Harris Bank, NA                                D
                                      MARIETTA, GA 30067
                                                                                                                                                  E/F
                                                                                                                                                  G




 Official Form 206H                                      Schedule H: Codebtors                                                    Page 1 of 1
      Case 20-33918 Document 230 Filed in TXSB on 09/15/20 Page 307 of 307


Debtor Name        Benevis Corp.
United States Bankruptcy Court for the Southern District of Texas
Case Number: 20-33918



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                           12/15
An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership,
must sign and submit this form for the schedules of assets and liabilities, any other document that requires a
declaration that is not included in the document, and any amendments of those documents. This form must
state the individual's position or relationship to the debtor, the identity of the document, and the date.
Bankruptcy Rules 1008 and 9011.

WARNING - Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining
money or property by fraud in connection with a bankruptcy case can result in fines up to $500,000 or
imprisonment for up to 20 years, or both. 18 U.S.C. 152, 1341, 1519, and 3571.


             Declaration and signature

       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the
       partnership; or another individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true
       and correct:


          Schedule A/B: Assets- Real and Personal Property        (Official Form 206 A/B)

          Schedule D: Creditors Who Have Claims Secured by Property           (Official Form 206 D)

          Schedule E/F: Creditors Who Have Claims Unsecured Claims            (Official Form 206 E/F)

          Schedule G: Executory Contracts and Unexpired Leases           (Official Form 206 G)

          Schedule H: Codebtors                                          (Official Form 206 H)

          Summary of Assets and Liabilities for Non-Individuals       (Official Form 206Sum)

          Amended Schedule

          Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders
          (Official Form 204)

          Other document that requires a declaration



        I, the Chief Restructuring Officer of the Benevis Corp., declare under penalty of perjury that I have read the
        foregoing summary and schedules, consisting of 307 sheets, and that they are true and correct to the best of my
        knowledge, information, and belief.



 Executed on: 9/15/2020                                            /s/ Scott Mell
                                                       Signature ___________________________________________
              MM / DD / YYYY
                                                                                        Scott Mell
                                                       Printed Name
                                                                               Chief Restructuring Officer
                                                       Title
